Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 1 of 527




                      Attachment HHHH
                                                 PX 27, 2535
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 2 of 527




                      Attachment HHHH
                                                  PX 27, 2536
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 3 of 527




                                                               CONFIDENTIAL
                      Attachment HHHH
                                                  PX 27, 2537
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 4 of 527




                      Attachment HHHH
                                                  PX 27, 2538
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 5 of 527




                                                               CONFIDENTIAL
                      Attachment HHHH
                                                  PX 27, 2539
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 6 of 527




                                                               CONFIDENTIAL
                      Attachment HHHH
                                                  PX 27, 2540
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 7 of 527




                                                               CONFIDENTIAL
                      Attachment HHHH
                                                  PX 27, 2541
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 8 of 527




                      Attachment HHHH
                                                 PX 27, 2542
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 9 of 527




                                                              CONFIDENTIAL
                      Attachment HHHH
                                                 PX 27, 2543
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 10 of 527




                       Attachment HHHH
                                                 PX 27, 2544
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 11 of 527




                                                              CONFIDENTIAL
                       Attachment HHHH
                                                 PX 27, 2545
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 12 of 527




                                                              CONFIDENTIAL
                       Attachment HHHH
                                                 PX 27, 2546
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 13 of 527




                                                              CONFIDENTIAL
                       Attachment HHHH
                                                 PX 27, 2547
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 14 of 527




                                                              CONFIDENTIAL
                       Attachment HHHH
                                                 PX 27, 2548
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 15 of 527




                       Attachment HHHH
                                                 PX 27, 2549
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 16 of 527




                       Attachment HHHH
                                                 PX 27, 2550
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 17 of 527




                       Attachment HHHH
                                                 PX 27, 2551
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 18 of 527




                       Attachment HHHH
                                                 PX 27, 2552
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 19 of 527




                       Attachment HHHH
                                                 PX 27, 2553
           Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 20 of 527




April 05, 2012

Topstockpicks.Com
251 O Connor Ridge Blvd
Irving, TX , 75038

                               RE:Termination for Topstockpicks.Com

                                        Merchant #
Dear Bishop Jeffrey ,
Please be informed that effective thirty days from the above date the merchant processing agreement
between Bank of America Merchant Services and Topstockpicks.Com established by the contract dated
11/04/2010 will be terminated. We will no longer purchase any sales drafts representing MasterCard/
Visa sales. You must remove all displays, decals and other materials that indicate acceptance of Mas-
tercard/Visa sales to your customers.

Consistent with the terms of the Agreement, we have established a Termination Reserve Account in the
amount of $77,925.00. Additionally, any batches processed going forward will also be held in reserve.
These funds will be held for the greater of six months or longer as is consistent with the MasterCard and
Visa Rules and Regulations. The funds will be used to fund potential chargebacks. If, in the allotted time
frame, there are no chargebacks we will return the funds less cancellation & investigative fees.

Please be advised that obligations to fund any chargebacks resulting from sales processed for the Client
by Bank of America Merchant Services survive termination of the agreement between the Client and
Bank of America Merchant Services.

Should you have any questions concerning this matter, I can be reached at
Sincerely,


Risk Management




                                                                                                    CONFIDENTIAL
                                              Attachment HHHH
                                                                                    PX 27, 2554
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 21 of 527




                       Attachment HHHH
                                                 PX 27, 2555
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 22 of 527




                       Attachment HHHH
                                                 PX 27, 2556
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 23 of 527




                       Attachment HHHH
                                                 PX 27, 2557
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 24 of 527




                       Attachment HHHH
                                                                PX 27, 2558
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 25 of 527




                       Attachment HHHH
                                                                PX 27, 2559
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 26 of 527




                       Attachment HHHH
                                                 PX 27, 2560
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 27 of 527




                                                              CONFIDENTIAL
                       Attachment HHHH
                                                 PX 27, 2561
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 28 of 527




                                                              CONFIDENTIAL
                       Attachment HHHH
                                                 PX 27, 2562
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 29 of 527




                                                              CONFIDENTIAL
                       Attachment HHHH
                                                 PX 27, 2563
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 30 of 527




                       Attachment HHHH
                                                 PX 27, 2564
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 31 of 527




                                                              CONFIDENTIAL
                       Attachment HHHH
                                                 PX 27, 2565
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 32 of 527




                                                              CONFIDENTIAL
                       Attachment HHHH
                                                 PX 27, 2566
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 33 of 527




                       Attachment HHHH
                                                 PX 27, 2567
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 34 of 527




                                                              CONFIDENTIAL
                       Attachment HHHH
                                                 PX 27, 2568
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 35 of 527




                                                              CONFIDENTIAL
                       Attachment HHHH
                                                 PX 27, 2569
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 36 of 527




                                                              CONFIDENTIAL
                       Attachment HHHH
                                                 PX 27, 2570
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 37 of 527




                                                              CONFIDENTIAL
                       Attachment HHHH
                                                 PX 27, 2571
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 38 of 527




                                                              CONFIDENTIAL
                       Attachment HHHH
                                                 PX 27, 2572
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 39 of 527




                       Attachment HHHH
                                                 PX 27, 2573
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 40 of 527




                                                              CONFIDENTIAL
                       Attachment HHHH
                                                 PX 27, 2574
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 41 of 527




                                                              CONFIDENTIAL
                       Attachment HHHH
                                                 PX 27, 2575
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 42 of 527




                       Attachment HHHH
                                                 PX 27, 2576
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 43 of 527




                                                              CONFIDENTIAL
                       Attachment HHHH
                                                 PX 27, 2577
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 44 of 527




                                                              CONFIDENTIAL
                       Attachment HHHH
                                                 PX 27, 2578
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 45 of 527




                       Attachment HHHH
                                                 PX 27, 2579
             Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 46 of 527



Mer#:              DBA: WWW.JASONBONDPICKS.COM LGL: LIGHTHOUSE MEDIA LLC

Comments -   (Entity: CO User: APRI ) Time Created: 26-FEB-2014 18:13:08

     QUARTERLY/ANNUAL SUBSCRIPTION (H) 5964, JAN 2012
     INET 90% MOTO 10% VOL 2.5M, A/T 300, RISK 320K (90D NDX 50%)
     MMMN. VALID GNF ON SIGNER/DIFF BIZ & ALLIANCE. PGY/MBR, LLC
     VER LGL INCORP 01/03/2014 PER DE SOS SITE
     PC 720 W/+ LINES. FD INQ - RMW SHOWS STAT 02 BOA ACCT FOR
     SIGNER/DIFF LGL 313254796888 DBA: BLUEWAVE ADVISORS - PROC
     HIGH VOL/RISK NOT SUPPORTED
     FILES ON AMA INCL NOV/DEC PAYPAL STMTS FOR DBA, 2012 TAX
     RETURN FOR PATRIOT PUBLISHING/111K REV. 2013 P&L/2.3M REV
     WWW.JASONBONDPICKS.COM (SEE RMW)
     BOA BANKING/PER CITRIX : DEPOSIT ACCOUNT :
     DATE OPENED : 2014-02-04. ACCOUNT BALANCE : $ 23,608.19

SALES - DECLINED
VERY HIGH RISK BUSINESS MODEL. BANKING/OVERALL PROFILE DOES
NOT SUPPORT RISK. NO OPTIONS AVAILABLE; NO TERMS WARRANTED.
____________________________________________________________________________________________




Mer#:               DBA: BIOTECHBREAKOUTS.COM             LGL: RAGINGBULLDOT COM LLC
Mer#:               DBA: PETRAPICKS.COM                   LGL: RAGINGBULLDOT COM LLC
Mer#:               DBA: PENNYPRO.COM                     LGL: RAGINGBULLDOT COM LLC
Mer#:               DBA: WEEKLYMONEYMULTIPLIER.COM        LGL: RAGINGBULLDOT COM LLC

Comments - (Entity: CO User: DANA ) Time Created: 29-SEP-2017 11:11:19
    100% INTERNET - BUSINESS SERVICES, NOT ELSEWHERE
    VOL=$8.4M | AT=$300 | RISK=$429.723
    TIE TO O/B 2/2014; SAME LEGAL NAME & SIGNOR; PROC. CLEAN
    YTD PROC=$12.1M
    LONGEVITY: TIE TO O/B 2014
    WEBSITE: WWW.BIOTECHBREAKOUTS.COM (CHECKLIST COMPLETE)
    PR RELATIONSHIP #372288802880
    IIID+ RATED
    CURRENT RISK=$1,339,186
    PEAK RISK=$1,673,633
     RECOMMEND WAIVING CALL SHEET & F/S
    EMAILED PR FOR CONCURRENCE.

Comments - (Entity: CO User: DANA ) Time Created: 29-SEP-2017 11:43:19
    APPROVED CONCURRENCE ATTACHED TO ACTIMIZE
    PER P.R. ANALYST,
    PLEASE APPROVE ALL MIDS FOR THIS RELATIONSHIP.
    THEY WERE ALL PROCESSING UNDER THE SAME MID BUT WE ARE
    WORKING ON SEPARATING THEM OUT INTO DIFFERENT MIDS THAT WILL
    BE CHAINED TOGETHER.


                                                                                       CONFIDENTIAL
                                            Attachment HHHH
                                                                             PX 27, 2580
               Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 47 of 527
        THERE SHOULD BE 4 NEW MIDS WHICH, WHEN ADDED TO THE ORIGINAL
        WILL BE 5 MIDS PROCESSING TOGETHER ON ONE CHAIN.

Comments - (Entity: CO User: MIGA ) Time Created: 02-OCT-2017 14:18:21
    AS PER NOTES, THIS IS NOT NEW VOLUME, RATHER AN EXCERCISE
    TO BREAKOUT PROCESSING UNDER 5 MIDS INSTEAD OF 2 WAIVERS
    GRANTED


Comments - (Entity: SY User: MAIS ) Time Created: 02-OCT-2017 14:36:19
FOLLOWING MERCHANTS WERE APPROVED ON 10/02/2017
    # of Outlets : 4
    From Merchant # :                  To Merchant # :
    Legal name : RAGINGBULLDOT COM LLC
    Principal name : BISHOP        JEFFREY
    Major relation : N    PR Account :     Rating : III C
                Outlets      Client Cumulative
    Sales ($M)       8400.000     10493.62     18893.62
    Risk ($M)        27.720      238.670     266.390
    Same lgl entity : Letter head reqd: Contr Addm :
    Common Principal: Same business :
    Analyst ID : ANAL Officer ID : BRPR


_________________________________________________________________________________________________




Mer#:               DBA: JASONBONDPICKS.COM LGL: RAGINGBULLDOT COM LLC

Comments - (Entity: CO User: GHI2 ) Time Created: 27-NOV-2017 08:51:17
    SAME SIGNER/NOB & LGL
    TIE-TO PROCESSING CLEAN YTD $13M
    EXISTING PR RELATIONSHIP: RAGING BULL.COM
    D+ III RATED ENTITY W/ CA AMOUNT OF $4M
    HIGH RISK INTERNET, BUSINESS SRVCS/ONLINE TRADING WEBINAR
    WWW.JASONBONDPICKS.COM XLIST & SCREEN SHOTS IN ACTIMIZE
    VOL 2.1M, AT .300, RISK 47.763
    11/27 - EMIALED ANALYST FOR APPROVAL TO BOARD ADDITIONAL
    VOLUME & RISK

Comments - (Entity: CO User: GHI2 ) Time Created: 28-NOV-2017 14:37:18
    NO ADDITIONAL INFO IS REQUIRED AT THIS ITME- THIS ACCOUNT IS
    PENDING APPROVAL FORM THE RELATIONSHIP'S ANALYST

Comments - (Entity: CO User: DANA ) Time Created: 18-DEC-2017 09:07:46
    PR CONCURRENCE ATTACHED.
    SEE CO COMMENTS




                                                                                      CONFIDENTIAL
                                           Attachment HHHH
                                                                         PX 27, 2581
         Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 48 of 527




VIA FEDEX


July 2, 2019


Jordan Reyna
RagingBull.Com LLC (f/k/a Lighthouse Media LLC)
62 Calef Highway
Lee, NH 03861

                                      NOTICE OF TERMINATION
                                   RagingBull.com (MID: 372288802880)

Dear Jordan:

We are writing pursuant to the Merchant Processing Application and Agreement, including the Program Guide
thereto (as amended from time to time, collectively, the “Merchant Agreement”) entered into by and among
RagingBull.com (formerly known as Lighthouse Media LLC) (“you”), Banc of America Merchant Services,
LLC (“BAMS”), and Bank of America, N.A. (“Bank” and together with BAMS, “we” or “us”) on or around
February 21, 2014. Upon review of your merchant account, it has been determined that we cannot continue
providing services under the Merchant Agreement. Accordingly, we will terminate the Merchant Agreement
effective thirty-five (35) days from the date of this letter (the “Termination Date”). You should make
alternative arrangements for accepting card payments prior to the Termination Date.

In connection with the termination of your Merchant Agreement and in accordance with your Merchant
Agreement, we will be increasing the Reserve Account by an additional amount of Three Hundred Thousand
and 00/100 Dollars ($300,000.00), for a total Reserve Account amount of Eight Hundred Thousand and
00/100 Dollars ($800,000). This is the amount we believe is necessary to cover any unbilled processing costs
plus our estimated exposure based on reasonable criteria for chargebacks, unshipped merchandise and/or
unfulfilled services as applicable, and any other liabilities anticipated under the Merchant Agreement. We will
begin funding the additional amount of the Reserve Account effective July 8, 2019 by holdback of 25% of
daily deposits until the Reserve Account is fully funded. In general, we will attempt to collect amounts that
you owe to us in the same manner that we collect such amounts today. However, we reserve the right, at any
time, to collect any amounts by debiting the Reserve Account or in any other manner permitted under the
Merchant Agreement.

After the Termination Date, all sales and refunds must be submitted to your new service provider. If any sales
are processed through your merchant account with us after the Termination Date, we will divert those sales to
a Reserve Account and any refunds without an offsetting sale will be rejected. Any funds moved into the
Reserve Account will be returned to you after the expiration of all chargeback periods and after we have
determined that there will be no further exposure or liability to us arising from the transactions that you have
submitted through us. Depending upon the activity in your account, this period should be less than ten months
from your final processing date.


                                                                          Mail Code NC1-028-15-01, 150 North College Street
                                                                                           Charlotte, North Carolina 28255


                                                                                                             CONFIDENTIAL
                                             Attachment HHHH
                                                                                       PX 27, 2582
             Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 49 of 527




Certain obligations under the Merchant Agreement survive termination, including your financial responsibility
to reimburse us for any chargebacks, fines, fees, and/or assessments that arise from or relate to the transactions
you submit to us for processing, even if received after the Termination Date.

Nothing contained herein shall be deemed a waiver of any rights we may have under the Merchant Agreement
or otherwise, and we expressly reserve all such rights.

If you have any questions, please feel free to contact us.



Sincerely,



Bank of America Merchant Services Credit Risk Department




                                                                                                          CONFIDENTIAL
                                               Attachment HHHH
                                                                                         PX 27, 2583
Redacted    Version [Unredacted
 Case 1:20-cv-03538-GLR Document 15-1Exhibit   Filed Page
                                      Filed 12/07/20 Under50 ofSeal]
                                                                527




                          Attachment IIII
                                                  PX 27, 2584
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 51 of 527




                         Attachment IIII
                                                 PX 27, 2585
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 52 of 527




                        Attachment IIII
                                                PX 27, 2586
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 53 of 527




                        Attachment IIII
                                                PX 27, 2587
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 54 of 527




                        Attachment IIII
                                                PX 27, 2588
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 55 of 527




                        Attachment IIII
                                                PX 27, 2589
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 56 of 527




                        Attachment IIII
                                                 PX 27, 2590
           Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 57 of 527


                                        Amendment to
                                      Operating Agreement


        THIS AMENDMENT (the “Amendment”) to the Operating Agreement of Lighthouse
Media, LLC (the “Company”) is entered into effective as of February 1, 2014, among the
Company and the individuals and entities listed on Schedule A (individually “Member” and
collectively referred to as the “Members”).

                                          RECITALS

       A.     The Members desire to enter into this Amendment as of the date hereof to amend
the Operating Agreement dated as of February 1, 2014.

        B.    Capitalized terms not otherwise defined in this Amendment shall have their
respective meanings as set forth in the Operating Agreement.

             NOW THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties agree as follows:

       1.01     Article II of the Operating Agreement is hereby amended to include the
following:

        2.06 Permissible Activities. The Company is permitted to engage in the following
relating to any of the foregoing, including, without limitation:

               (a) to invest and reinvest such portion of the Company’s assets directly or
indirectly within a broad range of financial instruments, securities and transactions, including,
without limitation, equities, options, fixed income, derivatives, swaps, convertible securities of
U.S. and non-U.S. issuers, distressed debt securities, trade claims, convertible debt securities,
loans secured and unsecured, recourse and nonrecourse to the borrower and guaranteed and non-
guaranteed and other instruments (all such items collectively being called herein a "Security" or
"Securities");

               (b) to utilize a variety of investment techniques including, but not limited to, short
selling, purchase and sale writing of options on securities (both covered and naked options), and
the use of borrowed funds for investment or leverage purposes;

               (c) to engage in such other lawful Securities or other transactions of any kind or
nature as the Members may from time to time determine;

                (d) to acquire a long position or a short position with respect to any Security and
to make purchases or sales increasing, decreasing or liquidating such position or changing from a
long position to a short position or from a short position to a long position, without any limitation
as to the frequency of the fluctuation in such positions or as to the frequency of the changes in
the nature of such positions;
379090.1
                                                (1(


                                         Attachment IIII
                                                                          PX 27, 2591
           Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 58 of 527



                (e) to purchase Securities and hold them for investment; and

              (f) to enter into custodial arrangements with banks and brokers, wherever located,
regarding Securities owned beneficially by the Company;

        IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.




                                             Jason P. Bond


                                             MFA HOLDINGS CORP.



                                             By:
                                                   Name: Allan Marshall
                                                   Title: President

                                             SHERWOOD VENTURES, LLC



                                             By:
                                                   Name: Jeffrey M. Bishop
                                                   Title: Sole Member




379090.1
                                               (2(


                                         Attachment IIII
                                                                        PX 27, 2592
  Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 59 of 527




Date:​ October 21, 2019                                        *For Internal Use Only*

Title:​ Product Matrix (Current)

Objective:​ List all current product offerings by Raging Bull, including details of each
service, price points and where it fits in the overall organization.

Jason Bond: Co-Founder of Raging Bull (Small Cap Stock Trader and he sells
option contracts)

Jason Bond Picks​: ​Small Cap Swing Trading (Momentum Stocks)

       o​ ​Description:​ Jason Bond Picks is based around small cap stock swing
       trading, with an emphasis on stocks that are priced at $10/share and below. In
       this program, swing trading refers to an average hold period of about 3-5 days.
       The securities Jason is trading in this program are extremely volatile, due to a
       lack of liquidity and a lack of trading volume. He is only taking long positions
       here (buying the stock) he will not short any of these stocks or trade options on
       them.

       o​ ​What’s Included?​ (Features):

          ● Jason Bond’s Strategy Course
          ● Penny Stocks 101 Course
          ● Swing for the Fences (E-Book)
          ● The Basics of Swing Trading (Video Lesson Series)
          ● How to Trade Like a Pro (Video Lesson Series)
          ● The House Always Wins (Video Lesson Series)
          ● Jason’s Portfolio (updates every 5 minutes) displaying all current holdings
            and their performance
          ● Trade recommendations: About 5-10 each week (average)
               ○ Via Text and Email, when to get into each trade and when to sell
                  out.

       o​ ​Pricing Options:

          ●   Retails online for $1497 annually
          ●   $79/30 day trial (renews at $297)
          ●   $297/QTR
          ●   $699/Annual
          ●   $997 LT upgrade (for current members)
          ●   $1500 LT upgrade (for current members)




                                   Attachment IIII
                                                                    PX 27, 2593
  Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 60 of 527




          ● $1997 LT upgrade (for current members)

Weekly Windfalls​: ​ Selling Options (You are the House!)

      o​ ​Description:​ Weekly Windfalls is a program focused on selling options
      (WEEKLY CONTRACTS), which with most online brokers will require Level 3
      Options Clearance. When you sell options (write the contract) the odds of a
      profitable trade are about 67%-73%, so right off the bat the chances of you
      consistently hitting winning trades is much higher than most of our other services.
      Option contracts expire worthless 70%-80% of the time, and since Jason is
      selling the options, this works in his favor. Every time the option contracts that
      Jason sells expires, he will hit a max profit of 100%!

      o​ ​Strategies:

          ● Credit Spreads, Vertical Spreads, Debit Spreads
          ● Selling a Bullish Put: To be profitable on this trade, Jason would need the
            stock price to INCREASE
          ● Selling a Bearish Call: To be profitable on this trade, Jason would need
            the stock price to DECREASE.

      o​ ​What’s Included:​ (Features)

          ● Live Portfolio with all current holdings (updated in real time)
          ● Options Selling Guide: Jason’s had written lessons, designed to educate
            clients on how to sell options, the pricing mechanics and an overview of
            Jason’s strategy with each of these trades
          ● Training Videos
          ● Trade alerts (1-2 new trades per day)
                ○ Sent via text and email, when to get in and when to get out of each
                    trade)

      o​ ​Pricing Options:

          ● $1497/Annual
          ● $2499 LT
          ● $1000 LT upgrade for all current WWF clients

Jeff Bishop: Co-Founder and CEO of Raging Bull/Head Options Trader

Total Alpha​: ​Options trading encompassing all of strategies

      o​ ​Description:​ Total Alpha is Jeff Bishop’s options trading service that offers
      more advanced options strategies in comparison to some of our other services.
      Not only will he be taking long positions on puts and calls here (“directional
      option trading”) but he will also be using spreads, straddles, iron condors and will
      even sell option contracts (both naked and covered). Some of these trades will




                                  Attachment IIII
                                                                   PX 27, 2594
 Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 61 of 527




      require up to level 4 clearance from your online broker. This is the most
      advanced service we currently offer for options trading

      o​ ​What’s Included?​ (Features):

          ● Live Portfolio (updated in real time) displaying all current holdings and it
            also shows you all of Jeff’s upcoming (pending) trades that he is
            considering
          ● Stock Options Explained Course: Jeff’s handwritten lessons (with
            accompanying videos) on how to trade options.
          ● Jeff’s brand-new training video library
          ● Daily Newsletters sent over email giving Jeff’s outlook on the markets,
            macroeconomics conditions to watch, current trades, as well as some
            insights and education on trading
          ● NOTE​: Jeff will not always alert trades via text and email, refer clients to
            the live portfolio and the transparency that is involved there with all
            pending and future trades Jeff is looking to enter.

      o​ ​Pricing Options:

          ● $1497/Annual
          ● $2499/LT
          ● $997 LT upgrade for annual TA members

Bullseye Trade​:​ Options Trading (Directional) – NOTE: In some cases, this will be
included in Total Alpha!! But it is also sold as its own service

      o​ ​Description:​ This service is designed to offer Jeff’s best option pick each
      week, delivered to client’s pre-market, every Monday morning via email. There is
      only one trade alerted each week. These trades will only be recommendations
      for long positions on puts and calls (Buy to Open/Sell to Close).

      o​ ​What’s Included?​ (Features):

          ● The only guaranteed feature of this service is the weekly email alert each
            Monday morning (premarket). Sent out around 9AM EST.

      o​ ​Pricing:

          ● $399/Annual
          ● $599 LT




                                  Attachment IIII
                                                                   PX 27, 2595
  Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 62 of 527




Kyle Dennis: Biotech Stock Expert, Options Trader, former MRM student turned
Millionaire Trader

Dollar Ace​: ​Kyle’s newest Options Trading Service (Directional Option Trading)

      o​ ​Description:​ Kyle has developed a proprietary scanner that specifically
      searches for unusual options activity. For instance, Kyle is looking for heavy
      volume traded on specific option contracts in one day. This will indicate that
      market participants know that an event will occur that will affect the overall stock
      price of the company by the expiration date of the contracts that were
      bought/sold. Within his scanning, he is specifically looking for options contracts
      priced at $1 or below and focusing on weekly and monthly contracts.

      o​ ​What’s Included?​ (Features):

          ● Kyle’s Live Portfolio updated in real time. Shows all current holdings
          ● Trade Alert Videos: Videos that accompany each trade alert, breaking
            down the trade and Kyle’s reason for executing it (about 2-3 minutes
            long).
          ● Kyle’s Video training library
          ● Trade alerts
               ○ Sent via text and email, when to enter and when to exit each trade
                   (he will send about 3-5 trade alerts each week)

      o​ ​Pricing:

          ● $1497/Annual
          ● $2499/LT
          ● $1000 upgrade to LT for current DA members.

Option Rocket​:​ Kyle’s Original Options trading service, focusing on long positions on
puts and calls (Directional Option Trading)

      o​ ​Description: ​This is a directional option trading service that Kyle still operates.
      There are no specific characteristics surrounding the program. It is very similar
      to Nathan’s Weekly Money Multiplier service and covers all sectors of the market.

      o​ ​What’s Included?​ (Features):

          ● IGNITE Options Strategy: Video lesson series Kyle has put together that
            breaks down his strategy, step by step
          ● Live Portfolio, updated in real time
          ● Kyle’s Trading Academy: Comprehensive educational suite designed to
            train clients on swing trading, option trading and some background on the
            biotech sector of the market.
          ● Trade alerts
                ○ Delivered via email and text, when to enter and when to exit




                                   Attachment IIII
                                                                     PX 27, 2596
  Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 63 of 527




                 ○ He will typically send about 3 trades per week on average

      o​ ​Pricing Options:

          ● $1497/Annual
          ● $1997/LT
          ● $599 LT upgrade for current annual members

FDA Insiders​: ​Stock Trading Service focused on the Biotech sector of the market (think
pharma, medical device, life science companies etc.)

      o​ ​Description:​ This is a stock trading service focused on small to mid-cap stocks
      in the biotech sector of the market. Kyle is looking to catch momentum swings
      on these stocks based off FDA testing results (all major pharma and biotech
      sectors are subject to tests by the FDA before their new
      products/pharmaceuticals can hit the shelves for consumer use). Whether the
      FDA decides to pass or fail the company during testing, there are ripple effects in
      relation to the overall price of the stock. Pass=upward swing in the stock.
      Fail=downward swing in the stock. Kyle wants to capture these entries at the
      perfect time.

      o​ ​What’s Included​? (Features):

          ● Weekly Watch Lists: stocks to watch for the upcoming trading week
          ● Video Watch List: Video version of Kyle’s Weekly Watch list with more
            insights into the stocks he is suggesting keeping an eye on
          ● Portfolio that updates every 5 minutes, displaying all current holdings and
            their performance
          ● Kyle’s Trading Academy
          ● Trade alerts
                ○ Delivered email and text, when to buy and when to sell for each
                   trade
                ○ Typically sends 3-5 trades per week

      o​ ​Pricing Options:

          ● $297/QTR
          ● $799/Annual
          ● $1497/LT

Sniper Report​: ​Research oriented service, focused on long term stock trading and
monthly research briefings about emerging technology, cannabis and other emerging
sectors in the market

      o​ ​Description:​ This is a front-end service focused on monthly research reports
      written by Kyle and distributed to members. The strategy here is Buy and Hold,
      Kyle is looking for long term growth in all the trades he makes in this service. He




                                 Attachment IIII
                                                                  PX 27, 2597
 Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 64 of 527




      is looking for emerging technology stocks that are on the brink of innovative
      breakthroughs that will carry the stock much higher in the next few years.

      o​ ​What’s Included​? (Features):

          ●   Monthly Research reports
          ●   Access to Kyle’s portfolio, updated every 5 minutes
          ●   Monthly VIP Videos
          ●   Kyle’s Trading Academy
          ●   Trade alerts
                 ○ Sent via text and email, when to get in and when to get out
                 ○ Typically sends around 1 trade alert per month.

      o​ ​Pricing Options:

          ● $97/annual
          ● $297/LT

Nathan Bear: Options Trader, former MRM client turned Millionaire Trader

Weekly Money Multiplier​: Options trading service, originally crafted by Jeff Bishop,
who has now turned the reigns over to Nathan Bear. Directional option trading service
(long positions on puts and calls)

      o​ ​Description: ​ This is a directional options trading service, that has been a
      staple of our company since the beginning. This is Jeff’s original service that has
      now been passed to Nathan to take over long term. Its focused solely on buying
      option contracts, either puts or calls. Nathan trades monthly contracts, so your
      typical hold period is anywhere from a few days to three weeks. He is swing
      trading these options. Nathan is a Fibonacci trader (he looks for patterns,
      TPS-Trend-Patter-Squeeze, to determine his ideal entries on each trade)

      o​ ​What’s Included?​ (Features):

          ● Nathan’s live portfolio, updated in real time
          ● Jeff Bishop’s Stock Options Explained course
          ● Live Weekly training with Nathan Bear for all members (archived on the
            dashboard for later viewing)
          ● Jeff’s Options Mastermind video library
          ● Nathan’s portfolio update videos
          ● Nathan’s training video library
          ● Trade alerts
                ○ Delivered via text and email, when to get into each trade and when
                   to get out




                                 Attachment IIII
                                                                  PX 27, 2598
  Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 65 of 527




      o​ ​Pricing:

          ●   $499/QTR
          ●   $999/annual
          ●   $1497/annual
          ●   $2499/LT
          ●   $999 upgrade to LT for current members

Davis Martin: The SPY (S&P 500 Index ETF) Day Trader, Options trader

Daily Deposits (Daily Profit Machine) & Overnight Installments​: This is an options
trading service focused specifically on trading the SPY. Davis day trades these weekly
option contracts, looking to enter and exit the trade in the same trading day​.

      o​ ​ ​Description:​ This is one of our only true “day trading” services. Davis is only
      focused on trading options on the SPY. The SPY is the ticker symbol for the
      S&P 500 Index ETF. The S&P 500 is one of the most important indexes in the
      world, comprised of the 500 highest rated stocks, according to the Standard and
      Poor’s Credit Rating agency. This also happens to be one of the most liquid
      indexes to trade, due to the heavy amount of trading volume that occurs on this
      index and its individual stocks day in and day out. The high liquidity allows for
      easy entries and exits, as there is always demand for stocks and options that are
      being traded on this index.

      o​ ​ ​Strategy:​ Davis determines his entries using the 10 and 20 Exponential
      Moving Average lines on his charts, he is looking for specific crossovers and
      patterns in relation to these two trend lines

      o​ ​ ​ ​What’s Included?​ (Features):

          ● Trade Alerts:
               ○ Davis sends his initial trade alert each morning via email at 9AM
                  EST.
               ○ Once Davis’s trade plan is triggered, he will alert the members via
                  text and email, explaining his entry and the price of the contract he
                  bought (either a put or a call).
               ○ He does not alert the exit, but he does send an email recapping the
                  trade and his performance
          ● Overnight Installments:
               ○ This is the newest feature of Davis’s program and focuses on
                  longer hold trades, that are not necessarily related to the SPY.
                  Davis will alert 1-3 of these trades each week, with the intent of
                  holding them overnight before exiting the position. These are
                  directional option trades (long positions on puts and calls). These
                  alerts are alerted via email and text, when to get in and when to get
                  out.




                                     Attachment IIII
                                                                    PX 27, 2599
  Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 66 of 527




          ● Premarket Videos:
                ○ Davis sends out premarket videos each morning, breaking down
                   his research and where he envisions the SPY to open once the
                   opening bell rings
          ● Video Lessons:
                ○ Davis has a full video lesson series available to members, breaking
                   down his strategy and how he determines his entries and exits
                   based on his charts and use of trend lines
          ● Pricing Options:
                ○ $297/QTR
                ○ $799/Annual
                ○ $1497/LT
                ○ $699 LT upgrade for current annual members



Ben Sturgill: IPO Trader:

IPO Pay Day​:​ This is a service based around IPO’s (Initial Public Offering). An initial
public offering is exactly what it sounds like, it is the first day that shares of a newly
listed public company are offered to the public for purchase. With most IPO’s, there is
heavy initial trading volume and a high level of volatility. This allows Ben to capture the
swings and profit off these trades quickly.

       o​ ​Description:​ IPO Payday is all based around a calendar. Before a company
       can go public, they first need to announce their intent to do so and hire banks
       and lawyers to determine where they will price their shares, and how many
       shares they will be offering. Ben will send all members a calendar with the
       following items: When the company filed its IPO, the day it will start trading,
       when option contracts will be available to trade on this newly listed stock and the
       date the lock up period ends (this allows insiders of the company to sell the
       shares they have accumulated while the company was still a private firm). Ben
       will also send an executive summary of each IPO, breaking down the details for
       clients so they are fully prepared for each launch.

       o​ ​What’s Included?​ (Features):

          ● A trading plan sent by Ben to all clients determining his action on each
            IPO
          ● This will determine IF and HOW he will trade each IPO
          ● This will be based off a Red Light, Yellow Light, Green Light System
          ● Red Light - - not planning to trade the IPO currently
          ● Yellow Light – keeping an eye on initial performance, will determine if it is
            an appropriate play after a few days/weeks of trading
          ● Green Light – he WILL trade this IPO
          ● Ben’s Live Portfolio, updated in real time




                                   Attachment IIII
                                                                    PX 27, 2600
 Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 67 of 527




         ● Trade alerts
               ○ Delivered via email and text, when to get into each trade and when
                  to exit each trade.
         ● Pricing Options:
               ○ $999/Annual
               ○ Additional $999 for LT (Total $1998)

Jeff Williams: Penny Stock Expert, former elementary school teacher (similar
story to Jason Bond)

SuperNova/Boost​:​ ​This service is based around penny stock trading

      o​ ​Description:​ ​Penny stocks typically go for $2 and below per share. Like Jason
      Bond Picks, these securities are extremely illiquid due to a lack of trading volume
      on them during market hours. This directly affect the stock’s volatility. With
      illiquid securities, you will always have more volatility and more dramatic swings
      in price. These stocks are all listed on major exchanges, so they are not pink
      sheets (think Wolf of Wall Street if you need a reference as to what a pink sheet
      is). The overall health of the market has very little impact on penny stocks, so
      whether the market is up or down, that does not necessarily mean that penny
      stocks will be affected in the same fashion.

      o​ ​ ​What’s Included? ​(Features)

         ● Live Chatroom where Jeff trades live daily, at 3:30 PM EST
         ● Jeff’s trade of the day comes out at 3:30 PM EST, every day, and he will
           be in his chatroom during that time, trading the pick live with all members.
         ● Live portfolio, updated in real time
         ● Video Watch Lists
         ● Penny Stock Millionaire (Beginner’s Guide)
         ● Innovative Trading Tools (Intermediate Guide)
         ● Small Account Success (Advanced Guide)
         ● Supernova Video Library series (training videos updated weekly)
         ● The Pot Report (Don’t get too excited Teddy)
         ● Trade alerts
               ○ Delivered via email and text
               ○ When to get in and out of each trade

      O​ ​ ​Pricing Options:

         ●   $799/Annual (Profit Prism/Penny Pro)
         ●   $799/ (Profit Prism/ Penny Pro → SuperNova) Upgrade
         ●   $1499/Annual
         ●   $2499/LT
         ●   $1000/ Upgrade from Annual to LT




                                   Attachment IIII
                                                                  PX 27, 2601
 Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 68 of 527




Dave Lukas: Real Estate Investor turned option trader

Option Profit Planner​: Dave Lukas sells options (vertical and credit spreads) very
similar to Jason in WWF, however he is on much longer cycles. He is selling contracts
that expire 6 months out, with a typical hold period of 2.9 months on average

          ○ Description​:
              ● This is a newsletter service with trades and educational videos,
                  released at 5pm EST to all members every Sunday of each week.
              ● These orders are placed on Sunday Night!

          ○ What’s Included​:
              ● Video analysis
              ● Market commentary
              ● Trade positions
              ● Friday Training Presentations

          ○ Education:
              ● Simple moving average line breakdown and how he uses these
                  trend lines to determine proper entries
              ● How to set up your scanner to find the best trades
              ● Factor Energy Theory
              ● He sells out of the money options, about 30% below the “In the
                  Money” puts.
              ● Learning Curve?
                             ■ 1 month, Dave teaches each week

          ○ Statistics:

91% of all trades he executes turns a profit
                        ○ 6% return on risk
                        ○ Level 3 options clearance is required by most brokers to
                           trade these options
                        ○ This is a risk averse strategy with very little drawdown

          ● Positions:
               ○ Dave will add 8-10 new positions each month and hold 20-30 open
                   positions at any given time




                                 Attachment IIII
                                                                PX 27, 2602
    Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 69 of 527




o      Pricing:
       $999/annual
       $999/LT (additional, for current clients)




Social Media Integration (Marvin/ ELliott) :
If you have a customer that wants to ask "Jason", "Jeff", "Kyle" a question these are the links to
their respective messengers

m.me/WeeklyMoneyMultiplier

m.me/JasonBondPicks

m.me/kylewdennis



team at m.me/ragingbulltrading




                                      Attachment IIII
                                                                           PX 27, 2603
  Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 70 of 527




Option Level Clearances from Brokerage Houses and what you can/cannot do with each designation:


Level One:​ This allows you to trade cash-backed trades such as calls and
puts and that are not bought on margin. You can also write covered calls.
To get this type of permission you must have the stocks already in your
account and the only options you can buy, or sell are those of the stocks
you already own. Also, the number of options contracts you can buy, or sell
is limited to your long stock position. This means that if you own 100 shares
of ABC, you can only trade one ABC option for each 100 shares of ABC
that you own.
Level Two:​ This gives you Level One capability and also allows you to
trade any number of puts or calls that you want (as long as you have the
cash or margin buying power), including options on stocks, ETFs, or the
indexes.
Level Three:​ This level of approval allows you do everything you can in
Level Two and to trade ​spreads​. You cannot do anything ​naked​ such as
uncovered shorting.
Level Four:​ This grants you options approval for everything in Level Three
and allows you to write naked calls and naked puts.




                                          Attachment IIII
                                                                                  PX 27, 2604
  Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 71 of 527




Webinar/ EBOOK Links
RagingBull Options Trading Library
Guru Service FQ&A
Note and Transfer Policy
Testimonial Chat Pulls
Service Testimonials - Check Slack Channels




       The Basics of Trading a Stock - Order Types
CANNED RESPONSES

Dear Irina,

Thank you for your purchase of the upgrade to Millionaire Roadmap. I am
pleased I was able to assist you in this purchase. I wish you great success with
your Raging Bull service and am ready to help you in any way I can.


In addition, I am available to you to answer any questions you might have about
your current service or any future services. I would appreciate a call if you are
contemplating another service. I will do my best to bring you any discounts or
special offers that are available.


Good luck and great trading,

Jeff




                               Attachment IIII
                                                             PX 27, 2605
 Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 72 of 527




Jeffrey Dean Brown
VIP Services
Ragingbull.com
603 263-6414 ​primary




                         Attachment IIII
                                                  PX 27, 2606
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 73 of 527




                        Attachment IIII
                                                                     PX 27, 2607
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 74 of 527




                        Attachment IIII
                                                                     PX 27, 2608
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 75 of 527




                        Attachment IIII
                                                                     PX 27, 2609
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 76 of 527




                        Attachment IIII
                                                                     PX 27, 2610
            Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 77 of 527

From:                   Suz Kenney
To:                     Deidra Olds; Tracy Effertz
Cc:                     Kayla Murphy; Merchant Services; Rob Leary
Subject:                RE: Industry Inquiry - Investment Education/Publisher
Date:                   Friday, January 3, 2020 5:34:37 PM
Attachments:            image001.png
                        image002.png
                        image003.png
                        image004.png
                        image005.png
                        image006.png
                        image007.png
                        image008.png
                        image009.png
                        image010.png
                        image011.png
                        image012.png
                        image013.png
                        image014.png
                        image015.png
                        image016.png
                        image017.png
                        image018.png
                        image019.png
                        image020.png
                        image022.png
                        image023.png
                        image024.png
                        image025.png
                        image026 png
                        image027.png


Hi Deidra,

Thank you so much. We will put together a full package to submit for concurrence.

In regards to the processing gap, this is an error that occurred in the Excel spreadsheet that was used to track ratios, and all processing history is actually
from 2019. We will be sure to include all of the processing history in the file and will update the Processing Summary accordingly.

Thanks again!


                                 Suz Kenney
                                 SAP Underwriter

                                 T (877) 462-7486 Ext:4745



This e-mail message and any attachments are strictly confidential and may contain information that is exempt
from disclosure under applicable law. If you are not the intended recipient, please immediately notify the
sender by return e-mail and then delete the e-mail. If you are not the intended recipient, you are hereby
notified that any dissemination, distribution or copying of this communication is strictly prohibited.




From: Deidra Olds [mailto:Deidra.Olds@esqbank.com]
Sent: January 3, 2020 3:12 PM
To: Tracy Effertz
Cc: Kayla Murphy; Merchant_Services; Suz Kenney; Rob Leary
Subject: RE: Industry Inquiry - Investment Education/Publisher



[External email -- Courriel externe]

Hi Tracy,

Performed a google search of the merchant and Jason Bond. I found the following:
      The merchant has multiple websites. Please provide a list of all websites.
      Why were Nov, Dec 17 and Jan 18 processing history and then Aug, Sept and Oct 2019 processing provided. Why such a gap?

At this time we will move forward. Please provide all the bank statements and processing statements for all the merchant’s businesses and websites in
addition to the due diligence. Thanks.

Regards,
Deidra


From: Tracy Effertz <teffertz@nuvei.com>
Sent: Friday, January 3, 2020 3:38 PM
To: Deidra Olds <Deidra.Olds@esqbank.com>
Cc: Kayla Murphy <kmurphy@nuvei.com>; Merchant_Services <MerchantServices@esqbank com>; Suz Kenney <skenney@nuvei.com>; Rob Leary
<rleary@nuvei.com>
Subject: RE: Industry Inquiry - Investment Education/Publisher

Hi Deidra,



                                                                                          Attachment IIII
                                                                                                                      PX 27, 2611
             Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 78 of 527


Happy New Year to you. Do we have any updates on this account? We are in a time crunch unfortunately as we may lose them to competition and are hoping
for some news. J

Thank you so much!

                                          Tracy Effertz
                                          Senior SAP Underwriter

                                          T (877) 462-7486 Ext:8730




This e-mail message and any attachments are strictly confidential and may contain information that is exempt from disclosure under applicable law. If you
are not the intended recipient, please immediately notify the sender by return e-mail and then delete the e-mail. If you are not the intended recipient, you are
hereby notified that any dissemination, distribution or copying of this communication is strictly prohibited.




From: Suz Kenney
Sent: January 2, 2020 10:31 AM
To: Kayla Murphy; Deidra Olds; Merchant_Services
Cc: Rob Leary
Subject: RE: Industry Inquiry - Investment Education/Publisher

Hello Deidra,

In Kayla’s absence, I am checking in to see if there is a status update regarding the industry inquiry for Ragingbull.com LLC.

Please let me know if I can provide anything additional to assist in the review.

Thank you!


                                  Suz Kenney
                                  SAP Underwriter

                                  T (877) 462-7486 Ext:4745



This e-mail message and any attachments are strictly confidential and may contain information that is exempt
from disclosure under applicable law. If you are not the intended recipient, please immediately notify the
sender by return e-mail and then delete the e-mail. If you are not the intended recipient, you are hereby
notified that any dissemination, distribution or copying of this communication is strictly prohibited.




From: Kayla Murphy
Sent: December 27, 2019 12:42 PM
To: Deidra Olds; Suz Kenney; Merchant_Services
Cc: Rob Leary
Subject: RE: Industry Inquiry - Investment Education/Publisher

Deidra,

Please see attached. I was able to get November statements as well as reporting showing the chargeback reason codes per month.


                                  Kayla Murphy
                                  Director, SAP Underwriting

                                  T (877) 462-7486 Ext:4675



This e-mail message and any attachments are strictly confidential and may contain information that is exempt from disclosure under applicable law.
If you are not the intended recipient, please immediately notify the sender by return e-mail and then delete the e-mail. If you are not the intended
recipient, you are hereby notified that any dissemination, distribution or copying of this communication is strictly prohibited.




From: Deidra Olds <Deidra.Olds@esqbank.com>
Sent: Thursday, December 26, 2019 9:51 AM
To: Kayla Murphy <kmurphy@nuvei.com>; Suz Kenney <skenney@nuvei.com>; Merchant_Services <MerchantServices@esqbank com>
Cc: Rob Leary <rleary@nuvei.com>
Subject: RE: Industry Inquiry - Investment Education/Publisher


[External email -- Courriel externe]

Hi Kayla,



                                                                                              Attachment IIII
                                                                                                                                                                   PX 27, 2612
             Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 79 of 527


We are still researching this, however I hope to have a response to you no later than tomorrow. Did this merchant provide November processing
statements? Please provide the metrics when you get a moment. Also, what are the chargeback reason codes? Thanks.

Regards,
Deidra


From: Kayla Murphy <kmurphy@nuvei.com>
Sent: Thursday, December 26, 2019 10:13 AM
To: Suz Kenney <skenney@nuvei.com>; Merchant_Services <MerchantServices@esqbank.com>
Cc: Deidra Olds <Deidra.Olds@esqbank com>; Rob Leary <rleary@nuvei com>
Subject: RE: Industry Inquiry - Investment Education/Publisher

Good morning! Hope everyone had a great holiday! Just wondering if Esquire has had time yet to review this inquiry.

Thank you,


                                 Kayla Murphy
                                 Director, SAP Underwriting

                                 T (877) 462-7486 Ext:4675



This e-mail message and any attachments are strictly confidential and may contain information that is exempt from disclosure under applicable law.
If you are not the intended recipient, please immediately notify the sender by return e-mail and then delete the e-mail. If you are not the intended
recipient, you are hereby notified that any dissemination, distribution or copying of this communication is strictly prohibited.




From: Suz Kenney <skenney@nuvei.com>
Sent: Friday, December 20, 2019 12:35 PM
To: merchantservices@esqbank.com
Cc: Deidra Olds <Deidra.Olds@esqbank com>; Kayla Murphy <kmurphy@nuvei.com>; Rob Leary <rleary@nuvei.com>
Subject: Industry Inquiry - Investment Education/Publisher

Hello!

Will Esquire consider merchants that offers investment education/training services?

We received a large submission ($3MM monthly volume) for Ragingbull.com LLC, who sells multiple investment training products through their website and
via MOTO sales. Their URL is www.ragingbull.com.

The merchant is not a registered Investment Advisor through the SEC due to the fact that they qualify as a Publisher, per the following SEC guidelines:


           “Publishers are excluded from the Act, but only if a publication: (i) provides only impersonal advice (i.e., advice not tailored to the
           individual needs of a specific client); 27 (ii) is “bona fide,” (containing disinterested commentary and analysis rather than promotional
           material disseminated by someone touting particular securities); and (iii) is of general and regular circulation (rather than issued from time
           to time in response to episodic market activity).” (https://www.sec.gov/about/offices/oia/oia_investman/rplaze-042012.pdf)


The merchant’s services do include “watchlists” of trades and visibility into the Trainers’ trade picks, but all education/training is impersonal and not tailored
to any specific student. The merchant also sends out newsletters on a regular basis; these are not circulated in response to market activity.


Below are examples of a few of the training products offered:

         Smoke Signals - https://app.ragingbull.com/checkout/package/smoke-signals-promo-night?utm source=internal-matrix&utm medium=nhc-
         live&utm campaign=smoke-signals-live-checkout&utm content=smoke-signals-live-checkout-12 19 19&utm term=nhc
         Weekly Money Multiplier - https://app.ragingbull.com/checkout/xCMAZ88C6YuofNnUt515
         Jason Bond Picks - https://app.ragingbull.com/checkout/jbp-yr


The merchant is currently processing through Stripe, who allows all of their marketing sites for different products to redirect to the main URL
(www.ragingbull.com). However, the merchant is in the process of cleaning up their traffic/marketing tactics so that all payments are made on the main URL
with no redirects.


Below is the merchant’s Stripe processing history from the past six months:




                                                                                             Attachment IIII
                                                                                                                                                       PX 27, 2613
            Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 80 of 527




As you can see, the current volume is much higher than the requested volume. If approved, the merchant plans to initially only move a portion of their
volume over to Nuvei. At a later date, they plan to remove the remainder of their volume over and have confirmed that they will notify Nuvei before doing
so.


Please let me know if I can provide any additional information for consideration.

Thank you,

                                 Suz Kenney
                                 SAP Underwriter

                                 T (877) 462-7486 Ext:4745



This e-mail message and any attachments are strictly confidential and may contain information that is exempt
from disclosure under applicable law. If you are not the intended recipient, please immediately notify the
sender by return e-mail and then delete the e-mail. If you are not the intended recipient, you are hereby
notified that any dissemination, distribution or copying of this communication is strictly prohibited.



Please consider the environment before printing this email.
Confidentiality Notice: The information contained in this e-mail and any attachments are privileged, confidential and protected from disclosure. If you are not the intended recipient,
you are hereby notified that any dissemination, distribution or duplication of this communication is strictly prohibited. If you have received this communication in error, please notify
the sender immediately and delete it from any drives or storage media and destroy any printouts of the e-mail and attachment.
Please Note: Emails sent to this address may be read by a designated Esquire Bank employee.




                                                                                          Attachment IIII
                                                                                                                                        PX 27, 2614
       Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 81 of 527


From:                   Suz Kenney
To:                     Mary Donovan; Sherry Bonaparte; Brittany Swanda
Cc:                     SAPesc; David Whitely; Kayla Murphy; Rob Leary
Subject:                RE: Approval Request - RagingBull.com
Date:                   Monday, March 23, 2020 9:55:49 AM
Attachments:            image016.png
                        image017.png
                        image018.png
                        image019.png
                        image020.png
                        image007.png
                        image009.png
                        image011.png
                        image013.png
                        image015.png


Good Morning Mary,

I notated in my Executive Summary that the merchant only plans to move $3MM of their volume
over to Nuvei at this time, and they will keep their existing Stripe account open for the remainder of
their volume. Once their Nuvei account is successfully up and running, the merchant plans to move
their remaining volume over to eventually process up to $7MM per month.

The merchant has updated their website to remove all mentions of ‘lifetime’ memberships. Below
are the updated checkout links for the products that previously had this wording:

Daily Profit Machine – https://app.ragingbull.com/checkout/package/daily-deposits
Sniper Reports – https://app.ragingbull.com/checkout/package/sniper-report
Weekly Money Multiplier – https://app.ragingbull.com/checkout/package/wmm-strategy-site?
utm_source=wmm&utm_medium=homepage&utm_content=click-from-wmm-homepage?
utm_source=wmm&utm_medium=menu&utm_content=click-from-wmm-menu

Please let me know if I can provide anything else to assist in the review.

Thank you,

                                 Suz Kenney
                                 SAP Underwriter

                                 T (877) 462-7486 Ext:4745



This e-mail message and any attachments are strictly confidential and may contain information that is exempt
from disclosure under applicable law. If you are not the intended recipient, please immediately notify the
sender by return e-mail and then delete the e-mail. If you are not the intended recipient, you are hereby
no ified that any dissemination, distribution or copying of his communication is strictly prohibited.




From: Mary Donovan [mailto:Mary.Donovan@esqbank.com]
Sent: March 18, 2020 9:10 AM
To: Suz Kenney; Sherry Bonaparte; Brittany Swanda
Cc: SAPesc; David Whitely; Kayla Murphy; Rob Leary
Subject: RE: Approval Request - RagingBull.com


                                                         Attachment IIII
                                                                                                               PX 27, 2615
     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 82 of 527




[External email -- Courriel externe]

Good afternoon,

Please see application status below:

                                             fNoteSub
   Date      Note By                                 Note                                  Status
3/18/2020 Donovan Pending - Please advise when lifetime membership is          Pending
  11:58:26        removed, not acceptable. Please clarify the $3M M/V
       AM         requested, as the Stripe processing indicates an amount over
                  $6.4M.

Regards,


From: Suz Kenney <skenney@nuvei.com>
Sent: Thursday, March 12, 2020 1:01 PM
To: Merchant_Services <MerchantServices@esqbank.com>
Cc: SAPesc <SAPesc@merchant-support.com>; David Whitely <dwhitely@nuvei.com>; Kayla Murphy
<kmurphy@nuvei.com>; Rob Leary <rleary@nuvei.com>
Subject: Approval Request - RagingBull.com

Hello,

We are looking to board this account. This merchant sells investment education services. Please see
below profile and find the attached documentation supporting approval:

Years in Business: 6 years
Industry Type: Investment Education
Monthly Volume: $3,000,000
Estimated Exposure: $2,049,900
Risk Mitigation: 10% reserve capped at $1,500,000

Please let me know if you have any questions.

Thank you,

                       Suz Kenney
                       SAP Underwriter

                       T (877) 462-7486 Ext:4745




                                         Attachment IIII
                                                                        PX 27, 2616
      Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 83 of 527




This e-mail message and any attachments are strictly confidential and may contain information that is exempt
from disclosure under applicable law. If you are not the intended recipient, please immediately notify the
sender by return e-mail and then delete the e-mail. If you are not the intended recipient, you are hereby
no ified that any dissemination, distribution or copying of his communication is strictly prohibited.



Please consider the environment before printing this email.
Confidentiality Notice: The information contained in this e-mail and any attachments are privileged, confidential and
protected from disclosure. If you are not the intended recipient, you are hereby notified that any dissemination,
distribution or duplication of this communication is strictly prohibited. If you have received this communication in
error, please notify the sender immediately and delete it from any drives or storage media and destroy any printouts
of the e-mail and attachment.
Please Note: Emails sent to this address may be read by a designated Esquire Bank employee.




                                                         Attachment IIII
                                                                                                               PX 27, 2617
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 84 of 527




                        Attachment IIII
                                                                     PX 27, 2618
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 85 of 527




                        Attachment IIII
                                                                     PX 27, 2619
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 86 of 527




                        Attachment IIII
                                                 PX 27, 2620
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 87 of 527




                       Attachment JJJJ
                                                 PX 27, 2621
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 88 of 527




                       Attachment JJJJ
                                                 PX 27, 2622
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 89 of 527




                       Attachment JJJJ
                                                 PX 27, 2623
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 90 of 527




                       Attachment JJJJ
                                                 PX 27, 2624
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 91 of 527




                       Attachment JJJJ
                                                 PX 27, 2625
                          Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 92 of 527



       Amendment to
       Bank of America Merchant Services application
       By and Between
       Bank of America Merchant Services
       And Lighthouse Media LLC - 372288802880

       This Amendment (“Amendment’) is made and entered into by and between Bank of America Merchant Services and the
       acquiring bank identified in the Agreement (collectively, “Servicers”) and Lighthouse Media LLC having corporate offices located
       at 835 E Lamar Num 263 Arlington, TX 7601 1 (“Client”) as of this 25 day of February, 201 7 (the “Amendment Effective Date”),
       to amend and supplement that certain Bank of America Merchant Services application between the parties dated 25 February,
       201 4 (the “Agreement”).

       In consideration of the mutual covenants herein contained, and other good and valuable consideration, the receipt and
       sufficiency of which are hereby acknowledged, Servicers and Client do hereby agree as follows:

       I.     Term. The Term of the Agreement is hereby extended to three (3) year(s) from the Amendment Effective Date (the
       “Amendment Term”).

       II.      Two Months Free Processing. Servicers will refund Servicer’s fees paid by Client during the immediately preceding
       two month period, up to a maximum of $200.00. This amount will be issued as a credit to Client’s monthly invoice and shall not
       include any third party fees for which Client is responsible, including without limitation, any fees of any card association, card
       issuer or debit network.

       III.     Termination Fee. If Client terminates the Agreement or otherwise ceases processing for at least ninety (90) days
       during the Amendment Term, Client is obligated to pay five hundred dollars ($ 500.00).

       IV.      Agreement Confirmation. Except as otherwise amended hereby, the Agreement is hereby ratified in all respects and
       shall remain in full force and effect.

                 IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly executed by their authorized
       officers, all as of the day and year first written above.

       Bank of America Merchant Services                                  Lighthouse Media LLC

       BY: Matt Morgan                                                    BY:                           Matthew Watabe

       TITLE: Client Relations Specialist                                 TITLE:      Financial Director

       DATE: September 27, 201 6                                          DATE:         1 0/1 0/201 6




       Retention Amendment (6.1 5.201 1 )


Confidential                                                                                                             10417905-FISV-000019
                                                          Attachment JJJJ
                                                                                                        PX 27, 2626
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 93 of 527




                       Attachment JJJJ
                                                 PX 27, 2627
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 94 of 527




                       Attachment JJJJ
                                                 PX 27, 2628
               Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 95 of 527




Confidential                                                                10417905-FISV-000090
                                      Attachment JJJJ
                                                                PX 27, 2629
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 96 of 527




                       Attachment JJJJ
                                                 PX 27, 2630
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 97 of 527




                       Attachment JJJJ
                                                 PX 27, 2631
               Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 98 of 527




Confidential                                                                10417905-FISV-000093
                                      Attachment JJJJ
                                                                PX 27, 2632
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 99 of 527




                       Attachment JJJJ
                                                 PX 27, 2633
               Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 100 of 527




Confidential                                                                10417905-FISV-000095
                                       Attachment JJJJ
                                                                 PX 27, 2634
               Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 101 of 527




Confidential                                                                10417905-FISV-000096
                                       Attachment JJJJ
                                                                 PX 27, 2635
               Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 102 of 527




Confidential                                                                10417905-FISV-000097
                                       Attachment JJJJ
                                                                 PX 27, 2636
                      Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 103 of 527
                                                Account List
       9/1 0/2020                                                                                                  MSA
                                             Information is displayed at the Outlet Level.
                    Account Number   ABA              Funding Agency                           Status
         1                                 BANK OF AMERICA NA
         2                                 JPMORGAN CHASE BANK, NA                    Active




                                                                                                                 JR-b80

                                                               Page 1


Confidential                                                                                            10417905-FISV-000098
                                                   Attachment JJJJ
                                                                                                 PX 27, 2637
                      Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 104 of 527
                                                Expert Notes
       9/1 0/2020                                                                                                                  MSA
       Print All Notes

                   Date            Time                                         Note Text                          Rep     NID
         1      5/26/2020       1 2:37:1 3    Batch Load Misc Salesforce Case Number: 56685203 .Case Not                 ser
         2                                    e: *sls*tate titchenal* email mass request from rep Joseph                 ser
         3                                    Long to close 6 mids chain and all other mids on the chain                 ser
         4                                    372288802880 accounts closed no etfs                                       ser
         5      3/27/2020       1 6:35:47     OTHER BAMS DST Case 55282620, null null null null n
         6                                    ull null Authenticated By:null null Brenda goodwin Wi
         7                                    nn CMS Tt Anthony Bell after he was transferred from Elis
         8                                    cia Diaz who had TLv with a OTC sent to the email on file a
         9                                    sking to change the email as that person no longer works in
        10                                    that department. he could verify the old email address and
        11                                    nothing was showing in the fraud tool for rapport so I chang
        12                                    ed the email address on file sent the auto response
        13     1 1 /1 9/201 9   1 2:45:22     Batch Load Misc RSMS Project (Base): RS KRIDER. Sent an e                  226
        14                                    mail to Jordan advising that the reserve remains on the acco               226
        15                                    unt for one year. according to the letter they recd from Sec               226
        16                                    urity Risk, that was put into effect as of July 5th. right                 226
        17                                    now 25% has been collected which would be $75k however they                226
        18                                    are no longer processing through any of the accounts. he ha                226
        19                                    s no other questions at this time.                                         226
        20     1 1 /1 2/201 9   1 4:09:32     Batch Load Misc RSMS Project (Base): RS KRIDER: Received                   226
        21                                    a voicemail from Jordan and returned his call, wanted to kn                226
        22                                    ow about the reserve and how long to full fill it. Do show                 226
        23                                    that its at 25% but will have to check with Security Risk du               226
        24                                    e to merchant is only processing refunds on one                            226
        25                                    Batch Load Misc of the account and the others have not had                 226
        26                                    any further activity. also wanted to check on a line of cre                226
        27                                    dit that they had. advised would need to get that info from                226
        28                                    the Bank and i found a 8004321 000 phone number in google for              226
        29                                    BofA New Hampshire. sent to him via email.                                 226
        30      4/30/201 9      1 4:1 9:49    OTHER BAMS DST Case 43945733, null null null null n
        31                                    ull null Authenticated By:null null Robinson, Racquel
        32                                    CMS Top Pre Verification Anothony Bell inquiring on why he
        33                                    r received two cases for the same sale, advised to respond
        34                                    to both.
        35      4/30/201 9      1 1 :21 :37   OTHER BAMS DST Case 43945733, null null null null n
        36                                    ull null Authenticated By:null null Anothony Bell inq
        37                                    uiring on why her received two cases for the same sale,
        38      3/1 2/201 9     1 1 :08:1 7   Batch Load Misc RSMS Project (Base): RS. I need to get our                 b09
        39                                    company phone number added to all billing descriptors asap.                b09
        40                                    We have some old numbers on file but would like to use this                b09
        41                                    number for each descriptor going forward. (833) 2651 270 W                 b09
        42                                    ill call in the next min or two. Thanks, Jordan tt Jordan                  b09
        43                                    , said he                                                                  b09
        44                                    Batch Load Misc wanted to add a support # to the descripto                 b09
        45                                    rs on all of the accounts to try and help with disputes. The               b09
        46                                    y want to try and resolve the issue with the customer before               b09
        47                                    it gets to that point. I updated the phone # on all account                b09
        48                                    s with 8332651 270. Adv it should take 24 hours to complete t              b09
        49                                    he update.                                                                 b09
        50       3/5/201 9      1 3:1 0:47    Batch Load Misc RSMS Project (Trigger Word): RSErica, Yes                  b09
        51                                    , Id like to proceed through your channels to get Visa Verif               b09


                                                                                                                                 JR-b80

                                                                                  Page 1


Confidential                                                                                                         10417905-FISV-000099
                                                                    Attachment JJJJ
                                                                                                              PX 27, 2638
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 105 of 527
                                               Expert Notes
       9/1 0/2020                                                                                                               MSA
       Print All Notes

                    Date        Time                                                Note Text                   Rep     NID
        52                                 ied (VV) setup. Ill check out that link. Thanks for your h                 b09
        53                                 elp on that. Wed also like to explore any similar verifica                 b09
        54                                 tions like VV for other card providers (AMEX, Mastercard). D               b09
        55                                 o you have any connections there? Jordan Jordan, Im sendi                  b09
        56                                 ng the request                                                             b09
        57                                 Batch Load Misc to our product team now. Ive asked for the                 b09
        58                                 m to contact you via email and keep me informed throughout t               b09
        59                                 his process. I also mentioned you are interested in options                b09
        60                                 for MasterCard and Discover. Im not sure if they can assist                b09
        61                                 with those but it doesnt hurt to ask. If you have any other                b09
        62                                 questions in the meantime please let me know. Thank you,                   b09
        63                                 Erica Hoover                                                               b09
        64       3/5/201 9    1 0:35:07    Batch Load Misc RSMS Project (Trigger Word): RSGood aftern                 b09
        65                                 oon Jordan, Have you had any further communication with Vis                b09
        66                                 a since the last email below? Im just trying to gage an unde               b09
        67                                 rstanding of where you are with this. In addition to the V                 b09
        68                                 erified by Visa, have you had a chance to complete the addit               b09
        69                                 ional velocity filters                                                     b09
        70                                 Batch Load Misc within Payeezy to verify AVS(address verif                 b09
        71                                 ication).         Thank you, Erica Hoover Jan has a                        b09
        72                                 dvised BAMS partner sales has the ability to resell the Firs               b09
        73                                 t Data services of Cardinal Commerce and would need to engag               b09
        74                                 e them to complete Verified by Visa. Waiting on a reply fro                b09
        75                                 m Jordan.                                                                  b09
        76       3/4/201 9    1 5:57:51    Batch Load Misc RSMS Project (Trigger Word): RSper notes "                 b09
        77                                 lower" is referencing a last name. currently working with th               b09
        78                                 e client and determining steps for verified by visa                        b09
        79      2/25/201 9    1 7:50:39    OTHER Internet Solution Case 41 756206, Auth: basic Name: jo               bri
        80                                 rdan rauina Title: directo of finance Issue: customer is n                 bri
        81                                 ot able to log in on the account, tried the forgot password                bri
        82                                 option but is not working, never got the email , customer i                bri
        83                                 s locked out needs to get access on the system. RX: go ahe                 bri
        84                                 ad and unlocked the user on the payeezy system then she was                bri
        85                                 able to log in on the terminal to process transactions M                   bri
        86                                 id: Phone number:03861 855981 8370 9725331 496                             bri
        87      2/25/201 9    1 2:00:20    Batch Load Misc RSMS Project (Base): RStt Jordan, interest                 b09
        88                                 ed in setting up verified by visa to secure his transactions               b09
        89                                 more to help with chargebacks and also wanted to know if th                b09
        90                                 ere was a tutorial on how to set up velocity filters on his                b09
        91                                 Payeezy portal. I emailed him a helpful link to answer his q               b09
        92                                 uestions and if he needed more info I would set up a call wi               b09
        93                                 th the payeezy help desk. I advised him verified by visa and               b09
        94                                  mastercard secure code would all be set up himself and can                b09
        95                                 do it on the portal through payeezy.                                       b09
        96      2/1 4/201 9   1 8:46:1 4   Batch Load Misc Salesforce Case Number: 41 41 1 847 .Case Not              731
        97                                 e: ShanaKirkland*SBSS*Per Compliance Risk Mgr, remove Discov               731
        98                                 er entitlement due to Discover terminations.                               731
        99      2/1 3/201 9   09:26:44     Batch Load Misc RSMS Project (Base): RSErica, Quick quest                  b09
        1 00                               ion. We normally handle chargebacks several at a time on the               b09
        1 01                               same day. Is it better to handle 1 0 chargebacks over the sp               b09
        1 02                               an of two days or better to spread it out over a week? Multi               b09


                                                                                                                              JR-b80

                                                                               Page 2


Confidential                                                                                                      10417905-FISV-000100
                                                                 Attachment JJJJ
                                                                                                           PX 27, 2639
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 106 of 527
                                               Expert Notes
       9/1 0/2020                                                                                                              MSA
       Print All Notes

                    Date         Time                                          Note Text                       Rep     NID
        1 03                               ple weeks worth of chargebacks handled in a short period tim              b09
        1 04                               e had an adverse effect on our merchant status. Jordan Hi                 b09
        1 05                               Jordan, I dont believe                                                    b09
        1 06                               Batch Load Misc it makes a difference on how many you hand                b09
        1 07                               le over a certain time period. If you have a large amount of              b09
        1 08                               chargebacks against the business that poses a concern, the                b09
        1 09                               Risk department would notify you and myself and request a re              b09
        110                                mediation plan. You are already working on this now so I wou              b09
        111                                ld say you shouldnt have any concern at this point. Thank                 b09
        112                                you, Erica Hoover                                                         b09
        113     2/1 1 /201 9   08:34:1 7   Batch Load Misc RSMS Project (Base): Lets hold off on any                 b09
        114                                changes at least until tomorrow. Ill comment back here then.              b09
        115                                 Thanks for the help on this.                                             b09
        116      2/7/201 9     1 4:34:32   Batch Load Misc RSMS Project (Base): RSI did have another                 b09
        117                                question. Is there a way to remove Discover card from our be              b09
        118                                ing one of the card types we accept? We no longer want to do              b09
        119                                business with them. Jordan You certainly have a choice a                  b09
        1 20                               s to which cards you would like to accept. However from look              b09
        1 21                               ing at the accounts theres only 1 that doesnt accept Discove              b09
        1 22                               r cards currently. The accounts that do have Discover                     b09
        1 23                               Batch Load Misc card are full serviced through us and woul                b09
        1 24                               dnt go through Discover. Can I ask the reason behind not                  b09
        1 25                               wanting to accept Discover?     Erica Hoover They disconnect              b09
        1 26                               ed us without any warning on the JasonBondPicks.com account.              b09
        1 27                               Now they are allowing clients to issue disputes on any of o               b09
        1 28                               ur brands and not allowing us an opportunity to defend ourse              b09
        1 29                               lves and possibly win. WE are seeing an uptick in disputes                b09
        1 30                               Batch Load Misc from Discover card members and its really                 b09
        1 31                               hurting our merchant status. We do so little biz through the              b09
        1 32                               m that they are not work keeping around any longer, especial              b09
        1 33                               ly considering how they dropped us on Jason Bond Picks witho              b09
        1 34                               ut any warning or opportunity to remedy and unknown issues.               b09
        1 35                               Oh wow! I can definitely understand why you wouldnt want to               b09
        1 36                               deal with Discover any longer. If you would like                          b09
        1 37                               Batch Load Misc to have it removed I can do that for you t                b09
        1 38                               oday. After I make the updates to the account, you would be               b09
        1 39                               required to contact the Payeezy helpdesk for a parameter up               b09
        1 40                               date on each so the system recognizes the change. Or, I ca                b09
        1 41                               n set the accounts for auto parameter updatesŽ if you wish.               b09
        1 42                                This means the gateways will automatically push the update               b09
        1 43                               overnight after the batch completes. Erica Hoover                         b09
        1 44     2/7/201 9     1 3:32:41   Batch Load Misc RSMS Project (Base): RSThank you for the c                b09
        1 45                               larification. As for the AVS, we have Firstdata setup to r                b09
        1 46                               equire avs so thats odd. However, there are some rare charge              b09
        1 47                               s where we charge on behalf of the client per their consent               b09
        1 48                               with the info we have on file, excluding the security code.               b09
        1 49                               We do this on a rare occasion so those                                    b09
        1 50                               Batch Load Misc may be the charges you are seeing without                 b09
        1 51                               avs requirements. Orders taken directly from our order forms              b09
        1 52                               require zip code verification, security code...etc. Thanks                b09
        1 53                               , Jordan Likewise, thank you for the clarification! If the                b09


                                                                                                                             JR-b80

                                                                               Page 3


Confidential                                                                                                     10417905-FISV-000101
                                                                  Attachment JJJJ
                                                                                                          PX 27, 2640
                      Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 107 of 527
                                                Expert Notes
       9/1 0/2020                                                                                                                  MSA
       Print All Notes

                    Date          Time                                                Note Text                    Rep     NID
        1 54                                 y any further questions I will be in touch. Have a great r                  b09
        1 55                                 est of your day! Erica Hoover                                               b09
        1 56     2/7/201 9     1 3:26:50     Batch Load Misc RSMS Project (Base): RSGood speaking with                   b09
        1 57                                 you last week. I did have some questions about some odd debi                b09
        1 58                                 ts from BAMS of Feb 4, 201 8. Their description says "deposit               b09
        1 59                                 " while its actually debiting our account. Normally these de                b09
        1 60                                 posits are credits. Can you check on this please and clarify                b09
        1 61                                 ? Good afternoon Jordan, I appreciate you reaching out! In                  b09
        1 62                                 reviewing the below, those are your processing fees                         b09
        1 63                                 Batch Load Misc that are billed monthly around the 2nd of                   b09
        1 64                                 each month. If the 2nd falls on a weekend, it will delay unt                b09
        1 65                                 il the next business day, which in this case was on 2/4. I                  b09
        1 66                                 ts funny you had reach out because I was actually getting re                b09
        1 67                                 ady to email you in regards to the merchant account for jaso                b09
        1 68                                 nbondpicks.com. Our support analysts had found that you have                b09
        1 69                                 some transactions downgrading due to not providing                          b09
        1 70                                 Batch Load Misc AVS(address verification) at the time of a                  b09
        1 71                                 uthorization. We just want to verify if there is an issue th                b09
        1 72                                 at caused the information to not be provided. If you are awa                b09
        1 73                                 re of this and understand the downgrades I will advise. We                  b09
        1 74                                 just want to make sure you are aware of how to get the best                 b09
        1 75                                 possible rate for your transactions. If you have any ques                   b09
        1 76                                 tions please let me know. Thank you, Erica Hoover                           b09
        1 77     2/5/201 9     1 1 :02:1 6   Batch Load Misc Salesforce Case Number: 40852049 .Case Not                  032
        1 78                                 e: 02/05/1 9 Tim Wilt ACH Reject 1 6 Account Frozen Already wo              032
        1 79                                 rked by Customer service, Funding hold was released.                        032
        1 80     2/1 /201 9    1 1 :58:27    Batch Load Misc RSMS Project (Base): RStt Jordan, introduc                  b09
        1 81                                 ed myself as their assigned relationship specialist for the                 b09
        1 82                                 accounts going forward. He was very happy to hear of this an                b09
        1 83                                 d asked me to send my contact info to him so they could file                b09
        1 84                                  it where it needs to go. He said everything is going well w                b09
        1 85                                 ith the processing at this time and no questions or concerns                b09
        1 86                                 .                                                                           b09
        1 87    1 /31 /201 9   20:06:42      ACH REJECT Represent to Funding, WOD 01 /30, DR $8,795.00, R1               EJ
        1 88                                 6                                                                           EJ
        1 89    1 /30/201 9    23:1 2:56     ACH REJECT Case Created, WOD 01 /30, DR $8,795.00, R1 6                     EJ
        1 90    1 /30/201 9    1 8:43:1 4    Batch Load Misc Salesforce Case Number: 40765489 .Case Not                  081
        1 91                                 e: received response from merch. called him on the phone and                081
        1 92                                 verified accounts. updated in MM.                                           081
        1 93    1 /30/201 9    1 7:47:1 7    Batch Load Misc Salesforce Case Number: 40765489 .Case Not                  081
        1 94                                 e: Yanique Charles *CMS* received an escalated request to up                081
        1 95                                 date DDA on file. sent an email to requester Jordan@ragingbu                081
        1 96                                 ll.com to inquire on the best time to speak with him regardi                081
        1 97                                 ng request                                                                  081
        1 98    1 /25/201 9    1 4:05:01     OTHER BAMS DST Case 4052871 2, Rachael Clevinger/CMS/tt: Ant
        1 99                                 hony Bell/Top Level Batch Merchant needed help locating a
        200                                  transaction to research a chargeback, merchant was able to l
        201                                  ocate it by going back far enough.
        202      1 /3/201 9    1 4:57:30     OTHER BAMS DST Case 39583297, Petrona Ferguson /CMS/Basic/T
        203                                  T/Anthony Call to verify if he can still submit information
        204                                  for case # Case # 883457538401 $93.98


                                                                                                                                 JR-b80

                                                                                 Page 4


Confidential                                                                                                         10417905-FISV-000102
                                                                    Attachment JJJJ
                                                                                                              PX 27, 2641
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 108 of 527
                                               Expert Notes
       9/1 0/2020                                                                                                                          MSA
       Print All Notes

                    Date         Time                                         Note Text                                    Rep     NID
        205      6/5/201 8    1 4:56:20     Batch Load Misc Salesforce Case Number: 326291 74 .Case Not                          074
        206                                 e: Justin Matthews/SBS SRSpoke with merchant and payeezy. Wa                         074
        207                                 s advised that avs info wasnt being sent from website to pay                         074
        208                                 eezy causing the downgrades. Merchant will work with payeezy                         074
        209                                 to get this resolved.                                                                074
        21 0     6/5/201 8    1 3:1 6:22    OTHER Internet Solution Case 32790493, Jordan called becaus
        21 1                                e his transactions were being downgraded because there was n
        21 2                                o AVS information passed he states that his site is passing
        21 3                                 that information advised we would need to see the code req
        21 4                                uest that the site is sending to see if there is an issue on
        21 5                                the gw side
        21 6     6/5/201 8    1 3:1 5:04    OTHER Internet Solution Case 32790493, Jordan called becaus
        21 7                                e his transactions were being downgraded because there was n
        21 8                                o AVS information passed he states that his site is passing
        21 9                                that information advised we would need to see the code reque
        220                                 st that the site is sending to see if there is an issue on t
        221                                 he gw side
        222      6/4/201 8    1 7:25:1 2    Batch Load Misc Salesforce Case Number: 326291 74 .Case Not                          074
        223                                 e: Justin Matthews/SBS SRReceived email from merchant that s                         074
        224                                 he will be back in office on Tuesday and will call to discus                         074
        225                                 s this issue then.                                                                   074
        226      6/1 /201 8   1 6:47:1 8    Batch Load Misc Salesforce Case Number: 32656054 .Case Not                           1 05
        227                                 e: Jessica Kelstrom/CMS/Per email request from Ashley Geesam                         1 05
        228                                 an, I called the location to advise of their downgrading but                         1 05
        229                                 it led to their customer service. I sent an email to the em                          1 05
        230                                 ail on file advising of the downgrades.                                              1 05
        231      6/1 /201 8   1 5:51 :1 8   Batch Load Misc Salesforce Case Number: 326291 74 .Case Not                          074
        232                                 e: Justin Matthews/SBS SRCalled merchant to discuss transact                         074
        233                                 ion downgrades, left message. Attempt 3. Emailed merchant at                         074
        234                                 jordan@ragingbull.com. Attempt 4. Case Closed with max atte                          074
        235                                 mpts.                                                                                074
        236     5/31 /201 8   1 7:34:1 5    Batch Load Misc Salesforce Case Number: 326291 74 .Case Not                          074
        237                                 e: Justin Matthews/SBS SRReceived request to contact merchan                         074
        238                                 t in regards to transaction downgrades caused by not supplyi                         074
        239                                 ng an AVS response at authorization of Ecom transactions. Ca                         074
        240                                 lled merchant and left message. Attempt 1 . Also emailed merc                        074
        241                                 hant at jordan@ragingbull.com. Attempt 2.                                            074
        242     4/1 6/201 8   1 8:31 :1 7   Batch Load Misc Salesforce Case Number: 31 551 626 .Case Not                         b1 1
        243                                 e: margaret hennessy cms 4sv dda tt anthony bell adv they pa                         b1 1
        244                                 y cb fee of 25.00 adv there is a fee if you do not respond t                         b1 1
        245                                 o a cb from visa and that I did not know what that was at th                         b1 1
        246                                 is time                                                                              b1 1
        247     4/1 6/201 8   1 7:37:1 5    OTHER Chargeback 31 55041 1 , tt: Anthony Bell Verified:basic
        248                                 xfer to cs to discuss cb fess associated with pre arb/arb ca
        249                                 ses
        250     4/1 6/201 8   1 7:34:1 3    OTHER Chargeback 31 55041 1 , CASE:CB580930081 501             tt: Anth
        251                                 ony Bell Verified:basic Summary:Merch adv of crdt /adv of ac
        252                                 cept with DM/adv of possible rt rqst
        253     4/1 2/201 8   1 6:48:1 3    Batch Load Misc Salesforce Case Number: 31 464933 .Case Not                          ser
        254                                 e: Christian Morse /SBS/ added legal contact name to Amex OB                         ser
        255                                 entitlement per request from Risk                                                    ser


                                                                                                                                         JR-b80

                                                                                Page 5


Confidential                                                                                                                 10417905-FISV-000103
                                                                    Attachment JJJJ
                                                                                                                      PX 27, 2642
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 109 of 527
                                               Expert Notes
       9/1 0/2020                                                                                                                 MSA
       Print All Notes

                   Date          Time                                         Note Text                          Rep      NID
        256     2/26/201 8    1 7:38:1 4    Batch Load Misc Salesforce Case Number: 3021 1 288 .Case Not               1 79
        257                                 e: Katie Hollifield/ SBS /AVS/DBA/ TT BC Jessica Cedeno Upd                1 79
        258                                 ated merchants descriptor # and bill to # to 855.590.7694                  1 79
        259     2/26/201 8    1 2:25:50     OTHER BAMS L1 CASE 301 95596, jordan reyna verfied basic,top               ett
        260                                 otc email(0000455563) merchant calling remove the phone nu                 ett
        261                                 mber on the description and but other x's or the email for                 ett
        262                                 all 6 account 372288802880(support@RAGINGBULL.COM) 3728291 31              ett
        263                                 880(support@TOPSTOCKPICKS.COM) 3728291 32888(support@PENNYPRO              ett
        264                                 .COM) 3728291 33886(support@PETRAPICKS.COM) 3728291 34884(supp             ett
        265                                 ort@JASONBONDPICKS.COM) 3728291 30882(support@BIOTECHBREAKOUT              ett
        266                                 S.COM) merchant also wants to know whyso customer say the c.               ett
        267                                 s is the merchant personal 9725331 496 but it wanst on the de              ett
        268                                 scriptor and merchant would like to have it fix advice time                ett
        269                                 rame submitted ticket number 301 9371 0 on mid(372288802880)               ett
        270      2/6/201 8    1 2:01 :1 9   Batch Load Misc Salesforce Case Number: 29302523 .Case Not                 1 59
        271                                 e: Venesa.Bombard/sbs sr/ Address update completed. Reached                1 59
        272                                 out to Jordan to see if there was still an issue regarding t               1 59
        273                                 he phone number. Waiting for response.                                     1 59
        274     1 /29/201 8   1 2:05:1 8    Batch Load Misc Salesforce Case Number: 29302523 .Case Not                 1 59
        275                                 e: Venesa.Bombard/sbs sr/ Request submitted rejected pending               1 59
        276                                  additional information. Merchant needs to provide additiona               1 59
        277                                 l documentation. ticket states: PLEASE PROVIDE ONE OF THE FO               1 59
        278                                 LLOWING WITH THE DBA NAME & ADDRESS MATCH: UTILITY BILL, BUS               1 59
        279                                 INESS LICENSE, DBA CERTIFICATE, TAX RETURNS, ARTICLES OF INC               1 59
        280                                 ORPORATION, PROCESSING STATEMENT, BUSINESS BANK STATEMENT, E               1 59
        281                                 XECUTED EIN, OR WORK ORDER ISSUED BY UTILITY COMPANY.                      1 59
        282     1 /25/201 8   1 9:26:09     Batch Load Misc Salesforce Case Number: 29302523 .Case Not                 1 59
        283                                 e: Venesa.Bombard/sbs sr/ TT Jordan Reyna and reviewed downg               1 59
        284                                 raded transactions due to missing AVS information on biotech               1 59
        285                                  account. Also updated phone number on all 6 accounts in cha               1 59
        286                                 in to his number for best contact 972.533.1 496. Submitted up              1 59
        287                                 date to update address on file to match head office account.               1 59
        288     1 /24/201 8   1 3:48:37     DEPOSIT INQUIRY                                                            234
        289     1 /24/201 8   1 3:48:20     OTHER BAMS L1 CASE 29371 089, tt anthony bell ,bookeeper bas
        290                                 ic;verif last deposit . verif dda merchant would like to hav
        291                                 e mailing address changed updated on the account updated the
        292                                  address for the merchant ; merchant has muliple accounts he
        293                                 is needing to do this for .
        294     1 /24/201 8   1 3:08:1 3    Batch Load Misc Salesforce Case Number: 29302523 .Case Not                 1 59
        295                                 e: Venesa.Bombard/sbs sr/ Received email from Jordan, he is                1 59
        296                                 currently out of the office and not able to return my call.                1 59
        297                                 I requested a best time to contact him regarding the issue o               1 59
        298                                 f missing transaction information and how to prevent the iss               1 59
        299                                 ue from continuing. Waiting for response to complete request               1 59
        300                                 .                                                                          1 59
        301     1 /23/201 8   1 4:37:1 7    Batch Load Misc Salesforce Case Number: 29302523 .Case Not                 1 59
        302                                 e: Venesa.Bombard/SBS SR/ FIRST ATTEMPT Regarding AVS missin               1 59
        303                                 g from transactions causing higher rates. Left message with                1 59
        304                                 Nathan provided phone number and office hours.                             1 59
        305                                 Batch Load Misc Salesforce Case Number: 29302523 .Case Not                 1 59
        306                                 e: Venesa.Bombard/SBS SR/ SECOND ATTEMPT Sent Call back Cust               1 59


                                                                                                                                JR-b80

                                                                                 Page 6


Confidential                                                                                                       10417905-FISV-000104
                                                                   Attachment JJJJ
                                                                                                            PX 27, 2643
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 110 of 527
                                               Expert Notes
       9/1 0/2020                                                                                                                 MSA
       Print All Notes

                    Date          Time                                            Note Text                      Rep      NID
        307                                  omer Service email to merchant at address on file.                        1 59
        308     1 /22/201 8    1 3:07:33     DEPOSIT INQUIRY                                                           NA0
        309    1 1 /29/201 7   1 4:59:57     TRANSACTION RESEARCH BAMS L1 CASE 27971 436, jordan reyna/ad              ing
        31 0                                 ministrative assisnt/vrfd basic/merch said cc#3009 being cha              ing
        31 1                                 rged twice/advised the merch only once/merch seeing that on               ing
        31 2                                 his end aswell                                                            ing
        31 3    1 1 /8/201 7   1 3:51 :1 7   Batch Load Misc Salesforce Case Number: 27479265 .Case Not                41 1
        31 4                                 e: kcampbell sbs 4sv tt bc jessica cedeno wanted to confirm               41 1
        31 5                                 the email address on file is jordan@ragingbull.com                        41 1
        31 6   1 0/27/201 7    1 6:36:23     Batch Load Misc Salesforce Case Number: 27208099 .Case Not                341
        31 7                                 e: HollyDorn*SBS*TT 4sv rep code: BC Jessica Cedeno added                 341
        31 8                                  a location. Merchant states Payeezy GW is not showing corr               341
        31 9                                 ect descriptor. Updated to 5DOM/FGN and the date, in MM.                  341
        320     1 0/4/201 7    1 4:44:09     Batch Load Misc Salesforce Case Number: 26661 1 74 .Case Not              110
        321                                  e: Bernard K. *SBS* tt Jessica Cedeno. BC called in to corre              110
        322                                  ct the DBA name on the merchant account. Updated DBA name pe              110
        323                                  r request. BC states she is unable to view thee account in s              110
        324                                  alesforce. Advised new account may take up 2448hrs. to popul              110
        325                                  ate in salesforce. Nothing further.                                       110
        326                                  Batch Load Misc Salesforce Case Number: 26661 292 .Case Not               408
        327                                  e: Desiree.McCulloughSBS/4sv CAI/TT Jessica Cedeno BC calle               408
        328                                  d in needed the DBA contact updated to Jordan Reyna and the               408
        329                                  Bill to contact to be Jeffrey Bishop. Made the change for t               408
        330                                  he Bill to as the DBA contact was Jordan Reyna.                           408
        331     1 0/2/201 7    1 3:42:33     Batch Load Misc Salesforce Case Number: 26578534 .Case Not                115
        332                                  e: Cameron Collins/SBS/4sv tt:BC Jessica Cedeno to see if th              115
        333                                  e account was approved. Advised that the account is still pe              115
        334                                  nding credit approval.                                                    115




                                                                                                                                JR-b80

                                                                                Page 7


Confidential                                                                                                       10417905-FISV-000105
                                                                   Attachment JJJJ
                                                                                                            PX 27, 2644
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 111 of 527
                                               Expert Notes
       9/1 0/2020                                                                             MSA
       Print All Notes

                     User
         1     bamuser
         2     bamuser
         3     bamuser
         4     bamuser
         5     Goodwin Winn, B
         6     Goodwin Winn, B
         7     Goodwin Winn, B
         8     Goodwin Winn, B
         9     Goodwin Winn, B
        10     Goodwin Winn, B
        11     Goodwin Winn, B
        12     Goodwin Winn, B
        13     bamd226
        14     bamd226
        15     bamd226
        16     bamd226
        17     bamd226
        18     bamd226
        19     bamd226
        20     bamd226
        21     bamd226
        22     bamd226
        23     bamd226
        24     bamd226
        25     bamd226
        26     bamd226
        27     bamd226
        28     bamd226
        29     bamd226
        30     Robinson, Racqu
        31     Robinson, Racqu
        32     Robinson, Racqu
        33     Robinson, Racqu
        34     Robinson, Racqu
        35     Robinson, Racqu
        36     Robinson, Racqu
        37     Robinson, Racqu
        38     bamab09
        39     bamab09
        40     bamab09
        41     bamab09
        42     bamab09
        43     bamab09
        44     bamab09
        45     bamab09
        46     bamab09
        47     bamab09
        48     bamab09
        49     bamab09
        50     bamab09
        51     bamab09


                                                                                            JR-b80

                                                    Page 8


Confidential                                                                       10417905-FISV-000106
                                             Attachment JJJJ
                                                                       PX 27, 2645
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 112 of 527
                                               Expert Notes
       9/1 0/2020                                                                             MSA
       Print All Notes

                     User
        52     bamab09
        53     bamab09
        54     bamab09
        55     bamab09
        56     bamab09
        57     bamab09
        58     bamab09
        59     bamab09
        60     bamab09
        61     bamab09
        62     bamab09
        63     bamab09
        64     bamab09
        65     bamab09
        66     bamab09
        67     bamab09
        68     bamab09
        69     bamab09
        70     bamab09
        71     bamab09
        72     bamab09
        73     bamab09
        74     bamab09
        75     bamab09
        76     bamab09
        77     bamab09
        78     bamab09
        79     Sanabria Sanche
        80     Sanabria Sanche
        81     Sanabria Sanche
        82     Sanabria Sanche
        83     Sanabria Sanche
        84     Sanabria Sanche
        85     Sanabria Sanche
        86     Sanabria Sanche
        87     bamab09
        88     bamab09
        89     bamab09
        90     bamab09
        91     bamab09
        92     bamab09
        93     bamab09
        94     bamab09
        95     bamab09
        96     bam0731
        97     bam0731
        98     bam0731
        99   bamab09
        1 00 bamab09
        1 01 bamab09
        1 02 bamab09


                                                                                            JR-b80

                                                    Page 9


Confidential                                                                       10417905-FISV-000107
                                             Attachment JJJJ
                                                                       PX 27, 2646
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 113 of 527
                                               Expert Notes
       9/1 0/2020                                                                             MSA
       Print All Notes

                   User
        1 03 bamab09
        1 04 bamab09
        1 05 bamab09
        1 06 bamab09
        1 07 bamab09
        1 08 bamab09
        1 09 bamab09
        1 1 0 bamab09
        1 1 1 bamab09
        1 1 2 bamab09
        1 1 3 bamab09
        1 1 4 bamab09
        1 1 5 bamab09
        1 1 6 bamab09
        1 1 7 bamab09
        1 1 8 bamab09
        1 1 9 bamab09
        1 20 bamab09
        1 21 bamab09
        1 22 bamab09
        1 23 bamab09
        1 24 bamab09
        1 25 bamab09
        1 26 bamab09
        1 27 bamab09
        1 28 bamab09
        1 29 bamab09
        1 30 bamab09
        1 31 bamab09
        1 32 bamab09
        1 33 bamab09
        1 34 bamab09
        1 35 bamab09
        1 36 bamab09
        1 37 bamab09
        1 38 bamab09
        1 39 bamab09
        1 40 bamab09
        1 41 bamab09
        1 42 bamab09
        1 43 bamab09
        1 44 bamab09
        1 45 bamab09
        1 46 bamab09
        1 47 bamab09
        1 48 bamab09
        1 49 bamab09
        1 50 bamab09
        1 51 bamab09
        1 52 bamab09
        1 53 bamab09


                                                                                            JR-b80

                                                   Page 1 0


Confidential                                                                       10417905-FISV-000108
                                             Attachment JJJJ
                                                                       PX 27, 2647
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 114 of 527
                                               Expert Notes
       9/1 0/2020                                                                             MSA
       Print All Notes

                   User
        1 54 bamab09
        1 55 bamab09
        1 56 bamab09
        1 57 bamab09
        1 58 bamab09
        1 59 bamab09
        1 60 bamab09
        1 61 bamab09
        1 62 bamab09
        1 63 bamab09
        1 64 bamab09
        1 65 bamab09
        1 66 bamab09
        1 67 bamab09
        1 68 bamab09
        1 69 bamab09
        1 70 bamab09
        1 71 bamab09
        1 72 bamab09
        1 73 bamab09
        1 74 bamab09
        1 75 bamab09
        1 76 bamab09
        1 77 bam0032
        1 78 bam0032
        1 79 bam0032
        1 80 bamab09
        1 81 bamab09
        1 82 bamab09
        1 83 bamab09
        1 84 bamab09
        1 85 bamab09
        1 86 bamab09
        1 87 ACHREJ
        1 88 ACHREJ
        1 89 ACHREJ
        1 90 BAMR081
        1 91 BAMR081
        1 92 BAMR081
        1 93 BAMR081
        1 94 BAMR081
        1 95 BAMR081
        1 96 BAMR081
        1 97 BAMR081
        1 98 Clevinger, Rach
        1 99 Clevinger, Rach
        200 Clevinger, Rach
        201 Clevinger, Rach
        202 Ferguson, Petro
        203 Ferguson, Petro
        204 Ferguson, Petro


                                                                                            JR-b80

                                                   Page 1 1


Confidential                                                                       10417905-FISV-000109
                                             Attachment JJJJ
                                                                       PX 27, 2648
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 115 of 527
                                               Expert Notes
       9/1 0/2020                                                                             MSA
       Print All Notes

                 User
        205 BAMW074
        206 BAMW074
        207 BAMW074
        208 BAMW074
        209 BAMW074
        21 0 Burke lll, Dona
        21 1 Burke lll, Dona
        21 2 Burke lll, Dona
        21 3 Burke lll, Dona
        21 4 Burke lll, Dona
        21 5 Burke lll, Dona
        21 6 Burke lll, Dona
        21 7 Burke lll, Dona
        21 8 Burke lll, Dona
        21 9 Burke lll, Dona
        220 Burke lll, Dona
        221 Burke lll, Dona
        222 BAMW074
        223 BAMW074
        224 BAMW074
        225 BAMW074
        226 bamw1 05
        227 bamw1 05
        228 bamw1 05
        229 bamw1 05
        230 bamw1 05
        231 BAMW074
        232 BAMW074
        233 BAMW074
        234 BAMW074
        235 BAMW074
        236 BAMW074
        237 BAMW074
        238 BAMW074
        239 BAMW074
        240 BAMW074
        241 BAMW074
        242 bamab1 1
        243 bamab1 1
        244 bamab1 1
        245 bamab1 1
        246 bamab1 1
        247 Cowley, Alice
        248 Cowley, Alice
        249 Cowley, Alice
        250 Cowley, Alice
        251 Cowley, Alice
        252 Cowley, Alice
        253 bamuser
        254 bamuser
        255 bamuser


                                                                                            JR-b80

                                                   Page 1 2


Confidential                                                                       10417905-FISV-000110
                                             Attachment JJJJ
                                                                       PX 27, 2649
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 116 of 527
                                               Expert Notes
       9/1 0/2020                                                                             MSA
       Print All Notes

                   User
        256 bamw1 79
        257 bamw1 79
        258 bamw1 79
        259 Pickett, Cynthi
        260 Pickett, Cynthi
        261 Pickett, Cynthi
        262 Pickett, Cynthi
        263 Pickett, Cynthi
        264 Pickett, Cynthi
        265 Pickett, Cynthi
        266 Pickett, Cynthi
        267 Pickett, Cynthi
        268 Pickett, Cynthi
        269 Pickett, Cynthi
        270 BAMR1 59
        271 BAMR1 59
        272 BAMR1 59
        273 BAMR1 59
        274 BAMR1 59
        275 BAMR1 59
        276 BAMR1 59
        277 BAMR1 59
        278 BAMR1 59
        279 BAMR1 59
        280 BAMR1 59
        281 BAMR1 59
        282 BAMR1 59
        283 BAMR1 59
        284 BAMR1 59
        285 BAMR1 59
        286 BAMR1 59
        287 BAMR1 59
        288 BAMW234
        289 Valdez, Briana
        290 Valdez, Briana
        291 Valdez, Briana
        292 Valdez, Briana
        293 Valdez, Briana
        294 BAMR1 59
        295 BAMR1 59
        296 BAMR1 59
        297 BAMR1 59
        298 BAMR1 59
        299 BAMR1 59
        300 BAMR1 59
        301 BAMR1 59
        302 BAMR1 59
        303 BAMR1 59
        304 BAMR1 59
        305 BAMR1 59
        306 BAMR1 59


                                                                                            JR-b80

                                                   Page 1 3


Confidential                                                                       10417905-FISV-000111
                                             Attachment JJJJ
                                                                       PX 27, 2650
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 117 of 527
                                               Expert Notes
       9/1 0/2020                                                                             MSA
       Print All Notes

                  User
        307 BAMR1 59
        308 TRDWNA0
        309 Walling, Kriste
        31 0 Walling, Kriste
        31 1 Walling, Kriste
        31 2 Walling, Kriste
        31 3 bamd41 1
        31 4 bamd41 1
        31 5 bamd41 1
        31 6 bamc341
        31 7 bamc341
        31 8 bamc341
        31 9 bamc341
        320 BAMR1 1 0
        321 BAMR1 1 0
        322 BAMR1 1 0
        323 BAMR1 1 0
        324 BAMR1 1 0
        325 BAMR1 1 0
        326 bamd408
        327 bamd408
        328 bamd408
        329 bamd408
        330 bamd408
        331 bamw1 1 5
        332 bamw1 1 5
        333 bamw1 1 5
        334 bamw1 1 5




                                                                                            JR-b80

                                                   Page 1 4


Confidential                                                                       10417905-FISV-000112
                                             Attachment JJJJ
                                                                       PX 27, 2651
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 118 of 527




                        Attachment JJJJ
                                                  PX 27, 2652
               Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 119 of 527




Confidential                                                                10417905-FISV-000022
                                       Attachment JJJJ
                                                                 PX 27, 2653
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 120 of 527




                        Attachment JJJJ
                                                  PX 27, 2654
               Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 121 of 527




Confidential                                                                10417905-FISV-000024
                                       Attachment JJJJ
                                                                 PX 27, 2655
               Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 122 of 527




Confidential                                                                10417905-FISV-000025
                                       Attachment JJJJ
                                                                 PX 27, 2656
               Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 123 of 527




Confidential                                                                10417905-FISV-000026
                                       Attachment JJJJ
                                                                 PX 27, 2657
                      Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 124 of 527
                                                Account List
       9/1 0/2020                                                                                                  MSA
                                             Information is displayed at the Outlet Level.
                    Account Number   ABA              Funding Agency                           Status
         1                                 BANK OF AMERICA NA
         2                                 JPMORGAN CHASE BANK, NA                    Active




                                                                                                                 JR-b80

                                                               Page 1


Confidential                                                                                            10417905-FISV-000027
                                                   Attachment JJJJ
                                                                                                 PX 27, 2658
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 125 of 527
                                               Expert Notes
       9/1 0/2020                                                                                                                  MSA
       Print All Notes

                   Date         Time                                        Note Text                              Rep     NID
         1      5/23/2020    1 7:39:07    Batch Load Misc Salesforce Case Number: 563781 1 0 .Case Not                   086
         2                                e: *sls*tate titchenal* email mass request from rep Joseph                     086
         3                                Long to close 6 mids chain and all other mids on the chain                     086
         4                                372288802880 accounts closed no etfs                                           086
         5      5/20/2020    1 2:42:1 3   Batch Load Misc Salesforce Case Number: 563781 1 0 .Case Not                   086
         6                                e: *sls*tate titchenal* request pending                                        086
         7      5/1 2/2020   1 7:20:1 0   Batch Load Misc Salesforce Case Number: 56378059 .Case Not                     364
         8                                e: Amanda Stout/SLS Sr/Top OTC/*SUPE*/ TT: Anthony Bell ca                     364
         9                                lling to inquire if there is a report the merchant can pull                    364
        10                                to see their RPP balance. Advised that reporting is not dire                   364
        11                                ctly accessible to the merchants and offered to send the rep                   364
        12                                ort information to date. Advised the merchant can pull the b                   364
        13                                ank adjustment detail from clientline to see all adjustments                   364
        14                                made on the account. Send report summary of RPP to email on                    364
        15                                file.                                                                          364
        16      5/1 2/2020   1 4:28:01    OTHER BAMS DST Case 563721 27, null null null null n
        17                                ull null Authenticated By:null null Merchant requeste
        18                                d a more concrete statement instead of report. Per request h
        19                                er requested a supervisor. I got a supervisor on the line to
        20                                further assist him.
        21      5/1 2/2020   1 4:09:21    OTHER BAMS DST Case 563721 27, null null null null n
        22                                ull null Authenticated By:null null They also request
        23                                ed a report based off that funding report. The report wasn't
        24                                sufficient enough evidence from what was shown.
        25      5/1 2/2020   1 3:47:36    OTHER BAMS DST Case 563721 27, null null null null n
        26                                ull null Authenticated By:null null Joseph Long // To
        27                                p w/ FDOTC // TT: Anthony Bell // CSS Merchant has called i
        28                                n from MID:               to close this merchant account plus
        29                                four others that are chained to this account. The MIDs that
        30                                are listed are
        31                                                             He has been top verified through FD
        32                                OTC and multi MID verify by verbalizing same DDA. He also ca
        33                                lled in to see if he could received reserved amount from cas
        34                                h position report. Senior support Cameron is getting in touc
        35                                h with security to see when the amount will be released back
        36                                to him.
        37      5/1 2/2020   1 3:24:58    Remedy Account Reviewed General Question QuickTicket Anthony                   21 9
        38                                Bell/basic/calling to close merchant accounts/and would lik                    21 9
        39                                e reserve back / corporate chain statement w reserve balance                   21 9
        40                                connected to Joseph nfq no 360 case due to internet solution                   21 9
        41                                case error/nfq                                                                 21 9
        42      4/24/2020    1 5:06:30    OTHER BAMS DST Case 5601 0261 , null null null null n
        43                                ull null Authenticated By:null null serling juste css
        44                                top with fdotc spoke to Jordan Reyna called to cancel the l
        45                                ine of credit on 4/27 credit removed I advised we are bams a
        46                                nd provided their #
        47      4/22/2020    1 4:33:57    OTHER Internet Solution Case 55958625, Product / Solution
        48                                Payeezy Password Reset, Password / Login Assistance JOR
        49                                DAN REYNA 85551 51 083 jordan@ragingbull.com Authenticat
        50                                ed By:Agent Top Level See Case Classification for Call De
        51                                scription


                                                                                                                                 JR-b80

                                                                             Page 1


Confidential                                                                                                        10417905-FISV-000028
                                                                Attachment JJJJ
                                                                                                             PX 27, 2659
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 126 of 527
                                               Expert Notes
       9/1 0/2020                                                                                                               MSA
       Print All Notes

                   Date          Time                                          Note Text                        Rep     NID
        52      4/20/2020     1 4:24:33    OTHER Internet Solution Case 5591 0260, Product / Solution
        53                                 Payeezy Login Issue Anthony Bell null null Authen
        54                                 ticated By:IVR Basic Level See Case Classification for Ca
        55                                 ll Description
        56       4/3/2020     1 2:1 8:52   OTHER BAMS DST Case 5541 0330, null null null null n
        57                                 ull null Authenticated By:null null Laura Rhyne/DSTCM
        58                                 S/Liberty Lake/34031 37 tt anthony Bell top/otc assisted wit
        59                                 h pulling statements within clientline
        60      3/27/2020     1 6:28:30    OTHER BAMS DST Case 55282441 , null null null null n
        61                                 ull null Authenticated By:null null Brenda goodwin Wi
        62                                 nn CMS Tt Anthony Bell after he was transferred from Elis
        63                                 cia Diaz who had TLv with a OTC sent to the email on file a
        64                                 sking to change the email as that person no longer works in
        65                                 that department. he could verify the old email address and
        66                                 nothing was showing in the fraud tool for rapport so I chang
        67                                 ed the email address on file
        68      3/27/2020     1 6:08:05    OTHER BAMS DST Case 55281 271 , null null null null n
        69                                 ull null Authenticated By:null null Eliscia Diaz / CS
        70                                 S1 / Top FDOTC Transaction ID: 00051 44549 / TT B Anthony
        71                                 BellB B Merchant calling because he is needing to update t
        72                                 he email on file he also is wanting to know about the RPP on
        73                                  file, attempted to connect with risk about getting detailed
        74                                 information got t o voicemail left VM asking them to reach
        75                                 out to merchant. Then got over to Brenda with ACT for assist
        76                                 ance with updating the email on file.
        77      3/27/2020     1 5:21 :29   DEPOSIT INQUIRY                                                            579
        78      3/27/2020     1 5:21 :24   OTHER BAMS L1 CASE 55280864, Funding Deposit/Batch Info
        79                                 rmation/Missing Anthony Bell null null Authenticated
        80                                 By:Agent Top Level TT: Anthony Bell /bookkeeping AUTH ;
        81                                 basic ; top; ID:00051 44549 ISSUE: mer need to get the min
        82                                 reserve on the acct and need to update the email address RE
        83                                 S: Connect to acct spec ; Alicia
        84       1 /6/2020    1 7:53:33    OTHER BAMS DST Case 52743651 , null null null null n
        85                                 ull null Authenticated By:null null Logan Avery/ CSS
        86                                 / TT. Anthony BillB / Top Level: Basic Merchant called in
        87                                 to get a explanation on how refunds work.
        88       1 /6/2020    1 7:30:53    OTHER BAMS DST Case 52742962, null null null null n
        89                                 ull null Authenticated By:null null Logan Avery/ CSS
        90                                 / TT. Anthony BillB / Top Level: BasicB Merchant called in
        91                                  to get a explanation on how refunds work.
        92       1 /6/2020    1 7:29:1 0   OTHER BAMS DST Case 52742896, null null null null n
        93                                 ull null Authenticated By:null null Logan Avery/ CSS
        94                                 / TT. Anthony BillB / Top Level: BasicB Merchant called in
        95                                 to get a explanation on how refunds work.
        96     1 2/20/201 9   1 6:32:21    Batch Load Misc Salesforce Case Number: 5225971 0 .Case Not                ser
        97                                 e: Gidden, Donnett SLSOutbound Michael Bowers, Dm approved                 ser
        98                                 Batch Load Misc Salesforce Case Number: 5225971 1 .Case Not                ser
        99                                 e: Gidden, Donnett SLSOutbound Michael Bowers, Rtam approve                ser
        1 00                               d                                                                          ser
        1 01    1 2/4/201 9   1 1 :52:21   Batch Load Misc Salesforce Case Number: 51 652577 .Case Not                ser
        1 02                               e: Mullings, Tanya SLSOutbound Kayla Smith, RTAM approved                  ser


                                                                                                                              JR-b80

                                                                               Page 2


Confidential                                                                                                     10417905-FISV-000029
                                                                  Attachment JJJJ
                                                                                                          PX 27, 2660
                      Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 127 of 527
                                                Expert Notes
       9/1 0/2020                                                                                                                  MSA
       Print All Notes

                    Date          Time                                         Note Text                           Rep     NID
        1 03                                 Batch Load Misc Salesforce Case Number: 51 652576 .Case Not                 ser
        1 04                                 e: Mullings, Tanya SLSOutbound Kayla Smith, DM approved                     ser
        1 05   1 1 /1 9/201 9   1 2:45:22    Batch Load Misc RSMS Project (Base): RS KRIDER. Sent an e                   226
        1 06                                 mail to Jordan advising that the reserve remains on the acco                226
        1 07                                 unt for one year. according to the letter they recd from Sec                226
        1 08                                 urity Risk, that was put into effect as of July 5th. right                  226
        1 09                                 now 25% has been collected which would be $75k however they                 226
        110                                  are no longer processing through any of the accounts. he ha                 226
        111                                  s no other questions at this time.                                          226
        112    1 1 /1 2/201 9   1 4:09:32    Batch Load Misc RSMS Project (Base): RS KRIDER: Received                    226
        113                                  a voicemail from Jordan and returned his call, wanted to kn                 226
        114                                  ow about the reserve and how long to full fill it. Do show                  226
        115                                  that its at 25% but will have to check with Security Risk du                226
        116                                  e to merchant is only processing refunds on one                             226
        117                                  Batch Load Misc of the account and the others have not had                  226
        118                                  any further activity. also wanted to check on a line of cre                 226
        119                                  dit that they had. advised would need to get that info from                 226
        1 20                                 the Bank and i found a 8004321 000 phone number in google for               226
        1 21                                  BofA New Hampshire. sent to him via email.                                 226
        1 22   1 0/1 6/201 9    1 0:57:28    OTHER Internet Solution Case 49979488, Product / Solution
        1 23                                  Payeezy Login Issue Anthony Bell null null Authen
        1 24                                 ticated By:Agent Basic Level See Case Classification for
        1 25                                 Call Description
        1 26    8/1 9/201 9     1 0:42:03    OTHER Internet Solution Case 47823266, Product / Solution
        1 27                                 Business Track + BT Mobile Enroll/Setup Anthony Bell
        1 28                                 469571 091 5 anthony@ragingbull.com Authenticated By:Agent
        1 29                                   Basic Level Anthony Bell/Accountant called about User ID
        1 30                                   cl.watabem7 Had Merchant try incognito screen. Merchant l
        1 31                                 ocked himself out. Advised of the 30 minutes login. Advised
        1 32                                 the PW criteria. Advised to call if after 1 st attempt to cha
        1 33                                 nge the PW did not work. NFA
        1 34    8/1 5/201 9     1 1 :03:52   OTHER BAMS DST Case 47727350, null null null null n
        1 35                                 ull null Authenticated By:null null Serling juste css
        1 36                                  top with last deposit spoke to Anthony Bell called about ad
        1 37                                 justment coming out to the cash account/deposit rpp cash acc
        1 38                                 ount 6 different account mid first data stop processing for
        1 39                                 high chargebacks his funding going in a reserve account $3
        1 40                                 7.000 was taken out from his account wanted to know is ther
        1 41                                 e is a way for him to see how much he has on the reserve an
        1 42                                 d if he going to have it back emailed risk advised customer
        1 43                                 anthony@ragingbull.com 469571 091 5 for follow up
        1 44    8/1 2/201 9     1 5:00:06    OTHER BAMS DST Case 47586966, null null null null n
        1 45                                 ull null Authenticated By:null null Holly Harris/CSS/
        1 46                                 funded. this merchant is calling in for an update on a disp
        1 47                                 ute. Went over claim.
        1 48    5/24/201 9      1 2:1 9:03   OTHER Internet Solution Case 44866229, Product / Solution
        1 49                                 Business Track + BT Mobile Enroll/Setup Christopher Low
        1 50                                 er 8284351 995 austin@ragingbull.com Authenticated By:A
        1 51                                 gent Top Level Verification successful, Transaction ID:00
        1 52                                 032081 40
        1 53    5/24/201 9      1 2:1 8:08   OTHER Internet Solution Case 44866229, Product / Solution


                                                                                                                                 JR-b80

                                                                                  Page 3


Confidential                                                                                                        10417905-FISV-000030
                                                                     Attachment JJJJ
                                                                                                             PX 27, 2661
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 128 of 527
                                               Expert Notes
       9/1 0/2020                                                                                                                 MSA
       Print All Notes

                    Date         Time                                          Note Text                          Rep     NID
        1 54                                Business Track + BT Mobile Enroll/Setup Christopher Low
        1 55                                er 8284351 995 austin@ragingbull.com Authenticated By:A
        1 56                                gent Basic Level Christopher Lower Support Agent. Verif
        1 57                                ied basic with IVR. Account status 21 8. Stated locked, too m
        1 58                                any attempts. Verified top with OTC to the email. Reset pass
        1 59                                word. Merchant was able to log in and reset. NFAN
        1 60    4/1 7/201 9   1 1 :40:52    OTHER Internet Solution Case 43528647, Product / Solution
        1 61                                Business Track + BT Mobile Real Time Authorization Manage
        1 62                                r Login Issues Anthony Bell null null Authenticated
        1 63                                By:Agent Top Level Anthony Bell(Bookkeeper) requested log
        1 64                                in assistance, merchant did not know their password, verifie
        1 65                                d top otc:, password reset merchant disconnected.
        1 66    4/1 6/201 9   1 4:22:44     OTHER Internet Solution Case 43491 756, Product / Solution
        1 67                                Business Track + BT Mobile Enroll/Setup Anthony Bell
        1 68                                null null Authenticated By:Agent Basic Level Anthony
        1 69                                Bell Bookeeper Could not log into business track. Could no
        1 70                                t verify TOP and said he would call back later. NFAN
        1 71     4/3/201 9    09:45:40      OTHER Internet Solution Case 43033426, Jordan Reyna Finance                 eja
        1 72                                director. Calling to get the user unlocked. Access successf                 eja
        1 73                                ully.                                                                       eja
        1 74    3/1 2/201 9   1 1 :08:1 7   Batch Load Misc RSMS Project (Base): RS. I need to get our                  b09
        1 75                                company phone number added to all billing descriptors asap.                 b09
        1 76                                We have some old numbers on file but would like to use this                 b09
        1 77                                 number for each descriptor going forward. (833) 2651 270 W                 b09
        1 78                                ill call in the next min or two. Thanks, Jordan tt Jordan                   b09
        1 79                                , said he                                                                   b09
        1 80                                Batch Load Misc wanted to add a support # to the descripto                  b09
        1 81                                rs on all of the accounts to try and help with disputes. The                b09
        1 82                                y want to try and resolve the issue with the customer before                b09
        1 83                                 it gets to that point. I updated the phone # on all account                b09
        1 84                                s with 8332651 270. Adv it should take 24 hours to complete t               b09
        1 85                                he update.                                                                  b09
        1 86     3/5/201 9    1 3:1 0:47    Batch Load Misc RSMS Project (Trigger Word): RSErica, Yes                   b09
        1 87                                , Id like to proceed through your channels to get Visa Verif                b09
        1 88                                ied (VV) setup. Ill check out that link. Thanks for your h                  b09
        1 89                                elp on that. Wed also like to explore any similar verifica                  b09
        1 90                                tions like VV for other card providers (AMEX, Mastercard). D                b09
        1 91                                o you have any connections there? Jordan Jordan, Im sendi                   b09
        1 92                                ng the request                                                              b09
        1 93                                Batch Load Misc to our product team now. Ive asked for the                  b09
        1 94                                m to contact you via email and keep me informed throughout t                b09
        1 95                                his process. I also mentioned you are interested in options                 b09
        1 96                                for MasterCard and Discover. Im not sure if they can assist                 b09
        1 97                                with those but it doesnt hurt to ask. If you have any other                 b09
        1 98                                questions in the meantime please let me know. Thank you,                    b09
        1 99                                Erica Hoover                                                                b09
        200      3/5/201 9    1 0:35:07     Batch Load Misc RSMS Project (Trigger Word): RSGood aftern                  b09
        201                                 oon Jordan, Have you had any further communication with Vis                 b09
        202                                 a since the last email below? Im just trying to gage an unde                b09
        203                                 rstanding of where you are with this. In addition to the V                  b09
        204                                 erified by Visa, have you had a chance to complete the addit                b09


                                                                                                                                JR-b80

                                                                                Page 4


Confidential                                                                                                       10417905-FISV-000031
                                                                  Attachment JJJJ
                                                                                                            PX 27, 2662
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 129 of 527
                                               Expert Notes
       9/1 0/2020                                                                                                                 MSA
       Print All Notes

                    Date         Time                                                Note Text                    Rep     NID
        205                                 ional velocity filters                                                      b09
        206                                 Batch Load Misc within Payeezy to verify AVS(address verif                  b09
        207                                 ication).       Thank you, Erica Hoover Jan has a                           b09
        208                                 dvised BAMS partner sales has the ability to resell the Firs                b09
        209                                 t Data services of Cardinal Commerce and would need to engag                b09
        21 0                                e them to complete Verified by Visa. Waiting on a reply fro                 b09
        21 1                                m Jordan.                                                                   b09
        21 2     3/4/201 9     1 5:57:51    Batch Load Misc RSMS Project (Trigger Word): RSper notes "                  b09
        21 3                                lower" is referencing a last name. currently working with th                b09
        21 4                                e client and determining steps for verified by visa                         b09
        21 5     3/4/201 9     1 1 :02:00   OTHER BAMS DST Case 41 982949, RTAR request approved
        21 6     3/1 /201 9    1 4:22:36    OTHER BAMS DST Case 41 92951 2, SangWan, Jodi CMS Outbound o?
        21 7                                = Christopher Lower DM, approved
        21 8    2/26/201 9     1 7:46:04    OTHER BAMS DST Case 41 801 249, Larry Johnson CMS Outbound C
        21 9                                rystal Engelmann, DM, RTAM, Approved
        220     2/25/201 9     1 2:00:20    Batch Load Misc RSMS Project (Base): RStt Jordan, interest                  b09
        221                                 ed in setting up verified by visa to secure his transactions                b09
        222                                  more to help with chargebacks and also wanted to know if th                b09
        223                                 ere was a tutorial on how to set up velocity filters on his                 b09
        224                                 Payeezy portal. I emailed him a helpful link to answer his q                b09
        225                                 uestions and if he needed more info I would set up a call wi                b09
        226                                 th the payeezy help desk. I advised him verified by visa and                b09
        227                                 mastercard secure code would all be set up himself and can                  b09
        228                                 do it on the portal through payeezy.                                        b09
        229     2/1 3/201 9    09:26:44     Batch Load Misc RSMS Project (Base): RSErica, Quick quest                   b09
        230                                 ion. We normally handle chargebacks several at a time on the                b09
        231                                  same day. Is it better to handle 1 0 chargebacks over the sp               b09
        232                                 an of two days or better to spread it out over a week? Multi                b09
        233                                 ple weeks worth of chargebacks handled in a short period tim                b09
        234                                 e had an adverse effect on our merchant status. Jordan Hi                   b09
        235                                 Jordan, I dont believe                                                      b09
        236                                 Batch Load Misc it makes a difference on how many you hand                  b09
        237                                 le over a certain time period. If you have a large amount of                b09
        238                                  chargebacks against the business that poses a concern, the                 b09
        239                                 Risk department would notify you and myself and request a re                b09
        240                                 mediation plan. You are already working on this now so I wou                b09
        241                                 ld say you shouldnt have any concern at this point. Thank                   b09
        242                                 you, Erica Hoover                                                           b09
        243     2/1 3/201 9    09:26:28     OTHER BAMS DST Case 41 360924, twanza trench cms 4sv tt an
        244                                 thony bell wanted to get details on a chargeback and retrie
        245                                 val but he then figured out what the issue was
        246     2/1 1 /201 9   08:34:1 7    Batch Load Misc RSMS Project (Base): Lets hold off on any                   b09
        247                                 changes at least until tomorrow. Ill comment back here then.                b09
        248                                 Thanks for the help on this.                                                b09
        249      2/7/201 9     1 4:34:32    Batch Load Misc RSMS Project (Base): RSI did have another                   b09
        250                                 question. Is there a way to remove Discover card from our be                b09
        251                                 ing one of the card types we accept? We no longer want to do                b09
        252                                  business with them. Jordan You certainly have a choice a                   b09
        253                                 s to which cards you would like to accept. However from look                b09
        254                                 ing at the accounts theres only 1 that doesnt accept Discove                b09
        255                                 r cards currently. The accounts that do have Discover                       b09


                                                                                                                                JR-b80

                                                                                Page 5


Confidential                                                                                                       10417905-FISV-000032
                                                                     Attachment JJJJ
                                                                                                            PX 27, 2663
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 130 of 527
                                               Expert Notes
       9/1 0/2020                                                                                                              MSA
       Print All Notes

                    Date       Time                                            Note Text                       Rep     NID
        256                              Batch Load Misc card are full serviced through us and woul                  b09
        257                              dnt go through Discover.    Can I ask the reason behind not                 b09
        258                              wanting to accept Discover? Erica Hoover They disconnect                    b09
        259                              ed us without any warning on the JasonBondPicks.com account.                b09
        260                              Now they are allowing clients to issue disputes on any of o                 b09
        261                              ur brands and not allowing us an opportunity to defend ourse                b09
        262                              lves and possibly win. WE are seeing an uptick in disputes                  b09
        263                              Batch Load Misc from Discover card members and its really                   b09
        264                              hurting our merchant status. We do so little biz through the                b09
        265                              m that they are not work keeping around any longer, especial                b09
        266                              ly considering how they dropped us on Jason Bond Picks witho                b09
        267                              ut any warning or opportunity to remedy and unknown issues.                 b09
        268                               Oh wow! I can definitely understand why you wouldnt want to                b09
        269                              deal with Discover any longer. If you would like                            b09
        270                              Batch Load Misc to have it removed I can do that for you t                  b09
        271                              oday. After I make the updates to the account, you would be                 b09
        272                              required to contact the Payeezy helpdesk for a parameter up                 b09
        273                              date on each so the system recognizes the change. Or, I ca                  b09
        274                              n set the accounts for auto parameter updatesŽ if you wish.                 b09
        275                              This means the gateways will automatically push the update                  b09
        276                              overnight after the batch completes. Erica Hoover                           b09
        277      2/7/201 9   1 3:32:41   Batch Load Misc RSMS Project (Base): RSThank you for the c                  b09
        278                              larification. As for the AVS, we have Firstdata setup to r                  b09
        279                              equire avs so thats odd. However, there are some rare charge                b09
        280                              s where we charge on behalf of the client per their consent                 b09
        281                              with the info we have on file, excluding the security code.                 b09
        282                              We do this on a rare occasion so those                                      b09
        283                              Batch Load Misc may be the charges you are seeing without                   b09
        284                              avs requirements. Orders taken directly from our order forms                b09
        285                               require zip code verification, security code...etc. Thanks                 b09
        286                              , Jordan Likewise, thank you for the clarification! If the                  b09
        287                              y any further questions I will be in touch. Have a great r                  b09
        288                              est of your day! Erica Hoover                                               b09
        289      2/7/201 9   1 3:26:50   Batch Load Misc RSMS Project (Base): RSGood speaking with                   b09
        290                              you last week. I did have some questions about some odd debi                b09
        291                              ts from BAMS of Feb 4, 201 8. Their description says "deposit               b09
        292                              " while its actually debiting our account. Normally these de                b09
        293                              posits are credits. Can you check on this please and clarify                b09
        294                              ? Good afternoon Jordan, I appreciate you reaching out! In                  b09
        295                               reviewing the below, those are your processing fees                        b09
        296                              Batch Load Misc that are billed monthly around the 2nd of                   b09
        297                              each month. If the 2nd falls on a weekend, it will delay unt                b09
        298                              il the next business day, which in this case was on 2/4. I                  b09
        299                              ts funny you had reach out because I was actually getting re                b09
        300                              ady to email you in regards to the merchant account for jaso                b09
        301                              nbondpicks.com. Our support analysts had found that you have                b09
        302                              some transactions downgrading due to not providing                          b09
        303                              Batch Load Misc AVS(address verification) at the time of a                  b09
        304                              uthorization. We just want to verify if there is an issue th                b09
        305                              at caused the information to not be provided. If you are awa                b09
        306                              re of this and understand the downgrades I will advise. We                  b09


                                                                                                                             JR-b80

                                                                             Page 6


Confidential                                                                                                    10417905-FISV-000033
                                                               Attachment JJJJ
                                                                                                         PX 27, 2664
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 131 of 527
                                               Expert Notes
       9/1 0/2020                                                                                                                       MSA
       Print All Notes

                    Date          Time                                            Note Text                             Rep     NID
        307                                  just want to make sure you are aware of how to get the best                      b09
        308                                  possible rate for your transactions. If you have any ques                        b09
        309                                  tions please let me know. Thank you, Erica Hoover                                b09
        31 0     2/1 /201 9    1 1 :58:27    Batch Load Misc RSMS Project (Base): RStt Jordan, introduc                       b09
        31 1                                 ed myself as their assigned relationship specialist for the                      b09
        31 2                                 accounts going forward. He was very happy to hear of this an                     b09
        31 3                                 d asked me to send my contact info to him so they could file                     b09
        31 4                                 it where it needs to go. He said everything is going well w                      b09
        31 5                                 ith the processing at this time and no questions or concerns                     b09
        31 6                                 .                                                                                b09
        31 7    1 /30/201 9    09:23:52      OTHER BAMS DST Case 40759485, ADIAHA ASHBY basic LEVEL VERI
        31 8                                 F TT Jordan Reyna called regarding mid numbers
        31 9
        320     1 /25/201 9    1 0:1 5:1 5   Batch Load Misc Salesforce Case Number: 40473994 .Case Not                       31 1
        321                                  e: anhbarrows/sbs/erchant provided signed completed form and                     31 1
        322                                   voided check updated in MM, forward doc to bams audit and c                     31 1
        323                                  ontract, email merchant to advise of completion                                  31 1
        324      1 /7/201 9    1 6:20:28     OTHER BAMS DST Case 398021 60, Alecia Wright CMS 4sv TT: An
        325                                  thony Bell / Top veri/Charge back inquiry . Realized it was
        326                                  for a different MID. I pulled the MID and assisted the merch
        327                                  ant with the cb.
        328    1 2/31 /201 8   1 0:47:48     OTHER Internet Solution Case 3941 1 662, Anthony Bell / Book
        329                                  Keeper / Verified basic / He was unable to log into Payeezy.
        330                                  I removed the lock on his account and he logged back in. NF
        331                                  AN.
        332    1 2/27/201 8    1 5:1 0:00    OTHER Internet Solution Case 392341 87, TT Anthony Bell Me
        333                                  rch was locked out. Unlocked account and they were able to l
        334                                  ogin.
        335    1 2/21 /201 8   1 4:07:02     Batch Load Misc Salesforce Case Number: 3881 1 266 .Case Not                     408
        336                                  e: Desiree.McCulloughSrSBS/4sv OTC 943933/TT Jordan Reyna Ca                     408
        337                                  lled the merchant to advise of the downgrades due to not inc                     408
        338                                  luding AVS at the time of the transactions. The merchant ad                      408
        339                                  vised occasionally they receive calls from customers advisin                     408
        340                                  g their payment                                                                  408
        341                                  Batch Load Misc has not gone through. The merchant will t                        408
        342                                  hen hand key the transactions and that seems to be when the                      408
        343                                  downgrades occur. The merchant advised they have received c                      408
        344                                  alls like this in the past. Emailed the requester back and                       408
        345                                  advised of the conversation. No further action taken. Clos                       408
        346                                  ing ticket.                                                                      408
        347    1 2/1 8/201 8   1 6:01 :36    Batch Load Misc Salesforce Case Number: 3881 1 266 .Case Not                     408
        348                                  e: Desiree.McCulloughSrSBS Received an email from Kevin McCa                     408
        349                                  rthy advising the merchant is receiving downgrades due to no                     408
        350                                  t providing AVS at the time of ecomm transactions. Called o                      408
        351                                  ut to the location and left a message on the general inbox.                      408
        352                                   Also sent an email to the address on file asking the mercha                     408
        353                                  nt to call back.                                                                 408
        354    1 2/1 7/201 8   09:39:43      OTHER BAMS DST Case 38799549, TAQUISHA JONES*CMS*TT Jordan
        355                                  Reyna *4SV/FDOTC [00021 57963 ] merchant inquiring about dis
        356                                  cover being moved off the account for mid                      and
        357                                  wondering why needing an explanation provided the discover


                                                                                                                                      JR-b80

                                                                                 Page 7


Confidential                                                                                                             10417905-FISV-000034
                                                                    Attachment JJJJ
                                                                                                                  PX 27, 2665
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 132 of 527
                                               Expert Notes
       9/1 0/2020                                                                                                                MSA
       Print All Notes

                    Date         Time                                           Note Text                        Rep     NID
        358                                 merchant service number 1 800 347 2683 and instruct to call
        359                                 back once he settled with discover
        360     1 2/6/201 8   21 :00:30     OTHER Internet Solution Case 38452004, Jordan Reyna/Directo
        361                                 r of Finance||questions regarding pmt types on specific Vter
        362                                 minal||checked terminal advise to contact merch serv/pmt t
        363                                 ypes not showing on account||ended call||
        364     9/27/201 8    1 1 :1 5:00   OTHER Internet Solution Case 361 74227, Merchant was a direc
        365                                 tor of finance he was getting a high number of declines base
        366                                 d on the code 530 do not honor he wanted to know if this wou
        367                                 ld be something incorrect on the account and I told him that
        368                                 is a generic decline with the bank or card issuer I told hi
        369                                 m he could reach out to an RM to see if they see anything th
        370                                 at would raise a red flag in merchant manager but as far as
        371                                 I could see its just a generic decline, also he wanted some
        372                                 advice on avs and cvv2 filters, hedidn't have avs turned on
        373                                 so I told him that might be worth looking into. NFAN
        374     9/25/201 8    1 6:1 4:24    4STEP JORDAN REYNA CALLE DIN WANT TO KNOW IF WE HAVE WHER IS               365
        375                                 THEY DO RECURRING CHARGES AND THEY THEY GET A NEW CARD IF                  365
        376                                 THE SYSTEM WOULD UP DATE IT CALL CREDI T CARD UP DATE NO                   365
        377     9/24/201 8    1 6:35:23     OTHER BAMS Retention 36084033, ret/mmebius/4551 374: 4sv. Sp
        378                                 oke with JORDAN REYNA (director of finance) in regards to ra
        379                                 te review completed on 09/1 8/1 8. Merchant is requesting to
        380                                 get copy of pricing reductions, current rate and monthly fee
        381                                 s. Per request sent re pricing letter through secure email
        382                                 address on file. Merchant OK.
        383     9/24/201 8    1 6:09:22     DEPOSIT INQUIRY                                                            249
        384     9/24/201 8    1 6:09:09     OTHER BAMS Retention 36084033, NAME: Jordon Reyna AUTH:
        385                                 Basic/top lvl fdotc Verification successful, Transaction ID:
        386                                 0001 51 8808 REASON: Merchant wanting to know what his curr
        387                                 ent rates/fees for processing is. merchant wanted to find ou
        388                                 t if there can be a document provided to them that would sho
        389                                 w there current rates/fees and changes. merch states its tow
        390                                 ard the end of year and they are reviewing what the company
        391                                 is being charged for processing RESOLUTION: informed merch
        392                                 of the sales discount rate for processing. reviewed monthl
        393                                 y fees and additional charges for processing. transfer to r
        394                                 etention specialist Michael. case #36084033
        395     9/24/201 8    1 6:08:49     OTHER BAMS L1 CASE 36084033, NAME: Jordon Reyna AUTH: Ba
        396                                 sic/top lvl fdotc Verification successful, Transaction ID:00
        397                                 01 51 8808 REASON: Merchant wanting to know what his curren
        398                                 t rates/fees for processing is. merchant wanted to find out
        399                                 if there can be a document provided to them that would show
        400                                 there current rates/fees and changes. merch states its towar
        401                                 d the end of year and they are reviewing what the company is
        402                                  being charged for processing RESOLUTION: informed merch o
        403                                 f the sales discount rate for processing. reviewed monthly
        404                                 fees and additonal charges for processing. transfer to rete
        405                                 ntion specialist Michael. case #36084033
        406     9/24/201 8    1 5:51 :1 1   OTHER BAMS L1 CASE 36083001 , Caller Name: Jordan Reyna Ca
        407                                 llback Number: 972 533 1 496 Basic Completed: YES IVR Top Le
        408                                 vel Authentication: FDOTC OTC: Email Verification successf


                                                                                                                               JR-b80

                                                                                 Page 8


Confidential                                                                                                      10417905-FISV-000035
                                                                  Attachment JJJJ
                                                                                                           PX 27, 2666
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 133 of 527
                                               Expert Notes
       9/1 0/2020                                                                                                                 MSA
       Print All Notes

                    Date         Time                                             Note Text                         Rep   NID
        409                                 ul, Transaction ID:0001 51 8683 Reason for the Call: the merch
        41 0                                ant called in asking for his percentage, while giving the me
        41 1                                rchant a detailed breakdown of the fees and rates, the merch
        41 2                                ant disconnects, due to high call volume, no call backs.
        41 3    9/1 8/201 8   1 2:06:00     OTHER BAMS Retention 35828324, Inbound call 4 Step Veri
        41 4                                fied Discount 0.85 will be 0.80 PCI 1 9.95 will be 1 5.95 c
        41 5                                hargeback fee to 25.00 to 1 5.00 Hi Sean, Jordon Reyna dire
        41 6                                ctor of finance called me back he accepted the new rates. He
        41 7                                 would like you to call him at              . What he is goi
        41 8                                ng to ask you is if they have a new BC on his account I did
        41 9                                explain that I could always help him on the rates and fees.
        420                                 He ask if you could reach out to him Current Pricing Plan I
        421                                 nterchange Plus changed to Interchange Plus. Current Pricin
        422                                 g Type 020 Electronic Commerce Basic (MC:089 VI:077 DISC:31 7
        423                                 ) changed to 020 Electronic Commerce Basic (MC:089 VI:077 DI
        424                                 SC:31 7). Current Billback 0.00 changed to 0.00. Current Cr
        425                                 edit Qual Rate 0.85 changed to 0.80. Current Credit Qual Au
        426                                 th Fee 0.00 changed to 0.00. Current Credit Qual Trans Fee
        427                                 0.00 changed to 0.00. Current Debit Qual Rate 0.85 changed
        428                                 to 0.80. Current Debit Qual Auth Rate 0.00 changed to 0.00.
        429                                   Current Debit Qual Trans Fee 0.00 changed to 0.00. Curren
        430                                 t Regulated Debit Qual Rate 0.85 changed to 0.80. Current R
        431                                 egulated Debit Qual Auth Fee 0.00 changed to 0.00. Current
        432                                 Regulated Debit Qual Trans Fee 0.00 changed to 0.00.
        433     9/1 8/201 8   1 2:04:57     OTHER BAMS Retention 35828324, Inbound call 4 Step Veri
        434                                 fied   Discount 0.85 will be 0.80 PCI 1 9.95 will be 1 5.95 c
        435                                 hargeback fee to 25.00 to 1 5.00 Hi Sean, Jordon Reyna chi
        436                                 ef fin offerer called me back he accepted the new rates. He
        437                                 would like you to call him at                 . What he is goin
        438                                 g to ask you is if they have a new BC on his account I did e
        439                                 xplain that I could always help him on the rates and fees. H
        440                                 e ask if you could reach out to him Current Pricing Plan In
        441                                 terchange Plus changed to Interchange Plus. Current Pricing
        442                                  Type 020 Electronic Commerce Basic (MC:089 VI:077 DISC:31 7)
        443                                 changed to 020 Electronic Commerce Basic (MC:089 VI:077 DIS
        444                                 C:31 7). Current Billback 0.00 changed to 0.00. Current Cre
        445                                 dit Qual Rate 0.85 changed to 0.80. Current Credit Qual Aut
        446                                 h Fee 0.00 changed to 0.00. Current Credit Qual Trans Fee 0
        447                                 .00 changed to 0.00. Current Debit Qual Rate 0.85 changed t
        448                                 o 0.80. Current Debit Qual Auth Rate 0.00 changed to 0.00.
        449                                 Current Debit Qual Trans Fee 0.00 changed to 0.00. Current
        450                                  Regulated Debit Qual Rate 0.85 changed to 0.80. Current Re
        451                                 gulated Debit Qual Auth Fee 0.00 changed to 0.00. Current R
        452                                 egulated Debit Qual Trans Fee 0.00 changed to 0.00.
        453     9/1 8/201 8   1 1 :1 5:43   OTHER BAMS Retention 35828324, Inbound call 4 Step Veri
        454                                 fied Discount 0.85 will be 0.80 PCI 1 9.95 will be 1 5.95 c
        455                                 hargeback fee to 25.00 to 1 5.00 Hi Sean, Jordon Reyna call
        456                                 ed me back he accepted the new rates. He would like you to c
        457                                 all him at            . What he is going to ask you is if
        458                                 they have a new BC on his account I did explain that I could
        459                                 always help him on the rates and fees. He ask if you could


                                                                                                                                JR-b80

                                                                                 Page 9


Confidential                                                                                                         10417905-FISV-000036
                                                                   Attachment JJJJ
                                                                                                              PX 27, 2667
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 134 of 527
                                               Expert Notes
       9/1 0/2020                                                                                                                  MSA
       Print All Notes

                    Date         Time                                              Note Text                       Rep     NID
        460                                 reach out to him Current Pricing Plan Interchange Plus chan
        461                                 ged to Interchange Plus. Current Pricing Type 020 Electroni
        462                                 c Commerce Basic (MC:089 VI:077 DISC:31 7) changed to 020 Ele
        463                                 ctronic Commerce Basic (MC:089 VI:077 DISC:31 7). Current Bi
        464                                 llback 0.00 changed to 0.00. Current Credit Qual Rate 0.85
        465                                 changed to 0.80. Current Credit Qual Auth Fee 0.00 changed
        466                                 to 0.00. Current Credit Qual Trans Fee 0.00 changed to 0.00
        467                                 . Current Debit Qual Rate 0.85 changed to 0.80. Current De
        468                                 bit Qual Auth Rate 0.00 changed to 0.00. Current Debit Qual
        469                                 Trans Fee 0.00 changed to 0.00. Current Regulated Debit Qu
        470                                 al Rate 0.85 changed to 0.80. Current Regulated Debit Qual
        471                                 Auth Fee 0.00 changed to 0.00. Current Regulated Debit Qual
        472                                 Trans Fee 0.00 changed to 0.00.
        473     9/1 8/201 8    1 0:49:32    OTHER BAMS Retention 35828324, Hi Sean, I have made three
        474                                 attempts to contact them and left messages I am closing my
        475                                 request. If you can get ahold of them you can offer on the
        476                                 rates Discount 0.85 will be 0.80 PCI 1 9.95 will be 1 5.95 Thi
        477                                 s is what we can offer they have really good rates This is
        478                                 an annual savings $41 87.00 Please let me know and I will key
        479                                 the new rates Belinda Jones
        480     9/1 7/201 8    1 0:37:41    OTHER BAMS Retention 35828324, Outbound call Left a voice
        481                                 mail requesting a call back
        482     9/1 4/201 8    1 3:42:30    OTHER BAMS Retention 35828324, Outbound call Left a voi
        483                                 cemail requesting a call back.
        484     9/1 2/201 8    1 5:25:53    OTHER Internet Solution Case 35768304, Merchant was checkin
        485                                 g to see if payeezy stores credit card info on the system fo
        486                                 r third party informed no we don't store info for third part
        487                                 ies director of finance
        488     9/1 1 /201 8   1 4:32:1 3   OTHER BAMS L1 CASE 35730261 , TT: Jordon Reyna VERIFY: basic
        489                                 , CB: (855) 51 5 1 083 ISSUE: merch state he heard about a 2%
        490                                  raise for multiple chargeback and the merchant wouldnt be a
        491                                 ble to reopen the account. RESOLUTION: adv of the vcr and pr
        492                                 ovide with bc foti number.
        493      9/5/201 8     09:42:36     Remedy No New Ticket Incorrect Screen Pop QuickTicket tt: (                  385
        494                                 855) 51 5 1 083                                                              385
        495     8/30/201 8     1 5:1 0:21   OTHER BAMS L1 CASE 35457349, CALLER anthony bell TITLE CAL
        496                                 LBACK PHONE# AUTH ivr basic ISSUE needs more inforamtion o
        497                                 n a retrieval for $2999.00 RESOLUTION provided chargeback ph
        498                                 one#/ivr and connected to chargeback support specialist joe
        499     8/21 /201 8    1 6:21 :00   OTHER Internet Solution Case 3521 51 54, merchant was the dir
        500                                 ector of finance merchant wanted to know if there was any f
        501                                 unction to update expired card info. I consulted with Chris
        502                                 and advised there was not. this ended the call.
        503     8/21 /201 8    1 6:20:1 0   OTHER Internet Solution Case 3521 51 54, eGate: merchant was
        504                                 asking about auto update of expired cards on Payeezy advis
        505                                 ed Payeezy does not have any inherent card account updater f
        506                                 unctionality
        507     8/21 /201 8    1 6:1 6:57   OTHER Internet Solution Case 3521 4936, Jordon (dir of finan
        508                                 ce) called about an auto CC# update feature advised the GW d
        509                                 id not offer anything like that he stated his DEV saw it in
        51 0                                conjuncture with the dev portal provided the phone number fo


                                                                                                                                 JR-b80

                                                                                Page 1 0


Confidential                                                                                                        10417905-FISV-000037
                                                                   Attachment JJJJ
                                                                                                             PX 27, 2668
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 135 of 527
                                               Expert Notes
       9/1 0/2020                                                                                                                  MSA
       Print All Notes

                    Date         Time                                                Note Text                     Rep     NID
        51 1                                r portal support
        51 2    7/31 /201 8    1 1 :33:01   OTHER Internet Solution Case 34224066, Accountant called in
        51 3                                 b/c they could not log in to BT. the login was locked from
        51 4                                too many attempts. sent otc and reset password. they were ab
        51 5                                le to log in successfully.
        51 6    7/30/201 8     1 5:39:52    OTHER BAMS L1 CASE 34201 81 3, tt: Jordan reyna, director ver                ier
        51 7                                . BASIC TOP W OTP Transaction ID:0001 1 35997 I provided merch               ier
        51 8                                ant discover entitlement number at his request NFA                           ier
        51 9    7/30/201 8     1 5:32:06    OTHER BAMS L1 CASE 34201 532, AUTHEN:Basic and T /W OTC =Ver
        520                                 ification successful, Transaction ID:0001 1 35737 TITLE: Jorda
        521                                 n Reyna ISSUE: he is calling bcuz he is looking for his MC
        522                                 C/ SE Code for his mids and card types RESOLU: He was provi
        523                                 ded the info from MM/profile call is compl..
        524     7/30/201 8     1 0:29:46    OTHER Internet Solution Case 341 86643, First/ Last name: An
        525                                 thony Bell Position w/ company: Accountant         Reason
        526                                  for the call: wanted to know if Dispute Manager was down.
        527                                     Solution: Explained to merchant to that we are experie
        528                                 ncing an update on the website and to try throughout the day
        529                                  to access Dispute Manager. Did not need further assistance.
        530     7/24/201 8     1 7:39:1 7   Batch Load Misc Salesforce Case Number: 34064448 .Case Not                   337
        531                                 e: AsiaGarland/CMS/4SV/TT Anthony Bell called in because he                  337
        532                                  is receiving chargeback through mail, and he doesnt want to                 337
        533                                 anymore, I went to merchant ,manager and updated this and                    337
        534                                 I reached out to senior support to verify I was making the c                 337
        535                                 orrect change and they confirmed                                             337
        536     7/1 7/201 8    1 4:29:03    OTHER Internet Solution Case 3385961 5, admin locked out. un
        537                                 lock acct.
        538     7/1 2/201 8    1 2:00:45    Batch Load Misc Salesforce Case Number: 33743643 .Case Not                   1 06
        539                                 e: sbissramcms TT Dequeonne, the merchant inquiring of a du                  1 06
        540                                 plicated wire transfer check. Advised to take call over to T                 1 06
        541                                 elecheck                                                                     1 06
        542                                 Batch Load Misc Salesforce Case Number: 3374271 6 .Case Not                  1 49
        543                                 e: Dequeonne Harrison*CMS*Basic*TT*Jordan Reyna called in re                 1 49
        544                                 garding a duplicate payment on June 25 $4500¼ June 26th I a                  1 49
        545                                 dvised that we need to get to Telecheck for further assistan                 1 49
        546                                 ce.                                                                          1 49
        547     7/1 1 /201 8   1 8:37:1 3   Batch Load Misc Salesforce Case Number: 33726867 .Case Not                   113
        548                                 e: Denna LoweryMora*SBS*TT*Jessica Cedeno En 09256 3rd part                  113
        549                                 add on send link for Bamszones that provides the instructi                   113
        550                                 on on how to get on the listing                                              113
        551     6/26/201 8     1 6:42:1 8   Batch Load Misc Salesforce Case Number: 33332048 .Case Not                   336
        552                                 e: Denise Coke*CMS*4SV*Detail transaction*TT: Anthony Bell i                 336
        553                                 nquired how his acct is setup for chargeback disputes. Merch                 336
        554                                 ant would this info to be emailed. Merchant has email option                 336
        555                                 setup for chargeback/retrieval and statement.                                336
        556     6/1 3/201 8    1 8:40:01    OTHER Internet Solution Case 330371 72, Your outage Form ID                  ins
        557                                 is 1 541 28 Caller could not login and neither could I, advise               ins
        558                                 d merch of site update and to try again in an hour or two, s                 ins
        559                                 ubmitted an outage form                                                      ins
        560     6/1 0/201 8    1 3:53:53    OTHER BAMS L1 CASE 32934739, Anthony Bell Accountant Basic                   ers
        561                                  Login Assistance for clientline did explain hrs of operat                   ers


                                                                                                                                 JR-b80

                                                                                Page 1 1


Confidential                                                                                                        10417905-FISV-000038
                                                                    Attachment JJJJ
                                                                                                             PX 27, 2669
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 136 of 527
                                               Expert Notes
       9/1 0/2020                                                                                                                 MSA
       Print All Notes

                    Date       Time                                                Note Text                     Rep      NID
        562                               ion & provided direct num. will call tomorrow Stated needed                  ers
        563                               dispute Manager                                                              ers
        564      6/5/201 8   1 2:41 :01   OTHER BAMS L1 CASE 32788425, Jordan Reyna/ver basic/callng
        565                               about email from Jessica kelstron about downgraded charges/c
        566                               alling to take care of/per Jessica have merchant reply via e
        567                               mail/merchant emailed Jessica/nfq
        568      6/5/201 8   1 2:31 :45   OTHER BAMS L1 CASE 32788425, Jordan Reyna/ver basic/callng
        569                               about email from Jessica kelstron about downgraded charges/c
        570                               alling to take care of/per Jessica have merchant reply via e
        571                               mail/merchant emailed Jessica/nfq
        572     5/23/201 8   1 2:28:1 0   OTHER Internet Solution Case 32504072, caller wanted to kno
        573                               w what is going to show on the customers card when they purc
        574                               hase something from each website, called edesk and chris sai
        575                               d if they purchase under the terminal it would show up as th
        576                               at business name
        577      5/7/201 8   1 7:26:04    DEPOSIT INQUIRY                                                              052
        578      5/7/201 8   1 7:25:37    OTHER BAMS L1 CASE 32071 81 7, Part 1 :tt Kaitlyn from CB/Anth
        579                               ony Bell Basic verf Top w/batch 5/3 Issue Merchant is trying
        580                               to verify the total # of cb's from 4/2/1 8 5/1 /1 8 as the rep
        581                               orts he's pulling are giving him two different amounts. One
        582                               amount is 5444.87 from the bank deposit/bank deposit adjust
        583                               ment reports and the other amount is 3646.87 from the charg
        584                               eback listing/funding reconciliation report. Merchants in to
        585                               tal from the reports there are 208 transactions for both cha
        586                               rgebacks and reversals, the chargebacks total 1 1 6 and the re
        587                               versals total 92. Resolution Reviewed the clientline reporti
        588                               ng tool to view the reports that the merchant was viewing. R
        589                               eached out to edesk, tt Crystal, advised if he's got questio
        590                               ns on chargeback's we should get him to chargebacks. Advised
        591                               that the sales/funding category in BT shows everything that
        592                               the merchant has processed so if the merchant was questioni
        593                               ng specifically the chargeback/reversal amounts then he shou
        594                               ld be using the disputes category and not the sales/funding
        595                               category. Advised merchant could also access dispute manager
        596                               to view his chargebacks/reversals/retrievals and that there
        597                                may be a report within DM that allows him to create a repor
        598                               t of the chargebacks/reversals/retrievals. Reviewed this inf
        599                               o w/merchant and merchant states that it just seems his char
        600                               gebacks are off and that he actively uses DM. Merchant wants
        601                                to see the chargeback case #'s in the reports and states th
        602                               at the chargeback listing hasn't been working, but when merc
        603                               hant attempted to pull that report during our call he was ab
        604                               le to access that report. Even with access that chargeback l
        605                               isting report merchant still was seeing some kind of discrep
        606                               ancy between the reports. Advised I would reach out to charg
        607                               ebacks and see if an agent in that department can confirm th
        608                               e amount of chargebacks in that time period and see if they
        609                               could assist us with navigating DM. Reached out to cb's, tt
        61 0                              David
        61 1     5/7/201 8   1 7:25:35    OTHER BAMS L1 CASE 32071 81 7, Part 2:, advised he was not ab
        61 2                              le to pull a report during that time frame but he can assist


                                                                                                                                JR-b80

                                                                             Page 1 2


Confidential                                                                                                      10417905-FISV-000039
                                                                 Attachment JJJJ
                                                                                                           PX 27, 2670
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 137 of 527
                                               Expert Notes
       9/1 0/2020                                                                                                                MSA
       Print All Notes

                    Date       Time                                           Note Text                          Rep     NID
        61 3                              with navigating DM and show the merchant how to access each
        61 4                              case one by one so that he could add up the cases himself a
        61 5                              nd compare what DM has in regards to the reporting tool. Dav
        61 6                              id gave assistance with navigating DM, merchant states he th
        61 7                              inks he may have found the answer to his questions and did n
        61 8                              ot need David's services any further. Inquired with merchant
        61 9                              on what he was viewing in regards to the report he had now,
        620                               merchant states it's a bank deposit adjustment summary, onl
        621                               y included chbck/reversals. He didn't export to excel file a
        622                               nd it gives the listing for that day which gives the chargeb
        623                               ack associated w/that. Advised if there were still questions
        624                                regarding the discrepancies I could submit a research ticke
        625                               t to have an agent further investigate account, merchant dec
        626                               lined request. Advised we are open 24/7 and if merchant need
        627                               ed us to submit a research ticket to call us back and reques
        628                               t it. nfq.
        629      5/7/201 8   1 7:21 :23   TT: COURTNEY W/ BAMS C W/ ANTHONY BELL TOP LEVEL BATCH TOTAL                 WA8
        630                               , CHARGEBACK LISTING REPORT WANTS TO VERIFY C HARGEBACKS                     WA8
        631      5/7/201 8   1 5:31 :08   OTHER Chargeback 3207081 2, TT Anthony Bell. Basic auth IVR.
        632                               Calling with funding question
        633      5/7/201 8   1 5:28:46    OTHER BAMS L1 CASE 32070705, merchant called to try and ver
        634                               ify the total # and amt of his chargebacks from 4/2/1 8 5/1 /1
        635                               8 as the reports he are pulling are giving him 2 different a
        636                               mounts. he has a total of 208 chargebacks but doesnt know if
        637                               the total amount is 5444.87 or 3646.87
        638      5/3/201 8   1 7:37:50    TRANSACTION RESEARCH BAMS L1 CASE 31 994847, Speaking with:
        639                               Jordon Reyna (Title): Financial director Authentication: Bas
        640                               ic Description: Called in to see if we received transactions
        641                               from Payeezy, just batched out today Resolution: Advise, g
        642                               ive it 24 hours for us to see it on our side
        643     4/30/201 8   1 6:26:23    Batch Load Misc Salesforce Case Number: 31 885403 .Case Not                  903
        644                               e: Crystal Harper SBS tt Jordan 4sv assisted with questions                  903
        645                               regarding downgrading transactions and best practices for hi                 903
        646                               s business. Merchant updated filters while we were talking a                 903
        647                               nd requested follow up to ensure they were functioning prope                 903
        648                               rly.                                                                         903
        649                               Batch Load Misc Salesforce Case Number: 31 885403 .Case Not                  903
        650                               e: Crystal Harper SBS left message at the number on file an                  903
        651                               d sent follow up email to email address on file regarding tr                 903
        652                               ansaction downgrades.                                                        903
        653     4/30/201 8   1 2:02:55    DEPOSIT INQUIRY                                                              009
        654     4/30/201 8   1 2:02:49    OTHER BAMS L1 CASE 31 884855, Basic verf// lauren payeezy//
        655                               cb fee// Jordan reyna// top verf last deposit//merchant want
        656                               ed to know how much was his fee for chargebacks I advised it
        657                                was 25.00// he had additional questions about regarding cb
        658                               // trnf to cb for them to answer his question// trng to laur
        659                               a//nfa
        660     4/30/201 8   1 2:01 :08   Remedy Dispute Resolution Chargeback QuickTicket tt: (855)                   385
        661                               51 5 1 083 verified basic & top Jahar BAMS cs Jordan Reyna i                 385
        662                               nq how the fee for arb is accessed /adv arb fees are accesse                 385
        663                               d by visa or mc /inq if he decides to accept dispute does he                 385


                                                                                                                               JR-b80

                                                                             Page 1 3


Confidential                                                                                                      10417905-FISV-000040
                                                                 Attachment JJJJ
                                                                                                           PX 27, 2671
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 138 of 527
                                               Expert Notes
       9/1 0/2020                                                                                                                   MSA
       Print All Notes

                    Date         Time                                                Note Text                      Rep     NID
        664                                 still get charged the fee /adv he will not be charged arb f                   385
        665                                 ee if accepting dispute                                                       385
        666     4/30/201 8    1 1 :44:24    OTHER Internet Solution Case 31 883825, Merchant called in,
        667                                 verified basic. Had gotten several declines and wanted to kn
        668                                 ow if it came from Payeezy. Advised all declines were from t
        669                                 he cardholders bank. Transferred to Customer Service for que
        670                                 stions in regards to fees.
        671     4/25/201 8    1 3:20:44     Remedy Dispute Resolution Chargeback QuickTicket tt Anthony                   699
        672                                 Bell (Verified Basic) checking status. Adv the issuing bank                   699
        673                                 filed a credit cb on 4/25/1 8 returning the funds for this tr                 699
        674                                 ansaction back into the merchant's account.                                   699
        675     4/24/201 8    1 2:07:07     OTHER Internet Solution Case 31 7471 95, Called in to have ac
        676                                 count unlocked. Unlocked the account.
        677     4/1 8/201 8   1 1 :27:28    OTHER BAMS L1 CASE 31 602085, Verify: Basic/ TOP OTC: Verifi
        678                                 cation successful, Transaction ID:0000624265 TT: JORDAN REY
        679                                 NA admin Reason: merchant wanted to confirm if some check
        680                                 deposits went thru 1 0,000 2/5 9733 Resolution: advised me
        681                                 rchant that i woulld need to connect him over to the banking
        682                                  part of bank of america and provided bank number and connec
        683                                 ted caller
        684     4/1 8/201 8   1 1 :27:25    DEPOSIT INQUIRY                                                               L57
        685     4/1 7/201 8   1 4:34:33     OTHER BAMS L1 CASE 31 576421 , TT: jordan reyna (admin) VER
        686                                 IFY: basic,FDOTC> TransactionID:00000621 478 CB: (855) 51 5 1 0
        687                                 83 ISSUE: caller want to remove chargeback delivery option,
        688                                 state he signed up for clientline and want to go papaer less
        689                                 . RESOLUTION: made change in merchant manager
        690     4/1 7/201 8   1 4:23:07     Remedy Internal Transfer Customer Service QuickTicket tt:                     N65
        691                                 jordan reyna was trasnferred to cust svc mer want his acct t                  N65
        692                                 o be set up as paperless.basic verified.                                      N65
        693      4/5/201 8    1 3:42:1 2    OTHER Internet Solution Case 31 256497, needs to update/con
        694                                 firm merchant descriptors. >> referred to BAMS
        695      3/9/201 8    1 1 :09:1 8   Batch Load Misc Salesforce Case Number: 30549977 .Case Not                    41 1
        696                                 e: Kcampbell sbs 4sv tt bc Jessica Cedeno requested to remov                  41 1
        697                                 e phone number entirely from merchant descriptor                              41 1
        698      3/5/201 8    07:02:58      OTHER BAMS L1 CASE 30330737, **
        699      3/2/201 8    1 5:44:1 6    Batch Load Misc Salesforce Case Number: 30367427 .Case Not                    1 34
        700                                 e: Gary Price SBS:Rep: g09256 Jesssica Cedeno called in to c                  1 34
        701                                 onfirm DBA and if the merchant she also needs to know doe th                  1 34
        702                                 e merchant need to have an phone number on their web site or                  1 34
        703                                  if an email contact will work, called SR Rep Team and a ph                   1 34
        704                                 one number does need to be on the web site                                    1 34
        705      3/2/201 8    1 0:26:32     OTHER BAMS L1 CASE 30332246, tt Jordan reyna calling about
        706                                 cards declining verified deposit amount for top gave numerou
        707                                 s reasons and offered issuer also suggested calling client f
        708                                 or another form of payment .. assoited merch on clientline a
        709                                 nd adding realtime auth merch also wants to receive disputes
        71 0                                only thru ids wants no paper adjusted in mm called payeezy
        71 1                                for merch abt randon cards showing full card numbers payeezy
        71 2                                 adv random numbers and not actual cd numbers merch ok all i
        71 3                                ssues resolved
        71 4    2/28/201 8    1 5:42:1 6    Batch Load Misc Salesforce Case Number: 301 9371 0 .Case Not                  1 01


                                                                                                                                  JR-b80

                                                                               Page 1 4


Confidential                                                                                                         10417905-FISV-000041
                                                                   Attachment JJJJ
                                                                                                              PX 27, 2672
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 139 of 527
                                               Expert Notes
       9/1 0/2020                                                                                                                         MSA
       Print All Notes

                    Date        Time                                             Note Text                               Rep      NID
        71 5                               e: ddunsmore. sent another follow up email to the business c                        1 01
        71 6                               onsultant. Merchant had spoken with them to assist with this                        1 01
        71 7                               issue.                                                                              1 01
        71 8    2/27/201 8   1 2:51 :1 7   Batch Load Misc Salesforce Case Number: 301 9371 0 .Case Not                        1 01
        71 9                               e: ddunsmore. Called Jordan. Merchant indicate issue was re                         1 01
        720                                solved with call from business consultant yesterday. I do s                         1 01
        721                                ee where call was made to correct. Merchant is wanting to s                         1 01
        722                                ee if they can change the customer service phone number to e                        1 01
        723                                mail support only. I have sent an email to the business con                         1 01
        724                                sultant to verify                                                                   1 01
        725     2/26/201 8   1 7:38:1 4    Batch Load Misc Salesforce Case Number: 3021 1 21 0 .Case Not                       1 79
        726                                e: Katie Hollifield/ SBS /AVS/DBA/ TT BC Jessica Cedeno Upd                         1 79
        727                                ated merchants descriptor # and bill to # to 855.51 5.1 083                         1 79
        728     2/26/201 8   1 2:58:22     Batch Load Misc                     support@PETRAPICKS.COM)                         ser
        729                                      support@JASONBONDPICKS.COM)                   support@BIO                     ser
        730                                TECHBREAKOUTS.COM) merchant also wants to know whyso custome                        ser
        731                                r say the c.s is the merchant personal               but it wan                     ser
        732                                st on the descriptor and merchant would like to have it fix                         ser
        733                                 callback                                                                           ser
        734                                Batch Load Misc Salesforce Case Number: 301 9371 0 .Case Not                        ser
        735                                e: jordan reyna verfied basic,top otc email(0000455563) merc                        ser
        736                                hant calling remove the phone number on the description and                         ser
        737                                but other xs or the email for all 6 account                   (su                   ser
        738                                pport@RAGINGBULL.COM)            support@TOPSTOCKPICKS.COM                          ser
        739                                )           (support@PENNYPRO.COM)                                                  ser
        740     2/26/201 8   1 2:34:00     OTHER BAMS L1 CASE 301 95979, Name: Jordan Reyna Position: a
        741                                cct Admin. Auth: basic toplevel: Issue: Merchant wants to be
        742                                 able to response to chargeback online. Merchant was not ab
        743                                le to login to clientline because there is someone in his bu
        744                                siness that in charge for the chargeback, merchant did not h
        745                                ave the login paswrd. resolution: merchant was unable to rea
        746                                ch out to that person and will call us back.
        747     2/26/201 8   1 2:26:57     Remedy Internal Transfer Customer Service QuickTicket tt Jor                        21 2
        748                                dan Reyna basic verified. trns to cs. He wants all cbs loade                        21 2
        749                                d on DM only. So nothing mailed. Needs acct set to EIDS only                        21 2
        750                                may need an RM to do this for him.                                                  21 2
        751     2/26/201 8   1 2:1 7:03    OTHER BAMS L1 CASE 301 95091 , jordan reyna verfied basic,top                       ett
        752                                otc email(0000455563) merchant calling remove the phone nu                          ett
        753                                mber on the description and but other x's or the email for                          ett
        754                                all 6 account              (support@RAGINGBULL.COM)                                 ett
        755                                   (support@TOPSTOCKPICKS.COM)                            support@PENNYPRO          ett
        756                                .COM) 3728291 33886(support@PETRAPICKS.COM)             supp                        ett
        757                                ort@JASONBONDPICKS.COM)                 support@BIOTECHBREAKOUT                     ett
        758                                S.COM) merchant also wants to know whyso customer say the c.                        ett
        759                                s is the merchant personal              but it wanst on the de                      ett
        760                                scriptor and merchant would like to have it fix advice time                         ett
        761                                rame submitted ticket number 301 9371 0 on mid                      )               ett
        762     2/22/201 8   1 3:55:1 3    Batch Load Misc Salesforce Case Number: 301 1 9903 .Case Not                        1 81
        763                                e: Brenda Goodwin Winn SBBS SR Rcvd Caller Jessica Cedano                           1 81
        764                                From katie Katie had verifed Jessica BC by her SF Id asking                         1 81
        765                                for assiatance to doing an Ad loc I have emeiled her the p                          1 81


                                                                                                                                        JR-b80

                                                                              Page 1 5


Confidential                                                                                                              10417905-FISV-000042
                                                                  Attachment JJJJ
                                                                                                                   PX 27, 2673
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 140 of 527
                                               Expert Notes
       9/1 0/2020                                                                                                                       MSA
       Print All Notes

                    Date         Time                                             Note Text                            Rep      NID
        766                                 re Ad loc paperwork so she can have the merchant fill it out                     1 81
        767                                 Batch Load Misc Salesforce Case Number: 301 1 7220 .Case Not                     1 79
        768                                 e: Katie Hollifield/ SBS /AVS/DBA/ TT BC Jessica Cedeno BC n                     1 79
        769                                 eeds add location done on account transferred to Add loc lin                     1 79
        770                                 e senior Brenda G.                                                               1 79
        771     1 /25/201 8    1 9:26:09    Batch Load Misc Salesforce Case Number: 2941 5857 .Case Not                      1 59
        772                                 e: Venesa.Bombard/sbs sr/ TT Jordan Reyna and reviewed downg                     1 59
        773                                 raded transactions due to missing AVS information on biotech                     1 59
        774                                  account. Also updated phone number on all 6 accounts in cha                     1 59
        775                                 in to his number for best contact             Submitted up                       1 59
        776                                 date to update address on file to match head office account.                     1 59
        777     1 /24/201 8    1 3:43:56    DEPOSIT INQUIRY                                                                  234
        778     1 /24/201 8    1 3:43:46    OTHER BAMS L1 CASE 29370939, tt anthony bell ,bookeeper bas
        779                                 ic;verif last deposit . verif dda merchant would like to hav
        780                                 e mailing address changed updated on the account updated the
        781                                  address for the merchant ; merchant has muliple accounts he
        782                                 is needing to do this for .
        783    1 2/1 5/201 7   1 6:36:25    Batch Load Misc Salesforce Case Number: 28483333 .Case Not                       1 09
        784                                 e: tt BC Cedeno, Jessica who requested an update of addition                     1 09
        785                                 al location pending credit approval, called snr support Just                     1 09
        786                                 in who located the analyst for this account and sent an emai                     1 09
        787                                 l copied me and the BCs manager.... case closed                                  1 09
        788    1 2/1 3/201 7   20:23:20     Batch Load Misc Salesforce Case Number: 28428021 .Case Not                       ser
        789                                 e: Resolved                                                                      ser
        790    1 2/1 2/201 7   1 8:44:09    Batch Load Misc Salesforce Case Number: 28393572 .Case Not                       1 34
        791                                 e: Gary Price SBS: Rep: g09256 Jessica Cedeno called in for                      1 34
        792                                  DBA update she sent me update form signed by the merchant                       1 34
        793                                 updated per request                                                              1 34
        794     1 2/8/201 7    1 4:37:55    OTHER BAMS L1 CASE 2829861 0, CALLER: Anthony bell TITLE: b
        795                                 ookkeeper AUTH: basic // batch total 6040.00 // dda REASON
        796                                 : merch called to update dba and bill to address also need
        797                                 s help signing into business track RESOLUTION: rev acct ed
        798                                 ucated merch and updated bill to address via merch manger d
        799                                 ba address in another state submitted a req in MCS : BAMSMF3
        800                                 BPOE6R01 , SPOKE TO BUSINESS TRACK WHO advised me there is kn
        801                                 own issue and merch should try back in 1 hours ,
        802     1 2/8/201 7    1 4:37:30    DEPOSIT INQUIRY                                                                  265
        803     1 2/8/201 7    1 4:27:02    OTHER Internet Solution Case 28298082, Customer service rep
        804                                 calling to connect merchant, informed of outage for BT
        805    1 1 /30/201 7   1 1 :00:54   Batch Load Misc Salesforce Case Number: 27824920 .Case Not                       731
        806                                 e: SKirkland*SBS3*MID has generated, however, stuck in pendi                     731
        807                                 ng credit since 1 1 /24. Advised BC to confirm if any knowledg                   731
        808                                 e of why pending credit review since am unable to see her co                     731
        809                                 ntracts.                                                                         731
        81 0   1 1 /29/201 7   1 4:57:24    TRANSACTION RESEARCH BAMS L1 CASE 27971 1 99, jordan reyna/ad                    ing
        81 1                                ministrative assisnt/vrfd basic/2 card holders calling sayin                     ing
        81 2                                g they've been charged twice from two separate accounts in t                     ing
        81 3                                he amounts of 99.00 and 699.00. merch could only see one cha                     ing
        81 4                                rge/cardholder seeing it as 4. 2 charges from this merch acc                     ing
        81 5                                ount and another MID                     called edesk Debbie/she a               ing
        81 6                                dvised them being charged 99.00 on the merch act ending in                       ing


                                                                                                                                      JR-b80

                                                                                Page 1 6


Confidential                                                                                                            10417905-FISV-000043
                                                                   Attachment JJJJ
                                                                                                                 PX 27, 2674
                      Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 141 of 527
                                                Expert Notes
       9/1 0/2020                                                                                                                       MSA
       Print All Notes

                    Date           Time                                                 Note Text                      Rep      NID
        81 7                                      and 699.00 ending in        . merch sees the same. wanted to               ing
        81 8                                   clarify/ another account MID                   merch said cc#                 ing
        81 9                                   being charged twice/advised the merch only once                               ing
        820    1 1 /29/201 7    09:48:07       DEPOSIT INQUIRY                                                               NA0
        821    1 1 /22/201 7    1 2:55:1 6     Batch Load Misc Salesforce Case Number: 27824920 .Case Not                    731
        822                                    e: SKirkland*SBS3*MSC updated needed per BOS on BAMSBKNXK1 1 A                731
        823                                    001 . Updated and replied back to email sent to Doreen on her                 731
        824                                    behalf and as back up while ooo. Attached add locs forms wi                   731
        825                                    th information needed and advised to upload or notify me if                   731
        826                                    new ticket is needed since I am unable to update the ticket                   731
        827                                    on her behalf.                                                                731
        828    1 1 /21 /201 7   1 7:44:1 6     Batch Load Misc Salesforce Case Number: 27695002 .Case Not                    1 20
        829                                    e: dcaudill: sr sbs: submitted add loc for bus cons. jessica                  1 20
        830                                    cedeno. Tracking # BAMSBKNXK1 1 A001                                          1 20
        831    1 1 /1 6/201 7   1 7:1 2:1 7    Batch Load Misc Salesforce Case Number: 27695002 .Case Not                    1 20
        832                                    e: dcaudill:sr sbs: spoke with field mgr jessica cedeno. she                  1 20
        833                                    did not have time to go thru doing mpa with me. i emailed h                   1 20
        834                                    er the add loc form, she will complete and return to me to s                  1 20
        835                                    ubmit add loc.                                                                1 20
        836                                    Batch Load Misc Salesforce Case Number: 27694531 .Case Not                    115
        837                                    e: Cameron Collins/SBS/4sv tt:BC Jessica Cedeno to get add l                  115
        838                                    oc completed. Transferred over to Sr. Doreen on the add loc                   115
        839                                    team.                                                                         115
        840    1 1 /1 5/201 7   1 6:44:1 7     Batch Load Misc Salesforce Case Number: 27508896 .Case Not                    1 25
        841                                    e: byron stingley sr sbs tt Jorday Reyna 4sv dda advised of                   1 25
        842                                    transactions downgrading and advised how to correct with AVS                  1 25
        843    1 1 /1 5/201 7   1 4:52:1 6     Batch Load Misc Salesforce Case Number: 27508896 .Case Not                    1 25
        844                                    e: byron stingley sr sbs called the merchant was advised to                   1 25
        845                                    send an email to reach Jordan Reyna sent email to jordan@r                    1 25
        846                                    agingbull.com and advise to contact me about merchant accoun                  1 25
        847                                    t                                                                             1 25
        848    1 1 /1 3/201 7   1 1 :38:02     OTHER Internet Solution Case 27574555, Advised client on ho
        849                                    w to integrate their shopping carts for each of their termin
        850                                    als and set up accepting CVV information for the bank and se
        851                                    tting up cvv filters.
        852    1 1 /1 3/201 7   1 1 :1 6:1 0   OTHER Internet Solution Case 27572926, basic Jessica is new
        853                                    client manager for this account 5 accounts chained Jessica
        854                                    recently adjusted soft descriptors previous login connected
        855                                    to email jeff@bishop.me Jessica stated new email=jordan@ragi
        856                                    ngbull.com merchant needs api link assistance Jessica does n
        857                                    ot know current merchant administrator login jordanreyee mer
        858                                    chant login misspelled and should be jordanreyna top salespe
        859                                    rson yes Jordan Reyna=controller on site who is managing api
        860                                    integration Jeffrey Bishop=owner Jessica called Jordan to c
        861                                    onfirm if login name can remain jordanreyee Jordan said logi
        862                                    n can remain jordanreyee apparently merchant administrator c
        863                                    reated login ending with ee since actual name was unknown pr
        864                                    omote jordanreyee from merchant to merchant administrator jo
        865                                    rdanreyee email=jordan@ragingbull.com Jessica then asked Jor
        866                                    dan if he would like to call us back since Jessica is late f
        867                                    or another meeting Jordan will call api back to get credenti


                                                                                                                                      JR-b80

                                                                                   Page 1 7


Confidential                                                                                                            10417905-FISV-000044
                                                                       Attachment JJJJ
                                                                                                                 PX 27, 2675
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 142 of 527




                        Attachment JJJJ
                                                  PX 27, 2676
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 143 of 527
                                               Expert Notes
       9/1 0/2020                                                                                                                   MSA
       Print All Notes

                    Date          Time                                               Note Text                     Rep      NID
        91 9                                 hant to merchant administrator
        920     1 1 /9/201 7   09:44:51      DEPOSIT INQUIRY                                                             NA0
        921     1 1 /8/201 7   1 3:51 :1 7   Batch Load Misc Salesforce Case Number: 2747921 4 .Case Not                 41 1
        922                                  e: kcampbell sbs 4sv tt bc Jessica Cedeno requested to updat                41 1
        923                                  e the email address to jordan@ragingbull.com                                41 1
        924     1 1 /8/201 7   1 2:1 8:25    OTHER Internet Solution Case 27476677, merchant has 5 termi
        925                                  nals but is routing all traffic from different websites thro
        926                                  ugh only one, causing chargebacks because of DBA mismatch. a
        927                                  dvised BC of this and explained that admin would need to log
        928                                   in to get API creds for the 4 terminals not in use, and hav
        929                                  e their web developer update each website to point transacti
        930                                  ons to the correct terminal
        931     1 1 /6/201 7   1 1 :27:21    MISCELLANEOUS Crimson Support , 1 1 /6/201 7 8:24 AM TT: Maxi
        932                                  ne, Jessica Cedo, Verified:B Basic, request to change descri
        933                                  ptor on account. Provided BC with 800 430 71 78 BC Support nu
        934                                  mber.
        935     1 1 /6/201 7   09:1 8:1 8    Batch Load Misc Salesforce Case Number: 27397600 .Case Not                  1 88
        936                                  e: Maxine Rowe SBS TT Jessica BC requested to update the spe                1 88
        937                                  lling in the descriptor field, update descriptor warm transf                1 88
        938                                  er call to clover help desk for assistance Renee took over t                1 88
        939                                  he call                                                                     1 88
        940    1 0/31 /201 7   1 3:24:1 5    Batch Load Misc Salesforce Case Number: 27207936 .Case Not                  341
        941                                  e: HollyDorn*SBS received form and updated DBA name and des                 341
        942                                  criptor.                                                                    341
        943    1 0/30/201 7    20:30:06      Batch Load Misc Salesforce Case Number: 27251 862 .Case Not                 115
        944                                  e: Cameron Collins/SBS/4sv tt:BC Jessica Cedeno to get the d                115
        945                                  ba updated. Updated per the received documents.                             115
        946    1 0/27/201 7    1 6:36:23     Batch Load Misc Salesforce Case Number: 27207936 .Case Not                  341
        947                                  e: HollyDorn*SBS*TT 4sv rep code: BC Jessica Cedeno added                   341
        948                                   a location. Merchant states Payeezy GW is not showing corr                 341
        949                                  ect descriptor. Updated to 5DOM/FGN and the date, in MM. W                  341
        950                                  ill update DBA name on *2880 when I receive the legal form s                341
        951                                  igned/dated, then I will change the descriptor to the same n                341
        952                                  ame.                                                                        341
        953     1 0/5/201 7    1 1 :52:20    Batch Load Misc Salesforce Case Number: 265841 33 .Case Not                 071
        954                                  e: Tamieka Mothersill, SBSS, third attempt, left message wit                071
        955                                  h employee, Donald.                                                         071
        956                                  Batch Load Misc Salesforce Case Number: 265841 33 .Case Not                 071
        957                                  e: Tamieka Mothersill, SBSS, Email: Good morning Ashley, I                  071
        958                                   made several attempts to contact the merchant and I left m                 071
        959                                  essages with my direct contact number and our customer servi                071
        960                                  ce phone number. I have also sent an email to the merchants                 071
        961                                  email address on file advising them on the issue. Best rega                 071
        962                                  rds,                                                                        071
        963     1 0/4/201 7    1 6:36:22     Batch Load Misc Salesforce Case Number: 265841 33 .Case Not                 071
        964                                  e: Tamieka Mothersill, SBSS, second attempt, no answer. Noti                071
        965                                  ced that contact person was updated on file. Resent email to                071
        966                                  the new contact name on file.                                               071
        967     1 0/4/201 7    1 5:40:24     Batch Load Misc Salesforce Case Number: 26661 232 .Case Not                 408
        968                                  e: The street was listed was Lamar Num but should have been                 408
        969                                  Lamar Blvd #263. Made that change in the system.                            408


                                                                                                                                  JR-b80

                                                                               Page 1 9


Confidential                                                                                                        10417905-FISV-000046
                                                                   Attachment JJJJ
                                                                                                             PX 27, 2677
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 144 of 527
                                               Expert Notes
       9/1 0/2020                                                                                                               MSA
       Print All Notes

                    Date         Time                                        Note Text                          Rep     NID
        970     1 0/4/201 7   1 4:44:09    Batch Load Misc Salesforce Case Number: 26661 232 .Case Not                408
        971                                e: Desiree.McCulloughSBS/4sv CAI/TT Jessica Cedeno BC calle                408
        972                                d in needed the DBA contact updated to Jordan Reyna and the                408
        973                                Bill to contact to be Jeffrey Bishop. Made those changes in                408
        974                                the system.                                                                408
        975     1 0/4/201 7   1 3:48:1 2   Batch Load Misc Salesforce Case Number: 265841 33 .Case Not                071
        976                                e: Tamieka Mothersill, SBSS, first attempt, merchant not ava               071
        977                                ialble. Left message with my direct phone number and our cus               071
        978                                tomer service phone number. Sent email to email address on f               071
        979                                ile advising that transactions are downgrading due to not pr               071
        980                                oviding AVS at the time of transaction.                                    071
        981     1 0/2/201 7   1 4:57:44    DEPOSIT INQUIRY                                                            NA0
        982     9/29/201 7    1 4:00:1 8   Batch Load Misc Salesforce Case Number: 26529999 .Case Not                 1 69
        983                                e: Thelma Bright SBS SW BC Cedeno, Jessica wanted to know wh               1 69
        984                                o can she email for the ladd location that is pend cred appr               1 69
        985                                . I advised she can reach out to her RSC if she dont know                  1 69
        986                                her credit contact. And her RSC can help with the pending r                1 69
        987                                easons                                                                     1 69
        988     9/28/201 7    1 7:28:08    Batch Load Misc Salesforce Case Number: 2651 1 368 .Case Not               1 04
        989                                e: Jocelyn Peacock/SBS/4sv EN /TT: Jessica a bc called becau               1 04
        990                                se she wanted to know the status of this merchants add locat               1 04
        991                                ions, I advised that the four locations were currently pendi               1 04
        992                                ng credit approval, I did send her an email with this inform               1 04
        993                                ation along with the merchant id numbers for the accounts.                 1 04
        994     8/31 /201 7   1 4:46:1 2   Batch Load Misc Salesforce Case Number: 2583821 2 .Case Not                1 33
        995                                e: SBS Snr** N. Whitticks/w Cameron and BC Jessica Cedeno n                1 33
        996                                eeds add loc for4 locations for payeezy set up in order to i               1 33
        997                                dentify revenue from each acct. all info will remain the sam               1 33
        998                                e. Rep will provide the payeezy addendums for each location                1 33
        999     8/31 /201 7   1 3:50:21    Batch Load Misc Salesforce Case Number: 25837442 .Case Not                 115
       1 000                               e: Cameron Collins/SBS/4sv tt: BC Jessica Cedeno to get an a               115
       1 001                               dd loc completed. Transferred over to Sr. Nirica from the ad               115
       1 002                               d loc team                                                                 115
       1 003     8/9/201 7    1 0:38:42    OTHER Internet Solution Case 252501 25, can multiple URLs be
       1 004                               added in Payeezy? advs integrations send requests to Payeez
       1 005                               y; where those requests are coming from are not important j
       1 006                               ust that they're being sent to the correct location, in a co
       1 007                               rrect format, with correct credentials. this merchant has 4
       1 008                               different businesses is there a way to differentiate b/n th
       1 009                               em in Payeezy if they only have one MID? no. advs transacti
       1 01 0                              ons can be sorted by reference numbers, unless the merchant'
       1 01 1                              s websites/integrations haven't passed us any reference #s.
       1 01 2                               are they actually processing on Authorize.net on this accou
       1 01 3                              nt? unlikely (report sorted by TID shows only one in clientl
       1 01 4                              ine for the month of july).
       1 01 5    8/8/201 7    1 1 :40:29   OTHER Internet Solution Case 25221 248, Wants to know if pay
       1 01 6                              eezy has fraud flex detect. Advised it does not. Wants to
       1 01 7                              know what it has. Advised true avs and cvv filters. Wants
       1 01 8                              to know if this merchant has multiple accounts under this on
       1 01 9                              e. Advised only this one. Wants to know if has both payeez
       1 020                               y and authorize.net. Advised does.


                                                                                                                              JR-b80

                                                                              Page 20


Confidential                                                                                                     10417905-FISV-000047
                                                                 Attachment JJJJ
                                                                                                          PX 27, 2678
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 145 of 527
                                               Expert Notes
       9/1 0/2020                                                                                                                         MSA
       Print All Notes

                    Date        Time                                            Note Text                                 Rep     NID
       1 021     8/8/201 7    09:20:58      OTHER Internet Solution Case 2521 4850, bank rep called in w
       1 022                                anted to know how many merchant numbers were associated with
       1 023                                 this payeezy. advised there was only the one MID. no furthe
       1 024                                r assistance needed.
       1 025     8/3/201 7    1 5:52:24     Batch Load Misc Salesforce Case Number: 251 27480 .Case Not                         115
       1 026                                e: Cameron Collins/SBS/4sv tt: BC Jessica Cedeno to verify t                        115
       1 027                                he legal signer on the account. Advised of who the legal sig                        115
       1 028                                ner is.                                                                             115
       1 029    7/27/201 7    1 3:36:1 6    OTHER Internet Solution Case 249631 09, verified basic verif
       1 030                                ied top Verification successful, Transaction ID:000001 1 006 s
       1 031                                ent password reset
       1 032    7/27/201 7    1 3:25:49     OTHER Internet Solution Case 24962534, verified basic. advi
       1 033                                sed having the person call back with access to the email
       1 034    7/26/201 7    1 5:05:27     OTHER Internet Solution Case 24938374, Admin doesn't use pa
       1 035                                yeezy much Advised him to have admin use forgot password and
       1 036                                 if he can't login to have him call Advised he might want to
       1 037                                request to have another person made to be admin
       1 038    7/1 2/201 7   1 6:39:1 0    Batch Load Misc Salesforce Case Number: 24603736 .Case Not                          1 69
       1 039                                e: Thelma Bright SBS SW BC Cedeno, Jessica wanted to know wh                        1 69
       1 040                                ich software merchant is using advised payezzy they use au                          1 69
       1 041                                th.net couple of times but they are using pay ezzy everyday                         1 69
       1 042                                .Bc also wanted to know if this account is chain to any othe                        1 69
       1 043                                r .I advised no its not chain                                                       1 69
       1 044    7/1 2/201 7   1 5:23:30     OTHER Internet Solution Case 24601 373, Advised bank rep on
       1 045                                how bank response works for transactions. Advised on how dec
       1 046                                lines are natural and are not always in control by the gatew
       1 047                                ay.
       1 048     5/6/201 7    1 8:1 9:00    COMMENTS                        RPP activated by Collections for $1 5               hus
       1 049                                0000batch                                                                           hus
       1 050     5/5/201 7    1 9:1 8:00    COMMENTS ROR By ACH request for $22201 4.5 approved by Manage                       KER
       1 051                                mentRMECK47093                                                                      KER
       1 052    3/28/201 7    1 4:1 3:53    Remedy No New Ticket Full Ticket Completed QuickTicket 37228                        1 45
       1 053                                8802880 MATT WATABE TITLE FINANCIAL DIRECTOR MERCHANT IS                            1 45
       1 054                                CALLING ON THE ENTITLLMENT AND BEST SECURITY TO FOLLOW                              1 45
       1 055    3/28/201 7    1 4:08:08     Remedy Internal Transfer Customer Service QuickTicket tt: (                         009
       1 056                                855) 981 8370 calling about verify by visa info so transfere                        009
       1 057                                d to cs                                                                             009
       1 058    3/28/201 7    1 1 :1 6:02   OTHER BAMS L1 CASE 221 49403, MID:                             Name: Matt W
       1 059                                atabe Title: Financial Advisor Authentication: Basic//2nd l
       1 060                                evel( DDA) Issue: Merchant wanted to know how to add the ver
       1 061                                ified by visa....MC secure code... disc protect by Resoluti
       1 062                                on: Adv merchant that he would have to contact chargeback an
       1 063                                d press opts 5
       1 064    3/28/201 7    1 1 :1 5:34   OTHER BAMS L1 CASE 221 49403, MID:                             Name: Matt W
       1 065                                atabe Title: Financial Advisor Authentication: Basic//2nd l
       1 066                                evel( DDA) Issue: Merchant wanted to know how to add the ver
       1 067                                ified by visa....MC secure code... disc protect by Resoluti
       1 068                                on: Adv merchant that he would have to contact chargeback an
       1 069                                d press opts 5
       1 070    3/28/201 7    1 0:55:1 0    Remedy No New Ticket Account Reviewed QuickTicket mathew w                          1 63
       1 071                                agaee called re status adv of vbv mcsecure code disc protect                        1 63


                                                                                                                                        JR-b80

                                                                               Page 21


Confidential                                                                                                               10417905-FISV-000048
                                                                   Attachment JJJJ
                                                                                                                    PX 27, 2679
                      Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 146 of 527
                                                Expert Notes
       9/1 0/2020                                                                                                                   MSA
       Print All Notes

                    Date          Time                                                 Note Text                   Rep      NID
       1 072                                 buy amex safekey                                                            1 63
       1 073    3/28/201 7     1 0:49:1 6    OTHER BAMS L1 CASE 221 48274, spoke matthew watabe, financia
       1 074                                 l director, soft phone basic, trying to improve sales proce
       1 075                                 ss with customer disputes. he wants to know if he implemente
       1 076                                 d an electric signature if that would help him if he was eve
       1 077                                 r in a dispute. Reached out to Laura from cb's and she advis
       1 078                                 ed that it would not help do to the fact that it is card not
       1 079                                 present. Jan from cb's said that w/it being card not prese
       1 080                                 nt it is 1 00% risk to the business, and if he has the visa o
       1 081                                 r mastercard secure code that will help but is not 1 00%
       1 082     3/1 /201 7    1 3:29:33     Remedy 000000036825065 bamm1 06 RET//Left msg for Matthew in                1 06
       1 083                                 re to Legal Name change                                                     1 06
       1 084    2/1 3/201 7    1 5:50:1 2    Batch Load Misc Salesforce Case Number: 20794244 .Case Not                  408
       1 085                                 e: Reached out to the merchant once the legal name was updat                408
       1 086                                 ed. The merchant advised that the DBA needed to be updated                  408
       1 087                                 also. Had the merchant fill out the form to include the DBA                 408
       1 088                                 . Updated the DBA and sent the form to scanning.                            408
       1 089    2/1 3/201 7    1 4:30:1 6    Remedy 000000036825065 bamm1 06 RET//Left msg for Matthew in                1 06
       1 090                                 regards to the Legal Name change that was completed                         1 06
       1 091     2/9/201 7     1 1 :55:1 0   Batch Load Misc Salesforce Case Number: 20794244 .Case Not                  408
       1 092                                 e: Received the form back from the merchant. Verified the l                 408
       1 093                                 egal name/tax id with the IRS portal. Submitted a MSC ticke                 408
       1 094                                 t for the legal name update.                                                408
       1 095     2/7/201 7     1 7:1 6:29    OTHER BAMS L1 CASE 21 1 1 0370, acct. update inquiry
       1 096     2/7/201 7     1 7:1 5:49    OTHER BAMS L1 CASE 21 1 1 0370, MID:372288802880 Name:matthew
       1 097                                 watabe Title:financial director Authentication:basic Issue:
       1 098                                 trying to reach desiree mccullough ext.341 5408/in regards to
       1 099                                  updating acct. info Resolution: contacted desiree mcculloug
       1 1 00                                h, advised merchant desiree has received documents will subm
       1 1 01                                ited request next 24 48hrs will email merchant w/update
       1 1 02    2/7/201 7     1 6:52:50     Remedy No New Ticket Incorrect Screen Pop QuickTicket tt: Ma                D06
       1 1 03                                tthew Watabe (Financial Director), ver basic, called in requ                D06
       1 1 04                                esting to speak w/ Desiree McCullough, merch disconnected pr                D06
       1 1 05                                ior to reaching Desiree                                                     D06
       1 1 06   1 /31 /201 7   1 1 :57:23    Batch Load Misc Salesforce Case Number: 20794244 .Case Not                  408
       1 1 07                                e: Received documents back. Verified the new legal name/tax                 408
       1 1 08                                 id with the IRS matching tool. The information came back a                 408
       1 1 09                                s not a match. Emailed the merchant and advised due to the                  408
       1110                                  incorrect match I would not be able to update the legal name                408
       1111                                   unless he provides a SS4 or a 1 47C. Provided the merchant                 408
       1112                                  instructions on how to obtain a 1 47C. At this time there is                408
       1113                                  nothing more that can be done. Closing ticket.                              408
       1114     1 /30/201 7    1 3:32:51     Remedy 000000036825065 bamm1 06 RET//Attempted to leave msg f               1 06
       1115                                  or Matt courtesy call would not go to vm                                    1 06
       1116     1 /26/201 7    1 2:24:1 1    Batch Load Misc Salesforce Case Number: 20349043 .Case Not                  1 63
       1117                                  e: Meleik Hyman SBS, set changes made back to normal, mcht i                1 63
       1118                                  s understand old name and msc has been submited                             1 63
       1119     1 /25/201 7    1 1 :51 :08   Remedy 000000092371 1 08 RM Received documents back. Verified               408
       1 1 20                                the new legal name/tax id with the IRS matching tool. The                   408
       1 1 21                                information came back as not a match. Emailed the merchant                  408
       1 1 22                                and advised due to the incorrect match I would not be able t                408


                                                                                                                                  JR-b80

                                                                                 Page 22


Confidential                                                                                                        10417905-FISV-000049
                                                                    Attachment JJJJ
                                                                                                             PX 27, 2680
                      Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 147 of 527
                                                Expert Notes
       9/1 0/2020                                                                                                                     MSA
       Print All Notes

                    Date          Time                                              Note Text                         Rep     NID
       1 1 23                                 o update the legal name unless he provides a SS4 or a 1 47C.                  408
       1 1 24                                 Provided the merchant instructions on how to obtain a 1 47C.                  408
       1 1 25                                 At this time there is nothing more that can be done. Closin                   408
       1 1 26                                 g ticket.                                                                     408
       1 1 27   1 /24/201 7    1 5:52:1 1     Batch Load Misc have an SS4 so merchant will provide the f                    408
       1 1 28                                 orm along with a W9 and the business certificate with the st                  408
       1 1 29                                 ate of Delaware. Advised the merchant due to the account ba                   408
       1 1 30                                 sed in Texas was not sure if that would work but I would sub                  408
       1 1 31                                 mit for the request and if denied we would need other docume                  408
       1 1 32                                 ntation.                                                                      408
       1 1 33                                 Batch Load Misc Salesforce Case Number: 20794244 .Case Not                    408
       1 1 34                                 e: Reached out to the merchant who advised he sent the forms                  408
       1 1 35                                  already into another associate. Merchant will have them fi                   408
       1 1 36                                 lled out again and sent back to me to update the legal busin                  408
       1 1 37                                 ess name. Once received will submit for the update. Mercha                    408
       1 1 38                                 nt did not                                                                    408
       1 1 39   1 /24/201 7    1 4:57:02      Remedy 000000092371 1 08 RM Reached out to the merchant who ad                408
       1 1 40                                 vised he sent the forms already into another associate. Mer                   408
       1 1 41                                 chant will have them filled out again and sent back to me to                  408
       1 1 42                                 update the legal business name. Once received will submit f                   408
       1 1 43                                 or the update. Merchant did not have an SS4 so merchant wil                   408
       1 1 44                                 l provide the form along with a W9 and the business certifi                   408
       1 1 45                                 cate with the state of Delaware. Advised the merchant due t                   408
       1 1 46                                 o the account based in Texas was not sure if that would work                  408
       1 1 47                                 but I would submit for the request and if denied we would n                   408
       1 1 48                                 eed other documentation.                                                      408
       1 1 49   1 /24/201 7    1 2:1 8:01     Remedy 000000092371 1 08 RM                                                   408
       1 1 50   1 /24/201 7    09:30:08       Remedy 000000092371 1 08 RM                                                   061
       1 1 51   1 /23/201 7    1 6:21 :43     DEPOSIT INQUIRY                                                               570
       1 1 52                                 Remedy Account Changes Business/Legal Name QuickTicket tt:                    570
       1 1 53                                 (855) 981 8370 MID:             TT: Mathew Watabe Positio                     570
       1 1 54                                 n Finance Manager Verified: Basic 2nd DDA Top Level: 3                        570
       1 1 55                                 transactions CIR Need to change legal Name TO Raging Bull                     570
       1 1 56                                 .com,LLC/Submitted ticket to RM 92371 1 08                                    570
       1 1 57   1 /23/201 7    1 6:1 3:48     Remedy 000000092371 1 08 RM MID:                      TT: Mathew Wata         570
       1 1 58                                 be Position Finance Manager Verified: Basic 2nd DDA To                        570
       1 1 59                                 p Level: 3 transactions CIR Need to change legal Name TO                      570
       1 1 60                                 Raging Bull.com,LLC                                                           570
       1 1 61   1 2/30/201 6   1 6:47:06      Batch Load Misc Salesforce Case Number: 20353051 .Case Not                    295
       1 1 62                                 e: Kim Dodman SBS Submitted LBN update request in MSC as per                  295
       1 1 63                                 email from BC Meleik Hyman.                                                   295
       1 1 64   1 2/30/201 6   1 1 :1 1 :08   Batch Load Misc Salesforce Case Number: 20349043 .Case Not                    1 63
       1 1 65                                 e: Meleik Hyman SBS, Called mcht 4 step, sent form to update                  1 63
       1 1 66                                 DBA. mcht wants a reply by email when form is sent to BAMS                    1 63
       1 1 67   1 2/30/201 6   1 0:34:1 2     MELEIK HYMAN SBS, CALLED MCHT 4 STEP, UPDATE DBA                              1 63
       1 1 68   1 2/30/201 6   1 0:22:49      Remedy 000000092095789 RM Meleik Hyman SBS, Called mcht 4 st                  1 63
       1 1 69                                 ep, sent form to update DBA. mcht wants a reply by email whe                  1 63
       1 1 70                                 n form is sent to BAMS                                                        1 63
       1 1 71   1 2/29/201 6   1 8:26:02      DEPOSIT INQUIRY                                                               E3X
       1 1 72   1 2/29/201 6   1 8:26:00      Remedy Account Changes Business/Legal Name QuickTicket tt:                    E3X
       1 1 73                                 (855) 981 8370 Matthew Watabe, Accountant, calling to change                  E3X


                                                                                                                                    JR-b80

                                                                                Page 23


Confidential                                                                                                           10417905-FISV-000050
                                                                    Attachment JJJJ
                                                                                                                PX 27, 2681
                      Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 148 of 527
                                                Expert Notes
       9/1 0/2020                                                                                                                   MSA
       Print All Notes

                    Date           Time                                          Note Text                          Rep     NID
       1 1 74                                  legal business name. Opened RM 92095789                                    E3X
       1 1 75   1 2/29/201 6    1 8:24:44      Remedy 000000092095789 RM Matthew Watabe, basic, second lvl                E3X
       1 1 76                                  tax id and top lvl 3 transactions. Needs to change legal na                E3X
       1 1 77                                  me of the business.                                                        E3X
       1 1 78   1 2/8/201 6     1 3:49:03      Remedy 000000036798831 bamc405 mmorgan/ret/1 377 Matt Watabe,              405
       1 1 79                                   financial director, 4sv DDA wanted to know if the credit                  405
       1 1 80                                  for the vintage was credited yet. found the credit on Dec 2.               405
       1 1 81   1 2/8/201 6     1 3:49:01      provided informaiton to merchant. no further questions.                    405
       1 1 82   1 2/7/201 6     1 5:31 :44     Remedy No New Ticket Account Reviewed QuickTicket Matthew wa               45A
       1 1 83                                  tabe/Financial Director/Basic/ general question about if the               45A
       1 1 84                                  y change bank acct number how hard is that process and what                45A
       1 1 85                                  all would be needed advised would need new acct info stated                45A
       1 1 86                                  will remain BAMS                                                           45A
       1 1 87   1 2/7/201 6     1 5:22:38      DEPOSIT INQUIRY                                                            DB4
       1 1 88   1 2/7/201 6     1 5:22:35      Remedy Account Reviewed General Question QuickTicket tt: (8                DB4
       1 1 89                                  55) 981 8370 ver basic sec with DDA Mat Watabe asked process               DB4
       1 1 90                                  of changnig DBA name                                                       DB4
       1 1 91   1 0/1 4/201 6   1 6:47:32      Remedy 00000003674471 5 bamc405 mmorgan/ret/1 377 Matt Watabe,             405
       1 1 92                                  financial director, talked and received contract renewal ba                405
       1 1 93                                  ck for 3 year extension. contract extednted to 2/25/2020                   405
       1 1 94   1 0/6/201 6     1 2:28:41      Remedy 00000003674471 5 bamc405 mmorgan/ret/1 377 left message             405
       1 1 95                                  on voicemail. final attempt.                                               405
       1 1 96   1 0/5/201 6     1 3:06:08      Batch Load Misc Salesforce Case Number: 1 8502427 .Case Not                1 25
       1 1 97                                  e: byron Stingley sr sbs called and left voicemail for merch               1 25
       1 1 98                                  ant about downgrading transactions also sent email to owner                1 25
       1 1 99                                  about downgrades as I keep getting the merchants voicemail.                1 25
       1 200    1 0/5/201 6     1 1 :1 9:1 3   DEPOSIT INQUIRY                                                            21 6
       1 201    1 0/5/201 6     1 1 :1 9:1 0   Remedy Products MyClientLine QuickTicket tt: matthew watab                 21 6
       1 202                                   e director/ basic 2nd dda/ wanted a report from bt.com to                  21 6
       1 203                                   detail CB in total amount deducted/ not able to find report                21 6
       1 204                                   but walked thru how to find in weekly overview                             21 6
       1 205    1 0/4/201 6     1 3:02:08      Batch Load Misc Salesforce Case Number: 1 8502427 .Case Not                1 25
       1 206                                   e: byron Stingley sr sbs called phone number on file left vo               1 25
       1 207                                   ice mail about downgrades                                                  1 25
       1 208    1 0/3/201 6     1 0:33:58      AUTHORIZATION INQUIRY                                                      M45
       1 209    9/29/201 6      1 4:40:1 9     Remedy Dispute Resolution Chargeback QuickTicket tt: (855)                 113
       1 21 0                                  981 8370                                                                   113
       1 21 1   9/29/201 6      1 3:38:02      Remedy 00000003674471 5 bamc405 mmorgan/ret/1 377 left message             405
       1 21 2                                  on voicemail.                                                              405
       1 21 3   9/28/201 6      1 4:34:38      Remedy Account Reviewed General Question QuickTicket tt: MAT               052
       1 21 4                                  T WATABE (855) 981 8370 MATT WATABE: director/ basic, second               052
       1 21 5                                  : dda/ matt called in today because he wanted to know if an                052
       1 21 6                                  email he received was vaild or not. confirmed there was note               052
       1 21 7                                  s stating someone did try to reach out. he also wanted to kn               052
       1 21 8                                  ow what the length of his contract was with us.                            052
       1 21 9   9/27/201 6      1 3:43:1 3     Remedy 00000003674471 5 bamc405 mmorgan/ret/1 377 left message             405
       1 220                                   asked to send an email to: support@jasonbondpicks.com                      405
       1 221    9/20/201 6      1 4:1 1 :54    Remedy 00000003674471 5 bamc405 mmorgan/ret/1 377 left message             405
       1 222                                   on voicemail.                                                              405
       1 223    9/1 2/201 6     1 0:35:56      DEPOSIT INQUIRY                                                            40X
       1 224                                   Remedy Account Reviewed General Question QuickTicket tt: (8                40X


                                                                                                                                  JR-b80

                                                                                  Page 24


Confidential                                                                                                         10417905-FISV-000051
                                                                     Attachment JJJJ
                                                                                                              PX 27, 2682
                      Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 149 of 527
                                                Expert Notes
       9/1 0/2020                                                                                                                MSA
       Print All Notes

                    Date        Time                                              Note Text                      Rep     NID
       1 225                               55) 981 8370 matt watabe/fin direct/basic wants to add webs                 40X
       1 226                               ite onto descriptor/told merch he can only have 22 character                40X
       1 227                               s/                                                                          40X
       1 228     9/8/201 6    1 2:37:07    Remedy 000000036743582 bamc406 COLSON/RET/1 330 4SV TT Matt W               406
       1 229                               atabe he had e mailed and was frustrated that no one had cal                406
       1 230                               led him back on his equipment issue. He was looking to add                  406
       1 231                               some equipment so he could be able to process at trade shows                406
       1 232                               . I advised him on the process to adding a new acct due to                  406
       1 233                               the fact this account is Moto and he is looking to have a r                 406
       1 234                               etail acct. He understood then I transferred him to John in                 406
       1 235                               PS to discuss equipment options.                                            406
       1 236     9/6/201 6    1 6:56:1 1   Batch Load Misc Salesforce Case Number: 1 8034325 .Case Not                 1 66
       1 237                               e: rene farrington sbs submitted waterflow ticket to PS to c                1 66
       1 238                               ontact merch to disucss processing options and pricing.                     1 66
       1 239     9/6/201 6    1 6:44:47    Remedy 000000090689592 RM rene farrington sbs submitted wate                1 66
       1 240                               rflow ticket to PS to contact merch to disucss processing op                1 66
       1 241                               tions and pricing.                                                          1 66
       1 242     9/2/201 6    1 6:09:51    Remedy No New Ticket Full Ticket Completed QuickTicket MID:                 C01
       1 243                                             DBA: Lighthouse Media LLC/ 835 E Lamar Num                    C01
       1 244                               23 Arlington, TX 7601 1    CONTACT NAME: Matt Watabe ( Financ               C01
       1 245                               ial Dir) VERIFY 1 st & 2nd Level w/ DDA ISSUE: the mer                      C01
       1 246                                currently is processing on the website / mer will be doing                 C01
       1 247                               tradeshows and would like to also process via Mobile Pay/ th                C01
       1 248                               e mer would like to verify waht his options are at this poin                C01
       1 249                               t/ the information on procing and all the details that would                C01
       1 250                               be involved / ACTION TAKEN: I did submit a ticket to the                    C01
       1 251                               SBS Dept/ provided the mer with the ticket # and adv the mer                C01
       1 252                               that he will be contacted in 1 2 bus days by the SBS Dept                   C01
       1 253     9/2/201 6    1 6:06:09    Remedy 000000090689592 RM ISSUE: the mer currently is proce                 C01
       1 254                               ssing on the website / mer will be doing tradeshows and woul                C01
       1 255                               d like to also process via Mobile Pay / the mer would llike                 C01
       1 256                               to verify what his options are at this point/ the informatio                C01
       1 257                               n pricing and all the details that would be involved                        C01
       1 258     9/2/201 6    1 6:01 :36   Remedy No New Ticket Full Ticket Completed QuickTicket test                 C01
       1 259     9/2/201 6    1 6:01 :06   Remedy No New Ticket Full Ticket Completed QuickTicket test                 C01
       1 260     8/8/201 6    1 7:1 2:44   Remedy 000000036727441 bamc406 COLSON/RET/1 330 4SV TT Jeff                 406
       1 261                               Bishop (owner) he wanted to have a rate review run on the ac                406
       1 262                               count since they had not done one since the account opened.                 406
       1 263                               Reviewed the account with him and discussed the pricing he h                406
       1 264                               as on the account. Showed him on the statements were he cou                 406
       1 265                               ld see the cost of interchange. Offered to lower Credit &                   406
       1 266     8/8/201 6    1 7:1 2:42   Debit DR from .97% to .85%. He accepted the new rates 8/8/1                 406
       1 267                               6.                                                                          406
       1 268     8/2/201 6    1 2:22:38    Batch Load Misc MOT (SusanE/Priority Merchants): Called Jo                  31 3
       1 269                               rdan Reyna/ DM verified bill to/email he has called in regar                31 3
       1 270                               ding CHBKs several times requesting a "Status" field on Disp                31 3
       1 271                               ute manager to view for resolution on each case. Provided Gl                31 3
       1 272                               obal Gateway # for web support on return policy for buss. Pr                31 3
       1 273                               ovided my direct # if needed.                                               31 3
       1 274     8/1 /201 6   1 0:45:59    Batch Load Misc MOT (SusanE/Priority Merchants): Top Proce                  b25
       1 275                               ssing.. MID............              Contact Name...:JEFFREY                b25


                                                                                                                               JR-b80

                                                                               Page 25


Confidential                                                                                                      10417905-FISV-000052
                                                                     Attachment JJJJ
                                                                                                           PX 27, 2683
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 150 of 527
                                               Expert Notes
       9/1 0/2020                                                                                                                  MSA
       Print All Notes

                    Date         Time                                          Note Text                           Rep     NID
       1 276                                 BISHOP Contact Phone..:855981 8370 Head Outlet..... MID....                 b25
       1 277                                ........              Contact Name...:JEFFREY BISHOP Contact                 b25
       1 278                                Phone..:855981 8370                                                          b25
       1 279    7/27/201 6    1 3:40:39     Remedy 00000003671 7886 bamw1 26 RET OUTBOUND TT JORDAN RANA                 1 26
       1 280                                , office assistant ,deals with all the funds and cbs, had a                  1 26
       1 281                                lot of questions about cases that were already open and thei                 1 26
       1 282                                r status xferred to Trish in cb dept to have his questions a                 1 26
       1 283                                nswered for him.                                                             1 26
       1 284    7/25/201 6    1 3:55:30     Remedy 00000003671 7886 bamw1 26 RET OUTBOUND LEFT MSG. Adv t                1 26
       1 285                                hat returning vall to Matt adv see they called in about cbs                  1 26
       1 286                                and wanted to make sure everything was answered correctly fo                 1 26
       1 287                                r him.                                                                       1 26
       1 288    7/21 /201 6   1 6:58:1 8    Remedy No New Ticket Account Reviewed QuickTicket tt: jorda                  J39
       1 289                                n reina adv merch to respond to the RT request adv ermch th                  J39
       1 290                                ey preserve chbk representment rights adv merch no way to tr                 J39
       1 291                                ack cases won or lost                                                        J39
       1 292    7/1 3/201 6   1 1 :56:34    Remedy No New Ticket Incorrect Screen Pop QuickTicket wrong                  228
       1 293                                acct                                                                         228
       1 294     4/7/201 6    1 3:02:1 0    Batch Load Misc Salesforce Case Number: 1 5632650 .Case Not                  BVG
       1 295                                e: Elizabeth Carvalho/ SBS/ rcvd ticket regarding request fo                 BVG
       1 296                                r VAR sheet. Ticket was created 04/01 /1 6, per notes on 04/05               BVG
       1 297                                /1 6 merchant called in again and VAR sheet was created for a                BVG
       1 298                                uth.net. No further action needed. Closing ticket.                           BVG
       1 299     4/7/201 6    1 2:42:1 4    Remedy 000000088641 831 RM Elizabeth Carvalho/ SBS/ rcvd tick                7
       1 300                                et regarding request for VAR sheet. Ticket was created 04/01                 7
       1 301                                /1 6, per notes on 04/05/1 6 merchant called in again and VAR                7
       1 302                                sheet was created for auth.net. No further action needed. Cl                 7
       1 303                                osing ticket.                                                                7
       1 304     4/6/201 6    1 4:41 :41    GAF 00000001 59601 57has been submitted for 20.00 as aDebit wi               1
       1 305                                th a Fee Sequence of D43 Programming Fee witha status of Pen                 1
       1 306                                ding Approval. customer owned softwarebuild                                  1
       1 307     4/5/201 6    1 8:1 9:1 2   Batch Load Misc Salesforce Case Number: 1 5635536 .Case Not                  046
       1 308                                e: De Jesus, Jonathan *sbs* tt Matt 4sv wanted to add auth.n                 046
       1 309                                et. Advised the 20.00 fee and customer agreed. Added the fil                 046
       1 31 0                               e and sent var sheet to email. Submitted debit gaf 20.00                     046
       1 31 1    4/5/201 6    1 7:30:1 2    GAF has been submitted for 20.00 as a Debit with aFee Sequen                 1
       1 31 2                               ce of D43 Programming Fee with a status of Pending Approval.                 1
       1 31 3                                customer owned software build                                               1
       1 31 4    4/5/201 6    1 7:1 2:1 1   Remedy Call Transfer Relationship Manager QuickTicket tt: (                  0
       1 31 5                               855) 981 8370 matthew watabe financial director verified b                   0
       1 31 6                               asic checking merchant is requesting var sheet information                   0
       1 31 7                               to connect to authorized .net connected to acct specialist j                 0
       1 31 8                               onathan                                                                      0
       1 31 9    4/5/201 6    09:31 :29     Remedy No New Ticket Account Reviewed QuickTicket also tried                 8
       1 320                                to reach out to merchant by the phone # on file but no resp                  8
       1 321                                onse. please accurately advise merchant if they call back ab                 8
       1 322                                 out the descriptor change.                                                  8
       1 323     4/5/201 6    09:27:1 4     Remedy No New Ticket Account Reviewed QuickTicket The MSC ma                 8
       1 324                                inentance request was rejected Product review shows                          8
       1 325                                Insufficient/Incorrect data   (Please confirm the DBA name                   8
       1 326                                as in MSC ticket DBA name is www.jasonbondpicks.com but in                   8


                                                                                                                                 JR-b80

                                                                               Page 26


Confidential                                                                                                        10417905-FISV-000053
                                                                   Attachment JJJJ
                                                                                                             PX 27, 2684
                      Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 151 of 527
                                                Expert Notes
       9/1 0/2020                                                                                                                        MSA
       Print All Notes

                    Date        Time                                            Note Text                              Rep       NID
       1 327                                   merchant manager DBA name is LIGHTHOUSE MEDIA LLC) I resubm                   8
       1 328                               itted the maintenance request and notated      Re smart guide                     8
       1 329                                 The Descriptor must match either the DBA Name or Legal                          8
       1 330                               Business Name on the merchant s account.... The legal busin                       8
       1 331                               ess name is lighthouse media llc but I also updated the dba                       8
       1 332                               a nd is approved and now reflects in msa and merchant manage                      8
       1 333                               r.... Please update. If merchant calls back please advise                         8
       1 334                                   it may take 24 48 business hours more to                                      8
       1 335     4/5/201 6    09:26:59     process. New traking # is BAMSMKQLDOIBC01                                         8
       1 336     4/4/201 6    1 3:32:02    Remedy No New Ticket Account Reviewed QuickTicket Matthew Wa                      5
       1 337                               tabe requesting a var sheet per notes ticket submitted to rm                      5
       1 338                                advised can take 3 bus days verified t                                           5
       1 339     4/4/201 6    1 3:31 :59   he phone number to reach him at advised would be coming from                      5
       1 340                                   bams not sure what number going to be calling from merchant                   5
       1 341                               understood that was all he wanted to know                                         5
       1 342     4/1 /201 6   1 6:48:39    Remedy No New Ticket Account Reviewed QuickTicket ttmatt wat                      6
       1 343                               abe needed va sheet submitted tckt to rm                                          6
       1 344     4/1 /201 6   1 6:47:53    Remedy 000000088641 831 RM tt matt          needed var sheet for tu               6
       1 345                               es 4/5                                                                            6
       1 346     4/1 /201 6   1 5:08:00    DEPOSIT INQUIRY                                                                   2
       1 347     4/1 /201 6   1 5:07:59    Remedy Account Changes Business/Legal Name QuickTicket tt: M                      2
       1 348                               att Watbe (855) 981 8370 Matt Watbe: Finance Director> Basic                      2
       1 349                               , Second: DDA, Top: Three Transactions> DBA CHANGE ON THE AC                      2
       1 350                               COUNT WAS ALREADY SUBMITTED TO US TODAY                                           2
       1 351     4/1 /201 6   1 5:00:45    Remedy 00000000321 9606 Global Gateway Level 1 Verified basic                     3
       1 352                               . Merchant wants Life House Media to be the DBA. Financial D                      3
       1 353                               irector. Verified DDA. Connected with Brooke(CS) for further                      3
       1 354                                 assistance. 4/1 /201 6 3:00:40 PM merxnj3                                       3
       1 355     4/1 /201 6   1 4:55:05    DEPOSIT INQUIRY                                                                   8
       1 356     4/1 /201 6   1 4:53:43    Remedy No New Ticket Account Reviewed QuickTicket Matthew Wa                      8
       1 357                               tabe called in to update the dba name and descriptor on file                      8
       1 358                               ...basic, 2nd and top level authentication verified. submit                       8
       1 359                                ted name change in remedy and descriptor change in MSC...Tr                      8
       1 360                               acking # is BAMSM8RWC6L0L01 ....                                                  8
       1 361     4/1 /201 6   1 4:38:31    Account Change ticket 000000021 333831 for DBA Namewas submit                     1
       1 362                               ted 04/01 /1 6 1 4:38:24 and is Approve.                                          1
       1 363     4/1 /201 6   1 4:38:20    Account Change ticket 000000021 333831 for DBA Namewas submit                     1
       1 364                               ted 04/01 /1 6 1 4:38:1 6 and is Approve.                                         1
       1 365    3/22/201 6    1 4:27:00    Remedy 000000036644581 bamc405 mmorgan/ret/1 377 merch                            5
       1 366    3/22/201 6    1 4:26:59    ant Matthew Watabe emailed back stating there were no issues                      5
       1 367                               .                                                                                 5
       1 368    3/22/201 6    1 3:1 6:23   Remedy 000000036644581 bamc405 mmorgan/ret/1 377 sentanother                      5
       1 369                               email trying to reach Matt Watabe who called in last week.                        5
       1 370    3/1 8/201 6   1 6:00:24    Remedy 000000036644581 bamc405 mmorgan/ret/1 377 sentan email                     5
       1 371                               to Matt Watabe.                                                                   5
       1 372    3/1 7/201 6   1 2:50:43    Remedy Account Reviewed General Question QuickTicket tt: (8                       1
       1 373                               55) 981 8370 tt: Matt Watabe Financial Deirector veriifed                         1
       1 374                                basic wants to be PCI compliant gave number and connected                        1
       1 375                               to Transarmor                                                                     1
       1 376    3/1 7/201 6   1 2:40:25    Remedy Account Reviewed General Question QuickTicket TT: MAT                      4
       1 377                               T WATABE financial director Vrfy:Basic Reason: Wanted to                          4


                                                                                                                                       JR-b80

                                                                               Page 27


Confidential                                                                                                            10417905-FISV-000054
                                                                   Attachment JJJJ
                                                                                                                 PX 27, 2685
                      Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 152 of 527
                                                Expert Notes
       9/1 0/2020                                                                                                                          MSA
       Print All Notes

                    Date          Time                                           Note Text                               Rep       NID
       1 378                                 speak to someone to go over some questions about PCI com pli                      4
       1 379                                 ance Resolution: Line dropped once he placed me on hold                           4
       1 380    3/1 6/201 6    1 5:21 :1 3   Remedy Account Reviewed General Question QuickTicket tt: (8                       3
       1 381                                 55) 981 8370 tt: matthew watabe, fin dir/vfy: basic/inq re p                      3
       1 382                                 rocedure for dba chg/explained procedure.                                         3
       1 383    6/24/201 5     1 1 :35:1 8   Remedy 00000003641 5681 bam01 08 ret; outbound call to mercha                     8
       1 384                                 nt. got an ans machine                                                            8
       1 385     6/8/201 5     1 3:52:1 8    Remedy 00000003641 5681 bam01 08 ret; outbound call to mercha                     8
       1 386                                 nt. ivr had me on hold for 2 mins. disconnected.                                  8
       1 387    5/21 /201 5    1 3:1 5:57    Remedy 00000003641 5681 bam01 08 ret; outbound call to mercha                     8
       1 388                                 nt , no ans                                                                       8
       1 389    5/1 9/201 5    1 0:39:22     Remedy Call Transfer Relationship Manager QuickTicket tt: (                       1
       1 390                                 855) 527 4257 TT: Matthew watabe VFd: basic, Tax id , to                          1
       1 391                                 p(trans)   Reason: wanted to update the phone number to 855                       1
       1 392                                  981 8370, Needs to update discriptor as well. xfd to Linda                       1
       1 393                                 in bpu                                                                            1
       1 394    4/1 5/201 5    1 7:1 2:59    Remedy Account Reviewed General Question QuickTicket tt: (8                       0
       1 395                                 55) 527 4257 tt Mathew Watabe Financial Dir at www.jasonbond                      0
       1 396                                 picks.com. merchant would like to help with my client line.                       0
       1 397                                  merchant enrolled but got locked out. Advise merchant to                         0
       1 398                                 await 30 min and try again. Verified basic. Provided mycli                        0
       1 399                                 entline phone number.                                                             0
       1 400     1 /5/201 5    1 0:24:52     Batch Load Misc email request from Ashley l Geesaman, Coo                         ser
       1 401                                 rdinator, Interchange Investigations, asking I contact the c                      ser
       1 402                                 lient RE: merchant account caused an increase in interchang                       ser
       1 403                                 e for 1 2/25. The transactions are clearing at Visa Eirf. Th                      ser
       1 404                                 e transactions are downgrading due to the Customer Service P                      ser
       1 405                                 hone Number not being present at settlement.                                      ser
       1 406                                 Batch Load Misc Also the merchant does not have the MOTO/E                        ser
       1 407                                 commerce Indicator of a 1 present at settlement. The merchan                      ser
       1 408                                 t has the MOTO/Ecomm Indicator at authorization, however the                      ser
       1 409                                 y did not provide it at settlement. Please make sure the mer                      ser
       1 41 0                                chant is aware of the downgrades. I attempted to contact th                       ser
       1 41 1                                e client and was not able to speak to them. kma                                   ser
       1 41 2   1 2/29/201 4   09:40:36      Batch Load Misc received email from ashley for account upd                        088
       1 41 3                                ate asisnged to kyle                                                              088
       1 41 4   8/1 2/201 4    1 0:03:40     Remedy 00000003591 2668 bam0027 RET NOTES TriggerWord TT/DM (                     7
       1 41 5                                MATT WATABE FINANCIAL DIR@                           IN REF TO GETTING IN         7
       1 41 6                                TOUCH WITH GGE4 TECK SUPPORT LAST WEEK HE STATED THEY WERE                        7
       1 41 7                                ABLE TO GET THAT RESOLVED AND NO OTHER QUESTIONS OR CONCERNS                      7
       1 41 8                                AT THIS TIME.                                                                     7
       1 41 9    8/8/201 4     1 5:49:36     Remedy Call Transfer Tech Desk QuickTicket tt:matt watabe, f                      5
       1 420                                 inancial dir/trying to log into fd gateway/gave # & xfer to                       5
       1 421                                 gge4 tech james to asst with resetting pswrd/                                     5
       1 422     8/6/201 4     1 3:38:1 6    Remedy Call Transfer Sales Support QuickTicket tt: (855) 67                       7
       1 423                                 7 4440 matt watsbe director wants to start a new acct. new                        7
       1 424                                 dda and new acct. associted with this acct. xfered to sal                         7
       1 425                                 es charles                                                                        7
       1 426     8/6/201 4     1 1 :58:1 6   Batch Load Misc DebV/3403544/BPU Spoke to Rep Charles Dal                         253
       1 427                                 ton ID# V1 2926, he requested July statement, rates and fees                      253
       1 428                                 for merchant.                                                                     253


                                                                                                                                         JR-b80

                                                                                Page 28


Confidential                                                                                                              10417905-FISV-000055
                                                                    Attachment JJJJ
                                                                                                                 PX 27, 2686
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 153 of 527
                                               Expert Notes
       9/1 0/2020                                                                                                                     MSA
       Print All Notes

                    Date        Time                                     Note Text                                    Rep     NID
       1 429    7/1 3/201 4   20:1 3:00     COMMENTS 372288802880 RPP activated by Collections for $0b                      hus
       1 430                                atch                                                                            hus
       1 431     7/7/201 4    20:02:00      COMMENTS 372288802880 RPP activated by Collections for $83                      hus
       1 432                                89.69batch                                                                      hus
       1 433    6/29/201 4    1 9:46:00     COMMENTS 372288802880 RPP activated by Collections for $45                      hus
       1 434                                367.81 batch                                                                    hus
       1 435    6/27/201 4    1 4:26:25     Remedy 000000035820396 bam0027 RET NOTES TriggerWord TT/DM (                    7
       1 436                                MATTHEW WATABE@                         FINANCE DIRECTOR) HE WAS TRYING         7
       1 437                                TO GET HIS CHARGEBACK INFO ON MYCLIENTLINE AND GETTING AN ER                    7
       1 438                                ROR MESSAGE, SO I CONF HIM OVER TO (CLIENTLINE TECH SUPPORT                     7
       1 439                                ROBERT) TO ASSIST. NO OTHER QUESTIONS OR CONCERNS AT THIS T                     7
       1 440                                IME.                                                                            7
       1 441    6/27/201 4    1 3:40:42     Remedy 000000035820396 bam0027 RET NOTES TriggerWord 1 ST ATT                   7
       1 442                                EMPT I ATTEMPTED TO REACH (MATT@855 677 4440) IN REGARDS TO                     7
       1 443                                QUESTIONS ON THE ACCOUNT BUT I ENDED UP IN THE BILLING DEPT'                    7
       1 444                                S VOICEMAIL SO I LEFT MY NAME AND NUMBER REQUESTING A CALLB                     7
       1 445                                ACK                                                                             7
       1 446    6/27/201 4    1 1 :29:08    Batch Load Misc 4sv tax id MCL tech desk requesting to u                        227
       1 447                                pdate the CB indicator so that the merchant can view his CBs                    227
       1 448                                in dispute manager. Updated MM.                                                 227
       1 449    6/26/201 4    1 4:24:40     Remedy Funding / Deposit Reconciliation QuickTicket tt: matt                    8
       1 450                                watabe cash director (855) 677 4440 tt matt watabe cash dir                     8
       1 451                                ector 2nd level chking;is wondering where he can see where h                    8
       1 452                                 is RPP is going to? $4068.90 april $1 92.90 may i advised                      8
       1 453                                that the $4068.90 was taken out of his deposit on 05/01 /1 4 a                  8
       1 454                                nd he said it cleared it all up..                                               8
       1 455    6/26/201 4    1 3:1 8:35    DEPOSIT INQUIRY                                                                 4
       1 456    6/1 8/201 4   1 9:1 1 :00   COMMENTS 372288802880 RPP activated by Collections for $74                      hus
       1 457                                1 51 .01 batch                                                                  hus
       1 458     6/2/201 4    1 5:38:57     FREEFORM Remedy Statements Reconciliation QuickTicket tt: (                     6
       1 459                                855) 677 4440 Matt Watabe (Director)/2nd Lvl (DDA)/Statement                    6
       1 460                                Questions about April and his RPP and Adjustments/Went over                     6
       1 461                                instire statement                                                               6
       1 462    5/29/201 4    1 5:1 2:38    FREEFORM Remedy Statements Reconciliation QuickTicket tt: Ma                    1
       1 463                                tt Watabe (855) 677 4440 berified basic & DAA calling trying                    1
       1 464                                to understand statement and adjustments and RPP acct placed                     1
       1 465                                on hold to review acct and lost the call                                        1
       1 466    5/29/201 4    1 4:56:41     FREEFORM Remedy Call Transfer Security / Fraud QuickTicket t                    7
       1 467                                t: Matt Watabe (855) 677 4440 tt: Matt Watabe (855) 677 44                      7
       1 468                                40 Matt Watabe (director), Larry Dugan (CPA) basic, dda; ca                     7
       1 469                                lling abo ut statements, wants to understand the adjustments                    7
       1 470                                , explained they had RPP set up and that they will need to s                    7
       1 471                                peak with collections                                                           7
       1 472    5/28/201 4    1 2:40:39     FREEFORM INFORMED MERCHANT COL IS NOT HANDLING THIS ACCT                        1
       1 473    5/28/201 4    1 2:31 :50    FREEFORM Remedy Rate/Fees Fee/Rate Inquiry QuickTicket tt:                      3
       1 474                                (855) 677 4440 matt watae &larry dugan fee inquiry wanted to                    3
       1 475                                know what made up an adj amout for $2278.00 was not able to                     3
       1 476                                 come up with that figure they do have a rpp acct suggeste                      3
       1 477                                d to call them & talk to them about it but while i trf them                     3
       1 478                                i lost them did give the ph# to them but if they should call                    3
       1 479                                bk pleas e tell them sorry                                                      3


                                                                                                                                    JR-b80

                                                                                Page 29


Confidential                                                                                                           10417905-FISV-000056
                                                                     Attachment JJJJ
                                                                                                             PX 27, 2687
                      Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 154 of 527
                                                Expert Notes
       9/1 0/2020                                                                                                                 MSA
       Print All Notes

                   Date           Time                                   Note Text                                Rep     NID
       1 480    5/23/201 4     1 8:56:00    COMMENTS 372288802880 RPP activated by Collections for $95                  hus
       1 481                                01 8.71 batch                                                               hus
       1 482    5/22/201 4     1 5:45:1 7   FREEFORM Remedy 00000003571 1 1 99 bam0032 Ret Need a passcord              2
       1 483                                or ext to get through, tried business directory, but did no                 2
       1 484                                t find Matt Wanabe                                                          2
       1 485    5/1 6/201 4    1 5:49:00    FREEFORM Remedy 00000003571 1 1 99 bam0032 Ret Need a passcord              2
       1 486                                o                                                                           2
       1 487    5/1 6/201 4    1 5:48:59    FREEFORM r ext to get through, tried business directory, but                2
       1 488                                did not find Matt Wanabe                                                    2
       1 489    5/1 1 /201 4   1 8:52:00    COMMENTS 372288802880 RPP activated by Collections for $1 0                 hus
       1 490                                9321 .21 batch                                                              hus
       1 491     5/8/201 4     1 5:23:40    FREEFORM Remedy 00000003571 1 1 99 bam0032 Ret Need a passcord              2
       1 492                                or ext to get through, tried business directory, but did no                 2
       1 493                                t find Matt Wanabe                                                          2
       1 494     5/6/201 4     1 8:52:1 5   FREEFORM Remedy Statements Reconciliation QuickTicket tt: ma                6
       1 495                                tthew watable (855) 677 4440 spoke with matthew watabe verif                6
       1 496                                ied basic explained how to understand fee section on stateme                6
       1 497                                nt                                                                          6
       1 498     5/1 /201 4    1 8:55:00    COMMENTS 372288802880 RPP activated by Collections for $1 3                 hus
       1 499                                581 8.1 batch                                                               hus
       1 500     5/1 /201 4    1 7:27:43    FREEFORM Remedy Rate/Fees Fee/Rate Inquiry QuickTicket tt: M                6
       1 501                                att Watabe fin dir; (855) 677 4440 ; Basic DDA; Inq what f                  6
       1 502                                ees where going to be thier 1 st mo. Infrmd gross sales & fee               6
       1 503                                s that wl l be deduct from dda.                                             6
       1 504    4/1 8/201 4    1 0:55:24    Batch Load Misc Deleted and readded DS. Advised PTS to res                  01 5
       1 505                                ubmit                                                                       01 5
       1 506    4/1 4/201 4    1 8:46:00    COMMENTS 372288802880 RPP activated by Collections for $1 5                 hus
       1 507                                0000batch                                                                   hus
       1 508     4/1 /201 4    1 4:41 :57   FREEFORM Remedy No New Ticket Account Reviewed QuickTicket m                2
       1 509                                atthew watabe fin dir called to inq ab his ggwye4 svs.                      2




                                                                                                                                JR-b80

                                                                              Page 30


Confidential                                                                                                       10417905-FISV-000057
                                                                  Attachment JJJJ
                                                                                                            PX 27, 2688
                       Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 155 of 527
                                                 Expert Notes
       9/1 0/2020                                                                               MSA
       Print All Notes

                     User
         1     bam2086
         2     bam2086
         3     bam2086
         4     bam2086
         5     bam2086
         6     bam2086
         7     bamu364
         8     bamu364
         9     bamu364
        10     bamu364
        11     bamu364
        12     bamu364
        13     bamu364
        14     bamu364
        15     bamu364
        16     Long, Joseph
        17     Long, Joseph
        18     Long, Joseph
        19     Long, Joseph
        20     Long, Joseph
        21     Long, Joseph
        22     Long, Joseph
        23     Long, Joseph
        24     Long, Joseph
        25     Long, Joseph
        26     Long, Joseph
        27     Long, Joseph
        28     Long, Joseph
        29     Long, Joseph
        30     Long, Joseph
        31     Long, Joseph
        32     Long, Joseph
        33     Long, Joseph
        34     Long, Joseph
        35     Long, Joseph
        36     Long, Joseph
        37     BAMW21 9
        38     BAMW21 9
        39     BAMW21 9
        40     BAMW21 9
        41     BAMW21 9
        42     Juste, Serling
        43     Juste, Serling
        44     Juste, Serling
        45     Juste, Serling
        46     Juste, Serling
        47     Oakes, Daniel
        48     Oakes, Daniel
        49     Oakes, Daniel
        50     Oakes, Daniel
        51     Oakes, Daniel


                                                                                              JR-b80

                                                     Page 31


Confidential                                                                         10417905-FISV-000058
                                               Attachment JJJJ
                                                                         PX 27, 2689
                       Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 156 of 527
                                                 Expert Notes
       9/1 0/2020                                                                               MSA
       Print All Notes

                      User
        52     James, Kodie
        53     James, Kodie
        54     James, Kodie
        55     James, Kodie
        56     Rhyne, Laura
        57     Rhyne, Laura
        58     Rhyne, Laura
        59     Rhyne, Laura
        60     Goodwin Winn, B
        61     Goodwin Winn, B
        62     Goodwin Winn, B
        63     Goodwin Winn, B
        64     Goodwin Winn, B
        65     Goodwin Winn, B
        66     Goodwin Winn, B
        67     Goodwin Winn, B
        68     Diaz, Eliscia
        69     Diaz, Eliscia
        70     Diaz, Eliscia
        71     Diaz, Eliscia
        72     Diaz, Eliscia
        73     Diaz, Eliscia
        74     Diaz, Eliscia
        75     Diaz, Eliscia
        76     Diaz, Eliscia
        77     FDMP579
        78     Ramoo, Vena
        79     Ramoo, Vena
        80     Ramoo, Vena
        81     Ramoo, Vena
        82     Ramoo, Vena
        83     Ramoo, Vena
        84     Avery, Logan
        85     Avery, Logan
        86     Avery, Logan
        87     Avery, Logan
        88     Avery, Logan
        89     Avery, Logan
        90     Avery, Logan
        91     Avery, Logan
        92     Avery, Logan
        93     Avery, Logan
        94     Avery, Logan
        95     Avery, Logan
        96     bamuser
        97     bamuser
        98     bamuser
        99   bamuser
        1 00 bamuser
        1 01 bamuser
        1 02 bamuser


                                                                                              JR-b80

                                                     Page 32


Confidential                                                                         10417905-FISV-000059
                                               Attachment JJJJ
                                                                         PX 27, 2690
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 157 of 527
                                               Expert Notes
       9/1 0/2020                                                                             MSA
       Print All Notes

                    User
        1 03 bamuser
        1 04 bamuser
        1 05 bamd226
        1 06 bamd226
        1 07 bamd226
        1 08 bamd226
        1 09 bamd226
        1 1 0 bamd226
        1 1 1 bamd226
        1 1 2 bamd226
        1 1 3 bamd226
        1 1 4 bamd226
        1 1 5 bamd226
        1 1 6 bamd226
        1 1 7 bamd226
        1 1 8 bamd226
        1 1 9 bamd226
        1 20 bamd226
        1 21 bamd226
        1 22 Clare, Brian
        1 23 Clare, Brian
        1 24 Clare, Brian
        1 25 Clare, Brian
        1 26 Saur, Brenton "
        1 27 Saur, Brenton "
        1 28 Saur, Brenton "
        1 29 Saur, Brenton "
        1 30 Saur, Brenton "
        1 31 Saur, Brenton "
        1 32 Saur, Brenton "
        1 33 Saur, Brenton "
        1 34 Juste, Serling
        1 35 Juste, Serling
        1 36 Juste, Serling
        1 37 Juste, Serling
        1 38 Juste, Serling
        1 39 Juste, Serling
        1 40 Juste, Serling
        1 41 Juste, Serling
        1 42 Juste, Serling
        1 43 Juste, Serling
        1 44 Harris, Holly
        1 45 Harris, Holly
        1 46 Harris, Holly
        1 47 Harris, Holly
        1 48 Tatro, Lauren
        1 49 Tatro, Lauren
        1 50 Tatro, Lauren
        1 51 Tatro, Lauren
        1 52 Tatro, Lauren
        1 53 Tatro, Lauren


                                                                                            JR-b80

                                                   Page 33


Confidential                                                                       10417905-FISV-000060
                                             Attachment JJJJ
                                                                       PX 27, 2691
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 158 of 527
                                               Expert Notes
       9/1 0/2020                                                                             MSA
       Print All Notes

                      User
        1 54 Tatro, Lauren
        1 55 Tatro, Lauren
        1 56 Tatro, Lauren
        1 57 Tatro, Lauren
        1 58 Tatro, Lauren
        1 59 Tatro, Lauren
        1 60 Hebb, Robert
        1 61 Hebb, Robert
        1 62 Hebb, Robert
        1 63 Hebb, Robert
        1 64 Hebb, Robert
        1 65 Hebb, Robert
        1 66 James, Kodie
        1 67 James, Kodie
        1 68 James, Kodie
        1 69 James, Kodie
        1 70 James, Kodie
        1 71 Callejas Galici
        1 72 Callejas Galici
        1 73 Callejas Galici
        1 74 bamab09
        1 75 bamab09
        1 76 bamab09
        1 77 bamab09
        1 78 bamab09
        1 79 bamab09
        1 80 bamab09
        1 81 bamab09
        1 82 bamab09
        1 83 bamab09
        1 84 bamab09
        1 85 bamab09
        1 86 bamab09
        1 87 bamab09
        1 88 bamab09
        1 89 bamab09
        1 90 bamab09
        1 91 bamab09
        1 92 bamab09
        1 93 bamab09
        1 94 bamab09
        1 95 bamab09
        1 96 bamab09
        1 97 bamab09
        1 98 bamab09
        1 99 bamab09
        200 bamab09
        201 bamab09
        202 bamab09
        203 bamab09
        204 bamab09


                                                                                            JR-b80

                                                   Page 34


Confidential                                                                       10417905-FISV-000061
                                             Attachment JJJJ
                                                                       PX 27, 2692
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 159 of 527
                                               Expert Notes
       9/1 0/2020                                                                             MSA
       Print All Notes

                  User
        205 bamab09
        206 bamab09
        207 bamab09
        208 bamab09
        209 bamab09
        21 0 bamab09
        21 1 bamab09
        21 2 bamab09
        21 3 bamab09
        21 4 bamab09
        21 5 BAMSAdmin, Prod
        21 6 BAMSAdmin, Prod
        21 7 BAMSAdmin, Prod
        21 8 BAMSAdmin, Prod
        21 9 BAMSAdmin, Prod
        220 bamab09
        221 bamab09
        222 bamab09
        223 bamab09
        224 bamab09
        225 bamab09
        226 bamab09
        227 bamab09
        228 bamab09
        229 bamab09
        230 bamab09
        231 bamab09
        232 bamab09
        233 bamab09
        234 bamab09
        235 bamab09
        236 bamab09
        237 bamab09
        238 bamab09
        239 bamab09
        240 bamab09
        241 bamab09
        242 bamab09
        243 Trench, Twanza
        244 Trench, Twanza
        245 Trench, Twanza
        246 bamab09
        247 bamab09
        248 bamab09
        249 bamab09
        250 bamab09
        251 bamab09
        252 bamab09
        253 bamab09
        254 bamab09
        255 bamab09


                                                                                            JR-b80

                                                   Page 35


Confidential                                                                       10417905-FISV-000062
                                             Attachment JJJJ
                                                                       PX 27, 2693
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 160 of 527
                                               Expert Notes
       9/1 0/2020                                                                             MSA
       Print All Notes

                  User
        256 bamab09
        257 bamab09
        258 bamab09
        259 bamab09
        260 bamab09
        261 bamab09
        262 bamab09
        263 bamab09
        264 bamab09
        265 bamab09
        266 bamab09
        267 bamab09
        268 bamab09
        269 bamab09
        270 bamab09
        271 bamab09
        272 bamab09
        273 bamab09
        274 bamab09
        275 bamab09
        276 bamab09
        277 bamab09
        278 bamab09
        279 bamab09
        280 bamab09
        281 bamab09
        282 bamab09
        283 bamab09
        284 bamab09
        285 bamab09
        286 bamab09
        287 bamab09
        288 bamab09
        289 bamab09
        290 bamab09
        291 bamab09
        292 bamab09
        293 bamab09
        294 bamab09
        295 bamab09
        296 bamab09
        297 bamab09
        298 bamab09
        299 bamab09
        300 bamab09
        301 bamab09
        302 bamab09
        303 bamab09
        304 bamab09
        305 bamab09
        306 bamab09


                                                                                            JR-b80

                                                   Page 36


Confidential                                                                       10417905-FISV-000063
                                             Attachment JJJJ
                                                                       PX 27, 2694
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 161 of 527
                                               Expert Notes
       9/1 0/2020                                                                             MSA
       Print All Notes

                  User
        307 bamab09
        308 bamab09
        309 bamab09
        31 0 bamab09
        31 1 bamab09
        31 2 bamab09
        31 3 bamab09
        31 4 bamab09
        31 5 bamab09
        31 6 bamab09
        31 7 Ashby, Adiaha
        31 8 Ashby, Adiaha
        31 9 Ashby, Adiaha
        320 bamw31 1
        321 bamw31 1
        322 bamw31 1
        323 bamw31 1
        324 Wright, Alecia
        325 Wright, Alecia
        326 Wright, Alecia
        327 Wright, Alecia
        328 Harry, Jessica
        329 Harry, Jessica
        330 Harry, Jessica
        331 Harry, Jessica
        332 Llewellyn, Jeb
        333 Llewellyn, Jeb
        334 Llewellyn, Jeb
        335 bamd408
        336 bamd408
        337 bamd408
        338 bamd408
        339 bamd408
        340 bamd408
        341 bamd408
        342 bamd408
        343 bamd408
        344 bamd408
        345 bamd408
        346 bamd408
        347 bamd408
        348 bamd408
        349 bamd408
        350 bamd408
        351 bamd408
        352 bamd408
        353 bamd408
        354 Jones, Taquisha
        355 Jones, Taquisha
        356 Jones, Taquisha
        357 Jones, Taquisha


                                                                                            JR-b80

                                                   Page 37


Confidential                                                                       10417905-FISV-000064
                                             Attachment JJJJ
                                                                       PX 27, 2695
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 162 of 527
                                               Expert Notes
       9/1 0/2020                                                                             MSA
       Print All Notes

                    User
        358 Jones, Taquisha
        359 Jones, Taquisha
        360 Lyles, Kevin
        361 Lyles, Kevin
        362 Lyles, Kevin
        363 Lyles, Kevin
        364 Pepper, Kristop
        365 Pepper, Kristop
        366 Pepper, Kristop
        367 Pepper, Kristop
        368 Pepper, Kristop
        369 Pepper, Kristop
        370 Pepper, Kristop
        371 Pepper, Kristop
        372 Pepper, Kristop
        373 Pepper, Kristop
        374 BAMC365
        375 BAMC365
        376 BAMC365
        377 Mebius, Michael
        378 Mebius, Michael
        379 Mebius, Michael
        380 Mebius, Michael
        381 Mebius, Michael
        382 Mebius, Michael
        383 BAMW249
        384 Jean, Stephanie
        385 Jean, Stephanie
        386 Jean, Stephanie
        387 Jean, Stephanie
        388 Jean, Stephanie
        389 Jean, Stephanie
        390 Jean, Stephanie
        391 Jean, Stephanie
        392 Jean, Stephanie
        393 Jean, Stephanie
        394 Jean, Stephanie
        395 Jean, Stephanie
        396 Jean, Stephanie
        397 Jean, Stephanie
        398 Jean, Stephanie
        399 Jean, Stephanie
        400 Jean, Stephanie
        401 Jean, Stephanie
        402 Jean, Stephanie
        403 Jean, Stephanie
        404 Jean, Stephanie
        405 Jean, Stephanie
        406 Beckford, Miche
        407 Beckford, Miche
        408 Beckford, Miche


                                                                                            JR-b80

                                                   Page 38


Confidential                                                                       10417905-FISV-000065
                                             Attachment JJJJ
                                                                       PX 27, 2696
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 163 of 527
                                               Expert Notes
       9/1 0/2020                                                                             MSA
       Print All Notes

                     User
        409 Beckford, Miche
        41 0 Beckford, Miche
        41 1 Beckford, Miche
        41 2 Beckford, Miche
        41 3 Jones, Belinda
        41 4 Jones, Belinda
        41 5 Jones, Belinda
        41 6 Jones, Belinda
        41 7 Jones, Belinda
        41 8 Jones, Belinda
        41 9 Jones, Belinda
        420 Jones, Belinda
        421 Jones, Belinda
        422 Jones, Belinda
        423 Jones, Belinda
        424 Jones, Belinda
        425 Jones, Belinda
        426 Jones, Belinda
        427 Jones, Belinda
        428 Jones, Belinda
        429 Jones, Belinda
        430 Jones, Belinda
        431 Jones, Belinda
        432 Jones, Belinda
        433 Jones, Belinda
        434 Jones, Belinda
        435 Jones, Belinda
        436 Jones, Belinda
        437 Jones, Belinda
        438 Jones, Belinda
        439 Jones, Belinda
        440 Jones, Belinda
        441 Jones, Belinda
        442 Jones, Belinda
        443 Jones, Belinda
        444 Jones, Belinda
        445 Jones, Belinda
        446 Jones, Belinda
        447 Jones, Belinda
        448 Jones, Belinda
        449 Jones, Belinda
        450 Jones, Belinda
        451 Jones, Belinda
        452 Jones, Belinda
        453 Jones, Belinda
        454 Jones, Belinda
        455 Jones, Belinda
        456 Jones, Belinda
        457 Jones, Belinda
        458 Jones, Belinda
        459 Jones, Belinda


                                                                                            JR-b80

                                                   Page 39


Confidential                                                                       10417905-FISV-000066
                                             Attachment JJJJ
                                                                       PX 27, 2697
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 164 of 527
                                               Expert Notes
       9/1 0/2020                                                                             MSA
       Print All Notes

                    User
        460 Jones, Belinda
        461 Jones, Belinda
        462 Jones, Belinda
        463 Jones, Belinda
        464 Jones, Belinda
        465 Jones, Belinda
        466 Jones, Belinda
        467 Jones, Belinda
        468 Jones, Belinda
        469 Jones, Belinda
        470 Jones, Belinda
        471 Jones, Belinda
        472 Jones, Belinda
        473 Jones, Belinda
        474 Jones, Belinda
        475 Jones, Belinda
        476 Jones, Belinda
        477 Jones, Belinda
        478 Jones, Belinda
        479 Jones, Belinda
        480 Jones, Belinda
        481 Jones, Belinda
        482 Jones, Belinda
        483 Jones, Belinda
        484 Brooks, Gary
        485 Brooks, Gary
        486 Brooks, Gary
        487 Brooks, Gary
        488 Lubin, Patricia
        489 Lubin, Patricia
        490 Lubin, Patricia
        491 Lubin, Patricia
        492 Lubin, Patricia
        493 FDMP385
        494 FDMP385
        495 DeVillier, Vict
        496 DeVillier, Vict
        497 DeVillier, Vict
        498 DeVillier, Vict
        499 Hess, Zachary
        500 Hess, Zachary
        501 Hess, Zachary
        502 Hess, Zachary
        503 Lord, Christoph
        504 Lord, Christoph
        505 Lord, Christoph
        506 Lord, Christoph
        507 Burke lll, Dona
        508 Burke lll, Dona
        509 Burke lll, Dona
        51 0 Burke lll, Dona


                                                                                            JR-b80

                                                   Page 40


Confidential                                                                       10417905-FISV-000067
                                             Attachment JJJJ
                                                                       PX 27, 2698
                       Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 165 of 527
                                                 Expert Notes
       9/1 0/2020                                                                               MSA
       Print All Notes

                         User
        51 1   Burke lll, Dona
        51 2 MacCrehan, Tris
        51 3 MacCrehan, Tris
        51 4 MacCrehan, Tris
        51 5 MacCrehan, Tris
        51 6 Hoosier, Loudan
        51 7 Hoosier, Loudan
        51 8 Hoosier, Loudan
        51 9 Armstrong, Legg
        520 Armstrong, Legg
        521 Armstrong, Legg
        522 Armstrong, Legg
        523 Armstrong, Legg
        524 Hargrave, Brean
        525 Hargrave, Brean
        526 Hargrave, Brean
        527 Hargrave, Brean
        528 Hargrave, Brean
        529 Hargrave, Brean
        530 bamw337
        531 bamw337
        532 bamw337
        533 bamw337
        534 bamw337
        535 bamw337
        536 Moelin, Tyvin
        537 Moelin, Tyvin
        538 bamc1 06
        539 bamc1 06
        540 bamc1 06
        541 bamc1 06
        542 BAMW1 49
        543 BAMW1 49
        544 BAMW1 49
        545 BAMW1 49
        546 BAMW1 49
        547 bamm1 1 3
        548 bamm1 1 3
        549 bamm1 1 3
        550 bamm1 1 3
        551 bamw336
        552 bamw336
        553 bamw336
        554 bamw336
        555 bamw336
        556 Jenkins, Brian
        557 Jenkins, Brian
        558 Jenkins, Brian
        559 Jenkins, Brian
        560 Clowers, Lakia
        561 Clowers, Lakia


                                                                                              JR-b80

                                                     Page 41


Confidential                                                                         10417905-FISV-000068
                                               Attachment JJJJ
                                                                         PX 27, 2699
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 166 of 527
                                               Expert Notes
       9/1 0/2020                                                                             MSA
       Print All Notes

                    User
        562 Clowers, Lakia
        563 Clowers, Lakia
        564 Hose, Shannon
        565 Hose, Shannon
        566 Hose, Shannon
        567 Hose, Shannon
        568 Hose, Shannon
        569 Hose, Shannon
        570 Hose, Shannon
        571 Hose, Shannon
        572 Parker, Rebecca
        573 Parker, Rebecca
        574 Parker, Rebecca
        575 Parker, Rebecca
        576 Parker, Rebecca
        577 BAMV052
        578 Amesbury, Court
        579 Amesbury, Court
        580 Amesbury, Court
        581 Amesbury, Court
        582 Amesbury, Court
        583 Amesbury, Court
        584 Amesbury, Court
        585 Amesbury, Court
        586 Amesbury, Court
        587 Amesbury, Court
        588 Amesbury, Court
        589 Amesbury, Court
        590 Amesbury, Court
        591 Amesbury, Court
        592 Amesbury, Court
        593 Amesbury, Court
        594 Amesbury, Court
        595 Amesbury, Court
        596 Amesbury, Court
        597 Amesbury, Court
        598 Amesbury, Court
        599 Amesbury, Court
        600 Amesbury, Court
        601 Amesbury, Court
        602 Amesbury, Court
        603 Amesbury, Court
        604 Amesbury, Court
        605 Amesbury, Court
        606 Amesbury, Court
        607 Amesbury, Court
        608 Amesbury, Court
        609 Amesbury, Court
        61 0 Amesbury, Court
        61 1 Amesbury, Court
        61 2 Amesbury, Court


                                                                                            JR-b80

                                                   Page 42


Confidential                                                                       10417905-FISV-000069
                                             Attachment JJJJ
                                                                       PX 27, 2700
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 167 of 527
                                               Expert Notes
       9/1 0/2020                                                                             MSA
       Print All Notes

                   User
        61 3 Amesbury, Court
        61 4 Amesbury, Court
        61 5 Amesbury, Court
        61 6 Amesbury, Court
        61 7 Amesbury, Court
        61 8 Amesbury, Court
        61 9 Amesbury, Court
        620 Amesbury, Court
        621 Amesbury, Court
        622 Amesbury, Court
        623 Amesbury, Court
        624 Amesbury, Court
        625 Amesbury, Court
        626 Amesbury, Court
        627 Amesbury, Court
        628 Amesbury, Court
        629 MERXWA8
        630 MERXWA8
        631 Helferstay, Kai
        632 Helferstay, Kai
        633 Lomax, Angelo
        634 Lomax, Angelo
        635 Lomax, Angelo
        636 Lomax, Angelo
        637 Lomax, Angelo
        638 Eccleston Bramw
        639 Eccleston Bramw
        640 Eccleston Bramw
        641 Eccleston Bramw
        642 Eccleston Bramw
        643 bam0903
        644 bam0903
        645 bam0903
        646 bam0903
        647 bam0903
        648 bam0903
        649 bam0903
        650 bam0903
        651 bam0903
        652 bam0903
        653 BAMV009
        654 Downie, Jauhara
        655 Downie, Jauhara
        656 Downie, Jauhara
        657 Downie, Jauhara
        658 Downie, Jauhara
        659 Downie, Jauhara
        660 FDMP385
        661 FDMP385
        662 FDMP385
        663 FDMP385


                                                                                            JR-b80

                                                   Page 43


Confidential                                                                       10417905-FISV-000070
                                             Attachment JJJJ
                                                                       PX 27, 2701
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 168 of 527
                                               Expert Notes
       9/1 0/2020                                                                             MSA
       Print All Notes

                  User
        664 FDMP385
        665 FDMP385
        666 Tatro, Lauren
        667 Tatro, Lauren
        668 Tatro, Lauren
        669 Tatro, Lauren
        670 Tatro, Lauren
        671 FDMP699
        672 FDMP699
        673 FDMP699
        674 FDMP699
        675 Barnhart, Micha
        676 Barnhart, Micha
        677 White Mated, Le
        678 White Mated, Le
        679 White Mated, Le
        680 White Mated, Le
        681 White Mated, Le
        682 White Mated, Le
        683 White Mated, Le
        684 FDMWL57
        685 Lubin, Patricia
        686 Lubin, Patricia
        687 Lubin, Patricia
        688 Lubin, Patricia
        689 Lubin, Patricia
        690 FDMCN65
        691 FDMCN65
        692 FDMCN65
        693 Hull, Russell
        694 Hull, Russell
        695 bamd41 1
        696 bamd41 1
        697 bamd41 1
        698 Myers, Debra
        699 bam1 1 34
        700 bam1 1 34
        701 bam1 1 34
        702 bam1 1 34
        703 bam1 1 34
        704 bam1 1 34
        705 Myers, Debra
        706 Myers, Debra
        707 Myers, Debra
        708 Myers, Debra
        709 Myers, Debra
        71 0 Myers, Debra
        71 1 Myers, Debra
        71 2 Myers, Debra
        71 3 Myers, Debra
        71 4 bam21 01


                                                                                            JR-b80

                                                   Page 44


Confidential                                                                       10417905-FISV-000071
                                             Attachment JJJJ
                                                                       PX 27, 2702
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 169 of 527
                                               Expert Notes
       9/1 0/2020                                                                             MSA
       Print All Notes

                    User
        71 5 bam21 01
        71 6 bam21 01
        71 7 bam21 01
        71 8 bam21 01
        71 9 bam21 01
        720 bam21 01
        721 bam21 01
        722 bam21 01
        723 bam21 01
        724 bam21 01
        725 bamw1 79
        726 bamw1 79
        727 bamw1 79
        728 bamuser
        729 bamuser
        730 bamuser
        731 bamuser
        732 bamuser
        733 bamuser
        734 bamuser
        735 bamuser
        736 bamuser
        737 bamuser
        738 bamuser
        739 bamuser
        740 Louis, Neemy
        741 Louis, Neemy
        742 Louis, Neemy
        743 Louis, Neemy
        744 Louis, Neemy
        745 Louis, Neemy
        746 Louis, Neemy
        747 FDM1 21 2
        748 FDM1 21 2
        749 FDM1 21 2
        750 FDM1 21 2
        751 Pickett, Cynthi
        752 Pickett, Cynthi
        753 Pickett, Cynthi
        754 Pickett, Cynthi
        755 Pickett, Cynthi
        756 Pickett, Cynthi
        757 Pickett, Cynthi
        758 Pickett, Cynthi
        759 Pickett, Cynthi
        760 Pickett, Cynthi
        761 Pickett, Cynthi
        762 bamd1 81
        763 bamd1 81
        764 bamd1 81
        765 bamd1 81


                                                                                            JR-b80

                                                   Page 45


Confidential                                                                       10417905-FISV-000072
                                             Attachment JJJJ
                                                                       PX 27, 2703
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 170 of 527
                                               Expert Notes
       9/1 0/2020                                                                             MSA
       Print All Notes

                   User
        766 bamd1 81
        767 bamw1 79
        768 bamw1 79
        769 bamw1 79
        770 bamw1 79
        771 BAMR1 59
        772 BAMR1 59
        773 BAMR1 59
        774 BAMR1 59
        775 BAMR1 59
        776 BAMR1 59
        777 BAMW234
        778 Valdez, Briana
        779 Valdez, Briana
        780 Valdez, Briana
        781 Valdez, Briana
        782 Valdez, Briana
        783 BAMR1 09
        784 BAMR1 09
        785 BAMR1 09
        786 BAMR1 09
        787 BAMR1 09
        788 bamuser
        789 bamuser
        790 bam1 1 34
        791 bam1 1 34
        792 bam1 1 34
        793 bam1 1 34
        794 Smith, Shainna
        795 Smith, Shainna
        796 Smith, Shainna
        797 Smith, Shainna
        798 Smith, Shainna
        799 Smith, Shainna
        800 Smith, Shainna
        801 Smith, Shainna
        802 BAMW265
        803 Burke, David
        804 Burke, David
        805 bam0731
        806 bam0731
        807 bam0731
        808 bam0731
        809 bam0731
        81 0 Walling, Kriste
        81 1 Walling, Kriste
        81 2 Walling, Kriste
        81 3 Walling, Kriste
        81 4 Walling, Kriste
        81 5 Walling, Kriste
        81 6 Walling, Kriste


                                                                                            JR-b80

                                                   Page 46


Confidential                                                                       10417905-FISV-000073
                                             Attachment JJJJ
                                                                       PX 27, 2704
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 171 of 527
                                               Expert Notes
       9/1 0/2020                                                                             MSA
       Print All Notes

                      User
        81 7 Walling, Kriste
        81 8 Walling, Kriste
        81 9 Walling, Kriste
        820 TRDWNA0
        821 bam0731
        822 bam0731
        823 bam0731
        824 bam0731
        825 bam0731
        826 bam0731
        827 bam0731
        828 bam1 1 20
        829 bam1 1 20
        830 bam1 1 20
        831 bam1 1 20
        832 bam1 1 20
        833 bam1 1 20
        834 bam1 1 20
        835 bam1 1 20
        836 bamw1 1 5
        837 bamw1 1 5
        838 bamw1 1 5
        839 bamw1 1 5
        840 bam1 1 25
        841 bam1 1 25
        842 bam1 1 25
        843 bam1 1 25
        844 bam1 1 25
        845 bam1 1 25
        846 bam1 1 25
        847 bam1 1 25
        848 Naugle, Steven
        849 Naugle, Steven
        850 Naugle, Steven
        851 Naugle, Steven
        852 Seigel, Lyle
        853 Seigel, Lyle
        854 Seigel, Lyle
        855 Seigel, Lyle
        856 Seigel, Lyle
        857 Seigel, Lyle
        858 Seigel, Lyle
        859 Seigel, Lyle
        860 Seigel, Lyle
        861 Seigel, Lyle
        862 Seigel, Lyle
        863 Seigel, Lyle
        864 Seigel, Lyle
        865 Seigel, Lyle
        866 Seigel, Lyle
        867 Seigel, Lyle


                                                                                            JR-b80

                                                   Page 47


Confidential                                                                       10417905-FISV-000074
                                             Attachment JJJJ
                                                                       PX 27, 2705
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 172 of 527
                                               Expert Notes
       9/1 0/2020                                                                             MSA
       Print All Notes

                     User
        868 Seigel, Lyle
        869 Seigel, Lyle
        870 Seigel, Lyle
        871 Seigel, Lyle
        872 Seigel, Lyle
        873 Seigel, Lyle
        874 Seigel, Lyle
        875 Seigel, Lyle
        876 Seigel, Lyle
        877 Seigel, Lyle
        878 Seigel, Lyle
        879 Seigel, Lyle
        880 Seigel, Lyle
        881 Seigel, Lyle
        882 Seigel, Lyle
        883 Seigel, Lyle
        884 Seigel, Lyle
        885 Seigel, Lyle
        886 Seigel, Lyle
        887 Seigel, Lyle
        888 Seigel, Lyle
        889 Seigel, Lyle
        890 Seigel, Lyle
        891 Seigel, Lyle
        892 Seigel, Lyle
        893 Seigel, Lyle
        894 Seigel, Lyle
        895 Seigel, Lyle
        896 Seigel, Lyle
        897 Seigel, Lyle
        898 Seigel, Lyle
        899 Seigel, Lyle
        900 Seigel, Lyle
        901 Seigel, Lyle
        902 Seigel, Lyle
        903 Seigel, Lyle
        904 Seigel, Lyle
        905 Seigel, Lyle
        906 Seigel, Lyle
        907 Seigel, Lyle
        908 Seigel, Lyle
        909 Seigel, Lyle
        91 0 Seigel, Lyle
        91 1 Seigel, Lyle
        91 2 Seigel, Lyle
        91 3 Seigel, Lyle
        91 4 Seigel, Lyle
        91 5 Seigel, Lyle
        91 6 Seigel, Lyle
        91 7 Seigel, Lyle
        91 8 Seigel, Lyle


                                                                                            JR-b80

                                                   Page 48


Confidential                                                                       10417905-FISV-000075
                                             Attachment JJJJ
                                                                       PX 27, 2706
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 173 of 527
                                               Expert Notes
       9/1 0/2020                                                                             MSA
       Print All Notes

                      User
        91 9 Seigel, Lyle
        920 TRDWNA0
        921 bamd41 1
        922 bamd41 1
        923 bamd41 1
        924 Dyke, Michael
        925 Dyke, Michael
        926 Dyke, Michael
        927 Dyke, Michael
        928 Dyke, Michael
        929 Dyke, Michael
        930 Dyke, Michael
        931 Murray, Rene
        932 Murray, Rene
        933 Murray, Rene
        934 Murray, Rene
        935 bam01 88
        936 bam01 88
        937 bam01 88
        938 bam01 88
        939 bam01 88
        940 bamc341
        941 bamc341
        942 bamc341
        943 bamw1 1 5
        944 bamw1 1 5
        945 bamw1 1 5
        946 bamc341
        947 bamc341
        948 bamc341
        949 bamc341
        950 bamc341
        951 bamc341
        952 bamc341
        953 BAMR071
        954 BAMR071
        955 BAMR071
        956 BAMR071
        957 BAMR071
        958 BAMR071
        959 BAMR071
        960 BAMR071
        961 BAMR071
        962 BAMR071
        963 BAMR071
        964 BAMR071
        965 BAMR071
        966 BAMR071
        967 bamd408
        968 bamd408
        969 bamd408


                                                                                            JR-b80

                                                   Page 49


Confidential                                                                       10417905-FISV-000076
                                             Attachment JJJJ
                                                                       PX 27, 2707
                      Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 174 of 527
                                                Expert Notes
       9/1 0/2020                                                                              MSA
       Print All Notes

                  User
        970 bamd408
        971 bamd408
        972 bamd408
        973 bamd408
        974 bamd408
        975 BAMR071
        976 BAMR071
        977 BAMR071
        978 BAMR071
        979 BAMR071
        980 BAMR071
        981 TRDWNA0
        982 bam01 69
        983 bam01 69
        984 bam01 69
        985 bam01 69
        986 bam01 69
        987 bam01 69
        988 bamw1 04
        989 bamw1 04
        990 bamw1 04
        991 bamw1 04
        992 bamw1 04
        993 bamw1 04
        994 bam1 1 33
        995 bam1 1 33
        996 bam1 1 33
        997 bam1 1 33
        998 bam1 1 33
        999 bamw1 1 5
       1 000 bamw1 1 5
       1 001 bamw1 1 5
       1 002 bamw1 1 5
       1 003 Oakes, Daniel
       1 004 Oakes, Daniel
       1 005 Oakes, Daniel
       1 006 Oakes, Daniel
       1 007 Oakes, Daniel
       1 008 Oakes, Daniel
       1 009 Oakes, Daniel
       1 01 0 Oakes, Daniel
       1 01 1 Oakes, Daniel
       1 01 2 Oakes, Daniel
       1 01 3 Oakes, Daniel
       1 01 4 Oakes, Daniel
       1 01 5 Hill, Peter
       1 01 6 Hill, Peter
       1 01 7 Hill, Peter
       1 01 8 Hill, Peter
       1 01 9 Hill, Peter
       1 020 Hill, Peter


                                                                                             JR-b80

                                                    Page 50


Confidential                                                                        10417905-FISV-000077
                                              Attachment JJJJ
                                                                        PX 27, 2708
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 175 of 527
                                               Expert Notes
       9/1 0/2020                                                                             MSA
       Print All Notes

                     User
       1 021 Rea, Kaitlyn
       1 022 Rea, Kaitlyn
       1 023 Rea, Kaitlyn
       1 024 Rea, Kaitlyn
       1 025 bamw1 1 5
       1 026 bamw1 1 5
       1 027 bamw1 1 5
       1 028 bamw1 1 5
       1 029 Stone, Matthew
       1 030 Stone, Matthew
       1 031 Stone, Matthew
       1 032 Stone, Matthew
       1 033 Stone, Matthew
       1 034 Snyder, Theresa
       1 035 Snyder, Theresa
       1 036 Snyder, Theresa
       1 037 Snyder, Theresa
       1 038 bam01 69
       1 039 bam01 69
       1 040 bam01 69
       1 041 bam01 69
       1 042 bam01 69
       1 043 bam01 69
       1 044 Naugle, Steven
       1 045 Naugle, Steven
       1 046 Naugle, Steven
       1 047 Naugle, Steven
       1 048 batchusr
       1 049 batchusr
       1 050 RMECKER
       1 051 RMECKER
       1 052 FDMD1 45
       1 053 FDMD1 45
       1 054 FDMD1 45
       1 055 FDMD009
       1 056 FDMD009
       1 057 FDMD009
       1 058 Holmes, Tiffany
       1 059 Holmes, Tiffany
       1 060 Holmes, Tiffany
       1 061 Holmes, Tiffany
       1 062 Holmes, Tiffany
       1 063 Holmes, Tiffany
       1 064 Holmes, Tiffany
       1 065 Holmes, Tiffany
       1 066 Holmes, Tiffany
       1 067 Holmes, Tiffany
       1 068 Holmes, Tiffany
       1 069 Holmes, Tiffany
       1 070 FDMA1 63
       1 071 FDMA1 63


                                                                                            JR-b80

                                                   Page 51


Confidential                                                                       10417905-FISV-000078
                                             Attachment JJJJ
                                                                       PX 27, 2709
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 176 of 527
                                               Expert Notes
       9/1 0/2020                                                                             MSA
       Print All Notes

                      User
       1 072 FDMA1 63
       1 073 Taylor, Tasha
       1 074 Taylor, Tasha
       1 075 Taylor, Tasha
       1 076 Taylor, Tasha
       1 077 Taylor, Tasha
       1 078 Taylor, Tasha
       1 079 Taylor, Tasha
       1 080 Taylor, Tasha
       1 081 Taylor, Tasha
       1 082 BAMM1 06
       1 083 BAMM1 06
       1 084 bamd408
       1 085 bamd408
       1 086 bamd408
       1 087 bamd408
       1 088 bamd408
       1 089 BAMM1 06
       1 090 BAMM1 06
       1 091 bamd408
       1 092 bamd408
       1 093 bamd408
       1 094 bamd408
       1 095 Webb, Jamilya
       1 096 Webb, Jamilya
       1 097 Webb, Jamilya
       1 098 Webb, Jamilya
       1 099 Webb, Jamilya
       1 1 00 Webb, Jamilya
       1 1 01 Webb, Jamilya
       1 1 02 FDMTD06
       1 1 03 FDMTD06
       1 1 04 FDMTD06
       1 1 05 FDMTD06
       1 1 06 bamd408
       1 1 07 bamd408
       1 1 08 bamd408
       1 1 09 bamd408
       1 1 1 0 bamd408
       1 1 1 1 bamd408
       1 1 1 2 bamd408
       1 1 1 3 bamd408
       1 1 1 4 BAMM1 06
       1 1 1 5 BAMM1 06
       1 1 1 6 BAMW1 63
       1 1 1 7 BAMW1 63
       1 1 1 8 BAMW1 63
       1 1 1 9 BAMD408
       1 1 20 BAMD408
       1 1 21 BAMD408
       1 1 22 BAMD408


                                                                                            JR-b80

                                                   Page 52


Confidential                                                                       10417905-FISV-000079
                                             Attachment JJJJ
                                                                       PX 27, 2710
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 177 of 527
                                               Expert Notes
       9/1 0/2020                                                                             MSA
       Print All Notes

                    User
       1 1 23 BAMD408
       1 1 24 BAMD408
       1 1 25 BAMD408
       1 1 26 BAMD408
       1 1 27 bamd408
       1 1 28 bamd408
       1 1 29 bamd408
       1 1 30 bamd408
       1 1 31 bamd408
       1 1 32 bamd408
       1 1 33 bamd408
       1 1 34 bamd408
       1 1 35 bamd408
       1 1 36 bamd408
       1 1 37 bamd408
       1 1 38 bamd408
       1 1 39 BAMD408
       1 1 40 BAMD408
       1 1 41 BAMD408
       1 1 42 BAMD408
       1 1 43 BAMD408
       1 1 44 BAMD408
       1 1 45 BAMD408
       1 1 46 BAMD408
       1 1 47 BAMD408
       1 1 48 BAMD408
       1 1 49 BAMD408
       1 1 50 BAMT061
       1 1 51 FDMP570
       1 1 52 FDMP570
       1 1 53 FDMP570
       1 1 54 FDMP570
       1 1 55 FDMP570
       1 1 56 FDMP570
       1 1 57 FDMP570
       1 1 58 FDMP570
       1 1 59 FDMP570
       1 1 60 FDMP570
       1 1 61 bamd295
       1 1 62 bamd295
       1 1 63 bamd295
       1 1 64 BAMW1 63
       1 1 65 BAMW1 63
       1 1 66 BAMW1 63
       1 1 67 BAMW1 63
       1 1 68 BAMW1 63
       1 1 69 BAMW1 63
       1 1 70 BAMW1 63
       1 1 71 FDMFE3X
       1 1 72 FDMFE3X
       1 1 73 FDMFE3X


                                                                                            JR-b80

                                                   Page 53


Confidential                                                                       10417905-FISV-000080
                                             Attachment JJJJ
                                                                       PX 27, 2711
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 178 of 527
                                               Expert Notes
       9/1 0/2020                                                                             MSA
       Print All Notes

                    User
       1 1 74 FDMFE3X
       1 1 75 FDMFE3X
       1 1 76 FDMFE3X
       1 1 77 FDMFE3X
       1 1 78 BAMC405
       1 1 79 BAMC405
       1 1 80 BAMC405
       1 1 81 BAMC405
       1 1 82 FDMP45A
       1 1 83 FDMP45A
       1 1 84 FDMP45A
       1 1 85 FDMP45A
       1 1 86 FDMP45A
       1 1 87 FDMDDB4
       1 1 88 FDMDDB4
       1 1 89 FDMDDB4
       1 1 90 FDMDDB4
       1 1 91 BAMC405
       1 1 92 BAMC405
       1 1 93 BAMC405
       1 1 94 BAMC405
       1 1 95 BAMC405
       1 1 96 bam1 1 25
       1 1 97 bam1 1 25
       1 1 98 bam1 1 25
       1 1 99 bam1 1 25
       1 200 FDMA21 6
       1 201 FDMA21 6
       1 202 FDMA21 6
       1 203 FDMA21 6
       1 204 FDMA21 6
       1 205 bam1 1 25
       1 206 bam1 1 25
       1 207 bam1 1 25
       1 208 FDACM45
       1 209 FDMN1 1 3
       1 21 0 FDMN1 1 3
       1 21 1 BAMC405
       1 21 2 BAMC405
       1 21 3 FDMN052
       1 21 4 FDMN052
       1 21 5 FDMN052
       1 21 6 FDMN052
       1 21 7 FDMN052
       1 21 8 FDMN052
       1 21 9 BAMC405
       1 220 BAMC405
       1 221 BAMC405
       1 222 BAMC405
       1 223 FDMW40X
       1 224 FDMW40X


                                                                                            JR-b80

                                                   Page 54


Confidential                                                                       10417905-FISV-000081
                                             Attachment JJJJ
                                                                       PX 27, 2712
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 179 of 527
                                               Expert Notes
       9/1 0/2020                                                                             MSA
       Print All Notes

                  User
       1 225 FDMW40X
       1 226 FDMW40X
       1 227 FDMW40X
       1 228 BAMC406
       1 229 BAMC406
       1 230 BAMC406
       1 231 BAMC406
       1 232 BAMC406
       1 233 BAMC406
       1 234 BAMC406
       1 235 BAMC406
       1 236 bam1 1 66
       1 237 bam1 1 66
       1 238 bam1 1 66
       1 239 BAM1 1 66
       1 240 BAM1 1 66
       1 241 BAM1 1 66
       1 242 FDMFC01
       1 243 FDMFC01
       1 244 FDMFC01
       1 245 FDMFC01
       1 246 FDMFC01
       1 247 FDMFC01
       1 248 FDMFC01
       1 249 FDMFC01
       1 250 FDMFC01
       1 251 FDMFC01
       1 252 FDMFC01
       1 253 FDMFC01
       1 254 FDMFC01
       1 255 FDMFC01
       1 256 FDMFC01
       1 257 FDMFC01
       1 258 FDMFC01
       1 259 FDMFC01
       1 260 BAMC406
       1 261 BAMC406
       1 262 BAMC406
       1 263 BAMC406
       1 264 BAMC406
       1 265 BAMC406
       1 266 BAMC406
       1 267 BAMC406
       1 268 bamd31 3
       1 269 bamd31 3
       1 270 bamd31 3
       1 271 bamd31 3
       1 272 bamd31 3
       1 273 bamd31 3
       1 274 fdmab25
       1 275 fdmab25


                                                                                            JR-b80

                                                   Page 55


Confidential                                                                       10417905-FISV-000082
                                             Attachment JJJJ
                                                                       PX 27, 2713
                       Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 180 of 527
                                                 Expert Notes
       9/1 0/2020                                                                               MSA
       Print All Notes

                    User
       1 276 fdmab25
       1 277 fdmab25
       1 278 fdmab25
       1 279 BAMW1 26
       1 280 BAMW1 26
       1 281 BAMW1 26
       1 282 BAMW1 26
       1 283 BAMW1 26
       1 284 BAMW1 26
       1 285 BAMW1 26
       1 286 BAMW1 26
       1 287 BAMW1 26
       1 288 FDMDJ39
       1 289 FDMDJ39
       1 290 FDMDJ39
       1 291 FDMDJ39
       1 292 FDM6228
       1 293 FDM6228
       1 294 F1 XUBVG
       1 295 F1 XUBVG
       1 296 F1 XUBVG
       1 297 F1 XUBVG
       1 298 F1 XUBVG
       1 299 EC027
       1 300 EC027
       1 301 EC027
       1 302 EC027
       1 303 EC027
       1 304 CDY1
       1 305 CDY1
       1 306 CDY1
       1 307 BAMR046
       1 308 BAMR046
       1 309 BAMR046
       1 31 0 BAMR046
       1 31 1 CDY1
       1 31 2 CDY1
       1 31 3 CDY1
       1 31 4 CN1 30
       1 31 5 CN1 30
       1 31 6 CN1 30
       1 31 7 CN1 30
       1 31 8 CN1 30
       1 31 9 SSC08
       1 320 SSC08
       1 321 SSC08
       1 322 SSC08
       1 323 SSC08
       1 324 SSC08
       1 325 SSC08
       1 326 SSC08


                                                                                              JR-b80

                                                     Page 56


Confidential                                                                         10417905-FISV-000083
                                               Attachment JJJJ
                                                                         PX 27, 2714
                      Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 181 of 527
                                                Expert Notes
       9/1 0/2020                                                                              MSA
       Print All Notes

                      User
       1 327 SSC08
       1 328 SSC08
       1 329 SSC08
       1 330 SSC08
       1 331 SSC08
       1 332 SSC08
       1 333 SSC08
       1 334 SSC08
       1 335 SSC08
       1 336 SN01 5
       1 337 SN01 5
       1 338 SN01 5
       1 339 SN01 5
       1 340 SN01 5
       1 341 SN01 5
       1 342 MC456
       1 343 MC456
       1 344 MC456
       1 345 MC456
       1 346 BF052
       1 347 BF052
       1 348 BF052
       1 349 BF052
       1 350 BF052
       1 351 MRNJ3
       1 352 MRNJ3
       1 353 MRNJ3
       1 354 MRNJ3
       1 355 SSC08
       1 356 SSC08
       1 357 SSC08
       1 358 SSC08
       1 359 SSC08
       1 360 SSC08
       1 361 CDY1
       1 362 CDY1
       1 363 CDY1
       1 364 CDY1
       1 365 MM405
       1 366 MM405
       1 367 MM405
       1 368 MM405
       1 369 MM405
       1 370 MM405
       1 371 MM405
       1 372 LC031
       1 373 LC031
       1 374 LC031
       1 375 LC031
       1 376 KS564
       1 377 KS564


                                                                                             JR-b80

                                                    Page 57


Confidential                                                                        10417905-FISV-000084
                                              Attachment JJJJ
                                                                        PX 27, 2715
                      Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 182 of 527
                                                Expert Notes
       9/1 0/2020                                                                              MSA
       Print All Notes

                      User
       1 378 KS564
       1 379 KS564
       1 380 DS563
       1 381 DS563
       1 382 DS563
       1 383 KR1 08
       1 384 KR1 08
       1 385 KR1 08
       1 386 KR1 08
       1 387 KR1 08
       1 388 KR1 08
       1 389 SC321
       1 390 SC321
       1 391 SC321
       1 392 SC321
       1 393 SC321
       1 394 TGCV0
       1 395 TGCV0
       1 396 TGCV0
       1 397 TGCV0
       1 398 TGCV0
       1 399 TGCV0
       1 400 bamuser
       1 401 bamuser
       1 402 bamuser
       1 403 bamuser
       1 404 bamuser
       1 405 bamuser
       1 406 bamuser
       1 407 bamuser
       1 408 bamuser
       1 409 bamuser
       1 41 0 bamuser
       1 41 1 bamuser
       1 41 2 bam2088
       1 41 3 bam2088
       1 41 4 CR027
       1 41 5 CR027
       1 41 6 CR027
       1 41 7 CR027
       1 41 8 CR027
       1 41 9 JM465
       1 420 JM465
       1 421 JM465
       1 422 JS687
       1 423 JS687
       1 424 JS687
       1 425 JS687
       1 426 bamd253
       1 427 bamd253
       1 428 bamd253


                                                                                             JR-b80

                                                    Page 58


Confidential                                                                        10417905-FISV-000085
                                              Attachment JJJJ
                                                                        PX 27, 2716
                      Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 183 of 527
                                                Expert Notes
       9/1 0/2020                                                                              MSA
       Print All Notes

                     User
       1 429 batchusr
       1 430 batchusr
       1 431 batchusr
       1 432 batchusr
       1 433 batchusr
       1 434 batchusr
       1 435 CR027
       1 436 CR027
       1 437 CR027
       1 438 CR027
       1 439 CR027
       1 440 CR027
       1 441 CR027
       1 442 CR027
       1 443 CR027
       1 444 CR027
       1 445 CR027
       1 446 bamc227
       1 447 bamc227
       1 448 bamc227
       1 449 MHX48
       1 450 MHX48
       1 451 MHX48
       1 452 MHX48
       1 453 MHX48
       1 454 MHX48
       1 455 JDCA4
       1 456 batchusr
       1 457 batchusr
       1 458 KNW56
       1 459 KNW56
       1 460 KNW56
       1 461 KNW56
       1 462 GP661
       1 463 GP661
       1 464 GP661
       1 465 GP661
       1 466 AM087
       1 467 AM087
       1 468 AM087
       1 469 AM087
       1 470 AM087
       1 471 AM087
       1 472 AS81 1
       1 473 MW323
       1 474 MW323
       1 475 MW323
       1 476 MW323
       1 477 MW323
       1 478 MW323
       1 479 MW323


                                                                                             JR-b80

                                                    Page 59


Confidential                                                                        10417905-FISV-000086
                                              Attachment JJJJ
                                                                        PX 27, 2717
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 184 of 527
                                               Expert Notes
       9/1 0/2020                                                                             MSA
       Print All Notes

                     User
       1 480 batchusr
       1 481 batchusr
       1 482 TW032
       1 483 TW032
       1 484 TW032
       1 485 TW032
       1 486 TW032
       1 487 TW032
       1 488 TW032
       1 489 batchusr
       1 490 batchusr
       1 491 TW032
       1 492 TW032
       1 493 TW032
       1 494 SDR86
       1 495 SDR86
       1 496 SDR86
       1 497 SDR86
       1 498 batchusr
       1 499 batchusr
       1 500 BF606
       1 501 BF606
       1 502 BF606
       1 503 BF606
       1 504 bam201 5
       1 505 bam201 5
       1 506 batchusr
       1 507 batchusr
       1 508 KC262
       1 509 KC262




                                                                                            JR-b80

                                                   Page 60


Confidential                                                                       10417905-FISV-000087
                                             Attachment JJJJ
                                                                       PX 27, 2718
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 185 of 527




                        Attachment JJJJ
                                                  PX 27, 2719
               Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 186 of 527




Confidential                                                                10417905-FISV-000127
                                       Attachment JJJJ
                                                                 PX 27, 2720
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 187 of 527




                        Attachment JJJJ
                                                  PX 27, 2721
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 188 of 527




                        Attachment JJJJ
                                                  PX 27, 2722
               Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 189 of 527




Confidential                                                                10417905-FISV-000130
                                       Attachment JJJJ
                                                                 PX 27, 2723
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 190 of 527




                        Attachment JJJJ
                                                  PX 27, 2724
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 191 of 527




                        Attachment JJJJ
                                                  PX 27, 2725
                      Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 192 of 527
                                                Account List
       9/1 0/2020                                                                                                  MSA
                                             Information is displayed at the Outlet Level.
                    Account Number   ABA              Funding Agency                           Status
         1                                 BANK OF AMERICA NA
         2                                 JPMORGAN CHASE BANK, NA                    Active




                                                                                                                 JR-b80

                                                               Page 1


Confidential                                                                                            10417905-FISV-000133
                                                   Attachment JJJJ
                                                                                                 PX 27, 2726
                      Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 193 of 527
                                                Expert Notes
       9/1 0/2020                                                                                                                   MSA
       Print All Notes

                   Date            Time                                        Note Text                           Rep      NID
         1      5/26/2020       1 2:37:1 3    Batch Load Misc Salesforce Case Number: 566851 22 .Case Not                 ser
         2                                    e: *sls*tate titchenal* email mass request from rep Joseph                  ser
         3                                    Long to close 6 mids chain and all other mids on the chain                  ser
         4                                                    accounts closed no etfs                                     ser
         5      3/27/2020       1 6:34:41     OTHER BAMS DST Case 55282600, null null null null n
         6                                    ull null Authenticated By:null null Brenda goodwin Wi
         7                                    nn CMS Tt Anthony Bell after he was transferred from Elis
         8                                    cia Diaz who had TLv with a OTC sent to the email on file a
         9                                    sking to change the email as that person no longer works in
        10                                    that department. he could verify the old email address and
        11                                    nothing was showing in the fraud tool for rapport so I chang
        12                                    ed the email address on file sent the auto response
        13     1 1 /1 9/201 9   1 2:45:22     Batch Load Misc RSMS Project (Base): RS KRIDER. Sent an e                   226
        14                                    mail to Jordan advising that the reserve remains on the acco                226
        15                                    unt for one year. according to the letter they recd from Sec                226
        16                                    urity Risk, that was put into effect as of July 5th. right                  226
        17                                    now 25% has been collected which would be $75k however they                 226
        18                                    are no longer processing through any of the accounts. he ha                 226
        19                                    s no other questions at this time.                                          226
        20     1 1 /1 2/201 9   1 4:09:32     Batch Load Misc RSMS Project (Base): RS KRIDER: Received                    226
        21                                    a voicemail from Jordan and returned his call, wanted to kn                 226
        22                                    ow about the reserve and how long to full fill it. Do show                  226
        23                                    that its at 25% but will have to check with Security Risk du                226
        24                                    e to merchant is only processing refunds on one                             226
        25                                    Batch Load Misc of the account and the others have not had                  226
        26                                    any further activity. also wanted to check on a line of cre                 226
        27                                    dit that they had. advised would need to get that info from                 226
        28                                    the Bank and i found a 8004321 000 phone number in google for               226
        29                                    BofA New Hampshire. sent to him via email.                                  226
        30      3/1 2/201 9     1 1 :08:1 7   Batch Load Misc RSMS Project (Base): RS. I need to get our                  b09
        31                                    company phone number added to all billing descriptors asap.                 b09
        32                                    We have some old numbers on file but would like to use this                 b09
        33                                     number for each descriptor going forward. (833) 2651 270 W                 b09
        34                                    ill call in the next min or two. Thanks, Jordan tt Jordan                   b09
        35                                    , said he                                                                   b09
        36                                    Batch Load Misc wanted to add a support # to the descripto                  b09
        37                                    rs on all of the accounts to try and help with disputes. The                b09
        38                                    y want to try and resolve the issue with the customer before                b09
        39                                     it gets to that point. I updated the phone # on all account                b09
        40                                    s with 8332651 270. Adv it should take 24 hours to complete t               b09
        41                                    he update.                                                                  b09
        42       3/5/201 9      1 3:1 0:47    Batch Load Misc RSMS Project (Trigger Word): RSErica, Yes                   b09
        43                                    , Id like to proceed through your channels to get Visa Verif                b09
        44                                    ied (VV) setup. Ill check out that link. Thanks for your h                  b09
        45                                    elp on that. Wed also like to explore any similar verifica                  b09
        46                                    tions like VV for other card providers (AMEX, Mastercard). D                b09
        47                                    o you have any connections there? Jordan Jordan, Im sendi                   b09
        48                                    ng the request                                                              b09
        49                                    Batch Load Misc to our product team now. Ive asked for the                  b09
        50                                    m to contact you via email and keep me informed throughout t                b09
        51                                    his process. I also mentioned you are interested in options                 b09


                                                                                                                                  JR-b80

                                                                                  Page 1


Confidential                                                                                                             10417905-FISV-000134
                                                                    Attachment JJJJ
                                                                                                              PX 27, 2727
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 194 of 527
                                               Expert Notes
       9/1 0/2020                                                                                                                MSA
       Print All Notes

                    Date         Time                                           Note Text                       Rep      NID
        52                                  for MasterCard and Discover. Im not sure if they can assist                b09
        53                                  with those but it doesnt hurt to ask. If you have any other                b09
        54                                  questions in the meantime please let me know. Thank you,                   b09
        55                                  Erica Hoover                                                               b09
        56       3/5/201 9     1 0:35:07    Batch Load Misc RSMS Project (Trigger Word): RSGood aftern                 b09
        57                                  oon Jordan, Have you had any further communication with Vis                b09
        58                                  a since the last email below? Im just trying to gage an unde               b09
        59                                  rstanding of where you are with this. In addition to the V                 b09
        60                                  erified by Visa, have you had a chance to complete the addit               b09
        61                                  ional velocity filters                                                     b09
        62                                  Batch Load Misc within Payeezy to verify AVS(address verif                 b09
        63                                  ication).       Thank you, Erica Hoover Jan has a                          b09
        64                                  dvised BAMS partner sales has the ability to resell the Firs               b09
        65                                  t Data services of Cardinal Commerce and would need to engag               b09
        66                                  e them to complete Verified by Visa. Waiting on a reply fro                b09
        67                                  m Jordan.                                                                  b09
        68       3/4/201 9     1 5:57:51    Batch Load Misc RSMS Project (Trigger Word): RSper notes "                 b09
        69                                  lower" is referencing a last name. currently working with th               b09
        70                                  e client and determining steps for verified by visa                        b09
        71      2/28/201 9     09:28:25     Batch Load Misc Salesforce Case Number: 41 866661 .Case Not                086
        72                                  e: *note from 2/27*cms*tate titchenal* tt anthony bell top v               086
        73                                   batch case8904501 55801 reviewed status / info... not able                086
        74                                  to win with situation / docs ok                                            086
        75      2/25/201 9     1 2:00:20    Batch Load Misc RSMS Project (Base): RStt Jordan, interest                 b09
        76                                  ed in setting up verified by visa to secure his transactions               b09
        77                                  more to help with chargebacks and also wanted to know if th                b09
        78                                  ere was a tutorial on how to set up velocity filters on his                b09
        79                                  Payeezy portal. I emailed him a helpful link to answer his q               b09
        80                                  uestions and if he needed more info I would set up a call wi               b09
        81                                  th the payeezy help desk. I advised him verified by visa and               b09
        82                                   mastercard secure code would all be set up himself and can                b09
        83                                  do it on the portal through payeezy.                                       b09
        84      2/1 4/201 9    1 8:46:1 4   Batch Load Misc Salesforce Case Number: 41 42751 7 .Case Not               731
        85                                  e: ShanaKirkland*SBSS*Per Compliance Risk Mgr, remove Discov               731
        86                                  er entitlement due to Discover terminations.                               731
        87      2/1 3/201 9    09:26:44     Batch Load Misc RSMS Project (Base): RSErica, Quick quest                  b09
        88                                  ion. We normally handle chargebacks several at a time on the               b09
        89                                  same day. Is it better to handle 1 0 chargebacks over the sp               b09
        90                                  an of two days or better to spread it out over a week? Multi               b09
        91                                  ple weeks worth of chargebacks handled in a short period tim               b09
        92                                  e had an adverse effect on our merchant status. Jordan Hi                  b09
        93                                  Jordan, I dont believe                                                     b09
        94                                  Batch Load Misc it makes a difference on how many you hand                 b09
        95                                  le over a certain time period. If you have a large amount of               b09
        96                                  chargebacks against the business that poses a concern, the                 b09
        97                                  Risk department would notify you and myself and request a re               b09
        98                                  mediation plan. You are already working on this now so I wou               b09
        99                                  ld say you shouldnt have any concern at this point. Thank                  b09
        1 00                                you, Erica Hoover                                                          b09
        1 01    2/1 1 /201 9   08:34:1 7    Batch Load Misc RSMS Project (Base): Lets hold off on any                  b09
        1 02                                changes at least until tomorrow. Ill comment back here then.               b09


                                                                                                                               JR-b80

                                                                               Page 2


Confidential                                                                                                          10417905-FISV-000135
                                                                  Attachment JJJJ
                                                                                                           PX 27, 2728
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 195 of 527
                                               Expert Notes
       9/1 0/2020                                                                                                              MSA
       Print All Notes

                    Date       Time                                            Note Text                      Rep      NID
        1 03                             Thanks for the help on this.                                                b09
        1 04     2/7/201 9   1 4:34:32   Batch Load Misc RSMS Project (Base): RSI did have another                   b09
        1 05                             question. Is there a way to remove Discover card from our be                b09
        1 06                             ing one of the card types we accept? We no longer want to do                b09
        1 07                             business with them. Jordan You certainly have a choice a                    b09
        1 08                             s to which cards you would like to accept. However from look                b09
        1 09                             ing at the accounts theres only 1 that doesnt accept Discove                b09
        110                              r cards currently. The accounts that do have Discover                       b09
        111                              Batch Load Misc card are full serviced through us and woul                  b09
        112                              dnt go through Discover. Can I ask the reason behind not                    b09
        113                              wanting to accept Discover?     Erica Hoover They disconnect                b09
        114                              ed us without any warning on the JasonBondPicks.com account.                b09
        115                               Now they are allowing clients to issue disputes on any of o                b09
        116                              ur brands and not allowing us an opportunity to defend ourse                b09
        117                              lves and possibly win. WE are seeing an uptick in disputes                  b09
        118                              Batch Load Misc from Discover card members and its really                   b09
        119                              hurting our merchant status. We do so little biz through the                b09
        1 20                             m that they are not work keeping around any longer, especial                b09
        1 21                             ly considering how they dropped us on Jason Bond Picks witho                b09
        1 22                             ut any warning or opportunity to remedy and unknown issues.                 b09
        1 23                             Oh wow! I can definitely understand why you wouldnt want to                 b09
        1 24                             deal with Discover any longer. If you would like                            b09
        1 25                             Batch Load Misc to have it removed I can do that for you t                  b09
        1 26                             oday. After I make the updates to the account, you would be                 b09
        1 27                             required to contact the Payeezy helpdesk for a parameter up                 b09
        1 28                             date on each so the system recognizes the change. Or, I ca                  b09
        1 29                             n set the accounts for auto parameter updatesŽ if you wish.                 b09
        1 30                              This means the gateways will automatically push the update                 b09
        1 31                             overnight after the batch completes. Erica Hoover                           b09
        1 32     2/7/201 9   1 3:32:41   Batch Load Misc RSMS Project (Base): RSThank you for the c                  b09
        1 33                             larification. As for the AVS, we have Firstdata setup to r                  b09
        1 34                             equire avs so thats odd. However, there are some rare charge                b09
        1 35                             s where we charge on behalf of the client per their consent                 b09
        1 36                             with the info we have on file, excluding the security code.                 b09
        1 37                             We do this on a rare occasion so those                                      b09
        1 38                             Batch Load Misc may be the charges you are seeing without                   b09
        1 39                             avs requirements. Orders taken directly from our order forms                b09
        1 40                             require zip code verification, security code...etc. Thanks                  b09
        1 41                             , Jordan Likewise, thank you for the clarification! If the                  b09
        1 42                             y any further questions I will be in touch. Have a great r                  b09
        1 43                             est of your day! Erica Hoover                                               b09
        1 44     2/7/201 9   1 3:26:50   Batch Load Misc RSMS Project (Base): RSGood speaking with                   b09
        1 45                             you last week. I did have some questions about some odd debi                b09
        1 46                             ts from BAMS of Feb 4, 201 8. Their description says "deposit               b09
        1 47                             " while its actually debiting our account. Normally these de                b09
        1 48                             posits are credits. Can you check on this please and clarify                b09
        1 49                             ? Good afternoon Jordan, I appreciate you reaching out! In                  b09
        1 50                             reviewing the below, those are your processing fees                         b09
        1 51                             Batch Load Misc that are billed monthly around the 2nd of                   b09
        1 52                             each month. If the 2nd falls on a weekend, it will delay unt                b09
        1 53                             il the next business day, which in this case was on 2/4. I                  b09


                                                                                                                             JR-b80

                                                                             Page 3


Confidential                                                                                                        10417905-FISV-000136
                                                               Attachment JJJJ
                                                                                                         PX 27, 2729
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 196 of 527
                                               Expert Notes
       9/1 0/2020                                                                                                                        MSA
       Print All Notes

                    Date         Time                                            Note Text                              Rep      NID
        1 54                                ts funny you had reach out because I was actually getting re                       b09
        1 55                                ady to email you in regards to the merchant account for jaso                       b09
        1 56                                nbondpicks.com. Our support analysts had found that you have                       b09
        1 57                                 some transactions downgrading due to not providing                                b09
        1 58                                Batch Load Misc AVS(address verification) at the time of a                         b09
        1 59                                uthorization. We just want to verify if there is an issue th                       b09
        1 60                                at caused the information to not be provided. If you are awa                       b09
        1 61                                re of this and understand the downgrades I will advise. We                         b09
        1 62                                just want to make sure you are aware of how to get the best                        b09
        1 63                                possible rate for your transactions. If you have any ques                          b09
        1 64                                tions please let me know. Thank you, Erica Hoover                                  b09
        1 65     2/1 /201 9   1 1 :58:27    Batch Load Misc RSMS Project (Base): RStt Jordan, introduc                         b09
        1 66                                ed myself as their assigned relationship specialist for the                        b09
        1 67                                accounts going forward. He was very happy to hear of this an                       b09
        1 68                                d asked me to send my contact info to him so they could file                       b09
        1 69                                 it where it needs to go. He said everything is going well w                       b09
        1 70                                ith the processing at this time and no questions or concerns                       b09
        1 71                                .                                                                                  b09
        1 72    1 /30/201 9   1 9:39:23     Batch Load Misc Salesforce Case Number: 40793339 .Case Not                         ser
        1 73                                e: Yanique Charles *CMS* received an email request to update                       ser
        1 74                                 DDA on file. Reached out to merch Jordan via phone and veri                       ser
        1 75                                fied account. Updated in MM.                                                       ser
        1 76    6/21 /201 8   1 2:56:25     Batch Load Misc Salesforce Case Number: 331 57242 .Case Not                        1 23
        1 77                                e: Daron Fredericks SBS SR email form Ashley Geesaman Analys                       1 23
        1 78                                t Talked with merchant and emailed back and forth going over                       1 23
        1 79                                issue, they will contact Payeezy for adding the AVS.                               1 23
        1 80    6/20/201 8    1 6:43:1 3    Batch Load Misc Salesforce Case Number: 331 57242 .Case Not                        1 23
        1 81                                e: Daron Fredericks SBS SR email form Ashley Geesaman Analys                       1 23
        1 82                                t. Called and emailed merchant about the added AVS for bette                       1 23
        1 83                                r security and help with downgrades.                                               1 23
        1 84    4/1 2/201 8   1 6:48:1 3    Batch Load Misc Salesforce Case Number: 31 464976 .Case Not                        ser
        1 85                                e: Christian Morse /SBS/ added legal contact name to Amex OB                       ser
        1 86                                entitlement per request from Risk                                                  ser
        1 87     3/9/201 8    1 1 :09:1 8   Batch Load Misc Salesforce Case Number: 30550052 .Case Not                         41 1
        1 88                                e: Kcampbell sbs 4sv tt bc Jessica Cedeno requested to remov                       41 1
        1 89                                e phone number entirely from merchant descriptor                                   41 1
        1 90    2/26/201 8    1 7:38:1 4    Batch Load Misc Salesforce Case Number: 3021 1 241 .Case Not                       1 79
        1 91                                e: Katie Hollifield/ SBS /AVS/DBA/ TT BC Jessica Cedeno Upd                        1 79
        1 92                                ated merchants descriptor # and bill to # to 855.977.0947                          1 79
        1 93    2/26/201 8    1 2:20:20     OTHER BAMS L1 CASE 301 95296, jordan reyna verfied basic,top                       ett
        1 94                                otc email(0000455563) merchant calling remove the phone nu                         ett
        1 95                                mber on the description and but other x's or the email for                         ett
        1 96                                all 6 account              (support@RAGINGBULL.COM)                                ett
        1 97                                   (support@TOPSTOCKPICKS.COM)                           support@PENNYPRO          ett
        1 98                                .COM)           support@PETRAPICKS.COM)             supp                           ett
        1 99                                ort@JASONBONDPICKS.COM)             support@BIOTECHBREAKOUT                        ett
        200                                 S.COM) merchant also wants to know whyso customer say the c.                       ett
        201                                 s is the merchant personal              but it wanst on the de                     ett
        202                                 scriptor and merchant would like to have it fix advice time                        ett
        203                                 rame submitted ticket number 301 9371 0 on mid(                  )                 ett
        204     1 /25/201 8   1 9:26:09     Batch Load Misc Salesforce Case Number: 2941 5828 .Case Not                        1 59


                                                                                                                                       JR-b80

                                                                               Page 4


Confidential                                                                                                                  10417905-FISV-000137
                                                                  Attachment JJJJ
                                                                                                                 PX 27, 2730
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 197 of 527
                                               Expert Notes
       9/1 0/2020                                                                                                                   MSA
       Print All Notes

                    Date          Time                                         Note Text                          Rep       NID
        205                                  e: Venesa.Bombard/sbs sr/ TT Jordan Reyna and reviewed downg                1 59
        206                                  raded transactions due to missing AVS information on biotech                1 59
        207                                   account. Also updated phone number on all 6 accounts in cha                1 59
        208                                  in to his number for best contact 972.533.1 496. Submitted up               1 59
        209                                  date to update address on file to match head office account.                1 59
        21 0    1 /24/201 8    1 3:54:40     DEPOSIT INQUIRY                                                             234
        21 1    1 /24/201 8    1 3:54:28     OTHER BAMS L1 CASE 29371 485, tt anthony bell ,bookeeper bas
        21 2                                 ic;verif last deposit . verif dda merchant would like to hav
        21 3                                 e mailing address changed updated on the account updated the
        21 4                                  address for the merchant ; merchant has muliple accounts he
        21 5                                 is needing to do this for .
        21 6    1 1 /8/201 7   1 3:51 :1 7   Batch Load Misc Salesforce Case Number: 27479309 .Case Not                  41 1
        21 7                                 e: kcampbell sbs 4sv tt bc jessica cedeno verified the email                41 1
        21 8                                 address                                                                     41 1
        21 9   1 0/27/201 7    1 6:36:23     Batch Load Misc Salesforce Case Number: 272081 23 .Case Not                 341
        220                                  e: HollyDorn*SBS*TT 4sv rep code: BC Jessica Cedeno added                   341
        221                                  a location. Merchant states Payeezy GW is not showing corr                  341
        222                                  ect descriptor. Updated to 5DOM/FGN and the date, in MM.                    341
        223     1 0/4/201 7    1 4:44:09     Batch Load Misc Salesforce Case Number: 26661 397 .Case Not                 408
        224                                  e: Desiree.McCulloughSBS/4sv CAI/TT Jessica Cedeno BC calle                 408
        225                                  d in needed the DBA contact updated to Jordan Reyna and the                 408
        226                                  Bill to contact to be Jeffrey Bishop. Made those changes in                 408
        227                                  the system.                                                                 408
        228     1 0/2/201 7    1 3:42:33     Batch Load Misc Salesforce Case Number: 26578503 .Case Not                  115
        229                                  e: Cameron Collins/SBS/4sv tt:BC Jessica Cedeno to see if th                115
        230                                  e account was approved. Advised that the account is still pe                115
        231                                  nding credit approval.                                                      115




                                                                                                                                  JR-b80

                                                                                 Page 5


Confidential                                                                                                            10417905-FISV-000138
                                                                      Attachment JJJJ
                                                                                                             PX 27, 2731
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 198 of 527
                                               Expert Notes
       9/1 0/2020                                                                             MSA
       Print All Notes

                     User
         1     bamuser
         2     bamuser
         3     bamuser
         4     bamuser
         5     Goodwin Winn, B
         6     Goodwin Winn, B
         7     Goodwin Winn, B
         8     Goodwin Winn, B
         9     Goodwin Winn, B
        10     Goodwin Winn, B
        11     Goodwin Winn, B
        12     Goodwin Winn, B
        13     bamd226
        14     bamd226
        15     bamd226
        16     bamd226
        17     bamd226
        18     bamd226
        19     bamd226
        20     bamd226
        21     bamd226
        22     bamd226
        23     bamd226
        24     bamd226
        25     bamd226
        26     bamd226
        27     bamd226
        28     bamd226
        29     bamd226
        30     bamab09
        31     bamab09
        32     bamab09
        33     bamab09
        34     bamab09
        35     bamab09
        36     bamab09
        37     bamab09
        38     bamab09
        39     bamab09
        40     bamab09
        41     bamab09
        42     bamab09
        43     bamab09
        44     bamab09
        45     bamab09
        46     bamab09
        47     bamab09
        48     bamab09
        49     bamab09
        50     bamab09
        51     bamab09


                                                                                            JR-b80

                                                    Page 6


Confidential                                                                       10417905-FISV-000139
                                             Attachment JJJJ
                                                                       PX 27, 2732
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 199 of 527
                                               Expert Notes
       9/1 0/2020                                                                             MSA
       Print All Notes

                     User
        52     bamab09
        53     bamab09
        54     bamab09
        55     bamab09
        56     bamab09
        57     bamab09
        58     bamab09
        59     bamab09
        60     bamab09
        61     bamab09
        62     bamab09
        63     bamab09
        64     bamab09
        65     bamab09
        66     bamab09
        67     bamab09
        68     bamab09
        69     bamab09
        70     bamab09
        71     bam2086
        72     bam2086
        73     bam2086
        74     bam2086
        75     bamab09
        76     bamab09
        77     bamab09
        78     bamab09
        79     bamab09
        80     bamab09
        81     bamab09
        82     bamab09
        83     bamab09
        84     bam0731
        85     bam0731
        86     bam0731
        87     bamab09
        88     bamab09
        89     bamab09
        90     bamab09
        91     bamab09
        92     bamab09
        93     bamab09
        94     bamab09
        95     bamab09
        96     bamab09
        97     bamab09
        98     bamab09
        99   bamab09
        1 00 bamab09
        1 01 bamab09
        1 02 bamab09


                                                                                            JR-b80

                                                    Page 7


Confidential                                                                       10417905-FISV-000140
                                             Attachment JJJJ
                                                                       PX 27, 2733
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 200 of 527
                                               Expert Notes
       9/1 0/2020                                                                             MSA
       Print All Notes

                   User
        1 03 bamab09
        1 04 bamab09
        1 05 bamab09
        1 06 bamab09
        1 07 bamab09
        1 08 bamab09
        1 09 bamab09
        1 1 0 bamab09
        1 1 1 bamab09
        1 1 2 bamab09
        1 1 3 bamab09
        1 1 4 bamab09
        1 1 5 bamab09
        1 1 6 bamab09
        1 1 7 bamab09
        1 1 8 bamab09
        1 1 9 bamab09
        1 20 bamab09
        1 21 bamab09
        1 22 bamab09
        1 23 bamab09
        1 24 bamab09
        1 25 bamab09
        1 26 bamab09
        1 27 bamab09
        1 28 bamab09
        1 29 bamab09
        1 30 bamab09
        1 31 bamab09
        1 32 bamab09
        1 33 bamab09
        1 34 bamab09
        1 35 bamab09
        1 36 bamab09
        1 37 bamab09
        1 38 bamab09
        1 39 bamab09
        1 40 bamab09
        1 41 bamab09
        1 42 bamab09
        1 43 bamab09
        1 44 bamab09
        1 45 bamab09
        1 46 bamab09
        1 47 bamab09
        1 48 bamab09
        1 49 bamab09
        1 50 bamab09
        1 51 bamab09
        1 52 bamab09
        1 53 bamab09


                                                                                            JR-b80

                                                    Page 8


Confidential                                                                       10417905-FISV-000141
                                             Attachment JJJJ
                                                                       PX 27, 2734
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 201 of 527




                        Attachment JJJJ
                                                  PX 27, 2735
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 202 of 527
                                               Expert Notes
       9/1 0/2020                                                                             MSA
       Print All Notes

                  User
        205 BAMR1 59
        206 BAMR1 59
        207 BAMR1 59
        208 BAMR1 59
        209 BAMR1 59
        21 0 BAMW234
        21 1 Valdez, Briana
        21 2 Valdez, Briana
        21 3 Valdez, Briana
        21 4 Valdez, Briana
        21 5 Valdez, Briana
        21 6 bamd41 1
        21 7 bamd41 1
        21 8 bamd41 1
        21 9 bamc341
        220 bamc341
        221 bamc341
        222 bamc341
        223 bamd408
        224 bamd408
        225 bamd408
        226 bamd408
        227 bamd408
        228 bamw1 1 5
        229 bamw1 1 5
        230 bamw1 1 5
        231 bamw1 1 5




                                                                                            JR-b80

                                                   Page 1 0


Confidential                                                                       10417905-FISV-000143
                                             Attachment JJJJ
                                                                       PX 27, 2736
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 203 of 527




                        Attachment JJJJ
                                                  PX 27, 2737
               Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 204 of 527




Confidential                                                                10417905-FISV-000146
                                       Attachment JJJJ
                                                                 PX 27, 2738
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 205 of 527




                        Attachment JJJJ
                                                  PX 27, 2739
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 206 of 527




                        Attachment JJJJ
                                                  PX 27, 2740
               Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 207 of 527




Confidential                                                                10417905-FISV-000149
                                       Attachment JJJJ
                                                                 PX 27, 2741
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 208 of 527




                        Attachment JJJJ
                                                  PX 27, 2742
               Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 209 of 527




Confidential                                                                10417905-FISV-000151
                                       Attachment JJJJ
                                                                 PX 27, 2743
               Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 210 of 527




Confidential                                                                10417905-FISV-000152
                                       Attachment JJJJ
                                                                 PX 27, 2744
               Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 211 of 527




Confidential                                                                10417905-FISV-000153
                                       Attachment JJJJ
                                                                 PX 27, 2745
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 212 of 527




                        Attachment JJJJ
                                                  PX 27, 2746
                      Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 213 of 527
                                                Account List
       9/1 0/2020                                                                                                  MSA
                                             Information is displayed at the Outlet Level.
                    Account Number   ABA              Funding Agency                           Status
         1                                 BANK OF AMERICA NA
         2                                 JPMORGAN CHASE BANK, NA                    Active




                                                                                                                 JR-b80

                                                               Page 1


Confidential                                                                                            10417905-FISV-000155
                                                   Attachment JJJJ
                                                                                                 PX 27, 2747
                      Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 214 of 527
                                                Expert Notes
       9/1 0/2020                                                                                                                   MSA
       Print All Notes

                   Date            Time                                        Note Text                           Rep      NID
         1      5/26/2020       1 2:37:1 3    Batch Load Misc Salesforce Case Number: 566851 23 .Case Not                 ser
         2                                    e: *sls*tate titchenal* email mass request from rep Joseph                  ser
         3                                    Long to close 6 mids chain and all other mids on the chain                  ser
         4                                                    accounts closed no etfs                                     ser
         5      3/27/2020       1 6:31 :31    OTHER BAMS DST Case 55282522, null null null null n
         6                                    ull null Authenticated By:null null Brenda goodwin Wi
         7                                    nn CMS Tt Anthony Bell after he was transferred from Elis
         8                                    cia Diaz who had TLv with a OTC sent to the email on file a
         9                                    sking to change the email as that person no longer works in
        10                                    that department. he could verify the old email address and
        11                                    nothing was showing in the fraud tool for rapport so I chang
        12                                    ed the email address on file sent the auto response
        13     1 1 /1 9/201 9   1 2:45:22     Batch Load Misc RSMS Project (Base): RS KRIDER. Sent an e                   226
        14                                    mail to Jordan advising that the reserve remains on the acco                226
        15                                    unt for one year. according to the letter they recd from Sec                226
        16                                    urity Risk, that was put into effect as of July 5th. right                  226
        17                                    now 25% has been collected which would be $75k however they                 226
        18                                    are no longer processing through any of the accounts. he ha                 226
        19                                    s no other questions at this time.                                          226
        20     1 1 /1 2/201 9   1 4:09:32     Batch Load Misc RSMS Project (Base): RS KRIDER: Received                    226
        21                                    a voicemail from Jordan and returned his call, wanted to kn                 226
        22                                    ow about the reserve and how long to full fill it. Do show                  226
        23                                    that its at 25% but will have to check with Security Risk du                226
        24                                    e to merchant is only processing refunds on one                             226
        25                                    Batch Load Misc of the account and the others have not had                  226
        26                                    any further activity. also wanted to check on a line of cre                 226
        27                                    dit that they had. advised would need to get that info from                 226
        28                                    the Bank and i found a 8004321 000 phone number in google for               226
        29                                    BofA New Hampshire. sent to him via email.                                  226
        30      3/1 5/201 9     1 2:44:42     OTHER BAMS DST Case 42437966, CatHubin/CSS/Top Pre Ver TexI
        31                                    D/TT Jason Reyna merch called to remove Discover entitlem
        32                                    ent from a couple of MIDs. Removed in MM, advised Payeezy wo
        33                                    uld update within 24hrs, does not want to set up Auto Param
        34                                    updates, advised to call tech support for update. Notified R
        35                                    S E Hoover.
        36      3/1 2/201 9     1 1 :08:1 7   Batch Load Misc RSMS Project (Base): RS. I need to get our                  b09
        37                                    company phone number added to all billing descriptors asap.                 b09
        38                                    We have some old numbers on file but would like to use this                 b09
        39                                     number for each descriptor going forward. (833) 2651 270 W                 b09
        40                                    ill call in the next min or two. Thanks, Jordan tt Jordan                   b09
        41                                    , said he                                                                   b09
        42                                    Batch Load Misc wanted to add a support # to the descripto                  b09
        43                                    rs on all of the accounts to try and help with disputes. The                b09
        44                                    y want to try and resolve the issue with the customer before                b09
        45                                     it gets to that point. I updated the phone # on all account                b09
        46                                    s with 8332651 270. Adv it should take 24 hours to complete t               b09
        47                                    he update.                                                                  b09
        48       3/5/201 9      1 3:1 0:47    Batch Load Misc RSMS Project (Trigger Word): RSErica, Yes                   b09
        49                                    , Id like to proceed through your channels to get Visa Verif                b09
        50                                    ied (VV) setup. Ill check out that link. Thanks for your h                  b09
        51                                    elp on that. Wed also like to explore any similar verifica                  b09


                                                                                                                                  JR-b80

                                                                                  Page 1


Confidential                                                                                                             10417905-FISV-000156
                                                                    Attachment JJJJ
                                                                                                              PX 27, 2748
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 215 of 527
                                               Expert Notes
       9/1 0/2020                                                                                                                MSA
       Print All Notes

                    Date         Time                                             Note Text                     Rep      NID
        52                                 tions like VV for other card providers (AMEX, Mastercard). D                b09
        53                                 o you have any connections there? Jordan Jordan, Im sendi                   b09
        54                                 ng the request                                                              b09
        55                                 Batch Load Misc to our product team now. Ive asked for the                  b09
        56                                 m to contact you via email and keep me informed throughout t                b09
        57                                 his process. I also mentioned you are interested in options                 b09
        58                                 for MasterCard and Discover. Im not sure if they can assist                 b09
        59                                 with those but it doesnt hurt to ask. If you have any other                 b09
        60                                 questions in the meantime please let me know. Thank you,                    b09
        61                                 Erica Hoover                                                                b09
        62       3/5/201 9     1 0:35:07   Batch Load Misc RSMS Project (Trigger Word): RSGood aftern                  b09
        63                                 oon Jordan, Have you had any further communication with Vis                 b09
        64                                 a since the last email below? Im just trying to gage an unde                b09
        65                                 rstanding of where you are with this. In addition to the V                  b09
        66                                 erified by Visa, have you had a chance to complete the addit                b09
        67                                 ional velocity filters                                                      b09
        68                                 Batch Load Misc within Payeezy to verify AVS(address verif                  b09
        69                                 ication).       Thank you, Erica Hoover Jan has a                           b09
        70                                 dvised BAMS partner sales has the ability to resell the Firs                b09
        71                                 t Data services of Cardinal Commerce and would need to engag                b09
        72                                 e them to complete Verified by Visa. Waiting on a reply fro                 b09
        73                                 m Jordan.                                                                   b09
        74       3/4/201 9     1 5:57:51   Batch Load Misc RSMS Project (Trigger Word): RSper notes "                  b09
        75                                 lower" is referencing a last name. currently working with th                b09
        76                                 e client and determining steps for verified by visa                         b09
        77      2/25/201 9     1 2:00:20   Batch Load Misc RSMS Project (Base): RStt Jordan, interest                  b09
        78                                 ed in setting up verified by visa to secure his transactions                b09
        79                                  more to help with chargebacks and also wanted to know if th                b09
        80                                 ere was a tutorial on how to set up velocity filters on his                 b09
        81                                 Payeezy portal. I emailed him a helpful link to answer his q                b09
        82                                 uestions and if he needed more info I would set up a call wi                b09
        83                                 th the payeezy help desk. I advised him verified by visa and                b09
        84                                  mastercard secure code would all be set up himself and can                 b09
        85                                 do it on the portal through payeezy.                                        b09
        86      2/1 3/201 9    09:26:44    Batch Load Misc RSMS Project (Base): RSErica, Quick quest                   b09
        87                                 ion. We normally handle chargebacks several at a time on the                b09
        88                                  same day. Is it better to handle 1 0 chargebacks over the sp               b09
        89                                 an of two days or better to spread it out over a week? Multi                b09
        90                                 ple weeks worth of chargebacks handled in a short period tim                b09
        91                                 e had an adverse effect on our merchant status. Jordan Hi                   b09
        92                                 Jordan, I dont believe                                                      b09
        93                                 Batch Load Misc it makes a difference on how many you hand                  b09
        94                                 le over a certain time period. If you have a large amount of                b09
        95                                 chargebacks against the business that poses a concern, the                  b09
        96                                 Risk department would notify you and myself and request a re                b09
        97                                 mediation plan. You are already working on this now so I wou                b09
        98                                 ld say you shouldnt have any concern at this point. Thank                   b09
        99                                 you, Erica Hoover                                                           b09
        1 00    2/1 1 /201 9   08:34:1 7   Batch Load Misc RSMS Project (Base): Lets hold off on any                   b09
        1 01                               changes at least until tomorrow. Ill comment back here then.                b09
        1 02                               Thanks for the help on this.                                                b09


                                                                                                                               JR-b80

                                                                                Page 2


Confidential                                                                                                          10417905-FISV-000157
                                                                  Attachment JJJJ
                                                                                                           PX 27, 2749
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 216 of 527
                                               Expert Notes
       9/1 0/2020                                                                                                              MSA
       Print All Notes

                    Date        Time                                     Note Text                            Rep      NID
        1 03     2/7/201 9   1 4:34:32   Batch Load Misc RSMS Project (Base): RSI did have another                   b09
        1 04                             question. Is there a way to remove Discover card from our be                b09
        1 05                             ing one of the card types we accept? We no longer want to do                b09
        1 06                              business with them. Jordan You certainly have a choice a                   b09
        1 07                             s to which cards you would like to accept. However from look                b09
        1 08                             ing at the accounts theres only 1 that doesnt accept Discove                b09
        1 09                             r cards currently. The accounts that do have Discover                       b09
        110                              Batch Load Misc card are full serviced through us and woul                  b09
        111                              dnt go through Discover. Can I ask the reason behind not                    b09
        112                              wanting to accept Discover? Erica Hoover They disconnect                    b09
        113                              ed us without any warning on the JasonBondPicks.com account.                b09
        114                               Now they are allowing clients to issue disputes on any of o                b09
        115                              ur brands and not allowing us an opportunity to defend ourse                b09
        116                              lves and possibly win. WE are seeing an uptick in disputes                  b09
        117                              Batch Load Misc from Discover card members and its really                   b09
        118                              hurting our merchant status. We do so little biz through the                b09
        119                              m that they are not work keeping around any longer, especial                b09
        1 20                             ly considering how they dropped us on Jason Bond Picks witho                b09
        1 21                             ut any warning or opportunity to remedy and unknown issues.                 b09
        1 22                             Oh wow! I can definitely understand why you wouldnt want to                 b09
        1 23                             deal with Discover any longer. If you would like                            b09
        1 24                             Batch Load Misc to have it removed I can do that for you t                  b09
        1 25                             oday. After I make the updates to the account, you would be                 b09
        1 26                              required to contact the Payeezy helpdesk for a parameter up                b09
        1 27                             date on each so the system recognizes the change. Or, I ca                  b09
        1 28                             n set the accounts for auto parameter updatesŽ if you wish.                 b09
        1 29                             This means the gateways will automatically push the update                  b09
        1 30                             overnight after the batch completes. Erica Hoover                           b09
        1 31     2/7/201 9   1 3:32:41   Batch Load Misc RSMS Project (Base): RSThank you for the c                  b09
        1 32                             larification. As for the AVS, we have Firstdata setup to r                  b09
        1 33                             equire avs so thats odd. However, there are some rare charge                b09
        1 34                             s where we charge on behalf of the client per their consent                 b09
        1 35                             with the info we have on file, excluding the security code.                 b09
        1 36                             We do this on a rare occasion so those                                      b09
        1 37                             Batch Load Misc may be the charges you are seeing without                   b09
        1 38                             avs requirements. Orders taken directly from our order forms                b09
        1 39                              require zip code verification, security code...etc. Thanks                 b09
        1 40                             , Jordan Likewise, thank you for the clarification! If the                  b09
        1 41                             y any further questions I will be in touch. Have a great r                  b09
        1 42                             est of your day! Erica Hoover                                               b09
        1 43     2/7/201 9   1 3:26:50   Batch Load Misc RSMS Project (Base): RSGood speaking with                   b09
        1 44                             you last week. I did have some questions about some odd debi                b09
        1 45                             ts from BAMS of Feb 4, 201 8. Their description says "deposit               b09
        1 46                             " while its actually debiting our account. Normally these de                b09
        1 47                             posits are credits. Can you check on this please and clarify                b09
        1 48                             ? Good afternoon Jordan, I appreciate you reaching out! In                  b09
        1 49                             reviewing the below, those are your processing fees                         b09
        1 50                             Batch Load Misc that are billed monthly around the 2nd of                   b09
        1 51                             each month. If the 2nd falls on a weekend, it will delay unt                b09
        1 52                             il the next business day, which in this case was on 2/4. I                  b09
        1 53                             ts funny you had reach out because I was actually getting re                b09


                                                                                                                             JR-b80

                                                                             Page 3


Confidential                                                                                                        10417905-FISV-000158
                                                                Attachment JJJJ
                                                                                                         PX 27, 2750
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 217 of 527
                                               Expert Notes
       9/1 0/2020                                                                                                                               MSA
       Print All Notes

                    Date          Time                                            Note Text                                    Rep      NID
        1 54                                 ady to email you in regards to the merchant account for jaso                             b09
        1 55                                 nbondpicks.com. Our support analysts had found that you have                             b09
        1 56                                 some transactions downgrading due to not providing                                       b09
        1 57                                 Batch Load Misc AVS(address verification) at the time of a                               b09
        1 58                                 uthorization. We just want to verify if there is an issue th                             b09
        1 59                                 at caused the information to not be provided. If you are awa                             b09
        1 60                                 re of this and understand the downgrades I will advise. We                               b09
        1 61                                     just want to make sure you are aware of how to get the best                          b09
        1 62                                  possible rate for your transactions. If you have any ques                               b09
        1 63                                 tions please let me know. Thank you, Erica Hoover                                        b09
        1 64     2/1 /201 9    1 1 :58:27    Batch Load Misc RSMS Project (Base): RStt Jordan, introduc                               b09
        1 65                                 ed myself as their assigned relationship specialist for the                              b09
        1 66                                 accounts going forward. He was very happy to hear of this an                             b09
        1 67                                 d asked me to send my contact info to him so they could file                             b09
        1 68                                  it where it needs to go. He said everything is going well w                             b09
        1 69                                 ith the processing at this time and no questions or concerns                             b09
        1 70                                 .                                                                                        b09
        1 71    1 /30/201 9    1 9:39:23     Batch Load Misc Salesforce Case Number: 40793340 .Case Not                               ser
        1 72                                 e: Yanique Charles *CMS* received an email request to update                             ser
        1 73                                     DDA on file. Reached out to merch Jordan via phone and veri                          ser
        1 74                                 fied account. Updated in MM.                                                             ser
        1 75    4/1 2/201 8    1 6:48:1 3    Batch Load Misc Salesforce Case Number: 31 464977 .Case Not                              ser
        1 76                                 e: Christian Morse /SBS/ added legal contact name to Amex OB                             ser
        1 77                                 entitlement per request from Risk                                                        ser
        1 78    2/26/201 8     1 7:38:1 4    Batch Load Misc Salesforce Case Number: 3021 1 224 .Case Not                             1 79
        1 79                                 e: Katie Hollifield/ SBS /AVS/DBA/ TT BC Jessica Cedeno Upd                              1 79
        1 80                                 ated merchants descriptor # and bill to # to 855.979.9243                                1 79
        1 81    2/26/201 8     1 2:22:1 0    OTHER BAMS L1 CASE 301 9541 0, jordan reyna verfied basic,top                            ett
        1 82                                     otc email(0000455563) merchant calling remove the phone nu                           ett
        1 83                                 mber on the description and but other x's or the email for                               ett
        1 84                                 all 6 account              (support@RAGINGBULL.COM)                                      ett
        1 85                                        (support@TOPSTOCKPICKS.COM)                             support@PENNYPRO          ett
        1 86                                 .COM)           support@PETRAPICKS.COM)             supp                                 ett
        1 87                                 ort@JASONBONDPICKS.COM)             support@BIOTECHBREAKOUT                              ett
        1 88                                 S.COM) merchant also wants to know whyso customer say the c.                             ett
        1 89                                 s is the merchant personal              but it wanst on the de                           ett
        1 90                                 scriptor and merchant would like to have it fix advice time                              ett
        1 91                                     rame submitted ticket number 301 9371 0 on mid                  )                    ett
        1 92    1 /25/201 8    1 9:26:09     Batch Load Misc Salesforce Case Number: 2941 5839 .Case Not                              1 59
        1 93                                 e: Venesa.Bombard/sbs sr/ TT Jordan Reyna and reviewed downg                             1 59
        1 94                                 raded transactions due to missing AVS information on biotech                             1 59
        1 95                                  account. Also updated phone number on all 6 accounts in cha                             1 59
        1 96                                 in to his number for best contact             Submitted up                               1 59
        1 97                                 date to update address on file to match head office account.                             1 59
        1 98    1 /24/201 8    1 3:57:58     DEPOSIT INQUIRY                                                                          234
        1 99    1 /24/201 8    1 3:57:46     OTHER BAMS L1 CASE 29371 666, tt anthony bell ,bookeeper bas
        200                                  ic;verif last deposit . verif dda merchant would like to hav
        201                                  e mailing address changed updated on the account updated the
        202                                   address for the merchant ; merchant has muliple accounts he
        203                                      is needing to do this for .
        204     1 1 /8/201 7   1 3:51 :1 7   Batch Load Misc Salesforce Case Number: 27479383 .Case Not                               41 1


                                                                                                                                              JR-b80

                                                                                  Page 4


Confidential                                                                                                                         10417905-FISV-000159
                                                                        Attachment JJJJ
                                                                                                                     PX 27, 2751
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 218 of 527
                                               Expert Notes
       9/1 0/2020                                                                                                               MSA
       Print All Notes

                    Date         Time                                           Note Text                      Rep      NID
        205                                e: kcampbell sbs 4sv tt bc Jessica Cedeno wanted to verify t               41 1
        206                                he email address as jordan@ragingbull.com                                  41 1
        207     1 1 /8/201 7   1 2:00:34   OTHER Internet Solution Case 27474867, called to ask about
        208                                the chaining / advised about chaining / xfer to api
        209     1 0/4/201 7    1 4:44:09   Batch Load Misc Salesforce Case Number: 26661 449 .Case Not                408
        21 0                               e: Desiree.McCulloughSBS/4sv CAI/TT Jessica Cedeno BC calle                408
        21 1                               d in needed the DBA contact updated to Jordan Reyna and the                408
        21 2                               Bill to contact to be Jeffrey Bishop. Made those changes in                408
        21 3                               the system.                                                                408
        21 4    1 0/2/201 7    1 3:42:33   Batch Load Misc Salesforce Case Number: 26578474 .Case Not                 115
        21 5                               e: Cameron Collins/SBS/4sv tt:BC Jessica Cedeno to see if th               115
        21 6                               e account was approved. Advised that the account is still pe               115
        21 7                               nding credit approval.                                                     115




                                                                                                                              JR-b80

                                                                             Page 5


Confidential                                                                                                         10417905-FISV-000160
                                                                 Attachment JJJJ
                                                                                                          PX 27, 2752
                      Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 219 of 527
                                                Expert Notes
       9/1 0/2020                                                                              MSA
       Print All Notes

                     User
         1     bamuser
         2     bamuser
         3     bamuser
         4     bamuser
         5     Goodwin Winn, B
         6     Goodwin Winn, B
         7     Goodwin Winn, B
         8     Goodwin Winn, B
         9     Goodwin Winn, B
        10     Goodwin Winn, B
        11     Goodwin Winn, B
        12     Goodwin Winn, B
        13     bamd226
        14     bamd226
        15     bamd226
        16     bamd226
        17     bamd226
        18     bamd226
        19     bamd226
        20     bamd226
        21     bamd226
        22     bamd226
        23     bamd226
        24     bamd226
        25     bamd226
        26     bamd226
        27     bamd226
        28     bamd226
        29     bamd226
        30     Hubin, Cat
        31     Hubin, Cat
        32     Hubin, Cat
        33     Hubin, Cat
        34     Hubin, Cat
        35     Hubin, Cat
        36     bamab09
        37     bamab09
        38     bamab09
        39     bamab09
        40     bamab09
        41     bamab09
        42     bamab09
        43     bamab09
        44     bamab09
        45     bamab09
        46     bamab09
        47     bamab09
        48     bamab09
        49     bamab09
        50     bamab09
        51     bamab09


                                                                                             JR-b80

                                                     Page 6


Confidential                                                                        10417905-FISV-000161
                                              Attachment JJJJ
                                                                        PX 27, 2753
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 220 of 527
                                               Expert Notes
       9/1 0/2020                                                                             MSA
       Print All Notes

                     User
        52     bamab09
        53     bamab09
        54     bamab09
        55     bamab09
        56     bamab09
        57     bamab09
        58     bamab09
        59     bamab09
        60     bamab09
        61     bamab09
        62     bamab09
        63     bamab09
        64     bamab09
        65     bamab09
        66     bamab09
        67     bamab09
        68     bamab09
        69     bamab09
        70     bamab09
        71     bamab09
        72     bamab09
        73     bamab09
        74     bamab09
        75     bamab09
        76     bamab09
        77     bamab09
        78     bamab09
        79     bamab09
        80     bamab09
        81     bamab09
        82     bamab09
        83     bamab09
        84     bamab09
        85     bamab09
        86     bamab09
        87     bamab09
        88     bamab09
        89     bamab09
        90     bamab09
        91     bamab09
        92     bamab09
        93     bamab09
        94     bamab09
        95     bamab09
        96     bamab09
        97     bamab09
        98     bamab09
        99   bamab09
        1 00 bamab09
        1 01 bamab09
        1 02 bamab09


                                                                                            JR-b80

                                                    Page 7


Confidential                                                                       10417905-FISV-000162
                                             Attachment JJJJ
                                                                       PX 27, 2754
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 221 of 527
                                               Expert Notes
       9/1 0/2020                                                                             MSA
       Print All Notes

                   User
        1 03 bamab09
        1 04 bamab09
        1 05 bamab09
        1 06 bamab09
        1 07 bamab09
        1 08 bamab09
        1 09 bamab09
        1 1 0 bamab09
        1 1 1 bamab09
        1 1 2 bamab09
        1 1 3 bamab09
        1 1 4 bamab09
        1 1 5 bamab09
        1 1 6 bamab09
        1 1 7 bamab09
        1 1 8 bamab09
        1 1 9 bamab09
        1 20 bamab09
        1 21 bamab09
        1 22 bamab09
        1 23 bamab09
        1 24 bamab09
        1 25 bamab09
        1 26 bamab09
        1 27 bamab09
        1 28 bamab09
        1 29 bamab09
        1 30 bamab09
        1 31 bamab09
        1 32 bamab09
        1 33 bamab09
        1 34 bamab09
        1 35 bamab09
        1 36 bamab09
        1 37 bamab09
        1 38 bamab09
        1 39 bamab09
        1 40 bamab09
        1 41 bamab09
        1 42 bamab09
        1 43 bamab09
        1 44 bamab09
        1 45 bamab09
        1 46 bamab09
        1 47 bamab09
        1 48 bamab09
        1 49 bamab09
        1 50 bamab09
        1 51 bamab09
        1 52 bamab09
        1 53 bamab09


                                                                                            JR-b80

                                                    Page 8


Confidential                                                                       10417905-FISV-000163
                                             Attachment JJJJ
                                                                       PX 27, 2755
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 222 of 527
                                               Expert Notes
       9/1 0/2020                                                                             MSA
       Print All Notes

                   User
        1 54 bamab09
        1 55 bamab09
        1 56 bamab09
        1 57 bamab09
        1 58 bamab09
        1 59 bamab09
        1 60 bamab09
        1 61 bamab09
        1 62 bamab09
        1 63 bamab09
        1 64 bamab09
        1 65 bamab09
        1 66 bamab09
        1 67 bamab09
        1 68 bamab09
        1 69 bamab09
        1 70 bamab09
        1 71 bamuser
        1 72 bamuser
        1 73 bamuser
        1 74 bamuser
        1 75 bamuser
        1 76 bamuser
        1 77 bamuser
        1 78 bamw1 79
        1 79 bamw1 79
        1 80 bamw1 79
        1 81 Pickett, Cynthi
        1 82 Pickett, Cynthi
        1 83 Pickett, Cynthi
        1 84 Pickett, Cynthi
        1 85 Pickett, Cynthi
        1 86 Pickett, Cynthi
        1 87 Pickett, Cynthi
        1 88 Pickett, Cynthi
        1 89 Pickett, Cynthi
        1 90 Pickett, Cynthi
        1 91 Pickett, Cynthi
        1 92 BAMR1 59
        1 93 BAMR1 59
        1 94 BAMR1 59
        1 95 BAMR1 59
        1 96 BAMR1 59
        1 97 BAMR1 59
        1 98 BAMW234
        1 99 Valdez, Briana
        200 Valdez, Briana
        201 Valdez, Briana
        202 Valdez, Briana
        203 Valdez, Briana
        204 bamd41 1


                                                                                            JR-b80

                                                    Page 9


Confidential                                                                       10417905-FISV-000164
                                             Attachment JJJJ
                                                                       PX 27, 2756
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 223 of 527
                                               Expert Notes
       9/1 0/2020                                                                             MSA
       Print All Notes

                   User
        205 bamd41 1
        206 bamd41 1
        207 Kelley, Clarenc
        208 Kelley, Clarenc
        209 bamd408
        21 0 bamd408
        21 1 bamd408
        21 2 bamd408
        21 3 bamd408
        21 4 bamw1 1 5
        21 5 bamw1 1 5
        21 6 bamw1 1 5
        21 7 bamw1 1 5




                                                                                            JR-b80

                                                   Page 1 0


Confidential                                                                       10417905-FISV-000165
                                             Attachment JJJJ
                                                                       PX 27, 2757
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 224 of 527




                        Attachment JJJJ
                                                  PX 27, 2758
               Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 225 of 527




Confidential                                                                10417905-FISV-000168
                                       Attachment JJJJ
                                                                 PX 27, 2759
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 226 of 527




                        Attachment JJJJ
                                                  PX 27, 2760
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 227 of 527




                        Attachment JJJJ
                                                  PX 27, 2761
               Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 228 of 527




Confidential                                                                10417905-FISV-000177
                                       Attachment JJJJ
                                                                 PX 27, 2762
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 229 of 527




                        Attachment JJJJ
                                                  PX 27, 2763
                      Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 230 of 527
                                                Account List
       9/1 0/2020                                                                                                  MSA
                                             Information is displayed at the Outlet Level.
                    Account Number   ABA              Funding Agency                           Status
         1                                 BANK OF AMERICA NA
         2                                 JPMORGAN CHASE BANK, NA                    Active




                                                                                                                 JR-b80

                                                               Page 1


Confidential                                                                                            10417905-FISV-000179
                                                   Attachment JJJJ
                                                                                                 PX 27, 2764
                      Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 231 of 527
                                                Expert Notes
       9/1 0/2020                                                                                                                   MSA
       Print All Notes

                   Date            Time                                        Note Text                           Rep      NID
         1      5/26/2020       1 2:37:1 3    Batch Load Misc Salesforce Case Number: 566851 21 .Case Not                 ser
         2                                    e: *sls*tate titchenal* email mass request from rep Joseph                  ser
         3                                    Long to close 6 mids chain and all other mids on the chain                  ser
         4                                                    accounts closed no etfs                                     ser
         5      3/27/2020       1 6:32:48     OTHER BAMS DST Case 55282563, null null null null n
         6                                    ull null Authenticated By:null null Brenda goodwin Wi
         7                                    nn CMS Tt Anthony Bell after he was transferred from Elis
         8                                    cia Diaz who had TLv with a OTC sent to the email on file a
         9                                    sking to change the email as that person no longer works in
        10                                    that department. he could verify the old email address and
        11                                    nothing was showing in the fraud tool for rapport so I chang
        12                                    ed the email address on file sent the auto response
        13     1 1 /1 9/201 9   1 2:45:22     Batch Load Misc RSMS Project (Base): RS KRIDER. Sent an e                   226
        14                                    mail to Jordan advising that the reserve remains on the acco                226
        15                                    unt for one year. according to the letter they recd from Sec                226
        16                                    urity Risk, that was put into effect as of July 5th. right                  226
        17                                    now 25% has been collected which would be $75k however they                 226
        18                                    are no longer processing through any of the accounts. he ha                 226
        19                                    s no other questions at this time.                                          226
        20     1 1 /1 2/201 9   1 4:09:32     Batch Load Misc RSMS Project (Base): RS KRIDER: Received                    226
        21                                    a voicemail from Jordan and returned his call, wanted to kn                 226
        22                                    ow about the reserve and how long to full fill it. Do show                  226
        23                                    that its at 25% but will have to check with Security Risk du                226
        24                                    e to merchant is only processing refunds on one                             226
        25                                    Batch Load Misc of the account and the others have not had                  226
        26                                    any further activity. also wanted to check on a line of cre                 226
        27                                    dit that they had. advised would need to get that info from                 226
        28                                    the Bank and i found a 8004321 000 phone number in google for               226
        29                                    BofA New Hampshire. sent to him via email.                                  226
        30      5/1 4/201 9     1 7:21 :57    OTHER Internet Solution Case 4451 321 1 , Product / Solution
        31                                    Payeezy/FDGG Login Issue Anthony Bell null null A
        32                                    uthenticated By:Agent Basic Level Anthony Bell Book Keepe
        33                                    r called in and was locked out due to secondary login attemp
        34                                    t email, told him to 1 5 minutes, NFAN
        35      3/1 2/201 9     1 1 :08:1 7   Batch Load Misc RSMS Project (Base): RS. I need to get our                  b09
        36                                    company phone number added to all billing descriptors asap.                 b09
        37                                    We have some old numbers on file but would like to use this                 b09
        38                                    number for each descriptor going forward. (833) 2651 270 W                  b09
        39                                    ill call in the next min or two. Thanks, Jordan tt Jordan                   b09
        40                                    , said he                                                                   b09
        41                                    Batch Load Misc wanted to add a support # to the descripto                  b09
        42                                    rs on all of the accounts to try and help with disputes. The                b09
        43                                    y want to try and resolve the issue with the customer before                b09
        44                                    it gets to that point. I updated the phone # on all account                 b09
        45                                    s with 8332651 270. Adv it should take 24 hours to complete t               b09
        46                                    he update.                                                                  b09
        47       3/5/201 9      1 3:1 0:47    Batch Load Misc RSMS Project (Trigger Word): RSErica, Yes                   b09
        48                                    , Id like to proceed through your channels to get Visa Verif                b09
        49                                    ied (VV) setup. Ill check out that link. Thanks for your h                  b09
        50                                    elp on that. Wed also like to explore any similar verifica                  b09
        51                                    tions like VV for other card providers (AMEX, Mastercard). D                b09


                                                                                                                                  JR-b80

                                                                                  Page 1


Confidential                                                                                                             10417905-FISV-000180
                                                                    Attachment JJJJ
                                                                                                              PX 27, 2765
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 232 of 527
                                               Expert Notes
       9/1 0/2020                                                                                                                MSA
       Print All Notes

                    Date         Time                                         Note Text                         Rep      NID
        52                                 o you have any connections there? Jordan Jordan, Im sendi                   b09
        53                                 ng the request                                                              b09
        54                                 Batch Load Misc to our product team now. Ive asked for the                  b09
        55                                 m to contact you via email and keep me informed throughout t                b09
        56                                 his process. I also mentioned you are interested in options                 b09
        57                                 for MasterCard and Discover. Im not sure if they can assist                 b09
        58                                 with those but it doesnt hurt to ask. If you have any other                 b09
        59                                 questions in the meantime please let me know. Thank you,                    b09
        60                                 Erica Hoover                                                                b09
        61       3/5/201 9     1 0:35:07   Batch Load Misc RSMS Project (Trigger Word): RSGood aftern                  b09
        62                                 oon Jordan, Have you had any further communication with Vis                 b09
        63                                 a since the last email below? Im just trying to gage an unde                b09
        64                                 rstanding of where you are with this. In addition to the V                  b09
        65                                 erified by Visa, have you had a chance to complete the addit                b09
        66                                 ional velocity filters                                                      b09
        67                                 Batch Load Misc within Payeezy to verify AVS(address verif                  b09
        68                                 ication).         Thank you, Erica Hoover Jan has a                         b09
        69                                 dvised BAMS partner sales has the ability to resell the Firs                b09
        70                                 t Data services of Cardinal Commerce and would need to engag                b09
        71                                 e them to complete Verified by Visa. Waiting on a reply fro                 b09
        72                                 m Jordan.                                                                   b09
        73       3/4/201 9     1 5:57:51   Batch Load Misc RSMS Project (Trigger Word): RSper notes "                  b09
        74                                 lower" is referencing a last name. currently working with th                b09
        75                                 e client and determining steps for verified by visa                         b09
        76      2/25/201 9     1 2:00:20   Batch Load Misc RSMS Project (Base): RStt Jordan, interest                  b09
        77                                 ed in setting up verified by visa to secure his transactions                b09
        78                                  more to help with chargebacks and also wanted to know if th                b09
        79                                 ere was a tutorial on how to set up velocity filters on his                 b09
        80                                 Payeezy portal. I emailed him a helpful link to answer his q                b09
        81                                 uestions and if he needed more info I would set up a call wi                b09
        82                                 th the payeezy help desk. I advised him verified by visa and                b09
        83                                 mastercard secure code would all be set up himself and can                  b09
        84                                 do it on the portal through payeezy.                                        b09
        85      2/1 3/201 9    09:26:44    Batch Load Misc RSMS Project (Base): RSErica, Quick quest                   b09
        86                                 ion. We normally handle chargebacks several at a time on the                b09
        87                                  same day. Is it better to handle 1 0 chargebacks over the sp               b09
        88                                 an of two days or better to spread it out over a week? Multi                b09
        89                                 ple weeks worth of chargebacks handled in a short period tim                b09
        90                                 e had an adverse effect on our merchant status. Jordan Hi                   b09
        91                                 Jordan, I dont believe                                                      b09
        92                                 Batch Load Misc it makes a difference on how many you hand                  b09
        93                                 le over a certain time period. If you have a large amount of                b09
        94                                  chargebacks against the business that poses a concern, the                 b09
        95                                 Risk department would notify you and myself and request a re                b09
        96                                 mediation plan. You are already working on this now so I wou                b09
        97                                 ld say you shouldnt have any concern at this point. Thank                   b09
        98                                 you, Erica Hoover                                                           b09
        99      2/1 1 /201 9   08:34:1 7   Batch Load Misc RSMS Project (Base): Lets hold off on any                   b09
        1 00                               changes at least until tomorrow. Ill comment back here then.                b09
        1 01                               Thanks for the help on this.                                                b09
        1 02     2/7/201 9     1 4:34:32   Batch Load Misc RSMS Project (Base): RSI did have another                   b09


                                                                                                                               JR-b80

                                                                               Page 2


Confidential                                                                                                          10417905-FISV-000181
                                                                  Attachment JJJJ
                                                                                                           PX 27, 2766
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 233 of 527
                                               Expert Notes
       9/1 0/2020                                                                                                              MSA
       Print All Notes

                    Date       Time                                           Note Text                       Rep      NID
        1 03                             question. Is there a way to remove Discover card from our be                b09
        1 04                             ing one of the card types we accept? We no longer want to do                b09
        1 05                              business with them. Jordan You certainly have a choice a                   b09
        1 06                             s to which cards you would like to accept. However from look                b09
        1 07                             ing at the accounts theres only 1 that doesnt accept Discove                b09
        1 08                             r cards currently. The accounts that do have Discover                       b09
        1 09                             Batch Load Misc card are full serviced through us and woul                  b09
        110                              dnt go through Discover.    Can I ask the reason behind not                 b09
        111                              wanting to accept Discover? Erica Hoover They disconnect                    b09
        112                              ed us without any warning on the JasonBondPicks.com account.                b09
        113                              Now they are allowing clients to issue disputes on any of o                 b09
        114                              ur brands and not allowing us an opportunity to defend ourse                b09
        115                              lves and possibly win. WE are seeing an uptick in disputes                  b09
        116                              Batch Load Misc from Discover card members and its really                   b09
        117                              hurting our merchant status. We do so little biz through the                b09
        118                              m that they are not work keeping around any longer, especial                b09
        119                              ly considering how they dropped us on Jason Bond Picks witho                b09
        1 20                             ut any warning or opportunity to remedy and unknown issues.                 b09
        1 21                              Oh wow! I can definitely understand why you wouldnt want to                b09
        1 22                             deal with Discover any longer. If you would like                            b09
        1 23                             Batch Load Misc to have it removed I can do that for you t                  b09
        1 24                             oday. After I make the updates to the account, you would be                 b09
        1 25                             required to contact the Payeezy helpdesk for a parameter up                 b09
        1 26                             date on each so the system recognizes the change. Or, I ca                  b09
        1 27                             n set the accounts for auto parameter updatesŽ if you wish.                 b09
        1 28                             This means the gateways will automatically push the update                  b09
        1 29                             overnight after the batch completes. Erica Hoover                           b09
        1 30     2/7/201 9   1 3:32:41   Batch Load Misc RSMS Project (Base): RSThank you for the c                  b09
        1 31                             larification. As for the AVS, we have Firstdata setup to r                  b09
        1 32                             equire avs so thats odd. However, there are some rare charge                b09
        1 33                             s where we charge on behalf of the client per their consent                 b09
        1 34                             with the info we have on file, excluding the security code.                 b09
        1 35                             We do this on a rare occasion so those                                      b09
        1 36                             Batch Load Misc may be the charges you are seeing without                   b09
        1 37                             avs requirements. Orders taken directly from our order forms                b09
        1 38                              require zip code verification, security code...etc. Thanks                 b09
        1 39                             , Jordan Likewise, thank you for the clarification! If the                  b09
        1 40                             y any further questions I will be in touch. Have a great r                  b09
        1 41                             est of your day! Erica Hoover                                               b09
        1 42     2/7/201 9   1 3:26:50   Batch Load Misc RSMS Project (Base): RSGood speaking with                   b09
        1 43                             you last week. I did have some questions about some odd debi                b09
        1 44                             ts from BAMS of Feb 4, 201 8. Their description says "deposit               b09
        1 45                             " while its actually debiting our account. Normally these de                b09
        1 46                             posits are credits. Can you check on this please and clarify                b09
        1 47                             ? Good afternoon Jordan, I appreciate you reaching out! In                  b09
        1 48                              reviewing the below, those are your processing fees                        b09
        1 49                             Batch Load Misc that are billed monthly around the 2nd of                   b09
        1 50                             each month. If the 2nd falls on a weekend, it will delay unt                b09
        1 51                             il the next business day, which in this case was on 2/4. I                  b09
        1 52                             ts funny you had reach out because I was actually getting re                b09
        1 53                             ady to email you in regards to the merchant account for jaso                b09


                                                                                                                             JR-b80

                                                                             Page 3


Confidential                                                                                                        10417905-FISV-000182
                                                               Attachment JJJJ
                                                                                                         PX 27, 2767
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 234 of 527
                                               Expert Notes
       9/1 0/2020                                                                                                                        MSA
       Print All Notes

                    Date          Time                                          Note Text                               Rep      NID
        1 54                                 nbondpicks.com. Our support analysts had found that you have                      b09
        1 55                                 some transactions downgrading due to not providing                                b09
        1 56                                 Batch Load Misc AVS(address verification) at the time of a                        b09
        1 57                                 uthorization. We just want to verify if there is an issue th                      b09
        1 58                                 at caused the information to not be provided. If you are awa                      b09
        1 59                                 re of this and understand the downgrades I will advise. We                        b09
        1 60                                  just want to make sure you are aware of how to get the best                      b09
        1 61                                 possible rate for your transactions. If you have any ques                         b09
        1 62                                 tions please let me know. Thank you, Erica Hoover                                 b09
        1 63     2/1 /201 9    1 1 :58:27    Batch Load Misc RSMS Project (Base): RStt Jordan, introduc                        b09
        1 64                                 ed myself as their assigned relationship specialist for the                       b09
        1 65                                 accounts going forward. He was very happy to hear of this an                      b09
        1 66                                 d asked me to send my contact info to him so they could file                      b09
        1 67                                 it where it needs to go. He said everything is going well w                       b09
        1 68                                 ith the processing at this time and no questions or concerns                      b09
        1 69                                 .                                                                                 b09
        1 70    1 /30/201 9    1 9:39:23     Batch Load Misc Salesforce Case Number: 40793341 .Case Not                        ser
        1 71                                 e: Yanique Charles *CMS* received an email request to update                      ser
        1 72                                  DDA on file. Reached out to merch Jordan via phone and veri                      ser
        1 73                                 fied account. Updated in MM.                                                      ser
        1 74    1 /23/201 9    1 5:35:1 5    OTHER BAMS L1 CASE 40425353,                           jordan reyna veer          ett
        1 75                                 ified basic/top called into see about getting his DDA update                      ett
        1 76                                 d I sent him the docs and let him know the time frame.                            ett
        1 77                                                                                                                   ett
        1 78    1 /23/201 9    1 5:25:07     OTHER Internet Solution Case 40424793, Jordan Reyna (Owner)
        1 79                                 calling for assistance changing checking account on file. W
        1 80                                 arm connected to Matt (BAMS).
        1 81     1 /7/201 9    1 5:1 7:23    OTHER Internet Solution Case 39798037, TT Stephen Bell Wa
        1 82                                 nted to confirm if they had visa checkout or other tokenatio
        1 83                                 n on their account. Advised they do not. He wanted to know
        1 84                                  if they would work with doing recurring transactions. Chec
        1 85                                 ked with Todd in API and confirmed those transactions would
        1 86                                 only work for the one time. NFAN
        1 87     1 /7/201 9    1 5:1 3:1 9   OTHER Internet Solution Case 39798338, confirmed that api r
        1 88                                 ecurring w/ tokenization would not be compatible with digita
        1 89                                 l wallets
        1 90     1 /7/201 9    1 4:47:56     OTHER BAMS DST Case 39796732, Alecia Wright CMS 4sv TT: An
        1 91                                 thony Bell /Top veri/ Charge back inquiry. I research the co
        1 92                                 mpliance code and call the merchant back and informed him of
        1 93                                 the compliance regulation that he violated.
        1 94     1 /7/201 9    1 1 :29:1 1   OTHER BAMS Retention 3857051 0, Ret) bherrell/ out bound cal                      ell
        1 95                                 l final attempt called the phone number on file and it is no                      ell
        1 96                                 t working                                                                         ell
        1 97   1 2/31 /201 8   1 5:26:08     OTHER BAMS Retention 3857051 0, Ret) bherrell/ 2nd attempt o                      ell
        1 98                                 ut bound call the phone # on file is not working agian I cal                      ell
        1 99                                 led and get a busy sound                                                          ell
        200    1 2/20/201 8    1 3:35:28     TT : DENNISE MICHLICE, ANTHONY BELL, AUDREY CB AGENT VERIFI                       TB4
        201                                  ED BASICS                 RECEIVED BAMS                                           TB4
        202                                  ACCOUNT ON DV SITE, CONNECTED TO CB DIRECT.                                       TB4
        203    1 2/20/201 8    1 3:31 :59    OTHER BAMS DST Case 38931 255, Denise Coke*CMS*Top level/Dep
        204                                  osit*TT Anthony Bell called for chargeback information on ca


                                                                                                                                       JR-b80

                                                                                 Page 4


Confidential                                                                                                                  10417905-FISV-000183
                                                                    Attachment JJJJ
                                                                                                                   PX 27, 2768
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 235 of 527
                                               Expert Notes
       9/1 0/2020                                                                                                                     MSA
       Print All Notes

                    Date         Time                                             Note Text                      Rep          NID
        205                                 se CB                   /$999.00. Information was provided
        206    1 2/1 7/201 8   1 8:26:30    OTHER BAMS DST Case 38824976, Maleka codling*cms*tt Jordan                  ing
        207                                 reyna* basic bus add bus name* merchant called in regards to                ing
        208                                  getting discover entitlement added back to his account. not                ing
        209                                 es indicate the discover entitlement shouldn&#39;t be added                 ing
        21 0                                back to the account. merchant advised he spoke with discover                ing
        21 1                                and they told him to call payeezy or merchangt services to                  ing
        21 2                                add it back. Merchant has other accounts with bams that aren                ing
        21 3                                &#39;t having this issue with the entitlement. Contacted All                ing
        21 4                                ison in senior support who advised there is a compliance iss                ing
        21 5                                ue with the entitlement so security/risk shut down the abili                ing
        21 6                                ty for him to accept discover. Merchant contact #                           ing
        21 7                                .***received email back from Michael who advised we should n                ing
        21 8                                ot be adding the entitlement to the account because discover                ing
        21 9                                 is stating theres too many chargebacks, and they don&#39;t                 ing
        220                                 have a good standing with the bbb bureau.also he advised mer                ing
        221                                 chant has called several times tryig nto get this added back                ing
        222                                 and was told this previously****                                            ing
        223    1 2/1 7/201 8   1 5:29:42    Remedy Dispute Resolution Chargeback QuickTicket tt: (855)                  31 0
        224                                 981 7370 Devonne Flu CMS*verif*email **Jordan reyna wants to                31 0
        225                                  know why discover no longer wants to do business with him,                 31 0
        226                                 discover mid     ** provide the mid, merchant wants to cal t                31 0
        227                                 hem to see what can happen. Advice the reason the mid was re                31 0
        228                                 move was due to high chargebacks.                                           31 0
        229    1 2/1 2/201 8   1 3:43:55    OTHER BAMS Retention 3857051 0, Ret)bherrell/ 1 st attempt ou               ell
        230                                 tbound call the phone # on file is not working today                        ell
        231    1 2/1 0/201 8   08:43:51     OTHER BAMS Retention 3857051 0, Retention Case created becau
        232                                 se of TriggerWord: SALES
        233     1 2/7/201 8    1 6:57:1 9   Batch Load Misc Salesforce Case Number: 384441 71 .Case Not                 045
        234                                 e: Rob Ebbighausen *SBS SR* Merchant emailed me back to call                045
        235                                  him. called and verified went over AVS downgrades. Merchant                045
        236                                 said they are working on their POS to resolve that and othe                 045
        237                                 r issues. Also asked me about Discover not working on their                 045
        238                                 account the                                                                 045
        239                                 Batch Load Misc other day so they called into support and                   045
        240                                 had it fixed. I checked notes and advised we had removed at                 045
        241                                 discovers request and that it would most likely be removed                  045
        242                                 again shortly. Said he had received tracking on a package fr                045
        243                                 om discover. I advised that would most likely be the notice                 045
        244                                 about it.                                                                   045
        245     1 2/7/201 8    1 5:05:29    Batch Load Misc Salesforce Case Number: 384441 71 .Case Not                 045
        246                                 e: Rob Ebbighausen *SBS SR* email request from settlement re                045
        247                                 p Ashley l Geesaman. Merchants sales downgrading for doing                  045
        248                                 AVS at time of sale. Sent email to address on file                          045
        249                                 Batch Load Misc Salesforce Case Number: 384441 71 .Case Not                 045
        250                                 e: Rob Ebbighausen *SBS SR* email request from settlment rep                045
        251                                 Ashley l Geesaman. Merchants sales downgrading for doing A                  045
        252                                 VS at time of sale. called but number on file is disconnecte                045
        253                                 d or not in service.                                                        045
        254     1 2/7/201 8    1 4:1 6:56   OTHER BAMS DST Case 38460968, Donnett Mungin/cms/Top verifi
        255                                 cation TT    Jordan called to add discover and diners club


                                                                                                                                    JR-b80

                                                                                Page 5


Confidential                                                                                                           10417905-FISV-000184
                                                                   Attachment JJJJ
                                                                                                            PX 27, 2769
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 236 of 527
                                               Expert Notes
       9/1 0/2020                                                                                                                               MSA
       Print All Notes

                    Date         Time                                              Note Text                                   Rep      NID
        256                                  to account called regional partner sales there was no answer
        257                                  advised to give number to merchant by /Asia Verification su
        258                                  ccessful, Transaction ID:0002089625
        259     1 2/7/201 8   1 0:42:53      XSALES DAWN HEGGESTAD 509 455 1 428 TT JORDAN REYNA ADDING DI                            1 80
        260                                  SCOVER                                                                                   1 80
        261     1 2/5/201 8   1 1 :1 3:1 6   Batch Load Misc Salesforce Case Number: 38361 441 .Case Not                              01 0
        262                                  e: Jennelle Paluck SBS SR Per compliance Michael Park remo                               01 0
        263                                  ved Discover from teh account. Do not readd.                                             01 0
        264      9/5/201 8    09:49:03       Remedy Dispute Resolution Retrieval QuickTicket tt: (855) 9                              385
        265                                  81 7370 verified basic ivr Anthony Bell states these are for                             385
        266                                  the same trans /adv amex can req docs /states he may do a r                              385
        267                                  efund for 1 trans /adv would send in all the charges for thi                             385
        268                                  s customer for this cc for all 4 cases and proof of refund f                             385
        269                                  or 1 of the trans, if they were to dispute they could only d                             385
        270                                  o it for the same # of trans not for more                                                385
        271     8/30/201 8    1 5:1 8:01     OTHER Chargeback 35457776, Xfrd frm: cs, TT: Anthony Bell,
        272                                  Case# RT1 3093871 5, Basic IVR, , called for how to respond .
        273                                   Include any and all information on tran for a complete rebu
        274                                  ttal. , Adv DD, Adv Case# on all pages,Adv Scan TF (2 3 BD),
        275                                  Adv Case Clsd,
        276      5/4/201 8    1 0:08:1 3     Batch Load Misc Salesforce Case Number: 31 886305 .Case Not                              01 0
        277                                  e: Jennelle paluck SBS SR Attempted to call merchant to rev                              01 0
        278                                  iew AVS info number on file is not valid but left two messa                              01 0
        279                                  ges on an alternative number and sent an email                                           01 0
        280      5/2/201 8    1 6:39:1 2     Batch Load Misc Salesforce Case Number: 31 886305 .Case Not                              01 0
        281                                  e: Jennelle Paluck left merchant a message to call back abo                              01 0
        282                                  ut Payment notification. AVS should be ran for best rates.                               01 0
        283     4/1 2/201 8   1 6:48:1 3     Batch Load Misc Salesforce Case Number: 31 464934 .Case Not                              ser
        284                                  e: Christian Morse /SBS/ added legal contact name to Amex OB                             ser
        285                                  entitlement per request from Risk                                                        ser
        286     2/26/201 8    1 7:38:1 4     Batch Load Misc Salesforce Case Number: 3021 1 263 .Case Not                             1 79
        287                                  e: Katie Hollifield/ SBS /AVS/DBA/ TT BC Jessica Cedeno Upd                              1 79
        288                                  ated merchants descriptor # and bill to # to                                             1 79
        289     2/26/201 8    1 2:23:37      OTHER BAMS L1 CASE 301 95492, jordan reyna verfied basic,top                             ett
        290                                  otc email(              ) merchant calling remove the phone nu                           ett
        291                                  mber on the description and but other x's or the email for                               ett
        292                                  all 6 account              (support@RAGINGBULL.COM)                                      ett
        293                                     (support@TOPSTOCKPICKS.COM)                                 support@PENNYPRO          ett
        294                                  .COM)           support@PETRAPICKS.COM)             supp                                 ett
        295                                  ort@JASONBONDPICKS.COM)             support@BIOTECHBREAKOUT                              ett
        296                                  S.COM) merchant also wants to know whyso customer say the c.                             ett
        297                                  s is the merchant personal              but it wanst on the de                           ett
        298                                  scriptor and merchant would like to have it fix advice time                              ett
        299                                  rame submitted ticket number 301 9371 0 on mid(                     )                    ett
        300     2/26/201 8    1 1 :55:48     Remedy No New Ticket Full Ticket Completed QuickTicket tt:                               229
        301                                                                                                                           229
        302     1 /25/201 8   1 9:26:09      Batch Load Misc Salesforce Case Number: 2941 581 4 .Case Not                             1 59
        303                                  e: Venesa.Bombard/sbs sr/ TT Jordan Reyna and reviewed downg                             1 59
        304                                  raded transactions due to missing AVS information on biotech                             1 59
        305                                  account. Also updated phone number on all 6 accounts in cha                              1 59
        306                                  in to his number for best contact                 Submitted up                           1 59


                                                                                                                                              JR-b80

                                                                                 Page 6


Confidential                                                                                                                         10417905-FISV-000185
                                                                    Attachment JJJJ
                                                                                                                     PX 27, 2770
                      Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 237 of 527
                                                Expert Notes
       9/1 0/2020                                                                                                                 MSA
       Print All Notes

                    Date         Time                                             Note Text                     Rep       NID
        307                                 date to update address on file to match head office account.               1 59
        308     1 /24/201 8    1 4:01 :25   OTHER BAMS L1 CASE 29371 838, tt anthony bell ,bookeeper bas
        309                                 ic;merchant wanted to verify the bill to address on this acc
        31 0                                ount . advised merchant bill to address was and is correct
        31 1     1 /2/201 8    1 2:06:09    DEPOSIT INQUIRY                                                            NA0
        31 2   1 2/1 3/201 7   20:23:20     Batch Load Misc Salesforce Case Number: 2842841 3 .Case Not                1 43
        31 3                                e: Stephani Henne / SBS / 4SV TT BC Jessica Cedeno inquired                1 43
        31 4                                if merchants account had been approved by Credit.                          1 43
        31 5   1 2/1 2/201 7   1 8:44:09    Batch Load Misc Salesforce Case Number: 283931 65 .Case Not                1 34
        31 6                                e: Gary Price SBS: Rep: g09256 Jessica Cedeno called in to                 1 34
        31 7                                see if the account has been approved                                       1 34




                                                                                                                                JR-b80

                                                                               Page 7


Confidential                                                                                                          10417905-FISV-000186
                                                                  Attachment JJJJ
                                                                                                           PX 27, 2771
                      Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 238 of 527
                                                Expert Notes
       9/1 0/2020                                                                              MSA
       Print All Notes

                     User
         1     bamuser
         2     bamuser
         3     bamuser
         4     bamuser
         5     Goodwin Winn, B
         6     Goodwin Winn, B
         7     Goodwin Winn, B
         8     Goodwin Winn, B
         9     Goodwin Winn, B
        10     Goodwin Winn, B
        11     Goodwin Winn, B
        12     Goodwin Winn, B
        13     bamd226
        14     bamd226
        15     bamd226
        16     bamd226
        17     bamd226
        18     bamd226
        19     bamd226
        20     bamd226
        21     bamd226
        22     bamd226
        23     bamd226
        24     bamd226
        25     bamd226
        26     bamd226
        27     bamd226
        28     bamd226
        29     bamd226
        30     Pepper, Kristop
        31     Pepper, Kristop
        32     Pepper, Kristop
        33     Pepper, Kristop
        34     Pepper, Kristop
        35     bamab09
        36     bamab09
        37     bamab09
        38     bamab09
        39     bamab09
        40     bamab09
        41     bamab09
        42     bamab09
        43     bamab09
        44     bamab09
        45     bamab09
        46     bamab09
        47     bamab09
        48     bamab09
        49     bamab09
        50     bamab09
        51     bamab09


                                                                                             JR-b80

                                                     Page 8


Confidential                                                                        10417905-FISV-000187
                                              Attachment JJJJ
                                                                        PX 27, 2772
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 239 of 527
                                               Expert Notes
       9/1 0/2020                                                                             MSA
       Print All Notes

                     User
        52     bamab09
        53     bamab09
        54     bamab09
        55     bamab09
        56     bamab09
        57     bamab09
        58     bamab09
        59     bamab09
        60     bamab09
        61     bamab09
        62     bamab09
        63     bamab09
        64     bamab09
        65     bamab09
        66     bamab09
        67     bamab09
        68     bamab09
        69     bamab09
        70     bamab09
        71     bamab09
        72     bamab09
        73     bamab09
        74     bamab09
        75     bamab09
        76     bamab09
        77     bamab09
        78     bamab09
        79     bamab09
        80     bamab09
        81     bamab09
        82     bamab09
        83     bamab09
        84     bamab09
        85     bamab09
        86     bamab09
        87     bamab09
        88     bamab09
        89     bamab09
        90     bamab09
        91     bamab09
        92     bamab09
        93     bamab09
        94     bamab09
        95     bamab09
        96     bamab09
        97     bamab09
        98     bamab09
        99   bamab09
        1 00 bamab09
        1 01 bamab09
        1 02 bamab09


                                                                                            JR-b80

                                                    Page 9


Confidential                                                                       10417905-FISV-000188
                                             Attachment JJJJ
                                                                       PX 27, 2773
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 240 of 527
                                               Expert Notes
       9/1 0/2020                                                                             MSA
       Print All Notes

                   User
        1 03 bamab09
        1 04 bamab09
        1 05 bamab09
        1 06 bamab09
        1 07 bamab09
        1 08 bamab09
        1 09 bamab09
        1 1 0 bamab09
        1 1 1 bamab09
        1 1 2 bamab09
        1 1 3 bamab09
        1 1 4 bamab09
        1 1 5 bamab09
        1 1 6 bamab09
        1 1 7 bamab09
        1 1 8 bamab09
        1 1 9 bamab09
        1 20 bamab09
        1 21 bamab09
        1 22 bamab09
        1 23 bamab09
        1 24 bamab09
        1 25 bamab09
        1 26 bamab09
        1 27 bamab09
        1 28 bamab09
        1 29 bamab09
        1 30 bamab09
        1 31 bamab09
        1 32 bamab09
        1 33 bamab09
        1 34 bamab09
        1 35 bamab09
        1 36 bamab09
        1 37 bamab09
        1 38 bamab09
        1 39 bamab09
        1 40 bamab09
        1 41 bamab09
        1 42 bamab09
        1 43 bamab09
        1 44 bamab09
        1 45 bamab09
        1 46 bamab09
        1 47 bamab09
        1 48 bamab09
        1 49 bamab09
        1 50 bamab09
        1 51 bamab09
        1 52 bamab09
        1 53 bamab09


                                                                                            JR-b80

                                                   Page 1 0


Confidential                                                                       10417905-FISV-000189
                                             Attachment JJJJ
                                                                       PX 27, 2774
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 241 of 527
                                               Expert Notes
       9/1 0/2020                                                                             MSA
       Print All Notes

                   User
        1 54 bamab09
        1 55 bamab09
        1 56 bamab09
        1 57 bamab09
        1 58 bamab09
        1 59 bamab09
        1 60 bamab09
        1 61 bamab09
        1 62 bamab09
        1 63 bamab09
        1 64 bamab09
        1 65 bamab09
        1 66 bamab09
        1 67 bamab09
        1 68 bamab09
        1 69 bamab09
        1 70 bamuser
        1 71 bamuser
        1 72 bamuser
        1 73 bamuser
        1 74 Beckett, Matthe
        1 75 Beckett, Matthe
        1 76 Beckett, Matthe
        1 77 Beckett, Matthe
        1 78 Kershner, Micha
        1 79 Kershner, Micha
        1 80 Kershner, Micha
        1 81 Llewellyn, Jeb
        1 82 Llewellyn, Jeb
        1 83 Llewellyn, Jeb
        1 84 Llewellyn, Jeb
        1 85 Llewellyn, Jeb
        1 86 Llewellyn, Jeb
        1 87 Dyke, Michael
        1 88 Dyke, Michael
        1 89 Dyke, Michael
        1 90 Wright, Alecia
        1 91 Wright, Alecia
        1 92 Wright, Alecia
        1 93 Wright, Alecia
        1 94 Herrell, Beverl
        1 95 Herrell, Beverl
        1 96 Herrell, Beverl
        1 97 Herrell, Beverl
        1 98 Herrell, Beverl
        1 99 Herrell, Beverl
        200 DOMXTB4
        201 DOMXTB4
        202 DOMXTB4
        203 Coke Josephs, D
        204 Coke Josephs, D


                                                                                            JR-b80

                                                   Page 1 1


Confidential                                                                       10417905-FISV-000190
                                             Attachment JJJJ
                                                                       PX 27, 2775
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 242 of 527
                                               Expert Notes
       9/1 0/2020                                                                             MSA
       Print All Notes

                    User
        205 Coke Josephs, D
        206 Codling, Maleka
        207 Codling, Maleka
        208 Codling, Maleka
        209 Codling, Maleka
        21 0 Codling, Maleka
        21 1 Codling, Maleka
        21 2 Codling, Maleka
        21 3 Codling, Maleka
        21 4 Codling, Maleka
        21 5 Codling, Maleka
        21 6 Codling, Maleka
        21 7 Codling, Maleka
        21 8 Codling, Maleka
        21 9 Codling, Maleka
        220 Codling, Maleka
        221 Codling, Maleka
        222 Codling, Maleka
        223 BAMW31 0
        224 BAMW31 0
        225 BAMW31 0
        226 BAMW31 0
        227 BAMW31 0
        228 BAMW31 0
        229 Herrell, Beverl
        230 Herrell, Beverl
        231 Swain, Steve
        232 Swain, Steve
        233 bam2045
        234 bam2045
        235 bam2045
        236 bam2045
        237 bam2045
        238 bam2045
        239 bam2045
        240 bam2045
        241 bam2045
        242 bam2045
        243 bam2045
        244 bam2045
        245 bam2045
        246 bam2045
        247 bam2045
        248 bam2045
        249 bam2045
        250 bam2045
        251 bam2045
        252 bam2045
        253 bam2045
        254 Gidden, Donnett
        255 Gidden, Donnett


                                                                                            JR-b80

                                                   Page 1 2


Confidential                                                                       10417905-FISV-000191
                                             Attachment JJJJ
                                                                       PX 27, 2776
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 243 of 527
                                               Expert Notes
       9/1 0/2020                                                                             MSA
       Print All Notes

                   User
        256 Gidden, Donnett
        257 Gidden, Donnett
        258 Gidden, Donnett
        259 BAMD1 80
        260 BAMD1 80
        261 bam201 0
        262 bam201 0
        263 bam201 0
        264 FDMP385
        265 FDMP385
        266 FDMP385
        267 FDMP385
        268 FDMP385
        269 FDMP385
        270 FDMP385
        271 Dorcak, Joseph
        272 Dorcak, Joseph
        273 Dorcak, Joseph
        274 Dorcak, Joseph
        275 Dorcak, Joseph
        276 bam201 0
        277 bam201 0
        278 bam201 0
        279 bam201 0
        280 bam201 0
        281 bam201 0
        282 bam201 0
        283 bamuser
        284 bamuser
        285 bamuser
        286 bamw1 79
        287 bamw1 79
        288 bamw1 79
        289 Pickett, Cynthi
        290 Pickett, Cynthi
        291 Pickett, Cynthi
        292 Pickett, Cynthi
        293 Pickett, Cynthi
        294 Pickett, Cynthi
        295 Pickett, Cynthi
        296 Pickett, Cynthi
        297 Pickett, Cynthi
        298 Pickett, Cynthi
        299 Pickett, Cynthi
        300 BAMW229
        301 BAMW229
        302 BAMR1 59
        303 BAMR1 59
        304 BAMR1 59
        305 BAMR1 59
        306 BAMR1 59


                                                                                            JR-b80

                                                   Page 1 3


Confidential                                                                       10417905-FISV-000192
                                             Attachment JJJJ
                                                                       PX 27, 2777
                     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 244 of 527
                                               Expert Notes
       9/1 0/2020                                                                             MSA
       Print All Notes

                    User
        307 BAMR1 59
        308 Valdez, Briana
        309 Valdez, Briana
        31 0 Valdez, Briana
        31 1 TRDWNA0
        31 2 BAMW1 43
        31 3 BAMW1 43
        31 4 BAMW1 43
        31 5 bam1 1 34
        31 6 bam1 1 34
        31 7 bam1 1 34




                                                                                            JR-b80

                                                   Page 1 4


Confidential                                                                       10417905-FISV-000193
                                             Attachment JJJJ
                                                                       PX 27, 2778
               Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 245 of 527




Confidential                                                                   10417905-FISV-001708
                                       Attachment JJJJ
                                                                 PX 27, 2779
               Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 246 of 527




Confidential                                                                   10417905-FISV-001709
                                       Attachment JJJJ
                                                                 PX 27, 2780
               Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 247 of 527




Confidential                                                                   10417905-FISV-001710
                                       Attachment JJJJ
                                                                 PX 27, 2781
               Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 248 of 527




Confidential                                                                   10417905-FISV-001711
                                       Attachment JJJJ
                                                                 PX 27, 2782
               Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 249 of 527




Confidential                                                                   10417905-FISV-001712
                                       Attachment JJJJ
                                                                 PX 27, 2783
               Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 250 of 527




Confidential                                                                   10417905-FISV-001713
                                       Attachment JJJJ
                                                                 PX 27, 2784
               Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 251 of 527




Confidential                                                                   10417905-FISV-001714
                                       Attachment JJJJ
                                                                 PX 27, 2785
                           Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 252 of 527
               Legal name RAGING BULL.COM                                                    DBA         WWW.JASONBONDPICKS.COM
                   Month              Sales                    Current Exposure              Date:                           July           201 7
                Jun 1 7             $1 ,31 2,849                        $2,01 9,752          Location (City/State)                         ARLINGTON, TX
                May 1 7              $993,428                           $1 ,541 ,072         Website:                              http://www.jasonbondpicks.com
                Apr 1 7              $763,378                           $1 ,696,609          Alliance Name:                      Banc of America Merchant Services
                Mar 1 7             $1 ,353,649                         $1 ,996,876          Marker Name:                                    BAMS 890
                Feb 1 7              $457,380                           $1 ,339,406          Clearing Name:                             098 Bank of America
                Jan 1 7              $446,732                           $1 ,095,599
                Dec 1 6             $1 ,228,01 1                        $1 ,589,977          Live Since:                  Feb 201 4               Credit Rating:             D+
                Nov 1 6              $674,388                           $1 ,065,564          Co. Start Date:              Feb 201 3             Industry Rating               III
                Oct 1 6              $726,1 64                          $1 ,234,241                                         S&P            Moodys        Trend:            Stable
                Sep 1 6              $964,683                           $1 ,274,274          Agency Rating:                                            Purpose:            Interim
                Aug 1 6              $585,437                             $789,920           Ticker:                                              Review Cycle:               S
                Jul 1 6              $376,763                             $757,634           Price:                                             Annual Review:               Jul
                Jun 1 6              $730,370                             $891 ,41 0         Range:
                                Annualized Total                Average Ticket
                         Total           $9,882,862                            $564
                         Annualized: Refund Ratio              Chargeback Ratio                                                              %               Days
                                     1 .35%                         2.60%                                       NDX Assumptions:            1 00              50

                Exposure:                 NDX                    Operating Risk                  Discount Risk                    Collateral               Net Risk
                   Current            $1 ,975,1 34                  $1 8,361                        $26,257                       $500,000                     $1 ,51 9,752
                     Peak             $1 ,658,569                   $1 2,091                        $26,257                       $500,000                     $1 ,1 96,91 7

                         Other or Most Likely Risk:                      $0                            CA Amount:                $2,400,000

                Financial Highlights: (Date)                     7/1 1 /201 7 (6M)             1 2/31 /201 6 (1 2M)          1 2/31 /201 5 (1 2M)
                Thousands                   Sales:                              $5,606                        $6,459                        $3,1 70                               $0
                                         EBITDA:                                $3,1 87                       $3,829                        $2,293                                $0
                                      EBITDA/Int.:                             289.73                             N/A                           N/A                              N/A
                                      Net Income:                               $3,1 76                       $3,829                        $2,293                                $0
                     Unrestricted Cash & Equiv:                                 $1 ,01 1                         $574                         $1 05                               $0
                                    Deferred Rev:                                    $0                             $0                           $0                               $0
                                             TNW:                               $1 ,304                          $861                         $257                                $0
                                       Debt/TNW:                                   0.60                          1 .04                         0.1 3                             N/A
                                   Current Ratio:                                  0.00                         53.1 8                         3.38                             0.00
               Merchant Background/Ownership:
               •Jason Bond is an individual who has made a fortune on Wallstreet with his investment picks operates website www.JasonBondPicks that you can become a
               member and receive trade and stock tips. There is a quarterly or annual subscription.
               •On 201 2, Jasonbondpicks operates under the legal entity and BAMS merchant on record under Lighthouse Media, who's principal owners are Alan Marshall and
               Jeff Bishop.
               •Recently on 1 2/201 6, the legal name Lighthouse Media in RMW was recently changed to Ragingbull.com. Prior analyst spoke with owner Jeff Bishop who stated
               the legal name was changed and they called customer service to Raging Bull. No tax ID change therefore the customer service rep said no new contracts were
               needed.
               •From reviewing the website of Raging Bull.com it appears there are 4 entities under Raging Bull: Top Stocks, Jason Bond, Biotech Breakouts and Penny Pro.
               Analyst confirmed through merchant, BAMS is processing for all 4 websites and all linked to Raging Bull.




               Processing Results, Trends, Risk Dynamics, Collateral Description, URL Review, PCI level & status:
               •PR add in April 201 4 by a CI referral as a Red folder. D+ rating and S cycle. Account initially declined, was re-evalulated as the company's owners have significant
               ML relationships, where a collateral for $1 50K was determined at boarding plus a signed PG of partial owner, Jeff Bishop.
               •Sigend to process an annual volume of $2.8M with an AT of $300 and risk assumptions set at 1 00%/ 45 days based on a blend of quarterly and annual
               memberships.
               •Merchant YTD processing grew to $9.9M with an AT of $600, and activity history shows an acceptable credit ratio of 1 .3%, however, a Cb issue with continued
               ratio of over 2% adn a monhtly ratio between 2% to as high as 7% for mostly reason of card not present, with a large portion of CB being reversed, 40% of total
               CBs.
               • Merchant settles on monthly discount and is not found on the June 201 7 PCI distribution list.
               • The website provides information on the company, contact info and how to become a member. Upon google there was no negative information found.




               Bank/Trade/Agency Comments:
               BOA debit DDA since Feb 201 4 with a current balance of $1 .2M and average of $443K on 7/1 1 /1 7.
               Under the Merrill Lynch, banker provided verbally under the personal accounts of both owners: Jeff Bishop has close to $3M in investments and under Alan Marsh
               is over $7M in total investments.




           Revised: 09/30/09


Confidential                                                                                                                                                        10417905-FISV-001684
                                                                               Attachment JJJJ
                                                                                                                                        PX 27, 2786
                           Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 253 of 527
               Financial Commentary:
               Interim PR reveiw is performed based on a non-comparable over 6 month results ending 7/1 1 /1 7:
               •Revenue for the interim period ending 7/1 1 /1 7 of $ 5.6M is trending higher each month when compared to the 1 2 months ending 1 2/31 /1 6.
               •And with operating expenses of $2.4M, where the largest expense related to subcontractors of $937K and advertising of $535K, results to a large net profit and
               EBITDA of $3.2M for the period and adequately covered the interest expense of $1 1 K.
               •Total assets of $2.1 M reported, primarily driven by cash on hand of $1 .0M and an additional non current asset that was not recorded the prior year of $1 M labeled
               as TSP and PP purchase, which more than covers TL of $779K. No deferred revenue or customer deposits reported.
               •TNW stood at a positive position of $1 .3M and WC at $1 .0M..
               •It should be noted that significant profits are pulled out the business to the various owners as "partner draws"




               Recent Events/Noteworthy Items/Actions taken:
               •With continued CB issue posting on the account and with concurrence from FD and BAMS JV, reserve collateral of $1 50K was increased to $500K, which partially
               mitigates BAMS risk exposure along with owner's large Merrill Lynch investment relationship, totaling to $1 0M. Cash reserve was later on replaced by a BOA issue
               letter of credit whihc is filed in NCCTS.
               •In Depth KYC: • Prior to Feb 201 4 the company was owned by Patriot Publishing. In Feb 201 4 a new entity was formed Lighthouse Media, where current owing is
               broken down as follows and confimred by Jeff Bishop: 25% Jason Bond, 25% MFA holding ( Allan Marshall company) and 50% Sherwood Ventures, with Jeff Bishop
               as 90% owner in Sherwood Ventures but there is an agreement in place that he is 1 00% owner in the 50% ownership in Lighthouse Media now called Raging Bull.
               There other 1 0% has no ownership in Lighthouse Media. Jason Bond did not sign contract as Jeff is majority owner but all owners are the signors on the bank
               accounts etc.


               Action/Strategy/Recommendation:
               •Jason Bond Picks allows members to receive trade and stock tips from Jason Bond who made a fortune on Wallstreet with his investment picks.
               •At time of boarding, a $1 50K collateral was required along with a signed PG on the majority owner, Jeff Bishop, and set on monthly discount.
               •Financial results show increased revenue with profit and strong EBITDA, plus improved cash position and supportive TNW and WC. However it should be noted
               most profits are pulled out of the business in the form of partner draws.
               •However, processing history is unsatisfactory. For the last 1 5 months, monthly CB is anywhere between 1 to 7% and YTD at 2.53% for mostly card not
               present/fraud due to descriptor issue. However, merchant aggressively addressing and winning reversals, 40% of CB count.
               Merchant is given 90 days from May 201 7 to improve CB situation and if continues, look to increase reserve collateral, while continue to monitor results and
               balance on merchant and personal relationships.




                                                                                                                                   Analyst Name:        Rosemarie Mecker




           Revised: 09/30/09


Confidential                                                                                                                                                       10417905-FISV-001685
                                                                               Attachment JJJJ
                                                                                                                                       PX 27, 2787
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 254 of 527




                        Attachment JJJJ
                                                  PX 27, 2788
                           Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 255 of 527
               Legal name RAGING BULL.COM                                                    DBA         WWW.JASONBONDPICKS.COM
                   Month              Sales                    Current Exposure              Date:                        January           201 8
                Dec 1 7             $4,71 8,050                         $5,772,790           Location (City/State)                         ARLINGTON, TX
                Nov 1 7             $1 ,380,863                         $2,1 89,803          Website:                              http://www.jasonbondpicks.com
                Oct 1 7             $1 ,1 00,064                        $3,033,504           Alliance Name:                      Banc of America Merchant Services
                Sep 1 7             $2,798,890                          $3,404,928           Marker Name:                                    BAMS 890
                Aug 1 7              $793,439                           $1 ,355,055          Clearing Name:                             098 Bank of America
                Jul 1 7              $779,529                           $1 ,697,699
                Jun 1 7             $1 ,31 2,849                        $2,024,233           Live Since:                  Feb 201 4               Credit Rating:             D+
                May 1 7              $993,428                           $1 ,541 ,072         Co. Start Date:              Feb 201 3             Industry Rating               III
                Apr 1 7              $763,378                           $1 ,696,609                                         S&P            Moodys        Trend:            Stable
                Mar 1 7             $1 ,353,649                         $1 ,996,876          Agency Rating:                                            Purpose:            Interim
                Feb 1 7              $457,380                           $1 ,339,406          Ticker:                                              Review Cycle:               S
                Jan 1 7              $446,732                           $1 ,095,599          Price:                                             Annual Review:               Jul
                Dec 1 6             $1 ,228,01 1                        $1 ,589,977          Range:
                                Annualized Total                Average Ticket
                         Total         $1 6,898,251                            $681
                         Annualized: Refund Ratio              Chargeback Ratio                                                              %               Days
                                     1 .39%                         2.96%                                       NDX Assumptions:            1 00              50

                Exposure:                NDX                     Operating Risk                  Discount Risk                    Collateral               Net Risk
                   Current            $5,638,625                    $39,804                         $94,361                       $500,000                     $5,272,790
                     Peak             $5,638,625                    $39,804                         $94,361                       $500,000                     $5,272,790

                         Other or Most Likely Risk:                      $0                            CA Amount:                $4,000,000

                Financial Highlights: (Date)                    1 2/31 /201 7 (1 2M)             9/30/201 7 (9M)             1 2/31 /201 6 (1 2M)             9/30/201 6 (9M)
                Thousands                   Sales:                             $1 5,968                      $9,91 0                        $6,459                         $4,232
                                         EBITDA:                                $7,856                       $5,836                         $3,829                         $2,682
                                      EBITDA/Int.:                             392.80                        389.07                             N/A                        223.50
                                      Net Income:                               $7,836                       $5,821                         $3,829                         $2,670
                     Unrestricted Cash & Equiv:                                     $85                      $2,430                            $574                           $706
                                    Deferred Rev:                                     $0                          $0                              $0                             $0
                                             TNW:                                  $740                      $3,359                            $861                           $939
                                       Debt/TNW:                                   1 .06                        0.22                           1 .04                          1 .01
                                   Current Ratio:                                  0.40                      1 95.54                          53.1 8                       1 01 .71
               Merchant Background/Ownership:
               •Jason Bond is an individual who has made a fortune on Wallstreet with his investment picks operates website www.JasonBondPicks that you can become a
               member and receive trade and stock tips. There is a quarterly or annual subscription.
               •On 201 2, Jasonbondpicks operates under the legal entity and BAMS merchant on record under Lighthouse Media, who's principal owners are Alan Marshall and
               Jeff Bishop.
               •In Depth KYC: • Prior to Feb 201 4 the company was owned by Patriot Publishing. In Feb 201 4 a new entity was formed Lighthouse Media, where current owing is
               broken down as follows and confimred by Jeff Bishop: 25% Jason Bond, 25% MFA holding ( Allan Marshall company) and 50% Sherwood Ventures, with Jeff Bishop
               as 90% owner in Sherwood Ventures but there is an agreement in place that he is 1 00% owner in the 50% ownership in Lighthouse Media now called Raging Bull.
               There other 1 0% has no ownership in Lighthouse Media. Jason Bond did not sign contract as Jeff is majority owner but all owners are the signors on the bank
               accounts etc.




               Processing Results, Trends, Risk Dynamics, Collateral Description, URL Review, PCI level & status:
               •PR add in April 201 4 by a CI referral as a Red folder. D+ rating and S cycle. Account initially declined, was re-evalulated as the company's owners have significant
               ML relationships, where a collateral for $1 50K was determined at boarding plus a signed PG of partial owner, Jeff Bishop.
               •Sigend to process an annual volume of $2.8M with an AT of $300 and risk assumptions set at 1 00%/50 days based on a blend of quarterly and annual
               memberships.
               •Merchant YTD processing grew to $1 6.9M with an AT of $681 , and activity history shows an acceptable credit ratio of 1 .39%, however, a CB issue with ratio of
               over 2.95%. YTD CB levels decreased from over 7% in October to about 1 .5% in December however shot up again to 3.6% in January 201 8.
               • Merchant settles on monthly discount and is not found on the December 201 7 PCI distribution list.
               • The website provides information on the company, contact info and how to become a member. Upon google there was no negative information found.




               Bank/Trade/Agency Comments:
               BOA debit DDA since Feb 201 4 with a current balance of $1 .1 M and average of $606K on 1 2/1 1 /1 7.
               Under the Merrill Lynch, banker provided verbally under the personal accounts of both owners: Jeff Bishop has close to $3M in investments and under Alan Marsh
               is over $7M in total investments.




           Revised: 09/30/09


Confidential                                                                                                                                                        10417905-FISV-001687
                                                                                Attachment JJJJ
                                                                                                                                        PX 27, 2789
                           Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 256 of 527
               Financial Commentary:
               Internally prepared FYE 1 2/31 /1 7 financial statements provided for review.
               IS
               - Revenue increased nearly 1 50% year over year to $1 6M.
               - Operating expenses totaled $8.1 M and helped contribute to a net income of $7.8M, more than double the previous year at $3.8M.
               - EBITDA was similar at $7.9M and covered interest expense of $20K by nearly 400x.
               BS
               - Cash balance at the end of the year was reported as a negative of ($85K). No deferred revenue reported.
               - Only LT Liability is "LM Purchase of ISM" for $680K.
               - As a result of negative cash, liquidity was strained with ($1 42K) in WC. With current assets a negative number, the current ratio cannot be computed.
               - TNW was still positive but not wholly supportive at $740K due to partner draws of $1 1 .6M.




               Recent Events/Noteworthy Items/Actions taken:
               - Analyst has been working closely with merchant and BC towards reducing chargebacks. We have separated each entity into its own MID in an attempt to reduce
               cardholder confusion/chargebacks. After 3 consecutive months (Oct-Dec 2-1 7) of a positive trend in chargeback reduction, January levels increased again.
               Merchant states they have taken steps to tighten security and have consulted with Chargebacks91 1 , a remediation and loss recovery company.



               Action/Strategy/Recommendation:
               - Merchant YTD processing grew to $1 6.9M with an AT of $681 , and activity history shows an acceptable credit ratio of 1 .39%, however, a CB issue with ratio o
               over 2.95%. YTD CB levels decreased from over 7% in October to about 1 .5% in December however shot up again to 3.6% in January 201 8. Monthly fee and
               $500K LOC in collateral.
               - IS: Huge revenue growth to $1 6M and a bottom line that doubled to $7.8M. EBITDA of $7.9M covered interest by nearly 400x.
               - BS: The cash position at year end was ($85K). No deferred revenue or LT Debt explicitly stated (no notes provided). As a result of negative cash, liquidity was
               strained. TNW was positive but not wholly supportive at $740K due to partner draws of over $1 1 .6M.
               - Analyst has been working closely with merchant and BC towards reducing chargebacks. We have separated each entity into its own MID in an attempt to reduce
               cardholder confusion/chargebacks. After 3 consecutive months (Oct-Dec 2-1 7) of a positive trend in chargeback reduction, January levels increased again.
               Merchant states they have taken steps to tighten security and have consulted with Chargebacks91 1 , a remediation and loss recovery company.




                                                                                                                                  Analyst Name:         Tyler Glass




           Revised: 09/30/09


Confidential                                                                                                                                                       10417905-FISV-001688
                                                                               Attachment JJJJ
                                                                                                                                       PX 27, 2790
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 257 of 527




                        Attachment JJJJ
                                                  PX 27, 2791
                           Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 258 of 527
               Legal name RAGING BULL.COM                                                    DBA         WWW.JASONBONDPICKS.COM
                   Month              Sales                    Current Exposure              Date:                          April           201 8
                Mar 1 8             $2,636,547                          $3,91 0,756          Location (City/State)                         ARLINGTON, TX
                Feb 1 8             $1 ,720,363                         $3,367,365           Website:                              http://www.jasonbondpicks.com
                Jan 1 8             $2,289,569                          $5,566,875           Alliance Name:                      Banc of America Merchant Services
                Dec 1 7             $4,71 8,050                         $5,772,790           Marker Name:                                    BAMS 890
                Nov 1 7             $1 ,380,863                         $2,1 89,803          Clearing Name:                             098 Bank of America
                Oct 1 7             $1 ,1 00,064                        $3,033,504
                Sep 1 7             $2,798,890                          $3,404,928           Live Since:                  Feb 201 4               Credit Rating:             D+
                Aug 1 7              $793,439                           $1 ,355,055          Co. Start Date:              Feb 201 3             Industry Rating               III
                Jul 1 7              $779,529                           $1 ,697,699                                         S&P            Moodys        Trend:            Stable
                Jun 1 7             $1 ,31 2,849                        $2,024,233           Agency Rating:                                            Purpose:            Interim
                May 1 7              $993,428                           $1 ,541 ,072         Ticker:                                              Review Cycle:               Q
                Apr 1 7              $763,378                           $1 ,696,609          Price:                                             Annual Review:               Jul
                Mar 1 7             $1 ,353,649                         $1 ,996,876          Range:
                                Annualized Total                Average Ticket
                         Total         $21 ,286,969                            $693
                         Annualized: Refund Ratio              Chargeback Ratio                                                              %               Days
                                     1 .89%                         3.35%                                       NDX Assumptions:            1 00              50

                Exposure:                NDX                     Operating Risk                  Discount Risk                    Collateral               Net Risk
                   Current            $3,783,456                    $74,569                         $52,731                       $500,000                     $3,41 0,756
                     Peak             $5,638,625                    $46,600                         $52,731                       $500,000                     $5,237,956

                         Other or Most Likely Risk:                      $0                            CA Amount:                $6,600,000

                Financial Highlights: (Date)                     3/31 /201 8 (3M)              1 2/31 /201 7 (1 2M)          1 2/31 /201 6 (1 2M)            1 2/31 /201 5 (1 2M)
                Thousands                   Sales:                              $7,41 4                     $1 5,968                        $6,459                            $3,1 70
                                         EBITDA:                                $4,055                        $7,856                        $3,829                            $2,293
                                      EBITDA/Int.:                          1 ,351 .67                        392.80                            N/A                              N/A
                                      Net Income:                               $4,052                        $7,836                        $3,829                            $2,293
                     Unrestricted Cash & Equiv:                                 $1 ,855                           $85                          $574                             $1 05
                                    Deferred Rev:                                    $0                             $0                            $0                               $0
                                             TNW:                               $2,751                           $740                          $861                             $257
                                       Debt/TNW:                                   0.25                          1 .06                         1 .04                            0.1 3
                                   Current Ratio:                                49.24                           0.40                         53.1 8                            3.38
               Merchant Background/Ownership:
               •Jason Bond is an individual who has made a fortune on Wallstreet with his investment picks operates website www.JasonBondPicks that you can become a
               member and receive trade and stock tips. There is a quarterly or annual subscription.
               •On 201 2, Jasonbondpicks operates under the legal entity and BAMS merchant on record under Lighthouse Media, who's principal owners are Alan Marshall and
               Jeff Bishop.
               •In Depth KYC: • Prior to Feb 201 4 the company was owned by Patriot Publishing. In Feb 201 4 a new entity was formed Lighthouse Media, where current owing is
               broken down as follows and confimred by Jeff Bishop: 25% Jason Bond, 25% MFA holding ( Allan Marshall company) and 50% Sherwood Ventures, with Jeff Bishop
               as 90% owner in Sherwood Ventures but there is an agreement in place that he is 1 00% owner in the 50% ownership in Lighthouse Media now called Raging Bull.
               There other 1 0% has no ownership in Lighthouse Media. Jason Bond did not sign contract as Jeff is majority owner but all owners are the signors on the bank
               accounts etc.




               Processing Results, Trends, Risk Dynamics, Collateral Description, URL Review, PCI level & status:
               •PR add in April 201 4 by a CI referral as a Red folder. D+ rating and S cycle. Account initially declined, was re-evalulated as the company's owners have significant
               ML relationships, where a collateral for $1 50K was determined at boarding plus a signed PG of partial owner, Jeff Bishop.
               •Signd to process an annual volume of $2.8M with an AT of $300 and risk assumptions set at 1 00%/50 days based on a blend of quarterly and annual
               memberships.
               •Merchant YTD processing grew to $21 .3M with an AT of $693, and activity history shows an acceptable credit ratio of 1 .89%, however, a CB issue with ratio of
               over 3.35%. Monthly CB levels decreased from over 7% in October to about 1 .64% in December, however shot up again to 5.1 % in March 201 8.
               • Merchant settles on monthly discount and is not found on the March 201 8 PCI distribution list.
               • The website provides information on the company, contact info and how to become a member. Upon google there was no negative information found.




               Bank/Trade/Agency Comments:
               BOA debit DDA since Feb 201 4 with a current balance of $808K and average of $1 .3MK on 4/25/1 8.
               Under the Merrill Lynch, banker provided verbally under the personal accounts of both owners: Jeff Bishop has close to $3M in investments and under Alan Marsh
               is over $7M in total investments.




           Revised: 09/30/09


Confidential                                                                                                                                                        10417905-FISV-001690
                                                                               Attachment JJJJ
                                                                                                                                        PX 27, 2792
                           Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 259 of 527
               Financial Commentary:
               Internally prepared FYE 1 2/31 /1 7 financial statements provided for review.
               IS
               - Revenue for the Q1 interim period totaled $7.4M.
               - Operating expenses totaled $3.4M and helped contribute to a net income of $4.1 M.
               - EBITDA was similar at $4.1 M and covered interest expense of $3K handily.
               BS
               - Cash balance at the end of the year was reported as a negative of $1 .9M. No deferred revenue reported.
               - Only LT Liability is "LM Purchase of ISM" for $645K.
               - Liquidity was sound with $1 .8M in WC and a current ratio of 49:1 .
               - TNW was positive at $2.8M.




               Recent Events/Noteworthy Items/Actions taken:
               - Analyst has been working closely with merchant and BC towards reducing chargebacks. We have separated each entity into its own MID in an attempt to reduce
               cardholder confusion/chargebacks. After 3 consecutive months (Oct-Dec 2-1 7) of a positive trend in chargeback reduction, January levels increased again. March
               experienced a CB ratio of 5.07% with $1 34K in chargebacks. Merchant states they have taken steps to tighten security and have consulted with Chargebacks91 1 , a
               remediation and loss recovery company.


               Action/Strategy/Recommendation:
               - Merchant YTD processing grew to $21 .3M with an AT of $693, and activity history shows an acceptable credit ratio of 1 .89%, however, a CB issue with ratio of
               over 3.35%. Monthly CB levels decreased from over 7% in October to about 1 .64% in December, however shot up again to 5.1 % in March 201 8. Monthly fee and
               $500K LOC in collateral.
               - Q1 3/31 /1 8 financial statements reflect a very stable profile as usual and evidenced within the review.
               - Analyst has been working closely with merchant and BC towards reducing chargebacks. We have separated each entity into its own MID in an attempt to reduce
               cardholder confusion/chargebacks. After 3 consecutive months (Oct-Dec 2-1 7) of a positive trend in chargeback reduction, January levels increased again. March
               experienced a CB ratio of 5.07% with $1 34K in chargebacks. Merchant states they have taken steps to tighten security and have consulted with Chargebacks91 1 , a
               remediation and loss recovery company.

               Recommend to increased our collateral position. At this point, there is no confidence that the chargeback rate will significantly improve to acceptable levels.




                                                                                                                                    Analyst Name:         Tyler Glass




           Revised: 09/30/09


Confidential                                                                                                                                                         10417905-FISV-001691
                                                                                Attachment JJJJ
                                                                                                                                        PX 27, 2793
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 260 of 527




                        Attachment JJJJ
                                                  PX 27, 2794
                           Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 261 of 527
               Legal name RAGING BULL.COM                                                    DBA         WWW.JASONBONDPICKS.COM
                   Month              Sales                    Current Exposure              Date:                           July           201 8
                Jun 1 8             $2,1 34,245                         $4,274,1 43          Location (City/State)                         ARLINGTON, TX
                May 1 8             $3,020,1 46                         $4,471 ,461          Website:                              http://www.jasonbondpicks.com
                Apr 1 8             $1 ,977,1 61                        $3,851 ,596          Alliance Name:                      Banc of America Merchant Services
                Mar 1 8             $2,636,547                          $3,91 0,756          Marker Name:                                    BAMS 890
                Feb 1 8             $1 ,720,363                         $3,367,365           Clearing Name:                             098 Bank of America
                Jan 1 8             $2,289,569                          $5,566,875
                Dec 1 7             $4,71 8,050                         $5,772,790           Live Since:                  Feb 201 4                Credit Rating:            D+
                Nov 1 7             $1 ,380,863                         $2,1 89,803          Co. Start Date:              Feb 201 3              Industry Rating              III
                Oct 1 7             $1 ,1 00,064                        $3,033,504                                          S&P             Moodys        Trend:           Stable
                Sep 1 7             $2,798,890                          $3,404,928           Agency Rating:                                             Purpose:           Interim
                Aug 1 7              $793,439                           $1 ,355,055          Ticker:                                               Review Cycle:              Q
                Jul 1 7              $779,529                           $1 ,697,699          Price:                                              Annual Review:              Jul
                Jun 1 7             $1 ,31 2,849                        $2,024,233           Range:
                                Annualized Total                Average Ticket
                         Total         $25,348,866                             $706
                         Annualized: Refund Ratio              Chargeback Ratio                                                               %              Days
                                     1 .66%                         3.63%                                       NDX Assumptions:             1 00             50

                Exposure:                NDX                     Operating Risk                  Discount Risk                    Collateral               Net Risk
                   Current            $4,1 47,676                   $83,782                         $42,685                       $500,000                     $3,774,1 43
                     Peak             $5,638,625                    $48,663                         $42,685                       $500,000                     $5,229,974

                         Other or Most Likely Risk:                      $0                            CA Amount:                $6,600,000

                Financial Highlights: (Date)                     6/30/201 8 (6M)               1 2/31 /201 7 (1 2M)            7/1 1 /201 7 (6M)             1 2/31 /201 6 (1 2M)
                Thousands                   Sales:                           $1 4,447                       $1 5,968                         $5,606                           $6,459
                                         EBITDA:                               $6,928                         $7,856                         $3,1 87                          $3,829
                                      EBITDA/Int.:                         1 ,385.60                          392.80                         289.73                              N/A
                                      Net Income:                              $6,923                         $7,836                         $3,1 76                          $3,829
                     Unrestricted Cash & Equiv:                                $1 ,488                            $85                        $1 ,01 1                           $574
                                    Deferred Rev:                                   $0                              $0                            $0                               $0
                                             TNW:                              $2,379                            $740                        $1 ,304                            $861
                                       Debt/TNW:                                  0.29                           1 .06                          0.60                            1 .04
                                   Current Ratio:                               20.81                            0.40                           0.00                           53.1 8
               Merchant Background/Ownership:
               •Jason Bond is an individual who has made a fortune on Wallstreet with his investment picks operates website www.JasonBondPicks that you can become a
               member and receive trade and stock tips. There is a quarterly or annual subscription.
               •On 201 2, Jasonbondpicks operates under the legal entity and BAMS merchant on record under Lighthouse Media, who's principal owners are Alan Marshall and
               Jeff Bishop.
               •In Depth KYC: • Prior to Feb 201 4 the company was owned by Patriot Publishing. In Feb 201 4 a new entity was formed Lighthouse Media, where current owing is
               broken down as follows and confimred by Jeff Bishop: 25% Jason Bond, 25% MFA holding ( Allan Marshall company) and 50% Sherwood Ventures, with Jeff Bishop
               as 90% owner in Sherwood Ventures but there is an agreement in place that he is 1 00% owner in the 50% ownership in Lighthouse Media now called Raging Bull.
               There other 1 0% has no ownership in Lighthouse Media. Jason Bond did not sign contract as Jeff is majority owner but all owners are the signors on the bank
               accounts etc.




               Processing Results, Trends, Risk Dynamics, Collateral Description, URL Review, PCI level & status:
               •PR add in April 201 4 by a CI referral as a Red folder. D+ rating and S cycle. Account initially declined, was re-evalulated as the company's owners have significant
               ML relationships, where a collateral for $1 50K was determined at boarding plus a signed PG of partial owner, Jeff Bishop.
               •Signd to process an annual volume of $2.8M with an AT of $300 and risk assumptions set at 1 00%/50 days based on a blend of quarterly and annual
               memberships.
               •Merchant YTD processing grew to $21 .3M with an AT of $693, and activity history shows an acceptable credit ratio of 1 .89%, however, a CB issue with ratio of
               over 3.35%. Monthly CB levels decreased from over 7% in October to about 1 .64% in December, however shot up again to 5.1 % in March 201 8.
               • Merchant settles on monthly discount and is not found on the March 201 8 PCI distribution list.
               • The website provides information on the company, contact info and how to become a member. Upon google there was no negative information found.




               Bank/Trade/Agency Comments:
               BOA debit DDA since Feb 201 4 with a current balance of $808K and average of $1 .3MK on 4/25/1 8.
               Under the Merrill Lynch, banker provided verbally under the personal accounts of both owners: Jeff Bishop has close to $3M in investments and under Alan Marsh
               is over $7M in total investments.




           Revised: 09/30/09


Confidential                                                                                                                                                        10417905-FISV-001693
                                                                               Attachment JJJJ
                                                                                                                                        PX 27, 2795
                           Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 262 of 527
               Financial Commentary:
               Internally prepared FYE 1 2/31 /1 7 financial statements provided for review. IS- Revenue for the Q1 interim period totaled $7.4M.
               - Operating expenses totaled $3.4M and helped contribute to a net income of $4.1 M. - EBITDA was similar at $4.1 M and covered interest expense of $3K handily.
               BS- Cash balance at the end of the year was reported as a negative of $1 .9M. No deferred revenue reported. - Only LT Liability is "LM Purchase of ISM" for $645K.-
               Liquidity was sound with $1 .8M in WC and a current ratio of 49:1 .- TNW was positive at $2.8M. Revenue for the six months interim period totaled $1 4.4M. Net
               income was healthy at $6.9M. EBITDA easily covered $5K in interest expense. The balance sheet is healthy with satisfactory liquidity, leverage and TNW.




               Recent Events/Noteworthy Items/Actions taken:
               - Analyst has been working closely with merchant and BC towards reducing chargebacks. We have separated each entity into its own MID in an attempt to reduce
               cardholder confusion/chargebacks. After 3 consecutive months (Oct-Dec 2-1 7) of a positive trend in chargeback reduction, January levels increased again. March
               experienced a CB ratio of 5.07% with $1 34K in chargebacks. Merchant states they have taken steps to tighten security and have consulted with Chargebacks91 1 , a
               remediation and loss recovery company. 6/1 4/1 8 JV comments: We feel we need to hold off on reserve considering the productive call with the merchant on 5/23/1 8
               which confirmed merchant’s cooperation and commitment to reduce c/b. Expectations are for c/b to reduce to a more manageable level within 3-4 months following
               their hiring of a fraud prevention team, along with internal adjustments to policy and procedures with the merchant’s customer support team.



               Action/Strategy/Recommendation:
               •There are no concerns with Raging Bulls financial profile.
               •Analyst has been working closely with merchant and BC towards reducing chargebacks. We have separated each entity into its own MID in an attempt to reduce
               cardholder confusion/chargebacks. After 3 consecutive months (Oct-Dec 2-1 7) of a positive trend in chargeback reduction, January levels increased again. March
               experienced a CB ratio of 5.07% with $1 34K in chargebacks. Merchant states they have taken steps to tighten security and have consulted with Chargebacks91 1 , a
               remediation and loss recovery company.
               •6/1 4/1 8 JV comments: We feel we need to hold off on reserve considering the productive call with the merchant on 5/23/1 8 which confirmed merchant’s
               cooperation and commitment to reduce c/b. Expectations are for c/b to reduce to a more manageable level within 3-4 months following their hiring of a fraud
               prevention team, along with internal adjustments to policy and procedures with the merchant’s customer support team.
               •At this point, hold off on increasing the reserve. Let’s maintain as is and set up a conference call to review their progress or lack of.




                                                                                                                                Analyst Name:        Tyler Glass




           Revised: 09/30/09


Confidential                                                                                                                                                    10417905-FISV-001694
                                                                              Attachment JJJJ
                                                                                                                                    PX 27, 2796
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 263 of 527




                        Attachment JJJJ
                                                  PX 27, 2797
                         Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 264 of 527
               Legal name RAGING BULL.COM                                          DBA         WWW.JASONBONDPICKS.COM
                   Month           Sales                 Current Exposure          Date:                       October          201 8
                Sep 1 8           $2,1 59,970                     $3,809,400       Location (City/State)                       ARLINGTON, TX
                Aug 1 8           $2,293,669                      $3,665,328       Website:                            http://www.jasonbondpicks.com
                Jul 1 8           $1 ,877,31 6                    $3,422,082       Alliance Name:                    Banc of America Merchant Services
                Jun 1 8           $2,1 34,245                     $4,274,1 43      Marker Name:                                  BAMS 890
                May 1 8           $3,020,1 46                     $4,471 ,461      Clearing Name:                           098 Bank of America
                Apr 1 8           $1 ,977,1 61                    $3,851 ,596
                Mar 1 8           $2,636,547                      $3,91 0,756      Live Since:                 Feb 201 4             Credit Rating:        D+
                Feb 1 8           $1 ,720,363                     $3,367,365       Co. Start Date:             Feb 201 3           Industry Rating          III
                Jan 1 8           $2,289,569                      $5,566,875                                     S&P          Moodys        Trend:       Stable
                Dec 1 7           $4,71 8,050                     $5,772,790       Agency Rating:                                         Purpose:       Interim
                Nov 1 7           $1 ,380,863                     $2,1 89,803      Ticker:                                           Review Cycle:          Q
                Oct 1 7           $1 ,1 00,064                    $3,033,504       Price:                                          Annual Review:          Jul
                Sep 1 7           $2,798,890                      $3,404,928       Range:
                              Annualized Total            Average Ticket
                       Total         $27,307,963                         $71 9
                       Annualized: Refund Ratio          Chargeback Ratio                                                       %          Days
                                   1 .76%                     3.94%                                   NDX Assumptions:         1 00         50

                Exposure:             NDX                  Operating Risk              Discount Risk                 Collateral           Net Risk
                   Current         $3,689,083                 $77,1 1 8                   $43,1 99                   $500,000                 $3,309,400
                     Peak          $5,638,625                 $51 ,878                    $43,1 99                   $500,000                 $5,233,703

                        Other or Most Likely Risk:                $0                        CA Amount:               $6,600,000

                Financial Highlights: (Date)               9/30/201 8 (9M)           1 2/31 /201 7 (1 2M)          9/30/201 7 (9M)         1 2/31 /201 6 (1 2M)
                Thousands                   Sales:                     $1 8,486                   $1 5,968                     $9,91 0                      $6,459
                                         EBITDA:                        $7,967                      $7,856                     $5,836                       $3,829
                                      EBITDA/Int.:                     885.22                       392.80                     389.07                          N/A
                                      Net Income:                       $7,958                      $7,836                     $5,821                       $3,829
                     Unrestricted Cash & Equiv:                           $91 4                         $85                    $2,430                         $574
                                    Deferred Rev:                            $0                           $0                        $0                           $0
                                             TNW:                       $1 ,81 1                       $740                    $3,359                         $861
                                       Debt/TNW:                           0.38                        1 .06                      0.22                        1 .04
                                   Current Ratio:                          7.00                        0.40                    1 95.54                       53.1 8
               Merchant Background/Ownership:
               •Jason Bond is an individual who has made a fortune on Wallstreet with his investment picks operates website www.JasonBondPicks that you
               can become a member and receive trade and stock tips. There is a quarterly or annual subscription.
               •On 201 2, Jasonbondpicks operates under the legal entity and BAMS merchant on record under Lighthouse Media, who's principal owners are
               Alan Marshall and Jeff Bishop.
               •In Depth KYC: • Prior to Feb 201 4 the company was owned by Patriot Publishing. In Feb 201 4 a new entity was formed Lighthouse Media, where
               current owing is broken down as follows and confimred by Jeff Bishop: 25% Jason Bond, 25% MFA holding ( Allan Marshall company) and 50%
               Sherwood Ventures, with Jeff Bishop as 90% owner in Sherwood Ventures but there is an agreement in place that he is 1 00% owner in the 50%
               ownership in Lighthouse Media now called Raging Bull. There other 1 0% has no ownership in Lighthouse Media. Jason Bond did not sign
               contract as Jeff is majority owner but all owners are the signors on the bank accounts etc.



               Processing Results, Trends, Risk Dynamics, Collateral Description, URL Review, PCI level & status:
               •PR add in April 201 4 by a CI referral as a Red folder. D+ rating and S cycle. Account initially declined, was re evalulated as the company's
               owners have significant ML relationships, where a collateral for $1 50K was determined at boarding plus a signed PG of partial owner, Jeff Bishop.
               •Signd to process an annual volume of $2.8M with an AT of $300 and risk assumptions set at 1 00%/50 days based on a blend of quarterly and
               annual memberships.
               •Merchant YTD processing grew to $27.3M with an AT of $71 9, and activity history shows an acceptable credit ratio of 1 .76%, however, a CB
               issue with ratio of over 3.94%.
               • Merchant settles on monthly discount and is not found on the August 201 8 PCI distribution list.
               • The website provides information on the company, contact info and how to become a member. Upon google there was no negative information
               found.




               Bank/Trade/Agency Comments:
                BOA debit DDA since Feb 201 4 with a current balance of $1 .3M and average of $643K on 1 0/30/1 8.
                Under the Merrill Lynch, banker provided verbally under the personal accounts of both owners: Jeff Bishop has close to $3M in investments and
               under Alan Marshall is over $7M in total investments.




           Revised: 09/30/09


Confidential                                                                                                                                      10417905-FISV-001696
                                                                        Attachment JJJJ
                                                                                                                           PX 27, 2798
                         Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 265 of 527
               Financial Commentary:
               Internally prepared 9 month 9/30/1 8 financial statements provided.
                 Merchant reveals a very stable operation with revenue of $1 8.5M and a net profit of $8M. EBITDA covered the minor $9K interest expense
               handily.
                 Cash balance at the end of the period was $91 4K with no deferred revenue. Cash was enough to cover all liabilities. LT Debt (internal) of $557K
               with no current portion reported. Liquidity was sound and TNE was positive but not wholly supportive at $1 .8M.



               Recent Events/Noteworthy Items/Actions taken:
                 Analyst has been working closely with the merchant to reduce chargebacks. Merchant has remained dedicated to improving. They have brought
               in a 3rd party fraud prevention team, Verifi. There has been some minor improvement, though we still need to do better.

               Action/Strategy/Recommendation:
               Jason Bond is an individual who has made a fortune on Wallstreet with his investment picks operates website www.JasonBondPicks that you can
               become a member and receive trade and stock tips. There is a quarterly or annual subscription.
                 Merchant YTD processing grew to $27.3M with an AT of $71 9, and activity history shows an acceptable credit ratio of 1 .76%, however, a CB
               issue with ratio of over 3.94%. $500K LOC as collateral.
                 BOA debit DDA since Feb 201 4 with a current balance of $1 .3M and average of $643K on 1 0/30/1 8.
                 Merchant reveals a very stable operation with revenue of $1 8.5M and a net profit of $8M. EBITDA covered the minor $9K interest expense
               handily.
                 Cash balance at the end of the period was $91 4K with no deferred revenue. Cash was enough to cover all liabilities. LT Debt (internal) of $557K
               with no current portion reported. Liquidity was sound and TNE was positive but not wholly supportive at $1 .8M.

               Recommend to maintain rating and cycle. Continue working with merchant to reduce chargeback levels.




                                                                                                                     Analyst Name:      Tyler Glass




           Revised: 09/30/09


Confidential                                                                                                                                      10417905-FISV-001697
                                                                       Attachment JJJJ
                                                                                                                         PX 27, 2799
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 266 of 527




                        Attachment JJJJ
                                                  PX 27, 2800
                           Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 267 of 527
               Legal name RAGING BULL.COM                                                    DBA         WWW.JASONBONDPICKS.COM
                   Month             Sales                     Current Exposure              Date:                        January           201 9
                Dec 1 8             $7,21 5,296                         $9,950,31 9          Location (City/State)                         ARLINGTON, TX
                Nov 1 8             $3,71 8,41 2                        $5,923,803           Website:                              http://www.jasonbondpicks.com
                Oct 1 8             $3,1 72,581                         $4,751 ,907          Alliance Name:                      Banc of America Merchant Services
                Sep 1 8             $2,1 59,970                         $3,809,400           Marker Name:                                    BAMS 890
                Aug 1 8             $2,293,669                          $3,665,328           Clearing Name:                             098 Bank of America
                Jul 1 8             $1 ,877,31 6                        $3,422,082
                Jun 1 8             $2,1 34,245                         $4,274,1 43          Live Since:                  Feb 201 4               Credit Rating:             D+
                May 1 8             $3,020,1 46                         $4,471 ,461          Co. Start Date:              Feb 201 3             Industry Rating               III
                Apr 1 8             $1 ,977,1 61                        $3,851 ,596                                         S&P            Moodys        Trend:            Stable
                Mar 1 8             $2,636,547                          $3,91 0,756          Agency Rating:                                            Purpose:            Interim
                Feb 1 8             $1 ,720,363                         $3,367,365           Ticker:                                              Review Cycle:               Q
                Jan 1 8             $2,289,569                          $5,566,875           Price:                                             Annual Review:               Jul
                Dec 1 7             $4,71 8,050                         $5,772,790           Range:
                                Annualized Total                Average Ticket
                         Total         $34,21 5,275                            $735
                         Annualized: Refund Ratio              Chargeback Ratio                                                              %               Days
                                     2.23%                          3.56%                                       NDX Assumptions:            1 00              50

                Exposure:                NDX                     Operating Risk                  Discount Risk                    Collateral               Net Risk
                   Current            $9,694,237                   $1 1 1 ,776                     $1 44,306                      $501 ,096                    $9,449,223
                     Peak             $9,694,237                   $1 1 1 ,776                     $1 44,306                      $501 ,096                    $9,449,223

                         Other or Most Likely Risk:                      $0                            CA Amount:                $6,61 4,468

                Financial Highlights: (Date)                    1 2/31 /201 8 (1 2M)           1 2/31 /201 7 (1 2M)          1 2/31 /201 6 (1 2M)            1 2/31 /201 5 (1 2M)
                Thousands                   Sales:                             $33,61 2                     $1 5,968                        $6,459                            $3,1 70
                                         EBITDA:                               $1 2,729                       $7,856                        $3,829                            $2,293
                                      EBITDA/Int.:                             848.60                         392.80                            N/A                              N/A
                                      Net Income:                              $1 2,71 4                      $7,836                        $3,829                            $2,293
                     Unrestricted Cash & Equiv:                                 $3,255                            $85                          $574                             $1 05
                                    Deferred Rev:                                    $0                             $0                            $0                               $0
                                             TNW:                               $4,342                           $740                          $861                             $257
                                       Debt/TNW:                                   0.1 3                         1 .06                         1 .04                            0.1 3
                                   Current Ratio:                                 37.31                          0.40                         53.1 8                            3.38
               Merchant Background/Ownership:
               •Jason Bond is an individual who has made a fortune on Wallstreet with his investment picks operates website www.JasonBondPicks that you can become a
               member and receive trade and stock tips. There is a quarterly or annual subscription.
               •On 201 2, Jasonbondpicks operates under the legal entity and BAMS merchant on record under Lighthouse Media, who's principal owners are Alan Marshall and
               Jeff Bishop.
               •In Depth KYC: • Prior to Feb 201 4 the company was owned by Patriot Publishing. In Feb 201 4 a new entity was formed Lighthouse Media, where current owing is
               broken down as follows and confimred by Jeff Bishop: 25% Jason Bond, 25% MFA holding ( Allan Marshall company) and 50% Sherwood Ventures, with Jeff Bishop
               as 90% owner in Sherwood Ventures but there is an agreement in place that he is 1 00% owner in the 50% ownership in Lighthouse Media now called Raging Bull.
               There other 1 0% has no ownership in Lighthouse Media. Jason Bond did not sign contract as Jeff is majority owner but all owners are the signors on the bank
               accounts etc.




               Processing Results, Trends, Risk Dynamics, Collateral Description, URL Review, PCI level & status:
               •PR add in April 201 4 by a CI referral as a Red folder. D+ rating and S cycle. Account initially declined, was re-evalulated as the company's owners have significant
               ML relationships, where a collateral for $1 50K was determined at boarding plus a signed PG of partial owner, Jeff Bishop.
               •Signd to process an annual volume of $2.8M with an AT of $300 and risk assumptions set at 1 00%/50 days based on a blend of quarterly and annual
               memberships.
               •Merchant YTD processing grew to $34M with an AT of $735, and activity history shows an acceptable credit ratio of 2.23%. However, a CB issue with ratio of over
               3.56%.
               • Merchant settles on monthly discount and is not found on the January 201 9 PCI distribution list.
               • The website provides information on the company, contact info and how to become a member. Upon google there was no negative information found.




               Bank/Trade/Agency Comments:
               - BOA debit DDA since Feb 201 4 with a current balance of $31 K and average of $1 .9M, on 1 /30/1 9.
               - Merrill Lynch banker provided verbally under the personal accounts of both owners: Jeff Bishop has close to $3M in investments and under Alan Marshall is over
               $7M in total investments.




           Revised: 09/30/09


Confidential                                                                                                                                                        10417905-FISV-001699
                                                                                Attachment JJJJ
                                                                                                                                        PX 27, 2801
                          Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 268 of 527
               Financial Commentary:
               Internally prepared FYE 201 8 financials provided.
               - Merchant reveals a very stable operation with revenue of $33.6M and a net profit of $1 2.7M. EBITDA covered the minor $1 5K interest expense handily.
               - Cash balance at the end of the period was $3.3M with no deferred revenue. Cash was enough to cover all liabilities. LT Debt (internal) of $468K with no current
               portion reported. Liquidity was sound and TNW was positive but not wholly supportive at $4.3M.




               Recent Events/Noteworthy Items/Actions taken:
               - Analyst has been working closely with the merchant to reduce chargebacks. Merchant has remained dedicated to improving. They have brought in a 3rd party
               fraud prevention team, Verifi. There has been some minor improvement, though we still need to do better. As of 1 /201 9, chargebacks jumped to 7% for the month
               due to a huge spike in December sales and an influx of Discover chargebacks following the disentitlement. We had a call with the merchant who sympathized with
               our concerns. They explained some methods they will start using to try to reduce chargebacks. That they have begun sending customers Renewal Reminders, they
               are making it easier for their customers to cancel their account, automatically submitting and Discover refunds that come back, trying to increase their BBB rating,
               and working on making their billing descriptors as specific as possible with a CS phone number.



               Action/Strategy/Recommendation:
               Jason Bond is an individual who has made a fortune on Wallstreet with his investment picks operates website www.JasonBondPicks that you can become a
               member and receive trade and stock tips. There is a quarterly or annual subscription.
               - Merchant YTD processing grew to $34M with an AT of $735, and activity history shows an acceptable credit ratio of 2.23%. However, a CB issue with ratio of over
               3.56%. $500K LOC as collateral.
               - BOA debit DDA since Feb 201 4 with a current balance of $31 K and average of $1 .9M, on 1 /30/1 9.
               - FYE 201 8 financials are supportive, as evidenced within review.
               - As of 1 /201 9, chargebacks jumped to 7% for the month due to a huge spike in December sales and an influx of Discover chargebacks following the disentitlement.
               We had a call with the merchant who sympathized with our concerns. They explained some methods they will start using to try to reduce chargebacks. That they
               have begun sending customers Renewal Reminders, they are making it easier for their customers to cancel their account, automatically submitting and Discover
               refunds that come back, trying to increase their BBB rating, and working on making their billing descriptors as specific as possible with a CS phone number.

               Recommend to maintain rating and cycle. Continue working with merchant to reduce chargeback levels.




                                                                                                                                 Analyst Name:         Tyler Glass




           Revised: 09/30/09


Confidential                                                                                                                                                      10417905-FISV-001700
                                                                              Attachment JJJJ
                                                                                                                                      PX 27, 2802
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 269 of 527




                        Attachment JJJJ
                                                  PX 27, 2803
                           Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 270 of 527
               Legal name RAGING BULL.COM                                                    DBA         WWW.JASONBONDPICKS.COM
                   Month             Sales                     Current Exposure              Date:                          April           201 9
                Mar 1 9             $2,798,1 46                         $4,864,244           Location (City/State)                         ARLINGTON, TX
                Feb 1 9             $2,791 ,951                         $5,392,753           Website:                              http://www.jasonbondpicks.com
                Jan 1 9             $3,61 8,794                         $8,622,1 52          Alliance Name:                      Banc of America Merchant Services
                Dec 1 8             $7,21 5,296                         $9,806,01 6          Marker Name:                                    BAMS 890
                Nov 1 8             $3,71 8,41 2                        $5,923,803           Clearing Name:                             098 Bank of America
                Oct 1 8             $3,1 72,581                         $4,751 ,907
                Sep 1 8             $2,1 59,970                         $3,809,400           Live Since:                 Feb 201 4                Credit Rating:            D+
                Aug 1 8             $2,293,669                          $3,665,328           Co. Start Date:             Feb 201 3              Industry Rating              III
                Jul 1 8             $1 ,877,31 6                        $3,422,082                                         S&P             Moodys        Trend:           Stable
                Jun 1 8             $2,1 34,245                         $4,274,1 43          Agency Rating:                                            Purpose:           Interim
                May 1 8             $3,020,1 46                         $4,471 ,461          Ticker:                                              Review Cycle:              Q
                Apr 1 8             $1 ,977,1 61                        $3,851 ,596          Price:                                             Annual Review:              Jul
                Mar 1 8             $2,636,547                          $3,91 0,756          Range:
                                Annualized Total                Average Ticket
                         Total         $36,777,687                             $728
                         Annualized: Refund Ratio              Chargeback Ratio                                                              %              Days
                                     2.62%                          4.06%                                       NDX Assumptions:            1 00             50

                Exposure:                NDX                     Operating Risk                  Discount Risk                   Collateral               Net Risk
                   Current            $4,659,447                   $1 48,834                        $55,963                      $501 ,096                    $4,363,1 48
                     Peak             $9,694,237                   $1 28,489                        $55,963                      $501 ,096                    $9,377,593

                         Other or Most Likely Risk:                      $0                           CA Amount:                $1 1 ,750,000

                Financial Highlights: (Date)                     3/31 /201 9 (3M)              1 2/31 /201 8 (1 2M)           3/31 /201 8 (3M)              1 2/31 /201 7 (1 2M)
                Thousands                   Sales:                            $1 0,459                      $33,61 2                       $7,41 4                          $1 5,968
                                         EBITDA:                               $2,1 75                      $1 2,729                       $4,055                            $7,856
                                      EBITDA/Int.:                            725.00                          848.60                    1 ,351 .67                           392.80
                                      Net Income:                              $2,1 72                      $1 2,71 4                      $4,052                            $7,836
                     Unrestricted Cash & Equiv:                                $1 ,642                        $3,255                       $1 ,855                               $85
                                    Deferred Rev:                                    $0                            $0                           $0                                 $0
                                             TNW:                              $2,932                         $4,342                       $2,751                               $740
                                       Debt/TNW:                                   0.1 9                         0.1 3                        0.25                              1 .06
                                   Current Ratio:                                1 2.09                         37.31                       49.24                               0.40
               Merchant Background/Ownership:
               •Jason Bond is an individual who has made a fortune on Wallstreet with his investment picks operates website www.JasonBondPicks that you can become a
               member and receive trade and stock tips. There is a quarterly or annual subscription.
               •On 201 2, Jasonbondpicks operates under the legal entity and BAMS merchant on record under Lighthouse Media, who's principal owners are Alan Marshall and
               Jeff Bishop.
               •In Depth KYC: • Prior to Feb 201 4 the company was owned by Patriot Publishing. In Feb 201 4 a new entity was formed Lighthouse Media, where current owing is
               broken down as follows and confimred by Jeff Bishop: 25% Jason Bond, 25% MFA holding ( Allan Marshall company) and 50% Sherwood Ventures, with Jeff Bishop
               as 90% owner in Sherwood Ventures but there is an agreement in place that he is 1 00% owner in the 50% ownership in Lighthouse Media now called Raging Bull.
               There other 1 0% has no ownership in Lighthouse Media. Jason Bond did not sign contract as Jeff is majority owner but all owners are the signors on the bank
               accounts etc.




               Processing Results, Trends, Risk Dynamics, Collateral Description, URL Review, PCI level & status:
               •PR add in April 201 4 by a CI referral as a Red folder. D+ rating and S cycle. Account initially declined, was re-evalulated as the company's owners have significant
               ML relationships, where a collateral for $1 50K was determined at boarding plus a signed PG of partial owner, Jeff Bishop.
               •Signd to process an annual volume of $2.8M with an AT of $300 and risk assumptions set at 1 00%/50 days based on a blend of quarterly and annual
               memberships.
               •Merchant YTD processing grew to $36.8M with an AT of $728, and activity history shows an acceptable credit ratio of 2.62%. However, a CB issue with ratio of 4%.
               • Merchant settles on monthly discount and is not found on the April 201 9 PCI distribution list.
               • The website provides information on the company, contact info and how to become a member. Upon google there was no negative information found.




               Bank/Trade/Agency Comments:
               - Bank: Merchant no longer has a bank account with BofA as the bank decided to exit the relationship




               Financial Commentary:




           Revised: 09/30/09


Confidential                                                                                                                                                       10417905-FISV-001702
                                                                               Attachment JJJJ
                                                                                                                                       PX 27, 2804
                          Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 271 of 527
               Internally prepared Q1 201 9 financials provided.
               - Merchant reveals a very stable operation with revenue of $1 0.5M and a net profit of $2.2M. EBITDA covered the minor $3K interest expense handily.
               - Cash balance at the end of the period was $1 .6M with no deferred revenue. Cash was enough to cover all liabilities more than 3x. LT Debt (internal) of $468K with
               no current portion reported. Liquidity was sound and TNW was positive but not wholly supportive at $3M.




               Recent Events/Noteworthy Items/Actions taken:
               - Analyst has been working closely with the merchant to reduce chargebacks. Merchant has remained dedicated to improving. They have brought in a 3rd party
               fraud prevention team, Verifi. There has been some minor improvement, though we still need to do better. As of 1 /201 9, chargebacks jumped to 7% for the month
               due to a huge spike in December sales and an influx of Discover chargebacks following the disentitlement. We had a call with the merchant who sympathized with
               our concerns. They explained some methods they will start using to try to reduce chargebacks. That they have begun sending customers Renewal Reminders, they
               are making it easier for their customers to cancel their account, automatically submitting and Discover refunds that come back, trying to increase their BBB rating,
               and working on making their billing descriptors as specific as possible with a CS phone number.



               Action/Strategy/Recommendation:
               Jason Bond is an individual who has made a fortune on Wallstreet with his investment picks operates website www.JasonBondPicks that you can become a
               member and receive trade and stock tips. There is a quarterly or annual subscription.
               - Merchant YTD processing grew to $36.8M with an AT of $728, and activity history shows an acceptable credit ratio of 2.62%. However, a CB issue with ratio of
               4%. $500K LOC as collateral.
               - Bank: Merchant no longer has a bank account with BofA as the bank decided to exit the relationship
               - Merchant ran a big promo in December that caused sales to spike more than double its monthly average. When sales normalized in Jan, the CB rate jumped up to
               7.6% but has since decreased each month with a ratio of 3.6% in April.
               - Analyst scheduling another call with the merchant in early May.

               Recommend to maintain rating and cycle. Continue working with merchant to reduce chargeback levels.




                                                                                                                                 Analyst Name:         Tyler Glass




           Revised: 09/30/09


Confidential                                                                                                                                                      10417905-FISV-001703
                                                                              Attachment JJJJ
                                                                                                                                      PX 27, 2805
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 272 of 527




                        Attachment JJJJ
                                                  PX 27, 2806
                           Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 273 of 527
               Legal name RAGING BULL.COM                                                    DBA         WWW.JASONBONDPICKS.COM
                   Month             Sales                     Current Exposure              Date:                          April           201 9
                Mar 1 9             $2,798,1 46                         $4,864,244           Location (City/State)                         ARLINGTON, TX
                Feb 1 9             $2,791 ,951                         $5,392,753           Website:                              http://www.jasonbondpicks.com
                Jan 1 9             $3,61 8,794                         $8,622,1 52          Alliance Name:                      Banc of America Merchant Services
                Dec 1 8             $7,21 5,296                         $9,806,01 6          Marker Name:                                    BAMS 890
                Nov 1 8             $3,71 8,41 2                        $5,923,803           Clearing Name:                             098 Bank of America
                Oct 1 8             $3,1 72,581                         $4,751 ,907
                Sep 1 8             $2,1 59,970                         $3,809,400           Live Since:                 Feb 201 4                Credit Rating:            D+
                Aug 1 8             $2,293,669                          $3,665,328           Co. Start Date:             Feb 201 3              Industry Rating              III
                Jul 1 8             $1 ,877,31 6                        $3,422,082                                         S&P             Moodys        Trend:           Stable
                Jun 1 8             $2,1 34,245                         $4,274,1 43          Agency Rating:                                            Purpose:           Interim
                May 1 8             $3,020,1 46                         $4,471 ,461          Ticker:                                              Review Cycle:              Q
                Apr 1 8             $1 ,977,1 61                        $3,851 ,596          Price:                                             Annual Review:              Jul
                Mar 1 8             $2,636,547                          $3,91 0,756          Range:
                                Annualized Total                Average Ticket
                         Total         $36,777,687                             $728
                         Annualized: Refund Ratio              Chargeback Ratio                                                              %              Days
                                     2.62%                          4.06%                                       NDX Assumptions:            1 00             50

                Exposure:                NDX                     Operating Risk                  Discount Risk                   Collateral               Net Risk
                   Current            $4,659,447                   $1 48,834                        $55,963                      $501 ,096                    $4,363,1 48
                     Peak             $9,694,237                   $1 28,489                        $55,963                      $501 ,096                    $9,377,593

                         Other or Most Likely Risk:                      $0                           CA Amount:                $1 1 ,750,000

                Financial Highlights: (Date)                     3/31 /201 9 (3M)              1 2/31 /201 8 (1 2M)           3/31 /201 8 (3M)              1 2/31 /201 7 (1 2M)
                Thousands                   Sales:                            $1 0,459                      $33,61 2                       $7,41 4                          $1 5,968
                                         EBITDA:                               $2,1 75                      $1 2,729                       $4,055                            $7,856
                                      EBITDA/Int.:                            725.00                          848.60                    1 ,351 .67                           392.80
                                      Net Income:                              $2,1 72                      $1 2,71 4                      $4,052                            $7,836
                     Unrestricted Cash & Equiv:                                $1 ,642                        $3,255                       $1 ,855                               $85
                                    Deferred Rev:                                    $0                            $0                           $0                                 $0
                                             TNW:                              $2,932                         $4,342                       $2,751                               $740
                                       Debt/TNW:                                   0.1 9                         0.1 3                        0.25                              1 .06
                                   Current Ratio:                                1 2.09                         37.31                       49.24                               0.40
               Merchant Background/Ownership:
               •Jason Bond is an individual who has made a fortune on Wallstreet with his investment picks operates website www.JasonBondPicks that you can become a
               member and receive trade and stock tips. There is a quarterly or annual subscription.
               •On 201 2, Jasonbondpicks operates under the legal entity and BAMS merchant on record under Lighthouse Media, who's principal owners are Alan Marshall and
               Jeff Bishop.
               •In Depth KYC: • Prior to Feb 201 4 the company was owned by Patriot Publishing. In Feb 201 4 a new entity was formed Lighthouse Media, where current owing is
               broken down as follows and confimred by Jeff Bishop: 25% Jason Bond, 25% MFA holding ( Allan Marshall company) and 50% Sherwood Ventures, with Jeff Bishop
               as 90% owner in Sherwood Ventures but there is an agreement in place that he is 1 00% owner in the 50% ownership in Lighthouse Media now called Raging Bull.
               There other 1 0% has no ownership in Lighthouse Media. Jason Bond did not sign contract as Jeff is majority owner but all owners are the signors on the bank
               accounts etc.




               Processing Results, Trends, Risk Dynamics, Collateral Description, URL Review, PCI level & status:
               •PR add in April 201 4 by a CI referral as a Red folder. D+ rating and S cycle. Account initially declined, was re-evalulated as the company's owners have significant
               ML relationships, where a collateral for $1 50K was determined at boarding plus a signed PG of partial owner, Jeff Bishop.
               •Signd to process an annual volume of $2.8M with an AT of $300 and risk assumptions set at 1 00%/50 days based on a blend of quarterly and annual
               memberships.
               •Merchant YTD processing grew to $36.8M with an AT of $728, and activity history shows an acceptable credit ratio of 2.62%. However, a CB issue with ratio of 4%.
               • Merchant settles on monthly discount and is not found on the April 201 9 PCI distribution list.
               • The website provides information on the company, contact info and how to become a member. Upon google there was no negative information found.




               Bank/Trade/Agency Comments:
               - Bank: Merchant no longer has a bank account with BofA as the bank decided to exit the relationship




               Financial Commentary:




           Revised: 09/30/09


Confidential                                                                                                                                                       10417905-FISV-001705
                                                                               Attachment JJJJ
                                                                                                                                       PX 27, 2807
                          Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 274 of 527
               Internally prepared Q1 201 9 financials provided.
               - Merchant reveals a very stable operation with revenue of $1 0.5M and a net profit of $2.2M. EBITDA covered the minor $3K interest expense handily.
               - Cash balance at the end of the period was $1 .6M with no deferred revenue. Cash was enough to cover all liabilities more than 3x. LT Debt (internal) of $468K with
               no current portion reported. Liquidity was sound and TNW was positive but not wholly supportive at $3M.




               Recent Events/Noteworthy Items/Actions taken:
               - Analyst has been working closely with the merchant to reduce chargebacks. Merchant has remained dedicated to improving. They have brought in a 3rd party
               fraud prevention team, Verifi. There has been some minor improvement, though we still need to do better. As of 1 /201 9, chargebacks jumped to 7% for the month
               due to a huge spike in December sales and an influx of Discover chargebacks following the disentitlement. We had a call with the merchant who sympathized with
               our concerns. They explained some methods they will start using to try to reduce chargebacks. That they have begun sending customers Renewal Reminders, they
               are making it easier for their customers to cancel their account, automatically submitting and Discover refunds that come back, trying to increase their BBB rating,
               and working on making their billing descriptors as specific as possible with a CS phone number.



               Action/Strategy/Recommendation:
               Jason Bond is an individual who has made a fortune on Wallstreet with his investment picks operates website www.JasonBondPicks that you can become a
               member and receive trade and stock tips. There is a quarterly or annual subscription.
               - Merchant YTD processing grew to $36.8M with an AT of $728, and activity history shows an acceptable credit ratio of 2.62%. However, a CB issue with ratio of
               4%. $500K LOC as collateral.
               - Bank: Merchant no longer has a bank account with BofA as the bank decided to exit the relationship
               - Merchant ran a big promo in December that caused sales to spike more than double its monthly average. When sales normalized in Jan, the CB rate jumped up to
               7.6% but has since decreased each month with a ratio of 3.6% in April.
               - Analyst scheduling another call with the merchant in early May.

               Recommend to maintain rating and cycle. Continue working with merchant to reduce chargeback levels.




                                                                                                                                 Analyst Name:         Tyler Glass




           Revised: 09/30/09


Confidential                                                                                                                                                      10417905-FISV-001706
                                                                              Attachment JJJJ
                                                                                                                                      PX 27, 2808
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 275 of 527




                        Attachment JJJJ
                                                  PX 27, 2809
                 Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 276 of 527




          VIA FEDEX



          July 2, 2019



          Jordan Reyna
          RagingBull.Com LLC (f/k/a Lighthouse Media LLC)
          62 Calef Highway
          Lee, NH 03861

                                                NOTICE OF TERMINATION
                                             RagingBull.com (MID: 372288802880)

          Dear Jordan:

          We are writing pursuant to the Merchant Processing Application and Agreement, including the Program Guide
          thereto (as amended from time to time, collectively, the “Merchant Agreement”) entered into by and among
          RagingBull.com (formerly known as Lighthouse Media LLC) (“you”), Banc of America Merchant Services,
          LLC (“BAMS”), and Bank of America, N.A. (“Bank” and together with BAMS, “we” or “us”) on or around
          February 21, 2014. Upon review of your merchant account, it has been determined that we cannot continue
          providing services under the Merchant Agreement. Accordingly, we will terminate the Merchant Agreement
          effective thirty-five (35) days from the date of this letter (the “Termination Date”). You should make
          alternative arrangements for accepting card payments prior to the Termination Date.

          In connection with the termination of your Merchant Agreement and in accordance with your Merchant
          Agreement, we will be increasing the Reserve Account by an additional amount of Three Hundred Thousand
          and 00/100 Dollars ($300,000.00), for a total Reserve Account amount of Eight Hundred Thousand and
          00/100 Dollars ($800,000). This is the amount we believe is necessary to cover any unbilled processing costs
          plus our estimated exposure based on reasonable criteria for chargebacks, unshipped merchandise and/or
          unfulfilled services as applicable, and any other liabilities anticipated under the Merchant Agreement. We will
          begin funding the additional amount of the Reserve Account effective July 8, 2019 by holdback of 25% of
          daily deposits until the Reserve Account is fully funded. In general, we will attempt to collect amounts that
          you owe to us in the same manner that we collect such amounts today. However, we reserve the right, at any
          time, to collect any amounts by debiting the Reserve Account or in any other manner permitted under the
          Merchant Agreement.

          After the Termination Date, all sales and refunds must be submitted to your new service provider. If any sales
          are processed through your merchant account with us after the Termination Date, we will divert those sales to
          a Reserve Account and any refunds without an offsetting sale will be rejected. Any funds moved into the
          Reserve Account will be returned to you after the expiration of all chargeback periods and after we have
          determined that there will be no further exposure or liability to us arising from the transactions that you have
          submitted through us. Depending upon the activity in your account, this period should be less than ten months
          from your final processing date.



                                                                                    Mail Code NC1 028 15 01, 150 North College Street
                                                                                                     Charlotte, North Carolina 28255


Confidential                                                                                                       10417905-FISV-001682
                                                      Attachment JJJJ
                                                                                               PX 27, 2810
                       Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 277 of 527
          Certain obligations under the Merchant Agreement survive termination, including your financial responsibility
          to reimburse us for any chargebacks, fines, fees, and/or assessments that arise from or relate to the transactions
          you submit to us for processing, even if received after the Termination Date.

          Nothing contained herein shall be deemed a waiver of any rights we may have und er the Merchant Agreement
          or otherwise, and we expressly reserve all such rights.

          If you have any questions, please feel free to contact us.




          Sincerely,



          Tyler Glass
          Bank of America Merchant Services Credit Risk Department




Confidential                                                                                                     10417905-FISV-001683
                                                        Attachment JJJJ
                                                                                             PX 27, 2811
                               Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 278 of 527


                                         (2) and (3) Date                                     (5) Transaction
  (1) Merchant Information                                              (2) Reserve                                                 (7) Third Parties   (8) ACH, RCCs,
                                       Account was opened                                    Information and       (6) ABA / DDA
      and Merchant No.                                                    Balance                                                  (Banks, ISOs, FIs)   and/or RCPOs
                                            and closed                                         Chargebacks

 Ragingbulldot Com LLC fka              Keyed 02.25.2014
 LightHouse Media LLC                  terminated by BAMS           $47,847.12 (as of        FISV‐000194 – FISV‐                                             No
                                                                                                                   FISV‐000027
                                       07.02.2019, effective          09.21.2020)                  000701
 MID                                       08.06.2019
 Ragingbulldot Com LLC dba
                                        Keyed 09.24.2017;
 Biotechbreakouts.
                                       terminated by BAMS                                     FISV‐000703 –
 com                                                                        None                                   FISV‐000098                               No
                                       07.02.2019, effective                                   FISV‐000920
                                           08.06.2019
 MID

 Ragingbulldot Com LLC dba
                                        Keyed 09.24.2017;
 Weeklymoneymultiplier.co
                                       terminated by BAMS                                    FISV‐000922 – FISV‐                                             No
 m                                                                          None                                   FISV‐000114
                                       07.02.2019, effective                                       001094
                                           08.06.2019
 MID


 Ragingbulldot Com LLC dba              Keyed 09.24.2017;
 Pennypro.com                          terminated by BAMS                                    FISV‐001096 – FISV‐                                             No
                                                                            None                                   FISV‐000133
                                       07.02.2019, effective                                       001285
 MID                                       08.06.2019



 Ragingbulldot Com LLC dba              Keyed 09.24.2017;
 Petrapicks.com                        terminated by BAMS                                      FISV‐0001287 –                                                No
                                                                            None                                   FISV‐000155
                                       07.02.2019, effective                                     FISV‐001473
 MID                                       08.06.2019




Interrogatories – Fiserv Response to Civil Investigative Demand, FTC Matter Number 2023073
September 21, 2020


                                                                            Attachment JJJJ
                                                                                                                                          PX 27, 2812
                               Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 279 of 527


                                         (2) and (3) Date                                     (5) Transaction
  (1) Merchant Information                                              (2) Reserve                                                 (7) Third Parties   (8) ACH, RCCs,
                                       Account was opened                                    Information and       (6) ABA / DDA
      and Merchant No.                                                    Balance                                                  (Banks, ISOs, FIs)   and/or RCPOs
                                            and closed                                         Chargebacks


 Ragingbulldot Com LLC dba              Keyed 11.24.2017;
 Jasonbondpicks.com                    terminated by BAMS                                    FISV‐001475 – FISV‐                                             No
                                                                            None                                   FISV‐000179
                                       07.02.2019, effective                                       001681
 MID                                       08.06.2019




Interrogatories – Fiserv Response to Civil Investigative Demand, FTC Matter Number 2023073
September 21, 2020


                                                                           Attachment JJJJ
                                                                                                                                          PX 27, 2813
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 280 of 527




                        Attachment JJJJ
                                                  PX 27, 2814
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 281 of 527




                        Attachment JJJJ
                                                  PX 27, 2815
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 282 of 527




                        Attachment JJJJ
                                                  PX 27, 2816
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 283 of 527




                        Attachment JJJJ
                                                  PX 27, 2817
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 284 of 527




                        Attachment JJJJ
                                                  PX 27, 2818
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 285 of 527




                        Attachment JJJJ
                                                  PX 27, 2819
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 286 of 527




                        Attachment JJJJ
                                                  PX 27, 2820
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 287 of 527




                        Attachment JJJJ
                                                  PX 27, 2821
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 288 of 527




                        Attachment JJJJ
                                                  PX 27, 2822
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 289 of 527




                        Attachment JJJJ
                                                  PX 27, 2823
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 290 of 527




                        Attachment JJJJ
                                                  PX 27, 2824
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 291 of 527




                        Attachment JJJJ
                                                  PX 27, 2825
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 292 of 527




                        Attachment JJJJ
                                                  PX 27, 2826
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 293 of 527




                        Attachment JJJJ
                                                  PX 27, 2827
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 294 of 527




                        Attachment JJJJ
                                                  PX 27, 2828
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 295 of 527




                        Attachment JJJJ
                                                  PX 27, 2829
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 296 of 527




                        Attachment JJJJ
                                                  PX 27, 2830
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 297 of 527




                        Attachment JJJJ
                                                  PX 27, 2831
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 298 of 527




                        Attachment JJJJ
                                                  PX 27, 2832
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 299 of 527




                        Attachment JJJJ
                                                  PX 27, 2833
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 300 of 527




                        Attachment JJJJ
                                                  PX 27, 2834
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 301 of 527




                        Attachment JJJJ
                                                  PX 27, 2835
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 302 of 527




                        Attachment JJJJ
                                                  PX 27, 2836
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 303 of 527




                        Attachment JJJJ
                                                  PX 27, 2837
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 304 of 527




                        Attachment JJJJ
                                                  PX 27, 2838
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 305 of 527




                        Attachment JJJJ
                                                  PX 27, 2839
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 306 of 527




                        Attachment JJJJ
                                                  PX 27, 2840
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 307 of 527




                        Attachment JJJJ
                                                  PX 27, 2841
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 308 of 527




                        Attachment JJJJ
                                                  PX 27, 2842
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 309 of 527




                        Attachment JJJJ
                                                  PX 27, 2843
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 310 of 527




                        Attachment JJJJ
                                                  PX 27, 2844
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 311 of 527




                        Attachment JJJJ
                                                  PX 27, 2845
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 312 of 527




                        Attachment JJJJ
                                                  PX 27, 2846
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 313 of 527




                        Attachment JJJJ
                                                  PX 27, 2847
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 314 of 527




                        Attachment JJJJ
                                                  PX 27, 2848
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 315 of 527




                        Attachment JJJJ
                                                  PX 27, 2849
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 316 of 527




                        Attachment JJJJ
                                                  PX 27, 2850
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 317 of 527




                        Attachment JJJJ
                                                  PX 27, 2851
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 318 of 527




                        Attachment JJJJ
                                                  PX 27, 2852
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 319 of 527




                        Attachment JJJJ
                                                  PX 27, 2853
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 320 of 527




                        Attachment JJJJ
                                                  PX 27, 2854
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 321 of 527




                        Attachment JJJJ
                                                  PX 27, 2855
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 322 of 527




                        Attachment JJJJ
                                                  PX 27, 2856
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 323 of 527




                        Attachment JJJJ
                                                  PX 27, 2857
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 324 of 527




                        Attachment JJJJ
                                                  PX 27, 2858
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 325 of 527




                        Attachment JJJJ
                                                  PX 27, 2859
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 326 of 527




                        Attachment JJJJ
                                                  PX 27, 2860
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 327 of 527




                        Attachment JJJJ
                                                  PX 27, 2861
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 328 of 527




                        Attachment JJJJ
                                                  PX 27, 2862
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 329 of 527




                        Attachment JJJJ
                                                  PX 27, 2863
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 330 of 527




                        Attachment JJJJ
                                                  PX 27, 2864
                                                                                                                                                       PX 27, 2865
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 331 of 527




                                                                      Global Investigations
                                                                      Law Enforcement Officer:          Kim, Sung
                                                                      Law Enforcement Agency:           Federal Trade Commission - Washington, DC
                                                                      Requested On:                     Tue, 14 Apr 2020 21:08
                                                                      Evidence Gathered On:             Fri, 01 May 2020 0:12
                                                                      Law Enforcement Reference: 2023073
                                                                      All times indicated in this document refer to time zone GMT




                                                                                                                                                       Attachment KKKK
                                                                      Registration Information
                                                                      User Info
                                                                      First Name                     Jason
                                                                      Middle Name
                                                                      Last Name                      Bond
                                                                      DOB
                                                                      CC Statement Name              JASONBOND
                                                                      Email                          jason@jasonbondpicks.com, jordan@ragingbull.com
                                                                      Business Info
                                                                      Business Name                  Ragingbull.com, LLC
                                                                      URL                            http://www.jasonbondpicks.com
                                                                      Customer Service Phone         +1 8559818370
                                                                      Account Info
                                                                      Account Status                 Open
                                                                      Account #
                                                                      Account Type                   Business - Verified
                                                                      Time Created                   Mon, 12 Oct 2009 1:43:22
                                                                      SSN
                                                                      SSN
                                                                      TIN
                                                                      Financial Information
                                                                                                                                                                      PX 27, 2866
                                                                      Summary
                                                                      Account Balance                  USD 0.00 (Primary)
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 332 of 527




                                                                      Total Amount Sent                USD 2,662,103.00 (Primary)
                                                                      Total Amount Received            USD 5,140,359.51
                                                                      Amount Received Current Month
                                                                      Amount Received Month 1          USD 1,158.40
                                                                      Amount Received Month 2          USD 297.00
                                                                      Amount Received Month 3          USD 297.00
                                                                      Pending Balance to be Released
                                                                                                       $0.00 USD* (0 % - $0.00 USD)
                                                                      Minimum Reserve Balance
                                                                                                       $0.00 USD* (0 % - 0 days)
                                                                      Rolling Reserve Balance
                                                                      Secure Card Attributes




                                                                                                                                                                      Attachment KKKK
                                                                      Billing Address
                                                                      Secure Card Numbers
                                                                      Backup Funding Source
                                                                      Daily Spending Limit
                                                                      PayPal Credit
                                                                      PP Credit Account Number
                                                                      Expiration Date
                                                                      Account Status
                                                                      Funding Source Availability
                                                                      Authorized Users
                                                                                                                  Bank Accounts
                                                                      Account #                        Status                 Name            Bank Info   Routing #
                                                                                                                              Ragingbull.co
                                                                                                       ACTIVE-Primary
                                                                                                                              m, LLC
                                                                      Type                             Bank Name              Confirmed                   Country
                                                                      CHECKING                         JPMORGAN CHASE         Confirmed: Instant          US
                                                                      Account #                        Status                 Name            Bank Info   Routing #
                                                                                                                              Premium/
                                                                                                       INACTIVE
                                                                                                                              Membership
                                                                      Type                             Bank Name              Confirmed                   Country
                                                                                                       BANK OF AMERICA,
                                                                      SAVINGS                                                 Confirmed: Instant          US
                                                                                                       N.A.
                                                                                                                                             PX 27, 2867
                                                                      Account #   Status             Name            Bank Info   Routing #
                                                                                                     www.PennySto
                                                                                  BLOCKED
                                                                                                     ckLive.com
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 333 of 527




                                                                      Type        Bank Name          Confirmed                   Country
                                                                                  BANK OF AMERICA
                                                                      CHECKING                       Confirmed: Instant          US
                                                                                  N.A.
                                                                      Account #   Status             Name            Bank Info   Routing #
                                                                                                     Media Elite
                                                                                                     Consultants
                                                                                  INACTIVE           LLC (
                                                                                                     www.PennySto
                                                                                                     ckLive.com)
                                                                      Type        Bank Name          Confirmed                   Country
                                                                                  SECURITY SERVICE   Confirmed: Two Random
                                                                      CHECKING                                                   US




                                                                                                                                             Attachment KKKK
                                                                                  FCU                Deposits
                                                                      Account #   Status             Name            Bank Info   Routing #
                                                                                                     JasonBondPick
                                                                                  BLOCKED
                                                                                                     s
                                                                      Type        Bank Name          Confirmed                   Country
                                                                                  BANK OF AMERICA,
                                                                      CHECKING                       Confirmed: Instant          US
                                                                                  N.A.
                                                                      Account #   Status             Name            Bank Info   Routing #
                                                                                                     Media Elite
                                                                                                     Consultants
                                                                                  INACTIVE           LLC (
                                                                                                     www.PennySto
                                                                                                     ckLive.com)
                                                                      Type        Bank Name          Confirmed                   Country
                                                                      CHECKING    bank of america    Confirmed: Instant          US
                                                                      Account #   Status             Name            Bank Info   Routing #
                                                                                                     www.PennySto
                                                                                  INACTIVE
                                                                                                     ckLive.com
                                                                      Type        Bank Name          Confirmed                   Country
                                                                                  BANK OF AMERICA,   Confirmed: Two Random
                                                                      CHECKING                       Deposits
                                                                                                                                 US
                                                                                  N.A.
                                                                      Account #   Status             Name            Bank Info   Routing #
                                                                                                     JasonBondPick
                                                                                  INACTIVE
                                                                                                     s
                                                                                                                                                                   PX 27, 2868
                                                                      Type                 Bank Name                 Confirmed                   Country
                                                                                           BANK OF AMERICA,          Confirmed: Two Random
                                                                      CHECKING                                       Deposits
                                                                                                                                                 US
                                                                                           N.A.
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 334 of 527




                                                                                                       Credit Cards
                                                                      Account #            Status                    Name           Start Date   Expiration Date
                                                                                           INACTIVE-Expired          Romish Abib    30-Aug-10    07/2014
                                                                      Type                 Issuer                    Confirmed      Issue #      Currency
                                                                                           Bank of America, National
                                                                      VISA DEBIT                                     Unconfirmed                 USD
                                                                                           Association
                                                                      Account #            Status                    Name           Start Date   Expiration Date
                                                                                           INACTIVE-Expired          Nic Lesmeister 2-Dec-10     07/2017
                                                                      Type                 Issuer                    Confirmed      Issue #      Currency
                                                                                           Bank of America, National
                                                                      VISA DEBIT                                     Unconfirmed                 USD




                                                                                                                                                                   Attachment KKKK
                                                                                           Association
                                                                      Account #            Status                    Name           Start Date   Expiration Date
                                                                                           ACTIVE                    Jason Bond     1-Feb-19     09/2023
                                                                      Type                 Issuer                    Confirmed      Issue #      Currency
                                                                                           CAPITAL ONE BANK
                                                                                                                     Unconfirmed:
                                                                      MASTER_CARD CREDIT   (USA), NATIONAL                                       USD
                                                                                                                     PayPal Code
                                                                                           ASSOCIATION
                                                                      Account #            Status                    Name           Start Date   Expiration Date
                                                                                           INACTIVE-Expired          Jason Bond     10-Aug-16    05/2018
                                                                      Type                 Issuer                    Confirmed      Issue #      Currency
                                                                                           Capital One Bank (Usa),
                                                                      VISA CREDIT                                    Unconfirmed                 USD
                                                                                           National Association
                                                                      Account #            Status                    Name           Start Date   Expiration Date
                                                                                           INACTIVE                  Jason Bond     7-Oct-17     06/2020
                                                                      Type                 Issuer                    Confirmed      Issue #      Currency
                                                                                           Capital One Bank (Usa),
                                                                      VISA CREDIT                                    Unconfirmed                 USD
                                                                                           National Association
                                                                      Account #            Status                    Name           Start Date   Expiration Date
                                                                                                                     Ramish
                                                                                           INACTIVE-Expired          Habibullah     1-Apr-10     02/2014
                                                                                                                     Duboc
                                                                      Type                 Issuer                    Confirmed      Issue #      Currency
                                                                                           Bank of America, National
                                                                      VISA DEBIT                                     Unconfirmed                 USD
                                                                                           Association
                                                                                                                                                                                        PX 27, 2869
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 335 of 527




                                                                      This document is sent electronically and does not require any signature.




                                                                                                                                                                                        Attachment KKKK
                                                                      The information in this document has been processed based on the request from the Law Enforcement Officer named
                                                                      above.
                                                                        CONFIDENTIALITY NOTICE:
                                                                      This communication with its contents may contain confidential and/or legally privileged information. It is
                                                                      solely for the use of the intended recipient(s). Unauthorized interception, review, use or disclosure is
                                                                      prohibited and may violate applicable laws including the Electronic Communications Privacy Act. If you are
                                                                      not the intended recipient, please contact the sender and destroy all copies of the communication.
                                                                                                                                                    PX 27, 2870
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 336 of 527




                                                                      Global Investigations
                                                                      Law Enforcement Officer:          Kim, Sung
                                                                      Law Enforcement Agency:           Federal Trade Commission - Washington, DC
                                                                      Requested On:                     Tue, 14 Apr 2020 21:08
                                                                      Evidence Gathered On:             Fri, 01 May 2020 0:11
                                                                      Law Enforcement Reference: 2023073
                                                                      All times indicated in this document refer to time zone GMT




                                                                                                                                                    Attachment KKKK
                                                                      Registration Information
                                                                      User Info
                                                                      First Name                     Jeff
                                                                      Middle Name
                                                                      Last Name                      Bishop
                                                                      DOB
                                                                      CC Statement Name              ROTOPLAY
                                                                      Email                          editor@beaconequityresearch.com
                                                                      Business Info
                                                                      Business Name                  BlueWave Advisors, LLC
                                                                      URL                            http://rotoplay.com
                                                                      Customer Service Phone         +1 4693616253
                                                                      Account Info
                                                                      Account Status                 Closed
                                                                      Account #
                                                                      Account Type                   Business - Unverified
                                                                      Time Created                   Mon, 16 Oct 2006 18:55:16
                                                                      SSN
                                                                      SSN
                                                                      TIN
                                                                      Financial Information
                                                                                                                                                                           PX 27, 2871
                                                                      Summary
                                                                      Account Balance                  USD 0.00 (Primary)
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 337 of 527




                                                                      Total Amount Sent                USD 415,037.34 (Primary)
                                                                      Total Amount Received            USD 9,915.49
                                                                      Amount Received Current Month
                                                                      Amount Received Month 1          USD 41.30
                                                                      Amount Received Month 2          USD 218.03
                                                                      Amount Received Month 3          USD 457.44
                                                                      Pending Balance to be Released
                                                                                                       $0.00 USD* (0 % - $0.00 USD)
                                                                      Minimum Reserve Balance
                                                                                                       $0.00 USD* (0 % - 0 days)
                                                                      Rolling Reserve Balance
                                                                      Secure Card Attributes




                                                                                                                                                                           Attachment KKKK
                                                                      Billing Address
                                                                      Secure Card Numbers
                                                                      Backup Funding Source
                                                                      Daily Spending Limit
                                                                      PayPal Credit
                                                                      PP Credit Account Number
                                                                      Expiration Date
                                                                      Account Status
                                                                      Funding Source Availability
                                                                      Authorized Users
                                                                                                                 Bank Accounts
                                                                      Account #                        Status                 Name          Bank Info    Routing #
                                                                                                                              BlueWave
                                                                                                       BLOCKED
                                                                                                                              Advisors
                                                                      Type                             Bank Name              Confirmed                  Country
                                                                                                                              Confirmed: Two Random
                                                                      CHECKING                         Bank of America        Deposits
                                                                                                                                                         US
                                                                                                                  Credit Cards
                                                                      Account #                        Status                 Name          Start Date   Expiration Date
                                                                                                       INACTIVE-Expired       Jeff Bishop   13-Nov-07    09/2009
                                                                      Type                             Issuer                 Confirmed     Issue #      Currency
                                                                                                                                                                                        PX 27, 2872
                                                                      MASTER_CARD CREDIT                                            Unconfirmed                     USD
                                                                      Account #                          Status                     Name            Start Date      Expiration Date
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 338 of 527




                                                                                                         INACTIVE-Expired           Jeff Bishop     30-Jun-09       11/2009
                                                                      Type                               Issuer                     Confirmed       Issue #         Currency
                                                                      AMEX CREDIT                        American Express           Unconfirmed                     USD
                                                                      Account #                          Status                     Name            Start Date      Expiration Date
                                                                                                                                    BlueWave
                                                                                                         INACTIVE-Expired                           10-Nov-06       04/2010
                                                                                                                                    Advisors
                                                                      Type                               Issuer                     Confirmed       Issue #         Currency
                                                                                                         Bank of America, National
                                                                      VISA DEBIT                                                   Unconfirmed                      USD
                                                                                                         Association
                                                                      Account #                          Status                     Name            Start Date      Expiration Date
                                                                                                         INACTIVE-Expired           Jeff Bishop     30-Mar-10       11/2013
                                                                      Type                               Issuer                     Confirmed       Issue #         Currency




                                                                                                                                                                                        Attachment KKKK
                                                                      AMEX CREDIT                        American Express           Unconfirmed                     USD
                                                                      Account #                          Status                     Name            Start Date      Expiration Date
                                                                                                                                    Bluewave
                                                                                                         INACTIVE-Expired                           18-May-09       09/2011
                                                                                                                                    Advisors
                                                                      Type                               Issuer                     Confirmed       Issue #         Currency
                                                                      MASTER_CARD CREDIT                                            Confirmed                       USD
                                                                      Account #                          Status                     Name            Start Date      Expiration Date
                                                                                                         INACTIVE-Expired           Jeff Bishop     1-Jan-70        05/2012
                                                                      Type                               Issuer                     Confirmed       Issue #         Currency
                                                                                                         Bank of America, National
                                                                      VISA DEBIT                                                   Unconfirmed                      USD
                                                                                                         Association
                                                                      This document is sent electronically and does not require any signature.
                                                                      The information in this document has been processed based on the request from the Law Enforcement Officer named
                                                                      above.
                                                                        CONFIDENTIALITY NOTICE:
                                                                      This communication with its contents may contain confidential and/or legally privileged information. It is
                                                                      solely for the use of the intended recipient(s). Unauthorized interception, review, use or disclosure is
                                                                      prohibited and may violate applicable laws including the Electronic Communications Privacy Act. If you are
                                                                      not the intended recipient, please contact the sender and destroy all copies of the communication.
                                                                                                                                                    PX 27, 2873
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 339 of 527




                                                                      Global Investigations
                                                                      Law Enforcement Officer:          Kim, Sung
                                                                      Law Enforcement Agency:           Federal Trade Commission - Washington, DC
                                                                      Requested On:                     Tue, 14 Apr 2020 21:08
                                                                      Evidence Gathered On:             Fri, 01 May 2020 0:13
                                                                      Law Enforcement Reference: 2023073
                                                                      All times indicated in this document refer to time zone GMT




                                                                                                                                                    Attachment KKKK
                                                                      Registration Information
                                                                      User Info
                                                                      First Name                     Jeff
                                                                      Middle Name
                                                                      Last Name                      Bishop
                                                                      DOB
                                                                      CC Statement Name              PENNYPRO
                                                                      Email                          billing@pennypro.com
                                                                      Business Info
                                                                      Business Name                  Insight Media LLC
                                                                      URL                            http://www.pennypro.com
                                                                      Customer Service Phone
                                                                      Account Info
                                                                      Account Status                 Closed
                                                                      Account #
                                                                      Account Type                   Business - Verified
                                                                      Time Created                   Mon, 15 Sep 2014 16:23:22
                                                                      SSN
                                                                      SSN
                                                                      TIN
                                                                      Financial Information
                                                                                                                                                                         PX 27, 2874
                                                                      Summary
                                                                      Account Balance                  USD 0.00 (Primary)
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 340 of 527




                                                                      Total Amount Sent                USD 46,376.45 (Primary)
                                                                      Total Amount Received            USD 2,374.53
                                                                      Amount Received Current Month
                                                                      Amount Received Month 1          USD 1,200.64
                                                                      Amount Received Month 2          USD 874.38
                                                                      Amount Received Month 3          USD 299.51
                                                                      Pending Balance to be Released
                                                                                                       $0.00 USD* (0 % - $0.00 USD)
                                                                      Minimum Reserve Balance
                                                                                                       $0.00 USD* (0 % - 0 days)
                                                                      Rolling Reserve Balance
                                                                      Secure Card Attributes




                                                                                                                                                                         Attachment KKKK
                                                                      Billing Address
                                                                      Secure Card Numbers
                                                                      Backup Funding Source
                                                                      Daily Spending Limit
                                                                      PayPal Credit
                                                                      PP Credit Account Number
                                                                      Expiration Date
                                                                      Account Status
                                                                      Funding Source Availability
                                                                      Authorized Users
                                                                                                                  Bank Accounts
                                                                      Account #                        Status                    Name            Bank Info   Routing #
                                                                                                                                 Insight Media
                                                                                                       INACTIVE
                                                                                                                                 LLC
                                                                      Type                             Bank Name                 Confirmed                   Country
                                                                                                       BANK OF AMERICA,
                                                                      CHECKING                                                   Confirmed: Instant          US
                                                                                                       N.A.
                                                                      Account #                        Status                    Name            Bank Info   Routing #
                                                                                                                                 Insight Media
                                                                                                       INACTIVE-Primary
                                                                                                                                 LLC
                                                                      Type                             Bank Name                 Confirmed                   Country
                                                                                                                                                                                        PX 27, 2875
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 341 of 527




                                                                                                         BANK OF AMERICA,
                                                                      CHECKING                                                      Confirmed: Instant              US
                                                                                                         N.A.
                                                                                                                      Credit Cards
                                                                      Account #                          Status                     Name            Start Date      Expiration Date
                                                                                                         INACTIVE-Expired           Jeff Bishop     4-Dec-15        10/2017




                                                                                                                                                                                        Attachment KKKK
                                                                      Type                               Issuer                     Confirmed       Issue #         Currency
                                                                                                         Capital One Bank (Usa),
                                                                      VISA CREDIT                                                   Unconfirmed                     USD
                                                                                                         National Association
                                                                      This document is sent electronically and does not require any signature.
                                                                      The information in this document has been processed based on the request from the Law Enforcement Officer named
                                                                      above.
                                                                        CONFIDENTIALITY NOTICE:
                                                                      This communication with its contents may contain confidential and/or legally privileged information. It is
                                                                      solely for the use of the intended recipient(s). Unauthorized interception, review, use or disclosure is
                                                                      prohibited and may violate applicable laws including the Electronic Communications Privacy Act. If you are
                                                                      not the intended recipient, please contact the sender and destroy all copies of the communication.
            z{|}~   {|ÿ{ÿ
             Case 1:20-cv-03538-GLR   {|}~15-1
                                    Document {|ÿ
                                                 Filed ÿ{|ÿ
                                                       12/07/20  |{
                                                                Page 342 ÿ
                                                                         {}
                                                                         of 527 

012314343                                      56678911867 816681224417 6
            !"##$$"%&''(&)*+,-.,/01+2342+5&67+&8968(.'':)23
   ;.(3900,5          H,),9I,5I9& H,-.,/0,+
   <=>?@ABC?B@DE@FG             <JKLMNJOPQPR=STUV
   ;0&0./                                      W//986,,




   X2+5&6H,Y6& <=>?@ABC?B@DE@FG
   JQZ[=Z=QTQQ
   \60,+6&']22'/^20<=>?@ABC?B@DE@FG                                                           
   _=URTD`
   ab=ZJRLD<J
   cQZQJ[PDd[ZDeeZ=[[SZQ[STUeTT


   \60,+6&']22'/^20<=>?@ABC?B@DE@FG                                                           




   \60,+6&']22'/^20<=>?@ABC?B@DEEFG                                                           

   \60,+6&']22'/^20<=>?@ABC?B@DECFG                                                           

56678911867 816681224417 6                                                                        21
                                                                                             fghijklllllmno
                                            pqqrstuvwqÿyyyy                              ÿÿ
            }~   ~ÿ~ ÿ
             Case 1:20-cv-03538-GLR   ~15-1
                                    Document ~ÿ
                                                 Filed ÿ~ÿ
                                                       12/07/20  ~
                                                                Page 343 ÿ
                                                                         ~
                                                                         of 527 

012314343                                  56678911867 816681224417 6




    !"#$!%&'((&)*("+,-./012.1/34256                                                       




                     +,-./012.1/37856
   9:+ .
   ;<=:,>=?@<?A=A:B<.?CDED,DE=?@:,F
   ;<?D?D+A?@?>AG?EG,EEF
   HIJKLKMNOPQ
   RS?DE,D?<T>,S,TB@:.<BS<S?DB?A?@<<B<@CDASC?<,<?
   ,<?U?.>?<BD>DBS?BSVW<:,EX?SX?SB.:,C?SS?B:
   SSDD<?DB?AV;<?DADEX?@<<EDC<AS<?DE:ACD?SS<@??A
   BS<SV
   YD,:<?D?XXDEX?S?@:?S?>:?@?>A?:,<XBBS3<?A.BB?>A?.
   X?>?SZ??@SSDD.5SSDD.BV;<[DA<<3
   <ED3\\D?EVBA\SBD\S?DE,D\B@?D]>,S,
   BDDC<?^EDDX?BCDEX?SS.EX?@<:,BAES<DX?BSDEX<<
   EDC<B?XS<DX?BCD<@??ABS<SVS::,D<,SEX?SDX?SB:
   E<:D?BD?@,:,B?XS>A<B,DADCDD?@S@AV
   RE?DS<E<:D?BS_,DAD.:,D<,SDEX?SE?B,D><Z>^S^>D<D><
   C=BAES.DCD<>,SSDDC<<E?D\?D?BB,SV`D?B:.:X?SB<
   EXD:,C<C?<<EDS<ED:,?S<C=V
   RXD.:,D<,SDEX?S:@,D?D?,D?@<B,DACDA=SD?SB<
   ?@<><XSa><EDS?@V
   DBAASX?C?@<>C?@?B<CA=<?@<:BAE?@X?SB>S?DE,:ED3
   <ED3\\D?EVBA\SBD\S?DE,D]C<D,ZA?
   bOINcdeOfgNLQ
   RS?DE,D?<TYB@?USTB@:.:,B,DA?DB?A?@<:SB@?U<B<@<?
   BSDAVBAASB<?@,:,B,DAA?S<AC<<?DB<@CD>.SD
   ?><:[C??@C?<SC<S?DE,C?<<?Z=V
   hX?>:,B,DA@S?DE,D<DB?.:,C?D?SD,ZA?X?SBV;<?DX?SB
   D<,S?B,S>,iE?>iB:C<<B<@CD>V?D?AE<:,DES<S?DE,
56678911867 816681224417 6                                                                    41
                                                                                         jklmnopppppqrr
                                          sttuvwxyztÿ||||                            ÿÿ
            uvwxyz   vwÿ|v}~ÿ}
             Case 1:20-cv-03538-GLR   vwxyz15-1
                                    Document vwÿFiledzÿvwÿ
                                                        12/07/20  wv}
                                                                 Page 344 ÿ
                                                                          vx
                                                                          of 527 

012314343                                  56678911867 816681224417 6
   !"#!$!%"&'(()"*"#+,(,*!$*$!,-+)+,+$%%.,%%$/,+%%
   012!$.,"$%3#$,&4+($.*,$##-!,-+$"!5#$6#+,(",$!*$"6
   !,-+"$%3&
   7("($""+-"",-,)$,*%%$,.-,!"##(("!!$!,-+
   +"!)##/+%%*"6!#+("$"8
   -,899,-&#(9!#,9!,-+,9#$6,:+"#6"3!
   ;$%,#(("!*"6%%*"6$#%"*$#",+,6%.#(-%%"6!"#$%%!,-+
   .-,8
   -,899,-&#(9!#,9!,-+,:*$,+(
   <=>?@ABCAD=CE>FF>?G
   7!,-+,"HI!JK#,,!H#$6.).+#+,(#%$(,.+!!"+"!($+"!
    ()$#$"#%%!$",$#"&
   7,.-!,-+).+!"#,+%!,*$.+$#!!.+#%"$"#!*$,
   *$$"!&;#(("!##/"6+%%*"6!#+("$"+-,"*$!!,,,,,+
   $"!-""++8
   -,899,-&#(9!#,9!,-+,9#$6,:#!"-#,,!
   ;$%,#(("!*"6%%*"6$#%"*($/6%.#(-%%"6!"#$%%!,-+.-,8
   -,899,-&#(9!#,9!,-+,:*$,+(
   LMNO@EPA>G
   7!,-+,"HQ+-%#$H#$6.).+#+,(#%$(!.+#$6!((+%-%(,,$(
   -!+#,#&
   4+!"#,+%!"#%+!-$*$,"R$!+-%#$#$6$!+-%#$#$6*$,
   $%$!.+"!!!,-+*$,"$!&;#(("!##/"6+%%*"6!#+("$"
   +-,"*$!!,,,,,+$"!-""++8
   -,899,-&#(9!#,9!,-+,9#$6,:!+-%#$
   ;$%,#(("!*"6%%*"6$#%"*($/6%.#(-%%"6!"#$%%!,-+.-,8
   -,899,-&#(9!#,9!,-+,:*$,+(
   SMTFE=@NA@CU<PUE>OO>?G
   7!,-+,"HV+,#-"I$"#%!H#$6.).+#+,(#%$(!.+#""+!#$6(
   !,-$"6#$"#%%!$,+,#-"&
   7,.-,!,-+,).+*%%*$",*$.+$!#$"#%!,+,#-"$"!,,+!$
   +"!W"#,,$.X!,-+*$,"$!)$/-"6,+,#-"$#*$,-$.+
   $6("*.+#+,($"!$#+,(*$,($!$*$$"!$6!,(,
   ($/"6$-$.("&;#(("!##/"6+%%*"6!#+("$"+-,"*$!!,,,
    ,,+$"!-""++8
   -,899,-&#(9!#,9!,-+,9#$6,:,+,#-"#$"#%!
   ;$%,#(("!*"6%%*"6$#%"*($/6%.#(-%%"6!"#$%%!,-+.-,8
   -,899,-&#(9!#,9!,-+,:*$,+(
   Y>=EZPUADCO@E[G
   \#$!"*/,$"!,,+"6$"/,]-#.+$^$$,"$%+"!-%#._9^$,"$%(,$"!
   #"!",_"-%$#&`-"("!.$$$%.$!%$+!"!""H$,"$%H)*#($.
56678911867 816681224417 6                                                               1
                                                                                         abcdefggggghij
                                          kllmnopqrlÿtttt                            ÿÿ
            `abcde   abÿgahijklÿmnlh
             Case 1:20-cv-03538-GLR   abcde15-1
                                    Document abÿopqj
                                                 Filed rjeÿsjtabÿ
                                                       12/07/20  nlbah
                                                                Page 345 ÿ
                                                                         uact
                                                                         of 527 v

012314343                                     56678911867 816681224417 6
     !"#$"%!&'&("'!)*+ (,-."-% $"%/012&3/("'!%3-
   3"4(3&'""! '&3-".%3''&..!%.5-%&33"-(&"-)
   6%"-"-"''3'$"%%*"73"8""#9',-'3"%:);)"<=>?)9!,"@-.- 5
   -&!&("'"-4!'!-3.%!&$.-"3$"%"%'%'5&('--,3%!&'
   (4!& -$('"4!''(3.!!&'&- -)
   :"!,.'&-.5-3-"3$"%%"'3%3-,$#!' 3%!& ""(
   "&3$3--.&A&--BB(2 "#2&3 !. &'%--("2&%%3"#
   3"-(&)
   %(%"-%(-'%"#-&(2!&)2%"-!%"#-'32!&"% ",C&- 
   5$)9$!-%((!%(D
   9%.-,
   E "
                                                                                         


                                          ;&((;2$.!FGHIGJK




56678911867 816681224417 6                                                                  1
                                                                                            LMNOPQRRRRRSTU
                                           VWWXYZ[\]Wÿ____                              wxÿz{|ÿz}{~
               ÿ ÿ¡¢Document
             Case 1:20-cv-03538-GLR 15-1
                                           ÿ£¤¥
                                               Filed ¦ÿ§¨ÿ
                                                     12/07/20  ¢ 
                                                              Page 346 ÿ
                                                                       ©¨
                                                                       of 527 ª

012314343                                  56678911867 81668117 6
        !"#$"$$%&'()*+)',-./(01(0)(2)+3-45-./(06.(7+0789::;3-<=
   >98<+))?/          M?3?+N?/N+( M?Q9?2)?.
   @ABCDBEFGDBHIJKL OP        @RSTUVRWXYXZA[\]^




   ,-./(0M?_0( @ABCDBEFGDBHIJKL                                                            




   ,-./(0M?_0( @ABCDBEFGDBHIJKL
    ÒP\abYcYPdYe[f
   ,-./(0M?_0( @ABCDBEFGDgHEBKL                                                        
   OPbRHBEFGhEChBCEBHIgKLijO
   kEBHIgHIgKLl@RmbY\ kVRWXYXZA\]lHnYbeAbRP c cP]
   kEBHIgHICKLloooSTTVYRP\Pooo
   kEBHIgHIGKLlSTTHpq
   kEBHIJHEBKLl@RmbY\ kVRWXYXZA\]lHP cRT
   kEBHIJHgIKLl@RmbY\ kVRWXYXZA\]lHYcR bYrTAPRTe\Y\YebrP c
   secRYbeA[OATc rrrARbRbcY\PYX rbaY\br A\Yb TRseP
   RYbeAc
   kEBHIJHJGKLl@RmbY\ kVRWXYXZA\]lHR TAPab] PYRbP P\Yb r
   TAbPaR eR PecYPPYb
   kEBHIIHBIKLlSTTHtR Pab]R \A]Y PYbHPebHuubYe\]uR \buRYbeAbueaY
   kEBHIIHJJKLlSTTHjPjvwnS rYYbbbYT\\b]A\P\Ab]Yr]YbTA\RAYX
   \PXb[
   kEBHICHJEKLlSTTHtb \]]RAbYXOxORyYe\P\sYrTAzRT
   kEBHICHICKLlSTTHtPY\PPeb aYRRYbeAbrrARAAb rP\R
   kEBHI{HEIKLl@RmbY\ kVRWXYXZA\]lHPsbDYz\P\s APbP
   kEBHI{HBFKLl@RmbY\ kVRWXYXZA\]lHT PYebP Y\ARR PeX|
   kEBHI}HgCKLlSTTHr\bbTDcR b rr\PXZ\se\YHPebHuubYe\]uRu\PXZ\sh
   e\Y
   kEBHIGHgEKLlSTTHtR \]]RPYbYbTA~eY\AYZY rRYbeAbP \bbYTY
   TAPRb[dA\PbrARARYbeAbD\[
56678911867 81668117 6                                                                    214
                                                                                          
                                          ÿ                            «¬ÿ®¯°ÿ®±±²
            lmnopq   mnÿsmtuvwxÿyzxt
             Case 1:20-cv-03538-GLR   mnopq15-1
                                    Document mnÿ{|}v
                                                 Filed ~vqÿvmnÿ
                                                       12/07/20  zxnmt
                                                                Page 347 ÿ
                                                                         mo
                                                                         of 527 

012314343                                  56678911867 81668117 6
   !"#$"%$"&'()*+,-./ !0+12.234/5)$67-89+ 6:+/4;3.:
   !"#$"%$"<'()*+,-./ !0+12.234/5)$/ 67-2.=
   !"#$"%$">'()*+,-./ !0+12.234/5)$7/?
   !"#$"%$&@'()=;;$.-5;A-48+;4-9B
   CDEFGHIJKHG *4%>8%"&L8#$"%'(                                                      
   M6++$%"&LN">N%>"#$"%'(OPM
   Q5$*+,-./ !0+12.234/5)
   R5.$0+12.234/5
   '6 $S
   Q -$S
                                      T4AA T U93;VJHFJWX




56678911867 81668117 6                                                               414
                                                                                         YZ[\]^_____`a`
                                          bccdefghicÿkkkk                            ÿÿ
               ÿÿ
             Case 1:20-cv-03538-GLR   15-1
                                    Document ÿ
                                                 Filed ÿ¡ÿ
                                                       12/07/20  
                                                                Page 348 ÿ
                                                                         ¢¡
                                                                         of 527 £

012314545                                         67789119789177912530518 7
        ÿ!"#$%&'(")ÿ*%$#%"+&)%ÿ,-ÿ.+$(*%ÿ-&(/%0ÿ$%#1$$(")
        *&23%"+'
   .143(++%0                D%#%(E%0ÿE(& D%G1%'+%$
   56789ÿ;<=ÿ>?>?=ÿ@A>@ÿBC ÿCF89         ÿ5HIJ8KÿLFHIJ8KM7FN8KNOH99PQRSTÿUFHIJ8KM7FN8KNOH99PQRSV




   W1'+("ÿX&1'+("Y$&)(")41//Z#,3[ÿ567ÿ;<=ÿ@A>@ÿBC
   \78Q]=
   ^_8Iÿ8IÿJ_`ÿ8KaRÿa7RSÿ6FbS`KJIÿJ_FJÿR78N8KFJ̀ÿRKÿcJ786`Pÿ5IÿbRHÿQFKÿI``ÿJ_`ÿKHSO`7ÿRaÿaF89Iÿ8Iÿ78I8KN=ÿd_8Q_ÿ8IÿJRÿO`
   `e6`QJ̀fÿOFI`fÿRKÿJ_`ÿKHSO`7ÿRaÿJ7FKIFQJ8RKIÿF9IRÿ78I8KNÿOHJÿFIÿbRHÿQFKÿI``ÿO`9Rd=ÿJ_`ÿ6`7Q`KJFN`IÿRaÿgF89̀f
   6FbS`KJIÿ8IÿF9IRÿ78I8KNP
   cJ786`ÿhFKÿg`OÿCF7Q_ÿ56789ÿ
   iHJQRS`ÿI`99̀7ÿS`IIFN`ÿjRIJÿ^7FKIFQJ8RKIÿklkÿjRIJÿ^7FKIFQJ8RKIÿlmmÿjRIJÿ^7FKIFQJ8RKIÿmk;ÿjRIJÿ^7FKIFQJ8RKI
   n@;ÿ
   ^_`ÿOFK]ÿ7`JH7K`fÿJ_`ÿf`Q98K`ÿQRf`ÿofRpKRJp_RKR7oPÿq;m=mnkP??ÿk;ÿmPr?sÿq;n=l>@P??ÿr?ÿ;?P?>sÿqn;=r>mP??
   ;>>ÿ;>Prnsÿq<n=m;;P??ÿ;;@ÿ;kP<<sÿ
   ^_`ÿOFK]ÿ7`JH7K`fÿJ_`ÿf`Q98K`ÿQRf`ÿo8KIHaa8Q8̀KJpaHKfIoPÿq;;=n?<P??ÿ<mÿrP>>sÿq;;=;k?P??ÿ<lÿnP@;sÿq;m=l>@P??
   rrÿrPnnsÿq;l=;m>P??ÿl<ÿnP<;sÿ
   ^_`ÿ6FbS`KJÿSFJQ_`fÿRK`ÿR7ÿSR7`ÿRaÿJ_`ÿtF9H`Iÿ8KÿbRH7ÿO9RQ]ÿ98IJIPÿq;?=lm@P??ÿ>ÿ?P>ksÿ?P??sÿq;=;m?P??ÿl
   ?Pl;sÿq;=;mkP??ÿlÿ?Prmsÿ
   ^_`ÿOFK]ÿ7`JH7K`fÿJ_`ÿf`Q98K`ÿQRf`ÿo8KQR77`QJpKHSO`7oPÿqr=ln;P??ÿ;rÿ>P?;sÿq<=m;kP??ÿ;<ÿ>Pn;sÿq;?=@;@P??ÿ>m
   >Pmmsÿqm=n@rP??ÿl>ÿnP;ksÿ
   uRHÿ7`vH`IJ̀fÿJ_FJÿcJ786`ÿO9RQ]ÿ6FbS`KJIÿL98]`ÿJ_8IÿRK`TÿaR7ÿd_8Q_ÿJ_`ÿQHIJRS`7w`KJ̀7`fÿx86y6RIJF9ÿQRf`ÿfR`IÿKRJ
   SFJQ_ÿJ_`ÿQRf`ÿRKÿa89̀ÿd8J_ÿJ_`ÿQF7fw8IIH8KNÿOFK]Pÿqr=>rrP??ÿ;kÿ>P>@sÿq;=l@rP??ÿrÿ;P??sÿ
   ^_`ÿOFK]ÿ7`JH7K`fÿJ_`ÿf`Q98K`ÿQRf`ÿo68Q]H6pQF7foPÿq>=>krP??ÿmÿ;P>?sÿq<=>>rP??ÿ;;ÿ>P>?sÿqr=nl<P??ÿ>?ÿ>P?ns
   ql=@n>P??ÿ;rÿ>P>?sÿ
   ^_`ÿOFK]ÿ7`JH7K`fÿJ_`ÿf`Q98K`ÿQRf`ÿoIJR9̀KpQF7foPÿq;=;m?P??ÿlÿ?PrlsÿqrmlP??ÿ>ÿ?Pl?sÿqr=mnnP??ÿ;lÿ;Plls
   qr=rlkP??ÿ>;ÿ<P?@sÿ
   ^_`ÿOFK]ÿ7`JH7K`fÿJ_`ÿf`Q98K`ÿQRf`ÿo9RIJpQF7foPÿq@m<P??ÿ<ÿ?Pl?sÿqkmnP??ÿ>ÿ?Pl?sÿq;=?@kP??ÿrÿ?Pr;sÿq@kmP??ÿk
   ;P?<sÿ
   ^_`ÿOFK]ÿ7`JH7K`fÿJ_`ÿf`Q98K`ÿQRf`ÿoJ7FKIFQJ8RKpKRJpF99Rd`foPÿqnm;P??ÿ<ÿ?Pl?sÿql=;knP??ÿ;?ÿ>P??sÿqr=<nmP??
   ;?ÿ;P?<sÿq<=<knP??ÿ;?ÿ;Plksÿ
   ^_`ÿOFK]ÿf8fÿKRJÿ7`JH7KÿFKbÿaH7J_`7ÿf`JF89Iÿd8J_ÿJ_8Iÿf`Q98K`Pÿq>mkP??ÿ;ÿ?P;<sÿ
   ^_`ÿOFK]ÿ7`JH7K`fÿJ_`ÿf`Q98K`ÿQRf`ÿo8KtF98fpFQQRHKJoPÿqmkP??ÿ;ÿ?P;?sÿ
   ^_`ÿOFK]ÿf8fÿKRJÿ7`JH7KÿFKbÿaH7J_`7ÿf`JF89Iÿd8J_ÿJ_8Iÿf`Q98K`Pÿq>mmP??ÿ;ÿ?P;?sÿ
   cJ786`ÿO9RQ]`fÿJ_8Iÿ6FbS`KJÿFIÿJRRÿ78I]bPÿ
   ^_`ÿOFK]ÿ7`JH7K`fÿJ_`ÿf`Q98K`ÿQRf`ÿoI`7t8Q`pKRJpF99Rd`foPÿqmkP??ÿ;ÿ?P;rsÿ
   ^_`ÿOFK]ÿ7`JH7K`fÿJ_`ÿf`Q98K`ÿQRf`ÿo7`tRQFJ8RKpRapFHJ_R78xFJ8RKoPÿq>mmP??ÿ;ÿ?P;?sÿq>mkP??ÿ;ÿ?P;rsÿ
   ^_`ÿOFK]ÿ7`JH7K`fÿJ_`ÿf`Q98K`ÿQRf`ÿo67RQ`II8KNp`77R7oPÿqmkP??ÿ;ÿ?P;?sÿ
   ^_`ÿOFK]ÿ7`JH7K`fÿJ_`ÿf`Q98K`ÿQRf`ÿo`e687`fpQF7foPÿq@kmP??ÿkÿ?Pk>sÿq;=rkrP??ÿmÿ;P<>s
   z7FKfÿ^RJF9ÿqr@=;<?P??ÿ;nlÿql;=km;P??ÿ;>kÿq;;>=k?;P??ÿ>k?ÿqk@=n;@P??ÿ>k;
67789119789177912530518 7                                                                                   21
                                                                                                   {|}~
                                                ÿ                           ¤¥ÿ§¨©ÿ§ªª§
            klmnop   lmÿrlstuvwÿxyws
             Case 1:20-cv-03538-GLR   lmnop15-1
                                    Document lmÿz{|u
                                                 Filed }upÿ~ulmÿ
                                                       12/07/20  ywmls
                                                                Page 349 ÿ
                                                                         ln
                                                                         of 527 

012314545                                          67789119789177912530518 7
   ÿ"ÿ#!ÿ$!%&'ÿ(!)ÿ*ÿ+,-&%./%+ÿ#!ÿ/!%0ÿ1!ÿ"2ÿ&ÿ#"#ÿ&3ÿ*ÿ/%ÿ)-%ÿ#*!)%ÿ-4
   )#ÿ5!"ÿ*4&'ÿ6ÿ!5ÿ*#ÿ/!%#0ÿ1*&#ÿ"3#ÿÿ&ÿ4!)#ÿ%ÿÿ$!)%ÿ--/&ÿ&ÿ&5ÿ6!)ÿ/ÿ-##ÿ*&#ÿ!'
   !ÿ#!"!ÿ!ÿ*ÿ7&-ÿ"ÿ*ÿ/ÿ3ÿÿ!!3ÿ%ÿ4&5&#ÿ*ÿ*ÿÿ!ÿ&##)#ÿ$&*ÿ*ÿ/%ÿ)-%ÿ!
   !)ÿ//!)0
   1*3#
   88
   9)#!"ÿ:&!
   ;<==>ÿ?@A8B?CD
   *-#EFF'&'()/!"
                          G-ÿBA2ÿHE?=ÿGI                                                                  ÿ!
   J6ÿ*2ÿ
   1*3#ÿ5!ÿ6!)ÿ-&/2ÿ"6ÿ"ÿ&#ÿK""ÿ*ÿÿ7&-
   ÿ)%#%ÿ*!$ÿ5)#&'ÿ%/&#ÿ/ÿ(2ÿ%ÿ$*&ÿ*ÿ&#ÿ!ÿ$6ÿ!ÿ/!"-6ÿ-4ÿ*"ÿ5!"
   !//)&'2ÿ*ÿÿÿ)"(ÿ!5ÿ"#)#ÿ6!)ÿ/ÿ3ÿ!ÿ*-ÿ"&&"&Lÿ*"0
   M/&#ÿ"!#ÿ/!""!6ÿ#)ÿ5!"ÿ&/!/ÿ!ÿ"&#6-%ÿ/%ÿ&5!"&!ÿ;0'0ÿ&/!/ÿ/%ÿ)"(ÿ!
   ,-&&!ÿ%>0ÿÿ*#ÿ/##2ÿ*ÿ(#ÿ#!)&!ÿ$!)%ÿ(ÿ!ÿ%&/ÿ6!)ÿ/)#!"ÿ!ÿ%!)(ÿ/*/3ÿ*&ÿ/%
   &5!"&!ÿ$&*ÿ*&ÿ(32ÿ!ÿ!ÿ)#ÿÿ%&55ÿ/%ÿ!ÿ-6"ÿ"*!%0
   M/&#ÿ*ÿ#)ÿ5!"ÿ/%8&##)#+ÿ5)%ÿ-4&!ÿ"#)#ÿÿ"!ÿ/*'&'ÿ!ÿ"'0ÿJ4&'ÿ6!)
   /)#!"#ÿ-!4&%ÿ*&ÿ9N9ÿ%ÿ-!#FOPÿ/!%ÿ$*ÿ/*/3&'ÿ!)ÿ/ÿ#&'&5&/6ÿ%/#ÿ*ÿ)"(ÿ!5
   -!&ÿ(3ÿ%/&#0ÿ9!/&'ÿ6!)ÿ/)#!"Q#ÿ"ÿ%ÿ(&&'ÿ%%##ÿ/ÿ#!ÿ*-ÿ!ÿ-4ÿ%/&#0
   +#ÿ&"-!ÿ!ÿ!ÿ#ÿ$2ÿ*ÿR)&ÿÿ)"(ÿ!5ÿ6!)ÿ/ÿ%/&#ÿ*4ÿ(ÿ*ÿ#)ÿ!5ÿ*ÿ#"ÿ/%
   (&'ÿ&%ÿ")&-ÿ&"#0ÿ1*#ÿ%)-&/ÿ&#ÿ/ÿ&5ÿ*ÿ!ÿ"!)ÿ!5ÿ%/&#2ÿ%ÿ#3$ÿ#)#0ÿ
   S!ÿ!ÿ/%ÿ&ÿ-&/)ÿ#ÿÿ,"-ÿ;9%ÿ5&'-&Eÿ                          >ÿ/*'#ÿ$ÿ"-%ÿBHÿ&"#
   *&#ÿ"!*ÿ#!ÿ5ÿ!2ÿ5&#ÿ/&4&'ÿÿ!ÿ5!ÿ&#)55&/&.5)%#2ÿ*ÿ%!.!.*!!2ÿ*ÿ$#ÿ(!/3%ÿ(6
   6!)ÿ:%ÿ)#0ÿ
   7ÿ*ÿ&3ÿ(!$ÿ5!ÿ"!ÿ%&ÿ!ÿ%/&#TBU0ÿ
   ÿ'%#ÿ!ÿ*ÿ%/&#ÿ$&*ÿ*ÿ!ÿ#&'ÿ*ÿ/%ÿ&#ÿ,-&%2ÿ&ÿ&#ÿ)ÿ*ÿ7&-ÿ$!3#ÿ!ÿ)!"&/6
   )-%ÿ/%#ÿ$*4ÿ-!##&(0ÿ1*ÿ#&%2ÿ$ÿ+ÿ$6#ÿ(ÿ!ÿ%!ÿ#!0ÿS!ÿ)!"&/ÿ/%ÿ)-%#ÿ!ÿ(
   /!"-%ÿ#)//##5)62ÿ*&#ÿR)&#ÿ/%ÿ&##)#ÿ!ÿ-&/&-ÿ$&*ÿ*ÿ$!32ÿ$*&/*ÿ&#+ÿ$6#ÿ*ÿ/#0ÿ
   +4ÿ/*%ÿÿ&3ÿ$&*ÿ"!ÿ&5!"&!ÿ(!$T?U0ÿ
   +4ÿ#!ÿ/*%ÿÿ&3ÿ!ÿÿ5&ÿ!5ÿ6!)ÿ4#ÿ-'2ÿ$*&/*ÿ#*!$#ÿ*ÿ#)//##5)ÿ/%ÿ)-%#ÿ!ÿ6!)
   //!)T=U0ÿ
   ÿ*!-ÿ*&#ÿ*-#ÿ/ÿ*&'#ÿ)-2ÿ()ÿ&5ÿ6!)ÿ*4ÿ6ÿ!*ÿR)#&!#ÿ!ÿ/!/#2ÿ-#ÿ%!+ÿ*#&ÿ!ÿ/*
   &'*ÿ(/3ÿ!)Vÿ+ÿ(ÿ*--6ÿ!ÿ*-ÿ&ÿ6ÿ$6ÿÿ/V
   Gÿ*ÿ(#V
   K""
   TBUÿ*-#EFF#&-/!"F%!/#F%/&#
   T?Uÿ*-#EFF#&-0/!"F%!/#F#4&'/%#W)!"&//%)-%#
   T=Uÿ
                          G-ÿBA2ÿHE?=ÿGI
67789119789177912530518 7                                                                                   41
                                                                                                    XYZ[\]^^^^^__`
                                                abbcdefghbÿjjjj                           ÿÿ
     ÿ ÿ  ÿÿ ÿ ÿ 
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 350 of 527




                        0112345671ÿ9999           !"ÿ$%&ÿ$''(
               ÿÿ
             Case 1:20-cv-03538-GLR   15-1
                                    Document ÿ
                                                 Filed ÿÿ
                                                       12/07/20  
                                                                Page 351 ÿ
                                                                         
                                                                         of 527 

012314545                                        67789119789177912530518 7
   #"ÿ$ÿ%&ÿ'(&)ÿ$ÿÿ*"ÿ+,(-ÿ./"0%ÿ123435678889)ÿ/"0%ÿ:22;#15788<9=ÿ>$ÿ?0-ÿ0-ÿ
   @-%&ÿ$ÿ*-ÿ"ÿ'(&&Aÿ>$ÿ-%"&ÿ0-ÿÿ%&ÿ$ÿ?0&ÿ*0%ÿB%'-ÿ"?ÿC+(0&ÿ%&Cÿ$ÿ&0&ÿ?0D
   E"ÿ$"'E$ÿB'ÿ$ÿ0-ÿ"ÿ%"&ÿ"?ÿ$ÿ%&ÿ"ÿ?0ÿB0Eÿ'(&&Aÿ>$0-ÿ&-ÿ,ÿ"ÿB0/ÿ$ÿ$ÿ0-ÿ-",
   -"ÿ"?ÿ0--'ÿ$((0EAÿÿ*0ÿBÿ'&00Eÿ,"ÿ%--ÿ-(%0?0%Dÿ"ÿ-ÿ0?ÿÿ%ÿ?0&ÿDÿ%"-0-%Dÿ*0$ÿ$-Aÿ
   $ÿ,0,ÿ(-ÿ-&ÿ,ÿÿ0-ÿ"?ÿÿ"?ÿ$ÿ%&ÿ0--'-ÿ$ÿD"'ÿ$/ÿÿ%&ÿ'(&ÿ-ÿ'(ÿ*0$AÿFÿ,D
   &ÿ"ÿ%"-0&ÿ$/0Eÿÿ$0&ÿ(Dÿ&"ÿ$0-ÿ0?ÿG0(-ÿ("%&'ÿ%"0'-ÿ"ÿ("/ÿ0-'??0%0A
   H-ÿ("/0&ÿDÿ"$ÿ%0"Bÿ-(-ÿ$ÿG0(ÿ*0ÿBÿI0Eÿ"ÿ-'ÿ$ÿ(%Eÿ"?ÿ?0&ÿ(D,-
   ,0-ÿÿ-ÿB"*ÿ$ÿ0&'-Dÿ-&&Aÿ
   Jÿ,ÿI"*ÿ"?ÿDÿ"$ÿ-(%0?0%-ÿ$ÿ*ÿ,DÿBÿBÿ"ÿ%$Eÿ0ÿG0(ÿ"ÿ"'ÿ&ÿ"ÿ-'ÿÿ$0E$
   -'%%--ÿÿ"?ÿ%'0Eÿ(D,-A
   1-ÿ"?ÿ"*)ÿ$0-ÿ0-ÿ"ÿÿ-'-0Bÿÿ"?ÿ?0'ÿ?"ÿ'-ÿ-ÿÿ-'B-%0(0"ÿB-&ÿB'-0--AÿFÿ&"ÿ*0-$ÿ"ÿ%"0'
   "'ÿ(-$0(ÿ*0$ÿG0(ÿB'ÿ&ÿ"ÿ*0E$ÿ$0-ÿ%"-ÿE0-ÿ$ÿ"Eÿ,ÿ/0-0"ÿ?"ÿ"'ÿ%",(DA
                          1(ÿ<K)ÿ;LM8ÿ1@                                                               ÿ"
   N-ÿ0--'Lÿ&0&ÿO'-0"-ÿ"ÿ&%0-Aÿ
   1%0"ÿIL
   1-ÿ?ÿ-ÿÿ%ÿ-)ÿ$0E-ÿ-,ÿ?0Dÿ",)ÿ-"ÿÿ('-$&ÿB%Iÿ*0$ÿ&%0ÿ"'B-$""0EAÿ
   >$Dÿÿ('-$0Eÿ?"ÿ-",ÿ$ÿ0%$ÿ0?",0"ÿÿ$0-ÿ("0ÿ$"*/)ÿ0%'&0Eÿ%-ÿ-'&0-ÿ"ÿ$ÿ??%ÿ"?
   &&--ÿ%"%0"A
   >$0-ÿ0-ÿ0IDÿ"'-0&ÿ"?ÿ"'ÿ-%"(ÿ"?ÿ-'((")ÿ&ÿ$Dÿ-$"'&ÿP'-ÿBÿ('-$&ÿB%Iÿ"ÿE0)ÿB'ÿ$Dÿ$/ÿ0E$D
   -'EE-&ÿ$ÿ("--0B00Dÿ"?ÿQ$'0Eÿ&'ÿ"ÿ$0-Aÿ@DÿB?0ÿ?",ÿÿ&(ÿ&0/ÿ0"ÿ&%0ÿ%'--Aÿ
   1&&00"ÿ0?"L
   R-"'%-ÿ'-&L
   >$0-ÿ%-ÿ*-ÿ/0*&ÿBDÿ"'ÿ/&"ÿE-ÿ"7-0ÿ0ÿ5'B0)ÿB'ÿ$Dÿ%"'&Cÿ-"/ÿ0AÿH-ÿ$&ÿ-
   '-'A
                     1(ÿS8)ÿ9L99ÿH@
   T0ÿ1'-0)
   3"0ÿ?",ÿG0(C-ÿ(0"0Dÿ-'(("ÿ,)ÿC,ÿE"0Eÿ"ÿBÿ-((0Eÿ0ÿ?"ÿ3,,ÿ$A
   1(""E0-ÿ0ÿ&/%ÿ?"ÿ*$ÿ0-ÿE"0Eÿ"ÿBÿÿ/Dÿ"Eÿ,0ÿB'ÿ&'ÿ"ÿ$ÿ%",(+0Dÿ&ÿ&ÿ?"ÿ%0Dÿ$ÿ
   ,ÿE"0Eÿ"ÿDÿ&ÿ-(ÿ"'ÿD"'ÿ-ÿ,0ÿ0"ÿ$ÿ-'B-0/ÿO'-0"-ÿ&ÿ-*ÿ$,ÿ$ÿ*DA
   UVWÿYZ[ÿZÿY\]^V_`aÿ_Zb`ÿ^c`ÿd[d^dZeÿfZg_`[^ÿdhÿ^c`ÿYZaiÿ[\_j`aÿd]ÿWaV[kl
   C,ÿ"ÿ-'ÿ+%Dÿ*$ÿ0-ÿ,ÿBDÿC000ÿ(D,Cÿ$ÿB'ÿÿ$0Iÿÿ-$"'&ÿ%0?Dÿ$ÿ$0-ÿ&%0ÿ0-ÿ"
   "%%'0Eÿ?"ÿ%&-ÿ$ÿ$/ÿ(/0"'-Dÿ-'%%&&Aÿ>$-ÿC%"%ÿm',BCÿ&%0-ÿ"%%'ÿ*$ÿÿ%'-",
   0('-ÿ0%"%ÿ&0-ÿ$ÿ?0-ÿ0,ÿ$Dÿÿ,I0Eÿÿ%$EA
   nèZ]`ÿ]`[iÿ_`ÿZ[gÿYZ]`ÿ]^\igÿd[hVÿgV\ÿcZo`ÿV[ÿ^c`]`ÿ^gf`ÿVhÿZiia`]]ÿo`adhdYZ^dV[]ÿYcZ[k`]ÿYcZ[k`]p
   >$ÿ0-ÿC,ÿ?0&ÿ"ÿ%-ÿ-'&Dÿ$ÿ-$"*-ÿ$ÿ'0ÿ??%ÿ"?ÿ&&--ÿ/0?0%0"ÿ.1qG=ÿ"$ÿ$
   &%-&ÿ?'&'ÿ&0-('-)ÿ$0-ÿ0-ÿB%'-ÿ$-ÿ%$%I-ÿ/Dÿ"ÿÿEÿ&EÿBDÿ%"'Dÿ&ÿ%&ÿ0--'A
   r'ÿ%",,&0"ÿ$ÿ0-ÿ"ÿ%"%ÿ("-ÿ/0?0%0"ÿ0?",0"ÿ.&&--)ÿs0(ÿ%"&=ÿ&ÿ(--ÿ$0-ÿ*0$ÿ$
   %$E-AÿG",ÿ1qGÿ%$%I-ÿ%ÿ?0ÿ&ÿ$ÿ-%0"ÿ*0ÿ-0ÿ-'%%&ÿ&(&0Eÿ"ÿ$ÿ0--'0EÿBI-
   &%0-0"A
   thÿ^c`gÿZa`ÿZjèÿ^VÿYV_fè^`ÿ^c`ÿhda]^ÿ^aZ[]ZY^dV[ÿZ[iÿiVÿ[V^ÿhdèÿZÿid]f\^`ÿVaÿ]d_deZaÿ^c`a`ÿWV\eiÿj`ÿ[V
   [``iÿhVaÿ^c`ÿjZ[bÿ[V^ÿ^VÿcV[V\aÿi\`ÿ^Vÿ]\]f`Y^`iÿhaZ\ip
   1E0ÿÿ-$"'&ÿ%0?Dÿ$ÿ$ÿBIÿÿ&%00Eÿ,'0(ÿ%$E-ÿ?",ÿ$ÿ-,ÿ%&ÿ"Dÿ?ÿ$ÿ000ÿ%$E
   0-ÿ&%0&Aÿ>$-ÿ0-%-ÿÿ("(ÿD0Eÿ%$E-ÿ"ÿ%&-ÿ$ÿ$/ÿ(/0"'-DÿBÿ&%0&)ÿ-",0,-
67789119789177912530518 7                                                                                 1
                                                                                                 uvwxyz{{{{{||}
                                              ~ ÿ                            ÿ¢£¤ÿ¢¥¥¦
            ¦§¨©ª«   §¨ÿ­§®¯°±²ÿ³´²®
             Case 1:20-cv-03538-GLR   §¨©ª«15-1
                                    Document §¨ÿµ¶·°
                                                 Filed ¸°«ÿ¹°º§¨ÿ
                                                       12/07/20  ´²¨§®
                                                                Page 352 ÿ
                                                                         »§©º
                                                                         of 527 ¼

012314545                                        67789119789177912530518 7
   ÿ !ÿ"#$$ÿ% &ÿÿ''('ÿ%()ÿ*'ÿÿ+,'ÿ(*ÿ)%$#-.ÿ/('ÿ0,1$ÿ#*ÿ#ÿ!1-ÿ)%$##&ÿ"#ÿ
   #-+**#%# 2*+ )-ÿ'-( ÿÿ !ÿ"#$$ÿ-'ÿ*('%#&ÿ-ÿ)%$#-ÿ )ÿ3ÿ"#$$ÿ-'ÿ)%$##&ÿ"#ÿ
   4)(2 (2( (+'4ÿ%().ÿ5#,#$'$3ÿ#*ÿ#-ÿ11 -ÿ,+$#1$ÿ#,-ÿ"ÿ"#$$ÿ-(1ÿ- )#&ÿÿ)#$-ÿ(ÿÿ !ÿ-ÿ"
   !("ÿ#ÿ#-ÿ&(#&ÿ(ÿÿ)%$#)ÿ )ÿ"ÿ"#$$ÿ$(%!ÿÿ%'&.ÿ6(ÿ#$$+-'ÿ#-ÿ1(#ÿ"#ÿ+,'-ÿ'ÿ7ÿ
   89:ÿ)%$#-ÿ( ÿ3(+'ÿ%%(+ ÿ"#ÿÿ'-( ÿ4;%(''%ÿ<+,'4ÿ("7'ÿ'ÿ"'ÿ( $3ÿ=>?ÿ)#-#%ÿ--ÿ(*ÿ%')
   )#$-ÿ+-).ÿ6#-ÿ, -ÿÿ%ÿ(*ÿ-ÿ)%$#-ÿ)(-ÿ(ÿ'1'- ÿÿ-#&+$'ÿ1+'%-ÿ,1ÿ+ÿ''
   '(+ )ÿÿ#')ÿ(*ÿÿ+,'.
   @ABCDEFÿHIJKJLMNOOOPÿDQÿRÿSRQTFUERUVÿERUVÿTWRTÿXRQÿACTÿYZVRTFV[
   \#ÿ'&')ÿ(ÿÿ]')ÿ^+(,#%ÿ_1)'ÿ̀]^_aÿ"ÿ+1)ÿÿ%')-ÿ)#$-ÿ-)ÿ( ÿ#*(',#( ÿ1--)ÿ( ÿ(
   +-ÿ*'(,ÿ#--+#&ÿ !-ÿ3ÿ%')ÿ"('!-ÿ̀b#-cÿd-'%')cÿ^,0ÿ%.a.ÿ;ÿÿ%-ÿ(*ÿ#-ÿ%')ÿ(ÿ#*(',#( ÿ"-
   1--)ÿ(ÿÿ+1)).
   @ABCDEFÿeIIfgHLNOOhPÿDQÿRÿERUVÿTWRTÿiRDjFVÿTXDEFÿkFERYQFÿCiÿlFmZDUFVnERUVlÿTWRTÿVDVÿiDARjjoÿpCÿTWUCYpWÿkYT
   TWFUFÿDQÿACÿUFECUVÿCiÿTWFÿERUVÿCAÿiDjFÿkFDApÿYZVRTFV[
   ^-ÿ*'ÿ-ÿ;ÿ% ÿ-ÿ#-ÿ#7(#%ÿ"-ÿ,1)ÿ*('ÿÿ%')ÿ )#&ÿ#ÿ ÿ9ÿ#,-ÿ )ÿ*#$)ÿ$$ÿ9ÿ"#ÿÿ$-
   (%%+'' %ÿ#&ÿ( ÿÿ?ÿ(*ÿ^1'#$.ÿ6ÿ-+-%'#1#( ÿ"-ÿ ÿ% %$$)ÿ( ÿÿ>ÿ )ÿ-ÿ1'ÿ''3ÿ$(&#%
   +(,#%ÿ%($$%#( ÿ"-ÿ+')ÿ(**.ÿq ÿ#-ÿ-,ÿ)3ÿÿ%+-(,'ÿ)))ÿÿ"ÿ13, ÿ,()ÿ̀%')ÿ )#&ÿ#
         ÿ )ÿ-')ÿÿ"ÿ-+-%'#1#( ÿ*('ÿ6'#1$ÿ6'ÿ"#%ÿ#-ÿ"3ÿ13, -ÿ'ÿ("ÿ-+%%)#&ÿ*('ÿ#-
   %+-(,'.
   rjFRQFÿQFAVÿsFÿRÿjDQTÿCiÿRjjÿTWFÿERUVÿDQQYFUQÿTWRTÿoCYÿWRBFÿRÿERUVÿYZVRTFUÿQFTÿYZÿXDTW[




   tFTÿsFÿuACXÿCiÿRAoÿCTWFUÿQTFZQÿTWRTÿXFÿsRoÿkFÿRkjFÿTCÿEWRApFÿDAÿvTUDZFÿCAÿCYUÿFAVÿTCÿFAQYUFÿRÿWDpWFU
   QYEEFQQÿURTFÿCiÿUFEYUUDApÿZRosFATQ[ÿ
   ;ÿ7ÿ"(ÿ,#ÿ1#%-ÿ(*ÿ)7#%ÿ'ÿ(ÿ $ÿ3(+ÿ(ÿ%#7ÿÿ#&'ÿ-+%%--ÿ'.ÿ/#'-$3ÿ-ÿ;ÿ-#)ÿ1'7#(+-$3
   (+'ÿ'%(,, )#( ÿ'ÿ#-ÿ#-ÿ(ÿ1--ÿ$$ÿ))'--ÿ#*(',#( ÿ" ÿ%%!#&ÿ(+.ÿ;ÿ% ÿ-ÿ#-ÿ#-ÿ#&ÿ)( 
   -(,ÿ(*ÿÿ#,ÿ+ÿ;ÿ% 4ÿ7#"ÿ#*ÿ3(+ÿ7ÿ#-ÿ-ÿ-ÿÿ'w+#', ÿ )ÿ#*ÿ3(+ÿ)(ÿ#ÿ-(+$)ÿ')+%ÿ-(,ÿ(*
   -ÿ4)(2 (2( ('4ÿ)%$#-.
   5%( )$3ÿ3(+ÿ% ÿ+-ÿ9xÿ5%+'ÿ̀9x5aÿ(ÿ+ #%ÿ13, -ÿ$("'#&ÿÿ% %ÿ(*ÿ)%$#-.ÿ;*ÿ3(+ÿ $
   ÿ')'ÿ'+$ÿ4yw+-ÿ9xÿ5%+'ÿ#*ÿ9xÿ5%+'ÿ#-ÿ'%(,, ))ÿ*('ÿ%')4ÿ#-ÿ"#$$ÿ1--ÿ*'ÿ,('ÿ%'&-ÿ'(+&
   9x5.ÿz--#&ÿ%'&-ÿ'(+&ÿ9x5ÿ,!-ÿ#ÿ,+%ÿ$--ÿ$#!$3ÿÿ3ÿ'ÿ*'+)+$ ÿ )ÿ'*('ÿ$("'-ÿ
   % %ÿÿ !ÿ"#$$ÿ)%$#ÿÿ%'&.
   6 !ÿ3(+ÿ*('ÿ3(+'ÿ1# %ÿ#ÿ')#&ÿ#-ÿ )ÿ(1*+$$3ÿ#ÿ"-ÿ(*ÿ-(,ÿ+-ÿ#ÿ -"'#&ÿÿ3(+'ÿw+-#( -.ÿ;4,
   -+'ÿ;ÿ)#) 4ÿ(+%ÿ( ÿ7'3#&ÿ("7'ÿ-(ÿ1$-ÿ*$ÿ*'ÿ(ÿ-!ÿ 3ÿ*+''ÿw+-#( -.ÿ{((!#&ÿ*('"')ÿ(
   '#&ÿ%!ÿ*'(,ÿ3(+.
   |-ÿ\#--c
   }(#

   ~ÿÿ^1'ÿ=?cÿ:=:ÿzd
   }(#c
   ;ÿ11'%#ÿ!#&ÿÿ#,ÿ(ÿ%(,1#$ÿ#-ÿ))##( $ÿ#*(',#( cÿ+ *('+ $3cÿ*'ÿ'7#"#&ÿ3(+'ÿ,#$ÿ )
   &(#&ÿ%!ÿ(7'ÿÿ)cÿ'ÿ'ÿ))##( $ÿ%( %'-ÿÿ7ÿ ÿ'#-).
67789119789177912530518 7                                                                               1
                                                                                                 
                                               ¡¢£ÿ¥¥¥¥                           ½¾ÿÀÁÂÿÀÃÃÄ
            ijklmn   jkÿpjqrstuÿvwuq
             Case 1:20-cv-03538-GLR   jklmn15-1
                                    Document jkÿxyzs
                                                 Filed {snÿ|s}jkÿ
                                                       12/07/20  wukjq
                                                                Page 353 ÿ
                                                                         ~jl}
                                                                         of 527 

012314545                                        67789119789177912530518 7
   ÿÿ!"#ÿ$ÿ%&"ÿ&'(ÿ)ÿ!&*'+ÿ),*)ÿ$ÿ*-ÿ.&+ÿ)*('./ÿ'.)ÿ!.0'"*)'.ÿ!%'./ÿ*+-.)01ÿ2ÿ*ÿ.)
   !.!."ÿ'),ÿ),ÿ*'&%ÿ*)ÿÿ'.')'*&ÿ*+-.)0ÿ*0ÿ),'0ÿ'0ÿ!%.)&+ÿ3&ÿ%ÿ)&*.!ÿ&4&ÿ*."ÿ,*0ÿ3.
   !.0'""ÿ'.ÿ%ÿ!0)ÿÿ"'./ÿ3%0'.001ÿ50ÿ*ÿ0%30!')'.ÿ3*0"ÿ!- *.+#ÿ2ÿ."ÿ)ÿ-*'.)*'.ÿ*ÿ0%!!00%&
     !.)*/ÿ*)ÿÿ!- &)"ÿ!%'./ÿÿ*)ÿ&*0)ÿ678ÿ.)ÿ'.!&%"'./ÿ'.0%'!'.)ÿ%."ÿ*0.ÿ!"01
   *0"ÿ.ÿ+%ÿ0)*)-.)19:,0ÿ;$.!!)ÿ<%-3;ÿ"!&'.0ÿ!!%ÿ,.ÿ*ÿ!%0)-ÿ'. %)0ÿ'.!!)ÿ")*'&0ÿ),
   '0)ÿ)'-ÿ),+ÿ*ÿ-*('./ÿ*ÿ!,*/9ÿ$ÿ*-ÿ4.ÿ-ÿ0ÿ%."ÿ),ÿ'- 00'.ÿ),*)ÿ),ÿ'0ÿ0-ÿ)+ÿÿ'00%ÿ.
   ),ÿ3*!(."ÿ"%ÿ)ÿ),ÿ*!)ÿ),*)ÿÿ*ÿ,*4'./ÿ-%&)'&ÿ!%'./ÿ*+-.)ÿ*'&%ÿ*0.0ÿ!-ÿ3*!(ÿ*0ÿ;$.!!)
   .%-3;1ÿ5."ÿ),ÿ'00%ÿ0-0ÿ)ÿ3ÿ/))'./ÿ0ÿ4+ÿ(1
   =*0)ÿ(ÿÿ,*"ÿ>?ÿ*+-.)0ÿ*'&ÿ"%ÿ)ÿ9$.!!)ÿ<%-39ÿ,'!,ÿ'0ÿ*&-0)ÿ@78ÿÿ%ÿ!%'./ÿ)*.0*!)'.0
   ),*)ÿ*ÿ*'&'./ÿÿ),*)ÿ*0.1ÿ=*0)ÿ(ÿ*&.#ÿ4ÿ>78ÿÿ),ÿ))*&ÿ!%'./ÿ)*.0*!)'.0ÿ*'&"ÿ-ÿA)'1
   B'!(#ÿC&*0ÿ-*(0ÿ0%ÿ),'0ÿD%0)ÿ/)0ÿ*)).)'.1ÿ!*%0ÿÿ),ÿE%- ÿ'.ÿ!.)*/ÿÿ*'&"ÿ*+-.)0#ÿ),'0
   '0ÿ3!-'./ÿ*ÿ/'./ÿ*."ÿ-*Fÿ!.!.ÿÿ),ÿ!- *.+1
                     G*+ÿH?#ÿHIJKÿCG
   L'ÿ5%0)'.#
   5 &/'0ÿÿ),ÿ"&*+ÿ'.ÿ0.0ÿ,ÿ3%)ÿ$ÿ!*.ÿ*00%ÿ+%ÿ$ÿ,*4ÿ3.ÿ&('./ÿ'.)ÿ),'0ÿ'00%ÿ%),1
   A !''!*&&+ÿ"'//'./ÿ'.)ÿ),ÿ"!&'.0ÿ'),ÿ;'.!!)M.%-3;ÿ*0ÿ$ÿ!)*'.&+ÿ* !'*)ÿ!.!.0ÿ*%."ÿ!*00
   ,ÿ),'0ÿ!!%0ÿ.ÿ!%'./ÿ)*.0*!)'.01
   $ÿ%."ÿ,.ÿ&('./ÿ*)ÿ!*00ÿÿ;'.!!)M.%-3;ÿ"!&'.0ÿ!!%'./ÿ.ÿ!%'./ÿ)*.0*!)'.0ÿ),0ÿ'&&ÿ.)ÿ3
   ),ÿ'0)ÿ*'&%0ÿÿ),'0ÿ*+-.)1ÿ=('./ÿ*)ÿ),0ÿ!*00ÿ+%ÿ'&&ÿ0ÿ),'0ÿ,* .'./ÿ.ÿ*ÿ)+ÿÿ*ÿ*+-.)ÿ),*)
   ,*0ÿ4'%0&+ÿ3.ÿ"!&'."ÿÿ*.),ÿ*0.ÿN/.*&&+ÿ'.0%'!'.)ÿ%."0O1
   50ÿÿ%ÿ"!&'.ÿ"!%-.)*)'.ÿ;!*"ÿ.)(0ÿ,*4ÿ%&0ÿ'.ÿ&*!ÿÿ,ÿ-*.+ÿ)'-0ÿ+%ÿ!*.ÿ*))- )ÿ*
   0'./&ÿ!,*/;1ÿ:,ÿ"!&'.ÿ!"0ÿ*ÿ0)ÿ3+ÿ),ÿ3*.(#ÿ),+ÿ*ÿ),ÿ30)ÿ'."'!*)'.ÿÿ,*4ÿÿ,+ÿ*ÿ!,*/ÿ*'&"
   3%)ÿ),'0ÿ'0ÿ*ÿ-ÿ*ÿ!)ÿ0+0)-1ÿ:,+ÿ*ÿ*ÿ/"ÿ/%'"&'.ÿÿ),ÿ!*%0ÿ3%)ÿ),ÿ3*.(ÿ!*.ÿ)%.ÿ-'0&*"'./
   !"0#ÿ'.ÿ),'0ÿ!*0ÿ),ÿ*'&%0ÿ*ÿ%&)'-*)&+ÿ&'(&+ÿ"%ÿ)ÿ),ÿ.%-3ÿÿ)'0ÿÿ"%ÿ)ÿ),ÿ0*-ÿ*'&%ÿ*0
   ,* ."ÿ),ÿ'0)ÿ)'-ÿ*'&'./ÿ*/*'.1
   $.ÿ)-0ÿÿ%),ÿ0) 0ÿ+%ÿ!*.ÿ)*(#ÿ+%ÿ!*.ÿ&(ÿ*)ÿ+%ÿ)+ÿ&/'!ÿ*."ÿ)+ÿ)ÿ'.-ÿ!%0)-0ÿÿ*'&'./
     *+-.)0ÿ*."ÿ/'4ÿ),-ÿ*ÿ*&'0)'!ÿ)'-ÿ*-ÿ'.ÿ,'!,ÿ),+ÿ!*.ÿ!!)ÿ),'0ÿ'00%ÿ'),ÿ),ÿ*+-.)ÿ0%!ÿ*),
   ),*.ÿ)+'./ÿ)ÿ)+ÿ),ÿ!,*/ÿ*ÿ.%-3ÿÿ)'-0ÿ'.ÿ*ÿ0,)ÿ0*!ÿÿ)'-1
   =('./ÿ*"ÿ)ÿ,*'./ÿ3*!(ÿ-ÿ+%ÿ'ÿ+%ÿ,*4ÿ*.+ÿD%0)'.0ÿ&*0ÿ&ÿÿ)ÿ/)ÿ'.ÿ!.)*!)1
   0)ÿ2'0,0#
   B'.
                                                A% )ÿA)*ÿ3+ÿPQRSQTU




67789119789177912530518 7                                                                            1
                                                                                                VWXYZ[\\\\\]]^
                                              _``abcdef`ÿhhhh                           ÿÿ
     ÿ ÿ  ÿÿ ÿ ÿ 
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 354 of 527




                        0112345671ÿ9999           !"ÿ$%&ÿ$'''
         {|}~   |}ÿ|ÿ
          Case 1:20-cv-03538-GLR   |}~15-1
                                 Document |}ÿ
                                              Filed  ÿ|}ÿ
                                                    12/07/20  }|
                                                             Page 355 ÿ
                                                                      |~
                                                                      of 527 




01ÿ345467ÿ89ÿ8 8 ÿ 9ÿÿÿ                                                     ÿ7
7ÿÿ
ÿ


1ÿ!4"
ÿ
ÿ
ÿ
#6ÿ$%6&
ÿ




'()*ÿ,-./*0)**)1/ÿ0.2ÿ31/,.)/ÿ)/41-0.,)1/ÿ,(.,ÿ)*ÿ31/4)56/,).7ÿ./581-ÿ9-):)76;65ÿ)/41-0.,)1/<ÿÿ=4ÿ21>ÿ.-6ÿ/1,ÿ,(6ÿ)/5):)5>.7ÿ1-ÿ6/,),2ÿ,1ÿ?()3(ÿ),ÿ)*ÿ.55-6**65@ÿ/1,6ÿ,(.,ÿ./2ÿ-6:)6?@ÿ5)*371*>-6@
3192)/;@ÿ-6,-./*0)**)1/ÿ1-ÿ1,(6-ÿ>*6ÿ)*ÿ*,-)3,72ÿ9-1()A),65<ÿÿ=4ÿ21>ÿ-636):65ÿ,()*ÿ,-./*0)**)1/ÿ)/ÿ6--1-@ÿ976.*6ÿ/1,)42ÿ,(6ÿ*6/56-ÿ)0065).,672ÿ./5ÿ5676,6ÿ,(6ÿ0.,6-).7*ÿ4-10ÿ21>-ÿ*2*,60<ÿÿ'()*
,-./*0)**)1/ÿ)*ÿ41-ÿ)/41-0.,)1/.7ÿ9>-91*6*ÿ1/72@ÿ./5ÿ)*ÿ/1,ÿ)/,6/565ÿ.*ÿ./ÿ1446-ÿ1-ÿ*17)3),.,)1/ÿ41-ÿ,(6ÿ9>-3(.*6ÿ1-ÿ*.76ÿ14ÿ./2ÿ4)/./3).7ÿ)/*,->06/,ÿ1-ÿ.*ÿ./ÿ144)3).7ÿ31/4)-0.,)1/ÿ14ÿ./2ÿ,-./*.3,)1/<
ÿ
CDÿ!4ÿ1ÿ#15ÿ6ÿ7ÿE%ÿ#6ÿ#ÿ76ÿDÿ46ÿ1ÿ7ÿD474ÿD$ÿ7ÿ                                 ÿ1$ÿ1E#4$ÿFGHIGJIKLMJNOÿ1ÿ7ÿ64PQE7ÿ#1&
ÿ
RLSTUÿ                                                                                         ÿ
VNHWUÿ46$!ÿ345467ÿ8Xÿ8 8 ÿY ÿ3
ZSUÿ
VGJ[NKWUÿ                ÿ
ÿ
7ÿÿ\
ÿ
ÿ616ÿDÿ7ÿP#ÿ17DE71ÿ6ÿ
ÿ
]1ÿ!4ÿ#6ÿ%$ÿ4$7ÿ7$!^
ÿ
ÿ
_ÿ̀5$6


ÿ



'()*ÿ,-./*0)**)1/ÿ0.2ÿ31/,.)/ÿ)/41-0.,)1/ÿ,(.,ÿ)*ÿ31/4)56/,).7ÿ./581-ÿ9-):)76;65ÿ)/41-0.,)1/<ÿÿ=4ÿ21>ÿ.-6ÿ/1,ÿ,(6ÿ)/5):)5>.7ÿ1-ÿ6/,),2ÿ,1ÿ?()3(ÿ),ÿ)*ÿ.55-6**65@ÿ/1,6ÿ,(.,ÿ./2ÿ-6:)6?@ÿ5)*371*>-6@
3192)/;@ÿ-6,-./*0)**)1/ÿ1-ÿ1,(6-ÿ>*6ÿ)*ÿ*,-)3,72ÿ9-1()A),65<ÿÿ=4ÿ21>ÿ-636):65ÿ,()*ÿ,-./*0)**)1/ÿ)/ÿ6--1-@ÿ976.*6ÿ/1,)42ÿ,(6ÿ*6/56-ÿ)0065).,672ÿ./5ÿ5676,6ÿ,(6ÿ0.,6-).7*ÿ4-10ÿ21>-ÿ*2*,60<ÿÿ'()*
,-./*0)**)1/ÿ)*ÿ41-ÿ)/41-0.,)1/.7ÿ9>-91*6*ÿ1/72@ÿ./5ÿ)*ÿ/1,ÿ)/,6/565ÿ.*ÿ./ÿ1446-ÿ1-ÿ*17)3),.,)1/ÿ41-ÿ,(6ÿ9>-3(.*6ÿ1-ÿ*.76ÿ14ÿ./2ÿ4)/./3).7ÿ)/*,->06/,ÿ1-ÿ.*ÿ./ÿ144)3).7ÿ31/4)-0.,)1/ÿ14ÿ./2ÿ,-./*.3,)1/<
ÿ
CDÿ!4ÿ1ÿ#15ÿ6ÿ7ÿE%ÿ#6ÿ#ÿ76ÿDÿ46ÿ1ÿ7ÿD474ÿD$ÿ7ÿ                                 ÿ1$ÿ1E#4$ÿFGHIGJIKLMJNOÿ1ÿ7ÿ64PQE7ÿ#1&
ÿ
RLSTUÿ                                                                                                                            ÿ
VNHWUÿ_$16$!ÿ345467ÿaÿ8 8 ÿ 8ÿ
ZSUÿ
bKUÿ
                       ÿ
cTdSLWeHKNUÿf5
ÿ
#6ÿ6ÿP#ÿ1$ÿE!ÿ       ÿ!4ÿ616&
ÿ


                                                                                                                                                                          ghijklmmmmmnop
                                                                              qrrstuvwxrÿzzzz                                                      ÿÿ
        `abcde   abÿgahijklÿmnlh
         Case 1:20-cv-03538-GLR   abcde15-1
                                Document abÿopqj
                                             Filed rjeÿsjtabÿ
                                                   12/07/20  nlbah
                                                            Page 356 ÿ
                                                                     uact
                                                                     of 527 v




ÿ
123ÿ456ÿ78929ÿ9 9ÿÿÿ23ÿ75 9ÿ23ÿ6729ÿ4ÿ
ÿ
ÿ
ÿ




ÿ
ÿ!"#$"ÿ#!%ÿ&$"!"ÿ"'$#!$"ÿ!ÿÿ&$"'()"!*ÿ!"(+$ÿ,-*).)(ÿ"'$#!$"/ÿÿ0'ÿ%$1ÿ!)ÿ"$ÿ)ÿ"(-(1!*ÿ$ÿ)"%ÿ$ÿ2&ÿÿÿ!(())(3ÿ"$)ÿ!
!"%ÿ)-)23ÿ(&*$1 )3ÿ&$,%".3ÿ)!"#$"ÿ$ÿ$)ÿ1)ÿÿ&*%ÿ,$4)(/ÿÿ0'ÿ%$1ÿ)&)-)(ÿÿ!"#$"ÿ"ÿ) $3ÿ,*)!)ÿ"$'%ÿ)ÿ)"()ÿ##)(!)*%ÿ!"(
()*))ÿ)ÿ#!)!*ÿ'$#ÿ%$1ÿ%)#/ÿÿÿ!"#$"ÿÿ'$ÿ"'$#!$"!*ÿ,1,$)ÿ$"*%3ÿ!"(ÿÿ"$ÿ")"()(ÿ!ÿ!"ÿ$'')ÿ$ÿ$*&!$"ÿ'$ÿ)ÿ,1&!)ÿ$ÿ!*)ÿ$'
!"%ÿ'"!"&!*ÿ"1#)"ÿ$ÿ!ÿ!"ÿ$''&!*ÿ&$"'#!$"ÿ$'ÿ!"%ÿ!"!&$"/
        ÿ
        50'ÿ%$1ÿ"$ÿ*$".)ÿ2ÿ$ÿ)&)-)ÿ)#!*ÿ*6)ÿÿ'$#ÿ1ÿ"ÿ)ÿ'11)3ÿ'$2!(ÿ$ÿ                                                         ÿ!"(ÿ"&*1()
        789:8;:<=>;?@ÿ"ÿ)ÿ14A)&ÿ*")/@
ÿ
ÿ
BBÿ
C56ÿ9D9 9ÿ ÿE9 2F9ÿ9D269ÿ456ÿ29ÿ6D9ÿ5ÿ9ÿG55F89ÿG 567ÿH
5ÿ636D9ÿI5Eÿ ÿF567ÿ23ÿ57ÿ9D9 3Fÿ9E28ÿI5EÿJÿ93ÿ23ÿ9E28ÿ5ÿ
5ÿ9ÿ ÿ D6 53ÿ53ÿ9ÿ9ÿ ÿ
                 K




                                                                                                                                          LMNOPQRRRRRSTU
                                                               VWWXYZ[\]Wÿ____                                          wxÿz{|ÿz}~
               ÿÿ
             Case 1:20-cv-03538-GLR   15-1
                                    Document ÿ
                                                 Filed ÿÿ
                                                       12/07/20  
                                                                Page 357 ÿ
                                                                         
                                                                         of 527 

012314545                                             677891197891779124318 7
        ÿ!"#$%#ÿ&'((ÿ)"**+,-./0123.45678."9ÿ.:;<$%"+$=%
        0=+$*:
   3'><$++:8                                !:*:$5:8ÿ5$" !:H':/+:;
                                           ÿ@ABÿCADEFGA ÿIAJJÿKLGGMNOPFOQRDLQFOQBNSSTGMUV
   22/
   IMDWLOÿXAYOLÿKZMDWLORDLQFOQBNSSTGMUV[ÿ\LYSLÿ]^LYSL_RDLQFOQBNSSTGMU`ÿK^LYSL_RDLQFOQBNSSTGMUV[ÿCN_LO
   K_N_LORDLQFOQBNSSTGMUV[ÿZL_MOÿaASSÿ]ZaASSRDLQFOQBNSSTGMU`ÿKZaASSRDLQFOQBNSSTGMUV
                 ÿ     ÿ            ÿ



                             ÿ                              ÿ
                                                             ÿ




             ÿ




             ÿ

                         bF[                                                                        ÿ




                         @AcEAÿFWAOPFJFAWÿPdLPÿYMNDÿBN_FOA__ÿF_ÿFOÿEFMSLPFMOÿMJÿPdAÿCPDFaA
             ÿ




                         CADEFGA_ÿeQDAAUAOP[ÿ_AGPFMOÿLTfTBÿ]gXA_PDFGPAWÿhN_FOA__A_ÿLOW
                         eGPFEFPFA_i`ÿL_ÿWA_GDFBAWÿdADAjÿdPPa_jkk_PDFaATGMUkDA_PDFGPAWl
                         BN_FOA__A_TÿmdA_AÿDA_PDFGPFMO_ÿLDAÿJFDUÿnFPdÿOMÿJSAoFBFSFPY[ÿPdADAJMDA
                         nAÿnFSSÿBAÿDApNFDAWÿPMÿMJJBMLDWÿXLQFOQÿhNSSÿJDMUÿCPDFaAÿBY
             ÿ
                         CAaPAUBADÿqr[ÿststTÿ                                                       ÿ




                         @AÿNOWAD_PLOWÿYMNÿULYÿdLEAÿPMÿPDLO_FPFMOÿPMÿLÿWFJJADAOPÿaLYUAOP
             ÿ


             ÿ                                                                                      ÿ




                         aDMGA__MDTÿ@AÿLDAÿdLaaYÿPMÿGMMDWFOLPAÿLÿGLSSÿMOÿuMOWLYÿPM
                         LO_nADÿpNA_PFMO_ÿLBMNPÿPdAÿMJJBMLDWFOQÿaDMGA__TÿvSAL_AÿOMPAÿPdLP
677891197891779124318 7                                                                        214
                                                                                                    wxyz{|}}}}}}}~
                                                    ÿ                               ¡ÿ£¤¥ÿ£¦§¨
            lmnopq   mnÿsmtuvwxÿyzxt
             Case 1:20-cv-03538-GLR   mnopq15-1
                                    Document mnÿ{|}v
                                                 Filed ~vqÿvmnÿ
                                                       12/07/20  zxnmt
                                                                Page 358 ÿ
                                                                         mo
                                                                         of 527 

012314545                                             677891197891779124318 7
                         "#$ÿ%&#$#!ÿ"$ÿ%'ÿ(ÿ)##*%ÿÿ+#,-ÿ$!ÿ"ÿ&ÿ.#
                         (ÿ)!&/$%ÿ!ÿ!))(!%#01
                         2"3$-
                         +#,
                         456",$788%$"(!%1$#,1&!98$)$

                         +#,-ÿ:5;ÿ2!.$%ÿ+-ÿ+ÿ<&#$&!-ÿ=>ÿ?@5;A




                                                                                                         ÿ!

                   ÿ+,ÿ5:-ÿ5575?ÿ>B
   C#-ÿÿÿÿ
   DEFÿ#%#)#%ÿ"ÿ'!/ÿ(/$#$$ÿ#$ÿ#ÿF#!#!ÿ!)ÿ"ÿ+#,ÿ+F#&$ÿ>09-ÿ$&#!ÿ1G1(ÿHIJ$#&%
   K/$#$$$ÿ%ÿ>&#F##$LMÿ$ÿ%$&#(%ÿ"7ÿ",$788$#,1&!98$#&%N(/$#$$$1ÿ2"$ÿ$#&#!$ÿÿ)#9
   .#"ÿ!ÿ)O#(##'-ÿ")!ÿ.ÿ.#ÿ(ÿP/#%ÿ!ÿ!))(!%ÿJ0#0ÿK/ÿ)!9ÿ+#,ÿ('ÿ+,9(ÿ5Q-ÿR;R;1ÿ

                                                                                1ÿÿÿÿ
   Dÿ/%$%ÿ'!/ÿ9'ÿ"Fÿ!ÿ$##!ÿ!ÿÿ%#))ÿ,'9ÿ,!&$$!1ÿDÿÿ",,'ÿ!ÿ&!!%#ÿÿ&
   !%'ÿH2/$%'Mÿ!ÿ$.ÿP/$#!$ÿ(!/ÿ"ÿ!))(!%#0ÿ,!&$$1ÿS$ÿ!ÿ"ÿ"#$ÿ%&#$#!ÿ"$ÿ%'
   (ÿ)##*%ÿÿ+#,-ÿ$!ÿ"ÿ&ÿ.#ÿ(ÿ)!&/$%ÿ!ÿ!))(!%#01ÿÿÿÿ
   2"3$-ÿÿÿÿ
   +#,ÿÿÿÿ
   456",$788%$"(!%1$#,1&!98$)$
                                                 +/,,!ÿ+!).ÿ('ÿTUVWUXY


677891197891779124318 7                                                                                  414
                                                                                                   Z[\]^_```````a
                                                   bccdefghicÿkkkk                           ÿÿ
    ÝÞßàáâ   ÞßÿäÞåæçèéÿêëéå
     Case 1:20-cv-03538-GLR   Þßàáâ15-1
                            Document Þßÿìíîç
                                         Filed ïçâÿðçñÞßÿ
                                               12/07/20  ëéßÞå
                                                        Page 359 ÿ
                                                                 òÞàñ
                                                                 of 527 ó

0123425353                                           6789 ÿ 9ÿÿÿ 788ÿ8ÿ88

                                                                              ./0ÿ2300405678ÿ9:;300405678<=>?4@/A;B8C

 DEFG  ÿH7=>/?27?Fÿ267?5/:7;IÿJ?B5?78
 KÿMNOOPQN
                                 ROSTUVNWXYMZ                                          [Y\]ÿ^NVÿK_]ÿ̀a`aÿPSÿ_b_cÿd[
 eYbÿ                                  ROSTUVNWXYMZ
   fYTÿgUOUhUiUSjÿ
   kkkkkkkkkkÿfYTlPTmNmÿMNOOPQNÿkkkkkkkkk
   fTYMbÿn ROSTUVNWXYMZ
   oPSNbÿfTU]ÿpqQÿ̀r]ÿ̀a`aÿPSÿ_basÿd[
   ^qhtNXSbÿ[POSNTuPTmÿuvPTQNhPXwÿdTYQTPM
   eYbÿnwPjiPORTPQU\QhqiiWXYMZ]ÿpqOSU\ÿnPqOSU\RTPQU\QhqiiWXYMZ]ÿn\UXwTYqOONPqROSTUVNWXYMZ
    xNiiYÿpqOSU\ÿP\mÿyPjiP]
    zÿtqOSÿTNXNU{NmÿPÿ\YSUXNÿ|TYMÿYqTÿ}UOwÿSNPMÿSvPSÿ}PQU\Qÿ~qiiÿmUmÿvUSÿSvNÿ[POSNTuPTmÿuvPTQNhPXwÿVTYQTPMÿ|YTÿSvNÿMY\Sv
    Y|ÿqijWÿ~NiYlÿUOÿSvNÿY||UXUPiÿXYMMq\UXPSUY\ÿTNQPTmU\QÿSvPSÿU\|YTMPSUY\W
    z|ÿjYqÿvP{NÿqNOSUY\OÿY\ÿSvUOÿUSNMÿYTÿlP\SÿSYÿOj\XÿlUSvÿMNÿNPTijÿ\NSÿlNNwÿSYÿhTPU\OSYTMÿOYMNÿqUXwÿPXSUY\OÿlNÿXP\
    SPwNÿYqSOUmNÿY|ÿjYqTÿY\QYU\QÿVTYtNXSOÿSYÿU\|iqN\XNÿSvUO]ÿzmÿhNÿvPVVjÿSYÿONSqVÿPÿONOOUY\ÿP\mÿlYTwÿSvTYqQvÿSvUOÿlUSv
    jYqWÿ
       NÿPTNÿPiOYÿP{PUiPhiNÿSYÿP\OlNTÿP\jÿqNOSUY\OÿY{NTÿk[PUiÿU|ÿSvPSÿUOÿMYTNÿXY\{N\UN\Sÿ|YTÿjYq
    evP\wO]



    ÿÿÿÿÿÿÿ¡¢ÿ£¤ÿ¥¦ÿ§ÿ̈©¡ªÿ¡¢
    §ÿÿÿÿ«ÿ¬ÿ­®­®ÿÿÿ¥ÿÿ¥¦ÿÿÿ§¤ÿÿ̄«ÿ­®­®
    ¤ÿÿÿÿÿ¥ÿÿ̄ÿ­®­®
    °°±²¬²±°°
    ³ÿÿ«ÿ¢ÿÿ§ÿÿÿÿÿ¡ÿÿ̄«ÿ­®­®´
    µÿ̄«ÿ­®­®ÿ¥¦ÿÿ́¶·®
    µÿ̄ÿ­®­®ÿ±ÿÿ́¸¹º¶
    µÿ»±ÿÿ́¶¼·½
      ¾ÿÿ¦ÿ«ÿ§ÿ¤«ÿÿÿ¬«ÿÿÿ«ÿ¿¥´§´»»¥
    §»¥
    °°²³©±³À¿±ÿ¬Á¿ÿÂÃÁ©±°°
    ÿÿ§ÿÿÿ©£¤ÿ§ÿÿ«¢¤ÿÿÿ£ÿ¶®®ÿ¥¦ÿ¬Á¿ÿÿ¶¹½ÿ
    ÿ¥¦µµÿÿÿÿÿ¤ÿÿÂÿÿ¥ÿÿ«ÿÿÿ¤
    Âÿÿÿ¥ÿ©¡ÿ§ÿÿÿÿÿ§ÿÿ´§´»»§»»
    §»µ§Ä
    °°Á©Å²ÿ±²©Æ±°°
    Ãÿÿ¤ÿ«ÿ¥ÿÿÿÿ«ÿ©¡ÿÿÿ«ÿ¤ÿÿ¤ÿÿ§
    ÿÿÿ«ÿÿÿÿÿ¤ÿÿ±§ÿÿÿÿÿÇÿÀÿ£§ÿÿ
    §ÿÿÿÿ¥¦ÿ§ÿ«ÿÈÿÿÿ«ÿ«ÿÿÿ¤ÿÿÿÿ
    Æÿÿÿÿÿ«ÿ¤ÿ«ÿÇÿÿÿµ¢ÿ«ÿ§§«ÿÿ§




7722929223!9"#11$%4&3'(9" 7'8"' 879"78)*#+0,11&5$1%00,&%4,#$,'9 ")*#+0,11&5$1%00,&%4,- 020
                                                                                                          ÉÊËÌÍÎÏÏÏÏÏÐÑÒ
                                                 ÓÔÔÕÖ×ØÙÚÔÿÜÜÜÜ                                     ôõÿ÷øùÿ÷úûü
   ÿÿ!
 Case 1:20-cv-03538-GLR   15-1
                        Document ÿ"#$
                                     Filed %ÿ&'ÿ
                                           12/07/20  !
                                                    Page 360 ÿ
                                                             ('
                                                             of 527 )




                                                           01234566666787
                        9       ÿ          *+ÿ-./ÿ-012
   ÿ ÿ!"Document
 Case 1:20-cv-03538-GLR 15-1
                               ÿ#$%
                                   Filed &ÿ'(ÿ
                                         12/07/20  " 
                                                  Page 361 ÿ
                                                           )(
                                                           of 527 *




                                                           01234566666789


                              ÿ         +,ÿ./0ÿ.123
ÿ ÿ!" ÿ#$%&ÿ'(ÿ" ÿ)(*          Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 362 of 527




                                               01234566666789
                        ÿ                 +,ÿ./0ÿ.123
ÿÿ!ÿ"#$%ÿ&'ÿ!ÿ(')           Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 363 of 527




                                               01234566666788
                   9     ÿ                 *+ÿ-./ÿ-01.
 ÿ ÿ  ÿÿ ÿ ÿ! "              Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 364 of 527




                                                     00000100
                2334567893ÿ                   #$ÿ&'(ÿ&)*)
ÿÿ!ÿ"#$%ÿ&'ÿ!ÿ(')          Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 365 of 527




                                              01234566666768
                   9     ÿ                *+ÿ-./ÿ-011
ÿÿ ÿ!"#$ÿ%&ÿ ÿ'&(          Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 366 of 527




                                                0123455555657
                   899    9ÿ                )*ÿ,-.ÿ,/00
ÿÿÿÿ!ÿÿ"!#




                                                       0102
                                                              Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 367 of 527




                 34456789 4ÿ                    $%ÿ'()ÿ'*+,
ÿÿÿ !"ÿ#$ÿÿ%$&




                                                         01233333435
                                                                       Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 368 of 527




                   67789    7ÿ                '(ÿ*+,ÿ*-.*
     ÿ ÿ  ÿÿ ÿ ÿ 
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 369 of 527




                        0112345671ÿ9999           !"ÿ$%&ÿ$'()
         klmnop   lmÿrlstuvwÿxyws
          Case 1:20-cv-03538-GLR   lmnop15-1
                                 Document lmÿz{|u
                                              Filed }upÿ~ulmÿ
                                                    12/07/20  ywmls
                                                             Page 370 ÿ
                                                                      ln
                                                                      of 527 




0123ÿ56783923328ÿ97 ÿ 85728ÿ28 697528ÿ5175ÿ23ÿ 828527ÿ78 6ÿ622ÿ28 697528ÿÿÿ ÿ76ÿ8 5ÿ51ÿ28227ÿ6ÿ8525ÿ
5ÿ121ÿ25ÿ23ÿ7633ÿ8 5ÿ5175ÿ78 ÿ62ÿ2336ÿ  28ÿ656783923328ÿ6ÿ516ÿ3ÿ23ÿ35625ÿ61225ÿÿÿ ÿ
6 2ÿ5123ÿ56783923328ÿ28ÿ666ÿ73ÿ8 52 ÿ51ÿ386ÿ299275ÿ78ÿ5ÿ51ÿ9756273ÿ69ÿ 6ÿ3 359ÿÿ0123ÿ
56783923328ÿ23ÿ 6ÿ28 6975287ÿ6 33ÿ8ÿ78ÿ23ÿ8 5ÿ2858ÿ73ÿ78ÿ 6ÿ6ÿ3 2257528ÿ 6ÿ51ÿ6173ÿ6ÿ37ÿ ÿ78 ÿ
 2878 27ÿ28356985ÿ6ÿ73ÿ78ÿ 227ÿ 82697528ÿ ÿ78 ÿ567837 528


                                                                                              ÿ
                                                       8ÿ28 ÿ !"#$ÿ28ÿ51ÿ3% 5ÿ28$




&'()*ÿ                                                                                  ÿÿ
,-./*ÿ012345678ÿ9:;<:=>:3ÿ?@8ÿABABÿCDECÿFGÿ
H(*ÿ                  I4<3J;:KLM=Nÿ
OP*ÿ9                                                                                                ÿ
                                                                                         ÿ
                                                                                                                        ÿ
                                                                                                                   ÿ
                                                                                                                        ÿ
                                    ÿ
                            ÿ                          Q                                                                ÿ


923:8ÿR:S<ÿT::UÿJ4ÿVJR:Kÿ


                                                                                                   WXYZ[\]]]]]^_`
                                               abbcdefghbÿjjjj                        ÿÿ
          |}~   }~ÿ}ÿ
           Case 1:20-cv-03538-GLR   }~15-1
                                  Document }~ÿ
                                               Filed ÿ}~ÿ
                                                     12/07/20  ~}
                                                              Page 371 ÿ
                                                                       }
                                                                       of 527 
12345567ÿ9ÿ 9537ÿ9ÿ 52ÿ3ÿ34ÿ9ÿ6ÿ4ÿ45 ÿ4223 ÿ3ÿ 9ÿÿ3ÿ                            ÿ3ÿ453ÿ
93ÿ4ÿ53493567ÿ3ÿ4ÿ453ÿ3ÿ                                                          ÿ
 344356

 ÿ               ! 93"#ÿÿ
$%&'ÿ(3232467ÿ33"3ÿ)*7ÿ+,+,ÿ-.)/ÿ01ÿ
2ÿ                                                                         ÿ
                                                                                          ÿ


$345%6'ÿ73.ÿ            ÿ                                                                                  5ÿ


89ÿ ÿ

;<=>?@ÿABCÿD<EÿEF=9GHÿIÿJB>A9CFÿD<=DÿD<EÿFECJ<=>Dÿ<=@ÿKEE>ÿDECF9>=DELHÿÿ

MEN=CL9>NÿOBPCÿ@EJB>LÿQB9>DRÿD<=>?ÿOBPÿABCÿ@EE?9>NÿJG=C9A9J=D9B>HÿSETCEÿEUJ9DELÿ=KBPDÿD<EÿBQQBCDP>9DOÿDBÿ=G9N>ÿ
V9D<ÿOBPÿ=>LÿD<EÿDE=FÿB>ÿFPDP=GGOÿ=NCEE=KGEÿQCBJE@@E@HÿSETCEÿCEW9EV9>NÿD<9@ÿ9>DEC>=GGOÿ>BVXÿJ=>ÿVEÿCEDPC>ÿDBÿ
OBPÿ>EUDÿVEE?ÿVYÿ=ÿQCBQB@=GZÿ

[E@DRÿ

     ÿÿ

\>ÿSELRÿ]EQÿ^_Rÿ̀a`aÿ=Dÿ^b^aÿcdÿe                                  fÿVCBDEbÿ


) g4ÿ6ÿ449ÿÿ3ÿ554493ÿ ÿ05343ÿ9"ÿ4ÿ3ÿ"34ÿ4ÿ33ÿ3"9432

                                                     0

                                                                                         hijklmnnnnnopq
                                          rsstuvwxysÿ{{{{                    ÿÿ
     ,-./01   -.ÿ3-45678ÿ9:84
      Case 1:20-cv-03538-GLR   -./0115-1
                             Document -.ÿ;<=6
                                          Filed >61ÿ?6@-.ÿ
                                                12/07/20  :8.-4
                                                         Page 372 ÿ
                                                                  A-/@
                                                                  of 527 B
12 34ÿ6ÿ789668ÿ8ÿ8486ÿ48ÿÿ67ÿÿ4ÿ                             ÿ
                                                                             ÿ
            62
            2                                          ÿ

                                                                             ÿ
                                                                              ÿ
                                                  ÿ




                                              0

                                                                !
                                  "##$%&'()#ÿ++++      CDÿFGHÿFIJK
        tuvwxy   uvÿ{u|}~ÿ|
         Case 1:20-cv-03538-GLR   uvwxy15-1
                                Document uvÿ
                                             Filed~
                                                  ~ yÿ~uvÿ
                                                   12/07/20  vu|
                                                            Page 373 ÿ
                                                                     uw
                                                                     of 527 
1223456ÿ829 9ÿ2ÿ29ÿ949

    ÿ


ÿ                                         ÿÿ
!ÿ"5 ÿ"#$9ÿ%&ÿ'('(ÿ)*+,ÿ-.ÿ
/ÿ0               19422#34ÿ                                                  ÿ
5                           ÿ
67ÿ                                                                                     ÿ
                                                                              ÿ
                                                                             ÿ
                        ÿ


89ÿ829ÿ:ÿ229 425ÿ

ÿ                 19422#3ÿÿ
!ÿ;94 ÿ"#$9ÿ%%ÿ'('(ÿ+*((ÿ<.ÿ
/ÿ                                                                           ÿ
67ÿ                      19422#34ÿ                                                  ÿ
                                                                                                         ÿ
                                                                             ÿ
                        ÿ


=>ÿ              @ÿ
                                                                                                          ÿ
                                                                                ÿABÿCDEBÿFGH>I>BJÿ
KDL>FLMNOOPQGRÿHCDHÿSBÿCDEBÿHBKR>FDHBJÿHCB>KÿTHK>UBÿDQQGNFHÿBIIBQH>EBÿTBUHBRMBKÿVW@ÿXYXY@ÿ>FÿDQQGKJDFQBÿ
S>HCÿGNKÿZHDFJDKJÿUGO>Q[PÿABÿS>OOÿDOZGÿMBÿHD\>FLÿDÿKBZBKEBÿGEBKÿHCBÿNZBK]ZÿDQQGNFHÿMDODFQBÿ              ÿ
                                  Pÿ^OBDZBÿOBHÿNZÿ\FGSÿ>Iÿ[GNÿCDEBÿDF[ÿ_NBZH>GFZÿGKÿSGNOJÿO>\BÿDF[ÿINKHCBKÿ
>FIGKRDH>GFPÿ

`BZH@ÿ
                                                    0

                                                                                       abcdefggggghih
                                         jkklmnopqkÿssss                   ÿÿ
      ijklmn   jkÿpjqrstuÿvwuq
       Case 1:20-cv-03538-GLR   jklmn15-1
                              Document jkÿxyzs
                                           Filed {snÿ|s}jkÿ
                                                 12/07/20  wukjq
                                                          Page 374 ÿ
                                                                   ~jl}
                                                                   of 527 
    ÿ

23ÿ4567ÿ869ÿ7ÿ ÿÿÿÿ                               96ÿ6ÿ
 ÿ          7ÿ

96ÿ5ÿ!ÿ!"ÿ36ÿ#3$ÿ66%63"ÿ4!3%ÿ&ÿ!6ÿ""3#ÿ3& 3ÿ3ÿ' $3$5##ÿ(6ÿ6ÿ
6)63$ÿ!ÿ363##ÿ3"ÿ##ÿ6)6ÿ9ÿ

4!3%7ÿ

*6#ÿ

23ÿ4567ÿ869ÿ7ÿ ÿÿ+ÿÿ,                                           ÿ6ÿ
     ÿ.ÿ/ÿ012345ÿ ÿ46738ÿ39:1ÿ:;4ÿ1<3=3978ÿ46738ÿ<4=7<539=ÿ>7=39=?@88A016ÿB1<ÿ47C34<ÿ:<70D39=AÿE847C4ÿC44ÿ?481Fÿ
 B<16ÿGB4<A



 H9Iÿ@257:4ÿ19ÿ>HJ/KJLMNNAOGPQ

                                                                                                           ÿ
              ÿ

 L1:;ÿ ÿRÿ/ÿ<4S34F45ÿ:;3Cÿ64<0;79:ÿ795ÿF4ÿ7<4ÿ83D48Iÿ:1ÿ5446ÿ:;3Cÿ@9T@783B345ÿ@954<ÿ:;4ÿ                     ÿ
                                                                                                             ÿ
                                                                                                              ÿ
                                                                                                              ÿ
                                            ÿ

                                                     0

                                                                                           UVWXYZ[[[[[\]^
                                          _``abcdef`ÿhhhh                     ÿÿ
   ÿ!ÿ"#!
 Case 1:20-cv-03538-GLR   15-1
                        Document ÿ$%&
                                     Filed 'ÿ()ÿ
                                           12/07/20  #!
                                                    Page 375 ÿ
                                                             *)
                                                             of 527 +
                                                                     ÿ
                                                                ÿ
                                                                 ÿ

                                                            ÿ
                                                        ÿ

                                                                        ÿ
                      ÿ


                          ÿ


                                                                            ÿ




                                0

                                                            234567888889
                               ÿ         ,-ÿ/01ÿ/232
   ÿ!ÿ"#!
 Case 1:20-cv-03538-GLR   15-1
                        Document ÿ$%&
                                     Filed 'ÿ()ÿ
                                           12/07/20  #!
                                                    Page 376 ÿ
                                                             *)
                                                             of 527 +




                                0

                                                          1234567777789
                              ÿ          ,-ÿ/01ÿ/234
     /01234   01ÿ60789:;ÿ<=;7
      Case 1:20-cv-03538-GLR   0123415-1
                             Document 01ÿ>?@9
                                          Filed A94ÿB9C01ÿ
                                                12/07/20  =;107
                                                         Page 377 ÿ
                                                                  D02C
                                                                  of 527 E




     ÿ




1234ÿ67894 34439ÿ 8 ÿ 96839ÿ397 8639ÿ6286ÿ34ÿ 939638ÿ89 7ÿ733ÿ397 8639ÿÿÿ ÿ87ÿ9 6ÿ62ÿ39338ÿ7ÿ
9636ÿ6ÿ232ÿ36ÿ34ÿ8744ÿ9 6ÿ6286ÿ89 ÿ73ÿ3447ÿ  39ÿ767894 34439ÿ7ÿ627ÿ4ÿ34ÿ46736ÿ72336ÿÿÿ

                                                                                                 !"""""#$"
                                            %&&'()*+,&ÿ....                        FGÿIJKÿILMM
      uvwxyz      vwÿ  |v}
        Case 1:20-cv-03538-GLR ~ ÿ    }    vwxyz
                                             Document      vwÿ
                                                          15-1     
                                                                 Filed   zÿ 
                                                                                vwÿ
                                                                         12/07/20    wv}
                                                                                    Page   378 ÿ  vx
                                                                                                 of 527 
234ÿ678797 ÿ 9ÿ6993ÿ9ÿ76636ÿ77ÿ392ÿ 7ÿ7 76ÿ97 972ÿ ÿ777ÿ 7ÿ769ÿ63ÿ2346ÿ27ÿÿ 9ÿ
 6993ÿ9ÿ36ÿ93693ÿ4637ÿ32ÿ ÿ9ÿ3ÿ97 7 ÿÿÿ376ÿ36ÿ398993ÿ36ÿ 7ÿ468 7ÿ36ÿ7ÿ3ÿ2ÿ
989ÿ9647ÿ36ÿÿÿ3989ÿ839693ÿ3ÿ2ÿ6893


        ÿ234ÿ3ÿ376ÿ9 ÿ3ÿ678797ÿ79ÿ97ÿ 9ÿ63ÿ4ÿ9ÿ 7ÿ4467ÿ366ÿ3ÿ
                                                        ÿ ÿ984 7ÿ ! "#$!%&ÿ9ÿ 7ÿ4'(78ÿ97&




)*+,-ÿ                                                       ÿÿ
/012-ÿ345647589:ÿ;4<=4>?4@ÿA:ÿABABÿCADEFÿGHÿ
I+-ÿ J7=@K<4LMN>OÿP J7=@K<4LMN>Qÿ
RS-ÿ                        J7=@K<4LMN>QTÿ                                                                 ÿ
                                ÿ
/UVW0S2-ÿ               ÿ                                                                                              ÿ




)*+,-                     J7=@K<4LMN>ÿP                        J7=@K<4LMN>Qÿÿ
/012-ÿX@K589:ÿYZ[Z7=ÿA\:ÿABABÿ]DB\ÿYHÿ
I+-ÿ                                                                                                     ÿ
RS-ÿ                                                                                         ÿ
/UVW0S2-ÿ                  ÿ                                                                                           ÿ


^_ÿ

                                                                                                                    ÿ
                                                                                                                    ÿ
                                                                                                                 ÿ
                                                                                                                     ÿ
                                                                                                                   ÿ
                                                          01

                                                                                                     abcdefggggghij
                                              kllmnopqrlÿtttt                         ÿÿ
       ÿÿ
     Case 1:20-cv-03538-GLR   15-1
                            Document ÿ
                                         Filed ÿÿ
                                               12/07/20  
                                                        Page 379 ÿ
                                                                 
                                                                 of 527 


                                                                                                                                             ÿ

234564ÿ347ÿ86ÿ9 ÿÿ744ÿ6ÿ5 7 ÿ4364ÿ4ÿ5 ÿ4ÿ44

467ÿ456



      ÿ!ÿ"#$ÿ"%"%$ÿ&'(#ÿ)*ÿ+*,-.ÿ                                                                        ÿ/01!2'ÿ
      374ÿ4455ÿ6ÿ
      74ÿ6733ÿ54ÿ ÿ59 34454 7ÿÿ46 64ÿ ÿ76ÿ 757 ÿÿ



      234564ÿ564
      755ÿ8456ÿ




      9:;<ÿ>?@A<B;<<;CAÿB@DÿECA>@;Aÿ;AFC?B@>;CAÿ>:@>ÿ;<ÿECAF;GHA>;@Iÿ@AGJC?ÿK?;L;IHMHGÿ;AFC?B@>;CANÿÿOFÿDCPÿ@?HÿAC>ÿ>:Hÿ;AG;L;GP@IÿC?ÿ
      HA>;>Dÿ>CÿQ:;E:ÿ;>ÿ;<ÿ@GG?H<<HGRÿAC>Hÿ>:@>ÿ@ADÿ?HL;HQRÿG;<EIC<P?HRÿECKD;AMRÿ?H>?@A<B;<<;CAÿC?ÿC>:H?ÿP<Hÿ;<ÿ<>?;E>IDÿK?C:;S;>HGNÿÿOFÿ
      DCPÿ?HEH;LHGÿ>:;<ÿ>?@A<B;<<;CAÿ;AÿH??C?RÿKIH@<HÿAC>;FDÿ>:Hÿ<HAGH?ÿ;BBHG;@>HIDÿ@AGÿGHIH>Hÿ>:HÿB@>H?;@I<ÿF?CBÿDCP?ÿ<D<>HBNÿÿ9:;<ÿ
      >?@A<B;<<;CAÿ;<ÿFC?ÿ;AFC?B@>;CA@IÿKP?KC<H<ÿCAIDRÿ@AGÿ;<ÿAC>ÿ;A>HAGHGÿ@<ÿ@AÿCFFH?ÿC?ÿ<CI;E;>@>;CAÿFC?ÿ>:HÿKP?E:@<HÿC?ÿ<@IHÿCFÿ@ADÿ
      F;A@AE;@Iÿ;A<>?PBHA>ÿC?ÿ@<ÿ@AÿCFF;E;@IÿECAF;?B@>;CAÿCFÿ@ADÿ>?@A<@E>;CANÿ
      Tÿ8ÿ ÿ3 4ÿ 6ÿ7ÿ444ÿ45536ÿ394ÿ76ÿ5ÿ86ÿÿ74ÿ8784ÿ5ÿ7ÿ                                                         5 ÿ
         384ÿUVWXVYXZ[\Y]^ÿÿ74ÿ68_4̀7ÿ34
      abcdeÿ                                                                               ÿÿ
      fghieÿ,2jkl$ÿ!ÿ"m$ÿ"%"%ÿ..'n%ÿ*ÿ
      oceÿ                p !0qr2st1uvÿw                                        p !0qr2st1uxÿ
                                                                  00

                                                                                                                      348T2yzzzzz{|}
                                                   ~ ÿ                                    ÿ¢£¤ÿ¢¥¦§
     ÿ ÿ  ÿÿ ÿ ÿ 
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 380 of 527




                        0112345671ÿ9999           !"ÿ$%&ÿ$'()
abcdef   bcÿhbijklmÿnomi
 Case 1:20-cv-03538-GLR   bcdef15-1
                        Document bcÿpqrk
                                     Filed skfÿtkubcÿ
                                           12/07/20  omcbi
                                                    Page 381 ÿ
                                                             vbdu
                                                             of 527 w




234ÿ678ÿ9 3 ÿÿÿÿ34ÿ97ÿ34ÿ893ÿ




ÿ!"#$"ÿ#!%ÿ&$"!"ÿ"'$#!$"ÿ!ÿÿ&$"'()"!*ÿ!"(+$ÿ,-*).)(ÿ"'$#!$"/ÿÿ0'ÿ%$1ÿ!)ÿ"$ÿ
)ÿ"(-(1!*ÿ$ÿ)"%ÿ$ÿ2&ÿÿÿ!(())(3ÿ"$)ÿ!ÿ!"%ÿ)-)23ÿ(&*$1 )3ÿ&$,%".3ÿ)!"#$"ÿ$ÿ
$)ÿ1)ÿÿ&*%ÿ,$4)(/ÿÿ0'ÿ%$1ÿ)&)-)(ÿÿ!"#$"ÿ"ÿ) $3ÿ,*)!)ÿ"$'%ÿ)ÿ)"()ÿ
##)(!)*%ÿ!"(ÿ()*))ÿ)ÿ#!)!*ÿ'$#ÿ%$1ÿ%)#/ÿÿÿ!"#$"ÿÿ'$ÿ"'$#!$"!*ÿ,1,$)ÿ
$"*%3ÿ!"(ÿÿ"$ÿ")"()(ÿ!ÿ!"ÿ$'')ÿ$ÿ$*&!$"ÿ'$ÿ)ÿ,1 &!)ÿ$ÿ!*)ÿ$'ÿ!"%ÿ'"!"&!*ÿ"1#)"ÿ$ÿ!ÿ
!"ÿ$''&!*ÿ&$"'#!$"ÿ$'ÿ!"%ÿ!"!&$"/


        50'ÿ%$1ÿ"$ÿ*$".)ÿ2ÿ$ÿ)&)-)ÿ)#!*ÿ*6)ÿÿ'$#ÿ1ÿ"ÿ)ÿ'11)3ÿ'$2!(ÿ
        $ÿ                                                ÿ!"(ÿ"&*1()ÿ789:8;:<=>;?@ÿ"ÿ)ÿ
        14A)&ÿ*")/@

BBÿÿ
C78ÿDÿÿE 3FÿGD38 ÿ678ÿ3 ÿ8GDGÿ7ÿÿH77F ÿH789ÿ                                                   ÿ
     ÿ
7ÿ848GDGÿI7EÿÿF789ÿ34ÿ79ÿD4FÿE3ÿI7EÿJÿ 4ÿ34ÿE3ÿ7ÿ
                          K 9LD7ELÿ
7ÿÿÿD8 74ÿ74ÿÿ Gÿÿ




                                                 01

                                                                                            MNOPQRSSSSSTUV
                                       WXXYZ[\]^Xÿ````                         xyÿ{|}ÿ{~
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 382 of 527




                       Attachment MMMM
                                                  PX 27, 2916
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 383 of 527




                       Attachment MMMM
                                                  PX 27, 2917
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 384 of 527




                       Attachment MMMM
                                                  PX 27, 2918
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 385 of 527




                       Attachment MMMM
                                                  PX 27, 2919
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 386 of 527




                       Attachment MMMM
                                                  PX 27, 2920
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 387 of 527

                           Jason Bond

                                                                      1

                                          Volume:     I
                                            Page:     1-201
                                        Exhibits:     1-15


                THE STATE OF NEW HAMPSHIRE

             BUREAU OF SECURITIES REGULATION


------------------------------------------------

IN RE:    Investigatory Statement Under Oath
          Jason P. Bond
          Case No. I-2019-000019

------------------------------------------------
               WEDNESDAY, FEBRUARY 19, 2020

                 10:00 A.M. TO 3:46 P.M.



   NEW HAMPSHIRE BUREAU OF SECURITIES REGULATION

                       STATE HOUSE ANNEX

               25 CAPITAL STREET, 3RD FLOOR

                   CONCORD, NEW HAMPSHIRE




Reporter:    Donna J. Whitcomb, RMR

             LCR NO. 143 (RSA 310A:179)

                     Jones & Fuller Reporting
                    617-451-8900 603-669-7922



                       Attachment NNNN
                                                  PX 27, 2921
           Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 388 of 527
In re: Jason Bond                                                                                                 Jason Bond
                                                                                                            February 19, 2020
                                                      Page 2                                                           Page 4
 1                                                                1   (Exhibits contd.)
 2   A P P E A R A N C E S:
 3                                                                2
 4         STATE OF NEW HAMPSHIRE
           DEPARTMENT OF STATE                                    3                       E X H I B I T S
 5         BUREAU OF SECURITIES REGULATION
                                                                  4 NO.                                                 PAGE
           By Lydea Irwin, Esquire
 6            Noah Abrahams, Esquire                              5 Exhibit 10 Success Story, Steve Boehm, 11 pgs.          5
              Eric Forcier, Esquire
 7         107 North Main Street, Room 204                        6 Exhibit 11 Success Story, Breanne                       5
           Concord, New Hampshire 03301
 8         (603) 271-1463 lydea.irwin@sos.nh.gov                  7                Taylor, 10 pgs.
 9         GREENBERG TRAURIG, LLP                                 8 Exhibit 12 2014 Schedule D, 3 pgs.                      5
           By Miriam G. Bahcall, Esquire
10            Brett M. Doran, Esquire                             9 Exhibit 13 2015 Schedule E, 3 pgs.                      5
           77 West Wacker Drive, Suite 3100
11         Chicago, Illinois 60601                               10 Exhibit 14 2016 Federal Worksheets, 3 pgs.              5
           (312) 476-5135 bahcallm@gtlaw.com
12         On behalf of Jason Bond.                              11 Exhibit 15 2017 Schedule D, 4 pgs.                      5

13                                                               12
                                                                 13
14
                                                                 14
15   Also Present:   Susan Trahan, General Counsel
                                                                 15
16                   and CCO of RagingBull.com, LLC
                                                                 16         (*Original exhibits returned to Ms. Irwin.)
17
                                                                 17
18
                                                                 18
19                                                               19
20                                                               20
21                                                               21
22                                                               22
23                                                               23


                                                      Page 3                                                           Page 5
 1                            I N D E X
                                                                  1       PROCEEDINGS
 2
                                                                          (Exhibits 1 through 15 marked for
     EXAMINATION of JASON BOND                        PAGE
                                                                  2
 3
                                                                      identification.)
     By Ms. Irwin .........................              5
                                                                  3
 4
                                                                  4       JASON P. BOND, having been duly sworn
                                                                      by the Court Reporter that his testimony will be the
 5
                                                                  5
 6
                                                                  6   truth, the whole truth and nothing but the truth
 7
                                                                  7   testified as follows in answer to interrogatories by
 8
                                                                  8   Ms. Irwin:
 9                                                                9   Q. Today is February 19th, 2020. If you
10                       E X H I B I T S
                                                                 10     would, would you give your name spelling your last
11   NO.                                               PAGE
                                                                 11     name for the record?
12   Exhibit 1   Advertisement, Pg. 5 of 45                  5   12   A. Jason Philip Bond, B-O-N-D.
13   Exhibit 2   Advertisement, Pg. 9 of 45                  5   13   Q. My name is Lydea Irwin, I'm a staff
14   Exhibit 3   Distributions to Jason Bond, 1 pg.       5      14     attorney here at the New Hampshire Bureau of
15   Exhibit 4   Excerpts 2018, 1040, 3 pgs.                 5   15     Securities Regulation. I'm here with my colleagues,
16   Exhibit 5   Disclaimer, 3 pgs.                          5   16     Noah Abrahams and Eric Forcier also staff attorneys
17   Exhibit 6   Advertisement Photograph, 1 pg.             5   17     with the bureau. This is case I-2019-000019. This
18   Exhibit 7   Advertisement Photograph, 1 pg.             5   18     is an investigatory statement under oath pursuant to
19   Exhibit 8   Text Messages, 5 pgs.                       5   19   statute New Hampshire RSA 421-B. You must answer my
20   Exhibit 9   Advertisement, Verified Results, 1 pg. 5        20    questions, unless they are privileged, your attorney
21                                                               21    will let you know if the answer to a question is
22                                                               22    likely to be privileged. If your attorney does
23                                                               23    object to a question, don't answer the question

Min-U-Script®                                   Jones & Fuller Reporting                                        (1) Pages 2 - 5
                                               617-451-8900 603-669-7922
                                               Attachment NNNN
                                                                                           PX 27, 2922
           Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 389 of 527
In re: Jason Bond                                                                                           Jason Bond
                                                                                                      February 19, 2020
                                                    Page 6                                                       Page 8

 1    until we have figured out what the objection is.       1    Q. Oh, from what school?
 2       I'm going to ask you some questions,                2    A. I graduated SUNY Brockport in Upstate New
 3    let me finish my question before you start              3    York and then I attended Walden University online.
 4    answering. If you don't understand my question,        4    Q. What's your employment history since
 5    just let me know and I'll try and rephrase it until     5    graduation?
 6    we're on the same page. I need you to know that        6    A. I was hired prior to graduation to teach
 7    there are consequences for false statements under       7    in the Webster Central School District elementary
 8    oath and that there are both civil and criminal         8    physical education. I did that for about ten years
 9    penalties under New Hampshire RSA 421-B. If we          9    with a specialization in adaptive physical education
10    discover that there is something that we need to       10    within the same district. After that I started what
11    refer to another agency, we will. Do you understand    11    is now known as RagingBull.com.
12    everything I've said so far?                           12   Q. And do you have a history of securities
13   A. I do.                                                13    licensure, have you ever been licensed as a
14   Q. Okay, please give verbal answers, not head           14    securities professional with a state or with the
15    shakes, for the stenographer's purposes. If you        15    federal government?
16    need a break, just ask and that goes for everyone in   16   A. No.
17    the room. Are you under the influence of any drugs     17   Q. Have you ever been investigated or are you
18    or do you suffer from any impairments that would       18    under investigation by any regulatory authority,
19    cause you to not understand any questions being        19    state or federal, including but not limited to the
20    asked today?                                           20    SEC, the FTC or any other state regulators besides
21   A. No.                                                  21    New Hampshire?
22   Q. And you are here under a subpoena ordered            22   A. Yes.
23    by the New Hampshire Bureau of Securities              23   Q. Who?

                                                    Page 7                                                       Page 9

 1    Regulation; is that correct?                            1   A. About three years ago I received a
 2   A. Yes.                                                  2    voluntary inquiry from the SEC, so I'm not sure if
 3   Q. We're just going to do some preliminary               3    that qualifies.
 4    questions to start off with. What did you review in     4   Q. That would qualify. All right, anything
 5    preparation for today's statement other than            5    else?
 6    discussions with counsel?                               6   A. Not to my knowledge.
 7       MS. BAHCALL: Are you asking for                      7   Q. Have you ever been deposed or had a
 8    documents outside of counsel's purview, so on his       8    statement taken on the record for any matter,
 9    own?                                                    9    including the one you just talked about with the
10   Q. Yes, on your own. Did you look at any                10    SEC, prior to this one?
11    documents outside of your review with counsel before   11   A. No.
12    coming here today?                                     12   Q. Okay. You mentioned that you started
13   A. Not that I can remember.                             13    RagingBull.com, what is RagingBull.com?
14   Q. Where do you currently reside?                       14   A. RagingBull.com is a website that
15   A.                                 , New Hampshire      15    specializes in education, specifically teaching
16    03824.                                                 16    people to trade stocks.
17   Q. Do you have any criminal records?                    17   Q. And what is your role at Raging Bull?
18   A. No.                                                  18   A. I teach people to trade stocks. I wear
19   Q. What's your educational history since high           19    many hats. I founded the company so I've seen it
20    school? So after high school.                          20    grow from small to where it is today. So I'm
21   A. I have a bachelor's in education and a               21    involved in a lot. But my primary role is teaching
22    master's in education.                                 22    people to trade, being involved in marketing to --
23       MR. ABRAHAMS: From where?                           23    to advertise our services. Those are probably the


Min-U-Script®                                 Jones & Fuller Reporting                                    (2) Pages 6 - 9
                                             617-451-8900 603-669-7922
                                              Attachment NNNN
                                                                                       PX 27, 2923
           Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 390 of 527
In re: Jason Bond                                                                                        Jason Bond
                                                                                                   February 19, 2020
                                                  Page 10                                                    Page 12

 1    two primary but I'm involved in a lot.                1 are you both, do you know?
 2   Q. Okay. Do you have a specific title? I               2 A. I don't know. I believe -- I don't know,
 3    know you said cofounder, but do you have a specific 3 I believe members.
 4    title?                                                4 Q. Where is Raging Bull located?
 5   A. I believe it's president.                           5 A. Do you mean the LLC?
 6   Q. When did you start working or when did you          6 Q. Yes.
 7    found Raging Bull?                                    7 A. I believe Delaware, but I'm not sure.
 8   A. I don't remember exactly, but in the last           8 Q. Where does most of the work at Raging Bull
 9    couple of years it was renamed Raging Bull.           9 get done?
10   Q. And what was it before then?                       10 A. Well, I work from home. Jeff works from
11   A. About ten years ago, again, I can't                11 home. Allan's a passive partner. We have about 105
12    remember exactly when, but about ten years ago, this 12 employees all over the world. We have an office in
13    is when I left teaching, it started as Penny Stock 13 Baltimore. So I guess I would say a lot of remote
14    Buy and it quickly became Jason Bond Picks as it is 14 workers and then an office in Baltimore.
15    known today. And then it transformed into our 15           MR. ABRAHAMS: Jeff Bishop works from
16    umbrella company which is Raging Bull.               16 home, do you know where his home is?
17   Q. Do you get a salary from Raging Bull?              17    THE WITNESS: Yes, I do. He's in New
18   A. I don't really know how the accounting             18 Hampshire as well, in Lee,              . I think
19    works. I get a distribution from net income at the 19 it's                 , I'm not sure.
20    end of the month. For tax purposes I think my        20    MR. ABRAHAMS: And Allan Marshall, do
21    accountants have it structured where I might. I 21 you know where he lives?
22    don't know, my accountants handle that, but my 22          THE WITNESS: Allan resides in
23    primary income comes from net income related to 23 Florida.

                                                  Page 11                                                    Page 13

 1    Raging Bull at the end of the month.                   1      MR. ABRAHAMS: At the office in
 2   Q. Do you know if that net income is                    2   Baltimore, what occurs there?
 3    generally based off of subscriptions? What's the       3      THE WITNESS: We have customer
 4    primary income for Raging Bull?                        4   support in Baltimore, we have teller sales in
 5   A. That is the primary income, subscriptions.           5   Baltimore, we have technology operations in
 6   Q. And you said you are a founder, are you              6   Baltimore, we have copywriters in Baltimore. A lot
 7    also an owner of Raging Bull?                          7   happens there.
 8   A. Yes.                                                 8      MR. ABRAHAMS: Would that be like the
 9   Q. Is anyone else an owner of Raging Bull?              9   administrative side of Raging Bull?
10   A. Yes.                                                10      THE WITNESS: What do you mean by
11   Q. Who else is an owner?                               11   "administrative"?
12   A. Jeff Bishop and Allan Marshall.                     12      MR. ABRAHAMS: So you were saying the
13   Q. Does Raging Bull have a board of                    13   principal purpose of Raging Bull is to teach people
14    directors?                                            14   how to trade. You teach people the trade I'm
15   A. I don't know.                                       15   assuming from home since you said you work from
16       MR. ABRAHAMS: Well, do you know if                 16   home?
17    Raging Bull is, like, incorporated, an LLC, or some   17      THE WITNESS: Yes.
18    other type of business organization?                  18      MR. ABRAHAMS: So everything other
19       THE WITNESS: I do. I believe it's                  19   than teaching people the trade is pretty much based
20    an LLC, RagingBull.com, LLC.                          20   out of Baltimore or are there other offices?
21       BY MS. IRWIN:                                      21      THE WITNESS: I do not believe there
22   Q. Are you, Jeff Bishop, and Allan Marshall            22   are other offices. However, no, everything else
23    members of the LLC or are you managers of the LLC,    23   isn't just based out of Baltimore. I believe we

Min-U-Script®                                Jones & Fuller Reporting                                (3) Pages 10 - 13
                                            617-451-8900 603-669-7922
                                             Attachment NNNN
                                                                                    PX 27, 2924
           Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 391 of 527
In re: Jason Bond                                                                                          Jason Bond
                                                                                                     February 19, 2020
                                                  Page 14                                                      Page 16

 1    have about 30 employees there and 75 others            1      With those video lessons or my
 2    elsewhere.                                             2    curriculum then I provide usually some sort of watch
 3       MR. ABRAHAMS: Who also may work from                3    list. So I scan for stocks under 10, market caps
 4    home or somewhere else?                                4    under 2 billion. I look for momentum. And then I
 5       THE WITNESS: Who do, yeah. Or maybe                 5    provide a more focused daily update of what I think
 6    remote offices like shared office spaces.              6    fits the curriculum.
 7       BY MS. IRWIN:                                       7       And then there are realtime alerts.
 8   Q. Does any teaching, education, come out of            8    Over the years there have been many modes of
 9    the Delaware office?                                   9    communication, the primary being text and email.
10   A. Out of the Delaware?                                10   For many years Jason Bond Picks had a chat room, it
11   Q. Out of Baltimore.                                   11    no longer does. So it is a service designed to
12   A. Okay.                                               12    teach people how to trade stocks.
13   Q. Sorry, Baltimore's in Maryland, not in              13   Q. Who owns Jason Bond Picks --
14    Delaware.                                             14       MS. IRWIN: Sorry.
15       MS. BAHCALL: Your geography is like                15       MR. ABRAHAMS: Before you move on,
16    mine.                                                 16    you said it no longer has chat rooms, when did that
17   Q. Does any teaching or education come out of          17    stop?
18    the Baltimore office?                                 18       THE WITNESS: Jason Bond Picks? I
19   A. I don't know for sure but I do not think            19    don't remember exactly. I'd be guessing.
20    so.                                                   20       MR. ABRAHAMS: Does Jason Bond Picks
21   Q. Are there any subsidiaries of Raging Bull?          21    still exist?
22   A. What's a subsidiary?                                22       THE WITNESS: It does.
23   Q. A smaller company owned by the larger               23       MR. ABRAHAMS: Okay.

                                                  Page 15                                                      Page 17

 1  company.                                                 1       THE WITNESS: I'd be guessing, but it
 2 A. So Raging Bull owns a smaller company?                 2    was around three or four years ago Jason Bond Picks
 3 Q. Yes.                                                   3    itself lost the chat room component.
 4 A. I don't know. At one point in time we                  4       MR. ABRAHAMS: Okay.
 5   bought Startupcamp.com, but I believe we folded that    5       MR. FORCIER: Why?
 6    into the Raging Bull, LLC. I don't know.               6       THE WITNESS: Chat rooms generally
 7   Q. That's all right.                                    7    are day traders. And with the intent to grow the
 8      MR. ABRAHAMS: So vice versa, does                    8    business, that's a very small market. So swing
 9    any company own Raging Bull?                           9    trading is what Jason Bond Picks always focused on
10      THE WITNESS: I don't know, but I                    10    which is, you know, by Jason Bond Picks' definition,
11    don't think so.                                       11    a buy and hold for one-to-four days. This is
12      BY MS. IRWIN:                                       12    generally a professional who buys this service. So
13   Q. You mentioned Jason Bond Picks, can you             13    it wasn't a huge component of the business model,
14    describe what Jason Bond Picks is for me?             14    and something we weren't really looking to scale.
15   A. Sure. So Jason Bond Picks started about             15       MS. IRWIN: All set?
16   ten years ago with an emphasis on small cap stocks, 16          MR. FORCIER: Yes.
17 specifically stocks under 10, market cap under 2         17       BY MS. IRWIN:
18 billion. I learned how to trade and then I taught        18   Q. I'll go back to my other question. Who
19 my strategy and continue to teach that strategy. It      19    owns Jason Bond Picks?
20 consists of a curriculum, I don't know exactly, but      20   A. I don't know, but I believe Raging Bull.
21 a few hundred hours worth of video lessons that I've 21       Q. So if you do the daily watch list for
22 done over the years. Probably more than that, but 22           Jason Bond Picks, can you describe to me how your
23    that's a safe estimate.                               23    day would work as far as what you're doing for Jason


Min-U-Script®                                Jones & Fuller Reporting                                  (4) Pages 14 - 17
                                            617-451-8900 603-669-7922
                                             Attachment NNNN
                                                                                      PX 27, 2925
           Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 392 of 527
In re: Jason Bond                                                                                           Jason Bond
                                                                                                      February 19, 2020
                                                   Page 18                                                      Page 20

 1  Bond Picks in an average day?                             1 connected to the lessons, a zone in which I'm
 2 A. So assuming I wasn't here this morning, I               2 interested in selling, which generally with small
 3 would have woken up very early, four to five               3 cap trading is 5 to 20 percent, one to four days.
 4 o'clock, and run scans for stocks under 10.                4 Statistically that's about the best I figured I can
 5 Currently that's evolved to mid-cap stocks, too. So        5    do. And so during market hours you're analyzing the
 6    market caps under 10 billion, so stocks above 10 now    6    Russell 2000, which is the small cap index, similar
 7    as well. I would look for the setups that I teach       7    to the NASDAQ QQQ, so that's the IWM. You're
 8    in my lessons using the scans that I teach in my        8    looking at a chart, is it trending down, is it
 9    lessons.                                                9    trending up --
10       Groupon, for example, would have been               10       THE REPORTER: Could you slow down,
11    a name that I would have put on the watch list this    11    please?
12    morning; a stock that's down 30 percent due to an      12       MS. BAHCALL: Yes, slow down. I'm
13    earnings miss. So now there's an overreaction to       13    having trouble writing it and she's got to type.
14    the downside, there's a breakdown in the stock, 30     14       THE WITNESS: Sorry.
15    percent down on earnings, and I would start to watch 15     A. So I'm looking at market trend first, and
16    that stock. I would point to my lessons within the     16    so if, you know, the market is trending down
17    watch list.                                            17    aggressively, small caps are a leading indicator.
18       So I would say I'm watching Groupon,                18    If they're selling off, I generally won't get in
19    here's why, generally pointing to specific video       19    front of anything then, so I would back off.
20    lessons, and then I would identify that as a buying    20       If the market is sideways or up,
21    opportunity in the watch list for myself as a means    21    again, the small cap market which is the IWM, and
22    of teaching. So I'm connecting my trading to the       22    then the first thing I teach is let's take a look at
23    watch list to the lessons.                             23    the IWM, all right, so -- because I don't want to

                                                   Page 19                                                      Page 21

 1       And I would have identified why which                1    swim against the current. So a trade would be
 2    in this case with Groupon is they're shaking out        2    through a progression of check boxes if you will.
 3    management and they're doing a split to the stock to    3    So I'd kind of check things off. The market looks
 4    raise the stock price which can cause momentum. So      4    good, the sector looks good, the catalyst is there,
 5    I would -- I would do what I did which is trade and     5    the price action looks goods. So I may or may not
 6    teach about it.                                         6    take a trade in that scenario. So it's really a
 7   Q. Do you actually make the trade or do you              7    dynamic environment, trading. There's no set
 8    just add it to your watch list saying I might make      8    answer.
 9    this trade?                                             9   Q. What are subscribers, like, do you call
10   A. So there's the curriculum, the watch list            10    them "subscribers" for Raging Bull? People who sign
11    is a focused snapshot of that day. So we didn't        11    up for your services, what do you call them?
12    know about Groupon's earnings until last night.        12   A. In and around the Raging Bull community
13   Trading occurs during market hours between 9:30 and     13    you will hear people refer to them as "subscribers."
14    4 p.m. The watch list is generally produced in the 14        I've always referred to them as "clients." It's
15    evening, but most often early in the morning once I 15       possible I've called them subscribers at times,
16    see what's going on. Then at some point in time 16           students, subscribers, clients.
17   during market hours I may or may not make the trade.    17   Q. How does one become a client of Raging
18   Q. Your realtime alerts, how often do you               18    Bull or Jason Bond Picks?
19    send those out and how do you choose those?            19   A. Jason Bond Picks offers a quarterly
20   A. So I have the curriculum, I have the watch           20    subscription and an annual subscription option.
21    list. Generally speaking the realtime alerts would     21   Maybe an unlimited, too. And somebody would make a
22    be from the watch list. So I've identified a zone      22    purchase. They would decide that they want to join
23    where I'm interested in buying, which would be         23    Jason Bond Picks. So generally this all starts with


Min-U-Script®                                 Jones & Fuller Reporting                                  (5) Pages 18 - 21
                                             617-451-8900 603-669-7922
                                             Attachment NNNN
                                                                                       PX 27, 2926
           Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 393 of 527
In re: Jason Bond                                                                                          Jason Bond
                                                                                                     February 19, 2020
                                                   Page 22                                                     Page 24

 1    they've submitted an email somewhere, they've heard     1   question. Hold on, hold on.
 2    about me through an ad or somewhere else. They          2      MS. BAHCALL: You've answered his
 3    express they have more interest and then generally      3   question.
 4    move towards a purchase of one of the teaching          4      MR. ABRAHAMS: Well, you can continue
 5    components, so Jason Bond Picks, any of our other       5   but I'm going to ask the question. Because my other
 6    services; that would -- so they could land on the       6   question was how did you learn to invest and what is
 7    free email list first or just go direct to purchase,    7   your securities knowledge. So if you want to begin
 8    it would depend. But that's generally the process.      8   there, that's fine.
 9   Q. Okay. And is that the same for Raging                 9      THE WITNESS: Raging Bull has maybe,
10    Bull as well?                                          10   I don't know exactly, about ten services now. And
11       MR. ABRAHAMS: Well, can I rephrase                  11   then there is Raging Bull Elite which would be a
12    this question?                                         12   bundle of those services. So to answer your
13       MS. BAHCALL: Yes.                                   13   question there is a lot of different services that a
14       MR. ABRAHAMS: Because -- can you                    14   person could buy, Jason Bond Picks being one of
15    describe first the services that Raging Bull           15   them.
16    provides, whether they exist today or not, from the    16      MR. ABRAHAMS: Can you describe all
17    beginning when Raging Bull started ten years ago?      17   of them? Just list them all.
18       MS. BAHCALL: Do you mean Raging Bull                18      MS. BAHCALL: That ever existed?
19    under the name Raging Bull or under a service like     19      MR. ABRAHAMS: At least we'll start
20    Jason Bond Picks?                                      20   with what's existing today.
21       MR. ABRAHAMS: Well, Jason Bond Picks                21      THE WITNESS: Raging Bull Elite is
22    in now part of the Raging Bull, right? I guess can     22   our flagship I guess you would say.
23    you describe the structure? Because if Jason Bond      23      MR. ABRAHAMS: It's called Raging

                                                   Page 23                                                     Page 25

 1    Picks is separate from Raging Bull --                   1   Bull "Leap"?
 2       MS. BAHCALL: I didn't mean to                        2      THE WITNESS: Elite. It encompasses
 3    confuse you. I just meant your question, whether it     3   every service, for the most part. There could be
 4    was overbroad. If you meant through any service or      4   exception.
 5    entity or just do you subscribe to Raging Bull          5      MR. ABRAHAMS: Okay.
 6    itself and what did they provide? I wasn't sure         6      THE WITNESS: That's the general idea
 7    where you were going with the question.                 7   there. The next step down would be Apex Alliance
 8       MR. ABRAHAMS: Yeah, I guess do                       8   which is every option service. You have what was
 9    people subscribe just to Raging Bull or don't they      9   generally known as our flagship service, Jason Bond
10    have to pick a service?                                10   Picks; that's where everything originated. I
11       THE WITNESS: I suppose I'll just go                 11   currently also run Weekly Windfalls. I run Jackpot
12    back just a little bit. They do pick a service,        12   Trades. For about a month I ran Smoke Signals; that
13    they can subscribe to Raging Bull, too.                13   is now closed. There's a lot, so I will do my best,
14       MR. ABRAHAMS: Entirely?                             14   but it's possible I'll miss one or two.
15       THE WITNESS: Jason Bond Picks was                   15      MR. ABRAHAMS: Sure.
16    our only service for a very long period of time. My    16      THE WITNESS: There's Biotech
17    goal was -- I was studying to be a school principal,   17   Breakouts, FDA Insider, Sniper Report, Fast Five
18    so I was doing my second master's degree. I was        18   Trades. We're launching Trade With Kyle tomorrow.
19    enrolled, I was in classes. I saw somebody teaching    19   There is Weekly Money Multiplier, Lotto X, Total
20    to trade stocks. He disclosed how much money he was    20   Alpha, Dollar Ace, Penny Pro. We had Petra Picks
21 making teaching people to trade stocks and I              21   Gold and Platinum; those are retired. We had
22 thought, wow --                                           22   Options War Room, retired. Millionaire Roadmap,
23   MR. ABRAHAMS: That was my next                          23   retired. Nucleus, retired. We have IPO Payday,

Min-U-Script®                                 Jones & Fuller Reporting                                 (6) Pages 22 - 25
                                             617-451-8900 603-669-7922
                                             Attachment NNNN
                                                                                      PX 27, 2927
          Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 394 of 527
In re: Jason Bond                                                                                         Jason Bond
                                                                                                    February 19, 2020
                                                  Page 26                                                     Page 28

 1   Daily Profit Machine. Did I say Dollar Ace?             1   that fair, is that the commonality between all of
 2      MR. ABRAHAMS: Yes. That's enough,                    2   them?
 3   just so I have a better understanding of what you       3      THE WITNESS: Well, I don't think we
 4   mean if someone is buying Raging Bull Elite.            4   ever recommend that anybody buys or sells anything.
 5      THE WITNESS: Yeah, it's a lot.                       5   The commonality between all of them is you have, as
 6      MR. FORCIER: May I ask a followup                    6   you know, a curriculum, a daily update, sometimes a
 7   question?                                               7   weekly update, sometimes multiple day update.
 8      MR. ABRAHAMS: Yes.                                   8      So you have a curriculum, you have a
 9      MR. FORCIER: You've named a lot of                   9   touch point which is more frequent. But not, you
10   different services, but do they generally follow the   10   know, the trader actually buying or selling
11   same model where you find a stock that you like out    11   anything. And then you have the culminating point
12   there, you send it out to the subscribers or clients   12   which is, okay, I've taught you. I've shown you
13   and tie it to a video? How do they differ from each    13   what I'm looking at and here's me doing it now, good
14   other? Because I don't want to have to go              14   or bad, and then we're going to go back and teach
15   necessarily to each one of them and say what do they   15   about that the next day.
16   do, but I do want to know how they differ from each    16      So each one has that commonality.
17   other and why one would pick one and not the other     17   Each one's intention -- traders, you know, our
18   or get all of them. Just help me understand how        18   gurus, our goal is to successfully navigate the
19   they interact with each other and how they differ      19   markets and we judge success by their curriculum,
20   from each other, please.                               20   how well they teach in their daily updates and then,
21      THE WITNESS: They differ from each                  21   you know, performance. So what a user does with
22   other based on strategy. Some traders really like      22   that information is entirely up to them. But that's
23   options, won't ever trade stocks. Some will never      23   the general framework. And then each one differs

                                                  Page 27                                                     Page 29

 1   trade an option. Within Options Weekly Windfalls        1   based on strategy.
 2   sells premium which is a very conservative options      2      And strategies amongst traders can be
 3   strategy. Whereas something like Dollar Ace looks       3   wildly different. There's day trading, swing
 4   at unusual option activity and is a more aggressive     4   trading, longterm trading, there's options, there's
 5   options strategy. So trading styles often originate     5   stocks within options, there's buying or selling.
 6   with the guru.                                          6   You could be naked or do a vertical spread. You can
 7      So the evolution of Raging Bull was                  7   be shorting stocks. You can be shorting penny
 8   many of my students went on to be very successful       8   stocks. So there's -- and amongst the trading
 9   traders and we determine success by their profits.      9   community, our clients, people have preferences of
10   And their strategies often were wildly different       10   what they like.
11   than mine. We would tell their story, people would     11      So our service has evolved from
12   express interest in their strategy, and that is        12   literally my first student going on to make a
13   where we decided we needed an umbrella because it's    13   million dollars. And we asked him, Would you like
14   no longer just Jason Bond Picks.                       14   to teach, you know, what you do? He had a
15      MR. FORCIER: Okay, so I want to say                 15   bachelor's in biology, was studying to be a doctor.
16   that back to you to make sure I understand what you    16   So Biotech Breakouts was born.
17   just said. So each one of these is a little bit        17      MR. FORCIER: Who is that?
18   different in terms of what they recommend to           18      THE WITNESS: That's Kyle Dennis.
19   subscribers to look at for certain securities, but     19      MR. FORCIER: Okay.
20   they're the same in the sense that they analyze        20      THE WITNESS: Biotech Breakouts was
21   certain securities and send out to subscribers         21   born. And that's kind of how the model evolved over
22   alerts based on an analysis of certain securities it   22   ten years.
23   recommends that they look at them or buy them, is      23      MR. FORCIER: So is it fair to say

Min-U-Script®                                Jones & Fuller Reporting                                 (7) Pages 26 - 29
                                            617-451-8900 603-669-7922
                                            Attachment NNNN
                                                                                     PX 27, 2928
          Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 395 of 527
In re: Jason Bond                                                                                          Jason Bond
                                                                                                     February 19, 2020
                                                   Page 30                                                     Page 32

 1   that these different services, there's somebody       1 from. And they are contracted to teach their
 2   behind there that was once a student or an employee 2 trading strategies, yes.
 3   of yours or are you running each one of these         3    MR. FORCIER: Have any gurus ceased
 4   subscriptions, how does that work? Who's the          4 doing business with you, or any of your entities in
 5   strategist behind each one of these? I know that's,   5 the past two years, quit being a guru?
 6   like, three questions but...                          6    THE WITNESS: Yes.
 7      MS. BAHCALL: Okay, pick one.                       7    MR. FORCIER: Could you list them for
 8      MR. FORCIER: Pick one, I'll follow                 8 me?
 9   up with him, I'm sure.                                9    THE WITNESS: Petra Hess, retired.
10      THE WITNESS: Most of our gurus came               10 Davis Martin was let go. Just gurus who have moved
11   from Jason Bond Picks and Millionaire Roadmap; those 11 on, not services that were closed?
12   were our only two services for a very long period of 12    MR. FORCIER: Yes.
13   time, I'd be guessing, but about six or seven years  13    THE WITNESS: Keith Kern.
14   is what I believe. So Kyle came from my services, 14       MR. FORCIER: K-E-R-N?
15   Kyle Dennis. Nathan Bear came from my services. 15         THE WITNESS: Correct. However, I'm
16   Ben Sturgill is a family friend, so he worked for    16 not sure if that was within the last two years. I
17   the company in a different capacity and runs IPO     17 believe it was.
18   Payday. Petra evolved from my services, Petra        18    MR. FORCIER: Okay.
19   Picks.                                               19    MS. IRWIN: Was he let go or did he
20      MR. FORCIER: Could you spell that                 20 retire?
21   for the record?                                      21    THE WITNESS: I don't remember.
22      THE WITNESS: Petra Picks, P-E-T-R-A.              22    MS. BAHCALL: That's fine. If you
23   I'm sorry, her service is called Petra Picks, her    23 don't remember, it's okay.


                                                   Page 31                                                     Page 33

 1   name is Petra Hess.                                      1       MR. FORCIER: Anybody else?
 2      MR. FORCIER: H-E-S-S?                                 2       THE WITNESS: There may be, but I
 3      THE WITNESS: H-E-S-S.                                 3   can't remember. Keith Kern, Petra Hess, Davis.
 4      MR. FORCIER: Okay, thank you.                         4   It's possible, we have a lot of services; that's
 5      THE WITNESS: Many of them came from                   5   what I remember right now.
 6   my services.                                             6       MR. FORCIER: Okay. To make it
 7      MR. FORCIER: You call them "gurus,"                   7   easier for us, and I think for you, could we make a
 8   tell me what a guru is?                                  8   request here that we get in writing from you an
 9      THE WITNESS: It's a teacher.                          9   understanding of each one of these subscriptions and
10      MR. FORCIER: An employee?                            10   who is the guru or gurus behind it and whether it's
11      THE WITNESS: I'm not sure what their                 11   retired or active or not.
12   contracts say, but it would be either an employee or    12       We could do it painstakingly here
13   a contractor.                                           13   today off your memory, but we'd like to understand
14      MR. FORCIER: So they are being                       14   the different subscribers and what they're
15   compensated in one form or another by Raging Bull or    15   subscribing to and who is the guru behind each one
16   Jason Bond Picks. Whether it's a contractor or an       16   of them. From your memory is not a fair thing to do
17   employee, you're hiring gurus to oversee certain        17   right now, necessarily, but would you be willing to
18   subscriptions.                                          18   put in writing for us a brief understanding of each
19     THE WITNESS: They would be paid from                  19   one of those, I call them "silos," but each one of
20   Raging Bull, not Jason Bond Picks.                      20   those different subscribers or services and who's
21     MR. FORCIER: Okay.                                    21   the guru behind each one. Because doing it by
22     THE WITNESS: That's the parent                        22   memory is tough but...
23   company, so I believe that's where payment comes        23       MS. BAHCALL: Okay, I'll tell you

Min-U-Script®                                 Jones & Fuller Reporting                                 (8) Pages 30 - 33
                                             617-451-8900 603-669-7922
                                             Attachment NNNN
                                                                                      PX 27, 2929
           Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 396 of 527
In re: Jason Bond                                                                                           Jason Bond
                                                                                                      February 19, 2020
                                                   Page 34                                                      Page 36

 1    what, at the end we'll obviously look at it and         1   A. For a long time trial and error.
 2    we'll provide you with a response. Why don't we         2    Primarily Jeff taught me.
 3    just agree that -- I mean, we'll make a note, but at    3   Q. How did you meet Jeff?
 4    the end maybe you guys follow up and say what we're     4   A. Online. Trading communities similar to
 5    looking for so we don't lose in translation or him      5    Tim Sykes.
 6    try to remember and my writing.                         6   Q. And what sort of things did he teach you?
 7       MR. FORCIER: My problem is if you                    7   A. Jeff taught me pretty much everything I
 8    said, no, I don't want you to do that, then I'd try     8    said so far. What to look for -- I mean, I can get
 9    to get it out of him today. But you tell me, yes,       9    into specifics with regard to Groupon had bad news
10    then I will --                                         10    today, falls 30 percent. Provided they're not going
11       MS. BAHCALL: Obviously we'll work                   11    bankrupt there will be a buying opportunity there
12    with you.                                              12 soon, so that's called a "breakdown."
13       MR. FORCIER: It's better than trying                13    Company has great news because they
14    to go painstakingly through each one and understand    14 latched on to a larger company. So some $3 stock
15    the gurus, but if that's something you're willing to   15 has news with Apple or Google, stock goes to 6;
16    provide we can sort of move on from describing each    16 there's going to be a buying opportunity there
17    and every one of those.                                17    somewhere. So he taught me a strategy, you know,
18       MS. BAHCALL: Yes, that's fine.                      18 how to trade.
19       MR. FORCIER: There probably will be                 19   Over time I evolved it to breakdowns
20    more things by then but...                             20   and breakouts and then everything in between which I
21       MS. BAHCALL: That's my point.                       21    call "continuation patterns." So he taught me what
22       BY MS. IRWIN:                                       22    to look for whether it was small cap stocks or, you
23   Q. So you mentioned you talked to a gentleman           23    know, ETF trading. It's a lot. It was a long run.

                                                   Page 35                                                      Page 37

 1    who was teaching securities and he was making a lot     1   Q. And about when did you start trading and
 2    of money and that's why you decided to go into          2    learning from Jeff? I understand it was maybe two
 3    teaching trading. Who was that gentleman?               3    different time frames but...
 4   A. I don't believe I said I talked to a                  4       MS. BAHCALL: Two questions, when did
 5    gentleman. I believe I said I saw somebody --           5    you first start trading and then when did you start
 6   Q. Okay.                                                 6    working with Jeff?
 7   A. -- doing it online. It was Tim Sykes.                 7       MS. IRWIN: Yes, perfect.
 8       MR. FORCIER: Could you spell that                    8   A. So I taught from 2001 to 2011. Somewhere
 9    last name, please.                                      9    in there I started trying to trade, so I was still a
10       THE WITNESS: Tim Sykes, S-Y-K-E-S.                  10    teacher. I don't remember the exact dates but it
11       MR. FORCIER: Thank you.                             11    wasn't 2001, 2002, it would have been after then I
12   Q. How did you find out about Tim Sykes?                12    started to try and learn how to trade. I think it
13   A. I was a quarter million dollars in debt,             13    was more towards 2008, 2009. I had reached out to
14    or something along those lines, studying to be a       14    Jeff. Yeah, so I don't know when I opened my first
15    principal with the goal of making more money, had a 15       account but it was -- it was somewhere between
16    roofing business, coaching sports, and I was trying 16       2001-2010.
17    to figure out how to trade stocks. He was bragging 17          Middle of my teaching career I was
18    about his business doing well. I believe he was        18    trying to find ways to make money. I was -- you
19   formerly a hedge fund manager. And I thought, wow,      19    know, $2,000 Etrade account, a Charles Schwab
20  if I could learn how to trade stocks, I know how to      20    account, trying to trade penny stocks. Had a little
21 teach.                                                    21    community around that was called Stock Network
22 Q. Okay. So how did you learn to trade                    22    Online. I reached out to Jeff. I was actually
23 stocks?                                                   23    trying to sell Stock Network Online for $5,000. I


Min-U-Script®                                 Jones & Fuller Reporting                                  (9) Pages 34 - 37
                                             617-451-8900 603-669-7922
                                             Attachment NNNN
                                                                                       PX 27, 2930
           Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 397 of 527
In re: Jason Bond                                                                                        Jason Bond
                                                                                                   February 19, 2020
                                                 Page 38                                                     Page 40

 1    remember that being a lot of money to me. I ended 1       Q. Okay. When you first started trading how
 2    up writing for Jeff as like a consultant for a long 2      much were you making?
 3    time.                                                3    A. I mean, the very first brokerage accounts
 4      Really ratcheted it down in about                  4    when I was a school teacher, I don't think anything.
 5    2011 when I realized how well Tim Sykes was doing    5    You know, it was a thousand dollars on some triple
 6    teaching people to trade. I remember doing           6    O1 penny stock. Pipe dreams, you know, usually
 7    presentations in my master's class to be a           7    those ended really badly. I don't know -- you know,
 8    principal, and I thought, wow, you know, I would 8        maybe that was maybe back in 2005. I remember back
 9    just -- if I can learn to trade there's unlimited    9     then, you know, giving it a try. I had a friend
10    opportunity there was my thinking.                  10    that was trading penny stocks. I thought, you know,
11      And that was around 2011 where --                 11     I would give it a try. I would usually lose the
12   2010-2011, don't remember exactly, where I thought I 12     money and then say I'll never do that again. So
13    really need to learn how to trade, you know, like 13       that was like the early days.
14    where I know this so well I can teach it with     14          When I left teaching -- so I had been
15 conviction and I'm going to build a business around 15        writing for Jeff. I had left teaching with the
16 that. So my intention was learn to trade and build 16         intention of -- at the time it was called Penny
17 a business. And I need to be good and so good that 17         Stock Live and teaching people to trade. I had a
18  I can keep people's business for their lifetime.       18   $5,000 E-Trade account. I remember Jeff saying, you
19 Q. Did you take any classes other than                  19    know, nobody will take you seriously with a $5,000
20 learning from Tim Sykes and Jeff Bishop?                20    account. He funded, just a rough guess, about a
21 A. I wouldn't say that I learned from Tim.              21    quarter million. I don't have the years in front of
22   What I saw Tim doing was disclosing how much money 22       me though I believe we have provided them.
23    he was making from memberships. I have studied 23            I remember very early on I was wildly

                                                 Page 39                                                     Page 41

 1    Tim's material. I've studied a myriad of people's 1 successful. I think, again, I believe you guys have
 2    materials -- could you rephrase your question?        2 everything, but it feels -- I believe a hundred
 3   Q. Did you take any classes?                           3 percent return in the first year. Again, this is
 4   A. I guess it would depend on what                     4 way back so I'd just be guessing. But it was about
 5    constitutes a class. A subscription to Tim Syke's 5 a quarter million.
 6    service or other services that are similar?           6 Q. So you want to say like 2011, 2012?
 7   Q. Did you ever sit in a room with a teacher           7 A. 2012, I think. In and around there.
 8    and a blackboard? Let's start there.                  8 Q. And what account were you trading in at
 9   A. Not that I can remember.                            9 the time?
10   Q. Did you do any online classes with a               10 A. This was Jeff Bishop's.
11    teacher and homework?                                11 Q. Jeff Bishop's account, okay.
12   A. I joined subscriptions similar to mine in          12 A. Yeah.
13    which there are lessons and I would study them and I 13 Q. I don't think we have that. I think we
14    would read the daily updates. So if that             14 only went back to 2014, could we --
15    constitutes a class...                               15    MS. BAHCALL: Your request started at
16   Q. Did you do anything where you would get a          16 2014.
17    grade or certificate at the end?                     17    MS. IRWIN: Yes, I think we're going
18   A. Not that I can remember.                           18 to extend that to try and get that account, if we
19   Q. So other than Jeff teaching you classes,           19 can, back in 2012.
20    for the most part you were self-taught from other    20    MS. BAHCALL: We'll look and see what
21    services and other, I'm going to call them "gurus," 21 we have and we can talk.
22    using your language?                                 22    BY MS. IRWIN:
23   A. Yes, I would say that I was self-taught.           23 Q. I'm going to go back to talking about --


Min-U-Script®                               Jones & Fuller Reporting                                (10) Pages 38 - 41
                                           617-451-8900 603-669-7922
                                            Attachment NNNN
                                                                                    PX 27, 2931
           Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 398 of 527
In re: Jason Bond                                                                                           Jason Bond
                                                                                                      February 19, 2020
                                                   Page 42                                                      Page 44

 1    so you knew you wanted to teach stocks kind of          1    relationships and now I was a guru on Tim's website.
 2    before you met Jeff Bishop, is that correct? Am I       2    That lasted about three months. I just wasn't
 3    understanding that correctly or was it about the        3   making good money and working harder than I had ever
 4    same time?                                              4    done in my life. So I went kind of out on my own
 5   A. I don't remember.                                     5    with Jeff, still not an owner, I don't believe, just
 6   Q. Okay. And you met him online, correct?                6    as a consultant but not under Tim and Jeff, just
 7   A. Yeah. Yeah, I had called him to buy that              7    under Jeff.
 8    business.                                               8       The business really started to take
 9   Q. And you had your website that you wanted              9    off. So I left my teaching career, I think, 2011, I
10    to start teaching in. Did Jeff also have a website     10    think. 2012 I'm out and running. I don't remember
11    that he was doing similar things in?                   11    exactly but the first year I don't think went too
12   A. Jeff had different businesses at the time.           12    well. Trading went well but nobody was listening.
13    Penny Stock Live was one of his assets.                13    Second year things started to get better. In 2013,
14   Q. Okay.                                                14    these are just rough guesses, 2014, things are
15   A. And I was a consultant and took over Penny           15    getting better, it's growing.
16    Stock Live and started to build it into what we know   16       New York State isn't a very tax
17    today as Jason Bond Picks.                             17    friendly state. As a really strong Dave Ramsey
18   Q. And was Jeff Bishop also a guru teaching             18    believer I started to shift towards, you know, I
19    people or was he just kind of -- he just owned the     19    didn't want debt anymore. After carrying a quarter
20    websites?                                              20    million for ten years and not being able to get out
21      MS. BAHCALL: At the time or now?                     21    from under that, I started to think if this business
22      MS. IRWIN: At the time.                              22    continues to grow, this paying what was about 10
23   A. Yeah, back in around 2011, 2012, I was,              23    percent state income tax was a bad idea.

                                                   Page 43                                                      Page 45

 1    you know, the only teacher of trading, yeah.            1   So this is like 2014-2015. My wife's
 2   Q. When did you guys decide to move to New               2 pregnant with our son, Noah. She's a teacher as
 3    Hampshire? I know you were teaching in New York,        3 well, first grade teacher for ten years in the same
 4    when did you decide to move to New Hampshire and        4 school district. So I had left my career, she
 5    why?                                                    5   maintained hers so we had income because we weren't
 6   A. So I taught from 2001 to about 2011 and               6    sure if my business would work. Once it was
 7    like the first, second year of my trading profits       7    established it did, and Noah was born, the offset
 8    which, you know, we'll provide, I don't remember        8    was daycare was as expensive as her salary so -- and
 9    exactly, but you know, I got out of the gate really     9    then we decided that she wouldn't go back. We
10    strong. And it varied year from year which you guys    10    didn't have a lot of reason to stay. We have no
11    will see. But in 2011-'12 my wife and I had been 11          family in New York so...
12   kind of doing the Dave Ramsey thing which was trying 12          We had just built a house, which was
13    to pay off all our debt. We both paid for college.     13    unfortunate, but I left to be closer to Jeff. We
14       So we sold our house, moved into an                 14    liked the Seacoast better, too. It turned out it
15    apartment. I left my teaching career, which was        15    was nicer, in our opinion, than Upstate New York.
16    very scary. And so we started this business doing      16    So to be closer to Jeff to grow the business and to
17    the debt snowball, learning to trade. This was in      17    get away from state income tax.
18    or around 2011, 2012. We ended up partnering with 18        Q. Okay.
19    that Tim Sykes guy for a short three-month period of 19     A. And I think we moved here when Noah was
20 time. I wasn't owner or anything.                         20   under a year old, so that was somewhere around 2015.
21   Somewhere in around 2013, so I was                      21 Q. Okay.
22 doing well, he had caught wind that I was doing           22    MS. BAHCALL: Could you look for a
23 well. Jeff had known him from other business              23 time for a good break? It's been like an hour.


Min-U-Script®                                 Jones & Fuller Reporting                                 (11) Pages 42 - 45
                                             617-451-8900 603-669-7922
                                              Attachment NNNN
                                                                                       PX 27, 2932
           Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 399 of 527
In re: Jason Bond                                                                                          Jason Bond
                                                                                                     February 19, 2020
                                                  Page 46                                                      Page 48

 1       MS. IRWIN: Now, is a great time.                    1    information do you have to give Raging Bull or
 2       (A brief recess was taken.)                         2    whichever service you're subscribing to?
 3       MS. IRWIN: We'll go back on the                     3   A. I don't know exactly what's on the form.
 4    record.                                                4   Q. Okay.
 5       BY MS. IRWIN:                                       5   A. The basic stuff that you would provide
 6   Q. All right, I'm going to jump right back              6    when you purchase. I don't know exactly, though,
 7    in.                                                    7    what's there. Name, email, address.
 8       MR. FORCIER: Before we begin let me                 8       MS. BAHCALL: She doesn't want your
 9    ask a clarifying question. You testified that you      9    guesses, if you know tell her. They don't deal in
10    started with $5,000 of your own money, then           10    guesses.
11    eventually Mr. Bishop provided you with 250,000,      11   A. Yeah, I don't know.
12    rough estimate, you said, correct?                    12   Q. That's fine. If you don't know, that's
13       THE WITNESS: Correct.                              13    fine.
14       MR. FORCIER: And did he give you                   14       Do you know if they have to give you
15    that by transferring to your account or did you       15    any information about the size of their account or
16    trade his funds in his account?                       16    what they're looking to trade in other than, you
17       THE WITNESS: I traded his funds in                 17    know, you kind of get a guess because they're buying
18    his account.                                          18    Biotech Breakouts and not Penny Stock Pro?
19       MR. FORCIER: So he gave you, for                   19   A. I do not believe we collect that type of
20    example, like log-in credentials and you would log    20    information.
21    in as him to trade in his account, it wasn't          21   Q. Do you, or Jason Bond Picks, do you
22    actually your funds.                                  22    communicate with your subscribers, your clients?
23       THE WITNESS: Correct.                              23   A. Yes.

                                                  Page 47                                                      Page 49

 1       MR. FORCIER: Okay, I wanted to make                1 Q. And how do you communicate with them?
 2    sure I understood that. And then you proved           2 A. Video lessons, daily updates or watch
 3    successful, you said you maybe doubled it in a year, 3 lists. So email. It's also posted to the website
 4    weren't sure of the exact numbers but you did very    4 at times. Text and email alerts. If there's a chat
 5    well.                                                 5 room, a chat room. Possibly social media. Those
 6       THE WITNESS: Correct.                              6 were the primary modes of communication.
 7       MR. FORCIER: Did you get to keep the               7 Q. Do you ever communicate, do you personally
 8    profits or did you give it back to Mr. Bishop, how    8 ever communicate directly with the subscribers?
 9    did that work out?                                    9 A. It is not our general practice to do that.
10       THE WITNESS: He offered. I was more               10 Q. Do you ever reply to someone's post on
11    interested in him teaching me. I declined.           11 Twitter?
12       MR. FORCIER: So it's fair to say you              12 A. I have.
13    made him a bunch of money while learning through him 13 Q. Do you ever reply to posts on Facebook?
14    and through his account.                             14 A. I have.
15       THE WITNESS: That is correct.                     15 Q. LinkedIn?
16       MR. FORCIER: Okay, I just wanted to               16 A. I don't think so. I don't think so. But
17    understand that a little bit clearer because I       17 not me personally. I don't think so.
18    wasn't sure if he gave you the money and you made 18 Q. How do you decide what to reply to?
19    money with it. Thank you.                            19 A. There is no rubric. I don't have an
20       BY MS. IRWIN:                                     20 answer.
21   Q. All right, a while back we had talked              21 Q. Okay. When you say you communicate via
22    about becoming a subscriber to one of the services. 22 email, who writes the emails?
23    When you sign up to become a subscriber, what        23 A. It would depend on the email. My watch


Min-U-Script®                                Jones & Fuller Reporting                                 (12) Pages 46 - 49
                                            617-451-8900 603-669-7922
                                             Attachment NNNN
                                                                                      PX 27, 2933
           Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 400 of 527
In re: Jason Bond                                                                                           Jason Bond
                                                                                                      February 19, 2020
                                                   Page 50                                                      Page 52

 1    list, myself. Trade alerts, myself.                     1   fact when you receive it.
 2   Q. Perfect. Do you send the emails?                      2      THE WITNESS: I don't know if there
 3   A. Sometimes, yes; sometimes, no.                        3   is a formal review process. I do not think so. So
 4   Q. Okay. Let's say the watch list, would you             4   to answer your question -- could you ask your
 5    send the watch list email or does that get sent to      5   question again?
 6    somebody else who sends it?                             6      MR. FORCIER: Sure. Let's read it
 7   A. Generally me. Could be both.                          7   back.
 8       MR. FORCIER: May I ask, Lydea?                       8      THE REPORTER: "MR. FORCIER: Okay,
 9       MS. IRWIN: Yes.                                      9   so is it fair to say that a guru may or may not work
10       MR. FORCIER: For the emails you                     10   with a writer in helping write their emails?
11    don't write yourself, I presume other gurus are        11      "THE WITNESS: Correct, a guru may or
12    writing emails?                                        12   may not work with a writer.
13       THE WITNESS: Are you asking about                   13      "MR. FORCIER: But in terms of the
14    other services?                                        14   content of that email prior to it being sent out to
15       MR. FORCIER: Sure.                                  15   subscribers, that's up to the guru without any sort
16       THE WITNESS: Are you asking if                      16   of oversight, unless there's a problem after the
17    they're writing for me, other gurus?                   17   fact when you received it?"
18       MR. FORCIER: Well, my next question                 18      THE WITNESS: Gurus have permission
19    will be do you review every email before it goes       19   to send without somebody reviewing the email.
20    out? My first question is do gurus send their own      20      MR. FORCIER: Okay, and it's a very
21    emails to their subscribers of their particular        21   general question because we're talking about a lot
22    service?                                               22   of services, but do the gurus all or some actually
23       THE WITNESS: Generally, yes.                        23   trade in real money accounts in the products that

                                                   Page 51                                                      Page 53

 1       MR. FORCIER: Okay, what's the                        1   they're pushing out to their subscribers?
 2    oversight of your gurus, is there a manager that        2      THE WITNESS: As a general practice,
 3    reviews them ahead of time before they send them        3   yes.
 4    out, do you review them, does anybody?                  4      MR. FORCIER: Okay, so as a general
 5       THE WITNESS: I do not believe                        5   practice these gurus are, in fact, purchasing
 6    there's a review process. But emails get reviewed       6   themselves the securities that they are sending out
 7    in a sense that we all see what goes out. So I          7   to subscribers to review?
 8    suppose that would be reviewing after the fact.         8      THE WITNESS: Yes.
 9       So we hire very talented writers,                    9      MR. FORCIER: Okay. Do you have any
10    marketers. We have meetings regularly on what we       10   way of checking in to see if these gurus are, in
11    want to see written. So that would be our general      11   fact, buying what they say they're buying to their
12    practice in that we trust the people who are sending   12   subscribers?
13    communications to send what is the company's           13      THE WITNESS: Yes, we have a company
14    mission.                                               14   policy, handbook, for compliance in which I believe
15       MR. FORCIER: Okay, so is it fair to                 15   it says there could be periodical reviews. I
16    say that a guru may or may not work with a writer in   16   believe that is in the handbook.
17    helping write their emails?                            17      MR. FORCIER: Are you aware of any
18       THE WITNESS: Correct, a guru may or                 18   periodic reviews that have been done on a guru?
19    may not work with a writer.                            19      THE WITNESS: Yes, when I gave away a
20       MR. FORCIER: But in terms of the                    20   Porsche for my first client hitting a million
21    content of that email prior to it being sent out to    21   dollars we had our accountants do a full audit.
22    subscribers, that's up to the guru without any sort    22      MR. FORCIER: Who was that again?
23    of oversight, unless there's a problem after the       23      THE WITNESS: Kyle Dennis.

Min-U-Script®                                 Jones & Fuller Reporting                                (13) Pages 50 - 53
                                             617-451-8900 603-669-7922
                                              Attachment NNNN
                                                                                      PX 27, 2934
          Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 401 of 527
In re: Jason Bond                                                                                            Jason Bond
                                                                                                       February 19, 2020
                                                    Page 54                                                      Page 56

 1      MR. FORCIER: So your accountants did                   1 screenshot of your P&L.
 2   a full audit of his personal brokerage accounts to        2    MR. FORCIER: So as a guru you would
 3   ensure that he did make the million that he said he       3 ask me to log into my personal brokerage account and
 4   made?                                                     4   go to some snapshot page so I can show you my profit
 5      THE WITNESS: And taxes, as I recall,                   5   and loss for the year and screenshot it for you?
 6   yes.                                                      6      THE WITNESS: That's one way, yes.
 7      MR. FORCIER: I imagine that's so                       7      MR. FORCIER: Do you keep a record of
 8   long ago that you don't have that information             8   those reviews?
 9   anymore to show me how he made a million?                 9      THE WITNESS: So I wouldn't call them
10      MS. IRWIN: I don't think we ever                      10   "reviews." Often it's a conversation of, How are
11   asked for that.                                          11   you doing? Often it's a piece that's used in an
12      MR. FORCIER: No, but I'm asking now.                  12   email. So I wouldn't call it a periodical review
13   If that information's still available to show me         13   done by me.
14   that.                                                    14      MR. FORCIER: Okay, but we did talk
15      THE WITNESS: I don't know.                            15   about periodic reviews that are part of the policy
16      MS. IRWIN: If we asked for that in a                  16   handbook, right?
17   request, would that be available?                        17      THE WITNESS: Could you clarify?
18      MS. BAHCALL: We don't know. Make                      18      MR. FORCIER: Sure. Moments ago you
19   the request and, obviously, we'll check if it's          19   testified that you believed the policy handbook or
20   available and we'll work with you to get you the         20   compliance manual calls for periodic reviews.
21   documents you're looking for.                            21      THE WITNESS: I believe what I said
22      MR. FORCIER: Do we have this policy                   22   was it says in the policy handbook that a trader
23   handbook? I haven't seen every document in this          23   could be asked to provide his trading records at

                                                    Page 55                                                      Page 57

 1   case, so I apologize, but I don't know if I've seen       1   Raging Bull's discretion.
 2   a policy handbook or compliance manual.                   2     MR. FORCIER: Okay.
 3      MS. BAHCALL: There was no policy                       3     THE WITNESS: So not on a schedule.
 4   handbook requested.                                       4     MR. FORCIER: And I'm trying to
 5      MR. FORCIER: So we'd like to request                   5   understand how often that revision of the policy
 6   that.                                                     6   handbook has been implemented on gurus. We talked
 7      MS. BAHCALL: I told you there would                    7   about Kyle Dennis, which was a version of that, and
 8   be a list. You knew there was going to a list. I          8   now we talked about P&L snapshots by email that you
 9   warned him.                                               9   said are not periodic reviews. So have there been
10      MR. FORCIER: So you mentioned that                    10   any periodic reviews aside from what we just talked
11   you remember having accountants do a periodic review 11       about with Kyle Dennis?
12   or a review of Kyle's trading records. Can you name 12           THE WITNESS: Not to my knowledge.
13   another guru that had a periodic review or review of     13      MR. ABRAHAMS: Who makes the decision
14   any kind of their personal brokerage statements?         14   to review, is it the owners, you, Jeff and Allan?
15      THE WITNESS: In Kyle's case it was                    15      THE WITNESS: Our compliance
16   more of a formal audit. We regularly look at P&L         16   department is growing, and so a handbook has been
17   from many of our traders; that would be the only         17   put in place as a part of that. A compliance
18   other time that I can think of.                          18   handbook I believe is what it is called, I believe.
19      MR. FORCIER: How do you look at the                   19   And I believe it would be our compliance team. But
20   profit and loss of a trader if it's in their             20   it could come from anyone. I would imagine that it
21   individual account? Take me through an example of        21   could come from anyone.
22   how you would do that.                                   22      MR. ABRAHAMS: Like for the informal
23      THE WITNESS: I might ask you for a                    23   conversations through email, it could be any of the

Min-U-Script®                                  Jones & Fuller Reporting                                (14) Pages 54 - 57
                                              617-451-8900 603-669-7922
                                              Attachment NNNN
                                                                                       PX 27, 2935
          Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 402 of 527
In re: Jason Bond                                                                                         Jason Bond
                                                                                                    February 19, 2020
                                                  Page 58                                                     Page 60

 1   gurus between other gurus?                              1       MR. FORCIER: Do you have any number
 2      THE WITNESS: I'll correct myself.                    2    in your head about how many they have done, is it a
 3   It would likely be the compliance department or         3    large number or is it very infrequent or something
 4   management asking for a review to be done of a          4    in between?
 5   trader.                                                 5       THE WITNESS: Well, if we're going to
 6      MR. ABRAHAMS: And management is you,                 6    talk about somebody making a million dollars
 7   Jeff Bishop, and Allan Marshall.                        7    trading, we would ask the trader for proof of that.
 8      THE WITNESS: I would think if anyone                 8    So they would send over their brokerage, possibly
 9   raised concerns or wanted to see records, it could      9    tax returns.
10   come from anywhere. But generally speaking I think     10       MR. FORCIER: I appreciate that but
11   that would be general practice, yes.                   11    it doesn't necessarily answer my question about how
12      MR. FORCIER: But to be clear for the                12    frequent you engage in this profit and loss email
13   record, you can't remember a periodic review taking    13    back and forth.
14   place with any of the gurus aside from what we         14       THE WITNESS: I don't know.
15   talked about with Mr. Dennis?                          15       MR. FORCIER: You don't know.
16      MS. BAHCALL: I think he's being                     16       BY MS. IRWIN:
17   confused by the term "periodic." He said they would    17   Q. When was the handbook written?
18   on occasion ask to review to confirm. And so maybe     18   A. I don't remember but recently.
19   that's -- "periodic," do you know what I mean? I       19   Q. Okay, 2019 maybe, 2018?
20   think it's being confused.                             20   A. Somewhere, yeah.
21      MR. FORCIER: Sure. I think we                       21       MR. FORCIER: Let me just follow up.
22   covered it, but if there's confusion I want to make    22    I'm sorry it's going back and forth here, but I
23   sure there is no confusion. I think I understand       23    don't want to take breaks and do multiple -- I want

                                                  Page 59                                                     Page 61

 1   what you said, but I'm going to go back to the          1    to be efficient. So if you're having trouble going
 2   beginning of it just to make sure the record is         2    back and forth let me know.
 3   clear. There is a policy handbook in place that         3       THE WITNESS: No, I'm okay.
 4   calls for periodic reviews at the discretion of         4       MR. FORCIER: But I want to make sure
 5   Raging Bull management, yes, or no?                     5    I get my questions in. So I want to understand the
 6      THE WITNESS: They're periodic if                     6    vetting process for gurus. Do you do a criminal
 7   they're called for. So maybe "periodic" is the          7    background check?
 8   wrong word. A review can be called for at the           8       THE WITNESS: I don't know.
 9   discretion of management.                               9       MR. FORCIER: Tell me how you vet
10      MR. FORCIER: Okay, so the policy                    10    them to make sure they're somebody you want to be
11   allows for a review at the discretion of management.   11    associated with your company?
12   And other than a review of Kyle Dennis, you don't      12       THE WITNESS: I don't know that
13   believe a review as called for in the policy           13    there's a guideline for that.
14   handbook has taken place, yes, or no?                  14       MR. FORCIER: You can see I'm asking
15      THE WITNESS: I don't believe the                    15    questions about concerns about gurus and how they
16   policy handbook says it has to take place but can.     16    operate and what their oversight is. It's pretty
17   And to answer your question, I don't believe any       17    clear what I'm asking about.
18   have.                                                  18       THE WITNESS: Yes, sir.
19      MR. FORCIER: Okay. But you did talk                 19       MR. FORCIER: So I want to tie it
20   about emails you received that would have profit and   20    down a little bit more and understand the oversight
21   loss snapshots, and you do recall some of those        21    of gurus. Is there anything I'm failing to
22   occurring?                                             22    understand about how they're monitored? Is there
23      THE WITNESS: Yes.                                   23    anything more that you do to make sure that what

Min-U-Script®                                Jones & Fuller Reporting                                (15) Pages 58 - 61
                                            617-451-8900 603-669-7922
                                            Attachment NNNN
                                                                                      PX 27, 2936
           Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 403 of 527
In re: Jason Bond                                                                                           Jason Bond
                                                                                                      February 19, 2020
                                                   Page 62                                                      Page 64

 1    they're saying in their emails is true?                 1    down? What sort of things do you look for, are you
 2       THE WITNESS: We hire really good                     2    getting knowledge from outside sources?
 3    people, first of all. Many of the gurus grew from       3   A. When you say knowledge from outside
 4    my service and I was looking at their trading           4    sources, the news?
 5    records over the years in a progression.                5   Q. Yes, that would be an outside source.
 6       For example, Kyle Dennis was the                     6   A. So a scan filters down into patterns.
 7    first student to pass a million dollars. We gave        7    Technical trading is trading that is done by looking
 8    him a Porsche. There was an auditing process done       8    at patterns. And then you can go one step further
 9    by our accounting firm. So as Kyle has grown to $7      9 and you can read the fundamentals. So you can go to
10    million in trading profits, we've looked at those      10 EDGAR and read the SEC filings, you can see past
11    tax records, brokerage statements. Similar for         11 history of institutional buying or inside management
12    Nathan Bear. So that is one way that we keep track     12    buying. So if a CEO is accumulating a large
13    of how these traders are doing. As far as              13    position of stock, that would be called "catalyst"
14    structured system as you're pointing out, no, it's     14    if the CEO is buying. They sell for many reasons,
15    simply not in place right now.                         15    they only buy for one.
16       MR. FORCIER: All right, I'm going to                16        MS. BAHCALL: Slow down.
17    dwell on that a little bit and probably write          17        THE WITNESS: Sorry.
18    questions down. We'll talk about it a little bit       18   A. So a technical trader looks at patterns
19    later, but I want Lydea to continue, so thank you.     19    and then could dig into -- doesn't necessarily need
20       BY MS. IRWIN:                                       20    to do a technical analysis, trading is kind of
21   Q. Back to your scheduled programming.                  21    without fundamental trading, but you could go the
22       So you talked about how you -- in the               22   EDGAR route and look at the fundamentals. You could
23    mornings you'd go through and at night you go          23    also look at the news history and see if there's

                                                   Page 63                                                      Page 65

 1    through and run a search for $10 stocks or less than    1    catalyst.
 2    $10 stocks? I forget the word you used.                 2      A biotech stock could have an FDA
 3   A. A scan?                                               3    ruling in two weeks; there's going to be speculation
 4   Q. A scan, okay. How do you decide which                 4    about it being positive or negative. Generally
 5    stocks to talk about and trade?                         5    there is a run up into the ruling as people
 6   A. Based on my lessons. So I teach about                 6    anticipate good news, so there's catalysts. So you
 7   breakdowns. This morning Groupon is a good example       7    look for patterns, then you look for catalysts, and
 8    of that. It crashed because they're doing poorly;       8    you determine which ones are the most favorable.
 9    they had an unprofitable quarter. That meets the        9   Q. Okay. Do you have any favorite stocks
10    criteria of an oversold stock; there's usually panic   10    that you like to look at? You don't have to tell me
11    selling. So I pick the stocks based on the lessons.    11    which ones, just, yes, or no, I have favorites.
12    So I not only teach the setups that I'm looking for,   12   A. As a trader you can definitely fall in a
13    but I teach the scans. And then I run the scans        13    pattern of trading something if it's working for you
14    myself and then I trade those stocks.                  14    consistently until it's not. So, yes.
15   Q. I imagine a scan will come back with                 15   Q. You have specific stocks that you like to
16    hundreds of stocks. How many stocks do you normally    16    look at maybe more than others?
17    get in a scan?                                         17   A. Yes.
18   A. It could be -- it could be six, seven                18   Q. Does Jeff ever tell you, hey, check out
19    hundred at time. A scan can be -- you can add          19    this stock? Do any of the other gurus tell you you
20    parameters. So a scan can be very narrow, it can       20    should look at this stock?
21    very broad. So it would depend.                        21   A. As a general practice, no. But we
22   Q. Once you got your scan and let's say you             22    definitely talk about trading across our trading
23    have a hundred stocks, how would you narrow that       23    community. So I think the answer to that would be,


Min-U-Script®                                 Jones & Fuller Reporting                                 (16) Pages 62 - 65
                                             617-451-8900 603-669-7922
                                              Attachment NNNN
                                                                                       PX 27, 2937
           Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 404 of 527
In re: Jason Bond                                                                                          Jason Bond
                                                                                                     February 19, 2020
                                                   Page 66                                                     Page 68

 1    yes. But as a general rule I find, you know, my         1    not Jason Bond Picks, that's Weekly Windfalls.
 2    trades. But we all talk, you know, stocks.              2   Q. T-A-S-T-Y?
 3   Q. Has a company ever paid you to talk about             3   A. Tastyworks, yeah.
 4    their stock?                                            4      MR. FORCIER: Do you still use the
 5   A. Back in 2008, 2009, 2010 I was in IR while            5    Raging Bull, LLC, account with E-Trade?
 6    I was still a school teacher, so investor relations.    6      THE WITNESS: Ben Sturgill is trading
 7    From the time I started Penny Stock Live on, no.        7    out of that right now.
 8   Q. Has a company ever given you stocks to                8      MR. FORCIER: Can you spell that last
 9    talk about their stocks or given you a better price     9    name?
10    on their stock?                                        10      THE WITNESS: I spelled that earlier.
11   A. What time frame?                                     11      Do you want it again?
12   Q. Since you started Raging Bull?                       12      THE REPORTER: No, thanks.
13   A. No.                                                  13      THE WITNESS: Ben Sturgill from IPO
14   Q. Have you ever told any of the other gurus,           14    Payday is using that account right now. So, no.
15    hey, you should look at this stock other than the      15      MR. FORCIER: He is using the Raging
16    general talk that you mentioned?                       16    Bull E-Trade account?
17   A. Could you clarify?                                   17      THE WITNESS: Correct.
18   Q. You mentioned that you have kind of a                18      BY MS. IRWIN:
19    general chat between you and the gurus about, you      19   Q. So that goes to my next question. Do
20    know, good stocks. But have you ever said to, say,     20    other people trade in these accounts?
21    Davis Martin, I know he doesn't work there anymore,    21   A. Generally, no. Generally, no.
22    but have you ever said to Davis, hey, you should       22   Q. So your personal TD Ameritrade, that's
23    check out O, X, Y? I'm making up a stock but...        23    under your name?

                                                   Page 67                                                     Page 69

 1   A. Wouldn't that be the same as just talking             1   A. And my wife.
 2    about stocks?                                           2       MR. ABRAHAMS: Are those the only
 3   Q. Well, specifically to a targeted person, a            3    two? Are you and your wife the only two people that
 4    targeted stock to a targeted person?                    4    have trading authority in that account?
 5   A. I don't remember.                                     5       THE WITNESS: Yes, to my knowledge,
 6   Q. Okay. What accounts do you trade in when              6    yes. Yeah.
 7    you're trading for Jason Bond Picks?                    7       BY MS. IRWIN:
 8   A. Currently?                                            8   Q. Do you have accounts that you trade in for
 9   Q. Yes.                                                  9    personal or nonbusiness reasons?
10   A. Currently Jason Bond Picks is out of my              10   A. Yes.
11    personal TD Ameritrade account.                        11   Q. And what are those trading accounts?
12   Q. What did you used to use?                            12   A. The TD Ameritrade account.
13   A. What time frame?                                     13   Q. Okay.
14   Q. Prior to TD Ameritrade.                              14   A. Tastyworks has been only business so far.
15   A. So there was a short period of time where            15    So the TD Ameritrade account.
16   I was using TD Ameritrade's thinkorswim paperMoney. 16       Q. So to clarify, the TD Ameritrade you use
17 There is a Raging Bull, LLC, E-Trade account that I 17          for both personal and business? You're trading the
18 did most of my trading from over the years. Prior 18            same things you do for Jason Bond Picks in the TD
19 to that I believe it was Jeff's E-Trade account.          19    Ameritrade, but you're also trading non-Jason Bond
20    So the progression from there to now                   20    Picks things in there?
21 is Jeffs E-Trade account, the business E-Trade            21   A. I think that's accurate, yeah.
22 account, personal TD Ameritrade account. I                22   Q. So it's a little bit of both.
23    currently have a tastyworks account, too, but that's 23     A. Yeah, I might see something that I want to

Min-U-Script®                                 Jones & Fuller Reporting                                (17) Pages 66 - 69
                                             617-451-8900 603-669-7922
                                             Attachment NNNN
                                                                                       PX 27, 2938
           Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 405 of 527
In re: Jason Bond                                                                                           Jason Bond
                                                                                                      February 19, 2020
                                                   Page 70                                                      Page 72

 1    trade that's not related to Jason Bond Picks that I     1   A. Can you repeat that?
 2    would pick up.                                          2   Q. When you were virtual trading, did you
 3   Q. Okay. So people who sign up for your                  3    ever send a realtime alert or an email about one of
 4    service, do they ever see your accounts? If they        4    the stocks that you were only purchasing in your
 5    sign up for Jason Bond Picks, would they ever see       5    virtual trading account?
 6    your account?                                           6   A. So did I send realtime alerts on the
 7   A. As a general practice we live stream our              7    virtual trades?
 8    accounts.                                               8   Q. Yes.
 9   Q. Okay. When you're live streaming your TD              9   A. Yes.
10    Ameritrade account, would people then see non-Jason    10   Q. Did you make it clear that you were
11    Bond Picks trades in there?                            11    virtual trading and not actual trading in those
12   A. It's possible.                                       12    alerts?
13   Q. Do you ever trade in or use a virtual                13   A. I don't remember if every alert said if it
14    trading account?                                       14    did or it didn't. But it would have been made clear
15   A. I have.                                              15    that this was a virtual account.
16   Q. I know there's multiple options, which               16   Q. Have you ever used a virtual account and
17    options have you used?                                 17    described the transactions as if you were trading in
18   A. The only one I can remember is TD                    18    a non-virtual account?
19    Ameritrade's thinkorswim paperMoney.                   19   A. Can you rephrase that?
20       MR. ABRAHAMS: And you said you are                  20   Q. Have you ever made it less than clear that
21    not currently using that virtual trader?               21    you were using a virtual trading account? I don't
22       THE WITNESS: Correct, I've been real                22    know if I made that better or worse.
23    money trading. Most of my career has been real         23   A. Well, I guess I think that would be

                                                   Page 71                                                      Page 73

 1    money trading. I think twice I made a move to           1    subjective. I made it very clear that I was trading
 2    simulated trading.                                      2    out of a virtual trading account. If somebody
 3       BY MS. IRWIN:                                        3    doesn't read that information, then I think it would
 4   Q. Do you know when you were doing simulated             4    be subjective. But it would be very clear across my
 5    trading?                                                5    readership that I was not using real money if I was
 6   A. The first time I do not. It was -- I'm                6    not using real money. So I may have talked about
 7    not even sure I used TD Ameritrade. I don't             7    this trade did this, win or lose. But if it was not
 8    remember. But I do remember simulated trading in        8    real money I wouldn't say -- I wouldn't say that it
 9    the past -- or paper trading one other time. More       9    was real money if that's what you're asking.
10    recently in and around the time of this inquiry        10   Q. So you would never say I made 300 percent
11    period. So what was that? I think March to May         11    profit on X, Y, Z today by selling at 250 without
12    2019, I believe.                                       12    making it clear this was a virtual trading account?
13   Q. Why did you decide to do virtual trading?            13   A. Are you asking if every single text and
14   A. I don't remember. There are a lot of                 14    email said this was virtual trading?
15    reasons but I don't remember exactly.                  15   Q. Yes.
16   Q. When you switched to virtual trading did             16   A. I do not believe so.
17    you make it clear to everyone who was following your   17   Q. So you would have to read either on the
18    live streams that you were virtual trading as          18    website or get -- were alerts sent out? So if I'm
19    opposed to actual trading?                             19    only checking my phone, would I have gotten an alert
20   A. Yes, yeah. Very clear.                               20    that said all of the alerts today will be based off
21   Q. And when you were virtual trading, did you           21    of a virtual trading account?
22    ever send out stock alerts on the trades that you      22   A. I don't remember it. I don't think so.
23    were doing virtual trading on?                         23    It just wouldn't be -- it wouldn't be my protocol.

Min-U-Script®                                 Jones & Fuller Reporting                                 (18) Pages 70 - 73
                                             617-451-8900 603-669-7922
                                              Attachment NNNN
                                                                                       PX 27, 2939
           Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 406 of 527
In re: Jason Bond                                                                                          Jason Bond
                                                                                                     February 19, 2020
                                                  Page 74                                                      Page 76

 1 Q. How would you tell people that you were                1    it.
 2  trading in a virtual trading account?                    2   Q. How quickly are the realtime trade alerts
 3 A. Loudly. In the daily watch list                        3    sent out after you make a trade?
 4 generally; that's my primary mode of communication.       4   A. That varies.
 5 And likely repeatedly. I don't remember exactly how       5   Q. Generally.
 6    I conveyed it, but I would not have made the move      6   A. The general practice is as quickly as
 7    from real money to paperMoney and not made it          7    possible.
 8    abundantly clear. The definition of "abundantly        8   Q. Okay. Minutes, five minutes, ten minutes,
 9    clear" could be subjective, but I'm -- I'm a           9    half an hour?
10    stickler on stuff like that so it would be clear.     10   A. As a general rule as quick as possible, I
11    It would be hard to miss, I think.                    11    couldn't say, but seconds, minutes. Could be an
12   Q. Do you know if any of the other gurus use           12    hour. If I'm in a meeting and an order fills while
13    virtual trading accounts?                             13    I'm in a meeting, as a general rule as quickly as
14   A. I don't know.                                       14    possible.
15       MR. FORCIER: May I ask a question?                 15   Q. Do you write the alerts?
16    Earlier you said we live stream our accounts. I       16   A. Yes.
17    just want to know who you meant by "we"?              17   Q. Okay. Do you send the alerts?
18       THE WITNESS: As a general practice                 18   A. As a general rule, yes.
19    most of the traders live stream the portfolio or      19   Q. Okay, when it's not you who would send the
20    their full trading platform, some version of a        20    alerts?
21    trading account to the people who subscribe for       21   A. I could ask for help from anybody. As a
22    those services.                                       22    general rule I send the alerts.
23       MR. FORCIER: As a general practice?                23        MR. FORCIER: I'm not sure if you

                                                  Page 75                                                      Page 77

 1       THE WITNESS: Yes, sir.                              1    covered this, but have you ever placed a trade prior
 2       BY MS. IRWIN:                                       2    to the alert?
 3   Q. We talked about a realtime trade alert,              3       THE WITNESS: Our protocol is to have
 4    what's the purpose of a realtime trade alert?          4    lessons, do a daily watch list, make the trade, send
 5   A. It reinforces the daily watch list which             5    the alert.
 6    reinforces the education. So a realtime trade alert    6       MR. FORCIER: Okay, make the trade,
 7    is -- it's the end game. It's the culminating          7    then send the alert.
 8    point. So the basketball team has their strategy,      8       THE WITNESS: That's correct.
 9    they practice it and then they play their game.        9       MR. FORCIER: Have you ever sent the
10 This is the game. You're in a realtime environment 10          alert then made the trade?
11 and applying, you know, your lessons and that daily 11            THE WITNESS: As a general rule, no.
12    watch list.                                           12    But, yes.
13   Q. What's the purpose on the -- I guess why            13       MR. FORCIER: But generally your
14    would I sign up for a realtime trade alert? I know    14    practice is to purchase the security prior to an
15    what your purpose is, but what would the client's     15    email or text message that goes out to subscribers?
16    purpose -- what would they get out of the realtime    16       THE WITNESS: That is correct.
17    trade alert?                                          17       MR. FORCIER: And do your subscribers
18   A. It reinforces the watch list and the video          18    know that you purchased it prior to the alert?
19    lessons. So as a teaching component the three go      19       THE WITNESS: That is correct.
20    together really nicely. So I can't speak to exactly   20       MR. FORCIER: Does the alert
21    what all our clients get out of the trade alerts,     21    basically say I just bought X, Y, Z for a certain
22    but my vision of it is I'm walking the walk. I've     22    price?
23    taught it, I've narrowed it down, and now I'm doing 23         THE WITNESS: Yeah. So when I'm

Min-U-Script®                                Jones & Fuller Reporting                                 (19) Pages 74 - 77
                                            617-451-8900 603-669-7922
                                             Attachment NNNN
                                                                                      PX 27, 2940
           Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 407 of 527
In re: Jason Bond                                                                                          Jason Bond
                                                                                                     February 19, 2020
                                                   Page 78                                                    Page 80

 1    trading real money, my buy alerts generally say I       1    last week or two that I started using it.
 2    bought X, Y, Z.                                         2   Q. And before the tastyworks account what
 3        MR. FORCIER: For a certain price?                   3    were you using?
 4        THE WITNESS: Yes, sir.                              4   A. TD Ameritrade, my personal account.
 5        MR. FORCIER: And your gurus, same                   5   Q. Same questions for Jackpot Trades, do you
 6    practice generally?                                     6    make the trades?
 7        THE WITNESS: Yes, sir.                              7   A. Yes. Not always.
 8        MR. FORCIER: And how do you ensure                  8   Q. Do you send out the alerts?
 9    that they haven't -- never mind. We'll continue,        9   A. Yes.
10    I'll probably get to that later.                       10   Q. Which account are you trading in?
11        BY MS. IRWIN:                                      11   A. The TD Ameritrade account.
12   Q. Are all the realtime trade alerts actually           12       MR. FORCIER: Let me ask something
13    traded? Have you ever made a realtime trade alert      13    because it just occurred to me. When you actually
14    on a trade that you haven't made or have no plans of   14    sell a position, are you alerting your customers
15    making?                                                15    prior to or after selling a position?
16   A. A simulated trade. I don't know how you              16       THE WITNESS: As a general rule we
17    consider that, so there's that. I guess could you      17    buy and alert, we sell and alert.
18    be more specific, real money, simulated trade?         18       MR. FORCIER: You buy and then do the
19   Q. When you're using a real money account and           19    alert; you sell and then do the alert?
20    you send out a realtime trade alert, have you ever     20       THE WITNESS: That's correct.
21    not purchased -- or have you ever not made the         21       BY MS. IRWIN:
22    purchase and sent out an alert saying I purchased?     22   Q. Same questions for Weekly Money
23   A. No, not that I can remember, no. Yeah,               23    Multiplier, do you make the trades?

                                                   Page 79                                                    Page 81

 1    that would be misleading, yeah.                         1   A. Yes.
 2   Q. And all the realtime trade alerts that you            2   Q. Do you send out the alerts?
 3    make for Jason Bond Picks are done in that TD           3   A. Yes.
 4    Ameritrade account, correct?                            4   Q. And you're trading in the TD Ameritrade
 5       MS. BAHCALL: At what period of time?                 5    account?
 6       MS. IRWIN: Currently.                                6   A. TD -- I was in TD. I've moved that
 7   A. Right now today I'm trading out of my TD              7    service to Weekly Windfalls as of this moment --
 8    Ameritrade account for Jason Bond Picks.                8    I've moved that service to tastyworks.
 9   Q. You mentioned that you are also involved              9   Q. Okay. Are there any services I'm missing
10    in Weekly Windfalls?                                   10    that you're involved in?
11   A. Yes.                                                 11   A. I ran Smoke Signals for about a month.
12   Q. Do you send out the realtime trade alerts            12       MS. BAHCALL: Are you talking about
13    for Weekly Windfalls?                                  13    now?
14   A. Yes.                                                 14   Q. You said that one's retired. So just the
15   Q. Do you make the trades for Weekly                    15    ones that are currently available.
16    Windfalls when you send out a realtime trade alert?    16   A. My offerings are Jackpot Trades, Jason
17   A. Yes.                                                 17    Bond Picks, Weekly Windfalls; those are my
18   Q. Which account are you trading those in?              18    offerings.
19   A. Right now?                                           19   Q. Because Weekly Money Multiplier is moved.
20   Q. Right now.                                           20   A. I never ran that; that's Nathan Bear.
21   A. I just opened -- or it was opened but not            21   Q. I have WMM?
22    being used, tastyworks account. Yes, I'm using         22       MR. ABRAHAMS: Do you mean
23    tastyworks for that. And that's probably in the        23    Millionaire Roadmap?

Min-U-Script®                                 Jones & Fuller Reporting                               (20) Pages 78 - 81
                                             617-451-8900 603-669-7922
                                              Attachment NNNN
                                                                                      PX 27, 2941
           Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 408 of 527
In re: Jason Bond                                                                                           Jason Bond
                                                                                                      February 19, 2020
                                                   Page 82                                                      Page 84

 1       THE WITNESS: It's retired but I did.                 1   Q. If someone asks a question about a
 2       BY MS. IRWIN:                                        2    specific stock, would you look at that stock?
 3   Q. Okay, that's good. How many subscribers               3   A. I would.
 4    does Jason Bond Picks have?                             4   Q. Okay. If someone asked a question about a
 5   A. Paying subscribers?                                   5    specific, I've heard the term "candle" thrown out?
 6   Q. Uh-hum.                                               6   A. Yeah.
 7   A. I believe about 7,000. I don't check                  7   Q. If someone wants to talk about a specific
 8    often.                                                  8    strategy or chart, would you go more in depth on
 9   Q. And how many of those subscribers watch               9    those?
10    the classes?                                           10   A. Yeah, absolutely. So if clients were
11   A. I don't know.                                        11    asking questions specific to the daily watch list
12   Q. How many watch your live trainings?                  12    and the curriculum as it relates to a realtime
13   A. I don't know.                                        13    environment, the answer is, yes.
14   Q. Your live trainings are, just to clarify,            14   Q. Okay. If someone ever asks you about a
15    these are your actual money accounts at this time?     15    stock that is not really in your wheelhouse, would
16   A. Live "training" or "trading"?                        16    you talk about it?
17   Q. Trading.                                             17   A. As a general rule the answer to that would
18       MS. BAHCALL: Oh, I heard "training."                18    be I'm not an investment advisor, so I can't
19       MS. IRWIN: Sorry.                                   19    comment.
20       MR. ABRAHAMS: Do you mean in the                    20   Q. This is marked as Exhibit 7, it's the
21    live training are you using your real money account?   21    seventh thing in there.
22       MS. IRWIN: Yes.                                     22       MR. FORCIER: Before you show him
23       THE WITNESS: In live trainings?                     23    that, do you instruct your gurus to answer that

                                                   Page 83                                                      Page 85

 1   MR. ABRAHAMS: In live trainings.                         1    question the same way, "I'm not an investment
 2   THE WITNESS: So if I'm training                          2    advisor"?
 3 during the day and trading, right now I'm trading          3       THE WITNESS: As a general rule we're
 4    with real money so they would see real money. Which     4    not investment advisors. So we have our strategy
 5    is 99 percent of my history in this company. There      5    and then we have our daily update, if you will, and
 6    were two brief windows where I was not streaming        6    then we have our trades. And as a general rule the
 7    real money and it was abundantly clear. So as a         7    goal is to stick to that, right. So if somebody --
 8    general rule we teach real trading and we stream        8    as a general rule, yes, that is our practice.
 9    real money portfolios. That was an evolution.           9       MR. FORCIER: And is that practice in
10       BY MS. IRWIN:                                       10    writing to a guru where it says don't answer those
11   Q. I know you don't have the chat room                  11    questions, see policy handbook rule one, something
12    available anymore for Jason Bond Picks, did you ever   12    like that, or is it just an oral communication to
13    have a chat room for Jason Bond Picks?                 13    your gurus or something different?
14   A. Yes.                                                 14       THE WITNESS: I don't know.
15   Q. When you had a chat room, did you ever               15       MR. FORCIER: If I'm a subscriber to
16    answer questions from the clients?                     16    one of your gurus or yourself who is very successful
17   A. Yes.                                                 17    in trading securities, clearly it's going to be very
18   Q. And did you ever personalize any of the              18    tempting for me to ask about all kinds of stocks, so
19    trainings?                                             19    you must get that all the time.
20   A. No.                                                  20       THE WITNESS: You can ask about
21   Q. Okay, I am going to pull up our very first           21    stocks. And, generally speaking, all of our gurus
22    exhibit and I'm not sure which one it is.              22    are well trained in Japanese candlesticks. So we
23   A. Could you clarify "personalize"?                     23    all trade very similar patterns, right, like all

Min-U-Script®                                 Jones & Fuller Reporting                                 (21) Pages 82 - 85
                                             617-451-8900 603-669-7922
                                              Attachment NNNN
                                                                                       PX 27, 2942
           Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 409 of 527
In re: Jason Bond                                                                                           Jason Bond
                                                                                                      February 19, 2020
                                                   Page 86                                                      Page 88

 1    traders.                                                1 Q. When you say "highly-personalized
 2       So if you ask me about a $7 stock,                   2  mentoring program" in this ad, what do you mean by
 3    and it was a reverse head and shoulders, I could        3 that?
 4    comment on that as it relates to my curriculum or       4 A. This service was the evolution of our live
 5    not. If you asked me about Berkshire Hathaway,          5 streaming trading accounts. I don't remember
 6    that's not related to my service, I'm not an            6    exactly when we started live streaming, but this was
 7    investment advisor. If you asked me to review your      7    the evolution. So what I mean by this is I'm going
 8    portfolio, that's not part of my service. I'm not       8    to show you how I do what I do for the first time
 9    an investment advisor.                                  9    ever.
10       So with regard to your question, do I               10   Q. And so how is that personalized?
11    answer questions? That is the point of the chat        11   A. Over the years I would get requests from
12    rooms, to answer questions about trading specific to   12    people to come to my house, for example, and look
13    strategies that we teach.                              13    over my shoulder. So as -- and, of course, we can't
14       MS. IRWIN: All set?                                 14    do that to scale. And so over the years as
15       MR. FORCIER: Yes.                                   15    technology improved and as I grew in my confidence,
16       MR. DORAN: Lydea, is it okay if I                   16    my thought process was, well, you can't come here,
17    write on these?                                        17    but I can just let you look at my E-Trade account.
18       MS. BAHCALL: Are you going to                       18   Q. So as it relates to this ad, when you say
19    collect these back?                                    19    personalized, it's not personalized to the client,
20       MS. IRWIN: No, those are yours.                     20    it's personalized to you?
21       The marked ones are going to be going               21   A. That's an accurate statement.
22    with you but (spoken to the reporter).                 22   Q. When you had the chat room do you know how
23       MR. FORCIER: They're all documents                  23    many people would be active in those chat rooms?

                                                   Page 87                                                      Page 89

 1    they gave us, right?                                    1   A. At what time frame?
 2       MS. IRWIN: Yes, or that we pulled                    2   Q. When you had the chat rooms. So let's say
 3    from the internet.                                      3    the last four months of the chat room for Jason Bond
 4       MR. DORAN: Okay, thank you.                          4    Picks, about how many people were active?
 5       BY MS. IRWIN:                                        5   A. I don't remember.
 6   Q. So this has been marked as Exhibit 7. Do              6   Q. Okay. Do you participate in any of the
 7    you recognize this picture?                             7    chat rooms for any of the other services?
 8   A. I do.                                                 8   A. It's possible that I would go through
 9   Q. Can you describe the picture, what it is?             9    those rooms, yes.
10   A. This would be related to the Millionaire             10   Q. Do any of your services have chat rooms?
11    Roadmap, I believe.                                    11   A. Jackpot Trades does not, Jason Bond Picks
12   Q. I will submit to you that this was a                 12    does not, weekly Windfalls does not, Raging Bull
13    picture pulled off of your Jason Bond Picks' website   13    Elite does. And since I'm an owner of Raging Bull
14    from 2018.                                             14    Elite, and I participate in that service, I would
15   A. Okay.                                                15    say that that one is, you know, the one, if I'm in
16   Q. Can you just read this second sentence               16    one, it would be that.
17    paragraph, whatever it is?                             17   Q. Weekly Money Multiplier, that one had a
18   A. (Reading)                                            18    chat room. Did you ever participate in that chat
19   Q. Would you read it out loud for the record?           19    room?
20   A. "Accelerate your trading profits and                 20   A. I could be wrong but I do not believe
21    elevate your investing success with my exclusive,      21    Weekly Money Multiplier had a chat room.
22    highly-personalized mentoring and mastermind           22   Q. Sorry, I'm going to let your attorneys
23    program."                                              23    confer for a second.

Min-U-Script®                                 Jones & Fuller Reporting                                 (22) Pages 86 - 89
                                             617-451-8900 603-669-7922
                                              Attachment NNNN
                                                                                       PX 27, 2943
           Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 410 of 527
In re: Jason Bond                                                                                          Jason Bond
                                                                                                     February 19, 2020
                                                   Page 90                                                     Page 92

 1       MS. BAHCALL: That was the one with                   1    Multiplier client, you could drop in here and if
 2    the transcript.                                         2    Jeff was around ask him a question. Nathan Bear
 3       THE WITNESS: That would have been                    3    helped out a lot in here, you could ask him a
 4    Millionaire Roadmap.                                    4    question. So it was a melting pot if you will.
 5       MR. DORAN: We get them confused,                     5   Q. So this is Millionaire Roadmap's chat
 6    too.                                                    6    room?
 7       THE WITNESS: I'm nearly certain. I                   7   A. I believe that's what this is. I'm not
 8    can't say for sure but I'm pretty -- I'm almost         8    certain but I'm --
 9    certain.                                                9   Q. It's likely Millionaire Roadmap.
10       MS. BAHCALL: Why don't you show it                  10   A. It is likely, yes. Yes, that's correct.
11    to him and ask him. He knows better. I mean, I         11       MS. IRWIN: Okay, Noah?
12    could have gotten the name mixed up.                   12       MR. ABRAHAMS: Sure. Looking at
13       MS. IRWIN: Is it Millionaire                        13    Exhibit 8 I'd just like to ask a few questions.
14    Roadmap?                                               14    This was live streamed, this coaching session,
15       BY MS. IRWIN:                                       15    right?
16   Q. Okay, we're going to show you what is                16       THE WITNESS: This would be a live
17    marked as Exhibit 8.                                   17    environment.
18       MR. ABRAHAMS: This is part of the                   18       MR. ABRAHAMS: Okay.
19    production that your counsel provided to us for the    19       THE WITNESS: There would likely be
20    week of April 15th to the 19th.                        20    some form of a video stream as well. I wouldn't
21       MS. BAHCALL: Easter week, yes.                      21    know who at the time from this.
22       MR. ABRAHAMS: So this is Millionaire                22       MR. ABRAHAMS: Okay, and so you'll be
23    Roadmap?                                               23    asked -- or people can ask questions or make

                                                   Page 91                                                     Page 93

 1    MS. IRWIN: Is that what we decided                      1    comments while you are doing your live coaching?
 2 as -- we think that's Millionaire Roadmap?                 2       THE WITNESS: Yes, sir.
 3    MS. BAHCALL: Is that Weekly Money                       3       MR. ABRAHAMS: Okay. So then it's
 4 Multiplier?                                                4    safe to say that you are Jason Bond and you're the
 5    THE WITNESS: I'm next to certain                        5    person responding if I see the handle "Jason Bond,"
 6    Weekly Money Multiplier never had a chat room. Jeff     6    right?
 7    would not have had any time to be in a chat room        7       THE WITNESS: Correct.
 8    so --                                                   8       MR. ABRAHAMS: So if you look down to
 9       MR. ABRAHAMS: This one also includes                 9    April 15th, 8:32 a.m. if you find a Max H-O-R?
10    Nathan Bear.                                           10       THE WITNESS: Yes.
11       THE WITNESS: So Weekly Money                        11       MR. ABRAHAMS: He asks: "Jason
12    Multiplier during most periods of time was included    12    thoughts on BOXL" and then you respond at 8:33:
13    in your purchase of Millionaire Roadmap, so there      13    "BOXL is going, said it was my favorite but missed
14    could be references to Weekly Money Multiplier.        14    it early"; is that correct, what you said?
15       MS. IRWIN: That might be it.                        15       THE WITNESS: Yes.
16       BY MS. IRWIN:                                       16       MR. ABRAHAMS: So first, B-O-X-L,
17   Q. So this is actually Weekly Money                     17    what is that?
18    Multiplier?                                            18       THE WITNESS: That's a stock.
19   A. It's a melting pot of Jason Bond Picks,              19       MR. ABRAHAMS: That you had -- that's
20    Weekly Money Multiplier. It's a melting pot. It        20    part of your service?
21   was, you know, a coaching program where people could    21       THE WITNESS: So if I said it was my
22    get closer and ask questions about the strategies      22    favorite, while I can't be sure, my guess is I
23    they were learning. So if you were a Weekly            23    either said it in this room earlier or in the daily

Min-U-Script®                                 Jones & Fuller Reporting                                (23) Pages 90 - 93
                                             617-451-8900 603-669-7922
                                             Attachment NNNN
                                                                                       PX 27, 2944
          Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 411 of 527
In re: Jason Bond                                                                                          Jason Bond
                                                                                                     February 19, 2020
                                                   Page 94                                                     Page 96

 1   watch list or in a previous daily watch list. But        1      So I believe what he's asking is --
 2   this doesn't indicate where I said that it was my        2   Robert says, is there a bounce? So a bounce would
 3   favorite.                                                3   be when a crashing stock goes back up. So is CREG,
 4      MR. ABRAHAMS: And then you say,                       4   you know, a bounce candidate? And what I'm saying
 5   "BOXL is going." Can you just describe what you          5   is first day a stock crashes it's a dead cat. So if
 6   mean, what you're trying to say to this person?          6   it does bounce it's just a short squeeze. It's not
 7      THE WITNESS: I don't know for sure                    7   going to be a clean bounce and it probably won't
 8   but my guess is it's working. You know, it's moving      8   stick.
 9   up; that's my guess.                                     9      The oversold pattern that I teach
10      MR. ABRAHAMS: So you're telling Max                  10   is -- well, it looks like a fish hook so I often
11   H-O-R that it's worth holding, buying, selling?         11   refer to it there. So I'm indicating this isn't
12      THE WITNESS: So in this scenario I                   12   necessarily -- it is oversold technically, so on a
13   don't know which chart pattern it is and I don't        13   chart the relative strength index would indicate
14   know if I alerted it or not. So that context is         14   oversold, this is a dead cat bounce. So within
15   difficult to say from reading this.                     15   oversold there's different kinds of bounces.
16      MR. ABRAHAMS: Right below your                       16      MR. ABRAHAMS: Okay. And then I
17   B-O-X-L comment, it's at 8:33, Robert Row, he asked:    17   guess, again, do you have any reason to believe that
18   "JB think there is a bounce coming in CREG." So,        18   you're telling this person to hold it, sell it, buy
19   again, C-R-E-G that's --                                19   it?
20      THE WITNESS: Yeah, that's CREG. I                    20      THE WITNESS: No, it appears -- well,
21   don't know if I was trading it at the time but it's     21   no, Max says, "I'm in at 3.55"; it doesn't say what.
22   a stock that I've traded.                               22   What I am saying here is based on the lesson, fish
23      MR. ABRAHAMS: In your service?                       23   hook lesson, it's oversold. It's a dead cat,

                                                   Page 95                                                     Page 97

 1      THE WITNESS: Correct.                                 1   though. It's not the cleanest oversold setup. And
 2      MR. ABRAHAMS: Now, if you look below                  2   in any scenario to my teaching, it is a sell if it
 3   at your handle, Jason Bond at 8:33, is this your         3   breaks the bottom. So if there's an identifiable
 4   response to him: "Maybe but pick a bottom and get        4   bottom somewhere -- I can't see the chart, so I
 5   out if it breaks"?                                       5   can't say, but it sounds like what I'm saying.
 6      THE WITNESS: That is me.                              6      So I'm basically reinforcing the
 7      MR. ABRAHAMS: Do you know if that's                   7   lessons on the website. This may have been on my
 8   in response to Robert Row?                               8   watch list in which I may have said, hey, dead cat
 9      THE WITNESS: I don't but I assume,                    9   bounce, but not one that I want to hold.
10   yes.                                                    10      MR. ABRAHAMS: And when somebody like
11      MR. ABRAHAMS: And then again at 8:33                 11   Robert Row is talking about C-R-E-G, are you then
12   later on you say: "too early for oversold so that's     12   pulling up the C-R-E-G chart?
13   dead cat on CREG if you play it"; is that a further     13      THE WITNESS: It's possible. I may
14   response to Robert Row?                                 14   not even have been the person streaming at the time.
15      THE WITNESS: So -- I think so, yeah.                 15   So I could be in the room talking with clients but
16      MR. ABRAHAMS: And then -- so what                    16   not the person streaming.
17   are you telling Robert Row?                             17      MR. ABRAHAMS: Can you explain that?
18      THE WITNESS: So Groupon crashed this                 18      THE WITNESS: So we have a live
19   morning, the first day of crash is a dead cat           19   streaming component. This was a melting pot of
20   bounce. He's asking is this your oversold strategy,     20   trainers so our clients were getting access to me,
21   the most prevalent lesson on my website in which        21   to Kyle, they were getting access to Nathan. And
22   once it sets up, if it breaks the bottom you're out     22   "access" means they can ask questions about the
23   for a stop loss.                                        23   strategies in realtime. And we can only stream one

Min-U-Script®                                 Jones & Fuller Reporting                                (24) Pages 94 - 97
                                             617-451-8900 603-669-7922
                                             Attachment NNNN
                                                                                      PX 27, 2945
          Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 412 of 527
In re: Jason Bond                                                                                         Jason Bond
                                                                                                    February 19, 2020
                                                  Page 98                                                    Page 100

 1   person's portfolio at a time.                           1   a micro watch list, and I have live interaction with
 2      So in Millionaire Roadmap maybe                      2   clients about what's happening in realtime. There's
 3   Nathan was streaming; that doesn't necessarily mean     3   news, minute to minute good and bad. I have
 4   he was teaching or even in the room. He could be        4   scanners running that show up to a thousand stocks
 5   streaming but at his kid's play at school. So what      5   at any moment under ten and I sort on that master
 6   I mean is there's a general stream component, any       6   watch list by stocks under ten, liquidity over a
 7   trader can take it. There's a chat where everyone       7   million or two million dollars. And so at any given
 8   can participate and ask questions.                      8   time I could be looking at a thousand stocks in a
 9      And clients who join this service                    9   small cap space.
10   were, you know, getting a more intimate environment    10      MR. FORCIER: Let me ask it more
11   where -- you know, pretty much in most scenarios you   11   directly.
12   can't talk to Nate. You know, they can't write,        12      THE WITNESS: Sure.
13   they can't call Nate, they can't go to his house.      13      MR. FORCIER: This reads to me as if
14   But if they drop by to chat and say could you          14   one of your subscribers is asking you for advice
15   explain this TPS system? Or I'm looking at Apple, I    15   about a specific security and you're specifically
16   think it makes the TPS, do you agree? That's kind      16   responding to that request for advice giving them
17   of what's happening here.                              17   specific advice about security. How is that not
18      So I may jump in and say, hey, I want               18   investment advice to you, if it isn't?
19   the stream because I see Groupon's crashing right      19      THE WITNESS: So I have a curriculum
20   now and it's a dead cat. So I'm going to get out if    20   in which I cover my strategy. I have a daily
21   it goes below here and it could take a bounce to       21   primer. I don't know if these were on the daily
22   there and then Nate might pull it back to himself.     22   primer or the daily watch list or the daily update
23   So I hope that answered your question.                 23   and then I have the realtime alerts. Without

                                                  Page 99                                                    Page 101

 1     MR. ABRAHAMS: I think so.                             1   knowing if those were positions that I was trading
 2     MR. FORCIER: Let me ask a question                    2   on the watch list, it's very difficult to say.
 3   before we move on. For BOXL and CREG here, those        3      MR. FORCIER: So let's just play that
 4   are two securities that were on your watch list or      4   out. Let's just say these are on your watch list,
 5   you're not sure?                                        5   to you that differentiates it being investment
 6      THE WITNESS: I'm not sure.                           6   advice or not?
 7      MR. FORCIER: I think you said                        7      THE WITNESS: No, I'm teaching
 8   earlier if it wasn't a security on your watch list      8   trading, I'm not an investment advisor. So this is
 9   you were probably going to answer something like I      9   my way of teaching trading.
10   don't provide investment advice but you would          10      MR. ABRAHAMS: So if it's on your
11   comment on securities that are on your watch list;     11   watch list or if it's on something that you've
12   is that fair to say what you said earlier?             12   alerted or emailed or maybe even blogged about in an
13      THE WITNESS: No, not fair to say.                   13   email, you take the position that you can comment on
14      MR. FORCIER: Okay.                                  14   that security; is that fair to say?
15      THE WITNESS: So I will say this. I                  15      MR. FORCIER: Without giving
16   do a watch list most every day. It could be ten        16   investment advice?
17   stocks, it could be three stocks. I look at 700        17      MR. ABRAHAMS: Well, I mean,
18   stocks every morning. After ten years of looking at    18   regardless of investment advice.
19   all of the small caps on the market, I know            19      THE WITNESS: This is how I teach
20   almost -- well, I can't say every name but I know a    20   trading.
21   lot of names. I've traded these stocks at some         21      MR. ABRAHAMS: Okay.
22   point in time. So I'm familiar with these stocks.      22      THE WITNESS: So if I understand what
23      So I have a master watch list, I have               23   is going on with a stock as it relates to my

Min-U-Script®                                Jones & Fuller Reporting                               (25) Pages 98 - 101
                                            617-451-8900 603-669-7922
                                            Attachment NNNN
                                                                                     PX 27, 2946
          Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 413 of 527
In re: Jason Bond                                                                                         Jason Bond
                                                                                                    February 19, 2020
                                                 Page 102                                                    Page 104

 1   strategy, I will comment on it.                         1   couple more questions?
 2      MR. ABRAHAMS: Okay. And then the                     2      MR. FORCIER: Do you want to finish
 3   strategy being whatever the service is focused on       3   up on this exhibit?
 4   like for penny stocks?                                  4      MR. ABRAHAMS: Yes, I mean --
 5      THE WITNESS: Yeah, these are small                   5      MS. BAHCALL: It's up to you, no
 6   caps here. I've traded these stocks. I know these       6   pressure.
 7   stocks. I know the patterns that they're talking        7      MS. IRWIN: Why don't we take a brake
 8   about. I understand the language that they're           8   now. We'll decide how much we're going to cover on
 9   referring to. People are trying to learn trading        9   that and then we'll break for an hour.
10   and I'm teaching them my trading strategy.             10      MS. BAHCALL: An hour's good.
11      MR. FORCIER: But isn't it fair to                   11      MS. IRWIN: I think we're off the
12   say that some people just want to make a lot of        12   record.
13   money like you did and just follow what you did and    13      (A luncheon recess was taken.)
14   not necessarily learn?                                 14      MS. IRWIN: All right, we'll go back
15      THE WITNESS: I think that's fair to                 15   on the record.
16   say.                                                   16      MR. ABRAHAMS: So we'll continue with
17      MR. FORCIER: I mean, you made a lot                 17   Exhibit 8. So if you could flip to the second page.
18   of money trading, people are following you. Isn't      18   Look at April 16th at 11:22 a.m., Tom Dav, D-A-V?
19   it possible that people are just following you and     19      THE WITNESS: Yes.
20   not actually undergoing the education component?       20      MR. ABRAHAMS: He asks "ICON has nice
21      THE WITNESS: Are you asking if I                    21   room above there JB" and then -- is it safe to
22   think people side-by-side trade?                       22   assume that "JB" he is trying to associate that to
23      MR. FORCIER: Sure.                                  23   you, Jason Bond?

                                                 Page 103                                                    Page 105

 1       THE WITNESS: I mean, I don't know                   1     THE WITNESS: Yes.
 2   what people do, but I think people probably             2     MR. ABRAHAMS: If you look further
 3   side-by-side trade. I can't speak to who or why.        3   down on 11:24 a.m., Jason Bond, you say: "ICON over
 4       This is an education service, though.               4   2 and watch out, we got a big stick chart like PRPO
 5   I mean, I strongly suggest studying my video            5   was yesterday" and just describe what that means.
 6   lessons. So if someone decides not to watch the         6      THE WITNESS: Without having the
 7   video lessons, I can't speak to why they would do       7   chart in front of me, it's difficult. But I imagine
 8   that.                                                   8   a "big stick" is a breakout, "2" would be the
 9       MR. FORCIER: And everybody in this                  9   resistance area technically. So basically a supply
10   chat room that we're looking at here, they'd be paid   10   line where people are looking to sell the stock.
11   subscribers, correct?                                  11   And it's known that in a breakout once a resistance
12       THE WITNESS: I believe this is                     12   point is taken out, you know, there's often blue sky
13   Millionaire Roadmap subscribers, correct. And those    13   or range. So I think that's probably what I'm
14   are paying subscribers.                                14   talking about, but without the context it's
15       MS. BAHCALL: Can we look at a place                15   difficult.
16   for lunch, it's 12:10?                                 16      MR. ABRAHAMS: Okay. So then Tom Dav
17       MS. IRWIN: Yes.                                    17   would likely want to sell after this comment; is
18       MS. BAHCALL: I don't know if you're                18   that what you...
19   done with this doc, obviously find a good stopping     19      THE WITNESS: No, I'm not saying buy,
20   point for you.                                         20   sell, hold. In fact, if we read his line, I don't
21       MR. FORCIER: This is fine for me if                21   think he even makes it clear if he's done any of
22   it is for you?                                         22   those three. Again, I'm kind of going back to the
23       MS. IRWIN: Do you want to ask a                    23   teaching here. He's saying nice room above there

Min-U-Script®                                Jones & Fuller Reporting                              (26) Pages 102 - 105
                                            617-451-8900 603-669-7922
                                             Attachment NNNN
                                                                                     PX 27, 2947
          Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 414 of 527
In re: Jason Bond                                                                                         Jason Bond
                                                                                                    February 19, 2020
                                                 Page 106                                                    Page 108

 1   JB. Again, without the chart here we're just            1   with Fibonacci, the higher the demand -- the higher
 2   speculating. But my two main patterns are               2   the demand people want in at a higher level; that's
 3   breakdowns in stocks when they just absolutely fall     3   good. 50 percent, still good. 61 percent, that's
 4   apart and break outs when they were screaming           4   kind of like the last area if you're using the
 5   higher. And I explained why in a breakout you could     5   Fibonacci tool to watch for a buy zone. And we as
 6   have a big stick move. And it look likes I'm            6   traders play off of those three levels.
 7   comparing it to PRPO. So kind of giving some            7      So if a stock goes from 2 to 10, you
 8   reference to PRPO which I'm guessing was either         8   don't necessarily want to chase it. But once it
 9   alerted or on the watch list or discussed the           9   settles into 33, 50 or 61, you know, that's what I
10   previous day.                                          10   teach. So he's asking me, it's getting close to
11      MR. ABRAHAMS: And have you taken                    11   there. This is a stock that I've traded before. I
12   positions in ICON before?                              12   don't know if it was on a watch list or if I was
13      THE WITNESS: I don't remember.                      13   trading it at the time.
14      MR. ABRAHAMS: Do you remember if                    14      It appears I'm not in. I'm saying,
15   that was on the watch list?                            15   you know, it looks heavy which means it appears it's
16      THE WITNESS: I don't.                               16   going to break that support. And in the case of
17      MR. ABRAHAMS: Okay, moving on to the                17   this one, they do a lot of stock offerings, so I'm
18   next page. Towards the top on April 16th at 1:08       18   sure I had that in the back my head that they raise
19   p.m., Eric S-T-O, says "JB, RWLK near the 61.8 fib     19   a lot of capital.
20   level. Worth a shot or what?" April 16th at 1:09       20      MR. ABRAHAMS: And so this comment
21   p.m. you say: "Eric, I'm on the fence, it's heavy,     21   would be seen as good to buy RWLK?
22   let's see if it turns up into power hour."             22      THE WITNESS: So it is our general
23      Can you just describe what he's                     23   practice not to advise. So, no, it would not be

                                                 Page 107                                                    Page 109

 1   asking and what your response is referring to?          1   seen as that comment. In fact, what I'm saying is,
 2      THE WITNESS: Fibonacci retracement                   2   and I'm guessing it's on the watch list but maybe
 3   is a --                                                 3   not, but it's defintiely a stock that I would have
 4      THE REPORTER: Cold you say that                      4   been talking about a level a lot. Especially if it
 5   again a little slower, please.                          5   was in a fib. Because if it's in a fib it must have
 6      THE WITNESS: I'm sorry. Fibonacci,                   6   broken out meaning it made some sort of huge move.
 7   F-I-B-O-N-A-C-C-I.                                      7   They must have had good news.
 8      THE REPORTER: Thank you.                             8      I'm sure I was thinking this
 9      THE WITNESS: Fibonacci retracement                   9   company's likely to raise capital over night,
10   is a technical analysis term. 61.8 fib --              10   dilution, crushes the stock. Especially in stocks
11      MS. BAHCALL: Slower still. If I'm                   11   under ten. And so a lot of people want to trade
12   having trouble, she's having trouble.                  12   stocks that are going higher, not knowing that these
13      MR. FORCIER: Okay, I'm not talking                  13   companies release this news often with the intention
14   because we'd be really bad.                            14   to raise capital because they're not profitable.
15      THE WITNESS: 61.8 fib is a level of                 15      So when I'm saying it's heavy, yeah,
16   support, so a demand line in trading. It's a tool      16   I think from my lessons, you know, I've taught
17   used in breakouts. So if a stock goes from 2 to 10,    17   heavy. You know, a dilution into a breakout, you
18   we can't reference the last six months of price        18   know, this is something to be aware of. So if it
19   action for supply and demand lines so we use a         19   turns up off of the 61.8 line, that means buyers are
20   Fibonacci tool. And the 61.8 line is the third buy     20   showing up and there's some conviction there. If it
21   zone per Fibonacci's rules.                            21   blows it out of the water, then technically speaking
22      So what he's asking is it's                         22   it wouldn't even be in consideration from the
23   approaching the third demand line. And as it goes      23   levels. So, again, not having the chart I'm just

Min-U-Script®                                Jones & Fuller Reporting                              (27) Pages 106 - 109
                                            617-451-8900 603-669-7922
                                            Attachment NNNN
                                                                                     PX 27, 2948
          Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 415 of 527
In re: Jason Bond                                                                                        Jason Bond
                                                                                                   February 19, 2020
                                                Page 110                                                   Page 112

 1   doing my best.                                         1      MR. ABRAHAMS: So worth a shot above
 2      MR. ABRAHAMS: Okay. Further down,                   2   2.47, is that telling the person to get in at 2.47
 3   April 16th, 1:13 p.m., Eric Sto, again, same person    3   or get out at 2.47?
 4   again asks: "JB, how about ODP? Fish hook?" It         4      THE WITNESS: So in my lessons a fish
 5   looks like you respond: "Man ODP just always hard      5   hook has an identifiable pivot point. 2.47 was
 6   to trade I think." And I think this is a further       6   likely the pivot point. Without seeing the chart I
 7   response: "But ya worth a shot above 2.47, that's      7   can't say. But you can be very specific with a
 8   one when I trade I go big and play for 3%." Is ODP     8   breakdown in a chart to say, like, okay, when I
 9   one -- so I guess you have traded ODP?                 9   teach, when I provide my daily watch list, this is
10      THE WITNESS: I believe that's Office               10   in play above 2.47, this is not in play below 2.47.
11   Depot and I don't know, I think so.                   11   2.47 likely the low.
12      MR. ABRAHAMS: Do you know if it                    12      And so if you have a crashing stock
13   would be on the watch list or had ever been on the    13   making new lows, nobody can predict how far it will
14   watch list?                                           14   go. It could go to a dollar. So as a trader you
15      THE WITNESS: I don't know. But I                   15   try to identify that pivot point. I don't know,
16   definitely know I've talked about ODP over the        16   because I don't have the chart, but worth a shot
17   years. I believe it's Office Depot but I'm not        17   above 2.47 saying, yeah, it's oversold. Generally
18   sure.                                                 18   doesn't bounce, but 2.47's the pivot.
19      MR. ABRAHAMS: And are you telling                  19      If I trade a stock that doesn't
20   this person it's good to buy, sell or hold?           20   bounce much, I go big. So Groupon maybe I trade
21      THE WITNESS: No, I'm not providing                 21   with $30,000. Here, maybe I go in with $100,000.
22   investment advice or saying that it's good to buy,    22   And that's because it's not going to bounce. I'm
23   sell or hold. So fish hook -- so the client clearly   23   only playing for 3 percent versus 10 percent. All

                                                Page 111                                                   Page 113

 1   has watched the lessons and knows my strategies.      1 having been previously taught in my lessons. Every
 2   "Fish hook" is a breakdown in a stock price.          2 one of those points previously taught in my lessons.
 3       This morning Groupon stock is down 30             3 So I'm just in a live environment commenting. And
 4   percent on poor earnings. ODP, he's saying fish       4 if it was on the watch list or not, I don't know.
 5   hook, so something caused ODP to crash. It's Office 5       MR. ABRAHAMS: Okay. Moving on to
 6   Depot, they're generally not profitable either. So    6 the next page, the very top at April 16th, 1:45 p.m.
 7   maybe an earnings miss. So he's connecting my         7 ram gan says: "JB, RWLK will it bounce back to
 8   lessons to the environment right there saying, Is it  8 5-ish?" Just a few lines down at 1:46 p.m. you say:
 9   a fish hook?                                          9 "@ram" signaling, I guess, that person's handle,
10       And I'm saying but, yeah -- I'm                  10 "that's a weak candle this afternoon." Can you just
11   saying ODP really heavy, meaning when I teach look 11 describe what a candle is, what you're telling this
12   for breakdowns, Groupon usually bounces back because 12 person?
13   it's not a concern for going to bankruptcy. I don't  13     THE WITNESS: Japanese candlesticks
14   think ODP is either, but some stocks have a history 14 are what are used to -- it's kind of like the
15   of crashing and then investors gobble them up fast. 15 language of price action in a chart. It's the
16   So that makes a whipsaw or fish hook on an oversold 16 language of technical analysis. So a technical
17   chart attractive.                                    17 analyst is somebody who isn't too concerned about
18       ODP hardly ever bounces back, so                 18 the fundamentals of a company but more concerned
19   based on my history of trading I'm saying, hey, man, 19 about what the actual price action is saying. And
20   listen, in my experience this one's hard to trade.   20 one way of reading the price action is to use
21   In other words, yeah, great, it crashed but nobody   21 Japanese candlesticks.
22   cares. It usually just trades sideways and then it   22     MR. ABRAHAMS: And then so a weak
23   crashes again. It's Office Depot.                    23 candle would be?


Min-U-Script®                               Jones & Fuller Reporting                             (28) Pages 110 - 113
                                           617-451-8900 603-669-7922
                                            Attachment NNNN
                                                                                    PX 27, 2949
          Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 416 of 527
In re: Jason Bond                                                                                         Jason Bond
                                                                                                    February 19, 2020
                                                 Page 114                                                    Page 116

 1       THE WITNESS: So if a stock opens at                 1   know. And usually with a breakout on stocks under
 2   $3, that would be the top of the real body. And if      2   10, they're not profitable companies. These
 3   it's trading down on the day, it would show up as       3   companies release good news, stock price goes crazy,
 4   red. Down on the minute, it would show up as red.       4   and then they raise money, and then it creates bag
 5       So in any context if a stock is heavy               5   holders. So I'm teaching that.
 6   or weak or heading lower, the candle would be           6      And it's a really important lesson,
 7   blatantly red meaning that the software fills in the    7   too, because -- well, it's irrelevant but that's
 8   rectangle with red. And so it's letting you know        8   what I'm teaching and that is already taught in my
 9   that there are more buyers than sellers in this one     9   lessons, so I'm just reinforcing it in realtime.
10   minute period of time. It would depend on the          10   Like it's presenting weak and it is said that show
11   period of time that you're looking at.                 11   me a chart and I can tell you the news. And it's
12       MR. ABRAHAMS: So a weak candle can                 12   often the case with breakout stocks under 10. If
13   be associated with going in the red?                   13   they look weak, somebody knows that an offering is
14       THE WITNESS: A weak candle would be                14   coming.
15   associated with -- it's not strong. A weak             15      So that is what I'm trying to say
16   candlestick would be there are more sellers than       16   there. It's not to say don't buy, it's not to say
17   buyers. There are many ways that I think you could     17   don't sell it. I'm not giving investment advice.
18   define that, but that's essentially what's             18   I'm just pointing out that's what it's showing us.
19   happening.                                             19   That's what the candle is showing us.
20       MS. IRWIN: Sorry, before you move                  20      MR. ABRAHAMS: Okay, do you want to
21   on, how does that answer the question will it bounce   21   flip to the last page? One more example, April
22   back?                                                  22   18th, 8:05 a.m., Jimmy Lin, he says: "@Jason, where
23       THE WITNESS: If there are more                     23   would you stop out for FBIO?" And it looks like you

                                                 Page 115                                                    Page 117

 1   sellers than buyers, it can't bounce. If we go back     1   respond at 8:06 a.m.: "@jimmy it's at that range
 2   to the previous line and where the client -- the        2   sadly, we'll see if it holds these levels." So
 3   previous client on April 16, 1:08 p.m. said: RWLK       3   again just briefly describe how you're responding to
 4   near the 61 fib 8 line at one o'clock, worth a shot     4   Jimmy Lin.
 5   or what? I'm guessing it was on the watch list.         5      THE WITNESS: So in a daily watch
 6   Certainly we talked about RWLK a lot --                 6   list, generally speaking, I'm referring to lessons
 7      (Reporter interrupts)                                7   or pointing out where I think, you know, I'm likely
 8      THE WITNESS: I'm not certain if it                   8   to buy it, what my goals are, where I'm likely to
 9   was on the watch list, but it's a stock that I'm        9   sell it, where the stop loss is. And so I'm
10   sure was active at the time. If it was in fib it       10   answering -- if I'm saying "sadly," then I'm likely
11   had some sort of good news.                            11   in that trade. Because I'm -- and I don't know
12      The client asks me, "worth a shot or                12   because we don't have that in front of us, but if
13   what?" On the fence it's heavy is the same as          13   I'm saying "sadly," you know, I'm sad, it's not
14   that's a weak candle. It's heavy like it's, you        14   working. I'm losing money. So my guess, he's
15   know, people are pounding it. You know, so you can     15   asking, hey, you're in FBIO and it's pressing levels
16   see with the chart if, you know, if it looks like      16   that you said was the stop loss and I'm kind of --
17   buyers are outweighing sellers and vice versa.         17      MR. ABRAHAMS: And "stop loss" means
18      So I think the context there was the                18   get out?
19   same 45 minutes later. Like here I'm saying it's       19      THE WITNESS: Stop loss as a trader
20   heavy, 45 minutes later somebody's asking me again.    20   is where you take your loss if you're strategy
21   I'm saying, you know, it's a weak candle this          21   doesn't work. So I've taught strategy, I've
22   afternoon. A weak candle in the afternoon could be     22   reinforced the strategy in the daily watch list.
23   an indication that somebody knows something we don't 23     Now, I'm taking a trade so I can teach and, darn it,

Min-U-Script®                                Jones & Fuller Reporting                              (29) Pages 114 - 117
                                            617-451-8900 603-669-7922
                                             Attachment NNNN
                                                                                     PX 27, 2950
           Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 417 of 527
In re: Jason Bond                                                                                           Jason Bond
                                                                                                      February 19, 2020
                                                  Page 118                                                     Page 120

 1    it's not working. So he's pointing out what do you      1   A. It would depend on the meetup.
 2    think and I'm pointing out it's not looking good and    2    Millionaire Roadmap meetup could be 20 to 50. I
 3    we'll see if it holds these levels.                     3    gave away a Porsche in Atlanta once; that was 250.
 4        MR. ABRAHAMS: And FBIO is one that                  4    This one is 700. So, you know, it would depend on
 5    you have traded before?                                 5  the nature of the meetup. So those are the ones
 6        THE WITNESS: I recognize -- I'm                     6  that we have done.
 7    sorry.                                                  7 Q. How much do they generally cost for a
 8        MR. ABRAHAMS: And this is in -- this                8 subscriber, slash, client?
 9    is Millionaire Roadmap?                                 9 A. Millionaire Roadmap meetups, I don't
10        THE WITNESS: Yeah, I don't know, but               10    remember for sure, but I'm nearly certain they were
11    I recognize the name. I recognize all of these         11    free as a part of your subscription. I can't
12    names.                                                 12    remember if we charged people for Atlanta or not
13        MR. ABRAHAMS: Okay, that's it for                  13    when I gave away the second Porsche. This one is a
14    Exhibit 8. Do you have any questions?                  14    $100 fee in Orlando and I just found out today,
15        MR. FORCIER: On Exhibit 8, no.                     15    actually, that that's a deposit. So they actually
16        BY MS. IRWIN:                                      16    get their $100 back, so I guess technically it's
17   Q. I'm just going to go back to some kind of            17    free.
18    general information question. Do you ever hold         18   Q. And what normally happens at one of these
19    meetups where you and some of the clients meet with    19    meetups?
20    maybe some other gurus in person?                      20   A. Typical conference setting: Maybe a big
21   A. Yes.                                                 21    TV, hook the laptop to the TV, live trading, Q and A
22   Q. And how often do you hold these meetups?             22    about strategy. That's basically the same thing
23   A. Presently? Right now once a year.                    23    that's happening in that chat room experience or

                                                  Page 119                                                     Page 121

 1   Q. Have you ever held them more often than               1    that conferencing online experience but in person.
 2    once a year?                                            2    And so we're projecting, we're teaching, fielding
 3   A. Yes.                                                  3    questions about strategies. There's usually, you
 4   Q. And how often have you held them in the               4    know, breakfast, lunch, dinner, booze provided so
 5    past?                                                   5    that -- you know, beverages.
 6   A. Maybe four or six times a year we would               6       One time I gave away -- two times I
 7   have Master Minds. Could have been more, could have      7    gave away Porsches, once in Vegas, once in Atlanta.
 8    been less. There wasn't a set number. Usually we        8    We bring in a keynote speaker so... So Terrell
 9    shop for a quarter, sometimes it was more, sometimes    9    Owens came in. And so it just depends, you know,
10    it was less. That was a component of Millionaire       10    but it's a gathering of people who are interested in
11    Roadmap.                                               11    learning more about our trading strategies that are
12   Q. Okay. Where are they normally held?                  12    clients already. This one is the first time ever
13   A. Where?                                               13 that we've opened enrollment to people who might not
14   Q. Yes.                                                 14 have bought a Raging Bull subscription but want to
15   A. All over the country.                                15    attend our conference.
16   Q. Okay. And you said multiple times a year             16   Q. Do you have different seminars for
17    but currently at like one a year?                      17    beginners, intermediate, expert traders, people who
18   A. Yeah, we don't offer the Millionaire                 18    have been with the service for a long time, is
19   Roadmap anymore. We do one main conference which is     19    everyone in kind of the same room?
20  next week in Orlando.                                    20   A. For the most part I think everyone's in
21 Q. How many people attend or how many people              21    the same room, yeah.
22 have attended in the past, what's an average              22   Q. You mentioned Terrell Owens coming. I've
23 attendance number?                                        23    noticed on your website you occasionally have some,


Min-U-Script®                                 Jones & Fuller Reporting                              (30) Pages 118 - 121
                                             617-451-8900 603-669-7922
                                              Attachment NNNN
                                                                                       PX 27, 2951
           Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 418 of 527
In re: Jason Bond                                                                                           Jason Bond
                                                                                                      February 19, 2020
                                                  Page 122                                                     Page 124

 1    let's say, famous celebrity endorsements. How would     1    getgo, you know, this was something that we worked
 2    you go about getting a celebrity endorsement, do        2    on very early on.
 3    they contact you?                                       3   Q. Do you know how many affiliates you have?
 4   A. Well, I'll just speak to the most recent              4   A. I do not.
 5    one, Daymond John. One of the guys inside of our        5   Q. Do you know if the affiliates are active
 6    company knew Ted who manages Daymond John's             6    in the chat rooms and the live trainings?
 7    businesses and they're in the education space           7   A. I know of a few guys who are affiliates,
 8    teaching people to build businesses. And he liked       8    customers, and would be in the chat rooms, yeah.
 9    my Weekly Windfall strategy, Daymond's actually a       9   Q. Are you involved in determining what
10    trader. So we met and I think the arrangement there    10    advertisements are going to go out for Jason Bond
11    was that he would get a certain percentage of the      11    Picks?
12    revenues, you know, from -- for, I guess, using his    12   A. I wear many hats but not directly. I'm
13    likeness. So that was that one.                        13    involved in everything. I'm not in charge of that.
14        So it really depends. This year in                 14   Q. Do you see what goes out as far as
15    Florida Mike Alstott, the Hall of Fame full back       15    advertisements; do they run it by you before they
16    from Tampa Bay is actually a Raging Bull customer      16    put it up?
17    and trader. Whereas his friend, and I forget his       17   A. Not always.
18    name, but also a Hall of Famer, is not a trader or a   18   Q. How about testimonials, do you ever get a
19    Raging Bull customer. So Mike's speaking as a          19    chance to choose the testimonials that are put on
20    keynote from the perspective of a customer and the     20    your website?
21    other guy is not. And I'm not sure if there's any      21   A. Yes.
22    compensation for their attendance.                     22   Q. How do you pick the testimonials?
23        Derek Brooks I think is his name.                  23   A. I don't know. I guess it depends on what

                                                  Page 123                                                     Page 125

 1    I'm certain he probably gets a fee for speaking. So     1    type we're looking for: Text, video, both. I don't
 2    it would just depend on the situation.                  2    know. I have so many that's -- you know, by nature
 3   Q. Does Jason Bond Picks have an affiliates              3    they're good. They're a testimonial so I don't
 4    program?                                                4    know.
 5   A. Yeah, yeah.                                           5   Q. Do you verify any of your testimonials?
 6   Q. Can you explain to me what the affiliates             6    If someone says I made a 100 million dollars, do you
 7    program is?                                             7    ever verify that before putting it on the website?
 8   A. Currently?                                            8   A. I think that depends. And in what time
 9   Q. Uh-hum.                                               9    frame because it's changed. So it would depend on
10   A. I don't know what our affiliate setup is             10    what and when.
11    now. Or even if we have one. But I believe we          11   Q. So what was the standard and then what is
12    still do.                                              12    the standard now?
13   Q. Let's start basics, what's an affiliate?             13   A. Well, I don't know that there was ever a
14   A. An affiliate could be any number of                  14    standard. But if you said on Twitter, Hey, JB, fish
15    things, but generally somebody who likes the service   15    hook crushed it on Groupon 20 percent, thanks. I'm
16    and is a reseller of the service. And then there       16    not looking for verification on that. If you said,
17    would be some sort of payment, right, commission for   17    Hey, JB, I made a million dollars and I want to
18    the amount of sales that they generate.                18    claim my Porsche, you get to talk to our
19   Q. Okay. I know you're not sure if you                  19    accountants. It's case by case.
20    currently have an affiliates program, but you used     20       And the Milestones program, brokerage
21    to have an affiliates program, correct? You may        21    statements, tax returns. Not audits, you know, but
22    still have one?                                        22    the larger the claim the more looking into it, you
23   A. I'm pretty sure we do, yeah. From the                23    know, in general, I think. So, again, 5 percent Y,


Min-U-Script®                                 Jones & Fuller Reporting                              (31) Pages 122 - 125
                                             617-451-8900 603-669-7922
                                              Attachment NNNN
                                                                                       PX 27, 2952
           Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 419 of 527
In re: Jason Bond                                                                                           Jason Bond
                                                                                                      February 19, 2020
                                                  Page 126                                                     Page 128

 1    X, Z, thanks. Great. You know, I won a Porsche.         1    kind of made public. So there's that record, unless
 2    So I don't know that there's a policy but I think       2    they have deleted it. But we'd grab a screenshot of
 3    everybody in the company kind of has a touch point      3    it, too, or some provided tax return or images
 4    there, you know, with regard to following up on         4    internally that they didn't want out in public. So
 5    stuff like that.                                        5    with that program, yes, I believe we have a record
 6   Q. Okay. Let's say I wanted a Porsche or a               6    of that.
 7    Mac Book, because I think that's one of the things      7        BY MS. IRWIN:
 8    that you do in the rewards program, would you check     8   Q. I'm going to show you what's been marked
 9    to make sure -- obviously you said your accountants     9    as Exhibit 9. It looks like this. Do you recognize
10    would check to make sure they actually made that       10    this document?
11    money, correct?                                        11   A. I do.
12   A. With Kyle's Porsche we had the accountants           12   Q. Or this picture, you recognize the
13    do that. With Nathan we did not. He provided his       13    picture?
14    statements, his brokerage statements. With a client    14   A. I do.
15    who hit a milestone in the Milestones program when     15   Q. Okay. Can you describe for us what this
16    it was around, some sort of proof. A screenshot of     16    is a picture of?
17    a brokerage statement, tax returns; something along    17   A. These are four video testimonials from
18    those lines that we could, you know, more than just,   18    Raging Bull clients that were submitted as a result
19    you know, take your word for it. So that was the --    19    of the Milestones program.
20    I believe that was spelled out on the page.            20   Q. Okay. Underneath it says "Verified
21   Q. Do you ever check to make sure that                  21    Results," do you know how you guys went about
22    they're in the trades that they're making; that        22    verifying these results?
23    they're actually following your -- so if they're       23   A. Customer support as well as myself at

                                                  Page 127                                                     Page 129

 1    saying Jason Bond Picks, thank you, let's get me a      1    times would receive the submissions and review them.
 2    Mac Book, do you ever check to make sure, yes,          2   Q. And what were you looking for in these?
 3    you're actually following Jason Bond Picks. You're      3   A. When they joined, specifically, and then
 4    not doing something else and just trying to get a       4    some form of proof that they had made the profits
 5    computer from me? Or do you just check, no, you         5    they're claiming to have made.
 6    made a $100,000?                                        6   Q. I'll take that back.
 7   A. The process in the Milestones was to look             7        And then this is Exhibit 5, it's the
 8    at the period of time they had been a customer and      8    Raging Bull disclaimer. I'm looking at the last
 9    their verified trading profits from that period of      9    page where it says, Notice. First of all, do you
10    time. However, we did not go line by line and          10    recognize this document?
11    examine their trades.                                  11   A. I do.
12   Q. Would you be able to tell if someone was             12   Q. Would you mind turning to the last page.
13    trading in a virtual trading account versus an         13    It's halfway through, before the tax returns.
14    actual trading account?                                14        That section where it says Notice, it
15   A. Not in all cases. I can't say for                    15    says, "Testimonials are believed to be true based on
16    certain.                                               16    the representations of the persons providing the
17       MR. ABRAHAMS: Do you keep records of                17    testimonials but facts stated in testimonials have
18    verifying any of the profits that customers            18    not been independently audited or verified."
19    potentially allege that they have made?                19        Do you know why there's a difference
20       THE WITNESS: Yeah, I believe there                  20    in the disclaimer notice regarding testimonials and
21    are records of the Milestones program specifically.    21    the screenshot I just showed you about verified
22    Because generally if the program was set up where      22    testimonials?
23    they submitted it themselves to Twitter, so it was     23   A. I don't.

Min-U-Script®                                 Jones & Fuller Reporting                               (32) Pages 126 - 129
                                             617-451-8900 603-669-7922
                                             Attachment NNNN
                                                                                       PX 27, 2953
           Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 420 of 527
In re: Jason Bond                                                                                           Jason Bond
                                                                                                      February 19, 2020
                                                  Page 130                                                     Page 132

 1   Q. Do you know if the majority of                      1 that have provided testimonials, yes.
 2    testimonials on your website are verified versus      2 Q. Do you know if those testimonials mention
 3    unverified?                                           3 that they're affiliates?
 4   A. That would depend on the nature of the              4 A. I do not know.
 5    testimonial. The Milestones programs were. I can 5 Q. Do you ever have testimonials that are
 6    go back to what I said previously. So I guess the 6 written, acted out by or performed by paid actors?
 7    answer is, no.                                        7 A. I don't know. I don't know. It's our
 8   Q. Okay. I'm going to take that back and               8 general practice not to. The company's grown a lot
 9    show you two more exhibits. These are marked          9 in the last couple of years, so I don't know if that
10    Exhibit 10 and 11; they're the stapled bits, success 10 initiative has been taken.
11    stories. Do you recognize these?                     11 Q. Do you know if any of the images used on
12   A. I know what these are. I recognize the             12 your website for the people behind the testimonials,
13    one from Breanne here. I know what this is but have 13 if they're stock images or if they are actual images
14    not seen this before to my knowledge (indicating). 14 of the people?
15   Q. Would you explain for the record what              15 A. It's our general practice to use the
16    these are?                                           16 images of the people. Some people aren't
17   A. I believe these are testimonials, success          17 comfortable with that, so there are stock photos at
18    stories, as it said on the page, that clients do     18 times.
19    with a writer. So they can submit their story if     19 Q. Do you ever make it clear this is a stock
20    they want to. And I believe that's what these are. 20 photo or this is a person?
21   Q. Do you know if anyone who submits a                21 A. I don't know really. It's not something
22    success story is compensated for their stories?      22 I'm involved in.
23   A. I don't. I think they get a hat or -- I            23 Q. I'm going to ask you about some of your


                                                  Page 131                                                     Page 133

 1    don't know, you know, I think there's merchandise in    1    fellow gurus. How did you meet Kyle Dennis?
 2    there, though. I don't know exactly. But I'm            2   A. I met Kyle Dennis for the first time when
 3    pretty sure there's a T-shirt there or something        3    I gave him the Porsche.
 4    like that if you fill out a success story.              4   Q. And to your knowledge what are Kyle
 5   Q. Do you know if any of the testimonials                5    Dennis' qualifications for being a stock trading
 6    receive compensation other than the story ones?         6    guru?
 7   A. I don't know.                                         7   A. He's a brilliant young man. He's made
 8   Q. Do you know if any of the testimonials --             8    about $8 million trading and he's 28 years old. I
 9   A. I'm sorry, can we go back?                            9    generally -- in trading making a lot of money as a
10   Q. Yes.                                                 10    trader doesn't necessarily qualify you to be a guru.
11   A. Could you say that one again?                        11    Personable is certainly a qualification because
12   Q. Do you know if any of the testimonials               12    you're teaching and often, you know, answering
13    receive compensation other than the success stories    13    questions. But having a system that led to those
14    where you believe they get some sort of hat,           14    profits that others would be interested in learning
15    merchandise?                                           15    about. So, you know, personality traits I guess you
16   A. Well, in the Milestones program, which is            16    would say.
17   a rewards program, you get a -- you know, the reward    17   Q. To your knowledge has Kyle Dennis ever
18    for hitting the level. Here I don't know exactly       18    taken any classes in economics, or trading or --
19    what it is but it's something. Nothing else that I     19    again, by "classes" I mean something where you would
20    can think of.                                          20  get a grade or a certificate?
21   Q. Okay. Do you know if any of the affiliate            21 A. I don't know.
22    program members provide testimonials?                  22 Q. How about Nathan Bear, how did you meet
23   A. Yeah. Over the years we've had affiliates            23 Nathan Bear?


Min-U-Script®                                 Jones & Fuller Reporting                              (33) Pages 130 - 133
                                             617-451-8900 603-669-7922
                                             Attachment NNNN
                                                                                       PX 27, 2954
           Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 421 of 527
In re: Jason Bond                                                                                             Jason Bond
                                                                                                        February 19, 2020
                                                  Page 134                                                       Page 136

 1 A. I can't remember where I met Nate                       1    partner. So we were teaching together and, you
 2  initially, but he was a subscriber. He joined maybe       2    know, I approached Jeff to buy my site for $5,000.
 3 in 2015, I believe. I gave him a Porsche so there          3    And Jeff Williams kind of introduced me to the world
 4   was that. He may have come to Master Minds prior to      4    of stocks. So that's how.
 5    that as a client, I can't remember, but definitely      5   Q. Okay. And same question, to your
 6    that would be at least the first time I met him in      6    knowledge, does Jeff Williams have any expertise or
 7    person.                                                 7    training certificates, classes in trading, economy,
 8   Q. And what are the qualities that Nathan                8    stocks?
 9    Bear has that would make him a guru?                    9   A. I don't know.
10   A. Well, he has a phenomenal trading strategy           10   Q. And how about Ben Sturgill, how did you
11    once again. I taught him continuation patterns         11    meet Ben Sturgill?
12    which are the patterns between a dump and a            12   A. I met Ben when I moved to New Hampshire.
13    breakout. So either breakdown or breakout or it's      13   Q. And how did he become involved in Raging
14    continuing somewhere. He took that and created an      14    Bull?
15 options strategy. He trades small caps, too, but          15   A. Ben was some form of pastor at the
16 he -- he used John Carter's squeeze strategy to           16    University of New Hampshire. I don't know what his
17 really just become a phenomenal trader.                   17    official title was there but something along those
18   So he made, again, I don't remember                     18    lines. And he decided that he wanted to work within
19    exactly, but $600,000 two years ago, 600 three years Raging Bull so he changed careers.
                                                             19
20 ago, 600 two years ago. Again, just guessing on        Q. And same question, does he have any
                                                             20
21 numbers but that's close. And about 1.4 million     21 certificates, extra knowledge about stocks, classes?
22 dollars last year. So, again, qualification of him  22 A. I don't know.
23 by performance. But also he has probably one of the 23 Q. Same questions, Taylor Conway, how did you


                                                  Page 135                                                       Page 137

 1    most popular systems within Raging Bull.                1    meet Taylor?
 2       So having a system that somebody else                2   A. Taylor was my third student to make a
 3    could learn from and -- and then being, you know,       3    million dollars.
 4    patient teaching trading. Trading alone is              4   Q. And what makes him --
 5    stressful, so having the characteristic of being        5       MS. IRWIN: Go ahead.
 6    patient is a quality we look for. So, again, being      6       MR. ABRAHAMS: So how did you verify
 7    personable, having something that is useful to teach    7    Taylor Conway's making a million dollars?
 8    and being able to teach it. And it's a rare             8       THE WITNESS: Tax returns.
 9    combination.                                            9       MR. ABRAHAMS: To show trading
10   Q. And same question I asked before. To your            10    profit?
11    knowledge does Nathan Bear have any -- has he taken    11       THE WITNESS: Brokerage statements
12    any classes or anything that would provide him with    12    and tax returns.
13    a grade or certificate in trading or stocks or         13       BY MS. IRWIN:
14    economy?                                               14   Q. What does he have that makes him a good
15   A. I don't know.                                        15    teacher for Raging Bull?
16   Q. Jeff Williams, how did you meet Jeff                 16   A. Discipline.
17    Williams?                                              17   Q. Same question, does he have any knowledge,
18   A. I interviewed against Jeff Williams in               18    teaching certificates, classes in trading or stocks,
19    2001 to be a school teacher; that's how I met him.     19    economy?
20   Q. And how did he end up joining Raging Bull?           20   A. I don't know.
21   A. Out of that site I sold Jeff, the site, I            21   Q. How did you meet Petra Hess?
22    sold Jeff Bishop. I initiated that sale. Jeff          22   A. A client of mine.
23    Williams was, I guess, informally my business          23   Q. She was a client?

Min-U-Script®                                 Jones & Fuller Reporting                                (34) Pages 134 - 137
                                             617-451-8900 603-669-7922
                                              Attachment NNNN
                                                                                        PX 27, 2955
           Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 422 of 527
In re: Jason Bond                                                                                           Jason Bond
                                                                                                      February 19, 2020
                                                  Page 138                                                     Page 140

 1   A. Correct.                                              1    me, getting a partnership with Daymond John. So I
 2   Q. Did she also make a million dollars?                  2    was furious to say the least.
 3   A. She said that, yes, and we had no reason              3       MS. IRWIN: One more.
 4    to believe otherwise.                                   4       MR. FORCIER: I want to go back to
 5   Q. So you did not verify that Petra had made             5    Petra but I'll wait till you're done.
 6    a million dollars?                                      6       MS. IRWIN: Okay.
 7   A. No.                                                   7       BY MS. IRWIN:
 8   Q. Why did you bring Petra onto the team?                8   Q. Dave Lukas, how did you meet Dave Lukas?
 9   A. When I was running the Millionaire Roadmap            9   A. We met Dave, I believe, through a pod
10    she was a person who was in that chat room and         10    cast. I believe we were on his pod cast, Jeff and
11    people really liked her. We didn't have a strategy     11    I. I believe, I can't remember exactly.
12    that was, I guess you would say slower pace, like      12   Q. And what made you bring Dave Lukas on to
13    long-term trading. Seemed like a good fit.             13    the team, what qualities does he have that makes him
14   Q. So Petra had a trading strategy prior to             14    a good guru?
15    coming onto Raging Bull?                               15   A. He's a phenomenal business man as his main
16   A. Yes, yeah.                                           16    profession. He has a strategy that we really liked
17   Q. And to your knowledge does Petra have any            17    that we didn't have. Like Davis he was persistent
18    classes, training, certificates in stocks, trading,    18    in that he couldn't grow his trading business, you
19    economy?                                               19    know, and he had other businesses that required all
20   A. I don't know.                                        20    of his time. So I think he was looking for somebody
21   Q. How about Davis Martin, how did you meet             21    to do customer support, somebody to do everything
22    Davis Martin?                                          22    that surrounds teaching trading. That's what I
23   A. Through Jeff. He was a customer of Top               23    recall.

                                                  Page 139                                                     Page 141

 1    Stocks Picks at the time I believe it was called.       1   Q. To your knowledge does Mr. Lukas have any
 2    Or maybe through Steve, a former guru. And he           2    classes, qualifications, certificates, trainings in
 3    wanted to have his own newsletter.                      3    trading, the economy, et cetera?
 4   Q. And why did you decide to bring in Davis              4   A. I don't know.
 5    Martin?                                                 5       MS. IRWIN: Go ahead.
 6   A. Jeff liked his persistence. And just kept             6       MR. FORCIER: Did you know that,
 7    knocking on the door type guy.                          7    unless it's a different Petra, did you know that
 8   Q. And to your knowledge did he have any                 8    Petra was charged with a crime in Ontario, fraud?
 9    classes, training, certificates in stocks, trading      9       THE WITNESS: Yes, we were aware of
10    or the economy?                                        10    that.
11   A. I don't know.                                        11       MR. FORCIER: When did you first
12   Q. Okay. Why was Mr. Martin let go?                     12    learn of that?
13   A. So the main thing was the Daymond John               13       THE WITNESS: I don't remember.
14    deal was sensitive; they had to review all             14       MR. FORCIER: Did you know of that
15   communications to the Raging Bull community prior to 15       prior to her hiring?
16    the communications going out. And I believe one of     16       THE WITNESS: No, it was brought to
17    Davis' deals was -- he kind of acted as an affiliate   17    us from one of her members, as I recall.
18    within Raging Bull, so he wasn't an owner or           18       MR. FORCIER: Was she actually
19    anything. So to be motivated to cross sell other       19    convicted of fraud? All I could find online was
20    services I believe he would get a commission of        20    charging of fraud; do you know?
21    other sales. And so he had jumped the gun and          21       THE WITNESS: I do believe to know.
22   announced the Daymond John deal before anyone else.     22    We confronted her with it and our understanding is
23    And on a personal level this was a very big deal for 23      that she was not.

Min-U-Script®                                 Jones & Fuller Reporting                               (35) Pages 138 - 141
                                             617-451-8900 603-669-7922
                                             Attachment NNNN
                                                                                       PX 27, 2956
          Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 423 of 527
In re: Jason Bond                                                                                         Jason Bond
                                                                                                    February 19, 2020
                                                Page 142                                                     Page 144

 1      MR. FORCIER: She was not. So I                      1    was an amicable parting, though, was it?
 2   found charges. I don't mean to say that she was        2       THE WITNESS: Sorry, go ahead.
 3   ever convicted, I don't know. I was wondering what     3       MR. FORCIER: It what was an amicable
 4   you know.                                              4    parting, correct?
 5      THE WITNESS: Our understanding is                   5       THE WITNESS: It was, yes that's
 6   she wasn't. That's what she told us, so we looked      6    correct. That was my understanding. And I was
 7   into it as well.                                       7    involved in those emails.
 8      MR. FORCIER: So you confirmed that                  8       MR. FORCIER: Amicable from your
 9   she was acquitted of the charges?                      9    side, apparently.
10      THE WITNESS: I don't know if that's                10       MS. BAHCALL: You never know from the
11   the word. I don't know if we "confirmed." I           11    other side.
12   believe -- I believe we confirmed.                    12       MR. FORCIER: That's why I figured
13      MR. FORCIER: Did you become aware of               13    I'd ask directly. Okay.
14   any other criminal charges or criminal records of     14       THE WITNESS: She brought it to us.
15   any of your other gurus?                              15    She said she was ready to be done.
16      THE WITNESS: Yes.                                  16       BY MS. IRWIN:
17      MR. FORCIER: Who?                                  17   Q. It sounds like many of your gurus were
18      THE WITNESS: I forget his last name,               18    brought on because they did well in the stock
19   it will come to me. Carl -- we'll get it. It was a    19    market; is that correct?
20   long time ago. Again, a client brought to us that     20   A. As a general rule that was just kind of
21   he was a convicted sex offender.                      21    how it unfolded. You know, when I started this
22      MR. FORCIER: Oh.                                   22    business my goal was to be the man; be so good at
23      THE WITNESS: We didn't know when we                23    this and just -- my goal was to make more than the

                                                Page 143                                                     Page 145

 1   hired him. We let him go.                              1    principal made in subscriptions, right. You know,
 2      MS. IRWIN: Well, even sex offenders                 2    just -- there was an upside here and, I mean, it
 3   can trade the stock market well, right?                3    just kind of unfolded. It's not the -- it is not
 4      THE WITNESS: It was a unique                        4    the prerequisite. Trading can be taught without a
 5   situation.                                             5    history of making millions of dollars, but I think
 6      MR. FORCIER: Any other gurus or                     6    it certainly helps and speaks to expertise.
 7   employees that turned out to have criminal records     7    Somebody who can consistently make money trading
 8   that you learned at any time before or after their     8    year, after year, after year.
 9   hiring?                                                9       When I set out I didn't have a
10      THE WITNESS: Not that I can                        10    record, right? Some of the gurus just evolved that
11   remember, no.                                         11    way because they came through the funnel, so it
12      MR. FORCIER: Why did Petra retire,                 12    would seem like that was the prerequisite. But Kyle
13   do you know?                                          13    was the first guru and it just made sense. And then
14      THE WITNESS: I believe she said she                14    it just all kind of snowballed from there as far as
15   was ready to be done. Just tired of the process.      15    how we found talent.
16   Petra ran a chat room, it's all day every day         16   Q. So each one of your gurus has a slightly
17   answering questions. I don't know exactly but I       17    different strategy; is that correct?
18   believe she was just ready to be done.                18   A. Yes, that's correct.
19      We did ask her if she was going out                19   Q. And did they come up with their strategies
20   to run her own newsletter; that's happened before.    20    on their own prior to coming to Raging Bull or were
21   And she said she was not. To our knowledge she        21    they hired and then kind of coached into a strategy?
22   didn't go out and start her own.                      22   A. I think it's case by case. There's no
23      MR. FORCIER: Sounds to me as if it                 23    set...

Min-U-Script®                               Jones & Fuller Reporting                               (36) Pages 142 - 145
                                           617-451-8900 603-669-7922
                                            Attachment NNNN
                                                                                     PX 27, 2957
           Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 424 of 527
In re: Jason Bond                                                                                           Jason Bond
                                                                                                      February 19, 2020
                                                  Page 146                                                    Page 148

 1   Q. Some of them came on with a strategy and              1    Ventures is?
 2    you said, run with it, and some of them you brought     2   A. One of Jeff's LLCs.
 3    on because you wanted them to teach and you said        3   Q. How about Blue Wave Advisors?
 4    here's a strategy for you to teach?                     4   A. One of Jeff's old LLCs. Or one of Jeff's,
 5   A. I can't think of anyone -- Dave Lukas came            5    I don't know if it's old.
 6    on, he had a strategy. Ben had a history of trading     6   Q. Okay, I was going to ask you if your wife
 7    IPOs. A lot of the guys like Nathan and Kyle came       7    got paid by Jason Bond, LLC, but I'm going to guess
 8    through my system and that -- they may have traded      8    you don't know the answer to that question?
 9    before, you know, so it's hard to say if they had a     9   A. Is she an employee of?
10    strategy. I think their first trade probably wasn't    10   Q. Of Jason Bond, LLC?
11    placed through Jason Bond Picks. So you could -- I     11        MR. ABRAHAMS: Or a member.
12    think it's hard to answer.                             12   Q. Or a member?
13   Q. Okay. What's Lighthouse Media?                       13   A. I don't know, but I don't think so.
14   A. I believe that's our old LLC before -- at            14   Q. I'm going to ask you a couple more
15    some period of time that was an LLC. I'm not           15    questions about Jason Bond, LLC. Does Jason Bond,
16    certain if I was on it or not. Prior to Raging Bull    16    LLC, have its own trading accounts?
17    LLC, I believe.                                        17   A. I don't know.
18   Q. So to your knowledge that's just a Jeff              18   Q. I'm going to pull up what is marked as
19    Bishop, LLC?                                           19    Exhibit 4, excerpts from the 2018 Jason Bond tax
20   A. I think it was Jeff, myself and Allan. I             20    return. If you'll just look on that first page --
21    think that was -- I think that was Raging Bull.        21    I'll take these out of your way.
22    What has become Raging Bull, I think.                  22        MS. IRWIN: So there's a group of
23   Q. You wouldn't know where it was registered,           23    '14, '15, '16 and '17.

                                                  Page 147                                                    Page 149

 1    would you?                                              1       MS. BAHCALL: Yeah.
 2   A. So when you mean "registered" like where              2       MS. IRWIN: '18, is earlier than
 3    the mailbox is or what state it's registered out of?    3    that. '18 is separate from the other ones.
 4   Q. What state, corporate registration?                   4       MR. DORAN: It will say 1040, 2018 at
 5   A. I imagine everything would be Delaware,               5    the top. And what's the exhibit we're doing for
 6    but I don't know. So I guess I shouldn't --             6    this one?
 7       MS. BAHCALL: She doesn't want you to                 7       MS. IRWIN: This is Exhibit 4.
 8    just give a blind guess. If you have a general          8       MR. DORAN: Okay, thank you.
 9    practice or something, tell her; if not, I don't        9       MS. IRWIN: It should say Schedule E,
10    know.                                                  10    'form 1040, 2018.
11   A. I don't know.                                        11       MR. DORAN: Yes.
12   Q. That's fine. To your knowledge Lighthouse            12       MS. IRWIN: It wasn't grouped with
13    Media, did it do anything other than become Raging     13    the other tax returns.
14    Bull?                                                  14       MR. DORAN: It's probably over in
15   A. I don't know.                                        15    that pile.
16   Q. What is Jason Bond, LLC?                             16       BY MS. IRWIN:
17   A. I don't know.                                        17   Q. Do you recognize this document?
18   Q. Do you ever get paid by Jason Bond, LLC?             18   A. Yes.
19   A. I don't know.                                        19   Q. Okay. I'll let you know that this was
20   Q. Do you know what Happy Mountains Holding,            20    provided to us by your attorneys. This is excerpts
21    LLC, is?                                               21    from your 2018 tax returns. I just want to look at
22   A. No.                                                  22    Box 28. This is income from partnerships and S
23   Q. That's fine. Do you know what Sherwood               23    Corporations. "A" lists Ragingbull.com, LLC, and

Min-U-Script®                                 Jones & Fuller Reporting                              (37) Pages 146 - 149
                                             617-451-8900 603-669-7922
                                             Attachment NNNN
                                                                                       PX 27, 2958
           Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 425 of 527
In re: Jason Bond                                                                                            Jason Bond
                                                                                                       February 19, 2020
                                                  Page 150                                                      Page 152

 1    "B" lists Jason Bond, LLC. Does that look familiar?     1 subscriptions?
 2   A. Yes.                                                  2   THE WITNESS: Jeff, Allen, myself
 3   Q. Does that refresh your memory as to what              3 fund that account. So we will -- I don't know where
 4    Jason Bond, LLC, is?                                    4 the money comes from, it comes from our bank
 5   A. Yeah. I think it's for tax purposes. My               5    account. The money that comes into our bank account
 6    accountant set it up, so that's what I think.           6    is from subscriptions so... Jeff, Allan and I fund
 7   Q. In "G" we've got an income from Raging                7    that account.
 8    Bull of $1,040,733, and an income from Jason Bond,      8       MR. ABRAHAMS: All set.
 9 LLC, of $2,012,265. Do you know how Jason Bond is          9       BY MS. IRWIN:
10 giving you income? And by "Jason Bond" I mean Jason       10   Q. I had a question and it's gone.
11    Bond, LLC.                                             11       How much money do you generally make
12   A. My understanding is my income comes from             12    trading stocks? Let's start with 2019, how much
13    Raging Bull. I think Jason Bond, LLC, is for tax       13    money did you make trading stocks?
14    purposes. So maybe something to do with taking a       14   A. Between the E-Trade account and the TD
15    salary but I don't know.                               15    Ameritrade account, I believe it was around 280,000
16   Q. Okay.                                                16  last year.
17   A. My accountants do all of this.                       17 Q. How about 2018?
18   Q. That's fine. Can you look at the second              18 A. 2018 was the first year I posted a
19    page there? Yes, just turn the next page.              19    combined loss. I don't remember what that number
20       This is the Form 8949, that includes                20    was but I -- it would be whatever E-Trade and TD
21    short-term transactions, and in Column (h) it has a    21    Ameritrade matched up to be.
22    loss of $157,706. To your knowledge in the year        22     MR. FORCIER: Did both E-Trade and
23    2018 did you have trading losses of $157,706 or        23    Ameritrade lose that year? Did one do well but the

                                                  Page 151                                                      Page 153

 1    thereabouts?                                            1    other one did so bad it made up for the gains in the
 2   A. In that TD Ameritrade account, yes.                   2    other account? Because we see Ameritrade here with
 3   Q. Do you have other accounts that you trade             3    a minus a hundred something thousand, so I'm trying
 4    in?                                                     4    to get a sense. Is it greater than that number
 5   A. The E-Trade account I believe was used in             5    because E-Trade was also a loss or is it less than
 6    2018 as well.                                           6    that number because E-Trade was a winner that year?
 7   Q. But the E-Trade account is a Raging Bull              7       THE WITNESS: I can't remember what
 8    account?                                                8    E-Trade was at but I believe it was like minus
 9   A. Correct.                                              9    20,000 or something along those lines.
10   Q. So the E-Trade account, whatever money you           10       MR. FORCIER: E-Trade?
11    make in the E-Trade account is not your money; is      11       THE WITNESS: Yeah, I believe E-Trade
12    that correct?                                          12    was at a loss, too.
13   A. It's -- I have -- it's divided by the                13       MR. FORCIER: So roughly a couple
14    percentage of ownership of the business. So the        14    hundred thousand dollar loss in 2018?
15    money that goes in to use for trading is based on      15       THE WITNESS: I think so.
16    those percentages. The money that goes out, and it     16       MR. FORCIER: And your only posted
17    goes out to the -- and, well, I don't know how the     17    loss, the only year that you posted a loss?
18    accountants do it, but I assume by distributions.      18       THE WITNESS: Yeah, yeah. That is
19   Q. Okay. All right, I think that's all I                19    correct.
20    need from that exhibit, so I will take that back for   20       MR. FORCIER: Okay. I just wanted to
21    now. We might look at it again but for now...          21    make sure I understood that right. Sorry, Lydea, go
22      MR. ABRAHAMS: So what money funds                    22    head.
23    the Raging Bull account in E-Trade, is that from       23


Min-U-Script®                                 Jones & Fuller Reporting                               (38) Pages 150 - 153
                                             617-451-8900 603-669-7922
                                             Attachment NNNN
                                                                                       PX 27, 2959
           Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 426 of 527
In re: Jason Bond                                                                                          Jason Bond
                                                                                                     February 19, 2020
                                                  Page 154                                                    Page 156

 1      BY MS. IRWIN:                                         1   my thought for about five or six years running. It
 2   Q. Okay, so 2018 was a loss. Do you know how             2   was always a hundred and then that year, and I don't
 3    much, approximately, in 2017 you made?                  3   know why, I believe it started at 200.
 4   A. I think 283,000. Around that                          4      MR. FORCIER: So in years where you
 5    neighborhood.                                           5   had made money, you would take out the difference
 6   Q. Instead of continuing, have you ever made             6   and you'd start back at a hundred on January 1st.
 7    more than $500,000 in a year in stock trading?          7      THE WITNESS: Yeah, and some times
 8   A. No, no.                                               8   halfway through the year, too. There was a year
 9   Q. What's the average account size that                  9   where I made 363 and I think six months into the
10    you're trading? I know you have two accounts.          10   year I took 200 out and reset back to 100. And then
11   A. It varied over the years. Early on Jeff              11   got as high as I could and then reset back to 100.
12    seeded that 250. Over time I think I may have used 12          MR. FORCIER: And all these people
13    Jeff's account for a few years, then moved to a   13        that we talk about, the first three that made a
14    business account, I can't remember exactly, but I 14        million and two of which I think got Porsches, maybe
15    wanted to do $100,000 so I could speak to a number     15   not the third one, did they make that money doing
16    that seemed more reasonable.                           16   what you did in mimicking your trades or did they
17       You know, as a school teacher when I                17   take your strategy and apply it to some other stocks
18    started all this, $5,000 was a -- was more, you        18   or both or a hybrid; do you know?
19    know, than I -- you know, it was a lot of money. So    19      THE WITNESS: I have never looked
20    it went to $100,000 for like three, maybe four years   20   line for line so I don't know. But what I do know
21    straight. And then that was easy for me to see, oh,    21   is I played a large role in teaching them how to
22 I'm up 360 percent because the account's at 460,000, 22        trade and that their strategies evolved different
23 or I'm up 200 percent -- or 100 percent because the 23         from mine over time.

                                                  Page 155                                                    Page 157

 1    account's at 200,000. So I did $100,000 for years       1      MR. FORCIER: But you can't sit here
 2    and that went on for several years, maybe three,        2   and tell me how much of the million that they made
 3    maybe four.                                             3   was just following you and literally mimmicking your
 4       And then over time, you know, so many                4   trades and how much of it is applying your teachings
 5    gurus came on, they're all trading out of their own     5   and doing their own thing.
 6    accounts and it didn't matter anymore, like, how        6      THE WITNESS: I cannot tell you that.
 7    much or -- or what. And so then I would trade           7      MR. FORCIER: I didn't think you
 8    personally. You know it was just -- there was a set     8   could. But, okay, I was just curious about that.
 9    system for about four years. I wanted to see how        9      MR. ABRAHAMS: How long was Kyle
10    big I could grow a hundred and then over time it       10   Dennis a subscriber for?
11    doesn't matter.                                        11      THE WITNESS: Kyle was a
12   Q. Let's say 2019 what was the combined total           12   subscriber -- so we're in 2020. I think about six
13    of your average account balance?                       13   years now. He joined. He turned his 15,000 into
14   A. I'm trying to think back to 2019.                    14   7500. He was defeated, he quit, he unsubscribed.
15       I want to say that was seeded at --                 15   Tried a few other things and then he circled back.
16    I'm pretty sure $200,000. Because I turned that        16   And in and around that time I had launched the
17    into 500 pretty quickly and I remember that. And it    17   Millionaire Roadmap. He joined. So about six
18    was around 150 percent return.                         18   years, I think.
19      MR. FORCIER: Let me ask something.                   19      MR. ABRAHAMS: And what about Taylor?
20    You keep referring to "seeded," so do you start each   20      THE WITNESS: I have the date on when
21    year with a certain balance to see what you can do     21   Taylor joined. But I think it's like '15 or '16.
22    that year?                                             22   I'm leaning towards '16 on him.
23      THE WITNESS: Yeah, that was kind of                  23      MR. ABRAHAMS: 16 years?

Min-U-Script®                                 Jones & Fuller Reporting                              (39) Pages 154 - 157
                                             617-451-8900 603-669-7922
                                              Attachment NNNN
                                                                                      PX 27, 2960
           Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 427 of 527
In re: Jason Bond                                                                                           Jason Bond
                                                                                                      February 19, 2020
                                                  Page 158                                                    Page 160

 1       THE WITNESS: No, no, 2016 he joined.                 1    $15,000?
 2    So like three or four years ago.                        2   A. That's correct.
 3       MR. ABRAHAMS: And then Davis Martin,                 3   Q. Now, I just want to make sure I have this
 4    he was also --                                          4    right. Kyle started with $15,000, brought that up
 5       MS. IRWIN: No.                                       5    to $750,000 --
 6       MR. ABRAHAMS: No?                                    6   A. No, I'm sorry, he lost $7500.
 7       THE WITNESS: Nathan Bear, one of the                 7   Q. That makes so much more sense.
 8    Porsche winners? Nathan joined in 2015, I'm pretty      8   A. Yeah.
 9    sure. It was either 2015 or 2016 but I seem to          9   Q. Okay.
10    recall 2015.                                           10   A. Kyle started and lost half of his account
11       MR. ABRAHAMS: And those three people                11    and quit. So his subscription would show that he
12    were audited, like, fully audited?                     12    left. And so then he came back and then he started
13       THE WITNESS: I don't know what a                    13    to have success.
14    full audit is. Kyle was the only one that received     14   Q. Okay, that's why I was confused because I
15    an audit.                                              15    thought he somehow made a whole bunch of money and
16       MR. ABRAHAMS: Okay.                                 16    then was like, no, this sucks, I'm out.
17       THE WITNESS: We didn't want to give                 17   A. No.
18    the Porsche away. So, you know, we were hoping.        18   Q. That doesn't make any sense, okay.
19       MR. ABRAHAMS: Okay. So do you know                  19       All right, do you consider yourself a
20    how much Taylor or Nathan started with?                20    millionaire?
21       THE WITNESS: I do.                                  21   A. By definition I am. So I don't put a ton
22       MR. ABRAHAMS: Okay, so you do keep                  22    of thought into it, but by definition I am. So,
23    records of where they began and whatever they          23    yes.

                                                  Page 159                                                    Page 161

 1    reached in order to claim that they had made a          1   Q. Have you personally had actual realized
 2    certain amount of profit?                               2    gains of a million dollars from trading stocks?
 3       THE WITNESS: If it's a scenario                      3   A. If we add it up in this moment, I can't
 4    where we're giving away a Porsche, we have to have      4    say.
 5    that data. So, yes, if, you know, if -- we have a       5   Q. Do you think you'd come close?
 6    lot of clients, we don't ask what they started with,    6   A. I definitely passed a million many times
 7    you know. The watch list wouldn't say everybody         7    and for a while wavered from, and I'd be guessing,
 8    comment below, so it's unique. I'm not sure if I        8    but 1.4 million down and then back up. So I don't
 9    answered that correctly.                                9    know where I am as of this moment so... I don't put
10       MR. FORCIER: I'm not sure either.                   10    a lot of emphasis into it anymore.
11       BY MS. IRWIN:                                       11   Q. Okay. On your website -- I'm going to
12   Q. How much did Taylor start with, do you               12    show you what's been marked as Exhibit 6 which is a
13    know?                                                  13    picture. Do you recognize this picture?
14   A. Taylor started with $10,000.                         14   A. I do.
15   Q. And he got that up to a million dollars?             15   Q. Do you want to say what it is for the
16   A. Yeah.                                                16    record?
17   Q. Okay. And how much did Nathan Bear start             17   A. This picture is me standing in front of my
18    with?                                                  18    Christmas tree with a check of $232,000 that we
19   A. $37,000.                                             19    doled out to charities, most of which were selected
20   Q. And he also got that up to a million                 20    by Jason Bond Picks' clients in the year 2017.
21    dollars?                                               21   Q. Okay. So you donated all of that money to
22   A. Yes, yeah.                                           22    charity?
23   Q. And you mentioned that Kyle started with             23   A. In the check?

Min-U-Script®                                 Jones & Fuller Reporting                              (40) Pages 158 - 161
                                             617-451-8900 603-669-7922
                                              Attachment NNNN
                                                                                       PX 27, 2961
           Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 428 of 527
In re: Jason Bond                                                                                           Jason Bond
                                                                                                      February 19, 2020
                                                  Page 162                                                     Page 164

 1   Q. Yes.                                                  1    $50,000 between when we sent the checks, and that
 2   A. Correct.                                              2    money just stayed in the account or was distributed.
 3   Q. And all that money came from the E-Trade              3      BY MS. IRWIN:
 4    account, correct?                                       4   Q. That's totally fine. So on your website
 5   A. That is correct.                                      5    there's a picture of you on a NASDAQ billboard?
 6   Q. And the E-Trade account was not your                  6   A. Yes.
 7    personal trading account?                               7   Q. Did you or Raging Bull or any of the
 8   A. It was the business account.                          8    companies associated with your Raging Bull pay for
 9   Q. And were those all the profits that were              9    your picture to be on the NASDAQ billboard?
10    made in that business account that year?               10   A. Yes.
11   A. No.                                                  11   Q. On your website there is a picture of you
12   Q. What were the other profits?                         12    on the floor of the New York Stock Exchange getting
13   A. As seen in the image, the total year was             13    interviewed by a company. Why were you on the floor
14    $283,568 and 9 pennies. The check is $232,048 and I    14    of the New York Stock Exchange?
15    can't read the pennies, but I believe 28 cents.        15   A. Are you referring to the Cheddar
16   Q. So it was almost all of the profits made             16    interview? We got on Cheddar.
17    that year?                                             17   Q. Who is Cheddar?
18   A. That's correct.                                      18   A. Cheddar is -- I believe they -- they say
19   Q. And do you know who it was donated to?               19    they are financial news for millennials or like, you
20   A. (Pause)                                              20    know, an improved CNBC.
21   Q. You don't have to guess.                             21   Q. Why did they interview you and Jeff?
22   A. Yeah, I know some but not all.                       22   A. This is the guy who built BuzzFeed, I
23   Q. Okay, that's fine.                                   23    believe. Jeff knew him or Jeff reached out to him.

                                                  Page 163                                                     Page 165

 1       MR. FORCIER: Would you be able to                    1    It's common practice for me to reach out to
 2    show us through paperwork how that money was            2    everyone. And for stuff like that, you know, if --
 3    donated, prove to us essentially?                       3    we're interesting people, would you like to have us
 4       THE WITNESS: Absolutely.                             4    on the show? I don't know what we wrote, but it's
 5       MR. FORCIER: Okay, we'll put that on                 5    probably along those lines.
 6    the list.                                               6   Q. So you asked them to be interviewed, they
 7       MS. BAHCALL: I think you got that                    7    did not come to you to interview you.
 8    one, actually.                                          8   A. Yeah, we reached out to be on Cheddar,
 9       MS. TRAHAN: The Vanguard.                            9    yeah.
10       MS. IRWIN: We weren't sure that                     10   Q. Did you have to pay them at all?
11    that's what the Vanguard was.                          11   A. Not to my knowledge. I do not think so.
12       MR. DORAN: It may not be because of                 12   Q. Have you ever spoken at Harvard Business
13    the time frame.                                        13    School?
14       THE WITNESS: We didn't have a                       14   A. Well, I spoke in a Harvard building.
15    Vanguard account. We just send the checks from         15   Q. Were you ever asked by Harvard Business
16    Raging Bull bank account. The clients picked the       16    School to come and speak to their students?
17    charities, we picked a few. So there were about 15     17   A. I hired a company that advertised I would
18    charities. We let clients pick about ten. I had a      18    be speaking at Harvard faculty lounge. We were
19    few favorites, Jeff had a few favorites; that's how    19    under the impression that we were.
20    we decided.                                            20       MR. FORCIER: I feel like you want to
21       The reason it's not 283 is because we               21    say a little more about that; tell us more about
22    had to pull the money to send the donations for them   22    what happened. I'm really curious.
23    to hit in the tax year. I ended up making another      23       THE WITNESS: We went to a really

Min-U-Script®                                 Jones & Fuller Reporting                               (41) Pages 162 - 165
                                             617-451-8900 603-669-7922
                                              Attachment NNNN
                                                                                       PX 27, 2962
           Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 429 of 527
In re: Jason Bond                                                                                           Jason Bond
                                                                                                      February 19, 2020
                                                  Page 166                                                     Page 168

 1    prestigious master mind in Orlando for financial        1    at the top there the disclaimer says that you are
 2    publishers. He was there. He had packages that          2    not qualified to provide investment advice. If
 3    included the NASDAQ, Harvard, and it was a funnel to    3    you're not qualified to provide investment advice,
 4    eventually graduate to getting on television like       4    what makes you qualified to teach trading
 5    CNBC and whatnot.                                       5    strategies?
 6       And he had a record of doing that                    6   A. I think my success as a trader qualifies
 7    with his clients. It was $5,000 to join that            7    me to run a newsletter about trading. I think my
 8    package. We were going to do -- I remember an           8    master's in education qualifies me to teach anything
 9    infomercial with him, we were really taken by this      9    I'm proficient at. I think one is considered
10    guy. And, you know, and the presentation at Harvard    10    proficient in the trading world if they're
11    was like the Super Bowl, you know, but it didn't       11    profitable.
12    turn out well.                                         12   Q. Your newsletter, when you say "newsletter"
13       MR. FORCIER: So you thought you were                13    what are you considering a newsletter?
14    going to be speaking to faculty and it ended up        14   A. Everything that I do. Raging Bull on
15    being just using space at Harvard?                     15    down. Video lessons, the watch list, the, you know,
16       THE WITNESS: Yeah.                                  16    the daily correspondence about what's going on.
17       MR. FORCIER: So you feel like what                  17    Everything is -- you know, it's education, it's a
18    you paid for was not delivered.                        18    newsletter, so everything. It's what makes it up
19       THE WITNESS: Yeah, I talked to the                  19    when I send an email links to watch list. It's
20    Wall Street Journal about this. I feel like I got      20    scans, it's, you know, it's here's how I'm doing on
21    scammed. That's only something you realize once you    21    the year, good or bad. You know, I just made
22 kind of get there and you still don't know, you           22    200,000, I just lost a quarter million, here's what
23 know. But where there's smoke there's fire and we         23    happened. That's what a newsletter is to me.

                                                  Page 167                                                     Page 169

 1    figured that out. That's what that was, though.         1       (Interruption - discussion off the
 2    That's what that guy does and still to this day         2    record.)
 3    but -- I was actually going into it really proud,       3       BY MS. IRWIN:
 4    you know. Anyway, that's what that was. So, no, I       4   Q. When I think of a newsletter I think of
 5    wasn't asked by Harvard.                                5    something I get daily, regularly. When you're
 6       BY MS. IRWIN:                                        6    sending emails are you sending them at regular time
 7   Q. Do you, Jeff Bishop, or Raging Bull own               7    periods?
 8    either a jet or a plane?                                8   A. It varies. Yeah, so in the morning, often
 9   A. We own jet miles.                                     9    I send a midday update. So a watch list in the
10   Q. Can you explain what jet miles is?                   10    morning usually, at night if I can get it done, but
11   A. It's like a membership to a -- it's like a           11    things change overnight in this world. So in the
12    timeshare to a jet, I guess, would be one way of       12    morning I send an E-Letter. Midday I send an
13    explaining it.                                         13    E-Letter, usually, not today. I'll send a daily
14   Q. Okay.                                                14    wrap-up. I'll send research reports that I or, you
15   A. Very common. Unless you fly about 200                15    know, my team have compiled.
16    hours a year, it's not reasonable to buy one. So we    16       So there's some things that are kind
17    have that, a membership of an airline.                 17    of regularly and there's others that are specific to
18   Q. Do you own a Tesla Model X?                          18    the nature of -- for example, Monday night I taught
19   A. I do.                                                19  for three hours. So afterwards I'll produce the
20   Q. Who pays for the Tesla?                              20  recording and then send that out, so that's specific
21   A. I bought it cash.                                    21 to Monday night. And then Mondays if I'm doing it
22   Q. Okay. I'm going to go back to the                    22 every Monday. So it varies.
23    disclaimer real quick which is Exhibit 5. So right     23 Q. Would you consider the text message alerts


Min-U-Script®                                 Jones & Fuller Reporting                               (42) Pages 166 - 169
                                             617-451-8900 603-669-7922
                                             Attachment NNNN
                                                                                       PX 27, 2963
           Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 430 of 527
In re: Jason Bond                                                                                           Jason Bond
                                                                                                      February 19, 2020
                                                  Page 170                                                     Page 172

 1    part of your newsletter?                                1   A. Yes, yeah.
 2   A. Yeah, absolutely. It's really hard to                 2   Q. Do you any of the other gurus besides you,
 3    teach real money trading without real money trading.    3    and I know Jeff Bishop lives here in New Hampshire,
 4    There's a saying in trading like, you know,             4    does anyone else live here in New Hampshire?
 5    hindsight's 2020. And there's a lot of people in        5      MS. BAHCALL: Are you talking about
 6    our industry that, you know, they have the best         6    the other gurus now?
 7    algorithm but they don't actually trade, you know.      7      MS. IRWIN: The other gurus, yes.
 8    So to teach trading, to send an E-Letter, to send a     8   A. Ben just moved, so he did.
 9    newsletter, it is in my opinion, you know, having       9   Q. Okay.
10    realtime alerts brings life to that process.           10   A. He resides in Florida now. I don't think
11       MS. BAHCALL: Can you look for kind                  11    so.
12    of a break?                                            12   Q. The corporate accounts like the E-Trade
13       MS. IRWIN: Yes, do you want to take                 13    account, I know you mentioned that it was Ben, Ben
14    a quick break right now?                               14    Sturgill occasionally trades in the Raging Bull
15       MS. BAHCALL: Yes.                                   15    account; is that correct?
16       (A brief recess was taken.)                         16   A. That's correct.
17       BY MS. IRWIN:                                       17   Q. Does anyone else have access or trade in
18   Q. So we're going to go back on the record.             18    the corporate accounts?
19    You're still under oath.                               19   A. Has access. I assume Jeff Allen and I
20   A. Yes.                                                 20    could get in there if we needed to because
21   Q. Okay. Let's see, a couple of followup                21    everybody's on the account. Ben has access, he can
22    questions. Are you or Raging Bull or any of the        22    get in there. He's currently trading the account.
23    smaller, I guess they're not companies, what did we    23   To my knowledge nobody else is trading that account.

                                                  Page 171                                                     Page 173

 1    call them, "services"? Are any of you associated        1   Q. To your knowledge does everyone else have
 2    with an accredited university, college, training        2    either their own LLC that they're using or are using
 3    program?                                                3    their personal accounts?
 4   A. Not to my knowledge.                                  4   A. Yeah, to my knowledge everyone else is
 5   Q. Is Raging Bull accredited as a university,            5    using personal accounts or in their business name.
 6    teaching school?                                        6   Q. I just want to talk quickly about your
 7   A. I don't know. I don't think so.                       7    distributions from Raging Bull. I have what's
 8       MR. FORCIER: Or even broader, is it                  8    marked as Exhibit 3. It's just a copy. I'm going
 9    accredited in any way by any state or federal agency    9    to represent to you that that is a printout of the
10    that you know of? Accredited as an educational         10    Excel spreadsheet that was provided to us by your
11    institute of any kind?                                 11    attorneys. And mostly I don't -- this is just kind
12       THE WITNESS: Not that I know of.                    12    of for reference for your purposes. I want to
13       MR. FORCIER: Okay.                                  13    clarify, the distributions made to you by Raging
14       BY MS. IRWIN:                                       14    Bull, are they all made to you personally, are some
15   Q. Is all of your trading done at your home             15    of them made to Jason Bond, LLC?
16    here in New Hampshire?                                 16   A. I don't know.
17   A. No.                                                  17   Q. Okay. Distributions, is that mostly from
18   Q. Where else do you trade?                             18    subscription income? Does that also include the
19   A. From my phone. So if I'm away from home              19    corporate trading account?
20    on business or -- so it could be my phone, my          20   A. Yes, this is mostly from subscription
21    laptop. Mostly at home.                                21 income and it goes from the Raging Bull bank account
22   Q. The majority of time you'd be in New                 22 to my personal bank account. My understanding of
23    Hampshire doing your trades?                           23 Jason Bond, LLC, my accountants set that up when


Min-U-Script®                                 Jones & Fuller Reporting                               (43) Pages 170 - 173
                                             617-451-8900 603-669-7922
                                             Attachment NNNN
                                                                                       PX 27, 2964
           Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 431 of 527
In re: Jason Bond                                                                                           Jason Bond
                                                                                                      February 19, 2020
                                                  Page 174                                                     Page 176

 1    Trump took office, something to do with me moving       1   Q. Yes, if you can answer it. If not, if
 2   from New York to New Hampshire. So my understanding      2    you're like I have no idea, this is just a --
 3    is it's tax related.                                    3   A. Well, so we're not in the business of
 4       If there were trading profits that                   4    suggesting that you'll make a million dollars
 5    didn't go to charity, for example, I believe 2016       5    parallel trading. So I think that's the answer.
 6    was $363,000 in trading profits. I believe they         6      You know, we're in the business of
 7    would have gone out with a distribution.                7    running this newsletter, sending out, you know,
 8   Q. Okay.                                                 8    consistent regular daily watch lists, you know,
 9   A. Which a distribution is from subscription             9    morning recap, afternoon recap. So we're in the
10    income. So it could be a portion of the                10    business of teaching trades -- teaching trading
11    distribution.                                          11    through these E-Letters.
12   Q. Now, do you get a portion of the                     12      We're not in the business of saying,
13    subscription income from the other gurus as well or    13   you know -- are we aware that people parallel trade?
14    do they get to keep their own subscription income?     14   I mean, of course. I subscribe to other newsletters
15       MS. BAHCALL: Could you rephrase                     15    that I parallel trade with, but that's not our
16    that?                                                  16 messaging. Our messaging is we're in the newsletter
17       MS. IRWIN: Yes.                                     17 that teaches trading. I sign my emails, "The Diary
18   Q. Each guru has their own service, correct?            18 of a Real Money Trader." I'm trying to teach people
19   A. Correct.                                             19    how to trade.
20   Q. The services each bring in their own                 20      And we refer to it as "cherry
21    subscription income to Raging Bull, correct?           21    picking." You can cherry pick a trade or two but I
22   A. Correct.                                             22 just -- I don't know any amazing traders that do
23   Q. Do the gurus get to keep all of the                  23 that, you know, and that's something that I teach.


                                                  Page 175                                                     Page 177

 1    associated subscription income from their associated    1 Like that, you know, is on the record. It's just
 2    services?                                               2 that is not a strategy.
 3   A. They do not, they get a percentage.                   3    So if somebody wants to try and make
 4   Q. And the other percentage goes Raging Bull?            4 a living trying something like that, that's -- you
 5   A. Correct.                                              5    know, that's just not something that I can speak to,
 6   Q. And that would then get split between the             6    it would really be up to the individual. But, you
 7    three owners as a distribution, correct?                7    know, we're publishing this information about real
 8   A. Correct.                                              8    money traders for good or for bad, you know. And
 9   Q. So your distributions are not just from               9    then teaching through that process.
10    Jason Bond Picks, they are also from Biotech           10       So why would somebody do it? The
11    Breakouts, a percentage of it might be coming from     11    same reason I bought a treadmill and don't use it,
12    Biotech Breakouts, correct?                            12    it's hard, but I don't. And I even bought the nice
13   A. Correct.                                             13    ones this time thinking it would be different and I
14   Q. This is kind of an out there question. If            14    have both Pelotons in my basement and don't use
15    I were a customer and I wanted to make a million       15    them. So I think it's the same thing. This is
16    dollars, why would I look at any of your videos if I   16    really what -- people want that, we all do. But
17    can follow along with your trades? And I know you      17    that's -- that's the most accurate way of describing
18    made a million dollars, so if you can make a million   18    it. We think we can do that. I don't think
19    dollars I can just copy you and make a million         19    anything easy like that actually works.
20    dollars, why would I watch your videos?                20       But, again, you know, we don't --
21       MS. BAHCALL: You realize that's                     21   when somebody joins there's a welcome email and it
22    incredibly speculative, right?                         22    says the next step is, you know, study the
23       MS. IRWIN: Yes.                                     23    curriculum. And if you skip that step and do it

Min-U-Script®                                 Jones & Fuller Reporting                               (44) Pages 174 - 177
                                             617-451-8900 603-669-7922
                                             Attachment NNNN
                                                                                       PX 27, 2965
           Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 432 of 527
In re: Jason Bond                                                                                         Jason Bond
                                                                                                    February 19, 2020
                                                 Page 178                                                    Page 180

 1    your own way, then it's your own way. And that's       1    much newsletter income he was making.
 2    the best I can answer that. I don't know that          2   Q. When did you start doing the live
 3    there's any specific answer, but that's -- that's      3    streaming?
 4    what comes to mind.                                    4   A. I don't know exactly.
 5   Q. Another speculative question. If you                 5   Q. Approximate time frame?
 6    don't want to answer it you don't have to. Do you      6   A. So --
 7    think Raging Bull and associated services would be     7   Q. If you don't even know an approximate,
 8    as popular today as they are if you did not provide    8    that's fine.
 9    realtime alerts and over-the-shoulder trading?         9       MS. BAHCALL: Let her finish her
10       MS. BAHCALL: What do you mean by                   10    question. Take a breath, and then answer.
11    "over the shoulder"?                                  11   Q. If you don't know an approximate time
12       MS. IRWIN: Watching his trades.                    12    frame, that's fine. But if you can give me a
13       MS. BAHCALL: If you can answer.                    13    general time frame that would be great.
14       MS. IRWIN: Yes.                                    14   A. Where it became a practice was when we
15   A. Well, I can answer. We grew this without            15   launched Millionaire Roadmap. One of the components
16    over-the-shoulder trading, kind of developed out of   16   that you got when you joined Millionaire Roadmap was
17    that, and it was wildly successful and wildly         17    a scheduled live training. So Jay will be in the
18    popular. As a teacher of trading, as a trader, any    18   chat room with the live stream up trading from 11 to
19    technology that comes to light that makes teaching    19    12 on Tuesday.
20    easier, we're going to adopt. And so we will get      20      Over time that evolved to, hey, I
21    better and better at teaching trading as technology   21   know you're going to lunch, Jay, would you mind just
22    makes it easier and easier.                           22 leaving it up? I guess I can leave my E-Trade
23       I mean, it used to be that if you                  23 account up. To, hey, it would just be better if we


                                                 Page 179                                                    Page 181

 1    were a publisher you would send a physical piece of    1    could watch you all day long. So the customers kind
 2    mail about Apple stock. Now we can send it in two      2 of pushed the pace there. It just started with a
 3    seconds. So would we be more popular if we had         3 scheduled trading which evolved to a scheduled
 4    email accessible to us? I think so, because it's       4 everyday stream.
 5    more meaningful.                                       5    Not every service has a live stream
 6       Trading is a realtime thing. So                     6   component. Some of them are slow moving services so
 7    technology over the ten years that I've been doing     7    there's no reason to pay attention to every -- you
 8    this has gotten better. It wasn't the case early on    8    know.
 9    that we could stream portfolios live to people as      9   Q. So you said it started with Millionaire
10    easily as we can nowadays. So I think we're trying    10    Roadmap.
11    to improve as technology improves and that makes      11   A. There may have been other live streams
12    people enjoy the experience more.                     12    before that.
13       But they enjoyed it when it was just               13   Q. The general practice started with
14    an E-Letter in the morning of my watch list pointing 14     Millionaire Roadmap. When did you guys start with
15    to the lessons with the trade alerts and then a chat 15     Millionaire Roadmap?
16    room evolved from that and then live streaming        16   A. I think 2015.
17    evolved from that. So I hope that answered the        17   Q. And when did you guys start adding the
18    question because it was popular before we had things 18     chat rooms in? Again, generally.
19  like that in place.                                     19   A. I mean, right from day one. Very early
20 Q. When did you start doing the realtime                 20    on. I don't know if it was there on day one, but
21 trade alerts?                                            21    our competition had it. It is a widely used tool,
22 A. Right from the getgo. I just copied the               22    you know, so we added it as a means of providing a
23 other business model that was bragging about how         23    better service for our customers.

Min-U-Script®                                Jones & Fuller Reporting                              (45) Pages 178 - 181
                                            617-451-8900 603-669-7922
                                             Attachment NNNN
                                                                                      PX 27, 2966
           Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 433 of 527
In re: Jason Bond                                                                                           Jason Bond
                                                                                                      February 19, 2020
                                                  Page 182                                                     Page 184

 1   Q. Is there any reason the stocks you pick             1 lower which they eventually announced bankruptcy.
 2    and put in your watch list would be better than any   2 And so that one stands out visually and then you
 3    of the other hundreds in your -- I forgot what you    3 start to dig through the filings. So this shortens
 4    call it, the search you do?                           4 the search and then what makes it better is what you
 5       MR. ABRAHAMS: The scan.                            5 find next. Could be EDGAR, could be the news
 6   Q. In the scan?                                        6 releases, could be the history of the stock.
 7   A. Yes.                                                7    Blue Apron this morning or yesterday
 8   Q. Could you explain why those ten might be            8 announced that they're looking for a buyer. They're
 9    better than the --                                    9 probably not going to get a buyer. And then they
10   A. As you're running your scan as a technical         10 said, and if we can't find one we're going to raise
11    analyst you're looking for patterns. So a pattern 11 capital. It's just a nice way of saying we're going
12    immediately can present better than another pattern. 12 to dilute the stock again at a depressed level.
13    If a stock has fallen, like Groupon is probably down 13    So you learn those things over time.
14    another 20 percent. So if Groupon's down 50 percent 14 Like, Blue Apron's lying. They're probably not
15    in a week, there's an overreaction of emotion in the 15 going to be bought and they're just trying to soften
16    marketplace and it presents a buying opportunity. 16 the fact that they're going to dilute. So that's
17       And it looks like a fish hook. Just               17 kind of -- each one's different, right, it's hard.
18    straight down or a cut to a hand, lots of blood      18 And then that doesn't make it better or worse but
19    initially and then you put a Band-Aid on it and the 19 you're trying to narrow down why a stock would go up
20    blood stops. So that pattern's going to be very      20 in one to four days 5 to 10 percent, 5 to 20
21    obvious. Like, when you're scanning through and 21 percent. And there are ways that you can narrow it
22    there's 20 on a page and I'm scanning through 40 22 down and that's kind of the process with that
23    pages of stocks, 800 stocks, it's going to be very 23 service that I do.

                                                  Page 183                                                     Page 185

 1    easy to see something that just fell really sharply.    1   Q. If I watched all of your videos, became an
 2       And then what makes that better is if                2    expert in Jason Bond Picks' trading strategy, would
 3    you go over here and you start reading filings and      3    I be able to do all of that on my own?
 4    you see that the CEO is buying a ton of shares into     4   A. I don't know.
 5    that drop. Well, he probably has an ace up his          5   Q. Should I be able to do all of that on my
 6    sleeve like some sort of good news.                     6    own?
 7       And it is often the case that a stock                7   A. Well, I'm biased. I'm a really good
 8    that performs very poorly in a short period of time,    8    teacher and I put a lot of heart and soul into that.
 9   could have the CEO buy shares or insiders buy shares 9        So I would think you would have an advantage over
10   like the COO or CFO, and then a week after the bad 10         somebody who hadn't studied. Could you do it? I
11   news announce really amazing news and it whipsaws 11          mean, I lost money in 2018. You know, it's the
12 all the way back up to the initial dropping price.        12    stock market, it's hard. I don't know. I really
13    And so when you're scanning through                    13    don't, you know, so...
14 it what makes it better is if a stock's only fell 3       14   Q. That's fine.
15 percent in a week, there's 800 to pick from. I            15   A. There's no way to really answer that one I
16   don't know what's going on inside that company and I    16    don't think.
17    can't read EDGAR filings all day long. But what I      17   Q. Did you post anywhere -- did people know
18    can do is, all right, clearly something bad happened   18    that you lost money in 2018?
19    here. Let me see what it is.                           19   A. Yeah, yeah, I talk about the winners and
20      Pier 1 Imports recently fell like                    20    losers as a good teacher would so...
21    that, but they said we're going bankrupt, so           21   Q. Did that ever -- I mean, obviously, why
22    probably not going to trade that for a whipsaw         22    would you want that in your advertising, but that
23    because it's just going to bear flag out and go down   23    didn't make it into any of the advertising?

Min-U-Script®                                 Jones & Fuller Reporting                               (46) Pages 182 - 185
                                             617-451-8900 603-669-7922
                                             Attachment NNNN
                                                                                       PX 27, 2967
           Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 434 of 527
In re: Jason Bond                                                                                            Jason Bond
                                                                                                       February 19, 2020
                                                  Page 186                                                      Page 188

 1 A. I mean, it certainly could. I've seen a                 1   is what it was.
 2  lot of success being one of the few people that           2      MR. FORCIER: If you don't perform on
 3 talks about winning and losing. A lot of success.          3   this pick?
 4   Transparency is not something that I hide from. You      4      THE WITNESS: If the trade doesn't
 5   know, I am very transparent and I think that these       5   perform how I think it will.
 6 are the things that traders are going through.             6      MS. IRWIN: Eric, did you have some
 7   So does it make it into a YouTube ad?                    7   questions about --
 8 Probably not. Could I put my losses into the               8      MR. FORCIER: Yeah, we're almost
 9    YouTube ad? I could. And I think that I would get       9   done. This office is going to close before long and
10    just as many or more subscribers because that is       10   we're almost done. I appreciate your patience
11    what the life of a trader is. So I had a bad           11   throughout this; it's been a long one. I do have a
12    January. I posted my summary on January to my          12   few more questions. I do want to learn more about
13    members. It was bad. And now I'm crushing it in        13   the penny stock service, is there one of the
14    February so far. That could change. And I just         14   services that provides analysis of penny stocks?
15    tell that story as it unfolds.                         15      THE WITNESS: I don't know if I'd
16   Q. So even your trading strategy isn't                  16   refer to it as analysis but, yeah, Penny Pro trades
17    perfect.                                               17   penny stocks.
18   A. No trading is perfect.                               18      MR. FORCIER: That was the one I was
19       MR. ABRAHAMS: Do you guarantee                      19   looking for. Penny Tro --
20    profits?                                               20      MS. BAHCALL: Try that three times.
21       THE WITNESS: No.                                    21      MR. FORCIER: Say that again for me?
22       MR. ABRAHAMS: Do you guarantee                      22      THE WITNESS: Penny Pro trades penny
23    stocks that will perform well?                         23   stocks.

                                                  Page 187                                                      Page 189

 1        THE WITNESS: No. However, I don't                   1       MS. BAHCALL: Seriously?
 2    know if this qualifies. I believe one of our            2       MS. IRWIN: That's the whole name?
 3    traders, I believe they gave an extra six months        3       THE WITNESS: No, no, that's what it
 4    membership if a trade didn't work out or something      4   does. You asked which one trades penny stocks,
 5    like that so...                                         5   Penny Pro.
 6        MR. FORCIER: If a trade didn't work                 6       MR. FORCIER: Penny Pro Trades Penny
 7    out, like if you mimic what I'm doing and you fail      7   Stocks?
 8    I'll recover? I'll give you the money you've lost?      8       THE WITNESS: No, just Penny Pro.
 9        THE WITNESS: No, no, I think it was,                9       MR. FORCIER: Penny Pro trades penny
10    hey, I've got a trade idea. I'm really confident on    10   stocks.
11    this one, and if it doesn't work out you can have an   11       THE WITNESS: Yes, sir.
12    extra year membership; something along those lines.    12       MR. FORCIER: Who was the guru behind
13    I don't remember exactly what it was. And I don't      13   Penny Pro?
14    know if that qualifies as a guarantee. But it's not    14       THE WITNESS: Jeff Williams.
15    a guarantee that a trade will do well. But there       15       MR. FORCIER: And does his analysis
16    was the word "guarantee" and there was a trade in      16   and his teachings focus on penny stocks?
17    there so...                                            17       THE WITNESS: Yes, sir.
18        MR. FORCIER: Well, one of your gurus               18       MR. FORCIER: And what's a penny
19    found a particular security that they felt very        19   stock to you?
20    strongly about to the point where they said we'll      20       THE WITNESS: I mean, I think
21    cover your losses if you don't win on this?            21   Investopedia defines it as a market cap under 2
22        THE WITNESS: No, they said that                    22   billion, therefore, the price could change. To me
23    you'll get an extension of your membership I believe   23   it's under $10, to a lot of people it's, you know, a

Min-U-Script®                                 Jones & Fuller Reporting                               (47) Pages 186 - 189
                                             617-451-8900 603-669-7922
                                              Attachment NNNN
                                                                                       PX 27, 2968
          Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 435 of 527
In re: Jason Bond                                                                                        Jason Bond
                                                                                                   February 19, 2020
                                                Page 190                                                    Page 192

 1   true penny. So it varies widely. But to me it's        1   negative comments.
 2   under $10, market cap under 2 billion.                 2      MR. FORCIER: Have you ever
 3      MR. FORCIER: Fair to say usually                    3   looked into making sure Mr. Williams is not
 4   thinly traded?                                         4   manipulating penny stocks as he's talking about in
 5      THE WITNESS: Not fair to say.                       5   his platform?
 6      MR. FORCIER: Okay, so some penny                    6      THE WITNESS: I don't look closely at
 7   stocks are heavily traded, some are not.               7   what Mr. Williams is doing. When I trade small
 8      THE WITNESS: Correct.                               8   caps, for example, I'll have a -- on my scanners,
 9      MR. FORCIER: Okay. And, sorry, who                  9   you know, they offer a liquidity screen. So I might
10   was it that runs Penny Pro, which guru?               10   start the morning at a million dollars, you know,
11      THE WITNESS: Jeff Williams.                        11   have to trade at a million dollars to be in
12      MR. FORCIER: Does he run any of the                12   consideration. Maybe as the day goes on I bump that
13   other services besides Penny Pro?                     13   to five million dollars. I'm not sure what Jeff
14      THE WITNESS: So Profit Prism, I                    14   does over there.
15   think. I think that's what it's called now. And       15      What I will say is if I'm trading,
16   maybe Super Nova. I don't know if that's retired or   16   you know, a rocket pattern, a breakout, it could do
17   not. I don't follow along with that. Those ones.      17   a hundred million dollars in price action on day
18   But I think those are the three that might be         18   one. Stock goes from 2 to 10, everybody on Wall
19   active. It's any variety of those three.              19   Street appears to be trading the name. Two days
20      MR. FORCIER: Okay. Do any of the                   20   later, the Fibonacci tool is considered to be a rest
21   services focus on thinly traded stocks for any        21   and retest tool. And when it's resting liquidity
22   reason?                                               22   volume goes down.
23      THE WITNESS: No.                                   23      But as a trader you know that that

                                                Page 191                                                    Page 193

 1      MR. FORCIER: Has anybody ever                       1   trade is packed with short sellers. And there is,
 2   accused you, one of your members or anybody of         2   you know, traders that are looking to buy. Short
 3   manipulating stock prices or pumping and dumping       3   sellers to get out of their position have to buy
 4   stocks?                                                4   stock. So as a trader you're trying to always
 5      THE WITNESS: Has anybody accused me,                5   predict when is a stock going to move. So massive
 6   for example, on Twitter?                               6   liquidity shrinks up, then often you see the retest
 7      MR. FORCIER: Sure, we'll start                      7   of the high and that's where the stock gets active
 8   there.                                                 8   again.
 9      THE WITNESS: Yes.                                   9      How Mr. William trades, and you know,
10      MR. FORCIER: Has anyone -- I mean, I               10   have we looked that over? I haven't. So what his
11   can see Twitter, too. There's a lot of commentary     11   guidelines are or how he's trading are what you
12   out there.                                            12   consider to be thinly traded, it's hard for me to
13      THE WITNESS: Yes, sir.                             13   speak to but, you know.
14      MR. FORCIER: There's plenty of                     14      MR. FORCIER: I think you've answered
15   naysayers out there against your business model;      15   my question and I'll have a few more along these
16   fair to say? I've read them, you've read them.        16   lines, so sorry to cut you off. Other than for time
17   When people are successful people look at it is one   17   sake I want to get through a series of questions
18   way to look at it. But there are people out there     18   about Mr. Williams. So is it my understanding that
19   that are concerned that your outfit is somehow        19   Mr. Williams as part of the Penny Pro service will
20   engaging in manipulating stocks. Is it fair to say    20   pick a security in realtime, send a text message out
21   that you've read commentary out there of people       21   to people indicating what security he has just
22   complaining about that?                               22   purchased?
23      THE WITNESS: I've read positive and                23      THE WITNESS: Yes, sir, that's

Min-U-Script®                                Jones & Fuller Reporting                             (48) Pages 190 - 193
                                            617-451-8900 603-669-7922
                                            Attachment NNNN
                                                                                    PX 27, 2969
          Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 436 of 527
In re: Jason Bond                                                                                          Jason Bond
                                                                                                     February 19, 2020
                                                 Page 194                                                     Page 196

 1   accurate.                                               1       MR. FORCIER: I meant different
 2      MR. FORCIER: Okay, and then that                     2    product lines or services; have they been separately
 3   same penny stock he will sell before he sends out a     3    sued somehow?
 4   text message saying I have just sold this penny         4       THE WITNESS: I don't think so but I
 5   stock?                                                  5    don't know.
 6      THE WITNESS: He will have provided                   6       MR. FORCIER: Have you ever sat in a
 7   his goals within the buy alert. And I would think       7    deposition before like this?
 8   if those goals were met, he would do that.              8       MS. IRWIN: Asked and answered.
 9      MR. FORCIER: Aside from the goals of                 9       MR. FORCIER: Just wanted to make
10   the buy alert, just will he sell that security that    10    sure. I wrote it down and I wanted to make sure
11   he did a buy alert for prior to telling his            11    before I finish the day here.
12   membership base I have sold it?                        12       MS. IRWIN: While he's looking I have
13      THE WITNESS: As a general rule?                     13    two more.
14      MR. FORCIER: Yeah.                                  14       BY MS. IRWIN:
15      THE WITNESS: All of Raging Bull buys                15   Q. When you were describing penny stocks it
16   and alerts, sells and alerts. So he will have done     16    seemed to cover the same thing as your small cap
17   that as well.                                          17    stocks. Do you consider small cap stocks to be
18      MR. FORCIER: Okay, so buys and then                 18    penny stocks?
19   tells the public we bought?                            19   A. Yeah, I think I do, yeah. I don't put a
20      THE WITNESS: Yes.                                   20    lot of thought into it. But depending on what
21      MR. FORCIER: Sells and then tells                   21    Google search you do as to what a penny stock is it
22   the public we sold?                                    22    can vary widely. I consider anything under a market
23      THE WITNESS: When you refer to the                  23    cap of 2 billion to be a penny stock.

                                                 Page 195                                                     Page 197

 1   "public" you mean subscribers?                          1   Q. So if I said Jason Bond Picks teaches you
 2      MR. FORCIER: That's what I meant,                    2    how to buy and sell penny stocks, that would be an
 3   thank you.                                              3    accurate statement in your mind?
 4      THE WITNESS: Yeah, that's why I was                  4   A. Jason Bond Picks teaches currently? Jason
 5   asking that.                                            5    Bond Picks teaches -- well, I mean, I'm in Apple
 6      MR. FORCIER: That's what I meant,                    6    this morning, so it's not right -- that's a mega cap
 7   and the answer is, yes?                                 7    so it's not defined. But as a general rule when it
 8      THE WITNESS: Yeah.                                   8    started it was Penny Stock Live, so my focus was
 9      MR. FORCIER: Okay. And you've never                  9    penny stocks, and then we called it Jason Bond Picks
10   checked into the penny stocks that Mr. Williams is     10    so that we could broaden my focus.
11   trading to make sure he is adhering to what he's       11       At the time, you know, a $3 stock
12   saying in the messages?                                12    seemed super expensive. Now it's just everything.
13      THE WITNESS: Have I looked at his                   13    But, you know, my main focus over the years was
14   trading statements? No.                                14    stocks under 10, market cap under 2 billion, and I
15      MR. FORCIER: A random question I                    15    consider those penny stocks. So I teach people how
16   wanted to ask at the beginning. Have you ever been     16    to trade, you know, small caps. We can also call
17   sued? I know it's a loaded question.                   17    them penny stocks in my language.
18      THE WITNESS: I'm just trying to                     18       MS. IRWIN: I have one more.
19   think. I don't think so.                               19   Q. When you include a goal in your realtime
20      MR. FORCIER: Have Raging Bull or any                20    trade alerts, do you ever sell before you hit that
21   of the entities been sued?                             21    goal?
22      THE WITNESS: Raging Bull, I don't                   22   A. Yes, yeah.
23   know. What are entities?                               23       MR. FORCIER: My very last question,

Min-U-Script®                                Jones & Fuller Reporting                               (49) Pages 194 - 197
                                            617-451-8900 603-669-7922
                                            Attachment NNNN
                                                                                      PX 27, 2970
          Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 437 of 527
In re: Jason Bond                                                                                        Jason Bond
                                                                                                   February 19, 2020
                                                 Page 198                                                   Page 200

 1   I think. Unless Noah asks something that triggers       1   we have a Vmail account. So if I record a video and
 2   another question. Do you keep backups or                2   I feel like it's meaningful, I upload the Vmail,
 3   recordings, copies of the live streaming?               3   paste it to the website so it would exist on the
 4      THE WITNESS: What time frame, all                    4   website, Vmail, my computer.
 5   of it?                                                  5      MR. FORCIER: Okay, thank you.
 6      MR. FORCIER: Start there, I                          6      MS. IRWIN: Thank you, I think we are
 7   suppose, yeah. Do you have recordings going             7   all set.
 8   back how far?                                           8      MR. FORCIER: Thank you very much.
 9      THE WITNESS: Well, so we have                        9      THE WITNESS: Thank you.
10   recordings. Right now at home my tastyworks            10      MS. IRWIN: We're off the record.
11   portfolio is streaming, my TD Ameritrade account is    11      (Whereupon the proceedings concluded
12   streaming. Assuming that my cats didn't knock the      12   at 3:46 p.m.)
13   internet out, they're still streaming, or TD didn't    13
14   kick me out, they're still streaming. I don't          14
15   record that all day long; they are huge files, high    15
16   definition files.                                      16
17      If I weren't here and I was at home                 17
18   and I saw a spread trade that I wanted to make on      18
19   Apple for Weekly Windfalls and I'm about to sell put   19
20   apple -- I want to make Apple -- sorry (spoken to      20
21   the reporter).                                         21
22      If I was at home right now and I was                22
23   about to make a trade on Apple, I might jump on the    23


                                                 Page 199                                                   Page 201
                                                             1
     microphone, hit the record button so that I could
                                                                               C E R T I F I C A T E
 1
                                                             2
     then send that file with, you know, my daily wrap
                                                                      I, Donna J. Whitcomb, Licensed Court Reporter
 2
                                                             3
     up. So not only did I alert you but, you know,
                                                                 No. 143 in and for the State of New Hampshire, do
 3
                                                             4 hereby certify that JASON P. BOND, the witness whose
 4   here's what I was seeing in realtime. So that would
     vary.
                                                             5   investigatory statement under oath is hereinbefore
 5
 6      But when we have scheduled trainings                 6 set forth, was duly sworn by me and is a true record

 7   like in the elite room, I might be scheduled on a       7 of the testimony given by the witness to the best of

 8   Tuesday morning to come in and teach a particular       8   my skill and ability.

 9   topic. I would show up, hit record, you know,           9       I further certify that I am neither related to

10   generally, unless I forget, and then we put that       10   or employed by any of the parties in or counsel to

11   into the subscriber's dashboard so there's a record    11 this action, nor am I financially interested in the
12   of it. So, yeah, we have, you know.                    12   outcome of this action.

13      MR. FORCIER: It sounds like you have                13       In witness whereof, I have hereunto set my hand

14   some recordings but not all?                           14   this 9th day of March, 2020.

15      THE WITNESS: A lot of recordings.                   15
16      MR. FORCIER: You must have a hard                   16
17   drive full of recordings then?                         17
18      THE WITNESS: Well, yeah. I mean,                    18                    Donna J. Whitcomb, RMR

19   they're recorded on our servers so -- and locally      19                    LCR No. 143 (RSA 310-:173)

20   as well so. But we upload them and then ship them      20
21   off.                                                   21
22      MR. FORCIER: Ship them off?                         22
23      THE WITNESS: To, like, they go to --                23


Min-U-Script®                                Jones & Fuller Reporting                             (50) Pages 198 - 201
                                            617-451-8900 603-669-7922
                                             Attachment NNNN
                                                                                     PX 27, 2971
               Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 438 of 527
                            Mind of the Wolf Promo (2020-08-24_14-14-59)
Raging Bull LLC                                                                                                  8/24/2020
                                                                                                                                3
                    OFFICIAL TRANSCRIPT PROCEEDING              1                  FEDERAL TRADE COMMISSION
                                                                2
                       FEDERAL TRADE COMMISSION                 3   In the Matter of:                )
                                                                4   Raging Bull LLC                  )   Matter No. 2023073
                                                                5                                    )
      MATTER NO.      2023073                                   6   ------------------------------)
                                                                7                                    Date Unknown
      TITLE           RAGING BULL LLC                           8
                                                                9
      DATE            RECORDED: AUGUST 24, 2020
                                                               10
                      TRANSCRIBED: NOVEMBER 19, 2020
                                                               11             The following transcript was produced from a
      PAGES           1 THROUGH 18
                                                               12   digital file provided to For The Record, Inc. on
                                                               13   November 17, 2020.
             MIND OF THE WOLF PROMO (2020-08-24_14-14-59)      14
                                                               15
                                                               16
                                                               17
                                                               18
                                                               19
                                                               20
                                                               21
                                                               22
                                                               23
                                                               24
                                                               25


                                                           2                                                                    4
  1                  FEDERAL TRADE COMMISSION                   1                      P R O C E E D I N G S
  2                          I N D E X                          2                      -   -     -       -   -
  3                                                             3      MIND OF THE WOLF PROMO (2020-08-24_14-14-59))
  4   RECORDING:                                     PAGE:      4             (Musical intro.)
  5   Mind of the Wolf Promo (2020-08-24_14-14-59)     4        5             JORDAN BELFORT:    All right, guys.    Jordan
  6                                                             6   Belfort here, the Wolf of Wall Street.       I got a great
  7                                                             7   interview subject for you right now, great story.       I
  8                                                             8   got a guy named Kyle Dennis.     Listen to this.   Ready?
  9                                                             9   Thirty years old, trader, investor, advisor to other
 10                                                            10   people, teaches them to trade and make money.      And the
 11                                                            11   story goes that Kyle has taken $15,000 and turned it
 12                                                            12   into a million.
 13                                                            13             And I’m not saying it’s bullshit, but
 14                                                            14   typically when I hear these types of stories, I find
 15                                                            15   it a bit hard to believe, but, listen, I’ve heard good
 16                                                            16   things about Kyle, so I’m here to interview Kyle and
 17                                                            17   see what’s what, and let’s see if it’s truth, as they
 18                                                            18   say, or Memorex.    Some of you are probably too young
 19                                                            19   to know what that means, but the older people knows
 20                                                            20   it’s a commercial where you would kind of call
 21                                                            21   bullshit on something and it turned out to be true.
 22                                                            22   We’ll see here.
 23                                                            23             So, Kyle, I’m going to -- I’m going to drill
 24                                                            24   you.   I’m going to ask you some questions.
 25                                                            25             KYLE DENNIS:     Sure, that’s what I’m here



                                                                                                             1 (Pages 1 to 4)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                Attachment OOOO
                                                                                           PX 27, 2972
           Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 439 of 527
                           Mind of the Wolf Promo (2020-08-24_14-14-59)
Raging Bull LLC                                                                                             8/24/2020
                                                           5                                                             7
  1   for. Thanks for having me. I mean, it’s 100 percent       1   you’re familiar, you’ll know there’s phase one, phase
  2   true, but take all your questions, and --                 2   two, phase three, FDA approval. And those for stocks
  3           JORDAN BELFORT: All right. Well, first --         3   are excellent because when you hit those dates or you
  4   first of all, so -- so you’re 30 years old, right?        4   get these run-ups into those dates, you can really
  5           KYLE DENNIS: Yep, just turned 30.                 5   have big returns, just on the run-up. You don’t even
  6           JORDAN BELFORT: Started with $15,000.             6   need to hold it through the actual trial, you know,
  7           KYLE DENNIS: Correct. Yeah, that was about        7   trial release date, the data that comes out. Just
  8   2012 or so when I -- when I, you know, graduated from     8   those 20 to 30 percent run-ups could be huge. And,
  9   college.                                                  9   so, that started -- started me building my account
 10           JORDAN BELFORT: Where’d you go to school?        10   back up from the negative 8,000 that I had to break
 11           KYLE DENNIS: UCLA.                               11   even, and then it’s -- I’ve expanded to other things
 12           JORDAN BELFORT: UCLA.                            12   trading now, but that was initially what got me
 13           KYLE DENNIS: Studied biology, yeah.              13   started.
 14           JORDAN BELFORT: Okay. And what was the           14           JORDAN BELFORT: But conversely, though,
 15   first stock that you bought? Was it -- like, you just    15   unless you know what you’re actually doing, you can’t
 16   said, I’m going to deposit 15 grand in an account, and   16   just look at any company and say, oh, it’s about to go
 17   here’s my first pick, and, bam, it goes up, or was       17   to -- into a phase one or phase two trial because if
 18   there a trial-and-error point here? What happened        18   those phase one or phase two trials -- let’s just say
 19   exactly?                                                 19   they -- they end up going badly or even they might not
 20           KYLE DENNIS: It was terrible, actually. I        20   get approval, maybe something might happen, you got a
 21   put money -- I forget the name of the company. It        21   problem on your hands, right, because the company’s
 22   was on the pink sheets. I put money into it, and it      22   typically got little or no earnings.
 23   had -- they had, like, a device that would sniff out     23           KYLE DENNIS: Mm-hmm.
 24   bombs at the airport. Who knows the validity of this     24           JORDAN BELFORT: They’re betting their
 25   tech or anything like that, but put money in that, and   25   future on these approvals and getting to the next

                                                           6                                                             8
  1   it actually worked out in my favor. I made 50 percent     1   phase. Ultimately, I guess, the cash-out is the big
  2   on it.                                                    2   thing that’s hopefully one day a big pharma company,
  3           So it encouraged me to put in, you know, to       3   they’ll do a marketing deal with us or take us over,
  4   some other stocks, and those ended up doing terrible.     4   right?
  5   I lost half my account, almost quit trading, glad I       5           KYLE DENNIS: Yeah, exactly, but what I
  6   didn’t because it ended up working out for me, but        6   found out is if you just play the -- the hype into the
  7   definitely wasn’t an easy pass when I first started.      7   event, it kind of limits my risk. Don’t get me wrong,
  8           JORDAN BELFORT: Okay. So what was it that         8   I made plenty of mistakes, but when I started in 2012,
  9   gave you this, you know, epiphany that -- or ability      9   2013, the biotech sector was just -- it was even
 10   suddenly to -- to, you know, make millions of dollars    10   better than it was right today. It was just on fire.
 11   after you almost lost everything?                        11   So my mistakes that I made were limited a little bit
 12           KYLE DENNIS: Well, after I lost about half       12   when I first started. I got a little lucky. I’ve
 13   my account, I figured I should focus on a particular     13   learned a lot --
 14   industry. I studied biology. I thought, well, maybe      14           JORDAN BELFORT: Rising tide lifts all ships
 15   these biotech stocks I’ll know a little bit extra on     15   basically?
 16   them, and I’ll do better than the average person.        16           KYLE DENNIS: Exactly. I definitely got
 17           JORDAN BELFORT: Well, wait, that’s all --        17   lucky on that front, and I’ve learned a lot to avoid
 18   okay, now -- now you’re in trouble, buddy, okay,         18   the pitfalls since then.
 19   because I have a degree in biology, all right, and       19           JORDAN BELFORT: Okay. And, so -- so I
 20   minor in chemistry, so you better be the real deal,      20   appreciate that. You say you got lucky, you’re --
 21   pal, okay, because, you know, I’m an expert at this.     21   you’re in an up market. I’m a big believer, by the
 22   So let’s hear it, come on, let’s go. I’m ready.          22   way, in sector place, and I love -- I’m going to tell
 23           KYLE DENNIS: Yeah, so what I figured when I      23   you I do love the biotech sector right now. I think,
 24   first started, I didn’t know much at all, but I found    24   you know, it’s the ultimate defensive play right now
 25   out that there’s these certain catalyst states, since    25   in -- in -- in the days of coronavirus, right, and a


                                                                                                        2 (Pages 5 to 8)
                                       For The Record, Inc.
                          (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                Attachment OOOO
                                                                                     PX 27, 2973
            Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 440 of 527
                            Mind of the Wolf Promo (2020-08-24_14-14-59)
Raging Bull LLC                                                                                              8/24/2020
                                                            9                                                           11
  1   lot of money’s pouring in those, a lot of exciting         1   scientist on that aspect. I don’t have a Ph.D. or
  2   things happening there.                                    2   anything. I’m just playing that hype.
  3           But, of course, one thing about a rising           3          JORDAN BELFORT: I got it.
  4   tide is it doesn’t lift all -- it doesn’t lift all         4          KYLE DENNIS: So it’s more common sense
  5   ships equally, and there’s still going to be ships         5   than it is about chemistry or science. And typically
  6   that somehow submerge when the tide rises. How do you      6   I’m not a huge investor, per se. I’m more just
  7   know which ones to pick and which ones not to pick?        7   continually looking for the next date, so after I get
  8           KYLE DENNIS: So I really focus on catalyst         8   through this -- this trade here, I go on for six weeks
  9   states. I really focus on ones that have upcoming          9   further and look for new companies and just rinse and
 10   trials, because that’s when the hype comes. Once that     10   repeat more than taking a stand on something and
 11   trial is over with, the -- that -- those can go way       11   saying this is my company forever.
 12   down, either, you know, because the trial came out and    12          JORDAN BELFORT: How did you get involved
 13   it -- and it stunk, or there’s just not as much           13   with mentoring other people or doing -- how do you --
 14   interest after it’s had good trial results. There         14   do you have people that follow your recommendations?
 15   might be several years until some news comes out          15          KYLE DENNIS: Yeah, so I -- I run a site
 16   again. So I really focus on stuff that has upcoming       16   that I give out some stock picks and teach. I got
 17   news.                                                     17   involved with it, actually, for a company called
 18           Right now, it’s great because of the              18   Raging Bull. They ran a contest for the first trader
 19   coronavirus stuff going around, huge focus on biotechs    19   in their network to make a million and they’d give
 20   and the drugs that they’re developing in all              20   them a Porsche, and I won that, and they did a whole
 21   industries. Politicians, how it’s set up, and             21   audit and this whole expansive thing (inaudible) --
 22   insurance, how it’s set up, they can charge an            22          JORDAN BELFORT: What kind of Porsche?
 23   absolute fortune when they get -- you know, when they     23          KYLE DENNIS: It was a 911, a black one.
 24   get these things approved --                              24          JORDAN BELFORT: Okay.
 25           JORDAN BELFORT: Sure.                             25          KYLE DENNIS: It goes not as I liked. I

                                                          10                                                            12
  1            KYLE DENNIS: -- so there’s been a lot of          1   don’t have it anymore, but it -- it was pretty great.
  2    interest in the sector.                                   2   But they did a whole audit and everything, and I came
  3            JORDAN BELFORT: Right. So in the case like        3   on board as one of their first student teachers, and
  4    a Remdesivir, that it was like $3,000 for each dose of    4   I’ve been doing that since 2015.
  5    it, right, from Gilead, but I guess what you’re saying    5          JORDAN BELFORT: Really?
  6    is, is that I think what you said you’ve kind of found    6          KYLE DENNIS: I have, like, four or five
  7    this niche in the sense that it’s not even about how      7   different little services I run.
  8    the trial comes out. It simply is as the trial date       8          JORDAN BELFORT: Wow.
  9    approaches, when they’re about to start the trial,        9          KYLE DENNIS: Teach people how to trade,
 10    there is kind of a flurry of announcements that drive    10   show them what I’m going.
 11    up the price of these stocks, so it’s really not a       11          JORDAN BELFORT: So if there’s one service,
 12    matter of you -- if it -- if it does well (inaudible)    12   what would you rec- -- so anyone that’s listening to
 13    that’s a big point of risk there, how the trial          13   this, what would you recommend, they want to, like
 14    actually ends up going, right?                           14   find out more? I’m interested. I’m -- I’d kind of
 15            If the trial ends up going poorly, the           15   like to follow you. It’s a very intriguing strategy.
 16    stocks crater; if the trial ends up having a great       16   And, again, I respect the fact that you say nothing’s
 17    result, the stocks shoot up wildly. So on a play, is     17   a guarantee.
 18    -- saying you’re not looking to get greedy and -- and    18          And it’s not, like, about a get-rich-quick
 19    play through the home run through the trial. You’re      19   scheme, but it’s about steadily being abreast of
 20    going to get in, have a bump, and then move out?         20   what’s going on, and the strategy seems to make -- it
 21            KYLE DENNIS: Absolutely, yeah, because you       21   does make sense to me, so it’s just about kind of
 22    probably could be a better guess that -- having a        22   basic, double, basic, double, maybe every once in a
 23    biochemistry degree which ones do better and which       23   while one is a triple or something, but you’re not
 24    ones don’t. I don’t -- I don’t know anything about       24   getting greedy here and just building wealth over a
 25    whether a drug will actually work. I’m not a             25   five- to ten-year period. Is that basically the


                                                                                                        3 (Pages 9 to 12)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                 Attachment OOOO
                                                                                      PX 27, 2974
               Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 441 of 527
                           Mind of the Wolf Promo (2020-08-24_14-14-59)
Raging Bull LLC                                                                                             8/24/2020
                                                         13                                                             15
  1   story?                                                    1          KYLE DENNIS: Sorry, what was that?
  2           KYLE DENNIS: Yeah, that’s the story. I run        2          JORDAN BELFORT: Isn’t it called the Five,
  3   a service called Fast Five, which basically it’s a --     3   you said, I thought?
  4   a service where I put out my best idea on Monday          4          KYLE DENNIS: Oh, because five days in a
  5   mornings at 10:00 a.m. Eastern, like my highest           5   week.
  6   conviction idea. It has to do with a catalyst. Last       6          JORDAN BELFORT: Five --
  7   week, we did this INO one that I’m talking about, and     7          KYLE DENNIS: I’m trying to get out before
  8   I do that every Monday, just one trade, because I want    8   Friday.
  9   to see people get their feet wet, learn from the          9          JORDAN BELFORT: -- (inaudible).
 10   educational videos, see the trade, see the catalyst      10          KYLE DENNIS: Yeah, yeah, before Friday.
 11   and the reasons why I’m entering something.              11   There you go, a little play on words.
 12           And the goal is just to be out by Friday, so     12          JORDAN BELFORT: (Inaudible) times, I got
 13   kind of like a regular work week, get your feet wet      13   it. All right. So and how do they -- what’s the
 14   and learn, and that’s where I like to -- to guide        14   link? How do they get it? How do they find you?
 15   people to join, especially if they don’t know me yet.    15   What is it, your website?
 16           JORDAN BELFORT: Got it. So how about, come       16          KYLE DENNIS: Right under this, it’ll be
 17   on, do something special for the people, because         17   FastFiveTrades.com.
 18   (inaudible) have a lot of people going to watch this,    18          JORDAN BELFORT: Okay.
 19   right? And I want you to do something awesome. Why       19          KYLE DENNIS: Or you can click the link
 20   don’t you give something away, come on, give someone a   20   under the video and come on board. Again, it’s
 21   trial, or anything you can do for free here? Come on,    21   absolutely free, get your money back if you don’t like
 22   put your money where your mouth is. Let’s -- let’s       22   me, and keep all the free training as well.
 23   see it.                                                  23          JORDAN BELFORT: (Inaudible) listen --
 24           KYLE DENNIS: Sure, so I’d love to give your      24   listen, I love to see a guy doing well. I like the
 25   audience there a $49 offer for the year. They’ll get     25   fact that you’re doing it in the space that to me

                                                         14                                                             16
  1   all my e-books and training. I have four of them,         1   makes sense. You’re not talking crazy here. I like
  2   specifically one in the biotech space that I teach how    2   the idea. I think it makes sense, and I love that
  3   to look through these ideas on your own if you want       3   you’re willing to do it and, you know, give people a
  4   and a full money-back guarantee for 30 days, so           4   chance to get their toe in the water.
  5   there’s no risk.                                          5          So you have to say to yourself, what’s the
  6          JORDAN BELFORT: Okay.                              6   worst that could happen. If it doesn’t work out, you
  7          KYLE DENNIS: You know, it’s less than a            7   get your -- you know, your guarantee, you cash it in,
  8   dollar a trade a year, every Monday at 10:00 a.m., and    8   right, and then you lose nothing. But on the upside,
  9   no risk at all. You get your money back if you don’t      9   you can actually find a great source of investment
 10   like me and you want to kick me to the curb, you know,   10   advice that can serve you very well over the long
 11   see me later, that’s fine, we’ll give you your money     11   term, right? No guarantees, though?
 12   back.                                                    12          KYLE DENNIS: Exactly. Yeah, no -- I can’t
 13          JORDAN BELFORT: Love it. All right. Well,         13   guarantee --
 14   I think it’s a fair deal. I’m -- I’m sold. And, you      14          JORDAN BELFORT: Other than you’re --
 15   know, I’m an easy sell, but still, I like that. So       15   other than getting back your money if it doesn’t
 16   you’re going to put your money where your mouth is,      16   work, right --
 17   right, 49 bucks. And every Monday you -- well, how       17          KYLE DENNIS: -- getting back your money if
 18   does it work? So every Monday, you put out your best     18   it doesn’t work, but other than that, no guarantees
 19   five ideas?                                              19   because there’s no guarantees in the market.
 20          KYLE DENNIS: Every Monday, I put out my           20          JORDAN BELFORT: I love it, though. No, I
 21   best one idea.                                           21   like the idea, and I think the strategy makes a lot of
 22          JORDAN BELFORT: Best one idea.                    22   sense, buddy. My book, 49 bucks, if you can’t lay out
 23          KYLE DENNIS: Yeah, just one idea. Every           23   $49 to get an idea, especially when it’s guaranteed,
 24   Monday --                                                24   you probably shouldn’t be investing in the stock
 25          JORDAN BELFORT: Why not five?                     25   market at all. Just my advice. 49 bucks ain’t that


                                                                                                      4 (Pages 13 to 16)
                                       For The Record, Inc.
                          (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                Attachment OOOO
                                                                                     PX 27, 2975
            Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 442 of 527
                            Mind of the Wolf Promo (2020-08-24_14-14-59)
Raging Bull LLC                                                                    8/24/2020
                                                           17
  1    much, especially for the amount of money that you
  2    could possibly make and the fact that it’s guaranteed.
  3    If you don’t like the advice, it doesn’t work for you,
  4    cash in the guarantee. There you go.
  5          (The video recording was concluded.)
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25

                                                           18
  1          CERTIFICATE OF TRANSCRIPTIONIST
  2
  3           I, Sara J. Vance, do hereby certify that the
  4    foregoing proceedings and/or conversations were
  5    transcribed by me via CD, videotape, audiotape or
  6    digital recording, and reduced to typewriting under my
  7    supervision; that I had no role in the recording of
  8    this material; and that it has been transcribed to the
  9    best of my ability given the quality and clarity of
 10    the recording media.
 11           I further certify that I am neither counsel
 12    for, related to, nor employed by any of the parties to
 13    the action in which these proceedings were
 14    transcribed; and further, that I am not a relative or
 15    employee of any attorney or counsel employed by the
 16    parties hereto, nor financially or otherwise
 17    interested in the outcome of the action.
 18
 19    DATE: 11/19/2020
 20                 SARA J. VANCE, CERT
 21
 22
 23
 24
 25


                                                                              5 (Pages 17 to 18)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                 Attachment OOOO
                                                                     PX 27, 2976
              Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 443 of 527
2x World Series Champ Jose Canseco Talk About Jason Bond Picks Jason Bond Picks Review
Raging Bull LLC                                                           11/18/2020
                                                                                                                                3
                   OFFICIAL TRANSCRIPT PROCEEDING                1                 FEDERAL TRADE COMMISSION
                                                                 2
                     FEDERAL TRADE COMMISSION
                                                                 3   In the Matter of:                 )
                                                                 4   Raging Bull LLC                   )   Matter No. 2023073
                                                                 5                                     )
      MATTER NO.     2023073                                     6   ------------------------------)
                                                                 7                                     Date Unknown
      TITLE          RAGING BULL LLC
                                                                 8

      DATE           RECORDED: DATE UNKNOWN                      9
                     TRANSCRIBED: NOVEMBER 13, 2020             10
      PAGES          1 THROUGH 9                                11            The following transcript was produced from a
                                                                12   digital file provided to For The Record, Inc. on
                                                                13   November 12, 2020.
       2X WORLD SERIES CHAMP JOSE CANSECO TALK ABOUT JASON
              BOND PICKS   JASON BOND PICKS REVIEW              14
                                                                15
                                                                16
                                                                17
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25


                                                            2                                                                   4
  1                  FEDERAL TRADE COMMISSION                    1                     P R O C E E D I N G S
  2                            I N D E X                         2                     -     -    -        -   -
  3                                                              3         2X WORLD SERIES CHAMP JOSE CANSECO TALK
  4   RECORDING:                                       PAGE:     4     ABOUT JASON BOND PICKS      JASON BOND PICKS REVIEW
  5   2x World Series Champ Jose Canseco Talk                    5            (Music).
  6   About Jason Bond Picks Jason Bond Picks Review    4        6            JOSE CANSECO:      Hi.   I'm Jose Canseco,
  7                                                              7   two-time World Series champ, 1986 Rookie of the Year,
  8                                                              8   1988 MVP, 41st player to ever hit 40 home runs and
  9                                                              9   steal 40 bases, six-time All Star, 462 home runs, hit
 10                                                             10   some of the longest home runs in history.
 11                                                             11            I have, actually, believe it or not, in
 12                                                             12   1999, I started my own firm called Canseco Financial,
 13                                                             13   and actually, how I did that, obviously, I funded it
 14                                                             14   and I pulled two of the best stockbrokers from Morgan
 15                                                             15   Stanley and Dean Witter and one of the best brokers,
 16                                                             16   which I can’t even mention where he was from for legal
 17                                                             17   reasons, and he was heading up the firm, but, of
 18                                                             18   course, with the, you know, market diving basically
 19                                                             19   within six to eight months we were closed, just like
 20                                                             20   most of the -- of the small stock firms were actually
 21                                                             21   closed, but I -- I did some -- have experience.
 22                                                             22            I did travel a lot and I was on CNBC quite a
 23                                                             23   bit with Maria Bartiromo, I think that was her name,
 24                                                             24   she was gorgeous.     I always had a crush on her, so I
 25                                                             25   went on there quite a bit.



                                                                                                               1 (Pages 1 to 4)
                                         For The Record, Inc.
                            (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                    Attachment PPPP
                                                                                           PX 27, 2977
           Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 444 of 527
2x World Series Champ Jose Canseco Talk About Jason Bond Picks Jason Bond Picks Review
Raging Bull LLC                                                           11/18/2020
                                                           5                                                            7
  1          The biggest thing is his experience. I -- I        1   and give you his experience, but on the other side, he
  2   think he can show you again, just like baseball, the      2   could also show you where if you take this route it's
  3   do's and don'ts, the land mines, what could happen if     3   going to be the wrong way, I'm going to show you where
  4   you make this decision, what could happen if you make     4   the land mines are, I'm going to show you where all
  5   that decision, give you a little bit of -- of insight     5   the downfalls are and try to prevent that new broker
  6   on the things he’s -- he's been through, the history      6   to go down that -- that icy route.
  7   he's been through, what he's confronted, whether it       7          (Music).
  8   be, you know, you know, stock markets profiting or        8          JOSE CANSECO: I would probably try to get
  9   stock markets diminishing and -- and falling.             9   every information possible from him in every possible
 10          I think to make more of -- of an educated         10   scenario and try to educate myself more and more and
 11   not -- not guess, but I think to make and develop more   11   more because obviously this mentor is going to have
 12   of an educated strategy. When he's doing all the         12   way more experience. I think a lot of times, you
 13   right things, absolutely, I think you’d want to try to   13   know, there's difference in philosophy, there's
 14   mimic that. I think you want to try to structure your    14   difference in, you know, when you buy stock, when you
 15   game plan that way. I mean 400 percent, this is          15   actually trade it, if you short it or have it go long.
 16   incredible. You don't see that every day, so he's got    16   So I think a more experienced trader would have a
 17   to be doing something right.                             17   mentor, would have more -- more of an advantage in the
 18          I -- I think he can educate these younger         18   sense of the experience he brings.
 19   traders on, you know, you know, his philosophy, his      19          (Music).
 20   approach, how -- what does he do, does he investigate    20          JOSE CANSECO: I think the most important
 21   a trade, does he look for news media. Obviously, he's    21   thing is, you know, don't buy or trade a stock just --
 22   doing his due diligence greatly in some way, shape, or   22   just on a whim, just on, you know, second- or
 23   form to where he's got a 400 percent increase. That’s    23   third-hand information. Do your homework, do your due
 24   just incredible.                                         24   diligence, find out what's going on with the actual
 25          (Music).                                          25   company.

                                                           6                                                            8
  1          JOSE CANSECO: You know what, I think the           1          (Music.)
  2   value is great. I wish I would have had a mentor. I       2          JOSE CANSECO: I was the first guy to ever
  3   really didn't have one back then because I was kind of    3   go into spring training camp in ‘88 and sailed into
  4   like a new breed type baseball player with the power      4   the 40/40, and the media laughed at me. That year, I
  5   and speed and all that, but -- but anything in life in    5   actually did the 40/40, first player ever, and was
  6   general and any, you know, aspect of business that        6   rated at the time the best player in the world.
  7   you're actually in, you'd need a -- you definitely        7          (Music.)
  8   need a mentor because I think a mentor is going to        8          JOSE CANSECO: Well, Jason Bond’s definitely
  9   show you where all the downfalls are, all the land        9   worth looking into. A 400 percent increase is just
 10   mines are.                                               10   miraculous, and hopefully he can keep it up there. It
 11          I think they're going to educate you and          11   looks like he knows what he's doing, so I would
 12   warn you on what could happen if you make this           12   definitely give him a chance. Look him up and see how
 13   decision, if you take these steps, if you go that        13   he can help you out.
 14   route. So I -- I think it's very important to have a     14          (Music.)
 15   mentor so you can basically make good educated           15          (The recording was concluded.)
 16   decisions, for sure. You know, there are a lot of        16
 17   books being written and a lot of people saying, you      17
 18   know, I can teach you the right way and show you the     18
 19   right -- right route, but there's rarely an individual   19
 20   that says, okay, I'm going to show you where all the     20
 21   land mines are because I've done it wrong, I stepped     21
 22   on all these land mines, and I don't want you to go      22
 23   that route.                                              23
 24          So I think a mentor could do two things.          24
 25   Yes, he could show you the proper way and educate you    25


                                                                                                        2 (Pages 5 to 8)
                                       For The Record, Inc.
                          (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                 Attachment PPPP
                                                                                     PX 27, 2978
           Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 445 of 527
2x World Series Champ Jose Canseco Talk About Jason Bond Picks Jason Bond Picks Review
Raging Bull LLC                                                           11/18/2020
                                                           9
  1         CERTIFICATE OF TRANSCRIPTIONIST
  2
  3          I, Sara J. Vance, do hereby certify that the
  4   foregoing proceedings and/or conversations were
  5   transcribed by me via CD, videotape, audiotape or
  6   digital recording, and reduced to typewriting under my
  7   supervision; that I had no role in the recording of
  8   this material; and that it has been transcribed to the
  9   best of my ability given the quality and clarity of
 10   the recording media.
 11          I further certify that I am neither counsel
 12   for, related to, nor employed by any of the parties to
 13   the action in which these proceedings were
 14   transcribed; and further, that I am not a relative or
 15   employee of any attorney or counsel employed by the
 16   parties hereto, nor financially or otherwise
 17   interested in the outcome of the action.
 18
 19   DATE: 11/16/2020
 20                SARA J. VANCE, CERT
 21
 22
 23
 24
 25




                                                                             3 (Page 9)
                                       For The Record, Inc.
                          (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                 Attachment PPPP
                                                                    PX 27, 2979
              Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 446 of 527
                                Touchdown With Top Traders - Mike Alstott
Raging Bull LLC                                                                                                   11/18/2020
                                                                                                                                 3
                   OFFICIAL TRANSCRIPT PROCEEDING              1                  FEDERAL TRADE COMMISSION
                                                               2
                      FEDERAL TRADE COMMISSION                 3   In the Matter of:                )
                                                               4   Raging Bull LLC                  )   Matter No. 2023073
                                                               5                                    )
      MATTER NO.      2023073                                  6   ------------------------------)
                                                               7                                    Date Unknown
      TITLE           RAGING BULL LLC                          8
                                                               9
      DATE            RECORDED: DATE UNKNOWN
                                                              10
                      TRANSCRIBED: NOVEMBER 13, 2020
                                                              11              The following transcript was produced from a
      PAGES           1 THROUGH 25
                                                              12   digital file provided to For The Record, Inc. on
                                                              13   November 12, 2020.
              TOUCHDOWN WITH TOP TRADERS - MIKE ALSTOTT       14
                                                              15
                                                              16
                                                              17
                                                              18
                                                              19
                                                              20
                                                              21
                                                              22
                                                              23
                                                              24
                                                              25


                                                          2                                                                      4
  1                 FEDERAL TRADE COMMISSION                   1                     P R O C E E D I N G S
  2                         I N D E X                          2                     -     -    -       -     -
  3                                                            3        TOUCHDOWN WITH TOP TRADERS - MIKE ALSTOTT
  4   RECORDING:                                     PAGE:     4              (Music).
  5   Touchdown With Top Traders - Mike Alstott       4        5              BEN STURGILL:    Welcome to WealthWise
  6                                                            6   Podcast.   I’m your host, Ben Sturgill.        Join me as I
  7                                                            7   interview successful people who build wealthy lives:
  8                                                            8   self-made millionaires, entrepreneurs, traders,
  9                                                            9   authors, and experts.   Discover the mind set and
 10                                                           10   motivation that makes wealthy people tick and learn
 11                                                           11   new ways to apply these ideas, lessons, and successes
 12                                                           12   to help you become more successful and live a
 13                                                           13   wealthier and richer life.
 14                                                           14              Hello and welcome to today’s WealthWise
 15                                                           15   podcast.   We occasionally like to add guest interviews
 16                                                           16   from traders and experts from Raging Bull’s Elite
 17                                                           17   Traders Chatroom that we think that you will enjoy.
 18                                                           18   In the Raging Bull Elite Chatroom, we hold live
 19                                                           19   trading sessions with Raging Bull’s traders, Elite
 20                                                           20   members, and our invited guests.         These sessions are
 21                                                           21   hosted from Raging Bull’s traders and one of our
 22                                                           22   special guests.   It’s my pleasure to welcome you to
 23                                                           23   the WealthWise Podcast.
 24                                                           24              JEFF WILLIAMS:   Hey, guys and gals, Jeff
 25                                                           25   Williams here from the Profit Prism Program, and I am



                                                                                                               1 (Pages 1 to 4)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                  Attachment QQQQ
                                                                                         PX 27, 2980
           Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 447 of 527
                                Touchdown With Top Traders - Mike Alstott
Raging Bull LLC                                                                                           11/18/2020
                                                           5                                                             7
  1   honored and thrilled to be joined today by Mike           1   But, you know, again, also blessed. I was also
  2   Alstott from the Tampa Bay Buccaneers, one of the best    2   blessed, didn’t really have any major injuries until
  3   fullbacks of all time. They call him the A-Train. He      3   later in my career, but, you know, again, it was just
  4   had a 12-year career with the Tampa Bay Buccaneers.       4   something that I came -- I call it work --
  5   He’s a six-time Pro-Bowler, a three-time All-Pro, and     5           JEFF WILLIAMS: Mm-hmm.
  6   a Super Bowl champion.                                    6           MIKE ALSTOTT: -- but, you know, especially
  7          Mike, it really is a pleasure to have you          7   when I was in the NFL, I came to work every day with a
  8   here. I’m thrilled to have this interview with you.       8   dream.
  9   I want to start off this interview by just having you     9           JEFF WILLIAMS: Yeah.
 10   talk a little bit about your career, your profession     10           MIKE ALSTOTT: You know, every day was a
 11   at the NFL level, and then I want to talk about how      11   dream for me, and I -- and I recognize that even more
 12   you’re getting involved in the Profit Prism Program.     12   after it’s gone for the last 12, 13 years that I’ve
 13          So, Mike, if you don’t mind, tell us about        13   been out, and I missed it, but, again, I -- I’m very
 14   your NFL career. What was that like, and -- and how      14   blessed to play until I was 34 years old and be able
 15   did you get into the -- into football?                   15   to play with the guys that I did, and to do -- and to
 16          MIKE ALSTOTT: Well, first of all, thank you       16   be -- to work towards one common goal as a team.
 17   for having me --                                         17           JEFF WILLIAMS: Yeah.
 18          JEFF WILLIAMS: A pleasure.                        18           MIKE ALSTOTT: And I think that’s -- that’s
 19          MIKE ALSTOTT: -- and it’s an honor to be          19   -- that’s huge, is the word “team,” because everything
 20   here and -- and to be speaking with you, someone who I   20   that we have accomplished we accomplished together.
 21   watch every day, and now we get to, you know, have a     21           JEFF WILLIAMS: I mean, that’s amazing.
 22   conversation, and it’s great. But just, you know,        22   Congratulations on -- on having that all come true,
 23   childhood dream. It -- that’s what it was, you know,     23   your dreams came true. And I think this is
 24   starting playing football when I was six years old,      24   interesting here because now we have someone like Mike
 25   you know, played peewee football like every -- you       25   Alstott who’s been an amazing NFL fullback for all

                                                           6                                                             8
  1   know, kind of like everybody else did, and then just      1   these years and, you know, kind of like myself in a
  2   had the aspirations to go on and play -- you know,        2   way and maybe like a lot of people out there right
  3   wanted to play at my dream high school, and then went     3   now, so you had a passion, you did something you
  4   on to Purdue, and then was very fortunate. But I          4   excelled at at a very high level, and now here you
  5   think it was a lot of hard work. You know, I had --       5   are, coming into something brand new, like myself.
  6           JEFF WILLIAMS: (Inaudible).                       6          And I taught phys-ed for 12 years. I didn’t
  7           MIKE ALSTOTT: -- I had the dream to be an         7   go to school to be a trader or to be a Wall Street
  8   NFL player, just like we all did. Remember second --      8   analyst. I really didn’t have a whole lot of
  9   second grade where, you know, we were starting to         9   financial background, and here I am now trading
 10   write and then you write, well, what do you want to do   10   stocks. And here you are on the Profit Prism Program.
 11   when you grow up, right? And I still have the piece      11          So tell me about that transition from
 12   of paper today, I wanted to go to Joliet Catholic and    12   exceeding at a Super Bowl level and the NFL to now
 13   play football, I wanted to go a division in college,     13   coming into something that’s kind of brand new for you
 14   and -- and then I wanted to play in the NFL.             14   and getting involved in trading stocks.
 15           But it wasn’t just words. It was something       15          MIKE ALSTOTT: Yeah, it’s like anything
 16   that I -- I think I can hang my hat on a little bit      16   else, you know, just having a mind set, having a
 17   was my work ethic and my passion, and I didn’t always    17   focus, wanting to be -- didn’t want to get out there
 18   have the -- the greatest talents of everybody else,      18   into the work field and -- and -- and sitting in a
 19   but, you know, heart and hard work, I think, overcame    19   desk and chair or, you know, doing sales, because I
 20   a -- a lot of the -- the obstacles, and obviously        20   always got to stay busy, you know?
 21   having great people in my life, so --                    21          JEFF WILLIAMS: Yeah.
 22           JEFF WILLIAMS: Yeah.                             22          MIKE ALSTOTT: Coach high school football, I
 23           MIKE ALSTOTT: -- I got -- I got -- I got to      23   get to be on the run, I’m head coach, so, you know,
 24   say that, you know, great coaches, great family, great   24   and I always, you know, look into getting something
 25   support, you know, it -- it -- and everything with it.   25   and -- and make money. And I always thought, you


                                                                                                         2 (Pages 5 to 8)
                                       For The Record, Inc.
                          (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                Attachment QQQQ
                                                                                     PX 27, 2981
           Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 448 of 527
                                Touchdown With Top Traders - Mike Alstott
Raging Bull LLC                                                                                           11/18/2020
                                                           9                                                           11
  1   know, hey, working from the computer for whatever         1   something that you can do from home, really from
  2   hours I possibly can, and -- and being able to do it.     2   anywhere if you have a -- you know, a laptop or a
  3   So I did get involved before Profit Prism in -- in        3   smart phone or, you know, iPad, you can just -- and
  4   other platforms, and truthfully, it -- it -- it didn’t    4   you can be in the chat room, and the chat room itself,
  5   go well because maybe a lot of different scenarios,       5   you know, I think this is really unique, and I want to
  6   but coming into Profit Prism and you, I mean, I’ve        6   touch upon that, maybe just a little bit more.
  7   been coached by a coach, you know? Seeing him,            7          Profit Prism is really a system -- you know,
  8   hearing him, you know, illustrating it, drawing on the    8   I’ve been doing this now for 11 years personally, and
  9   grease board, and -- and seeing in the films, and         9   one of the things that I’ve always had a passion for,
 10   that’s what you do each and every day, right?            10   Mike, was educating people. You know, that was my
 11          JEFF WILLIAMS: Yeah.                              11   background when I first started, was teaching. So if
 12          MIKE ALSTOTT: You had your TV screens; you        12   being able to do this right now, every day, live
 13   had your charts; you were showing us what to do;         13   stream, myself, my portfolios, my charts, to literally
 14   you’re learning the terminology like me learning a new   14   teach people not just -- not just give them alerts but
 15   playbook and everything like that, and diving in is --   15   teach them why and how I’m doing a trade, how does
 16   is perfect. And there’s nothing else out there like      16   that help somebody like you who’s just getting
 17   what you do, you know, for your -- your Profit Prism     17   involved in the market when you can actually look over
 18   community. And, again, it’s a team. And -- and           18   someone’s shoulder and hear them and see them, why
 19   reading all the chats on the right-hand side,            19   they’re making a trade? How does that help you in
 20   everybody’s trying to help everybody else, and when --   20   your transition to trading now?
 21   when it comes in, and you can’t answer every question,   21          MIKE ALSTOTT: Well, first (inaudible)
 22   right?                                                   22   people have to be guided, and -- and -- and you’re the
 23          So when -- when it’s all done on the              23   guy that is guiding us, and so, you know, a lot of
 24   right-hand side and everybody’s chatting in, you know    24   people don’t know how to start, and all the people
 25   what -- you know, Mike might have a question, and        25   know how to end and what’s in between, right? And,

                                                          10                                                           12
  1   you’re not seeing it because you’re looking at the        1   so, we get on there every morning, we’re looking at a
  2   charts and doing everything, but, you know, there’s       2   chart, you’re seeing, you know, what the market’s
  3   other people in the Profit community that are             3   doing, and how it’s going and maybe some trends and
  4   answering those questions.                                4   stuff like that, but -- and you’re -- you’re answering
  5           JEFF WILLIAMS: Yeah.                              5   those question. What do you think about this stock?
  6           MIKE ALSTOTT: Try this, try that, do this,        6   What do you think about that?
  7   do this, and then, you know what I mean, it’s just --     7           Well, I don’t like it because, you know
  8   it’s close, up-front, personable. It’s -- you know        8   what, it’s less stair-stepping, it’s higher high,
  9   what it reminds me of my playing days, you know?          9   higher low, lower high, lower low, and all that stuff.
 10   You’re our coach, right? And, you know, we trust you.    10   And those things -- those words start to sink in, and
 11   You’re -- you know, you’re a great person. You -- you    11   then you start to see, you know, the stepping stone of
 12   lead us straight, and -- and the thing is it’s just --   12   what’s going on and -- and -- and the target range and
 13   you know, it feels good. And -- and Profit Prism,        13   stuff like that that you’re teaching us, right? So,
 14   there’s only one Profit Prism. There’s -- they don’t     14   again, we can take that, you know, to this repetition.
 15   have them out there --                                   15   Everything’s repetition in -- in humans, right?
 16           JEFF WILLIAMS: Yeah.                             16           So, again, we’re hearing it each and every
 17           MIKE ALSTOTT: -- now nobody’s doing what         17   day, each and every day, maybe we can, you know, when
 18   you do and spending the time with us.                    18   you do have your lunch break, we can still look at the
 19           JEFF WILLIAMS: Aw, that’s great. So first        19   -- the charts and see what’s going on and see how it’s
 20   off, I really appreciate those comments. There’s a       20   going before we get in there, our 2:30 session, and --
 21   couple things I want to touch on there that you made     21   and finish the day and -- and what we want to do.
 22   that are really great points. I mean, you know, a lot    22   But, again, Jeff, it’s just, you know, it’s the
 23   of people are -- are at home right now, they’re          23   personable, you know, aspect of what you’re giving us
 24   looking for something else to do and maybe got laid      24   in the coaching and us taking it.
 25   off of work or trying to supplement income, so this is   25           And, you know, obviously you have a lot of


                                                                                                       3 (Pages 9 to 12)
                                       For The Record, Inc.
                          (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                Attachment QQQQ
                                                                                     PX 27, 2982
            Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 449 of 527
                                 Touchdown With Top Traders - Mike Alstott
Raging Bull LLC                                                                                            11/18/2020
                                                          13                                                             15
  1    clients in -- in your community that have been with       1            JEFF WILLIAMS: Yeah.
  2    you for years, and they -- they understand what I’m       2            MIKE ALSTOTT: But, again, I got to be
  3    saying, and I’ve only been in a short period of time,     3   brought back down to reality in this new field that
  4    but I get it, you know, because I -- again, you’re our    4   I’m, you know, trying to crack into, and you’re --
  5    coach, I’m going to call you Coach, and you’re            5   you’re that reminder each and every day, hey, take our
  6    coaching me how to -- how to do a new industry and I      6   profits, all right? Don’t be greedy, right? And if
  7    need it. I need to be a visual guy. And a lot of          7   it -- if it does, you know, we’re not always not going
  8    people are like that, you need to be a visual guy, you    8   to win, right?
  9    need to see him, and -- and you’re straightforward,       9            JEFF WILLIAMS: Yeah.
 10    like you said earlier in your question, is, you know     10            MIKE ALSTOTT: That’s -- that’s human
 11    what you’re showing us your accounts of --               11   nature, and that’s -- that’s what it is, right? So,
 12           JEFF WILLIAMS: Yeah.                              12   again, try to limit your risk.
 13           MIKE ALSTOTT: -- of what you’re trading,          13            JEFF WILLIAMS: Yep.
 14    right? There’s -- there’s nothing secret about it,       14            MIKE ALSTOTT: And, you know, and take your
 15    right? You’re -- you know, again, it’s all               15   profits and move on to the next one, or, you know, you
 16    straightforward and, you know, that’s -- that’s the      16   know, take your, you know, 5 percent loss --
 17    beauty behind what you offer us.                         17            JEFF WILLIAMS: Yeah.
 18           JEFF WILLIAMS: Yeah, I think that’s one of        18            MIKE ALSTOTT: -- and move on to the next
 19    the things that I really try to do with clients, and,    19   one, and -- and so that’s what I’m learning more and
 20    you know, again, I’ve seen other services out there,     20   more each and every day with this. You know, I’m
 21    and -- and first off, it’s amazing to even hear you      21   learning all the charts and --
 22    talking about what you’re talking about. I know that     22            JEFF WILLIAMS: Great.
 23    you haven’t been involved in the market very long, but   23            MIKE ALSTOTT: -- what you say and
 24    I already hear you talking about higher highs and        24   everything we do, but, again, even -- you’re like, oh,
 25    higher lows and consolidation and charting skills. I     25   I don’t want to give up 100 bucks; oh, I don’t want to

                                                          14                                                             16
  1    mean, that’s great. As a -- as a leader here, as a        1   give up this; I don’t want to give up that. But, you
  2    coach as you say, I always try to make the service        2   know what, it’s like, well, I’m sitting on it, I’m
  3    really transparent. You know, there’s a lot of            3   sitting on it, and I’m sitting on it. Well, I’m
  4    services out there right now that, again, they’ll give    4   losing out on these other --
  5    you alerts and they’ll talk about all the great things    5          JEFF WILLIAMS: Yes.
  6    that they do, but sometimes things don’t go well in       6          MIKE ALSTOTT: -- bits of opportunities that
  7    the markets. How -- I mean, you’ve seen me obviously      7   -- that I lost and that I could have made it up three
  8    make winning trades and you’ve seen me make trades        8   times, you know, before.
  9    that don’t go well.                                       9          JEFF WILLIAMS: Yeah. Well, I’ve got two
 10           Do you think there is something that you can      10   more things, if you don’t mind, and I appreciate your
 11    take away when I explain those stocks that don’t go      11   time today.
 12    well? Do you think there is -- there’s value in that     12          MIKE ALSTOTT: Yeah.
 13    as somebody who’s transparent like myself and, hey,      13          JEFF WILLIAMS: So one thing is a lot of
 14    listen, Mike, this didn’t go well today, here’s what I   14   people look for Profit Prism as kind of an entry-level
 15    learned from that. Does that help you as a trader as     15   service, and, you know, they think at -- about it as a
 16    you’re just getting involved in the markets?             16   -- they hear Profit Prism or penny stocks and
 17           MIKE ALSTOTT: Yeah, because I want to -- I        17   buy/trade but it’s not just about penny stocks. So
 18    want to understand, me, the why’s and how’s.             18   what I want you to comment on, if you don’t mind,
 19           JEFF WILLIAMS: Yeah.                              19   someone who’s brand new, I mean, how do you feel this
 20           MIKE ALSTOTT: Right? Why’d it go like             20   service as an entry-level service for someone like
 21    this? How -- how can I fix it, or how can I, you         21   yourself?
 22    know, prevail from it? And, you know, but, again, I      22          Do you feel like, you know, things are going
 23    love -- the thing is because I’m competitive.            23   over your head, or do you feel like you’re really able
 24           JEFF WILLIAMS: Sure.                              24   to grasp the concept that I teach in the chat room for
 25           MIKE ALSTOTT: I want 1,000 percent, right?        25   someone who’s really just, you know, getting involved


                                                                                                       4 (Pages 13 to 16)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                 Attachment QQQQ
                                                                                      PX 27, 2983
            Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 450 of 527
                                 Touchdown With Top Traders - Mike Alstott
Raging Bull LLC                                                                                            11/18/2020
                                                          17                                                             19
  1   in the market?                                             1   know, we give realtime alerts at the Profit Prism
  2          MIKE ALSTOTT: Well, you’re an educator. I           2   Program. Obviously, if you’re home, I send you those
  3   mean, that’s your background and that’s what you’re        3   alerts, email and text message. He already commented
  4   doing each and every day to us. And -- and second of       4   on the -- the trading community, which I think really
  5   all, I’m not trading Apple.                                5   is separating itself from all the other services out
  6          JEFF WILLIAMS: Yeah.                                6   there. When you come into that chatroom, you know,
  7          MIKE ALSTOTT: I’m not trading Apple, you            7   I’m obviously live-streaming my portfolio, my audio,
  8   know, I don’t -- whatever that price is and -- and         8   but like you commented a couple times, if I’m not
  9   Google and all those things. That -- that’s too much.      9   there, which, hey, I take a lunch break like everybody
 10   I mean, I came into this with $1,000, right?              10   else, I’m kind of a part-time trader.
 11          JEFF WILLIAMS: Okay, okay.                         11          MIKE ALSTOTT: Of course.
 12          MIKE ALSTOTT: And I’m up to 3,200 now.             12          JEFF WILLIAMS: There are other people out
 13          JEFF WILLIAMS: Wow.                                13   there in that room, not -- you know --
 14          MIKE ALSTOTT: Right? I did -- I did the --         14          MIKE ALSTOTT: Right.
 15   you know, I -- and, again, I’m going to say it, I’m       15          JEFF WILLIAMS: -- above my moderators, but
 16   not on every day, right? I’m busy and everything like     16   they’re there to help you out, so that chatroom has a
 17   that, but I try to get on at least three, four times a    17   lot of value within itself. And then the small
 18   week, but -- but, again, it’s -- it’s a situation         18   portfolio challenges that we -- we just talked about
 19   where, you know, I want to build my pot, build a pot,     19   and I want to circle back to in a minute here, but so
 20   and that’s the satisfaction of it.                        20   I do these small account challenges for people that
 21          JEFF WILLIAMS: Yeah.                               21   obviously are unaware of the Profit Prism Program.
 22          MIKE ALSTOTT: Anybody can -- you know, the         22   And I like to align myself with what I feel is the
 23   big dogs can come in and throw $100,000 and sit on        23   majority of the people trading out there.
 24   stocks for how long ever they want to do and have it      24          Like you said, there’s some people out there
 25   in their big portfolio, but this is interesting           25   that trade $100,000 portfolios, and they go after

                                                          18                                                             20
  1    hearing you, seeing you, and -- and building it up.       1   Amazon and they try to make 2 or 3 percent in a year,
  2    That’s the satisfaction of it. So, again, I’m just        2   but that’s not where I think most people are, and I
  3    like everybody else coming into this thing. You know,     3   think where most people are right now is they have
  4    I was part of that $500 challenge, you know what I        4   just a little bit of money. So you said, Mike, you
  5    mean --                                                   5   took a $1,000 portfolio and built it up to over
  6           JEFF WILLIAMS: Yeah.                               6   $3,000. Is that true? Is that what I heard?
  7           MIKE ALSTOTT: -- and built it up. But,             7           MIKE ALSTOTT: Yeah, 3,200, yep.
  8    again, it’s fun. I love learning, and -- and I love       8           JEFF WILLIAMS: Wow.
  9    conquering something else, you know, you know, in         9           MIKE ALSTOTT: And, no, but that’s the
 10    life.                                                    10   satisfaction. I get excited when I make -- make a
 11           JEFF WILLIAMS: That’s great.                      11   trade and make 50 bucks.
 12           MIKE ALSTOTT: And being a part of -- and,         12           JEFF WILLIAMS: That’s phenomenal.
 13    again, I -- I really believe a team, you know what I     13           MIKE ALSTOTT: Right?
 14    mean?                                                    14           JEFF WILLIAMS: Yeah.
 15           JEFF WILLIAMS: Yeah.                              15           MIKE ALSTOTT: And, you know, you know,
 16           MIKE ALSTOTT: You know, I know we’re all          16   anything over 100, man, that’s -- that’s -- that’s
 17    sitting at our own computers and desks and stuff like    17   like doing cartwheels, right?
 18    that, but, you know, there -- it is a team community,    18           JEFF WILLIAMS: Yeah.
 19    and I love how you have it.                              19           MIKE ALSTOTT: And -- but, again, we’re --
 20           JEFF WILLIAMS: Great. So --                       20   that’s just more for the next trade, more for the next
 21           MIKE ALSTOTT: It’s great.                         21   trade, more for the next trade. And, so, again, it’s
 22           JEFF WILLIAMS: -- the last thing, then, as        22   -- it’s the whole gamut of what you offer, you know
 23    far as a takeaway for some people that might be on the   23   what I mean? Your coaching skills, you’ve been live
 24    edge of looking at maybe getting involved in the         24   to us, seeing -- we’re seeing your portfolio, your
 25    Profit Prism, can we talk about the fact that, you       25   challenges, the chat and the community that you offer


                                                                                                       5 (Pages 17 to 20)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                 Attachment QQQQ
                                                                                      PX 27, 2984
            Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 451 of 527
                                 Touchdown With Top Traders - Mike Alstott
Raging Bull LLC                                                                                            11/18/2020
                                                           21                                                           23
  1   us, and like you said just a minute ago, when you do       1   what I mean?
  2   take a lunch break, which you deserve, obviously,          2          JEFF WILLIAMS: Yeah.
  3   right, like everybody else, but everybody else is          3          MIKE ALSTOTT: It’s just more -- it’s -- if
  4   still in the chat --                                       4   it grows and it grows, right, you can take more out,
  5           JEFF WILLIAMS: Yeah.                               5   whatever --
  6           MIKE ALSTOTT: -- and they’re guiding each          6          JEFF WILLIAMS: Wow.
  7   other because, you know what, you have assistant           7          MIKE ALSTOTT: -- and then just keep on
  8   coaches underneath you and -- that are -- that have        8   doing the challenges and -- and doing it, though, but,
  9   learned and helping -- helping us newbies, you know.       9   you know, everybody’s looking to make, you know, $500,
 10   And I -- I read all that. I read all that. And,           10   you know, $1,000, whatever --
 11   hey, what about this stock? And I’m on my computer        11          JEFF WILLIAMS: Yeah.
 12   freaking checking out that stock, seeing what’s going     12          MIKE ALSTOTT: -- you know, extra a month,
 13   on, and -- and how it’s doing and trying to make an       13   and you know what, the perfect place is you.
 14   educated decision, but I really don’t do anything         14          JEFF WILLIAMS: Man, they call him the A-
 15   without hearing you first.                                15   Train. Gang, he’s a Super Bowl champ, a six-time Pro-
 16           JEFF WILLIAMS: Yeah.                              16   Bowler, a three-time All-Pro. He’s Mike Alstott from
 17           MIKE ALSTOTT: I mean, that’s how much, you        17   the Tampa Bay Buccaneers.
 18   know, faith I have in Profit Prism and -- and what you    18          Mike, it has been a pleasure talking to you.
 19   offer --                                                  19   Thanks for being on the Profit Prism Program and
 20           JEFF WILLIAMS: Wow.                               20   listen -- to be with me today. I really appreciate
 21           MIKE ALSTOTT: -- you know, in a face-to-          21   it. Thanks so much for your time, and I wish you all
 22   face situation each and every day, but I -- I love        22   the luck going forward.
 23   your service.                                             23          MIKE ALSTOTT: I apprec- -- thank you, Jeff.
 24           JEFF WILLIAMS: Okay.                              24   I appreciate you, and I’m honored to be a part of your
 25           MIKE ALSTOTT: I love your service, and I          25   team. Thank you.

                                                           22                                                           24
  1    love your passion, and -- and, again, you know your       1         JEFF WILLIAMS: Absolutely, man. Thank you.
  2    people, you’re personable. It’s not like you’re just      2         (Music.)
  3    sitting like a zombie, just sitting there, right?         3         BEN STURGILL: Well, that’s a wrap for this
  4    You’re -- you’re talking to people, you know, chatting    4   episode. Thanks for listening. I invite you to visit
  5    away and -- and doing different stuff -- stuff. It’s      5   WealthWisePodcasts.com to discover more episodes and
  6    very entertaining, too. So...                             6   learn what it means to create, build, and lead a
  7            JEFF WILLIAMS: That’s great. So I think           7   wealthier life.
  8    it’s kind of safe to say, but for anybody who’s out       8         Also remember to subscribe to the WealthWise
  9    there that might be on the fence, I mean, you’ve tried    9   Newsletter and join me on the next episode as we share
 10    other services, you’re on Profit Prism now, you’ve       10   more stories from our guests on the wisdom behind
 11    seen that Mike’s had success.                            11   wealth and how you can create yours. WealthWise
 12            Mike, would you recommend this service to        12   Podcast is brought to you by RagingBull.com, helping
 13    anybody else out there who is just looking to get        13   traders succeed through education, resources and where
 14    involved in the market?                                  14   you can watch real traders make trades live.
 15            MIKE ALSTOTT: No question.                       15         (The recording was concluded.)
 16            JEFF WILLIAMS: Oh, great.                        16
 17            MIKE ALSTOTT: No question. I mean, it’s          17
 18    worth every -- every penny, and then you don’t -- you    18
 19    don’t need to bankroll -- a huge bankroll to get         19
 20    involved and -- and be satisfied in what you’re doing.   20
 21    It’s like as you get bigger and bigger, you can get --   21
 22    you can do more and more --                              22
 23            JEFF WILLIAMS: Yeah.                             23
 24            MIKE ALSTOTT: -- but, again, you’re -- you       24
 25    say entry-level; I say final stage for me. You know      25


                                                                                                       6 (Pages 21 to 24)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                  Attachment QQQQ
                                                                                      PX 27, 2985
            Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 452 of 527
                                 Touchdown With Top Traders - Mike Alstott
Raging Bull LLC                                                               11/18/2020
                                                          25
  1          CERTIFICATE OF TRANSCRIPTIONIST
  2
  3           I, Sara J. Vance, do hereby certify that the
  4    foregoing proceedings and/or conversations were
  5    transcribed by me via CD, videotape, audiotape or
  6    digital recording, and reduced to typewriting under my
  7    supervision; that I had no role in the recording of
  8    this material; and that it has been transcribed to the
  9    best of my ability given the quality and clarity of
 10    the recording media.
 11           I further certify that I am neither counsel
 12    for, related to, nor employed by any of the parties to
 13    the action in which these proceedings were
 14    transcribed; and further, that I am not a relative or
 15    employee of any attorney or counsel employed by the
 16    parties hereto, nor financially or otherwise
 17    interested in the outcome of the action.
 18
 19    DATE: 11/16/2020
 20                 SARA J. VANCE, CERT
 21
 22
 23
 24
 25




                                                                                7 (Page 25)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
                                                 Attachment QQQQ
                                                                        PX 27, 2986
              Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 453 of 527
                                         Jason Bond Speech (Undated)
Raging Bull LLC                                                                                               11/19/2020
                                                                                                                           3
                    OFFICIAL TRANSCRIPT PROCEEDING            1                  FEDERAL TRADE COMMISSION
                                                              2
                       FEDERAL TRADE COMMISSION               3   In the Matter of:              )
                                                              4   Raging Bull LLC                )   Matter No. 2023073
                                                              5                                  )
      MATTER NO.       2023073                                6   ------------------------------)
                                                              7                                  Date Unknown
      TITLE            RAGING BULL LLC                        8
                                                              9
      DATE             RECORDED: DATE UNKNOWN                10
                       TRANSCRIBED: NOVEMBER 19, 2020
                                                             11            The following transcript was produced from a
      PAGES            1 THROUGH 10
                                                             12   digital file provided to For The Record, Inc. on
                                                             13   November 17, 2020.
                      JASON BOND SPEECH (UNDATED)            14
                                                             15
                                                             16
                                                             17
                                                             18
                                                             19
                                                             20
                                                             21
                                                             22
                                                             23
                                                             24
                                                             25


                                                         2                                                                 4
  1                 FEDERAL TRADE COMMISSION                  1                     P R O C E E D I N G S
  2                         I N D E X                         2                     -    -   -       -    -
  3                                                           3                 JASON BOND SPEECH (UNDATED)
  4   RECORDING:                                    PAGE:     4            HOST:    Cofounder of RagingBull.com, our
  5   Jason Bond Speech (Undated)                    4        5   featured speaker teaches stock trading and streams his
  6                                                           6   real-money portfolio during market hours with returns
  7                                                           7   of 239 percent and $239,143.43 for 2017 year-to-date
  8                                                           8   and over 330 percent and over $330,000 in 2016.     He
  9                                                           9   has trained over 10,000 paying clients, traded live
 10                                                          10   head-to-head against the world champion in New York
 11                                                          11   City’s Times Square, has been featured in Forbes,
 12                                                          12   Investing.com, TheStreet, and on the floor of the New
 13                                                          13   York Stock Exchange.
 14                                                          14            Please welcome Jason Bond.
 15                                                          15            Have fun.
 16                                                          16            (Cheers and applause.)
 17                                                          17            JASON BOND:   Harvard Herd, yeah, let me hear
 18                                                          18   it.
 19                                                          19            (Cheers and applause.)
 20                                                          20            JASON BOND:   All right, seriously, louder
 21                                                          21   than that.   Let me hear it.
 22                                                          22            (Cheers and applause.)
 23                                                          23            JASON BOND:   All right.      All right, so,
 24                                                          24   first and foremost, Harvard Business School, thank you
 25                                                          25   so much for having me here to tell my story, how I



                                                                                                           1 (Pages 1 to 4)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555

                                               Attachment RRRR
                                                                                        PX 27, 2987
           Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 454 of 527
                                          Jason Bond Speech (Undated)
Raging Bull LLC                                                                                            11/19/2020
                                                            5                                                            7
  1    went from an elementary schoolteacher teaching            1   transition, I needed to transform, I couldn’t go back
  2    physical education to little kids with a quarter          2   to teaching.
  3    million dollars in debt -- my wife was also a teacher,    3          I rolled over one morning, and I looked at
  4    with her master’s, and we were just burdened by this      4   my wife, and I said, Pam, I would like to do something
  5    debt -- to just five years later building a $30           5   else. I don’t know what it is, but this just isn’t
  6    million company, teaching people to trade stocks,         6   going to work. We’re never going to be out of debt
  7    something I knew nothing about, and how that has          7   this way. We’ll fall back into the same trap. She
  8    transformed my life.                                      8   said go for it.
  9            So let’s rewind a little. See if you can          9          So I learned how to trade stocks. This
 10    fill in the blank, dit-dit-a-dit-dit...                  10   was something surprisingly from a former physical
 11            AUDIENCE: Dit-dit.                               11   education degree, so far away from what I knew it was
 12            JASON BOND: Yeah, but with more energy,          12   unbelievable, but I was good at it. I’m a great
 13    man. Dit-dit-a-dit-dit.                                  13   teacher, and I have a lot of energy. I took that to
 14            AUDIENCE: Dit-dit.                               14   the world. I now have clients in over 70 countries.
 15            JASON BOND: Yeah. So from 2001 to 2011,          15          In the last five years -- I left teaching in
 16    that was my life. I went to college. I did what I        16   2011 -- so I guess it’s six years now -- my company is
 17    was told. I was the first in my family to do so, and     17   worth $30 million. I’m a multimillionaire. I have
 18    I paid for it myself. My wife did the same. We were      18   zero debt. I don’t owe anybody anything. I have a
 19    burdened with student loans, and I spent my days         19   credit score of nothing. It doesn’t go to zero; it
 20    teaching kids how to move. I’m guessing you can          20   evaporates. And I love what I do.
 21    figure it out by now, I was a physical education         21          Probably my biggest success so far was
 22    teacher, and I coached a lot of sports.                  22   taking another UCLA graduate -- well, I didn’t go to
 23            These kids came into the gym and I just          23   UCLA but he did -- a UCLA graduate who was burdened
 24    transformed that energy into them, and we had a great    24   with $80,000 in student loans, and he signed up for my
 25    time, but after eight years, I watched this show on      25   service -- my service is fairly expensive. It’s

                                                            6                                                            8
  1    television, Dave Ramsey. Who’s heard of him? All          1   $5,000 a year. Some would look at that at the age of
  2    right. So Fox Business, I’m watching, and he says,        2   24 and never do it. He signed up for my service.
  3    credit cards are bad, student loans are bad, mortgages    3           He has turned, fully audited, $15,000 into
  4    are bad.                                                  4   just shy of $3 million. He’s 27 years old. We gave
  5           And I had just recently done my taxes in           5   him a brand new Porsche as a reward for his success,
  6    April, and I saw it for the first time ever -- I          6   and that is how I landed on the floor of the New York
  7    didn’t know what it was -- Quicken came with this tax     7   Stock Exchange being interviewed with my business
  8    return, so I punched it in, it took all my numbers,       8   partner and co-owner Jeff Bishop, who is here today.
  9    and net worth, what is net worth? Minus 250,000 or        9           Jeff, can you raise your hand?
 10    so. I’m, wait a second. So I’m -- I’m roughly 33         10           I couldn’t have done it without him.
 11    years old at the time. I’ve seen this Dave Ramsey        11           (Applause.)
 12    thing, and I’m thinking, goodness gracious, I have to    12           JASON BOND: So that’s my story, and to
 13    do something about that.                                 13   sum it up for you, I loved being an elementary
 14           So I thought it might be a scam. I                14   schoolteacher. I don’t think that I would have left
 15    subscribed to the Dave Ramsey stuff. My wife and I       15   teaching kids and coaching sports if it weren’t for
 16    basically offloaded all of our debt. We did what he      16   seeing Dave Ramsey on TV that one day, looking at my
 17    said, little credit card to the biggest debt. When we    17   wife and she saying, yes, I might like a bigger
 18    got to our house, which was only a small ranch for       18   diamond ring than the one you bought on your teaching
 19    $100,000-something, two teachers who paid for their      19   salary.
 20    master’s degree can do, we decided to sell it and go     20           And breaking out into the world, it was
 21    into a small apartment. So we got to zero.               21   scary, it was hard, but it’s the best thing that I’ve
 22           When I got to zero, what’s the first thing I      22   ever done. And while every day I struggle to stay on
 23    did? Bigger house, we can afford a $300,000 house        23   top -- because it is an eat-what-you-kill business --
 24    now, you now? So, anyways, we fell into that trap.       24   I like that fight. I liked it when I was a teacher,
 25    It was at that moment that I realized I needed to        25   and I like it in business, and Harvard Business


                                                                                                         2 (Pages 5 to 8)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555

                                                  Attachment RRRR
                                                                                      PX 27, 2988
           Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 455 of 527
                                          Jason Bond Speech (Undated)
Raging Bull LLC                                                                 11/19/2020
                                                             9
  1    School, thank you for letting me share it with you.
  2         HOST: Jason Bond.
  3         (Cheers and applause.)
  4         JASON BOND: Thank you.
  5         (Cheers and applause.)
  6         JASON BOND: Thank you.
  7         HOST: Jason Bond. Yeah.
  8         JASON BOND: Thank you so much, man.
  9         HOST: Great. Great job.
 10         JASON BOND: Thank you, everyone.
 11         HOST: Jason Bond.
 12         (The video recording was concluded.)
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25

                                                          10
  1          CERTIFICATE OF TRANSCRIPTIONIST
  2
  3           I, Sara J. Vance, do hereby certify that the
  4    foregoing proceedings and/or conversations were
  5    transcribed by me via CD, videotape, audiotape or
  6    digital recording, and reduced to typewriting under my
  7    supervision; that I had no role in the recording of
  8    this material; and that it has been transcribed to the
  9    best of my ability given the quality and clarity of
 10    the recording media.
 11           I further certify that I am neither counsel
 12    for, related to, nor employed by any of the parties to
 13    the action in which these proceedings were
 14    transcribed; and further, that I am not a relative or
 15    employee of any attorney or counsel employed by the
 16    parties hereto, nor financially or otherwise
 17    interested in the outcome of the action.
 18
 19    DATE: 11/19/2020
 20                 SARA J. VANCE, CERT
 21
 22
 23
 24
 25


                                                                              3 (Pages 9 to 10)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555

                                                 Attachment RRRR
                                                                        PX 27, 2989
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 456 of 527




                        Attachment SSSS
                                                  PX 27, 2990
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 457 of 527




                        Attachment SSSS
                                                  PX 27, 2991
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 458 of 527




                        Attachment SSSS
                                                  PX 27, 2992
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 459 of 527




                        Attachment SSSS
                                                  PX 27, 2993
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 460 of 527




                        Attachment SSSS
                                                  PX 27, 2994
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 461 of 527




                        Attachment SSSS
                                                  PX 27, 2995
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 462 of 527




                        Attachment SSSS
                                                  PX 27, 2996
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 463 of 527




                        Attachment SSSS
                                                  PX 27, 2997
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 464 of 527




                        Attachment SSSS
                                                  PX 27, 2998
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 465 of 527




                        Attachment SSSS
                                                                      PX 27, 2999
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 466 of 527




                        Attachment SSSS
                                                                      PX 27, 3000
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 467 of 527




                        Attachment SSSS
                                                                      PX 27, 3001
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 468 of 527




                        Attachment SSSS
                                                                      PX 27, 3002
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 469 of 527




                        Attachment SSSS
                                                                      PX 27, 3003
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 470 of 527




                        Attachment SSSS
                                                                      PX 27, 3004
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 471 of 527




                        Attachment SSSS
                                                  PX 27, 3005
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 472 of 527




                        Attachment SSSS
                                                  PX 27, 3006
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 473 of 527




                        Attachment SSSS
                                                  PX 27, 3007
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 474 of 527




                        Attachment SSSS
                                                  PX 27, 3008
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 475 of 527




                        Attachment SSSS
                                                  PX 27, 3009
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 476 of 527




                        Attachment SSSS
                                                  PX 27, 3010
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 477 of 527




                        Attachment SSSS
                                                  PX 27, 3011
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 478 of 527




                        Attachment SSSS
                                                  PX 27, 3012
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 479 of 527




                        Attachment SSSS
                                                  PX 27, 3013
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 480 of 527




                        Attachment SSSS
                                                  PX 27, 3014
            Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 481 of 527
                                                                     



                                                Franchise Tax Account Status
                                                          As of : 11/19/2020 08:13:43



                This page is valid for most business transactions but is not sufficient for filings with the Secretary of State



                              BLUEWAVE ADVISORS, LLC
        Texas Taxpayer Number
               Mailing Address 5380 OLD BULLARD RD # 600-182 TYLER, TX 75703-3607
 Right to Transact Business in FRANCHISE TAX ENDED
                         Texas
             State of Formation TX
 Effective SOS Registration Date 03/13/2006
        Texas SOS File Number 0800626401
        Registered Agent Name KAREN A MEREDITH
Registered Office Street Address 251 O'CONNOR RIDGE BLVD STE. 370 IRVING, TX 75038




                                                      Attachment TTTT
                                                                                                      PX 27, 3015
                      Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 482 of 527
                                                                Public Information Report
                                                                        Public Information Report
                                                                       BLUEWAVE ADVISORS, LLC
                                                                            Report Year :2013



Information on this site is obtained from the most recent Public Information Report (PIR) processed by the Secretary of State (SOS). PIRs filed with annual franchise tax
reports are forwarded to the SOS. After processing, the SOS sends the Comptroller an electronic copy of the information, which is displayed on this web site. The information
will be updated as changes are received from the SOS.

You may order a copy of a Public Information Report from open.records@cpa.texas.gov or Comptroller of Public Accounts, Open Records Section, PO Box 13528, Austin,
Texas 78711.



      Title                      Name and Address
                  JEFF BISHOP
GOVERNING
                                       LEE, NH 03861
                  JEFFREY BISHOP
DIRECTOR
                               LEE, NH 03861
                  NIC LESMEISTER
GOVERNING
                                TYLER, TX 75701
                  TERENCE SCOTT
GOVERNING
                                             FAIRPORT, NY 14450




                                                                    Attachment TTTT
                                                                                                                       PX 27, 3016
              Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 483 of 527

11/30/2020                                             SilverFlume Nevada's Business Portal to start/manage your business




     ENTITY INFORMATION



        ENTITY INFORMATION



             Entity Name:

             IM STREET MEDIA, INC.
             Entity Number:

             E0502572007-5

             Entity Type:

             Domestic Corporation (78)
             Entity Status:

             Permanently Revoked

             Formation Date:

             07/17/2007
             NV Business ID:

             NV20071280653

             Termination Date:

             Perpetual

             Annual Report Due Date:

             7/31/2008




        REGISTERED AGENT INFORMATION


             Name of Individual or Legal Entity:

             NATIONAL REGISTERED AGENTS, INC.
             Status:

             Active

https://esos.nv.gov/EntitySearch/BusinessInformation                                                                        1/3


                                                            Attachment UUUU
                                                                                                             PX 27, 3017
               Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 484 of 527

11/30/2020                                             SilverFlume Nevada's Business Portal to start/manage your business

             CRA Agent Entity Type:

             Registered Agent Type:

             Commercial Registered Agent

             NV Business ID:

             NV20181908806
             Office or Position:


             Jurisdiction:

             DELAWARE

             Street Address:

             701 S CARSON ST STE 200, Carson City, NV, 89701, USA

             Mailing Address:


             Individual with Authority to Act:

             MATTHEW TAYLOR

             Fictitious Website or Domain Name:




      OFFICER INFORMATION

             VIEW HISTORICAL DATA


                                                                                                                        Last
     Title          Name                      Address                                                                   Updated      Status

     President WILLIAM                                                           , CAPITOLA, CA, 95010,                 08/30/2007   Active
               HERRED                         USA

     Secretary JEFF BISHOP                                                       , FRISCO, TX, 75034, USA               08/30/2007   Active

     Treasurer JEFF BISHOP                                                       , FRISCO, TX, 75034, USA               08/30/2007   Active

     Director       JEFF BISHOP                                                  , FRISCO, TX, 75034, USA               08/30/2007   Active

     Director       WILLIAM                                                      , CAPITOLA, CA, 95010,                 08/30/2007   Active
                    HERRED                    USA

       < Previous     ...   1   2     ...   Next >     Page 1 of 2, records 1 to 5 of 6                Go to Page


     CURRENT SHARES

https://esos.nv.gov/EntitySearch/BusinessInformation                                                                                          2/3


                                                            Attachment UUUU
                                                                                                             PX 27, 3018
               Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 485 of 527

11/30/2020                                             SilverFlume Nevada's Business Portal to start/manage your business

     Class/Series                           Type                               Share Number                        Value

                                            Authorized                         100,000,000                         0.001000000000

         Page 1 of 1, records 1 to 1 of 1



     Number of No Par Value Shares:
     0

     Total Authorized Capital:
     100,000


                                                                    Filing History           Name History             Mergers/Conversions




                                                   Return to Search              Return to Results




https://esos.nv.gov/EntitySearch/BusinessInformation                                                                                        3/3


                                                            Attachment UUUU
                                                                                                             PX 27, 3019
            Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 486 of 527
                                                                     



                                                Franchise Tax Account Status
                                                          As of : 11/19/2020 08:07:14



                This page is valid for most business transactions but is not sufficient for filings with the Secretary of State



                               PATRIOT PUBLISHING, LLC
        Texas Taxpayer Number
               Mailing Address 835 E LAMAR BLVD STE 238 ARLINGTON, TX 76011-3504
 Right to Transact Business in FRANCHISE TAX ENDED
                         Texas
             State of Formation TX
 Effective SOS Registration Date 07/03/2012
        Texas SOS File Number 0801621551
        Registered Agent Name KAREN A. MEREDITH
Registered Office Street Address 251 O'CONNOR RIDGE BLVD., STE. 370 IRVING, TX 75038




                                                     Attachment VVVV
                                                                                                      PX 27, 3020
                      Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 487 of 527
                                                                Public Information Report
                                                                        Public Information Report
                                                                       PATRIOT PUBLISHING, LLC
                                                                            Report Year :2015



Information on this site is obtained from the most recent Public Information Report (PIR) processed by the Secretary of State (SOS). PIRs filed with annual franchise tax
reports are forwarded to the SOS. After processing, the SOS sends the Comptroller an electronic copy of the information, which is displayed on this web site. The information
will be updated as changes are received from the SOS.

You may order a copy of a Public Information Report from open.records@cpa.texas.gov or Comptroller of Public Accounts, Open Records Section, PO Box 13528, Austin,
Texas 78711.



      Title                      Name and Address
                  JEFF BISHOP
GOVERNING
                                       LEE, NH 03861
                  NIC LESMEISTER
MEMBER
                                TYLER, TX 75701
                  TERRY SCOTT
MEMBER
                                             FAIRPORT, NY 14450




                                                                    Attachment VVVV
                                                                                                                       PX 27, 3021
            Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 488 of 527
                                                                     



                                                Franchise Tax Account Status
                                                          As of : 11/19/2020 08:07:14



                This page is valid for most business transactions but is not sufficient for filings with the Secretary of State



                               PATRIOT PUBLISHING, LLC
        Texas Taxpayer Number
               Mailing Address 835 E LAMAR BLVD STE 238 ARLINGTON, TX 76011-3504
 Right to Transact Business in FRANCHISE TAX ENDED
                         Texas
             State of Formation TX
 Effective SOS Registration Date 07/03/2012
        Texas SOS File Number 0801621551
        Registered Agent Name KAREN A. MEREDITH
Registered Office Street Address 251 O'CONNOR RIDGE BLVD., STE. 370 IRVING, TX 75038




                                                    Attachment WWWW
                                                                                                      PX 27, 3022
                      Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 489 of 527
                                                                Public Information Report
                                                                       Public Information Report
                                                                      PATRIOT PUBLISHING II, LLC
                                                                           Report Year :2014



Information on this site is obtained from the most recent Public Information Report (PIR) processed by the Secretary of State (SOS). PIRs filed with annual franchise tax
reports are forwarded to the SOS. After processing, the SOS sends the Comptroller an electronic copy of the information, which is displayed on this web site. The information
will be updated as changes are received from the SOS.

You may order a copy of a Public Information Report from open.records@cpa.texas.gov or Comptroller of Public Accounts, Open Records Section, PO Box 13528, Austin,
Texas 78711.



      Title                      Name and Address
                  JEFF BISHOP
GOVERNING
                                      . LEE, NH 03861
                  NIC LESMEISTER
GOVERNING
                                                 TYLER, TX 75704
                  TERENCE SCOTT
GOVERNING
                                             FAIRPORT, NY 14450




                                                                  Attachment WWWW
                                                                                                                       PX 27, 3023
            Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 490 of 527
                                                                     



                                                Franchise Tax Account Status
                                                          As of : 11/19/2020 08:09:48



                This page is valid for most business transactions but is not sufficient for filings with the Secretary of State



                                 STOCK HIDEOUT, LLC
        Texas Taxpayer Number
               Mailing Address 4828 S BROADWAY AVE STE 182 TYLER, TX 75703-1312
 Right to Transact Business in FRANCHISE TAX ENDED
                         Texas
             State of Formation NV
 Effective SOS Registration Date 04/21/2010
        Texas SOS File Number 0801259843
        Registered Agent Name BLUEWAVE ADVISORS, LLC
Registered Office Street Address 4828 S. BROADWAY, STE. 182 TYLER, TX 75703




                                                  Attachment XXXX                                     PX 27, 3024
                      Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 491 of 527
                                                                Public Information Report
                                                                        Public Information Report
                                                                         STOCK HIDEOUT, LLC
                                                                            Report Year :2013



Information on this site is obtained from the most recent Public Information Report (PIR) processed by the Secretary of State (SOS). PIRs filed with annual franchise tax
reports are forwarded to the SOS. After processing, the SOS sends the Comptroller an electronic copy of the information, which is displayed on this web site. The information
will be updated as changes are received from the SOS.

You may order a copy of a Public Information Report from open.records@cpa.texas.gov or Comptroller of Public Accounts, Open Records Section, PO Box 13528, Austin,
Texas 78711.



     Title                    Name and Address
         BLUEWAVE ADVISORS
DIRECTOR
         4828 S. BROADWAY #182 TYLER, TX 75703
                BLUEWAVE ADVISORS
MEMBER
                4828 S. BROADWAY #182 TYLER, TX 75703
                JEFF WILLIAMS
DIRECTOR
                                         FAIRPORT, NY 14450
                JEFF WILLIAMS
MEMBER
                                         FAIRPORT, NY 14450




                                                                Attachment XXXX                                        PX 27, 3025
            Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 492 of 527
                                                                     



                                                Franchise Tax Account Status
                                                          As of : 11/19/2020 08:45:53



                This page is valid for most business transactions but is not sufficient for filings with the Secretary of State



                                  TWIN MEDIA, LLC
        Texas Taxpayer Number
               Mailing Address 3411 PRESTON RD STE C-13 FRISCO, TX 75034-9010
 Right to Transact Business in FRANCHISE TAX ENDED
                         Texas
             State of Formation TX
 Effective SOS Registration Date 09/10/2007
        Texas SOS File Number 0800869173
        Registered Agent Name SCOTT SANCHEZ
Registered Office Street Address 3411 PRESTON RD, STE C-13, #16 FRISCO, TX 75034




                                                     Attachment YYYY
                                                                                                      PX 27, 3026
                      Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 493 of 527
                                                                Public Information Report
                                                                        Public Information Report
                                                                           TWIN MEDIA, LLC
                                                                        Report Year :Not Available



Information on this site is obtained from the most recent Public Information Report (PIR) processed by the Secretary of State (SOS). PIRs filed with annual franchise tax
reports are forwarded to the SOS. After processing, the SOS sends the Comptroller an electronic copy of the information, which is displayed on this web site. The information
will be updated as changes are received from the SOS.

You may order a copy of a Public Information Report from open.records@cpa.texas.gov or Comptroller of Public Accounts, Open Records Section, PO Box 13528, Austin,
Texas 78711.



    Title                     Name and Address
              JEFFREY BISHOP
MEMBER
                                             FRISCO, TX 75034
              REGEM SAUL SANCHEZ
MEMBER
                                               FRISCO, TX 75207
              REUEL SCOTT SANCHEZ
MEMBER
                               FRISCO, TX 75034




                                                                    Attachment YYYY
                                                                                                                       PX 27, 3027
            Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 494 of 527
                                                                     



                                                Franchise Tax Account Status
                                                          As of : 11/19/2020 08:12:49



                This page is valid for most business transactions but is not sufficient for filings with the Secretary of State



                           BEACON EQUITY LLC
        Texas Taxpayer Number
               Mailing Address 2314 PROSPECT DR FRISCO, TX 75036-4431
 Right to Transact Business in ACTIVE
                         Texas
             State of Formation TX
 Effective SOS Registration Date 11/09/2020
        Texas SOS File Number 0803823769
        Registered Agent Name STACI POINDEXTER
Registered Office Street Address 2314 PROSPECT DRIVE FRISCO, TX 75036




                                                      Attachment ZZZZ
                                                                                                      PX 27, 3028
                      Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 495 of 527
                                                                 Public Information Report
                                                                 Public Information Report Not on File for:
                                                                           BEACON EQUITY LLC



Information obtained from a record or other instrument required by Texas Tax Code Chapter 171 to be filed with the comptroller is confidential and not open to public
inspection. The exception is the Public Information Report.

Information contained in a Public Information Report filed with the Comptroller is specifically designated as not confidential by Tax Code Section 171.207. Public Information
Reports are filed by corporations, limited liability companies, professional associations and limited partnerships.

You can search these reports through this site. If you get no results from your query, you can order a copy of the Public Information Report from
open.records@cpa.texas.gov or by mail at Comptroller of Public Accounts, Open Records Section, PO Box 13528, Austin, Texas 78711.

Call (800) 252-1386 for assistance.

Note: General partner, registered agent and registered office changes must be filed with the Secretary of State. These changes cannot be made by filing a Public Information
Report (Form 05-102).




                                                                     Attachment ZZZZ
                                                                                                                        PX 27, 3029
            Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 496 of 527


Goode Trades
The Best Source for Stock Promotion & Penny Stock News and Insight




The websites of stock promoter Sherwood Ventures
LLC (f/k/a Blue Wave Advisors LLC)

One well-known stock promoter is Sherwood Ventures LLC, formerly known as, or whose websites were formerly owned
by, Blue Wave Advisors, LLC (see their website). It is a good stock promoter to analyze because unlike some other
promoters, they do not change their address and legal entity every year or two. This makes nding their various websites
rather easy. The rest of this post below was written before Bluewave changed to Sherwood. To my knowledge all the
websites remain under common ownership.


One of the more common mistakes that new penny stock traders make is that they look on websites like
StockPromoters.com or HotStocked.com or StockReads.com and then see that (for example) 20 di erent newsletters are
promoting one stock. What matters is not the number of newsletters but how many separate promoters pump the stock
and what the reach of those promoters is. (Of course, the most common mistake new penny stock traders make is
believing that buying promoted penny stocks is a good idea — most of the time that leads to losses; there is a reason why
I started trading penny stocks solely by short selling them and even now I sell short much more often than I buy.)


Following are excerpts from emails I received today promoting PBIO, rst from BeaconEquity.com:


    BeaconEquity.com is a wholly-owned subsidiary of BlueWave Advisors, LLC.BlueWave Advisors has been
    compensated thirty ve thousand dollars from Equities Awareness Group (a non-controlling third party
    shareholder) for PBIO advertising and promotional services.

From StockPreacher.com:


    StockPreacher.com is a wholly-owned subsidiary of BlueWave Advisor,BlueWave Advisors has been
    compensated thirty ve thousand dollars from Equities Awareness Group (a non-controlling third party
    shareholder) for PBIO advertising and promotional services.

From MicroStockPro t.com:


    Microstockpro t.com is a wholly-owned subsidiary of BlueWave Advisors, LLC.BlueWave Advisors has
    been compensated thirty ve thousand dollars from Equities Awareness Group (a non-controlling third
    party shareholder) for PBIO advertising and promotional services

From TheLightningPicks.com:


    TheLightningPicks.com is a wholly-owned subsidiary of BlueWave Advisors, LLC.BlueWave Advisors has
    been compensated thirty ve thousand dollars from Equities Awareness Group (a non-controlling third
    party shareholder) for PBIO advertising and promotional services.

From TheHotPennyStocks.com:


                                                    Attachment AAAAA
                                                                                      PX 27, 3030
          Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 497 of 527
   TheHotPennyStocks.com is a wholly-owned subsidiary of BlueWave Advisors, LLC.BlueWave Advisors
   has been compensated thirty ve thousand dollars from Equities Awareness Group (a non-controlling
   third party shareholder) for PBIO advertising and promotional services.

From StockRoach.com:


   BlueWave Advisors, LLC owns seventy ve percent of the outstanding membership interests of
   StockHideout LLC. Stock_Analyzer owns twenty ve percent of the outstanding membership interests of
   StockHideout, LLC.BlueWave Advisors has been compensated thirty ve thousand dollars from Equities
   Awareness Group (a non-controlling third party shareholder) for PBIO advertising and promotional
   services.

From StockHideout.com:


   BlueWave Advisors, LLC owns seventy ve percent of the outstanding membership interests of
   StockHideout LLC. Stock_Analyzer owns twenty ve percent of the outstanding membership interests of
   StockHideout, LLC.BlueWave Advisors has been compensated thirty ve thousand dollars from Equities
   Awareness Group (a non-controlling third party shareholder) for PBIO advertising and promotional
   services.

From InvestorSoup.com (on 3/15 — I did not see an email from them today promoting PBIO):


   Investorsoup.com is a wholly-owned subsidiary of BlueWave Advisors, LLC.Currently BlueWave Advisors
   has been compensated sixty thousand dollars from Ouisache Advisors (a non-controlling 3rd party) for
   BARZ advertising and promotion.BlueWave Advisors has been compensated 750,000 Restricted Rule 144
   shares from the company for PSID advertising and promotion. BlueWave Advisors has been compensated
   seventy ve thousand dollars from Ouisache Advisors (a non-controlling 3rd party) for VGTL advertising
   and promotion

From PennyStockCraze.com (on 3/15 — I did not see an email from them today promoting PBIO):


   PennyStockCraze.com is a wholly-owned subsidiary of BlueWave Advisors, LLC.Currently BlueWave
   Advisors has been compensated sixty thousand dollars from Ouisache Advisors (a non-controlling 3rd
   party) for BARZ advertising and promotion.BlueWave Advisors has been compensated 750,000 Restricted
   Rule 144 shares from the company for PSID advertising and promotion. BlueWave Advisors has been
   compensated seventy ve thousand dollars from Ouisache Advisors (a non-controlling 3rd party) for
   VGTL advertising and promotion.

[Edit 4/5/2012 to add the Tech24.org website]


I just learned about another pump website owned by Blue Wave Advisors, LLC — Tech24.org.
See: http://www.tech24.org/disclaimer:


   Tech24.org is a wholly-owned by BlueWave Advisors, LLC. BlueWave Advisors, LLC is a nancial public
   relations company that is compensated by many of the companies pro led.

One interesting fact about Blue Wave Advisors, LLC is that the company owns and runs two paid subscription stock alerts
services. Those services are TopStockPicks.com / SuperNovaAlerts and JasonBondPicks.



                                            Attachment AAAAA
                                                                                    PX 27, 3031
             Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 498 of 527
From TopStockPicks.com disclaimer:


    TopStockPicks.com is a wholly-owned by BlueWave Advisors, LLC. While BlueWave Advisors, LLC is a
    compensated investor relations rm, TopStockPicks.com and its newsletter are unbiased.

From JasonBondPicks.com disclaimer:


    JasonBondPicks.com is wholly-owned by BlueWave Advisors, LLC (BWA). BWA is a compensated investor
    relations rm. JasonBondPicks.com (JBP) o ers a monthly, paid membership stock alert newsletter.
    These stock picks are one hundred percent unbiased and JBP is never compensated for them. JBP also
    runs a free newsletter, which will occasionally send out stock ideas which BWA may receive
    compensation for.

From a business perspective, it is a great idea for a stock promoter to have separate paid alerts services so that they can
earn money in multiple ways (and they have a captive audience of people on their free stock promotion email lists to
upsell their paid services to). That being said, I do not like the situation from the perspective of the guru, because the
relationship, while it certainly leads to increased sales, can taint the guru, especially in a situation like with
JasonBondPicks.com where Blue Wave sends paid stock promotions to people on his free email list.


[Edit 2013-6-10]: Both JasonBondPicks.com and TopStockPicks.com now disclose ownership by “Patriot Publishing.”
Perhaps the negative publicity of their ownership by a stock promotion company led to the spino . In all likelihood the
owners of Patriot Publishing likely remain the same people who own and control Sherwood Ventures.


Disclaimer: No positions in any stocks mentioned. I have multiple business relationships with Timothy Sykes, co-owner of
Pro t.ly, which currently provides the platform for JasonBondPicks.com and TopStockPicks.com [update 3/20/2012 –
Apparently those newsletters are no longer on Pro t.ly or at least are not being sold through Pro t.ly — see
http://pro t.ly/sales/gurus] — please see my terms of use for details. This blog has a terms of use that is incorporated by
reference into this post; you can nd all my disclaimers and disclosures there as well.


    Michael Goode / March 15, 2012 / All Categories, Microcap, Trading Strategy




11 thoughts on “The websites of stock promoter Sherwood Ventures LLC (f/k/a
Blue Wave Advisors LLC)”


      Gary J. Palys
March 16, 2012 at 12:05 pm



Michael, while BlueWave of course has many newsletters, is there any one that would be best to subscribe to?


Sincerely,
Gary J. Palys




        Michael Goode 
  March 16, 2012 at 12:07 pm




                                                    Attachment AAAAA
                                                                                            PX 27, 3032
            Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 499 of 527
  Well, part of the point of them having multiple websites/newsletters is so that they can pump a stock with a portion of
  their newsletters for smaller pumps (for lower compensation) or pump over two days, using di erent newsletters each
  day. With Bluewave and other pumpers I follow all the newsletters I can.




          Yaba Qi
    March 16, 2012 at 1:59 pm



        I follow all the newsletters I can.

    Ouch! Huge cost on your side or do you mutualize?


    By the way, neat blog theme. I like it.




      Michael Goode 
March 16, 2012 at 2:00 pm



Yaba — let me clarify — I follow all the pump newsletters that I can. They are all free so it doesn’t cost me anything




      Gary J. Palys
March 16, 2012 at 3:21 pm



Thanks Michael, I subscribed to all of them!




      Preston
March 16, 2012 at 4:04 pm



Is it safe to say that everybody with some type of alert services, will eventually wind up utilizing both sides. It would
seem logical when you think about it, and think of the layers that are being created between the people actually pro ting
from the stock rising(the original share holders), and the people actually making it rise(the e-mail recievers).


As a trader, the most important thing is guring out where the niche is, then exploiting it.


Michael, is there ever any chance with all the people getting involved in promoting a stock, that the buy might be better
and safer than the short? Or, is shorting it going to always be the best way. All hypothetical of course.




        Michael Goode 
  March 16, 2012 at 4:07 pm



  Preston — I don’t think that is inevitable.


  I do buy plenty of pumps. Most pumps will always be poor risk/reward to buy because the pump doesn’t happen unless
  someone really wants to sell a ton of stock. But buying pumps has been a signi cant chunk of my pro ts since 2011.




                                                Attachment AAAAA
                                                                                         PX 27, 3033
             Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 500 of 527

      James
March 17, 2012 at 4:18 pm



I like your reveal of Bond alerts and its connection to promoters. Maybe some of your readers will wise up to the penny
stock game and see it for what it is.




        Rawlings
  July 6, 2014 at 4:49 am



  Penny stocks are only one of Bonds many programs. Swing, Day and Options are also available. Jason Bond’s group is
  one of the most reputable and most respected groups around. Their education is invaluable. Another highly respected
  guru, Steve Nisson has also worked with some of the above named. JBP does nothing illegal. nor does he cheat or pump,
  anyone suspected of pumping or abuse of guide lines is warned then expelled with a refund. The ultimate decision is
  always up to each individual, he/she makes the choice based on their education and nancial level. I have been a
  member of many investing groups, Jason Bond Picks is above them all. I like the fact you brought up his group.




      fadz
February 26, 2016 at 12:23 am



so if i understand correctly Jason bond (swing trading service ) not the day trade room runned by Luke is a pump ? i
personally think that his swing trading strategy is awesome and he is a very good teacher and has very good picks also …
just clarify this for me please thx MG!




        Michael Goode 
  February 26, 2016 at 1:06 am



  No, he isn’t a stock promoter, but his employer (or former employer or whatever) is. Since this blog post the legal
  entities for both the trading services and for the stock promotion business have changed but I have no reason to
  believe the actual owner of both businesses has changed. Anyway, it doesn’t much matter anymore — Bond pretty
  much only trades Nasdaq stocks now and the promotion websites listed in this post don’t pump nearly as much any
  more.


This site uses Akismet to reduce spam. Learn how your comment data is processed.



Goode Trades / Proudly powered by WordPress




                                              Attachment AAAAA
                                                                                       PX 27, 3034
                   Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 501 of 527

11/30/2020                                                                              Blue Wave Advisors

   http://bluewaveadvisors.com/                                                                                   Go      OCT NOV JAN                    👤    ❎
                                                                                                                                                              ⍰❎
  47 captures                                                                                                                  11
                                                                                                                    Send me an email reminder                  f 🐦
  2 Sep 2006 - 24 Oct 2020                                                                                                2011 2012 2013             ▾ About this capture
                                                                                                             Email address (required)



                                                                                                             First name



                                                                                                             Last name




                                                                                                                                  Submit


                                                                                                             By submitting, you agree to receive donor-related
                                                                                                              emails from the Internet Archive. Your privacy is
                                                                                                                important to us. We do not sell or trade your
                                                                                                                          information with anyone.




      BlueWave Advisors is a strategic consulting firm specializing in
      developing and building investor awareness throughout the small cap
      market. Our primary goal is to help our clients grow their businesses and               Your Name:
      enhance shareholder value through increased visibility and transparency. We
      accomplish this by providing exposure for our clients on our community of
                                                                                            E-mail Adress:
      investor-targeted Web sites and strategic partnerships and alliances.

      In this modern day of mass communication, many companies surprisingly                        Phone:
      find it more difficult to gain the attention of new investors. Our programs are
      the perfect vehicle to effectively communicate the story of many small-cap
      companies to the Street. There are thousands of undiscovered companies                Your Message:
      out there vying for a very limited pool of interested investors and capital.

      Our job is to deliver market awareness to those undiscovered companies,
      showcasing their operations, fundamentals, milestones, achievements and
      operations to the growing pool of individual and institutional investors.

      Our proprietary resource network delivers strong impact to your bottom line.
      We are in the business of producing immediate and measurable results for
      our clients.

      BlueWave Advisors offers custom programs to a wide array of business
      sectors and industries. Our expertise is focused in building effective investor
      awareness programs for small NASDAQ, OTCBB and Pink Sheets listed
      companies.




https://web.archive.org/web/20121111000756/http:/bluewaveadvisors.com/                                                                                                      1/1


                                                                    Attachment BBBBB
                                                                                                                 PX 27, 3035
                      Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 502 of 527

12/2/2020                                                                                  Sherwood Ventures
                                                                                                                                                                                       ❎
  http://www.sherwoodventures.com/                                                                                                            Go DEC FEB MAR
                                                                                                                                              Send me an email reminder 👤                ⍰❎
  25 captures                                                                                                                                              14                            f 🐦
  22 Sep 2001 - 14 Feb 2020                                                                                                                       2018
                                                                                                                                      Email address     2020 2021
                                                                                                                                                    (required)                 ▾ About this capture




                                                                                                                                      First name



                                                                                                                                      Last name




                                                                                                                                                            Submit


                                                                                                                                       By submitting, you agree to receive donor-related
                                                                                                                                        emails from the Internet Archive. Your privacy is
                                                                                                                                         important to us. We do not sell or trade your
                                                                                                                                                   information with anyone.




 About Us
 Sherwood Ventures is a consulting firm with a team of domestic and international marketing professionals that provide awareness on companies and equities trading
 within the small cap equities and Forex markets. We deliver unique market awareness to undiscovered companies and products, showcasing their operations, fundamentals,
 milestones, achievements and operations to the growing pool of individual and institutional investors.

 Sherwood Ventures is not a licensed broker, dealer or financial advisor. We provide overviews and insights into viable opportunities that will educate and benefit our target
 audiences. Our proprietary resource network delivers strong impact to our client's bottom line.

 We are in the business of producing immediate and measurable results for our clients. We do this by uniquely reaching individuals on a world-wide scale through the latest
 communication mediums available.

 Our network expands and adapts on a daily basis to the needs and desires of not only our clients, but also our audience. We spend a considerable amount of time and effort to build
 and maintain the most effective and cutting edge communication platforms available.

 To find out how our services and programs could best fit you, please contact us using the form on this page.




 Contact Us
 Your Name:

 E-mail Address

 Phone:



 Your message:



                                        Home
                                        Privacy
 Copyright Sherwood Ventures @ 2010


https://web.archive.org/web/20200214005723/http:/www.sherwoodventures.com/                                                                                                                        1/1


                                                                    Attachment CCCCC
                                                                                                                                  PX 27, 3036
     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 503 of 527
                                                                                                                               

                                      State of New Hampshire
                                           Department of State

Accepted Date:                             10/02/2020
                                                                                                                               
Business Name:                             HAPPY MOUNTAIN HOLDINGS, LLC

Principal Office Address:                                  Lee, NH,


RE: Acceptance of Business Formation

This letter is to confirm the acceptance of the following business formation:

Business ID:

Filing #:                                  5022874

Effective Date:                            10/02/2020

Payment Transaction #:

To maintain your business registration in good standing you must maintain a Registered Agent at all
times.

You must also file an annual report no later than April 1st of each year.To file your annual report please go to
https://quickstart.sos.nh.gov/online/Account.

It is incumbent upon you to keep this office informed of address or email changes to ensure that
all communications from our office reaches you.

Please visit our website for helpful information regarding all your business needs. If you require
assistance or should you have any questions, you may contact the Corporation Division using the
information provided below.

Please reference your Business ID in your communication.

Thank you,

New Hampshire Department of State
Corporation Division




     Mailing Address - Corporation Division, NH Department of State, 107 North Main Street, Room 204, Concord, NH 03301-4989       
                   Physical Location - State House Annex, 3rd Floor, Room 317, 25 Capitol Street, Concord, NH
                 Phone: (603)271-3246 | Fax: (603)271-3247 | Email: corporate@sos.nh.gov | Website: sos.nh.gov

                                                Attachment DDDDD
                                                                                                     PX 27, 3037
         Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 504 of 527
                                                                                                                                              Filed
                                                                                                                                                   
                                                                                                                             Date Filed : 10/02/2020 12:37:00 PM
                                                                                                                           Effective Date : 10/02/2020 12:37:00 PM
                                                                                                                                 Filing # : 5022874 Pages : 2

                                       State of New Hampshire                                              Date Submitted: 10/2/2020
                                                                                                                                      Business ID : 852790
                                                                                                                                      William M. Gardner
                                                                                                                                       Secretary of State
                                                                                                           William M. Gardner
                                           Department of State                                             Secretary of State



                                                                                                                                                   
                                                                                                                          Form FLLC-1
                                                                                                                        RSA 304-C:175


                                             APPLICATION FOR REGISTRATION AS A
                                             FOREIGN LIMITED LIABILITY COMPANY


PURSUANT TO THE PROVISIONS of the New Hampshire Limited Liability Company laws, the undersigned hereby applies for
registration to transact business in New Hampshire and for that purpose submits the following statement:


FIRST: The name of the limited liability company is:

HAPPY MOUNTAIN HOLDINGS, LLC

SECOND: The name which it proposes to register and do business in New Hampshire is:

HAPPY MOUNTAIN HOLDINGS, LLC

                                                 Principal Business Information:
Principal Office Address:
                                                                     Lee                         NH                                           .
  (no. & street)                                                     (city/town)                 (state)                        (zip code)

Principal Mailing Address(if different):
                                                                     Lee                         NH                                           .
  (no. & street)                                                     (city/town)                 (state)                        (zip code)

Business Phone: NONE

Business Email:    NONE

       Please check if you would prefer to receive the Annual Report Reminder Notice by email.

THIRD: It is formed under the laws of Delaware                                 .

FOURTH: The date of its formation is 11/26/2008                                .

FIFTH: Describe the nature of the business or purposes to be conducted or promoted in New Hampshire (and if known, list the
NAICS Code and Sub Code):
Other / Investments

SIXTH: The name of its registered agent in New Hampshire is:
CORPORATION SERVICE COMPANY (150560)                                                                                                           .
The complete address of its registered office IN NEW HAMPSHIRE (agent's business address) is:
10 Ferry Street S313                                              Concord                     NH                         03301                 .
 (no. & street)                                                      (city/town)                 (state)                        (zip code)




      Mailing Address - Corporation Division, NH Department of State, 107 North Main Street, Room 204, Concord, NH 03301-4989                             
                    Physical Location - State House Annex, 3rd Floor, Room 317, 25 Capitol Street, Concord, NH
                  Phone: (603)271-3246 | Fax: (603)271-3247 | Email: corporate@sos.nh.gov | Website: sos.nh.gov
                                                       Page 1 of 2                                                        Form FLLC-1 
                                                  Attachment DDDDD
                                                                                                  PX 27, 3038
     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 505 of 527                                                                   



APPLICATION FOR REGISTRATION AS A                                                                                          Form FLLC-1
FOREIGN LIMITED LIABILITY COMPANY                                                                                                (Cont.)


Manager/Member Information:
                    Name                                   Title                                           Address
Melissa Maier Bishop Revocable Trust            Member                                        , Lee, NH,
Jeffrey M. Bishop Revocable Trust               Member                                         Lee, NH,

The period of its duration is: Perpetual                                       .


                                                          Title: Trustee
                                                  Signature: Jeff Bishop
                                              Name of Signer: Jeff Bishop
                                                  Date signed: 10/02/2020
                                               Effective Date: 10/02/2020 12:37:00 PM

                        Complete address of person signing:                        Lee, NH,



Note: The sale or offer for sale of membership interests of the limited liability company will comply with the requirements of the
New Hampshire Uniform Securities Act (RSA 421-B). The membership interests of the limited liability company: 1) have been
registered or when offered will be registered under RSA 421-B; 2) are exempted or when offered will be exempted under RSA
421-B; 3) are or will be offered in a transaction exempted from registration under RSA 421-B; 4) are not securities under RSA
421-B; OR 5) are federal covered securities under RSA 421-B. The statement above shall not by itself constitute a registration or
a notice of exemption from registration of securities within the meaning of sections 448 and 461(i)(3) of the United States
Internal Revenue Code and the regulation promulgated thereunder.


 *Shall be executed on behalf of the foreign limited liability company by a person with authority to do so under the laws of the
  state or other jurisdiction of its formation, or, if the foreign limited liability company is in the hands of a receiver, executor, or
  other court appointed fiduciary, trustee, or other fiduciary, it must be signed by that fiduciary.


DISCLAIMER: All documents filed with the Corporation Division become public records and will be available for public inspection
in either tangible or electronic form.




      Mailing Address - Corporation Division, NH Department of State, 107 North Main Street, Room 204, Concord, NH 03301-4989                  
                    Physical Location - State House Annex, 3rd Floor, Room 317, 25 Capitol Street, Concord, NH
                  Phone: (603)271-3246 | Fax: (603)271-3247 | Email: corporate@sos.nh.gov | Website: sos.nh.gov
                                                          Page 2 of 2                                                      Form FLLC-1 
                                                Attachment DDDDD
                                                                                                     PX 27, 3039
      Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 506 of 527
                                                                                                                            
                                State of New Hampshire
                                     Department of State


                                                                                                                            
                                         CERTIFICATE OF EXISTENCE

                                                          OF

                                   HAPPY MOUNTAIN HOLDINGS, LLC


This is to certify that HAPPY MOUNTAIN HOLDINGS, LLC is registered in this office as a Delaware Limited Liability
Company to transact business in New Hampshire on 10/2/2020 12:37:00 PM.


Business ID:




                                                                                   IN TESTIMONY WHEREOF,
                                                                             I hereto set my hand and cause to be affixed
                                                                               the Seal of the State of New Hampshire,
                                                                                 this 2nd day of October A.D. 2020




                                                                                         William M. Gardner
                                                                                          Secretary of State




                                          Attachment DDDDD
                                                                                     PX 27, 3040
     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 507 of 527
                                                                                                                              

                                      State of New Hampshire
                                           Department of State

Accepted Date:                            05/10/2018
                                                                                                                              
Business Name:                            CAWTHRON BUILDERS LLC

Principal Office Address:


RE: Acceptance of Business Formation

This letter is to confirm the acceptance of the following business formation:

Business ID:

Tracking #:                               4095128

Expiration Date:                          Perpetual

Effective Date:                           05/09/2018

Payment Transaction #:

To maintain your business registration in good standing, you must maintain a Registered Agent at all times.
You must also file an annual report no later than April 1st of each year. To file your annual report
please go to https://quickstart.sos.nh.gov/online/Account.

It is incumbent upon you to keep this office informed of address or email changes to ensure that
all communications from our office reaches you. There is no charge for address changes.

Please visit our website for helpful information regarding all your business needs. If you require
assistance or should you have any questions, you may contact the Corporation Division using the
information provided below.

Please reference your Business ID in your communication.

Thank you,

New Hampshire Department of State
Corporation Division




    Mailing Address - Corporation Division, NH Department of State, 107 North Main Street, Room 204, Concord, NH 03301-4989       
                  Physical Location - State House Annex, 3rd Floor, Room 317, 25 Capitol Street, Concord, NH
                Phone: (603)271-3246 | Fax: (603)271-3247 | Email: corporate@sos.nh.gov | Website: sos.nh.gov

                                                Attachment EEEEE
                                                                                                     PX 27, 3041
          Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 508 of 527
                                                                                                                          Filed
                                                                                                                                       
                                                                                                         Date Filed : 05/09/2018 06:37:00 PM
                                                                                                       Effective Date : 05/09/2018 06:37:00 PM
                                        State of New Hampshire                                               Filing # : 4095128
                                                                                                       Date Submitted:   5/9/2018 Pages : 2
                                                                                                                  Business ID : 794583
                                                                                                       William M. Gardner
                                                                                                                  William M. Gardner
                                            Department of State                                        Secretary ofSecretary
                                                                                                                    State     of State
                                                                                                                State of New Hampshire


                                                                                                                                         
                                                                                                                       Form LLC-1
                                                                                                                     RSA 304-C:31


                                                  CERTIFICATE OF FORMATION
                                            NEW HAMPSHIRE LIMITED LIABILITY COMPANY


THE UNDERSIGNED, under the New Hampshire Limited Liability Company Laws submits the following certificate of formation:


FIRST: The name of the limited liability company is:

CAWTHRON BUILDERS LLC

                                                  Principal Business Information:
Principal Office Address:
                                                                        Dover                    NH                                  .
(no. & street)                                                          (city/town)              (state)                (zip code)

Principal Mailing Address (if different):
                                                                        Dover                    NH                                  .
(no. & street)                                                          (city/town)              (state)                (zip code)

Business Phone: 6037318156

Business Email:    ccawthron@kw.com

       Please check if you would prefer to receive the Annual Report Reminder Notice by email.

SECOND: Describe the nature of the primary business or purposes (and if known, list the NAICS Code and Sub Code):
23-Construction - 117-New Housing For-Sale Builders

THIRD: The name of the limited liability company's initial registered agent is:
Corey Cawthron                                                                                                                       .
The complete address of its registered office (agent's business address) is:
                                                                      Dover                      NH                                  .
(no. & street)                                                          (city/town)              (state)                (zip code)

FOURTH: The management of the limited liability company is vested in a manager or managers.

The period of its duration is: Perpetual                                      .




       Mailing Address - Corporation Division, NH Department of State, 107 North Main Street, Room 204, Concord, NH 03301-4989               
                     Physical Location - State House Annex, 3rd Floor, Room 317, 25 Capitol Street, Concord, NH
                   Phone: (603)271-3246 | Fax: (603)271-3247 | Email: corporate@sos.nh.gov | Website: sos.nh.gov
                                                         Page 1 of 2                                                   Form LLC-1 
                                                    Attachment EEEEE
                                                                                                   PX 27, 3042
     Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 509 of 527                                                             



CERTIFICATE OF FORMATION NEW HAMPSHIRE                                                                                Form LLC-1
LIMITED LIABILITY COMPANY                                                                                                 (Cont.)



                                                       Title: Manager
                                                  Signature: Corey Cawthron Cawthron
                                            Name of Signer: Corey Cawthron Cawthron
                                              Date signed: 05/09/2018
                                             Effective Date: 05/09/2018 06:37:00 PM



Note: The sale or offer for sale of membership interests of the limited liability company will comply with the requirements of the
New Hampshire Uniform Securities Act (RSA 421-B). The membership interests of the limited liability company: 1) have been
registered or when offered will be registered under RSA 421-B; 2) are exempted or when offered will be exempted under RSA
421-B; 3) are or will be offered in a transaction exempted from registration under RSA 421-B; 4) are not securities under RSA
421-B; OR 5) are federal covered securities under RSA 421-B. The statement above shall not by itself constitute a registration or
a notice of exemption from registration of securities within the meaning of sections 448 and 461(i)(3) of the United States
Internal Revenue Code and the regulation promulgated thereunder.




* Must be signed by a manager; if no manager, must be signed by a member.


DISCLAIMER: All documents filed with the Corporation Division become public records and will be available for public inspection
in either tangible or electronic form.




      Mailing Address - Corporation Division, NH Department of State, 107 North Main Street, Room 204, Concord, NH 03301-4989            
                    Physical Location - State House Annex, 3rd Floor, Room 317, 25 Capitol Street, Concord, NH
                  Phone: (603)271-3246 | Fax: (603)271-3247 | Email: corporate@sos.nh.gov | Website: sos.nh.gov
                                                       Page 2 of 2                                                    Form LLC-1 
                                              Attachment EEEEE
                                                                                              PX 27, 3043
      Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 510 of 527
                                                                                                                            
                                 State of New Hampshire
                                     Department of State


                                                                                                                            
                                         CERTIFICATE OF EXISTENCE

                                                          OF

                                        CAWTHRON BUILDERS LLC


This is to certify that CAWTHRON BUILDERS LLC is registered in this office as a New Hampshire Limited Liability
Company to transact business in New Hampshire on 5/9/2018 6:37:00 PM.


Business ID:




                                                                                   IN TESTIMONY WHEREOF,
                                                                             I hereto set my hand and cause to be affixed
                                                                               the Seal of the State of New Hampshire,
                                                                                   this 9th day of May A.D. 2018




                                                                                         William M. Gardner
                                                                                          Secretary of State




                                          Attachment EEEEE
                                                                                     PX 27, 3044
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 511 of 527




                       Attachment FFFFF
                                                  PX 27, 3045
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 512 of 527




                       Attachment FFFFF
                                                  PX 27, 3046
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 513 of 527




                       Attachment FFFFF
                                                  PX 27, 3047
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 514 of 527




                      Attachment GGGGG
                                                  PX 27, 3048
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 515 of 527




                      Attachment GGGGG
                                                  PX 27, 3049
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 516 of 527




                      Attachment GGGGG
                                                  PX 27, 3050
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 517 of 527




                      Attachment GGGGG
                                                  PX 27, 3051
Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 518 of 527




                      Attachment GGGGG
                                                  PX 27, 3052
                      Date         Name                        Type                               Net               From Email Address         Shipping Address                                                                  Note
                      11/30/2017   Adrian Budiyanto            Instant Transfer Sent              -$1,689.30 USD    jason@jasonbondpicks.com   Ragingbull.com, LLC, 62 Calef Highway Suite #233, Lee, NH, 03861, United States   RB aff commission
                      9/29/2017    Adrian Budiyanto            Instant Transfer Sent              -$49.50 USD       jason@jasonbondpicks.com   Ragingbull.com, LLC, 835 E Lamar Blvd #263, Arlington, TX, 76011, United States   aff commission
                      7/28/2017    Adrian Budiyanto            Instant Transfer Sent              -$14.70 USD       jason@jasonbondpicks.com   Ragingbull.com, LLC, 835 E Lamar Blvd #263, Arlington, TX, 76011, United States   affiliate commissions
                      6/29/2017    Adrian Budiyanto            Instant Transfer Sent              -$24.50 USD       jason@jasonbondpicks.com   Ragingbull.com, LLC, 835 E Lamar Blvd #263, Arlington, TX, 76011, United States   aff comm
                      5/30/2017    Adrian Budiyanto            Instant Transfer Sent              -$899.60 USD      jason@jasonbondpicks.com                                                                                     RagingBull.com LLC Affiliate
                      9/29/2017    Amine Rahal                 Instant Transfer Sent              -$209.10 USD      jason@jasonbondpicks.com   Ragingbull.com, LLC, 835 E Lamar Blvd #263, Arlington, TX, 76011, United States   aff commission
                      7/28/2017    Amine Rahal                 Instant Transfer Sent              -$999.20 USD      jason@jasonbondpicks.com   Ragingbull.com, LLC, 835 E Lamar Blvd #263, Arlington, TX, 76011, United States   aff commissions
                      6/29/2017    Amine Rahal                 Instant Transfer Sent              -$112.57 CAD      jason@jasonbondpicks.com   Ragingbull.com, LLC, 835 E Lamar Blvd #263, Arlington, TX, 76011, United States   aff comm
                      5/30/2017    Amine Rahal                 Instant Transfer Sent              -$650.72 CAD      jason@jasonbondpicks.com                                                                                     RagingBull.com LLC Affiliate
                      4/28/2017    Amine Rahal                 Instant Transfer Sent              -$209.40 USD      jason@jasonbondpicks.com                                                                                     RagingBull Affiliate
                      11/30/2017   Anne caskie                 Instant Transfer Sent              -$29.70 USD       jason@jasonbondpicks.com   Ragingbull.com, LLC, 62 Calef Highway Suite #233, Lee, NH, 03861, United States   RB aff commission
                      10/31/2017   Anne caskie                 Instant Transfer Sent              -$29.70 USD       jason@jasonbondpicks.com   Ragingbull.com, LLC, 835 E Lamar Blvd #263, Arlington, TX, 76011, United States   rb aff pay
                      9/29/2017    Anne caskie                 Instant Transfer Sent              -$29.70 USD       jason@jasonbondpicks.com   Ragingbull.com, LLC, 835 E Lamar Blvd #263, Arlington, TX, 76011, United States   aff commission
                      8/29/2017    Anne caskie                 Instant Transfer Sent              -$29.70 USD       jason@jasonbondpicks.com   Ragingbull.com, LLC, 835 E Lamar Blvd #263, Arlington, TX, 76011, United States   aff commissions
                      7/28/2017    Anne caskie                 Instant Transfer Sent              -$29.70 USD       jason@jasonbondpicks.com   Ragingbull.com, LLC, 835 E Lamar Blvd #263, Arlington, TX, 76011, United States   affiliate commissions
                      6/29/2017    Anne caskie                 Instant Transfer Sent              -£22.11 GBP       jason@jasonbondpicks.com   Ragingbull.com, LLC, 835 E Lamar Blvd #263, Arlington, TX, 76011, United States   aff comm
                      6/29/2017    Bart Van Damme              Instant Transfer Sent              -€20.73 EUR       jason@jasonbondpicks.com   Ragingbull.com, LLC, 835 E Lamar Blvd #263, Arlington, TX, 76011, United States   Aff Comm
                      11/30/2017   Biopharmcatalyst            Instant Transfer Sent              -$1,907.33 USD    jason@jasonbondpicks.com   Ragingbull.com, LLC, 62 Calef Highway Suite #233, Lee, NH, 03861, United States   RB aff commission
                      4/28/2017    BRIAN mannino               Instant Transfer Sent              -$209.70 USD      jason@jasonbondpicks.com                                                                                     RagingBull Affiliate
                      4/28/2017    Bryan Bouton                Instant Transfer Sent              -$24.50 USD       jason@jasonbondpicks.com                                                                                     RagingBull Affiliate
                      6/29/2017    Bryon Green                 Instant Transfer Sent              -$179.70 USD      jason@jasonbondpicks.com   Ragingbull.com, LLC, 835 E Lamar Blvd #263, Arlington, TX, 76011, United States   aff comm
                      11/30/2017   ClearView Enterprises LLC   Instant Transfer Sent              -$959.40 USD      jason@jasonbondpicks.com   Ragingbull.com, LLC, 62 Calef Highway Suite #233, Lee, NH, 03861, United States   RB aff commission
                      10/31/2017   ClearView Enterprises LLC   Instant Transfer Sent              -$159.60 USD      jason@jasonbondpicks.com   Ragingbull.com, LLC, 835 E Lamar Blvd #263, Arlington, TX, 76011, United States   ragingbull.com affiliate pay
                      6/29/2017    ClearView Enterprises LLC   Instant Transfer Sent              -$119.20 USD      jason@jasonbondpicks.com   Ragingbull.com, LLC, 835 E Lamar Blvd #263, Arlington, TX, 76011, United States   aff comm
                      5/30/2017    ClearView Enterprises LLC   Instant Transfer Sent              -$19.60 USD       jason@jasonbondpicks.com                                                                                     RagingBull.com LLC Affiliate
                      7/28/2017    Coleman Financial, LLC      Instant Transfer Sent              -$399.50 USD      jason@jasonbondpicks.com   Ragingbull.com, LLC, 835 E Lamar Blvd #263, Arlington, TX, 76011, United States   affiliate commissions
                      6/29/2017    Coleman Financial, LLC      Instant Transfer Sent              -$24.50 USD       jason@jasonbondpicks.com   Ragingbull.com, LLC, 835 E Lamar Blvd #263, Arlington, TX, 76011, United States   aff comm
                      5/30/2017    Coleman Financial, LLC      Instant Transfer Sent              -$239.70 USD      jason@jasonbondpicks.com                                                                                     RagingBull.com LLC Affiliate
                      11/30/2017   Elliot Rojas                Instant Transfer Sent              -$239.70 USD      jason@jasonbondpicks.com   Ragingbull.com, LLC, 62 Calef Highway Suite #233, Lee, NH, 03861, United States   RB aff commission
                      4/1/2020     Ethan Aiken                 Credit Card Payment Sent           -$1,089.10 USD    jason@jasonbondpicks.com   Ragingbull.com, LLC, 62 Calef Highway Suite #233, Lee, NH, 03861, United States   Feb. 2020 affiliate commission
                      11/30/2017   Ethan Aiken                 eCheck Sent                        -$7,080.60 USD    jason@jasonbondpicks.com   Ragingbull.com, LLC, 62 Calef Highway Suite #233, Lee, NH, 03861, United States   RB affiliate commissions
                      10/31/2017   Ethan Aiken                 Instant Transfer Sent              -$1,427.70 USD    jason@jasonbondpicks.com   Ragingbull.com, LLC, 835 E Lamar Blvd #263, Arlington, TX, 76011, United States   ragingbull.com affiliate pay
                      7/28/2017    Ethan Aiken                 Instant Transfer Sent              -$9,453.30 USD    jason@jasonbondpicks.com   Ragingbull.com, LLC, 835 E Lamar Blvd #263, Arlington, TX, 76011, United States   aff commissions
                      6/29/2017    Ethan Aiken                 Instant Transfer Sent              -$3,231.20 USD    jason@jasonbondpicks.com   Ragingbull.com, LLC, 835 E Lamar Blvd #263, Arlington, TX, 76011, United States   aff comm
                      5/30/2017    Ethan Aiken                 Instant Transfer Sent              -$5,602.80 USD    jason@jasonbondpicks.com                                                                                     RagingBull.com Affiliate
                      4/28/2017    Ethan Aiken                 Instant Transfer Sent              -$3,638.00 USD    jason@jasonbondpicks.com                                                                                     RagingBull Affiliate
                      5/30/2017    Ganesh Itwaru               Instant Transfer Sent              -$239.70 USD      jason@jasonbondpicks.com                                                                                     RagingBull.com LLC Affiliate
                      7/28/2017    James Archer                Instant Transfer Sent              -$148.50 USD      jason@jasonbondpicks.com   Ragingbull.com, LLC, 835 E Lamar Blvd #263, Arlington, TX, 76011, United States   AFFILIATE COMMISSIONS
                      6/29/2017    James Archer                Instant Transfer Sent              -$209.40 USD      jason@jasonbondpicks.com   Ragingbull.com, LLC, 835 E Lamar Blvd #263, Arlington, TX, 76011, United States   aff comm
                      11/30/2017   James Lawson                Instant Transfer Sent              -$263.10 USD      jason@jasonbondpicks.com   Ragingbull.com, LLC, 62 Calef Highway Suite #233, Lee, NH, 03861, United States   RB aff commission
                      10/31/2017   James Lawson                Instant Transfer Sent              -$322.80 USD      jason@jasonbondpicks.com   Ragingbull.com, LLC, 835 E Lamar Blvd #263, Arlington, TX, 76011, United States   ragingbull.com affiliate payment
                      9/29/2017    James Lawson                Instant Transfer Sent              -$47.40 USD       jason@jasonbondpicks.com   Ragingbull.com, LLC, 835 E Lamar Blvd #263, Arlington, TX, 76011, United States   aff commission
                      7/28/2017    James Lawson                Instant Transfer Sent              -$1,203.60 USD    jason@jasonbondpicks.com   Ragingbull.com, LLC, 835 E Lamar Blvd #263, Arlington, TX, 76011, United States   aff commissions
                      6/29/2017    James Lawson                Instant Transfer Sent              -$1,258.40 USD    jason@jasonbondpicks.com   Ragingbull.com, LLC, 835 E Lamar Blvd #263, Arlington, TX, 76011, United States   aff comm
                      5/30/2017    James Lawson                Instant Transfer Sent              -$508.50 USD      jason@jasonbondpicks.com                                                                                     RagingBull.com LLC Affiliate
                      4/28/2017    James Lawson                Instant Transfer Sent              -$157.20 USD      jason@jasonbondpicks.com                                                                                     RagingBull Affiliate
                      7/28/2017    Joseph Riccardi             Instant Transfer Sent              -$374.10 USD      jason@jasonbondpicks.com   Ragingbull.com, LLC, 835 E Lamar Blvd #263, Arlington, TX, 76011, United States   AFFILIATE COMMISSION




   Attachment HHHHH
                      6/29/2017    Joseph Riccardi             Instant Transfer Sent              -$113.90 USD      jason@jasonbondpicks.com   Ragingbull.com, LLC, 835 E Lamar Blvd #263, Arlington, TX, 76011, United States   Aff Comm
                      4/28/2017    Joseph Riccardi             Instant Transfer Sent              -$39.50 USD       jason@jasonbondpicks.com                                                                                     RagingBull Affiliate
                      7/28/2017    keith kilcourse             Instant Transfer Sent              -$239.70 USD      jason@jasonbondpicks.com   Ragingbull.com, LLC, 835 E Lamar Blvd #263, Arlington, TX, 76011, United States   AFFILIATE COMMISSION
                      6/29/2017    keith kilcourse             Instant Transfer Sent              -€75.90 EUR       jason@jasonbondpicks.com   Ragingbull.com, LLC, 835 E Lamar Blvd #263, Arlington, TX, 76011, United States   aff comm
                      5/30/2017    keith kilcourse             Instant Transfer Sent              -€129.26 EUR      jason@jasonbondpicks.com                                                                                     RagingBull.com LLC Affiliate
                      11/30/2017   Kevin Elliott               eCheck Sent                        -$7,884.90 USD    jason@jasonbondpicks.com   Ragingbull.com, LLC, 62 Calef Highway Suite #233, Lee, NH, 03861, United States   RB affiliate commissions
                      10/31/2017   Kevin Elliott               Instant Transfer Sent              -$1,218.00 USD    jason@jasonbondpicks.com   Ragingbull.com, LLC, 835 E Lamar Blvd #263, Arlington, TX, 76011, United States   ragingbull.com affiliate pay
                      9/29/2017    Kevin Elliott               Instant Transfer Sent              -$2,242.30 USD    jason@jasonbondpicks.com   Ragingbull.com, LLC, 835 E Lamar Blvd #263, Arlington, TX, 76011, United States   aff commission
                      7/28/2017    Kevin Elliott               Instant Transfer Sent              -$3,122.90 USD    jason@jasonbondpicks.com   Ragingbull.com, LLC, 835 E Lamar Blvd #263, Arlington, TX, 76011, United States   aff commissions
                      6/29/2017    Kevin Elliott               Instant Transfer Sent              -$2,190.10 USD    jason@jasonbondpicks.com   Ragingbull.com, LLC, 835 E Lamar Blvd #263, Arlington, TX, 76011, United States   aff comm
                      5/30/2017    Kevin Elliott               Instant Transfer Sent              -$2,440.10 USD    jason@jasonbondpicks.com                                                                                     RagingBull.com LLC Affiliate
                      4/28/2017    Kevin Elliott               Instant Transfer Sent              -$3,615.70 USD    jason@jasonbondpicks.com                                                                                     RagingBull.com Affiliate
                      5/30/2017    Kimberly Murray             Instant Transfer Sent              -$25,313.80 USD   jason@jasonbondpicks.com                                                                                     RagingBull.com LLC Affiliate, mod invoices and service bonus
                      4/28/2017    Kimberly Murray             Instant Transfer Sent (Travel Rule -$8,525.90 USD    jason@jasonbondpicks.com                                                                                     Affiliate and Invoices
                      11/30/2017   Lance Jepsen                Instant Transfer Sent              -$1,307.40 USD    jason@jasonbondpicks.com   Ragingbull.com, LLC, 62 Calef Highway Suite #233, Lee, NH, 03861, United States   RB aff commission
                      10/31/2017   Lance Jepsen                Instant Transfer Sent              -$727.90 USD      jason@jasonbondpicks.com   Ragingbull.com, LLC, 835 E Lamar Blvd #263, Arlington, TX, 76011, United States   ragingbull.com affiliate pay
                      9/29/2017    Lance Jepsen                Instant Transfer Sent              -$553.20 USD      jason@jasonbondpicks.com   Ragingbull.com, LLC, 835 E Lamar Blvd #263, Arlington, TX, 76011, United States   aff commission
                      7/28/2017    Lance Jepsen                Instant Transfer Sent              -$2,240.40 USD    jason@jasonbondpicks.com   Ragingbull.com, LLC, 835 E Lamar Blvd #263, Arlington, TX, 76011, United States   aff commission
                      6/29/2017    Lance Jepsen                Instant Transfer Sent              -$4,069.50 USD    jason@jasonbondpicks.com   Ragingbull.com, LLC, 835 E Lamar Blvd #263, Arlington, TX, 76011, United States   aff comm
                      5/30/2017    Lance Jepsen                Instant Transfer Sent              -$4,087.80 USD    jason@jasonbondpicks.com                                                                                     RagingBull.com Affiliate
                      4/28/2017    Lance Jepsen                Instant Transfer Sent              -$2,828.50 USD    jason@jasonbondpicks.com                                                                                     RagingBull Affiliate
                      11/30/2017   LUCKY PENNY LANE LLC        Instant Transfer Sent              -$59.70 USD       jason@jasonbondpicks.com   Ragingbull.com, LLC, 62 Calef Highway Suite #233, Lee, NH, 03861, United States   RB aff commission
                                                                                                                                                                                                                                                                                                Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 519 of 527




                      9/29/2017    LUCKY PENNY LANE LLC        Instant Transfer Sent              -$89.70 USD       jason@jasonbondpicks.com   Ragingbull.com, LLC, 835 E Lamar Blvd #263, Arlington, TX, 76011, United States   aff commission
                      6/29/2017    LUCKY PENNY LANE LLC        Instant Transfer Sent              -$89.70 USD       jason@jasonbondpicks.com   Ragingbull.com, LLC, 835 E Lamar Blvd #263, Arlington, TX, 76011, United States   aff comm
                      5/30/2017    LUCKY PENNY LANE LLC        Instant Transfer Sent              -$59.70 USD       jason@jasonbondpicks.com                                                                                     RagingBull.com LLC Affiliate
                      5/30/2017    M. Weiss                    Instant Transfer Sent              -$399.80 USD      jason@jasonbondpicks.com                                                                                     RagingBull.com LLC Affiliate




PX 27, 3053
                      11/30/2017   Matt Dortenzio              eCheck Sent                        -$2,688.60 USD    jason@jasonbondpicks.com   Ragingbull.com, LLC, 62 Calef Highway Suite #233, Lee, NH, 03861, United States   RB affiliate commission
                      10/31/2017   Matt Dortenzio              Instant Transfer Sent              -$239.40 USD      jason@jasonbondpicks.com   Ragingbull.com, LLC, 835 E Lamar Blvd #263, Arlington, TX, 76011, United States   ragingbull.com affiliate pay
                      9/29/2017    Matt Dortenzio              Instant Transfer Sent              -$283.80 USD      jason@jasonbondpicks.com   Ragingbull.com, LLC, 835 E Lamar Blvd #263, Arlington, TX, 76011, United States   aff commission




                                                                                                                                                        1
                      Date         Name                         Type                    Net              From Email Address         Shipping Address                                                                  Note
                      7/28/2017    Matt Dortenzio               Instant Transfer Sent   -$1,242.60 USD   jason@jasonbondpicks.com   Ragingbull.com, LLC, 835 E Lamar Blvd #263, Arlington, TX, 76011, United States   aff commission
                      6/29/2017    Matt Dortenzio               Instant Transfer Sent   -$831.30 USD     jason@jasonbondpicks.com   Ragingbull.com, LLC, 835 E Lamar Blvd #263, Arlington, TX, 76011, United States   aff comm
                      5/30/2017    Matt Dortenzio               Instant Transfer Sent   -$1,002.90 USD   jason@jasonbondpicks.com                                                                                     RagingBull.com LLC Affiliate
                      4/28/2017    Matt Dortenzio               Instant Transfer Sent   -$223.50 USD     jason@jasonbondpicks.com                                                                                     RagingBull Affiliate
                      9/30/2017    matthew galpin               Instant Transfer Sent   -$89.10 USD      jason@jasonbondpicks.com   Ragingbull.com, LLC, 835 E Lamar Blvd #263, Arlington, TX, 76011, United States   aff commission
                      6/29/2017    matthew galpin               Instant Transfer Sent   -$758.30 USD     jason@jasonbondpicks.com   Ragingbull.com, LLC, 835 E Lamar Blvd #263, Arlington, TX, 76011, United States   aff comm
                      5/30/2017    matthew galpin               Instant Transfer Sent   -$209.70 USD     jason@jasonbondpicks.com                                                                                     RagingBull.com LLC Affiliate
                      6/29/2017    Michael Falconi              Instant Transfer Sent   -$30.85 CAD      jason@jasonbondpicks.com   Ragingbull.com, LLC, 835 E Lamar Blvd #263, Arlington, TX, 76011, United States   Aff Comm
                      10/31/2017   Michael Patton               Instant Transfer Sent   -$89.10 USD      jason@jasonbondpicks.com   Ragingbull.com, LLC, 835 E Lamar Blvd #263, Arlington, TX, 76011, United States   rb aff pay
                      7/28/2017    Michael Patton               Instant Transfer Sent   -$89.10 USD      jason@jasonbondpicks.com   Ragingbull.com, LLC, 835 E Lamar Blvd #263, Arlington, TX, 76011, United States   AFFILIATE COMMISSIONS
                      4/28/2017    Michael Patton               Instant Transfer Sent   -$89.10 USD      jason@jasonbondpicks.com                                                                                     RagingBull Affiliate
                      11/30/2017   MRR                          Instant Transfer Sent   -$209.70 USD     jason@jasonbondpicks.com   Ragingbull.com, LLC, 62 Calef Highway Suite #233, Lee, NH, 03861, United States   RB aff commission
                      11/30/2017   NG YU WEI                    Instant Transfer Sent   -$49.50 USD      jason@jasonbondpicks.com   Ragingbull.com, LLC, 62 Calef Highway Suite #233, Lee, NH, 03861, United States   RB aff commission
                      10/31/2017   NG YU WEI                    Instant Transfer Sent   -$24.50 USD      jason@jasonbondpicks.com   Ragingbull.com, LLC, 835 E Lamar Blvd #263, Arlington, TX, 76011, United States   RB aff pay
                      9/29/2017    NG YU WEI                    Instant Transfer Sent   -$598.30 USD     jason@jasonbondpicks.com   Ragingbull.com, LLC, 835 E Lamar Blvd #263, Arlington, TX, 76011, United States   aff commission
                      7/28/2017    NG YU WEI                    Instant Transfer Sent   -$1,223.00 USD   jason@jasonbondpicks.com   Ragingbull.com, LLC, 835 E Lamar Blvd #263, Arlington, TX, 76011, United States   aff commissions
                      6/29/2017    NG YU WEI                    Instant Transfer Sent   -$546.50 USD     jason@jasonbondpicks.com   Ragingbull.com, LLC, 835 E Lamar Blvd #263, Arlington, TX, 76011, United States   aff comm
                      5/30/2017    NG YU WEI                    Instant Transfer Sent   -$1,548.60 USD   jason@jasonbondpicks.com                                                                                     RagingBull.com LLC Affiliate
                      4/28/2017    NG YU WEI                    Instant Transfer Sent   -$249.00 USD     jason@jasonbondpicks.com                                                                                     RagingBull Affiliate
                      6/29/2017    Paul Bacon                   Instant Transfer Sent   -$239.70 USD     jason@jasonbondpicks.com   Ragingbull.com, LLC, 835 E Lamar Blvd #263, Arlington, TX, 76011, United States   aff comm
                      11/30/2017   PERSINC MEDIA LP             Instant Transfer Sent   -$598.80 USD     jason@jasonbondpicks.com   Ragingbull.com, LLC, 62 Calef Highway Suite #233, Lee, NH, 03861, United States   RB aff commission
                      10/31/2017   PERSINC MEDIA LP             Instant Transfer Sent   -$119.40 USD     jason@jasonbondpicks.com   Ragingbull.com, LLC, 835 E Lamar Blvd #263, Arlington, TX, 76011, United States   raging bull affiliate pay
                      9/30/2017    PERSINC MEDIA LP             Instant Transfer Sent   -$489.20 USD     jason@jasonbondpicks.com   Ragingbull.com, LLC, 835 E Lamar Blvd #263, Arlington, TX, 76011, United States   aff commissions
                      7/28/2017    PERSINC MEDIA LP             Instant Transfer Sent   -$44.70 USD      jason@jasonbondpicks.com   Ragingbull.com, LLC, 835 E Lamar Blvd #263, Arlington, TX, 76011, United States   Affiliate commissions
                      6/29/2017    PERSINC MEDIA LP             Instant Transfer Sent   -$485.40 USD     jason@jasonbondpicks.com   Ragingbull.com, LLC, 835 E Lamar Blvd #263, Arlington, TX, 76011, United States   aff comm
                      5/30/2017    PERSINC MEDIA LP             Instant Transfer Sent   -$3,377.20 USD   jason@jasonbondpicks.com                                                                                     RagingBull.com LLC Affiliate
                      4/28/2017    PERSINC MEDIA LP             Instant Transfer Sent   -$556.70 USD     jason@jasonbondpicks.com                                                                                     RagingBull Affiliate
                      7/28/2017    Tom Davidson                 Instant Transfer Sent   -$239.70 USD     jason@jasonbondpicks.com   Ragingbull.com, LLC, 835 E Lamar Blvd #263, Arlington, TX, 76011, United States   AFFILIATE COMMISSION
                      6/29/2017    Tom Davidson                 Instant Transfer Sent   -$23.70 USD      jason@jasonbondpicks.com   Ragingbull.com, LLC, 835 E Lamar Blvd #263, Arlington, TX, 76011, United States   Aff Comm
                      11/30/2017   Towers Auto                  Instant Transfer Sent   -$599.80 USD     jason@jasonbondpicks.com   Ragingbull.com, LLC, 62 Calef Highway Suite #233, Lee, NH, 03861, United States   RagingBull affiliate commissions
                      11/30/2017   Unconventional Prosperity    eCheck Sent             -$9,407.20 USD   jason@jasonbondpicks.com   Ragingbull.com, LLC, 62 Calef Highway Suite #233, Lee, NH, 03861, United States   RB Affiliate Commissions
                      10/31/2017   Unconventional Prosperity    Instant Transfer Sent   -$2,098.90 USD   jason@jasonbondpicks.com   Ragingbull.com, LLC, 835 E Lamar Blvd #263, Arlington, TX, 76011, United States   ragingbull.com affiliate pay
                      9/29/2017    Unconventional Prosperity    Instant Transfer Sent   -$422.60 USD     jason@jasonbondpicks.com   Ragingbull.com, LLC, 835 E Lamar Blvd #263, Arlington, TX, 76011, United States   aff commission
                      7/28/2017    Unconventional Prosperity    Instant Transfer Sent   -$2,670.30 USD   jason@jasonbondpicks.com   Ragingbull.com, LLC, 835 E Lamar Blvd #263, Arlington, TX, 76011, United States   aff commissions
                      6/29/2017    Unconventional Prosperity    Instant Transfer Sent   -$1,168.10 USD   jason@jasonbondpicks.com   Ragingbull.com, LLC, 835 E Lamar Blvd #263, Arlington, TX, 76011, United States   aff comm
                      5/30/2017    Unconventional Prosperity    Instant Transfer Sent   -$2,354.50 USD   jason@jasonbondpicks.com                                                                                     RagingBull.com LLC Affiliate
                      4/28/2017    Unconventional Prosperity    Instant Transfer Sent   -$418.60 USD     jason@jasonbondpicks.com                                                                                     RagingBull Affiliate
                      7/28/2017    Warrior Operating, Inc       Instant Transfer Sent   -$239.70 USD     jason@jasonbondpicks.com   Ragingbull.com, LLC, 835 E Lamar Blvd #263, Arlington, TX, 76011, United States   AFFILIATE COMMISSION
                      5/30/2017    Warrior Operating, Inc       Instant Transfer Sent   -$267.30 USD     jason@jasonbondpicks.com                                                                                     RagingBull.com LLC Affiliate
                      4/28/2017    Warrior Operating, Inc       Instant Transfer Sent   -$419.40 USD     jason@jasonbondpicks.com                                                                                     Affiliate
                      7/28/2017    Wayne Vick                   Instant Transfer Sent   -$399.50 USD     jason@jasonbondpicks.com   Ragingbull.com, LLC, 835 E Lamar Blvd #263, Arlington, TX, 76011, United States   aff commissions
                      4/28/2017    Wayne Vick                   Instant Transfer Sent   -$74.70 USD      jason@jasonbondpicks.com                                                                                     RagingBull Affiliate
                      10/31/2017   Wes from Tactical Electric   Instant Transfer Sent   -$239.70 USD     jason@jasonbondpicks.com   Ragingbull.com, LLC, 835 E Lamar Blvd #263, Arlington, TX, 76011, United States   ragingbull.com affiliate pay
                      6/29/2017    Wes from Tactical Electric   Instant Transfer Sent   -$179.70 USD     jason@jasonbondpicks.com   Ragingbull.com, LLC, 835 E Lamar Blvd #263, Arlington, TX, 76011, United States   aff comm
                      5/30/2017    Wes from Tactical Electric   Instant Transfer Sent   -$209.70 USD     jason@jasonbondpicks.com                                                                                     RagingBull.com LLC Affiliate




   Attachment HHHHH
                                                                                                                                                                                                                                                         Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 520 of 527




PX 27, 3054
                                                                                                                                             2
        Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 521 of 527


New Comment on Nathan Bear Trading Success Story
From:          ActiveRain Notification <notification@activerain.com>
To:
Date:          Wed, 16 Oct 2019 15:53:05 -0400




 Russell Barbour commented on: Nathan Bear Trading Success Story

     Well, that your is your choice and it is clear that you have plenty of time given your extensive
     presence on social media and related websites. I am just saying that I have never felt 'scammed' by
     them.

     Are you sure you aren't confusing aggressive marketing with fraud? These stock alerts sites mostly
     operate within the law when it comes to financial advice - they don't need a license. I have been a
     member of almost all of these types of sites and they don't get shut down.

     Most of what you are talking about is related to advertising and not their actual trading. They are really
     great traders and they have helped a lot of people learn how to trade.

     Are you trying to say that this is not true? That Jason's three patterns are not real ? I use them
     regularly to make money and they are well established technical patterns.

     Are you arguing that Kyle's biotech runup strategy is all fake? That he isnt making the trades? If he
     isn't actually trading them - he is losing out lol. Because I trade them and they work well.




 Reply, report, or unsubscribe from this post at http://activerain.com/blogsview/5270869/nathan-bear-
 trading-success-story


     Communication Settings | Privacy Policy

     ActiveRain | 2211 Rimland Drive, Suite 124 | Bellingham, WA 98226




                                           Attachment IIIII
                                                                                PX 27, 3055
        Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 522 of 527


New Comment on Nathan Bear Trading Success Story
From:         ActiveRain Notification <notification@activerain.com>
To:
Date:         Wed, 16 Oct 2019 16:56:42 -0400




 Russell Barbour commented on: Nathan Bear Trading Success Story

     Haha you are hilarious. I actually have a networth higher than $1MM. You seem to have plenty of time
     to falsely attack people online though. I promote them because I love the services. If only you were
     not such a negative person....it must be tiring!


 Reply, report, or unsubscribe from this post at http://activerain.com/blogsview/5270869/nathan-bear-
 trading-success-story


     Communication Settings | Privacy Policy

     ActiveRain | 2211 Rimland Drive, Suite 124 | Bellingham, WA 98226




                                          Attachment IIIII
                                                                             PX 27, 3056
               Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 523 of 527

12/2/2020                                                                                     Russell Barbour - Quora

                           Search for questions, people, and topics                                                                                                 Sign In




                                                                                                                        Credentials & Highlights                 More
                                    Russell Barbour
                                                                                                                            PhD from University of Edinburgh
                                    Online Entrepreneur and Stock Trader,
                                    Stockmillionaires.com                                                                   Lives in Los Angeles 2016–present

                                                                                                                            228K content views 4.7K this month
            Stock trader and internet entrepreneur. I can help you learn how to make money online                           Active in 1 Space
            and avoid the common mistakes that many new stock traders make. If you want a FREE
            swing trading course from a worl                                                  (more)
                                                                                                                        Spaces

             127 Answers     0 Questions    0 Shares   4 Posts    141 Followers   152 Following   Edits   Activity
                                                                                                                            Millionaire Mentors
                                                                                                                            Admin · 4 items
            127 Answers                                                                           Most Recent
                                                                                                                        Knows About
                  Russell Barbour · January 2
                  Online Entrepreneur and Stock Trader, Stockmillionaires.com                                                 Trading (finance)
                                                                                                                              37 answers
            How do people who run nonprofits make a living if they don't make money off
                                                                                                                              Stock Trading
            of their business?
                                                                                                                              31 answers
            The thing about non-profits is that they sound like no-one makes money. But they do.
            They just draw a salary and then when no profits are left over its a ‘non-profit’. So they can                    Making Money Online

            set their salary to ensure that there are no profits left!                                                        14 answers
                                                                                                                              Penny Stocks
                                                                                                                              8 answers
                  Russell Barbour · November 2, 2019
                  Online Entrepreneur and Stock Trader, Stockmillionaires.com                                                 Swing Trading
                                                                                                                              7 answers
            How can I learn to trade pharma and biotech stocks?
            There are a few good trading services out there that have helped me. You can learn their                      View More
            strategies then just trade on your own or follow along with their stock alerts. I highly
            recommend one like Kyle Dennis’s Fortune Forecaster program or something similar.(more)  I’ve…


                  Russell Barbour · October 29, 2019
                  Online Entrepreneur and Stock Trader, Stockmillionaires.com

            Is Kyle Dennis legit at trading stocks well?
            Kyle Dennis is legit. I have been a member of his Sniper Report service and I LOVE it. Kyle
            focuses on trading stocks with upcoming catalysts that also show many positive bullish
            indications - bullish charts, insiders buying and many other clues that the stock might(more)
                                                                                                    be…




                  Russell Barbour · October 7, 2019
                  Online Entrepreneur and Stock Trader, Stockmillionaires.com

            Will Trump's presidency be the end of his business empire?
            lol, it is hilarious reading some of these answers. All these people saying Trump is a failure,
            bad business guy or a criminal. Some business failures are normal for a guy of his success.
            Pointing to some of his failed ventures and saying that they are evidence that he is a… (more)


                  Russell Barbour · August 16, 2019
                  Online Entrepreneur and Stock Trader, Stockmillionaires.com

            How do virtual assistants get paid?
            I know some VA’s that are getting $100 per hour. This is for very particular skills though
            like proofreading or freelance writing. Usually, you will only start out at around $15 per

https://www.quora.com/profile/Russell-Barbour-1                                                                                                                               1/2


                                                                           Attachment JJJJJ
                                                                                                                                 PX 27, 3057
              Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 524 of 527

12/2/2020                                            RECOMMENDATIONS - StockMillionaires.com




    RECOMMENDATIONS
    I created this resource page to easily list recommended stock trading related services, products, and companies that I
    use and/or those I know are exceptionally valuable. This way you can quickly find great products and services all in one
    place. You can save thousands of dollars all from this one page! Here is another free resource page that has some
    useful links to free stuff – all trading related.

    Disclaimer: There are affiliate links on this page. This means that if you click through and purchase anything, I could
    possibly make a commission without adding any extra cost to you.




    Disclosure: There are some affiliate links below, but these are all products I highly recommend. I won’t put anything on
    this page that I haven’t verified and/or personally used.

    Don’t miss my tutorial on How To Get Free Stock Watch Lists from Millionaire Traders.




    Stock Alerts / Chatrooms
    Jason Bond Picks: Jason Bond Picks is a stock alerts and chatroom trading service I’ve been using for years, and I’m
    still very happy with the service. They have offer quarterly swing trading alerts and educational
    subscriptions for $299 per quarter. Read my Jason Bond Picks Review. They also offer a FREE email
    newsletter that I highly recommend you sign up to receive (they have never sent me any spam just
    top quality stock picks and research!). Try it for free here and please let me know if you make money
    from any of the FREE alerts!




    Educational Materials (DVDs, Books, Webinars etc.)
    The Basics of Swing Trading: The Basics of Swing Trading DVD is a great resource that helped me make
    money trading stocks using a swing trading strategy. It is currently available for FREE through my link. I
    highly recommend the training that you will find in the 16 hrs that shows you how to win at trading from
    the ground up. Check out my review of this must have DVD.




    Broker/Trading Platform – FREE stock if you signup through my link below!
    I use RobinHood as my main broker. This is because I mainly swing trade stocks and don’t care so much about
    execution speed etc. For swing trading RobinHood works well and I highly recommend it. The cool thing
    is that if you sign up for a free RobinHood account through my link (click here) you can claim a share in
    a stock for FREE! How cool is that? The price of the share can range from $3.5 all the way to $200 per
    share! This might not last forever so I would sign up through my link ASAP and claim your FREE SHARE
    of a stock. The RobinHood App is worth it and who said there is no such thing as a free lunch!

https://stockmillionaires.com/recommendations/                                                                                 1/4


                                                 Attachment JJJJJ
                                                                                           PX 27, 3058
              Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 525 of 527

12/2/2020                                                 RECOMMENDATIONS - StockMillionaires.com




    Jeff Bishop Free Ebook

    Check out the Jeff Bishop free eBook download to get hold of one of the best options trading eBooks that I have read.
    Normally Jeff sells it for $49 but he has started giving it away for free. You will learn the basics of options trading as
    well as Jeff’s ‘Money Maker’ secret to his options trading success.


    Make Money Online
    I supplement my trading account by making extra money online. If you would like to learn some simple tricks to make
    money blogging, building websites or even for shopping online, check out this useful resource. You will find tons of
    reviews on affiliate marketing courses, what online surveys can make you money and other side income generating
    methods. Highly recommended for helping you to build a massive trading account!




    Don’t miss this FREE STARTER KIT! (Worth $1000)




                                                 Check out this FREE TRAINING where Jason
                                                 shows you how to make money over the
                                                 weekend!




https://stockmillionaires.com/recommendations/                                                                                   2/4


                                                      Attachment JJJJJ
                                                                                                PX 27, 3059
              Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 526 of 527

12/2/2020                                                          RECOMMENDATIONS - StockMillionaires.com




                                                      Top Ratings

                                                      Rank           Product                 Rating


                                                       1     Kyle Dennis Review
                                                             (Biotech Stock Picks)                    READ


                                                       2     Investors
                                                             Underground
                                                             Review                                   READ


                                                       3     FDA Insider Alerts
                                                             Review (Biotech
                                                             Catalyst Alerts)                         READ


                                                       4     Jason Bond Review
                                                             (Stock Alerts
                                                             Review)                                  READ


                                                       5     Microcap
                                                             Millionaires Review                      READ


                                                       6     Penny Stock
                                                             Egghead Review                           READ


                                                       7     Tim Alerts Review –
                                                             What You Need To
                                                             Know Before                              READ
                                                             Signing Up


                                                       8     The Tech Trader
                                                             Review (Harry Boxer
                                                             review)                                  READ


                                                       9     WallStreet Window
                                                             Review                                   READ


                                                       10    Penny Stock
                                                             Prophet Review                           READ




                                        About Stock Millionaires    Blog    Privacy Policy     Disclaimer    Contact/Advertise

                                          Copyright © 2016 StockMillionaires.com. All rights reserved.

https://stockmillionaires.com/recommendations/                                                                                        3/4


                                                             Attachment JJJJJ
                                                                                                                        PX 27, 3060
              Case 1:20-cv-03538-GLR Document 15-1 Filed 12/07/20 Page 527 of 527

12/2/2020                                              RECOMMENDATIONS - StockMillionaires.com


 Disclaimer: StockMillionaires.com provides information about the stock market, investments, and recommendations to stock services.
 We not provide investment advice and should not be used as a replacement for investment advice from a quali ed professional. Invest
 and trade at your own risk.




https://stockmillionaires.com/recommendations/                                                                                         4/4


                                                   Attachment JJJJJ
                                                                                                PX 27, 3061
